
	

113 HR 2498 IH: Agriculture Reform, Food, and Jobs Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2498
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Loebsack (for
			 himself, Mr. Braley of Iowa, and
			 Mrs. Bustos) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To reauthorize agricultural programs through
		  2018.
	
	
		1.Short title; table of contents
			(a)In generalThis Act may be cited as the
			 Agriculture Reform, Food, and Jobs Act
			 of 2013.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definition of
				Secretary.
					TITLE I—Commodity
				programs
					Subtitle A—Repeals
				and reforms
					Sec. 1101. Repeal of
				direct payments.
					Sec. 1102. Repeal of
				counter-cyclical payments.
					Sec. 1103. Repeal of
				average crop revenue election program.
					Sec. 1104.
				Definitions.
					Sec. 1105. Base
				acres.
					Sec. 1106. Payment
				yields.
					Sec. 1107.
				Availability of adverse market payments.
					Sec. 1108.
				Agriculture risk coverage.
					Sec. 1109. Producer
				agreement required as condition of provision of payments.
					Sec. 1110. Period of
				effectiveness.
					Subtitle B—Marketing
				assistance loans and loan deficiency payments
					Sec. 1201.
				Availability of nonrecourse marketing assistance loans for loan
				commodities.
					Sec. 1202. Loan rates
				for nonrecourse marketing assistance loans.
					Sec. 1203. Term of
				loans.
					Sec. 1204. Repayment
				of loans.
					Sec. 1205. Loan
				deficiency payments.
					Sec. 1206. Payments
				in lieu of loan deficiency payments for grazed acreage.
					Sec. 1207. Economic
				adjustment assistance to users of upland cotton.
					Sec. 1208. Special
				competitive provisions for extra long staple cotton.
					Sec. 1209.
				Availability of recourse loans for high moisture feed grains and seed
				cotton.
					Sec. 1210.
				Adjustments of loans.
					Subtitle
				C—Sugar
					Sec. 1301. Sugar
				program.
					Subtitle
				D—Dairy
					Part I—Dairy production
				margin protection and dairy market stabilization programs
					Sec. 1401.
				Definitions.
					Sec. 1402.
				Calculation of average feed cost and actual dairy production
				margins.
					SUBPART A—Dairy
				production margin protection program
					Sec. 1411.
				Establishment of dairy production margin protection program.
					Sec. 1412.
				Participation of dairy operations in production margin protection
				program.
					Sec. 1413. Production
				history of participating dairy operations.
					Sec. 1414. Basic
				production margin protection.
					Sec. 1415.
				Supplemental production margin protection.
					Sec. 1416. Effect of
				failure to pay administration fees or premiums.
					SUBPART B—Dairy
				market stabilization program
					Sec. 1431.
				Establishment of dairy market stabilization program.
					Sec. 1432. Threshold
				for implementation and reduction in dairy payments.
					Sec. 1433. Milk
				marketings information.
					Sec. 1434.
				Calculation and collection of reduced dairy operation payments.
					Sec. 1435. Remitting
				funds to the Secretary and use of funds.
					Sec. 1436. Suspension
				of reduced payment requirement.
					Sec. 1437.
				Enforcement.
					Sec. 1438. Audit
				requirements.
					Sec. 1439. Study;
				report.
					SUBPART
				C—Administration
					Sec. 1451.
				Duration.
					Sec. 1452.
				Administration and enforcement.
					Part II—Dairy market
				transparency
					Sec. 1461. Dairy
				product mandatory reporting.
					Sec. 1462. Federal
				milk marketing order program pre-hearing procedure for Class III
				pricing.
					Part III—Repeal or
				reauthorization of other dairy-Related provisions
					Sec. 1471. Repeal of
				dairy product price support and milk income loss contract programs.
					Sec. 1472. Repeal of
				dairy export incentive program.
					Sec. 1473. Extension
				of dairy forward pricing program.
					Sec. 1474. Extension
				of dairy indemnity program.
					Sec. 1475. Extension
				of dairy promotion and research program.
					Sec. 1476. Extension
				of Federal Milk Marketing Order Review Commission.
					Part IV—Federal milk
				marketing order reform
					Sec. 1481. Federal
				milk marketing orders.
					Part V—Effective
				date
					Sec. 1491. Effective
				date.
					Subtitle
				E—Supplemental agricultural disaster assistance programs
					Sec. 1501.
				Supplemental agricultural disaster assistance programs.
					Subtitle
				F—Administration
					Sec. 1601.
				Administration generally.
					Sec. 1602. Suspension
				of permanent price support authority.
					Sec. 1603. Payment
				limitations.
					Sec. 1604. Payments
				limited to active farmers.
					Sec. 1605. Adjusted
				gross income limitation.
					Sec. 1606.
				Geographically disadvantaged farmers and ranchers.
					Sec. 1607. Personal
				liability of producers for deficiencies.
					Sec. 1608. Prevention
				of deceased individuals receiving payments under farm commodity
				programs.
					Sec. 1609.
				Appeals.
					Sec. 1610. Technical
				corrections.
					Sec. 1611. Assignment
				of payments.
					Sec. 1612. Tracking
				of benefits.
					Sec. 1613. Signature
				authority.
					Sec. 1614.
				Implementation.
					TITLE
				II—Conservation
					Subtitle
				A—Conservation Reserve Program
					Sec. 2001. Extension
				and enrollment requirements of conservation reserve program.
					Sec. 2002. Farmable
				wetland program.
					Sec. 2003. Duties of
				owners and operators.
					Sec. 2004. Duties of
				the Secretary.
					Sec. 2005.
				Payments.
					Sec. 2006. Contract
				requirements.
					Sec. 2007. Conversion
				of land subject to contract to other conserving uses.
					Sec. 2008. Effective
				date.
					Subtitle
				B—Conservation Stewardship Program
					Sec. 2101.
				Conservation stewardship program.
					Subtitle
				C—Environmental Quality Incentives Program
					Sec. 2201.
				Purposes.
					Sec. 2202.
				Definitions.
					Sec. 2203.
				Establishment and administration.
					Sec. 2204. Evaluation
				of applications.
					Sec. 2205. Duties of
				producers.
					Sec. 2206. Limitation
				on payments.
					Sec. 2207.
				Conservation innovation grants and payments.
					Sec. 2208. Effective
				date.
					Subtitle
				D—Agricultural Conservation Easement Program
					Sec. 2301.
				Agricultural Conservation Easement Program.
					Subtitle E—Regional
				Conservation Partnership Program
					Sec. 2401. Regional
				Conservation Partnership Program.
					Subtitle F—Other
				Conservation Programs
					Sec. 2501.
				Conservation of private grazing land.
					Sec. 2502. Grassroots
				source water protection program.
					Sec. 2503. Voluntary
				public access and habitat incentive program.
					Sec. 2504.
				Agriculture conservation experienced services program.
					Sec. 2505. Small
				watershed rehabilitation program.
					Sec. 2506. Emergency
				watershed protection program.
					Sec. 2507. Terminal
				lakes assistance.
					Sec. 2508. Study of
				potential improvements to the wetland mitigation process.
					Sec. 2509. Soil and water resource conservation.
					Subtitle G—Funding
				and administration
					Sec. 2601.
				Funding.
					Sec. 2602. Technical
				assistance.
					Sec. 2603. Regional
				equity.
					Sec. 2604.
				Reservation of funds to provide assistance to certain farmers or ranchers for
				conservation access.
					Sec. 2605. Annual
				report on program enrollments and assistance.
					Sec. 2606.
				Administrative requirements for conservation programs.
					Sec. 2607. Rulemaking
				authority.
					Sec. 2608. Standards
				for State technical committees.
					Sec. 2609. Highly
				erodible land and wetland conservation for crop insurance.
					Sec. 2610. Adjusted
				gross income limitation for conservation programs.
					Subtitle H—Repeal of
				superseded program authorities and transitional provisions
					Sec. 2701.
				Comprehensive conservation enhancement program.
					Sec. 2702. Emergency
				forestry conservation reserve program.
					Sec. 2703. Wetlands
				reserve program.
					Sec. 2704. Farmland
				protection program and farm viability program.
					Sec. 2705. Grassland
				reserve program.
					Sec. 2706.
				Agricultural water enhancement program.
					Sec. 2707. Wildlife
				habitat incentive program.
					Sec. 2708. Great
				Lakes basin program.
					Sec. 2709. Chesapeake
				Bay watershed program.
					Sec. 2710.
				Cooperative conservation partnership initiative.
					Sec. 2711.
				Environmental easement program.
					Sec. 2712. Technical
				amendments.
					TITLE
				III—Trade
					Subtitle A—Food for
				Peace Act
					Sec. 3001. Set-aside
				for support for organizations through which nonemergency assistance is
				provided.
					Sec. 3002. Food aid
				quality.
					Sec. 3003. Minimum
				levels of assistance.
					Sec. 3004.
				Reauthorization of Food Aid Consultative Group.
					Sec. 3005. Oversight,
				monitoring, and evaluation of Food for Peace Act programs.
					Sec. 3006. Assistance
				for stockpiling and rapid transportation, delivery, and distribution of
				shelf-stable prepackaged foods.
					Sec. 3007. Limitation
				on total volume of commodities monetized.
					Sec. 3008.
				Flexibility.
					Sec. 3009.
				Procurement, transportation, testing, and storage of agricultural commodities
				for prepositioning in the United States and foreign countries.
					Sec. 3010. Deadline
				for agreements to finance sales or to provide other assistance.
					Sec. 3011. Minimum
				level of nonemergency food assistance.
					Sec. 3012.
				Coordination of foreign assistance programs report.
					Sec. 3013.
				Micronutrient fortification programs.
					Sec. 3014. John
				Ogonowski and Doug Bereuter Farmer-to-Farmer Program.
					Sec. 3015.
				Prohibition on assistance for North Korea.
					Subtitle
				B—Agricultural Trade Act of 1978
					Sec. 3101. Export
				credit guarantee programs.
					Sec. 3102. Funding
				for market access program.
					Sec. 3103. Foreign
				market development cooperator program.
					Subtitle C—Other
				Agricultural Trade Laws
					Sec. 3201. Food for
				Progress Act of 1985.
					Sec. 3202. Bill
				Emerson Humanitarian Trust.
					Sec. 3203. Promotion
				of agricultural exports to emerging markets.
					Sec. 3204.
				McGovern-Dole International Food for Education and Child Nutrition
				Program.
					Sec. 3205. Technical
				assistance for specialty crops.
					Sec. 3206. Global
				Crop Diversity Trust.
					Sec. 3207. Local and
				regional food aid procurement projects.
					Sec. 3208. Donald
				Payne Horn of Africa food resilience program.
					Sec. 3209. Under
				Secretary of Agriculture for Trade and Foreign Agricultural
				Affairs.
					TITLE
				IV—Nutrition
					Subtitle
				A—Supplemental nutrition assistance program
					Sec. 4001. Access to Grocery Delivery for Homebound Seniors and
				Individuals with Disabilities eligible for supplemental nutrition assistance
				benefits.
					Sec. 4002. Food
				distribution program on Indian reservations.
					Sec. 4003. Standard
				utility allowances based on the receipt of energy assistance
				payments.
					Sec. 4004.
				Eligibility disqualifications.
					Sec. 4005. Ending
				supplemental nutrition assistance program benefits for lottery or gambling
				winners.
					Sec. 4006. Retail
				food stores.
					Sec. 4007. Improving
				security of food assistance.
					Sec. 4008. Technology
				modernization for retail food stores.
					Sec. 4009. Use of
				benefits for purchase of community-supported agriculture share.
					Sec. 4010. Restaurant
				meals program.
					Sec. 4011. Quality
				control standards.
					Sec. 4012.
				Performance bonus payments.
					Sec. 4013. Funding of
				employment and training programs.
					Sec. 4014.
				Authorization of appropriations.
					Sec. 4015 Assistance
				for community food projects.
					Sec. 4016. Emergency
				food assistance.
					Sec. 4017. Nutrition
				education.
					Sec. 4018. Retail
				food store and recipient trafficking.
					Sec. 4019. Technical
				and conforming amendments.
					Sec. 4020. Eligibility disqualifications for certain convicted
				felons.
					Subtitle B—Commodity
				distribution programs
					Sec. 4101. Commodity
				distribution program.
					Sec. 4102. Commodity
				supplemental food program.
					Sec. 4103.
				Distribution of surplus commodities to special nutrition projects.
					Sec. 4104. Processing
				of commodities.
					Subtitle
				C—Miscellaneous
					Sec. 4201. Purchase
				of fresh fruits and vegetables for distribution to schools and service
				institutions.
					Sec. 4202. Seniors
				farmers' market nutrition program.
					Sec. 4203. Nutrition
				information and awareness pilot program.
					Sec. 4204.
				Hunger-free communities.
					Sec. 4205. Healthy
				Food Financing Initiative.
					Sec. 4206. Pulse crop
				products.
					Sec. 4207. Dietary
				Guidelines for Americans.
					Sec. 4208. Purchases
				of locally produced foods.
					Sec. 4209.
				Multiagency task force.
					Sec. 4210. Food and
				Agriculture Service Learning Program.
					TITLE V—Credit
					Subtitle A—Farmer loans,
				servicing, and other assistance under the Consolidated Farm and Rural
				Development Act
					Sec. 5001. Farmer loans,
				servicing, and other assistance under the Consolidated Farm and Rural
				Development Act.
					Subtitle
				B—Miscellaneous
					Sec. 5101. State agricultural
				mediation programs.
					Sec. 5102. Loans to purchasers
				of highly fractionated land.
					Sec. 5103. Removal of
				duplicative appraisals.
					Sec. 5104. Compensation
				disclosure by Farm Credit System institutions.
					TITLE VI—Rural Development
				
					Subtitle A—Reorganization of
				the Consolidated Farm and Rural Development Act
					Sec. 6001. Reorganization of
				the Consolidated Farm and Rural Development Act.
					Sec. 6002. Conforming
				amendments.
					Subtitle B—Rural
				electrification
					Sec. 6101. Definition of rural
				area.
					Sec. 6102. Guarantees for bonds
				and notes issued for electrification or telephone purposes.
					Sec. 6103. Expansion of 911
				access.
					Sec. 6104. Access to broadband
				telecommunications services in rural areas.
					Subtitle
				C—Miscellaneous
					Sec. 6201. Distance learning
				and telemedicine.
					Sec. 6202. Definition of rural
				area for purposes of the Housing Act of 1949.
					Sec. 6203. Rural energy savings
				program.
					Sec. 6204. Funding of pending
				rural development loan and grant applications.
					Sec. 6205. Study of rural
				transportation issues.
					Sec. 6206. Agricultural
				transportation policy.
					Sec. 6207. Value-added
				agricultural market development program grants.
					TITLE VII—Research, Extension,
				and Related Matters
					Subtitle A—National
				Agricultural Research, Extension, and Teaching Policy Act of 1977
					Sec. 7101. National
				Agricultural Research, Extension, Education, and Economics Advisory
				Board.
					Sec. 7102. Specialty crop
				committee.
					Sec. 7103. Veterinary services
				grant program.
					Sec. 7104. Grants and
				fellowships for food and agriculture sciences education.
					Sec. 7105. Agricultural and
				food policy research centers.
					Sec. 7106. Education grants to
				Alaska Native serving institutions and Native Hawaiian serving
				institutions.
					Sec. 7107. Nutrition education
				program.
					Sec. 7108. Continuing animal
				health and disease research programs.
					Sec. 7109. Grants to upgrade
				agricultural and food sciences facilities at 1890 land-grant colleges,
				including Tuskegee University.
					Sec. 7110. Grants to upgrade
				agricultural and food sciences facilities and equipment at insular area
				land-grant institutions.
					Sec. 7111. Hispanic-serving
				institutions.
					Sec. 7112. Competitive grants
				for international agricultural science and education programs.
					Sec. 7113. University
				research.
					Sec. 7114. Extension
				service.
					Sec. 7115. Supplemental and
				alternative crops.
					Sec. 7116. Capacity building
				grants for NLGCA institutions.
					Sec. 7117. Aquaculture
				assistance programs.
					Sec. 7118. Rangeland research
				programs.
					Sec. 7119. Special
				authorization for biosecurity planning and response.
					Sec. 7120. Distance education
				and resident instruction grants program for insular area institutions of higher
				education.
					Subtitle B—Food, Agriculture,
				Conservation, and Trade Act of 1990
					Sec. 7201. Best utilization of
				biological applications.
					Sec. 7202. Integrated
				management systems.
					Sec. 7203. Sustainable
				agriculture technology development and transfer program.
					Sec. 7204. National Training
				Program.
					Sec. 7205. National Genetics
				Resources Program.
					Sec. 7206. National
				Agricultural Weather Information System.
					Sec. 7207. Agricultural Genome
				Initiative.
					Sec. 7208. High-priority
				research and extension initiatives.
					Sec. 7209. Organic agriculture
				research and extension initiative.
					Sec. 7210. Farm business
				management.
					Sec. 7211. Regional centers of
				excellence.
					Sec. 7212. Assistive technology
				program for farmers with disabilities.
					Sec. 7213. National rural
				information center clearinghouse.
					Subtitle C—Agricultural
				Research, Extension, and Education Reform Act of 1998
					Sec. 7301. Relevance and merit
				of agricultural research, extension, and education funded by the
				Department.
					Sec. 7302. Integrated research,
				education, and extension competitive grants program.
					Sec. 7303. Support for research
				regarding diseases of wheat, triticale, and barley caused by Fusarium
				graminearum or by Tilletia indica.
					Sec. 7304. Grants for youth
				organizations.
					Sec. 7305. Specialty crop
				research initiative.
					Sec. 7306. Food animal residue
				avoidance database program.
					Sec. 7307. Office of pest
				management policy.
					Sec. 7308. Authorization of
				regional integrated pest management centers.
					Subtitle D—Other
				Laws
					Sec. 7401. Critical
				Agricultural Materials Act.
					Sec. 7402. Equity in
				Educational Land-Grant Status Act of
				1994.
					Sec. 7403. Research Facilities
				Act.
					Sec. 7404. Competitive,
				Special, and Facilities Research Grant Act.
					Sec. 7405. Enhanced use lease
				authority pilot program under Department of Agriculture Reorganization Act of
				1994.
					Sec. 7406. Renewable Resources
				Extension Act of 1978.
					Sec. 7407. National Aquaculture
				Act of 1980.
					Sec. 7408. Beginning farmer and
				rancher development program under Farm Security and Rural Investment Act of
				2002.
					Subtitle E—Food, Conservation,
				and Energy Act of 2008
					Part I—Agricultural
				Security
					Sec. 7501. Agricultural
				biosecurity communication center.
					Sec. 7502. Assistance to build
				local capacity in agricultural biosecurity planning, preparation, and
				response.
					Sec. 7503. Research and
				development of agricultural countermeasures.
					Sec. 7504. Agricultural
				biosecurity grant program.
					Part II—Miscellaneous
					Sec. 7511. Grazinglands
				research laboratory.
					Sec. 7512. Budget submission
				and funding.
					Sec. 7513. Natural products
				research program.
					Sec. 7514. Sun grant
				program.
					Subtitle
				F—Miscellaneous
					Sec. 7601. Foundation for Food
				and Agriculture Research.
					Sec. 7602. Agricultural and
				food law research, legal tools, and information.
					TITLE VIII—Forestry
					Subtitle A—Repeal of certain
				forestry programs
					Sec. 8001. Forest land
				enhancement program.
					Sec. 8002. Hispanic-serving
				institution agricultural land national resources leadership
				program.
					Sec. 8003. Tribal watershed
				forestry assistance program.
					Subtitle B—Reauthorization of
				Cooperative Forestry Assistance Act of 1978 programs
					Sec. 8101. State-wide
				assessment and strategies for forest resources.
					Subtitle C—Reauthorization of
				other forestry-Related laws
					Sec. 8201. Rural revitalization
				technologies.
					Sec. 8202. Office of
				International Forestry.
					Sec. 8203. Insect and disease
				infestation.
					Sec. 8204. Stewardship end
				result contracting projects.
					Sec. 8205. Healthy forests
				reserve program.
					Subtitle D—Miscellaneous
				provisions
					Sec. 8301. McIntire-Stennis
				Cooperative Forestry Act.
					Sec. 8302. Revision of
				strategic plan for forest inventory and analysis.
					Sec. 8303. Reimbursement of
				fire funds.
					TITLE IX—Energy
					Sec. 9001.
				Definitions.
					Sec. 9002. Biobased markets
				program.
					Sec. 9003. Biorefinery,
				renewable chemical, and biobased product manufacturing assistance.
					Sec. 9004. Bioenergy program
				for advanced biofuels.
					Sec. 9005. Biodiesel fuel
				education program.
					Sec. 9006. Rural Energy for
				America Program.
					Sec. 9007. Biomass research and
				development.
					Sec. 9008. Feedstock
				flexibility program for bioenergy producers.
					Sec. 9009. Biomass Crop
				Assistance Program.
					Sec. 9010. Repeal of forest
				biomass for energy.
					Sec. 9011. Community wood
				energy program.
					Sec. 9012. Repeal of renewable
				fertilizer study.
					TITLE X—Horticulture
					Sec. 10001. Specialty crops
				market news allocation.
					Sec. 10002. Repeal of grant
				program to improve movement of specialty crops.
					Sec. 10003. Farmers market and
				local food promotion program.
					Sec. 10004. Study on local food
				production and program evaluation.
					Sec. 10005. Organic
				agriculture.
					Sec. 10006. Food safety
				education initiatives.
					Sec. 10007. Coordinated plant
				management program.
					Sec. 10008. Specialty crop
				block grants.
					Sec. 10009. Recordkeeping,
				investigations, and enforcement.
					Sec. 10010. Report on
				honey.
					Sec. 10011. Removal of AMS
				inspection authority over apples in bulk bins.
					Sec. 10012. Organic product
				promotion orders.
					Sec. 10013. Effective
				date.
					TITLE XI—Crop
				insurance
					Sec. 11001. Supplemental
				coverage option.
					Sec. 11002. Crop margin
				coverage option.
					Sec. 11003. Premium amounts for
				catastrophic risk protection.
					Sec. 11004. Permanent
				enterprise unit.
					Sec. 11005. Enterprise units
				for irrigated and nonirrigated crops.
					Sec. 11006. Data
				collection.
					Sec. 11007. Adjustment in
				actual production history to establish insurable yields.
					Sec. 11008. Submission and
				review of policies.
					Sec. 11009. Board review and
				approval.
					Sec. 11010.
				Consultation.
					Sec. 11011. Budget limitations
				on renegotiation of the Standard Reinsurance Agreement.
					Sec. 11012. Test weight for
				corn.
					Sec. 11013. Stacked Income
				Protection Plan for producers of upland cotton.
					Sec. 11014. Peanut revenue crop
				insurance.
					Sec. 11015. Authority to
				correct errors.
					Sec. 11016.
				Implementation.
					Sec. 11017. Crop insurance fraud.
					Sec. 11018. Approval of costs
				for research and development.
					Sec. 11019. Whole farm risk
				management insurance.
					Sec. 11020. Study of food
				safety insurance.
					Sec. 11021. Crop insurance for
				livestock.
					Sec. 11022. Margin coverage for
				catfish.
					Sec. 11023. Poultry business
				disruption insurance policy.
					Sec. 11024. Study of crop
				insurance for seafood harvesters.
					Sec. 11025. Biomass and sweet
				sorghum energy crop insurance policies.
					Sec. 11026. Alfalfa crop insurance policy.
					Sec. 11027. Crop insurance for
				organic crops.
					Sec. 11028. Research and
				development.
					Sec. 11029. Pilot
				programs.
					Sec. 11030. Index-based weather
				insurance pilot program.
					Sec. 11031. Enhancing producer
				self-help through farm financial benchmarking.
					Sec. 11032. Beginning farmer
				and rancher provisions.
					Sec. 11033. Limitation on premium subsidy based on average
				adjusted gross income.
					Sec. 11034. Agricultural
				management assistance, risk management education, and organic certification
				cost share assistance.
					Sec. 11035. Crop production on
				native sod.
					Sec. 11036. Technical
				amendments.
					Sec. 11037. Greater
				accessibility for crop insurance.
					Sec. 11038. GAO crop insurance
				fraud report.
					TITLE
				XII—Miscellaneous
					Subtitle A—Socially
				disadvantaged producers and limited resource producers
					Sec. 12001. Outreach and
				assistance for socially disadvantaged farmers and ranchers and veteran farmers
				and ranchers.
					Sec. 12002. Socially
				disadvantaged farmers and ranchers policy research center.
					Sec. 12003. Office of Advocacy
				and Outreach.
					Subtitle
				B—Livestock
					Sec. 12101. Wildlife reservoir
				zoonotic disease initiative.
					Sec. 12102. Trichinae
				certification program.
					Sec. 12103. National Aquatic
				Animal Health Plan.
					Sec. 12104. Sheep production
				and marketing grant program.
					Sec. 12105. Feral swine
				eradication pilot program.
					Sec. 12106. National animal
				health laboratory network.
					Sec. 12107. National poultry
				improvement plan (NPIP).
					Subtitle C—Other miscellaneous
				provisions
					Sec. 12201. Military Veterans
				Agricultural Liaison.
					Sec. 12202. Information
				gathering.
					Sec. 12203. Grants to improve
				supply, stability, safety, and training of agricultural labor
				force.
					Sec. 12204. Noninsured crop
				assistance program.
					Sec. 12205. Bioenergy coverage
				in noninsured crop assistance program.
					Sec. 12206. Regional economic
				and infrastructure development.
					Sec. 12207. Office of Tribal
				Relations.
					Sec. 12208. Acer access and
				development program.
					Sec. 12209. Prohibition on
				attending an animal fight or causing a minor to attend an animal fight;
				enforcement of animal fighting provisions.
					Sec. 12210. Pima cotton trust
				fund.
					Sec. 12211. Agriculture wool
				apparel manufacturers trust fund.
					Sec. 12212. Citrus disease
				research and development trust fund.
				
			2.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of Agriculture.
		ICommodity programs
			ARepeals and reforms
				1101.Repeal of direct payments
					(a)RepealSections 1103 and 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753) are repealed.
					(b)Continued application for 2013 crop
			 yearSections 1103 and 1303
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753), as in
			 effect on the day before the date of enactment of this Act, shall continue to
			 apply through the 2013 crop year with respect to all covered commodities (as
			 defined in section 1001 of that Act (7 U.S.C. 8702)) (except pulse crops) and
			 peanuts on a farm.
					1102.Repeal of counter-cyclical
			 payments
					(a)RepealSections 1104 and 1304 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754) are repealed.
					(b)Continued application for 2013 crop
			 yearSections 1104 and 1304
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754), as in
			 effect on the day before the date of enactment of this Act, shall continue to
			 apply through the 2013 crop year with respect to all covered commodities (as
			 defined in section 1001 of that Act (7 U.S.C. 8702)) and peanuts on a
			 farm.
					1103.Repeal of average crop revenue election
			 program
					(a)RepealSection 1105 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8715) is repealed.
					(b)Continued application for 2013 crop
			 yearSection 1105 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8715), as in effect on the
			 day before the date of enactment of this Act, shall continue to apply through
			 the 2013 crop year with respect to all covered commodities (as defined in
			 section 1001 of that Act (7 U.S.C. 8702)) and peanuts on a farm for which the
			 irrevocable election under section 1105 of that Act is made before the date of
			 enactment of this Act.
					1104.DefinitionsIn this subtitle, subtitle B, and subtitle
			 F:
					(1)Actual crop revenueThe term actual crop revenue,
			 with respect to a covered commodity for a crop year, means the amount
			 determined by the Secretary under section 1108(c)(3).
					(2)Adverse market paymentThe term adverse market
			 payment means a payment made to producers on a farm under section
			 1107.
					(3)Agriculture risk coverage
			 guaranteeThe term
			 agriculture risk coverage guarantee, with respect to a covered
			 commodity for a crop year, means the amount determined by the Secretary under
			 section 1108(c)(4).
					(4)Agriculture risk coverage
			 paymentThe term
			 agriculture risk coverage payment means a payment under section
			 1108(c).
					(5)Average individual yieldThe term average individual
			 yield means the yield reported by a producer for purposes of subtitle A
			 of the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), to the maximum
			 extent practicable.
					(6)Base acresThe term base acres, with
			 respect to a covered commodity on a farm, means the number of acres established
			 under section 1101 or 1302 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 7911, 7952) as in effect on the date of enactment of this Act,
			 subject to any adjustment under section 1105 of this Act.
					(7)County coverageFor the purposes of agriculture risk
			 coverage under section 1108, the term county coverage means
			 coverage determined using the total quantity of all acreage in a county of the
			 covered commodity that is planted or prevented from being planted for harvest
			 by a producer with the yield determined by the average county yield described
			 in subsection (c) of that section.
					(8)Covered commodity
						(A)In generalThe term covered commodity
			 means wheat, corn, grain sorghum, barley, oats, long grain rice, medium grain
			 rice, pulse crops, soybeans, other oilseeds, and peanuts.
						(B)PopcornThe Secretary—
							(i)shall study the feasibility of including
			 popcorn as a covered commodity by 2014; and
							(ii)if the Secretary determines it to be
			 feasible, shall designate popcorn as a covered commodity.
							(9)Eligible acres
						(A)In generalExcept as provided in subparagraphs (B)
			 through (D), the term eligible acres means all acres planted or
			 prevented from being planted to all covered commodities on a farm in any crop
			 year.
						(B)MaximumExcept as provided in subparagraph (C), the
			 total quantity of eligible acres on a farm determined under subparagraph (A)
			 shall not exceed the average total acres planted or prevented from being
			 planted to covered commodities and upland cotton on the farm for the 2009
			 through 2012 crop years, as determined by the Secretary.
						(C)AdjustmentThe Secretary shall provide for an
			 adjustment, as appropriate, in the eligible acres for covered commodities for a
			 farm if any of the following circumstances occurs:
							(i)If a conservation reserve contract for a
			 farm in a county entered into under section 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) expires or is voluntarily terminated or cropland is
			 released from coverage under a conservation reserve contract, the Secretary
			 shall provide for an adjustment, as appropriate, in the eligible acres for the
			 farm to a total quantity that is the higher of—
								(I)the total base acreage for the farm, less
			 any upland cotton base acreage, that was suspended during the conservation
			 reserve contract; or
								(II)the product obtained by multiplying—
									(aa)the average proportion that—
										(AA)the total number of acres planted to
			 covered commodities and upland cotton in the county for crop years 2009 through
			 2012; bears to
										(BB)the total number of all acres of covered
			 commodities, grassland, and upland cotton acres in the county for the same crop
			 years; by
										(bb)the total acres for which coverage has
			 expired, voluntarily terminated, or been released under the conservation
			 reserve contract.
									(ii)The producer has eligible oilseed acreage
			 as the result of the Secretary designating additional oilseeds, which shall be
			 determined in the same manner as eligible oilseed acreage under section
			 1101(a)(1)(D) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8711(a)(1)(D)).
							(iii)The producer has any acreage not cropped
			 during the 2009 through 2012 crop years, but placed into an established
			 rotation practice for the purposes of enriching land or conserving moisture for
			 subsequent crop years, including summer fallow, as determined by the
			 Secretary.
							(D)ExclusionThe term eligible acres does
			 not include any crop subsequently planted during the same crop year on the same
			 land for which the first crop is eligible for payments under this subtitle,
			 unless the crop was planted in an area approved for double cropping, as
			 determined by the Secretary.
						(10)Extra long staple cottonThe term extra long staple
			 cotton means cotton that—
						(A)is produced from pure strain varieties of
			 the Barbadense species or any hybrid of the species, or other similar types of
			 extra long staple cotton, designated by the Secretary, having characteristics
			 needed for various end uses for which United States upland cotton is not
			 suitable and grown in irrigated cotton-growing regions of the United States
			 designated by the Secretary or other areas designated by the Secretary as
			 suitable for the production of the varieties or types; and
						(B)is ginned on a roller-type gin or, if
			 authorized by the Secretary, ginned on another type gin for experimental
			 purposes.
						(11)Individual coverageFor purposes of agriculture risk coverage
			 under section 1108, the term individual coverage means coverage
			 determined using the total quantity of all acreage in a county of the covered
			 commodity that is planted or prevented from being planted for harvest by a
			 producer with the yield determined by the average individual yield of the
			 producer described in subsection (c) of that section.
					(12)Medium grain riceThe term medium grain rice
			 includes short grain rice.
					(13)Other oilseedThe term other oilseed means a
			 crop of sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed,
			 crambe, sesame seed, or any oilseed designated by the Secretary.
					(14)Payment acresThe term payment acres means,
			 in the case of adverse market payments, 85 percent of the base acres for a
			 covered commodity on a farm on which adverse market payments are made.
					(15)Payment yieldThe term payment yield means
			 the yield established for adverse market payments under section 1102 or 1302 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912, 7952) as in
			 effect on the date of enactment of this Act, or under section 1106 of this Act,
			 for a farm for a covered commodity.
					(16)Producer
						(A)In generalThe term producer means an
			 owner, operator, landlord, tenant, or sharecropper that shares in the risk of
			 producing a crop and is entitled to share in the crop available for marketing
			 from the farm, or would have shared had the crop been produced.
						(B)Hybrid seedIn determining whether a grower of hybrid
			 seed is a producer, the Secretary shall—
							(i)not take into consideration the existence
			 of a hybrid seed contract; and
							(ii)ensure that program requirements do not
			 adversely affect the ability of the grower to receive a payment under this
			 title.
							(17)Pulse cropThe term pulse crop means dry
			 peas, lentils, small chickpeas, and large chickpeas.
					(18)StateThe term State means—
						(A)a State;
						(B)the District of Columbia;
						(C)the Commonwealth of Puerto Rico; and
						(D)any other territory or possession of the
			 United States.
						(19)Reference priceThe term reference price means
			 the price per bushel, pound, or hundredweight (or other appropriate unit) of a
			 covered commodity used to determine the payment rate for adverse market
			 payments.
					(20)Transitional yieldThe term transitional yield
			 has the meaning given the term in section 502(b) of the Federal Crop Insurance
			 Act (7 U.S.C. 1502(b)).
					(21)United StatesThe term United States, when
			 used in a geographical sense, means all of the States.
					(22)United States premium factorThe term United States Premium
			 Factor means the percentage by which the difference in the United States
			 loan schedule premiums for Strict Middling (SM) 11/8-inch
			 upland cotton and for Middling (M) 13/32-inch upland
			 cotton exceeds the difference in the applicable premiums for comparable
			 international qualities.
					1105.Base acres
					(a)Adjustment of base acres
						(1)In generalThe Secretary shall provide for an
			 adjustment, as appropriate, in the base acres for covered commodities for a
			 farm whenever any of the following circumstances occurs:
							(A)A conservation reserve contract entered
			 into under section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) with
			 respect to the farm expires or is voluntarily terminated, or was terminated or
			 expired during the period beginning on October 1, 2012, and ending on the date
			 of enactment of this Act.
							(B)Cropland is released from coverage under a
			 conservation reserve contract by the Secretary, or was released during the
			 period beginning on October 1, 2012, and ending on the date of enactment of
			 this Act.
							(C)The producer has eligible pulse crop
			 acreage, which shall be determined in the same manner as eligible oilseed
			 acreage under section 1101(a)(2) of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7911(a)(2)).
							(D)The producer has eligible oilseed acreage
			 as the result of the Secretary designating additional oilseeds, which shall be
			 determined in the same manner as eligible oilseed acreage under section
			 1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7911(a)(2)).
							(2)Special conservation reserve acreage
			 payment rulesFor the crop
			 year in which a base acres adjustment under subparagraph (A) or (B) of
			 paragraph (1) is first made, the producer on the farm shall elect to receive
			 either adverse market payments with respect to the acreage added to the farm
			 under this subsection or a prorated payment under the conservation reserve
			 contract, but not both.
						(3)Optional adjustment
							(A)Election
								(i)In generalFor the purpose of making adverse market
			 payments, the Secretary shall give a producer on a farm a 1-time opportunity to
			 adjust the peanut base acres on the farm.
								(ii)NoticeAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall provide notice of the election
			 described in clause (i) to producers on farms with peanut base acres,
			 including—
									(I)the manner in which the election is to be
			 transmitted to the Secretary;
									(II)a deadline for transmission; and
									(III)notification that the election is a 1-time
			 opportunity.
									(iii)Effect of failure to make
			 electionIf the producer on a
			 farm fails to notify the Secretary of an election by the deadline described in
			 clause (ii), the producer shall be considered to have not elected to update the
			 peanut base acres on the farm.
								(B)Calculation
								(i)In generalIf the producer on a farm makes the
			 election described in subparagraph (A), the base acres for peanuts on the farm
			 established pursuant to section 1302 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 7952) shall be equal to the average acreage planted on
			 the farm to peanuts for harvest or similar purposes for the 2009 through 2012
			 crop years, as determined by the Secretary.
								(ii)InclusionsIn making the calculation described in
			 clause (i), the Secretary shall include—
									(I)any acreage on the farm that the producer
			 was prevented from planting to peanuts during the 2009 through 2012 crop years
			 because of drought, flood, or other natural disaster, or other condition beyond
			 the control of the producer;
									(II)any crop year in which peanuts were not
			 planted on the farm; and
									(III)any adjustment, as appropriate, whenever
			 either of the following occurs:
										(aa)A conservation reserve contract entered
			 into under section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) with
			 respect to the peanut base acres on the farm expires or is voluntarily
			 terminated.
										(bb)Peanut cropland is released from coverage
			 under a conservation reserve contract by the Secretary.
										(C)Limit
								(i)In generalIf the producer on a farm makes the
			 election described in subparagraph (A), the Secretary shall ensure that the
			 adjustment does not result in a net increase in the total base acres for the
			 farm (including the upland cotton base acres described in subsection
			 (e)).
								(ii)Reduction requiredIf the adjustment in base acres made
			 pursuant to an election described in subparagraph (A) results in a net increase
			 in the total base acres of all covered commodities and upland cotton on the
			 farm, the Secretary shall reduce the base acres on the farm for all covered
			 commodities (other than peanuts) and upland cotton proportionately, as
			 determined by the Secretary.
								(b)Prevention of excess base acres
						(1)Required reductionIf the sum of the base acres for a farm,
			 together with the acreage described in paragraph (2), exceeds the actual
			 cropland acreage of the farm, the Secretary shall reduce the base acres for 1
			 or more covered commodities for the farm so that the sum of the base acres and
			 acreage described in paragraph (2) does not exceed the actual cropland acreage
			 of the farm.
						(2)Other acreageFor purposes of paragraph (1), the
			 Secretary shall include the following:
							(A)Any acreage on the farm enrolled in the
			 conservation reserve program or agricultural conservation easement program
			 under subchapter B of chapter 1 of subtitle D and subtitle H, respectively, of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.).
							(B)Any other acreage on the farm enrolled in a
			 Federal conservation program for which payments are made in exchange for not
			 producing an agricultural commodity on the acreage.
							(C)Any eligible pulse crop acreage, which
			 shall be determined in the same manner as eligible oilseed acreage under
			 section 1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7911(a)(2)).
							(D)If the Secretary designates additional
			 oilseeds, any eligible oilseed acreage, which shall be determined in the same
			 manner as eligible oilseed acreage under section 1101(a)(2) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7911(a)(2)).
							(3)Selection of acresThe Secretary shall give the producer on
			 the farm the opportunity to select the base acres for a covered commodity for
			 the farm against which the reduction required by paragraph (1) will be
			 made.
						(4)Exception for double-cropped
			 acreageIn applying paragraph
			 (1), the Secretary shall make an exception in the case of double cropping, as
			 determined by the Secretary.
						(c)Reduction in base acres
						(1)Reduction at option of producer
							(A)In generalThe producer on a farm may reduce, at any
			 time, the base acres for any covered commodity for the farm.
							(B)Effect of reductionA reduction under subparagraph (A) shall be
			 permanent and made in a manner prescribed by the Secretary.
							(2)Required action by Secretary
							(A)In generalThe Secretary shall proportionately reduce
			 base acres on a farm for covered commodities for land that has been subdivided
			 and developed for multiple residential units or other nonfarming uses if the
			 size of the tracts and the density of the subdivision is such that the land is
			 unlikely to return to the previous agricultural use, unless the producers on
			 the farm demonstrate that the land—
								(i)remains devoted to commercial agricultural
			 production; or
								(ii)is likely to be returned to the previous
			 agricultural use.
								(B)RequirementThe Secretary shall establish procedures to
			 identify land described in subparagraph (A).
							(3)Review and reportEach year, to ensure, to the maximum extent
			 practicable, that payments are received only by producers, the Secretary shall
			 submit to Congress a report that describes the results of the actions taken
			 under paragraph (2).
						(d)Treatment of farms with limited base
			 acres
						(1)Prohibition on paymentsExcept as provided in paragraph (2) and
			 notwithstanding any other provision of this title, a producer on a farm may not
			 receive adverse market payments if the sum of the base acres of the farm is 10
			 acres or less, as determined by the Secretary.
						(2)ExceptionsParagraph (1) shall not apply to a farm
			 owned or operated by—
							(A)a socially disadvantaged farmer (as defined
			 in section 3002 of the Consolidated Farm and Rural Development Act); or
							(B)a limited resource farmer or rancher, as
			 defined by the Secretary.
							(3)Data collection and
			 publicationThe Secretary
			 shall—
							(A)collect and publish segregated data and
			 survey information about farm profiles, utilization of land, and crop
			 production; and
							(B)perform an evaluation on the supply and
			 price of fruits and vegetables based on the effects of suspension of base acres
			 under this section.
							(e)Treatment of farms with upland cotton base
			 acresThe Secretary shall
			 maintain a record of farms with upland cotton base acres in effect on the day
			 before the date of enactment of this Act.
					1106.Payment yields
					(a)Designated oilseed or eligible pulse
			 crop
						(1)AdjustmentFor the purpose of making adverse market
			 payments under this subtitle, the Secretary shall provide for the establishment
			 of a yield for each farm for any designated oilseed or eligible pulse crop for
			 which a payment yield was not established under section 1102 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7912) in accordance with
			 this section.
						(2)Payment yields for designated oilseeds and
			 eligible pulse crops
							(A)Determination of average
			 yieldIn the case of
			 designated oilseeds and eligible pulse crops, the Secretary shall determine the
			 average yield per planted acre for the designated oilseed or pulse crop on a
			 farm for the 1998 through 2001 crop years, excluding any crop year in which the
			 acreage planted to the designated oilseed or pulse crop was zero.
							(B)Adjustment for payment yield
								(i)In generalThe payment yield for a farm for a
			 designated oilseed or eligible pulse crop shall be equal to the product of the
			 following:
									(I)The average yield for the designated
			 oilseed or pulse crop determined under subparagraph (A).
									(II)The ratio resulting from dividing the
			 national average yield for the designated oilseed or pulse crop for the 1981
			 through 1985 crops by the national average yield for the designated oilseed or
			 pulse crop for the 1998 through 2001 crops.
									(ii)No national average yield information
			 availableTo the extent that
			 national average yield information for a designated oilseed or pulse crop is
			 not available, the Secretary shall use such information as the Secretary
			 determines to be fair and equitable to establish a national average yield under
			 this section.
								(C)Use of partial county average
			 yieldIf the yield per
			 planted acre for a crop of a designated oilseed or pulse crop for a farm for
			 any of the 1998 through 2001 crop years was less than 75 percent of the county
			 yield for that designated oilseed or pulse crop, the Secretary shall assign a
			 yield for that crop year equal to 75 percent of the county yield for the
			 purpose of determining the average under subparagraph (A).
							(D)No historic yield data
			 availableIn the case of
			 establishing yields for designated oilseeds and eligible pulse crops, if
			 historic yield data is not available, the Secretary shall use the ratio for dry
			 peas calculated under subparagraph (B)(i)(II) in determining the yields for
			 designated oilseeds and eligible pulse crops, as determined to be fair and
			 equitable by the Secretary.
							(b)Rice
						(1)AdjustmentFor the purpose of making adverse market
			 payments under this subtitle, the Secretary shall give a producer on a farm a
			 1-time opportunity to adjust the payment yield for base acres of rice on the
			 farm that was established under section 1102 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7912).
						(2)Election
							(A)NoticeAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall provide notice of the election
			 described in paragraph (1) to producers on farms with rice base acres,
			 including—
								(i)the manner in which the election is to be
			 transmitted to the Secretary;
								(ii)a deadline for transmission; and
								(iii)notification that the election is a 1-time
			 opportunity.
								(B)Effect of failure to make
			 electionIf the producer on a
			 farm fails to notify the Secretary of an election by the deadline described in
			 subparagraph (A), the producer shall be considered to have not elected to
			 update the payment yields for base acres of rice on the farm.
							(3)Calculation
							(A)In generalIf the producer on a farm makes the
			 election described in paragraph (2), the Secretary shall adjust the payment
			 yields for the base acres of rice using an average yield described in
			 subparagraph (B) and adjustment described in subparagraph (C).
							(B)Determination of average
			 yieldSubject to subparagraph
			 (D), the Secretary shall determine the average yield per planted acre for the
			 rice on the farm for the 2009 through 2012 crop years, excluding any crop year
			 in which the acreage planted to rice was zero.
							(C)Determination of adjustmentThe Secretary shall adjust the payment
			 yield for the base acres of rice on the farm that was established under section
			 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912) in
			 accordance with the following:
								(i)In a case in which less than 50 percent of
			 the rice base acres on the farm were planted to rice, on average, during the
			 2009 through 2012 crop years, the adjustment shall be equal to the sum obtained
			 by adding to the payment yield—
									(I)the product obtained by multiplying—
										(aa)the difference between the average yield
			 and the payment yield; by
										(bb)the percent of rice planted on the base
			 acres of rice on the farm, on average.
										(ii)In a case in which more than 50 percent of
			 the rice base acres on the farm were planted to rice, on average, during the
			 2009 through 2012 crop years, the payment yield shall be equal to the product
			 obtained by multiplying—
									(I)the average yield; by
									(II)90 percent.
									(D)Use of partial county average
			 yieldIf the yield per
			 planted acre for a crop of rice for a farm for any of the 2009 through 2012
			 crop years was less than 75 percent of the county yield for that rice crop, the
			 Secretary shall assign a yield for that crop year equal to 75 percent of the
			 county yield for purposes of determining the average under subparagraph
			 (B).
							(c)Peanuts
						(1)AdjustmentIf the producer on a farm elects to adjust
			 the peanut base acres for the farm pursuant to section 1105, the Secretary
			 shall adjust the payment yields for the base acres of peanuts for purposes of
			 making adverse market payments.
						(2)CalculationNotwithstanding the payment yields
			 established under section 1102 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 7912), the payment yield for the base acres of peanuts adjusted
			 pursuant to section 1105 shall be the average yield per planted acre for such
			 base acres for the 2009 through 2012 crop years, excluding any crop year in
			 which the acreage planted to peanuts was zero.
						(3)Use of partial county average
			 yieldIf the yield per
			 planted acre for a crop of peanuts for a farm for any of the 2009 through 2012
			 crop years was less than 75 percent of the county yield for that peanut crop,
			 the Secretary shall assign a yield for that crop year equal to 75 percent of
			 the county yield for purposes of determining the average under paragraph
			 (2).
						1107.Availability of adverse market
			 payments
					(a)Payment requiredFor each of the 2014 through 2018 crop
			 years for each covered commodity, the Secretary shall make adverse market
			 payments to producers on farms for which payment yields and base acres are
			 established with respect to the covered commodity if the Secretary determines
			 that the actual price for the covered commodity is less than the reference
			 price for the covered commodity.
					(b)Actual price
						(1)Covered commodities other than
			 riceExcept as provided in
			 paragraph (2), for purposes of subsection (a), the actual price for a covered
			 commodity is equal to the higher of the following:
							(A)The national average market price received
			 by producers during the 12-month marketing year for the covered commodity, as
			 determined by the Secretary.
							(B)The national average loan rate for a
			 marketing assistance loan for the covered commodity in effect for the
			 applicable period under subtitle B.
							(2)RiceIn the case of long grain rice and medium
			 grain rice, for purposes of subsection (a), the actual price for each type or
			 class of rice is equal to the higher of the following:
							(A)The national average market price received
			 by producers during the 12-month marketing year for the type or class of rice,
			 as determined by the Secretary.
							(B)The national average loan rate for a
			 marketing assistance loan for the type or class of rice in effect for the
			 applicable period under subtitle B.
							(c)Reference priceThe reference price for a covered commodity
			 shall be determined as follows:
						(1)In generalSubject to paragraph (2), the reference
			 price for a covered commodity shall be the product obtained by
			 multiplying—
							(A)55 percent; by
							(B)the average national marketing year average
			 price for the most recent 5 crop years, excluding each of the crop years with
			 the highest and lowest prices.
							(2)Alternative price for rice and
			 peanutsIn the case of long
			 and medium grain rice and peanuts, the reference price shall be—
							(A)in the case of long and medium grain rice,
			 $13.30 per hundredweight; and
							(B)in the case of peanuts, $523.77 per
			 ton.
							(d)Payment rateThe payment rate used to make adverse
			 market payments with respect to a covered commodity for a crop year shall be
			 equal to the amount that—
						(1)the reference price under subsection (c)
			 for the covered commodity; exceeds
						(2)the actual price determined under
			 subsection (b) for the covered commodity.
						(e)Payment
			 amountIf adverse market
			 payments are required to be paid under this section for any of the 2014 through
			 2018 crop years of a covered commodity, the amount of the adverse market
			 payment to be paid to the producers on a farm for that crop year shall be equal
			 to the product of the following:
						(1)The payment rate specified in subsection
			 (d).
						(2)The payment acres of the covered commodity
			 on the farm.
						(3)The payment yield for the covered commodity
			 for the farm.
						(f)Duties of the Secretaryln carrying out the calculations in
			 subsections (b) and (c), the Secretary shall differentiate by type or class the
			 national average price of—
						(1)sunflower seeds;
						(2)barley, using malting barley values;
			 and
						(3)wheat.
						(g)Time for paymentsIf the Secretary determines under
			 subsection (a) that adverse market payments are required to be made under this
			 section for the crop of a covered commodity, beginning October 1, or as soon as
			 practicable thereafter, after the end of the applicable marketing year for the
			 covered commodity, the Secretary shall make the adverse market payments for the
			 crop.
					1108.Agriculture risk coverage
					(a)Payments requiredIf the Secretary determines that payments
			 are required under subsection (c), the Secretary shall make payments for each
			 covered commodity available to producers in accordance with this
			 section.
					(b)Coverage election
						(1)In generalFor the period of crop years 2014 through
			 2018, the producers shall make a 1-time, irrevocable election to
			 receive—
							(A)individual coverage under this section, as
			 determined by the Secretary; or
							(B)in the case of a county with sufficient
			 data (as determined by the Secretary), county coverage under this
			 section.
							(2)Effect of electionThe election made under paragraph (1) shall
			 be binding on the producers making the election, regardless of covered
			 commodities planted, and applicable to all acres under the operational control
			 of the producers, in a manner that—
							(A)acres brought under the operational control
			 of the producers after the election are included; and
							(B)acres no longer under the operational
			 control of the producers after the election are no longer subject to the
			 election of the producers but become subject to the election of the subsequent
			 producers.
							(3)Duties of the SecretaryThe Secretary shall ensure that producers
			 are precluded from taking any action, including reconstitution, transfer, or
			 other similar action, that would have the effect of altering or reversing the
			 election made under paragraph (1).
						(c)Agriculture risk coverage
						(1)PaymentsThe Secretary shall make agriculture risk
			 coverage payments available under this subsection for each of the 2014 through
			 2018 crop years if the Secretary determines that—
							(A)the actual crop revenue for the crop year
			 for the covered commodity; is less than
							(B)the agriculture risk coverage guarantee for
			 the crop year for the covered commodity.
							(2)Time for paymentsIf the Secretary determines under this
			 subsection that agriculture risk coverage payments are required to be made for
			 the covered commodity, beginning October 1, or as soon as practicable
			 thereafter, after the end of the applicable marketing year for the covered
			 commodity, the Secretary shall make the agriculture risk coverage
			 payments.
						(3)Actual crop revenueThe amount of the actual crop revenue for a
			 crop year of a covered commodity shall be equal to the product obtained by
			 multiplying—
							(A)(i)in the case of individual coverage, the
			 actual average individual yield for the covered commodity, as determined by the
			 Secretary; or
								(ii)in the case of county coverage, the actual
			 average yield for the county for the covered commodity, as determined by the
			 Secretary; and
								(B)the higher of—
								(i)the national average market price received
			 by producers during the 12-month marketing year for the covered commodity, as
			 determined by the Secretary; or
								(ii)if applicable, the reference price for the
			 covered commodity under section 1107.
								(4)Agriculture risk coverage
			 guarantee
							(A)In generalThe agriculture risk coverage guarantee for
			 a crop year for a covered commodity shall equal 88 percent of the benchmark
			 revenue.
							(B)Benchmark revenue
								(i)In generalThe benchmark revenue shall be the product
			 obtained by multiplying—
									(I)(aa)in the case of individual coverage, subject
			 to clause (ii), the average individual yield, as determined by the Secretary,
			 for the most recent 5 crop years, excluding each of the crop years with the
			 highest and lowest yields; or
										(bb)in the case of county coverage, the average
			 county yield, as determined by the Secretary, for the most recent 5 crop years,
			 excluding each of the crop years with the highest and lowest yields; and
										(II)the average national marketing year average
			 price for the most recent 5 crop years, excluding each of the crop years with
			 the highest and lowest prices.
									(ii)Use of transitional yieldsIf the yield determined under clause
			 (i)(I)(aa)—
									(I)for the 2013 crop year or any prior crop
			 year, is less than 60 percent of the applicable transitional yield, the
			 Secretary shall use 60 percent of the applicable transitional yield for that
			 crop year; and
									(II)for the 2014 crop year and any subsequent
			 crop year, is less than 65 percent of the applicable transitional yield, the
			 Secretary shall use 65 percent of the applicable transitional yield for that
			 crop year.
									(5)Payment rateThe payment rate for each covered commodity
			 shall be equal to the lesser of—
							(A)the amount that—
								(i)the agriculture risk coverage guarantee for
			 the covered commodity; exceeds
								(ii)the actual crop revenue for the crop year
			 of the covered commodity; or
								(B)10 percent of the benchmark revenue for the
			 crop year of the covered commodity.
							(6)Payment
			 amountIf agriculture risk
			 coverage payments under this subsection are required to be paid for any of the
			 2014 through 2018 crop years of a covered commodity, the amount of the
			 agriculture risk coverage payment for the crop year shall be equal to the
			 product obtained by multiplying—
							(A)the payment rate under paragraph (5);
			 and
							(B)(i)in the case of individual coverage the sum
			 of—
									(I)65 percent of the planted eligible acres of
			 the covered commodity; and
									(II)45 percent of the eligible acres that were
			 prevented from being planted to the covered commodity; or
									(ii)in the case of county coverage—
									(I)80 percent of the planted eligible acres of
			 the covered commodity; and
									(II)45 percent of the eligible acres that were
			 prevented from being planted to the covered commodity.
									(7)Duties of the SecretaryIn carrying out the program under this
			 subsection, the Secretary shall—
							(A)to the maximum extent practicable, use all
			 available information and analysis to check for anomalies in the determination
			 of payments under the program;
							(B)to the maximum extent practicable,
			 calculate a separate actual crop revenue and agriculture risk coverage
			 guarantee for irrigated and nonirrigated covered commodities;
							(C)differentiate by type or class the national
			 average price of—
								(i)sunflower seeds;
								(ii)barley, using malting barley values;
			 and
								(iii)wheat; and
								(D)assign a yield for each acre planted or
			 prevented from being planted for the crop year for the covered commodity on the
			 basis of the yield history of representative farms in the State, region, or
			 crop reporting district, as determined by the Secretary, if the Secretary
			 cannot establish the yield as determined under paragraph (3)(A)(ii) or
			 (4)(B)(i) or if the yield determined under paragraph (3)(A)(ii) or (4) is an
			 unrepresentative average yield for the covered commodity as determined by the
			 Secretary.
							1109.Producer agreement required as condition of
			 provision of payments
					(a)Compliance with certain
			 requirements
						(1)RequirementsBefore the producers on a farm may receive
			 agriculture risk coverage payments or adverse market payments, the producers
			 shall agree, during the crop year for which the payments are made and in
			 exchange for the payments—
							(A)to comply with applicable conservation
			 requirements under subtitle B of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3811 et seq.);
							(B)to comply with applicable wetland
			 protection requirements under subtitle C of title XII of that Act (16 U.S.C.
			 3821 et seq.);
							(C)to use the land on the farm for an
			 agricultural or conserving use in a quantity equal to the attributable eligible
			 acres of the farm, and not for a nonagricultural commercial, industrial, or
			 residential use, as determined by the Secretary; and
							(D)to effectively control noxious weeds and
			 otherwise maintain the land in accordance with sound agricultural practices, as
			 determined by the Secretary, if the agricultural or conserving use involves the
			 noncultivation of any portion of the land referred to in subparagraph
			 (C).
							(2)ComplianceThe Secretary may issue such rules as the
			 Secretary considers necessary to ensure producer compliance with the
			 requirements of paragraph (1).
						(3)ModificationAt the request of the transferee or owner,
			 the Secretary may modify the requirements of this subsection if the
			 modifications are consistent with the objectives of this subsection, as
			 determined by the Secretary.
						(b)Transfer or change of interest in
			 farm
						(1)Termination
							(A)In generalExcept as provided in paragraph (2), a
			 transfer of (or change in) the interest of the producers on a farm for which
			 agriculture risk coverage payments or adverse market payments are made shall
			 result in the termination of the payments, unless the transferee or owner of
			 the acreage agrees to assume all obligations under subsection (a).
							(B)Effective
			 dateThe termination shall
			 take effect on the date determined by the Secretary.
							(2)ExceptionIf a producer entitled to an agriculture
			 risk coverage payment or adverse market payment dies, becomes incompetent, or
			 is otherwise unable to receive the payment, the Secretary shall make the
			 payment, in accordance with rules issued by the Secretary.
						(c)Reports
						(1)Acreage reportsAs a condition on the receipt of any
			 benefits under this subtitle or subtitle B, the Secretary shall require
			 producers on a farm to submit to the Secretary annual acreage reports with
			 respect to all cropland on the farm.
						(2)Production reportsAs a condition on the receipt of any
			 benefits under section 1108, the Secretary shall require producers on a farm to
			 submit to the Secretary annual production reports with respect to all covered
			 commodities produced on the farm.
						(3)PenaltiesNo penalty with respect to benefits under
			 this subtitle or subtitle B shall be assessed against the producers on a farm
			 for an inaccurate acreage or production report unless the producers on the farm
			 knowingly and willfully falsified the acreage or production report.
						(4)Data
			 reportingTo the maximum
			 extent practicable, the Secretary shall use data reported by the producer
			 pursuant to requirements under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.) to meet the obligations described in paragraphs (1) and (2), without
			 additional submissions to the Department.
						(d)Tenants and sharecroppersIn carrying out this subtitle, the
			 Secretary shall provide adequate safeguards to protect the interests of tenants
			 and sharecroppers.
					(e)Sharing of paymentsThe Secretary shall provide for the sharing
			 of adverse market payments and agriculture risk coverage payments among the
			 producers on a farm on a fair and equitable basis.
					1110.Period of effectivenessSections 1104 through 1109 shall be
			 effective beginning with the 2014 crop year of each covered commodity through
			 the 2018 crop year.
				BMarketing assistance loans and loan
			 deficiency payments
				1201.Availability of nonrecourse marketing
			 assistance loans for loan commodities
					(a)Definition of loan commodityIn this subtitle, the term loan
			 commodity means wheat, corn, grain sorghum, barley, oats, upland cotton,
			 extra long staple cotton, long grain rice, medium grain rice, peanuts,
			 soybeans, other oilseeds, graded wool, nongraded wool, mohair, honey, dry peas,
			 lentils, small chickpeas, and large chickpeas.
					(b)Nonrecourse loans available
						(1)In generalFor each of the 2014 through 2018 crops of
			 each loan commodity, the Secretary shall make available to producers on a farm
			 nonrecourse marketing assistance loans for loan commodities produced on the
			 farm.
						(2)Terms and conditionsThe marketing assistance loans shall be
			 made under terms and conditions that are prescribed by the Secretary and at the
			 loan rate established under section 1202 for the loan commodity.
						(c)Eligible productionThe producers on a farm shall be eligible
			 for a marketing assistance loan under subsection (b) for any quantity of a loan
			 commodity produced on the farm.
					(d)Compliance with conservation and wetlands
			 requirements
						(1)RequirementsBefore the producers on a farm may receive
			 a marketing assistance loan or any other payment or benefit under this
			 subtitle, the producers shall agree, for the crop year for which the payments
			 are made and in exchange for the payments—
							(A)to comply with applicable conservation
			 requirements under subtitle B of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3811 et seq.);
							(B)to comply with applicable wetland
			 protection requirements under subtitle C of title XII of that Act (16 U.S.C.
			 3821 et seq.);
							(C)to use the land on the farm for an
			 agricultural or conserving use in a quantity equal to the attributable eligible
			 acres of the farm, and not for a nonagricultural commercial, industrial, or
			 residential use, as determined by the Secretary; and
							(D)to effectively control noxious weeds and
			 otherwise maintain the land in accordance with sound agricultural practices, as
			 determined by the Secretary, if the agricultural or conserving use involves the
			 noncultivation of any portion of the land referred to in subparagraph
			 (C).
							(2)ComplianceThe Secretary may issue such rules as the
			 Secretary considers necessary to ensure producer compliance with paragraph
			 (1).
						(3)ModificationAt the request of a transferee or owner,
			 the Secretary may modify the requirements of this subsection if the
			 modifications are consistent with the purposes of this subsection, as
			 determined by the Secretary.
						(e)Special rules for peanuts
						(1)In generalThis subsection shall apply only to
			 producers of peanuts.
						(2)Options for obtaining loanA marketing assistance loan under this
			 section, and loan deficiency payments under section 1205, may be obtained at
			 the option of the producers on a farm through—
							(A)a designated marketing association or
			 marketing cooperative of producers that is approved by the Secretary; or
							(B)the Farm Service Agency.
							(3)Storage of loan peanutsAs a condition on the approval by the
			 Secretary of an individual or entity to provide storage for peanuts for which a
			 marketing assistance loan is made under this section, the individual or entity
			 shall agree—
							(A)to provide the storage on a
			 nondiscriminatory basis; and
							(B)to comply with such additional requirements
			 as the Secretary considers appropriate to accomplish the purposes of this
			 section and promote fairness in the administration of the benefits of this
			 section.
							(4)Storage, handling, and associated
			 costs
							(A)In generalTo ensure proper storage of peanuts for
			 which a loan is made under this section, the Secretary shall pay handling and
			 other associated costs (other than storage costs) incurred at the time at which
			 the peanuts are placed under loan, as determined by the Secretary.
							(B)Redemption and forfeitureThe Secretary shall—
								(i)require the repayment of handling and other
			 associated costs paid under subparagraph (A) for all peanuts pledged as
			 collateral for a loan that is redeemed under this section; and
								(ii)pay storage, handling, and other associated
			 costs for all peanuts pledged as collateral that are forfeited under this
			 section.
								(5)MarketingA marketing association or cooperative may
			 market peanuts for which a loan is made under this section in any manner that
			 conforms to consumer needs, including the separation of peanuts by type and
			 quality.
						(6)Reimbursable agreements and payment of
			 administrative expensesThe
			 Secretary may implement any reimbursable agreements or provide for the payment
			 of administrative expenses under this subsection only in a manner that is
			 consistent with those activities in regard to other loan commodities.
						1202.Loan rates for nonrecourse marketing
			 assistance loans
					(a)In generalFor purposes of each of the 2014 through
			 2018 crop years, the loan rate for a marketing assistance loan under section
			 1201 for a loan commodity shall be equal to the following:
						(1)In the case of wheat, $2.94 per
			 bushel.
						(2)In the case of corn, $1.95 per
			 bushel.
						(3)In the case of grain sorghum, $1.95 per
			 bushel.
						(4)In the case of barley, $1.95 per
			 bushel.
						(5)In the case of oats, $1.39 per
			 bushel.
						(6)In the case of base quality of upland
			 cotton, for the 2014 and each subsequent crop year, the simple average of the
			 adjusted prevailing world price for the 2 immediately preceding marketing
			 years, as determined by the Secretary and announced October 1 preceding the
			 next domestic plantings, but in no case less than $0.45 per pound or more than
			 $0.52 per pound.
						(7)In the case of extra long staple cotton,
			 $0.7977 per pound.
						(8)In the case of long grain rice, $6.50 per
			 hundredweight.
						(9)In the case of medium grain rice, $6.50 per
			 hundredweight.
						(10)In the case of soybeans, $5.00 per
			 bushel.
						(11)In the case of other oilseeds, $10.09 per
			 hundredweight for each of the following kinds of oilseeds:
							(A)Sunflower seed.
							(B)Rapeseed.
							(C)Canola.
							(D)Safflower.
							(E)Flaxseed.
							(F)Mustard seed.
							(G)Crambe.
							(H)Sesame seed.
							(I)Other oilseeds designated by the
			 Secretary.
							(12)In the case of dry peas, $5.40 per
			 hundredweight.
						(13)In the case of lentils, $11.28 per
			 hundredweight.
						(14)In the case of small chickpeas, $7.43 per
			 hundredweight.
						(15)In the case of large chickpeas, $11.28 per
			 hundredweight.
						(16)In the case of graded wool, $1.15 per
			 pound.
						(17)In the case of nongraded wool, $0.40 per
			 pound.
						(18)In the case of mohair, $4.20 per
			 pound.
						(19)In the case of honey, $0.69 per
			 pound.
						(20)In the case of peanuts, $355 per
			 ton.
						(b)Single county loan rate for other
			 oilseedsThe Secretary shall
			 establish a single loan rate in each county for each kind of other oilseeds
			 described in subsection (a)(11).
					1203.Term of loans
					(a)Term of loanIn the case of each loan commodity, a
			 marketing assistance loan under section 1201 shall have a term of 9 months
			 beginning on the first day of the first month after the month in which the loan
			 is made.
					(b)Extensions prohibitedThe Secretary may not extend the term of a
			 marketing assistance loan for any loan commodity.
					1204.Repayment of loans
					(a)General ruleThe Secretary shall permit the producers on
			 a farm to repay a marketing assistance loan under section 1201 for a loan
			 commodity (other than upland cotton, long grain rice, medium grain rice, extra
			 long staple cotton, peanuts and confectionery and each other kind of sunflower
			 seed (other than oil sunflower seed)) at a rate that is the lesser of—
						(1)the loan rate established for the commodity
			 under section 1202, plus interest (determined in accordance with section 163 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7283));
						(2)a rate (as determined by the Secretary)
			 that—
							(A)is calculated based on average market
			 prices for the loan commodity during the preceding 30-day period; and
							(B)will minimize discrepancies in marketing
			 loan benefits across State boundaries and across county boundaries; or
							(3)a rate that the Secretary may develop using
			 alternative methods for calculating a repayment rate for a loan commodity that
			 the Secretary determines will—
							(A)minimize potential loan forfeitures;
							(B)minimize the accumulation of stocks of the
			 commodity by the Federal Government;
							(C)minimize the cost incurred by the Federal
			 Government in storing the commodity;
							(D)allow the commodity produced in the United
			 States to be marketed freely and competitively, both domestically and
			 internationally; and
							(E)minimize discrepancies in marketing loan
			 benefits across State boundaries and across county boundaries.
							(b)Repayment rates for upland cotton, long
			 grain rice, and medium grain riceThe Secretary shall permit producers to
			 repay a marketing assistance loan under section 1201 for upland cotton, long
			 grain rice, and medium grain rice at a rate that is the lesser of—
						(1)the loan rate established for the commodity
			 under section 1202, plus interest (determined in accordance with section 163 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283));
			 or
						(2)the prevailing world market price for the
			 commodity, as determined and adjusted by the Secretary in accordance with this
			 section.
						(c)Repayment rates for extra long staple
			 cottonRepayment of a
			 marketing assistance loan for extra long staple cotton shall be at the loan
			 rate established for the commodity under section 1202, plus interest
			 (determined in accordance with section 163 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
					(d)Prevailing world market priceFor purposes of this section, the Secretary
			 shall prescribe by regulation—
						(1)a formula to determine the prevailing world
			 market price for each of upland cotton, long grain rice, and medium grain rice;
			 and
						(2)a mechanism by which the Secretary shall
			 announce periodically those prevailing world market prices.
						(e)Adjustment of prevailing world market price
			 for upland cotton, long grain rice, and medium grain rice
						(1)RiceThe prevailing world market price for long
			 grain rice and medium grain rice determined under subsection (d) shall be
			 adjusted to United States quality and location.
						(2)CottonThe prevailing world market price for
			 upland cotton determined under subsection (d)—
							(A)shall be adjusted to United States quality
			 and location, with the adjustment to include—
								(i)a reduction equal to any United States
			 Premium Factor for upland cotton of a quality higher than Middling (M)
			 13/32-inch; and
								(ii)the average costs to market the commodity,
			 including average transportation costs, as determined by the Secretary;
			 and
								(B)may be further adjusted, during the period
			 beginning on the date of enactment of this Act and ending on July 31, 2019, if
			 the Secretary determines the adjustment is necessary—
								(i)to minimize potential loan
			 forfeitures;
								(ii)to minimize the accumulation of stocks of
			 upland cotton by the Federal Government;
								(iii)to ensure that upland cotton produced in
			 the United States can be marketed freely and competitively, both domestically
			 and internationally; and
								(iv)to ensure an appropriate transition between
			 current-crop and forward-crop price quotations, except that the Secretary may
			 use forward-crop price quotations prior to July 31 of a marketing year only
			 if—
									(I)there are insufficient current-crop price
			 quotations; and
									(II)the forward-crop price quotation is the
			 lowest such quotation available.
									(3)Guidelines for additional
			 adjustmentsIn making
			 adjustments under this subsection, the Secretary shall establish a mechanism
			 for determining and announcing the adjustments in order to avoid undue
			 disruption in the United States market.
						(f)Repayment rates for confectionery and other
			 kinds of sunflower seedsThe
			 Secretary shall permit the producers on a farm to repay a marketing assistance
			 loan under section 1201 for confectionery and each other kind of sunflower seed
			 (other than oil sunflower seed) at a rate that is the lesser of—
						(1)the loan rate established for the commodity
			 under section 1202, plus interest (determined in accordance with section 163 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283));
			 or
						(2)the repayment rate established for oil
			 sunflower seed.
						(g)Payment of cotton storage
			 costsEffective for each of
			 the 2014 through 2018 crop years, the Secretary shall make cotton storage
			 payments available in the same manner, and at the same rates as the Secretary
			 provided storage payments for the 2006 crop of cotton, except that the rates
			 shall be reduced by 20 percent.
					(h)Repayment rate for peanutsThe Secretary shall permit producers on a
			 farm to repay a marketing assistance loan for peanuts under subsection (a) at a
			 rate that is the lesser of—
						(1)the loan rate established for peanuts under
			 subsection (b), plus interest (determined in accordance with section 163 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283));
			 or
						(2)a rate that the Secretary determines
			 will—
							(A)minimize potential loan forfeitures;
							(B)minimize the accumulation of stocks of
			 peanuts by the Federal Government;
							(C)minimize the cost incurred by the Federal
			 Government in storing peanuts; and
							(D)allow peanuts produced in the United States
			 to be marketed freely and competitively, both domestically and
			 internationally.
							(i)Authority To temporarily adjust repayment
			 rates
						(1)Adjustment authorityIn the event of a severe disruption to
			 marketing, transportation, or related infrastructure, the Secretary may modify
			 the repayment rate otherwise applicable under this section for marketing
			 assistance loans under section 1201 for a loan commodity.
						(2)DurationAny adjustment made under paragraph (1) in
			 the repayment rate for marketing assistance loans for a loan commodity shall be
			 in effect on a short-term and temporary basis, as determined by the
			 Secretary.
						1205.Loan deficiency payments
					(a)Availability of loan deficiency
			 payments
						(1)In generalExcept as provided in subsection (d), the
			 Secretary may make loan deficiency payments available to producers on a farm
			 that, although eligible to obtain a marketing assistance loan under section
			 1201 with respect to a loan commodity, agree to forgo obtaining the loan for
			 the commodity in return for loan deficiency payments under this section.
						(2)Unshorn pelts, hay, and silage
							(A)Marketing assistance loansSubject to subparagraph (B), nongraded wool
			 in the form of unshorn pelts and hay and silage derived from a loan commodity
			 are not eligible for a marketing assistance loan under section 1201.
							(B)Loan deficiency paymentEffective for the 2014 through 2018 crop
			 years, the Secretary may make loan deficiency payments available under this
			 section to producers on a farm that produce unshorn pelts or hay and silage
			 derived from a loan commodity.
							(b)ComputationA loan deficiency payment for a loan
			 commodity or commodity referred to in subsection (a)(2) shall be equal to the
			 product obtained by multiplying—
						(1)the payment rate determined under
			 subsection (c) for the commodity; by
						(2)the quantity of the commodity produced by
			 the eligible producers, excluding any quantity for which the producers obtain a
			 marketing assistance loan under section 1201.
						(c)Payment rate
						(1)In generalIn the case of a loan commodity, the
			 payment rate shall be the amount by which—
							(A)the loan rate established under section
			 1202 for the loan commodity; exceeds
							(B)the rate at which a marketing assistance
			 loan for the loan commodity may be repaid under section 1204.
							(2)Unshorn peltsIn the case of unshorn pelts, the payment
			 rate shall be the amount by which—
							(A)the loan rate established under section
			 1202 for ungraded wool; exceeds
							(B)the rate at which a marketing assistance
			 loan for ungraded wool may be repaid under section 1204.
							(3)Hay
			 and silageIn the case of hay
			 or silage derived from a loan commodity, the payment rate shall be the amount
			 by which—
							(A)the loan rate established under section
			 1202 for the loan commodity from which the hay or silage is derived;
			 exceeds
							(B)the rate at which a marketing assistance
			 loan for the loan commodity may be repaid under section 1204.
							(d)Exception for extra long staple
			 cottonThis section shall not
			 apply with respect to extra long staple cotton.
					(e)Effective date for payment rate
			 determinationThe Secretary
			 shall determine the amount of the loan deficiency payment to be made under this
			 section to the producers on a farm with respect to a quantity of a loan
			 commodity or commodity referred to in subsection (a)(2) using the payment rate
			 in effect under subsection (c) as of the date the producers request the
			 payment.
					1206.Payments in lieu of loan deficiency
			 payments for grazed acreage
					(a)Eligible producers
						(1)In generalEffective for the 2014 through 2018 crop
			 years, in the case of a producer that would be eligible for a loan deficiency
			 payment under section 1205 for wheat, barley, or oats, but that elects to use
			 acreage planted to the wheat, barley, or oats for the grazing of livestock, the
			 Secretary shall make a payment to the producer under this section if the
			 producer enters into an agreement with the Secretary to forgo any other
			 harvesting of the wheat, barley, or oats on that acreage.
						(2)Grazing of triticale acreageEffective for the 2014 through 2018 crop
			 years, with respect to a producer on a farm that uses acreage planted to
			 triticale for the grazing of livestock, the Secretary shall make a payment to
			 the producer under this section if the producer enters into an agreement with
			 the Secretary to forgo any other harvesting of triticale on that
			 acreage.
						(b)Payment amount
						(1)In generalThe amount of a payment made under this
			 section to a producer on a farm described in subsection (a)(1) shall be equal
			 to the amount determined by multiplying—
							(A)the loan deficiency payment rate determined
			 under section 1205(c) in effect, as of the date of the agreement, for the
			 county in which the farm is located; by
							(B)the payment quantity determined by
			 multiplying—
								(i)the quantity of the grazed acreage on the
			 farm with respect to which the producer elects to forgo harvesting of wheat,
			 barley, or oats; and
								(ii)(I)the yield in effect for the calculation of
			 agriculture risk coverage payments under subtitle A with respect to that loan
			 commodity on the farm; or
									(II)in the case of a farm without a payment
			 yield for that loan commodity, an appropriate yield established by the
			 Secretary.
									(2)Grazing of triticale acreageThe amount of a payment made under this
			 section to a producer on a farm described in subsection (a)(2) shall be equal
			 to the amount determined by multiplying—
							(A)the loan deficiency payment rate determined
			 under section 1205(c) in effect for wheat, as of the date of the agreement, for
			 the county in which the farm is located; by
							(B)the payment quantity determined by
			 multiplying—
								(i)the quantity of the grazed acreage on the
			 farm with respect to which the producer elects to forgo harvesting of
			 triticale; and
								(ii)(I)the yield in effect for the calculation of
			 agriculture risk coverage payments under subtitle A with respect to wheat on
			 the farm; or
									(II)in the case of a farm without a payment
			 yield for wheat, an appropriate yield established by the Secretary in a manner
			 consistent with section 1102 of the Food, Conservation, and Energy Act of 2008
			 (7 U.S.C. 8712).
									(c)Time, manner, and availability of
			 payment
						(1)Time and mannerA payment under this section shall be made
			 at the same time and in the same manner as loan deficiency payments are made
			 under section 1205.
						(2)Availability
							(A)In generalThe Secretary shall establish an
			 availability period for the payments authorized by this section.
							(B)Certain commoditiesIn the case of wheat, barley, and oats, the
			 availability period shall be consistent with the availability period for the
			 commodity established by the Secretary for marketing assistance loans
			 authorized by this subtitle.
							(d)Prohibition on crop insurance indemnity or
			 noninsured crop assistanceA
			 2014 through 2018 crop of wheat, barley, oats, or triticale planted on acreage
			 that a producer elects, in the agreement required by subsection (a), to use for
			 the grazing of livestock in lieu of any other harvesting of the crop shall not
			 be eligible for an indemnity under a policy or plan of insurance authorized
			 under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or noninsured crop
			 assistance under section 196 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333).
					1207.Economic adjustment assistance to users of
			 upland cotton
					(a)In generalSubject to subsection (b), the Secretary
			 shall, on a monthly basis, make economic adjustment assistance available to
			 domestic users of upland cotton in the form of payments for all documented use
			 of that upland cotton during the previous monthly period regardless of the
			 origin of the upland cotton.
					(b)Value of assistanceEffective beginning on August 1, 2012, the
			 value of the assistance provided under subsection (a) shall be 3 cents per
			 pound.
					(c)Allowable purposesEconomic adjustment assistance under this
			 section shall be made available only to domestic users of upland cotton that
			 certify that the assistance shall be used only to acquire, construct, install,
			 modernize, develop, convert, or expand land, plant, buildings, equipment,
			 facilities, or machinery.
					(d)Review or auditThe Secretary may conduct such review or
			 audit of the records of a domestic user under this subsection as the Secretary
			 determines necessary to carry out this subsection.
					(e)Improper use of assistanceIf the Secretary determines, after a review
			 or audit of the records of the domestic user, that economic adjustment
			 assistance under this subsection was not used for the purposes specified in
			 subsection (c), the domestic user shall be—
						(1)liable for the repayment of the assistance
			 to the Secretary, plus interest, as determined by the Secretary; and
						(2)ineligible to receive assistance under this
			 subsection for a period of 1 year following the determination of the
			 Secretary.
						1208.Special competitive provisions for extra
			 long staple cotton
					(a)Competitiveness programNotwithstanding any other provision of law,
			 during the period beginning on the date of enactment of this Act through July
			 31, 2019, the Secretary shall carry out a program—
						(1)to maintain and expand the domestic use of
			 extra long staple cotton produced in the United States;
						(2)to increase exports of extra long staple
			 cotton produced in the United States; and
						(3)to ensure that extra long staple cotton
			 produced in the United States remains competitive in world markets.
						(b)Payments under program;
			 triggerUnder the program,
			 the Secretary shall make payments available under this section whenever—
						(1)for a consecutive 4-week period, the world
			 market price for the lowest priced competing growth of extra long staple cotton
			 (adjusted to United States quality and location and for other factors affecting
			 the competitiveness of such cotton), as determined by the Secretary, is below
			 the prevailing United States price for a competing growth of extra long staple
			 cotton; and
						(2)the lowest priced competing growth of extra
			 long staple cotton (adjusted to United States quality and location and for
			 other factors affecting the competitiveness of such cotton), as determined by
			 the Secretary, is less than 134 percent of the loan rate for extra long staple
			 cotton.
						(c)Eligible recipientsThe Secretary shall make payments available
			 under this section to domestic users of extra long staple cotton produced in
			 the United States and exporters of extra long staple cotton produced in the
			 United States that enter into an agreement with the Commodity Credit
			 Corporation to participate in the program under this section.
					(d)Payment
			 amountPayments under this
			 section shall be based on the amount of the difference in the prices referred
			 to in subsection (b)(1) during the fourth week of the consecutive 4-week period
			 multiplied by the amount of documented purchases by domestic users and sales
			 for export by exporters made in the week following such a consecutive 4-week
			 period.
					1209.Availability of recourse loans for high
			 moisture feed grains and seed cotton
					(a)High moisture feed grains
						(1)Definition of high moisture
			 stateIn this subsection, the
			 term high moisture state means corn or grain sorghum having a
			 moisture content in excess of Commodity Credit Corporation standards for
			 marketing assistance loans made by the Secretary under section 1201.
						(2)Recourse loans availableFor each of the 2014 through 2018 crops of
			 corn and grain sorghum, the Secretary shall make available recourse loans, as
			 determined by the Secretary, to producers on a farm that—
							(A)normally harvest all or a portion of their
			 crop of corn or grain sorghum in a high moisture state;
							(B)present—
								(i)certified scale tickets from an inspected,
			 certified commercial scale, including a licensed warehouse, feedlot, feed mill,
			 distillery, or other similar entity approved by the Secretary, pursuant to
			 regulations issued by the Secretary; or
								(ii)field or other physical measurements of the
			 standing or stored crop in regions of the United States, as determined by the
			 Secretary, that do not have certified commercial scales from which certified
			 scale tickets may be obtained within reasonable proximity of harvest
			 operation;
								(C)certify that the producers on the farm were
			 the owners of the feed grain at the time of delivery to, and that the quantity
			 to be placed under loan under this subsection was in fact harvested on the farm
			 and delivered to, a feedlot, feed mill, or commercial or on-farm high-moisture
			 storage facility, or to a facility maintained by the users of corn and grain
			 sorghum in a high moisture state; and
							(D)comply with deadlines established by the
			 Secretary for harvesting the corn or grain sorghum and submit applications for
			 loans under this subsection within deadlines established by the
			 Secretary.
							(3)Eligibility of acquired feed
			 grainsA loan under this
			 subsection shall be made on a quantity of corn or grain sorghum of the same
			 crop acquired by the producer equivalent to a quantity determined by
			 multiplying—
							(A)the acreage of the corn or grain sorghum in
			 a high moisture state harvested on the farm of the producer; by
							(B)the lower of the actual average yield used
			 to make payments under subtitle A or the actual yield on a field, as determined
			 by the Secretary, that is similar to the field from which the corn or grain
			 sorghum was obtained.
							(b)Recourse loans available for seed
			 cottonFor each of the 2014
			 through 2018 crops of upland cotton and extra long staple cotton, the Secretary
			 shall make available recourse seed cotton loans, as determined by the
			 Secretary, on any production.
					(c)Repayment ratesRepayment of a recourse loan made under
			 this section shall be at the loan rate established for the commodity by the
			 Secretary, plus interest (determined in accordance with section 163 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
					1210.Adjustments of loans
					(a)Adjustment authoritySubject to subsection (e), the Secretary
			 may make appropriate adjustments in the loan rates for any loan commodity
			 (other than cotton) for differences in grade, type, quality, location, and
			 other factors.
					(b)Manner of adjustmentThe adjustments under subsection (a) shall,
			 to the maximum extent practicable, be made in such a manner that the average
			 loan level for the commodity will, on the basis of the anticipated incidence of
			 the factors, be equal to the level of support determined in accordance with
			 this subtitle and subtitles C through E.
					(c)Adjustment on county basis
						(1)In generalThe Secretary may establish loan rates for
			 a crop for producers in individual counties in a manner that results in the
			 lowest loan rate being 95 percent of the national average loan rate, if those
			 loan rates do not result in an increase in outlays.
						(2)ProhibitionAdjustments under this subsection shall not
			 result in an increase in the national average loan rate for any year.
						(d)Adjustment in loan rate for cotton
						(1)In generalThe Secretary may make appropriate
			 adjustments in the loan rate for cotton for differences in quality
			 factors.
						(2)Revisions to quality adjustments for upland
			 cotton
							(A)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall implement revisions in the
			 administration of the marketing assistance loan program for upland cotton to
			 more accurately and efficiently reflect market values for upland cotton.
							(B)Mandatory revisionsRevisions under subparagraph (A) shall
			 include—
								(i)the elimination of warehouse location
			 differentials;
								(ii)the establishment of differentials for the
			 various quality factors and staple lengths of cotton based on a 3-year,
			 weighted moving average of the weighted designated spot market regions, as
			 determined by regional production;
								(iii)the elimination of any artificial split in
			 the premium or discount between upland cotton with a 32 or 33 staple length due
			 to micronaire; and
								(iv)a mechanism to ensure that no premium or
			 discount is established that exceeds the premium or discount associated with a
			 leaf grade that is 1 better than the applicable color grade.
								(C)Discretionary revisionsRevisions under subparagraph (A) may
			 include—
								(i)the use of non-spot market price data, in
			 addition to spot market price data, that would enhance the accuracy of the
			 price information used in determining quality adjustments under this
			 subsection;
								(ii)adjustments in the premiums or discounts
			 associated with upland cotton with a staple length of 33 or above due to
			 micronaire with the goal of eliminating any unnecessary artificial splits in
			 the calculations of the premiums or discounts; and
								(iii)such other adjustments as the Secretary
			 determines appropriate, after consultations conducted in accordance with
			 paragraph (3).
								(3)Consultation with private sector
							(A)Prior to revisionIn making adjustments to the loan rate for
			 cotton (including any review of the adjustments) as provided in this
			 subsection, the Secretary shall consult with representatives of the United
			 States cotton industry.
							(B)Inapplicability of Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to consultations under
			 this subsection.
							(4)Review of adjustmentsThe Secretary may review the operation of
			 the upland cotton quality adjustments implemented pursuant to this subsection
			 and may make further revisions to the administration of the loan program for
			 upland cotton, by—
							(A)revoking or revising any actions taken
			 under paragraph (2)(B); or
							(B)revoking or revising any actions taken or
			 authorized to be taken under paragraph (2)(C).
							(e)RiceThe Secretary shall not make adjustments in
			 the loan rates for long grain rice and medium grain rice, except for
			 differences in grade and quality (including milling yields).
					CSugar
				1301.Sugar program
					(a)Continuation of current program and loan
			 rates
						(1)SugarcaneSection 156(a)(5) of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)(5)) is amended
			 by striking the 2012 crop year and inserting each of the
			 2014 through 2018 crop years.
						(2)Sugar beetsSection 156(b)(2) of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(b)(2)) is amended
			 by striking 2012 and inserting 2018.
						(3)Effective periodSection 156(i) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272(i)) is amended by striking
			 2012 and inserting 2018.
						(b)Flexible marketing allotments for
			 sugar
						(1)Sugar estimatesSection 359b(a)(1) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359bb(a)(1)) is amended by striking
			 2012 and inserting 2018.
						(2)Effective periodSection 359l(a) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359ll(a)) is amended by striking
			 2012 and inserting 2018.
						DDairy
				IDairy production margin protection and
			 dairy market stabilization programs
					1401.DefinitionsIn this part:
						(1)Actual dairy production
			 marginThe term actual
			 dairy production margin means the difference between the all-milk price
			 and the average feed cost, as calculated under section 1402.
						(2)All-milk
			 priceThe term all-milk
			 price means the average price received, per hundredweight of milk, by
			 dairy operations for all milk sold to plants and dealers in the United States,
			 as determined by the Secretary.
						(3)Annual production historyThe term annual production
			 history means the production history determined for a participating
			 dairy operation under section 1413(b) whenever the participating dairy
			 operation purchases supplemental production margin protection.
						(4)Average feed costThe term average feed cost
			 means the average cost of feed used by a dairy operation to produce a
			 hundredweight of milk, determined under section 1402 using the sum of the
			 following:
							(A)The product determined by multiplying
			 1.0728 by the price of corn per bushel.
							(B)The product determined by multiplying
			 0.00735 by the price of soybean meal per ton.
							(C)The product determined by multiplying
			 0.0137 by the price of alfalfa hay per ton.
							(5)Basic production historyThe term basic production
			 history means the production history determined for a participating
			 dairy operation under section 1413(a) for provision of basic production margin
			 protection.
						(6)Consecutive 2-month periodThe term consecutive 2-month
			 period refers to the 2-month period consisting of the months of January
			 and February, March and April, May and June, July and August, September and
			 October, or November and December, respectively.
						(7)Dairy operation
							(A)In generalThe term dairy operation
			 means, as determined by the Secretary, 1 or more dairy producers that produce
			 and market milk as a single dairy operation in which each dairy
			 producer—
								(i)shares in the pooling of resources and a
			 common ownership structure;
								(ii)is at risk in the production of milk on the
			 dairy operation; and
								(iii)contributes land, labor, management,
			 equipment, or capital to the dairy operation.
								(B)Additional ownership
			 structuresThe Secretary
			 shall determine additional ownership structures to be covered by the definition
			 of dairy operation.
							(8)Handler
							(A)In generalThe term handler means the
			 initial individual or entity making payment to a dairy operation for milk
			 produced in the United States and marketed for commercial use.
							(B)Producer-handlerThe term includes a
			 producer-handler when the producer satisfies the definition in
			 subparagraph (A).
							(9)Participating dairy operationThe term participating dairy
			 operation means a dairy operation that—
							(A)signs up under section 1412 to participate
			 in the production margin protection program under subpart A; and
							(B)as a result, also participates in the
			 stabilization program under subpart B.
							(10)Production margin protection
			 programThe term
			 production margin protection program means the dairy production
			 margin protection program required by subpart A.
						(11)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(12)Stabilization programThe term stabilization program
			 means the dairy market stabilization program required by subpart B for all
			 participating dairy operations.
						(13)Stabilization program baseThe term stabilization program
			 base, with respect to a participating dairy operation, means the
			 stabilization program base calculated for the participating dairy operation
			 under section 1431(b).
						(14)United StatesThe term United States, in a
			 geographical sense, means the 50 States, the District of Columbia, American
			 Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth
			 of Puerto Rico, the Virgin Islands of the United States, and any other
			 territory or possession of the United States.
						1402.Calculation of average feed cost and actual
			 dairy production margins
						(a)Calculation of average feed
			 costThe Secretary shall
			 calculate the national average feed cost for each month using the following
			 data:
							(1)The price of corn for a month shall be the
			 price received during that month by farmers in the United States for corn, as
			 reported in the monthly Agricultural Prices report by the Secretary.
							(2)The price of soybean meal for a month shall
			 be the central Illinois price for soybean meal, as reported in the Market
			 News–Monthly Soybean Meal Price Report by the Secretary.
							(3)The price of alfalfa hay for a month shall
			 be the price received during that month by farmers in the United States for
			 alfalfa hay, as reported in the monthly Agricultural Prices report by the
			 Secretary.
							(b)Calculation of actual dairy production
			 margins
							(1)Production margin protection
			 programFor use in the
			 production margin protection program under subpart A, the Secretary shall
			 calculate the actual dairy production margin for each consecutive 2-month
			 period by subtracting—
								(A)the average feed cost for that consecutive
			 2-month period, determined in accordance with subsection (a); from
								(B)the all-milk price for that consecutive
			 2-month period.
								(2)Stabilization programFor use in the stabilization program under
			 subpart B, the Secretary shall calculate each month the actual dairy production
			 margin for the preceding month by subtracting—
								(A)the average feed cost for that preceding
			 month, determined in accordance with subsection (a); from
								(B)the all-milk price for that preceding
			 month.
								(3)Time for calculationsThe calculations required by paragraphs (1)
			 and (2) shall be made as soon as practicable using the full month price of the
			 applicable reference month.
							ADairy production margin protection
			 program
						1411.Establishment of dairy production margin
			 protection programEffective
			 not later than 120 days after the effective date of this subtitle, the
			 Secretary shall establish and administer a dairy production margin protection
			 program under which participating dairy operations are paid—
							(1)basic production margin protection program
			 payments under section 1414 when actual dairy production margins are less than
			 the threshold levels for such payments; and
							(2)supplemental production margin protection
			 program payments under section 1415 if purchased by a participating dairy
			 operation.
							1412.Participation of dairy operations in
			 production margin protection program
							(a)EligibilityAll dairy operations in the United States
			 shall be eligible to participate in the production margin protection program,
			 except that a participating dairy operation shall be required to register with
			 the Secretary before the participating dairy operation may receive—
								(1)basic production margin protection program
			 payments under section 1414; and
								(2)if the participating dairy operation
			 purchases supplemental production margin protection under section 1415,
			 supplemental production margin protection program payments under such
			 section.
								(b)Registration process
								(1)In generalThe Secretary shall specify the manner and
			 form by which a participating dairy operation may register to participate in
			 the production margin protection program.
								(2)Treatment of multiproducer dairy
			 operationsIf a participating
			 dairy operation is operated by more than 1 dairy producer, all of the dairy
			 producers of the participating dairy operation shall be treated as a single
			 dairy operation for purposes of—
									(A)registration to receive basic production
			 margin protection and election to purchase supplemental production margin
			 protection;
									(B)payment of the participation fee under
			 subsection (d) and producer premiums under section 1415; and
									(C)participation in the stabilization program
			 under subtitle B.
									(3)Treatment of producers with multiple dairy
			 operationsIf a dairy
			 producer operates 2 or more dairy operations, each dairy operation of the
			 producer shall separately register to receive basic production margin
			 protection and purchase supplemental production margin protection and only
			 those dairy operations so registered shall be covered by the stabilization
			 program.
								(c)Time for registration
								(1)Existing dairy operationsDuring the 15-month period beginning on the
			 date of the initiation of the registration period for the production margin
			 protection program, a dairy operation that is actively engaged as of such date
			 may register with the Secretary—
									(A)to receive basic production margin
			 protection; and
									(B)if the dairy operation elects, to purchase
			 supplemental production margin protection.
									(2)New EntrantsA dairy producer that has no existing
			 interest in a dairy operation as of the date of the initiation of the
			 registration period for the production margin protection program, but that,
			 after such date, establishes a new dairy operation, may register with the
			 Secretary during the 1-year period beginning on the date on which the dairy
			 operation first markets milk commercially—
									(A)to receive basic production margin
			 protection; and
									(B)if the dairy operation elects, to purchase
			 supplemental production margin protection.
									(d)Transition from MILC to production margin
			 protection
								(1)Definition of transition
			 periodIn this subsection,
			 the term transition period means the period during which the milk
			 income loss program established under section 1506 of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8773) and the production margin protection
			 program under this subtitle are both in existence.
								(2)Notice of availabilityNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall publish a notice in the Federal
			 Register to inform dairy operations of the availability of basic production
			 margin protection and supplemental production margin protection, including the
			 terms of the protection and information about the option of dairy operations
			 during the transition period to make an election described in paragraph
			 (3).
								(3)ElectionExcept as provided in paragraph (4), a
			 dairy operation may elect to participate in either the milk income loss program
			 established under section 1506 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8773) or the production margin protection program under this
			 subtitle for the duration of the transition period.
								(4)Transfer to production margin
			 protectionA dairy operation
			 that elects to participate in the milk income loss program established under
			 section 1506 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773)
			 during the transition period may, at any time, make a permanent transfer to the
			 production margin protection program.
								(e)Administration fee
								(1)Administration fee requiredExcept as provided in paragraph (5), a
			 participating dairy operation shall—
									(A)pay an administration fee under this
			 subsection to register to participate in the production margin protection
			 program; and
									(B)pay the administration fee annually
			 thereafter to continue to participate in the production margin protection
			 program.
									(2)Fee amountThe administration fee for a participating
			 dairy operation for a calendar year shall be based on the pounds of milk (in
			 millions) marketed by the participating dairy operation in the previous
			 calendar year, as follows:
									
										
											
												Pounds Marketed (in millions)Administration Fee
												
											
											
												less than 1$100
												
												1 to 5 $250
												
												more than 5 to 10$350
												
												more than 10 to 40$1,000
												
												more than 40$2,500.
												
											
										
									
								(3)Deposit of FeesAll administration fees collected under
			 this subsection shall be credited to the fund or account used to cover the
			 costs incurred to administer the production margin protection program and the
			 stabilization program and shall be available to the Secretary, without further
			 appropriation and until expended, for use or transfer as provided in paragraph
			 (4).
								(4)Use of FeesThe Secretary shall use administration fees
			 collected under this subsection—
									(A)to cover administrative costs of the
			 production margin protection program and stabilization program; and
									(B)to cover costs of the Department of
			 Agriculture relating to reporting of dairy market news, carrying out the
			 amendments made by section 1476, and carrying out section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b), to the extent funds remain
			 available after operation of subparagraph (A).
									(5)WaiverThe Secretary shall waive or reduce the
			 administration fee required under paragraph (1) in the case of a
			 limited-resource dairy operation, as defined by the Secretary.
								(f)LimitationA dairy operation may only participate in
			 the production margin protection program or the livestock gross margin for
			 dairy program under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), but
			 not both.
							1413.Production history of participating dairy
			 operations
							(a)Production history for basic production
			 margin protection
								(1)Determination requiredFor purposes of providing basic production
			 margin protection, the Secretary shall determine the basic production history
			 of a participating dairy operation.
								(2)CalculationExcept as provided in paragraph (3), the
			 basic production history of a participating dairy operation for basic
			 production margin protection is equal to the highest annual milk marketings of
			 the participating dairy operation during any 1 of the 3 calendar years
			 immediately preceding the calendar year in which the participating dairy
			 operation first signed up to participate in the production margin protection
			 program.
								(3)Election by new dairy
			 operationsIn the case of a
			 participating dairy operation that has been in operation for less than a year,
			 the participating dairy operation shall elect 1 of the following methods for
			 the Secretary to determine the basic production history of the participating
			 dairy operation:
									(A)The volume of the actual milk marketings
			 for the months the participating dairy operation has been in operation
			 extrapolated to a yearly amount.
									(B)An estimate of the actual milk marketings
			 of the participating dairy operation based on the herd size of the
			 participating dairy operation relative to the national rolling herd average
			 data published by the Secretary.
									(4)No change in production history for basic
			 production margin protectionOnce the basic production history of a
			 participating dairy operation is determined under paragraph (2) or (3), the
			 basic production history shall not be subsequently changed for purposes of
			 determining the amount of any basic production margin protection payments for
			 the participating dairy operation made under section 1414.
								(b)Annual production history for supplemental
			 production margin protection
								(1)Determination requiredFor purposes of providing supplemental
			 production margin protection for a participating dairy operation that purchases
			 supplemental production margin protection for a year under section 1415, the
			 Secretary shall determine the annual production history of the participating
			 dairy operation under paragraph (2).
								(2)CalculationThe annual production history of a
			 participating dairy operation for a year is equal to the actual milk marketings
			 of the participating dairy operation during the preceding calendar year.
								(3)New dairy operationsSubsection (a)(3) shall apply with respect
			 to determining the annual production history of a participating dairy operation
			 that has been in operation for less than a year.
								(c)Required informationA participating dairy operation shall
			 provide all information that the Secretary may require in order to
			 establish—
								(1)the basic production history of the
			 participating dairy operation under subsection (a); and
								(2)the production history of the participating
			 dairy operation whenever the participating dairy operation purchases
			 supplemental production margin protection under section 1415.
								(d)Transfer of production histories
								(1)Transfer by sale or leaseIn promulgating the rules to initiate the
			 production margin protection program, the Secretary shall specify the
			 conditions under which and the manner by which the production history of a
			 participating dairy operation may be transferred by sale or lease.
								(2)Coverage level
									(A)Basic production margin
			 protectionA purchaser or
			 lessee to whom the Secretary transfers a basic production history under this
			 subsection shall not obtain a different level of basic production margin
			 protection than the basic production margin protection coverage held by the
			 seller or lessor from whom the transfer was obtained.
									(B)Supplemental production margin
			 protectionA purchaser or
			 lessee to whom the Secretary transfers an annual production history under this
			 subsection shall not obtain a different level of supplemental production margin
			 protection coverage than the supplemental production margin protection coverage
			 in effect for the seller or lessor from whom the transfer was obtained for the
			 calendar year in which the transfer was made.
									(e)Movement and transfer of production
			 history
								(1)Movement and transfer
			 authorizedSubject to
			 paragraph (2), if a participating dairy operation moves from 1 location to
			 another location, the participating dairy operation may transfer the basic
			 production history and annual production history associated with the
			 participating dairy operation.
								(2)Notification requirementA participating dairy operation shall
			 notify the Secretary of any move of a participating dairy operation under
			 paragraph (1).
								(3)Subsequent occupation of vacated
			 locationA party subsequently
			 occupying a participating dairy operation location vacated as described in
			 paragraph (1) shall have no interest in the basic production history or annual
			 production history previously associated with the participating dairy operation
			 at such location.
								1414.Basic production margin protection
							(a)Payment thresholdThe Secretary shall make a payment to
			 participating dairy operations in accordance with subsection (b) whenever the
			 average actual dairy production margin for a consecutive 2-month period is less
			 than $4.00 per hundredweight of milk.
							(b)Basic production margin protection
			 paymentThe basic production
			 margin protection payment for a participating dairy operation for a consecutive
			 2-month period shall be equal to the product obtained by multiplying—
								(1)the difference between the average actual
			 dairy production margin for the consecutive 2-month period and $4.00, except
			 that, if the difference is more than $4.00, the Secretary shall use $4.00;
			 by
								(2)the lesser of—
									(A)80 percent of the production history of the
			 participating dairy operation, divided by 6; or
									(B)the actual quantity of milk marketed by the
			 participating dairy operation during the consecutive 2-month period.
									1415.Supplemental production margin
			 protection
							(a)Election of supplemental production margin
			 protectionA participating
			 dairy operation may annually purchase supplemental production margin protection
			 to protect, during the calendar year for which purchased, a higher level of the
			 income of a participating dairy operation than the income level guaranteed by
			 basic production margin protection under section 1414.
							(b)Selection of payment
			 thresholdA participating
			 dairy operation purchasing supplemental production margin protection for a year
			 shall elect a coverage level that is higher, in any increment of $0.50, than
			 the payment threshold for basic production margin protection specified in
			 section 1414(a), but not to exceed $8.00.
							(c)Coverage percentageA participating dairy operation purchasing
			 supplemental production margin protection for a year shall elect a percentage
			 of coverage equal to not more than 90 percent, nor less than 25 percent, of the
			 annual production history of the participating dairy operation.
							(d)Premiums for supplemental production margin
			 protection
								(1)Premiums requiredA participating dairy operation that
			 purchases supplemental production margin protection shall pay an annual premium
			 equal to the product obtained by multiplying—
									(A)the coverage percentage elected by the
			 participating dairy operation under subsection (c);
									(B)the annual production history of the
			 participating dairy operation; and
									(C)the premium per hundredweight of milk, as
			 specified in the applicable table under paragraph (2) or (3).
									(2)Premium per hundredweight for first 4
			 million pounds of productionFor the first 4,000,000 pounds of milk
			 marketings included in the annual production history of a participating dairy
			 operation, the premium per hundredweight corresponding to each coverage level
			 specified in the following table is as follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.01
												
												$5.00$0.02
												
												$5.50$0.035
												
												$6.00$0.045
												
												$6.50$0.09
												
												$7.00$0.40
												
												$7.50$0.60
												
												$8.00$0.95.
												
											
										
									
								(3)Premium per hundredweight for production in
			 excess of 4 million poundsFor milk marketings in excess of 4,000,000
			 pounds included in the annual production history of a participating dairy
			 operation, the premium per hundredweight corresponding to each coverage level
			 is as follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.02
												
												$5.00$0.04
												
												$5.50$0.10
												
												$6.00$0.15
												
												$6.50$0.29
												
												$7.00$0.62
												
												$7.50$0.83
												
												$8.00$1.06.
												
											
										
									
								(4)Time for paymentIn promulgating the rules to initiate the
			 production margin protection program, the Secretary shall provide more than 1
			 method by which a participating dairy operation that purchases supplemental
			 production margin protection for a calendar year may pay the premium under this
			 subsection for that year in any manner that maximizes participating dairy
			 operation payment flexibility and program integrity.
								(e)Premium obligations
								(1)Pro-ration of premium for new dairy
			 operationsA participating
			 dairy operation described in section 1412(c)(2) that purchases supplemental
			 production margin protection for a calendar year after the start of the
			 calendar year shall pay a pro-rated premium for that calendar year based on the
			 portion of the calendar year for which the participating dairy operation
			 purchases the coverage.
								(2)Legal obligationA participating dairy operation that
			 purchases supplemental production margin protection for a calendar year shall
			 be legally obligated to pay the applicable premium for that calendar year,
			 except that the Secretary may waive that obligation, under terms and conditions
			 determined by the Secretary, for 1 or more producers in any participating dairy
			 operation in the case of death, retirement, permanent dissolution of a
			 participating dairy operation, or other circumstances as the Secretary
			 considers appropriate to ensure the integrity of the program.
								(f)Supplemental payment
			 thresholdA participating
			 dairy operation with supplemental production margin protection shall receive a
			 supplemental production margin protection payment whenever the average actual
			 dairy production margin for a consecutive 2-month period is less than the
			 coverage level threshold selected by the participating dairy operation under
			 subsection (b).
							(g)Supplemental production margin protection
			 payments
								(1)In generalThe supplemental production margin
			 protection payment for a participating dairy operation is in addition to the
			 basic production margin protection payment.
								(2)Amount of paymentThe supplemental production margin
			 protection payment for the participating dairy operation shall be determined as
			 follows:
									(A)The Secretary shall calculate the
			 difference between the coverage level threshold selected by the participating
			 dairy operation under subsection (b) and the greater of—
										(i)the average actual dairy production margin
			 for the consecutive 2-month period; or
										(ii)$4.00.
										(B)The amount determined under subparagraph
			 (A) shall be multiplied by the percentage selected by the participating dairy
			 operation under subsection (c) and by the lesser of the following:
										(i)The annual production history of the
			 participating dairy operation, divided by 6.
										(ii)The actual amount of milk marketed by the
			 participating dairy operation during the consecutive 2-month period.
										1416.Effect of failure to pay administration
			 fees or premiums
							(a)Loss of benefitsA participating dairy operation that fails
			 to pay the required administration fee under section 1412 or is in arrears on
			 premium payments for supplemental production margin protection under section
			 1415—
								(1)remains legally obligated to pay the
			 administration fee or premiums, as the case may be; and
								(2)may not receive basic production margin
			 protection payments or supplemental production margin protection payments until
			 the fees or premiums are fully paid.
								(b)EnforcementThe Secretary may take such action as
			 necessary to collect administration fees and premium payments for supplemental
			 production margin protection.
							BDairy market stabilization program
						1431.Establishment of dairy market stabilization
			 program
							(a)Program required; purposeEffective not later than 120 days after the
			 effective date of this subtitle, the Secretary shall establish and administer a
			 dairy market stabilization program applicable to participating dairy operations
			 for the purpose of assisting in balancing the supply of milk with demand when
			 participating dairy operations are experiencing low or negative operating
			 margins.
							(b)Election of stabilization program base
			 calculation method
								(1)ElectionWhen a dairy operation signs up under
			 section 1412 to participate in the production margin protection program, the
			 dairy operation shall inform the Secretary of the method by which the
			 stabilization program base for the participating dairy operation will be
			 calculated under paragraph (3).
								(2)Change in calculation methodA participating dairy operation may change
			 the stabilization program base calculation method to be used for a calendar
			 year by notifying the Secretary of the change not later than a date determined
			 by the Secretary.
								(3)Calculation methodsA participating dairy operation may elect
			 either of the following methods for calculation of the stabilization program
			 base for the participating dairy operation:
									(A)The volume of the average monthly milk
			 marketings of the participating dairy operation for the 3 months immediately
			 preceding the announcement by the Secretary that the stabilization program will
			 become effective.
									(B)The volume of the monthly milk marketings
			 of the participating dairy operation for the same month in the preceding year
			 as the month for which the Secretary has announced the stabilization program
			 will become effective.
									1432.Threshold for implementation and reduction
			 in dairy payments
							(a)When stabilization program
			 requiredExcept as provided
			 in subsection (b), the Secretary shall announce that the stabilization program
			 is in effect and order reduced payments by handlers to participating dairy
			 operations that exceed the applicable percentage of the participating dairy
			 operation’s stabilization program base whenever—
								(1)the actual dairy production margin has been
			 $6.00 or less per hundredweight of milk for each of the immediately preceding 2
			 months; or
								(2)the actual dairy production margin has been
			 $4.00 or less per hundredweight of milk for the immediately preceding
			 month.
								(b)ExceptionIf any of the conditions described in
			 section 1436(b) have been met during the 2-month period immediately preceding
			 the month in which the announcement under subsection (a) would otherwise be
			 made by the Secretary in the absence of this exception, the Secretary
			 shall—
								(1)suspend the stabilization program;
								(2)refrain from making the announcement under
			 subsection (a) to implement order the stabilization payment; or
								(3)order reduced payments.
								(c)Effective date for implementation of
			 payment reductionsReductions
			 in dairy payments shall commence beginning on the first day of the month
			 immediately following the date of the announcement by the Secretary under
			 subsection (a).
							1433.Milk marketings information
							(a)Collection of milk marketing
			 dataThe Secretary shall
			 establish, by regulation, a process to collect from participating dairy
			 operations and handlers such information that the Secretary considers necessary
			 for each month during which the stabilization program is in effect.
							(b)Reduce regulatory burdenWhen implementing the process under
			 subsection (a), the Secretary shall minimize the regulatory burden on
			 participating dairy operations and handlers.
							1434.Calculation and collection of reduced dairy
			 operation payments
							(a)Reduced participating dairy operation
			 payments requiredDuring any
			 month in which payment reductions are in effect under the stabilization
			 program, each handler shall reduce payments to each participating dairy
			 operation from whom the handler receives milk.
							(b)Reductions based on actual dairy production
			 margin
								(1)Reduction requirement 1If the Secretary determines that the
			 average actual dairy production margin has been less than $6.00 but greater
			 than $5.00 per hundredweight of milk for 2 consecutive months, the handler
			 shall make payments to a participating dairy operation for a month based on the
			 greater of the following:
									(A)98 percent of the stabilization program
			 base of the participating dairy operation.
									(B)94 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(2)Reduction requirement 2If the Secretary determines that the
			 average actual dairy production margin has been less than $5.00 but greater
			 than $4.00 for 2 consecutive months, the handler shall make payments to a
			 participating dairy operation for a month based on the greater of the
			 following:
									(A)97 percent of the stabilization program
			 base of the participating dairy operation.
									(B)93 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(3)Reduction requirement 3If the Secretary determines that the
			 average actual dairy production margin has been $4.00 or less for any 1 month,
			 the handler shall make payments to a participating dairy operation for a month
			 based on the greater of the following:
									(A)96 percent of the stabilization program
			 base of the participating dairy operation.
									(B)92 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(c)Continuation of reductionsThe largest level of payment reduction
			 required under paragraph (1), (2), or (3) of subsection (b) shall be continued
			 for each month until the Secretary suspends the stabilization program and
			 terminates payment reductions in accordance with section 1436.
							(d)Payment reduction exceptionNotwithstanding any preceding subsection of
			 this section, a handler shall make no payment reductions for a participating
			 dairy operation for a month if the participating dairy operation’s milk
			 marketings for the month are equal to or less than the percentage of the
			 stabilization program base applicable to the participating dairy operation
			 under paragraph (1), (2), or (3) of subsection (b).
							1435.Remitting funds to the Secretary and use of
			 funds
							(a)Remitting fundsAs soon as practicable after the end of
			 each month during which payment reductions are in effect under the
			 stabilization program, each handler shall remit to the Secretary an amount
			 equal to the amount by which payments to participating dairy operations are
			 reduced by the handler under section 1434.
							(b)Deposit of remitted fundsAll funds received under subsection (a)
			 shall be available to the Secretary, without further appropriation and until
			 expended, for use or transfer as provided in subsection (c).
							(c)Use of funds
								(1)Availability for certain commodity
			 donationsNot later than 90
			 days after the funds described in subsection (a) are due as determined by the
			 Secretary, the Secretary shall obligate the funds for the purpose of—
									(A)purchasing dairy products for donation to
			 food banks and other programs that the Secretary determines appropriate;
			 and
									(B)expanding consumption and building demand
			 for dairy products.
									(2)No duplication of effortThe Secretary shall ensure that
			 expenditures under paragraph (1) are compatible with, and do not duplicate,
			 programs supported by the dairy research and promotion activities conducted
			 under the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4501 et
			 seq.).
								(3)AccountingThe Secretary shall keep an accurate
			 account of all funds expended under paragraph (1).
								(d)Annual ReportNot later than December 31 of each year
			 that the stabilization program is in effect, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that provides an
			 accurate accounting of—
								(1)the funds received by the Secretary during
			 the preceding fiscal year under subsection (a);
								(2)all expenditures made by the Secretary
			 under subsection (b) during the preceding fiscal year; and
								(3)the impact of the stabilization program on
			 dairy markets.
								(e)EnforcementIf a participating dairy operation or
			 handler fails to remit or collect the amounts by which payments to
			 participating dairy operations are reduced under section 1434, the
			 participating dairy operation or handler responsible for the failure shall be
			 liable to the Secretary for the amount that should have been remitted or
			 collected, plus interest. In addition to the enforcement authorities available
			 under section 1437, the Secretary may enforce this subsection in the courts of
			 the United States.
							1436.Suspension of reduced payment
			 requirement
							(a)Determination of pricesFor purposes of this section:
								(1)The price in the United States for cheddar
			 cheese and nonfat dry milk shall be determined by the Secretary.
								(2)The world price of cheddar cheese and skim
			 milk powder shall be determined by the Secretary.
								(b)Suspension thresholdsThe stabilization program shall be
			 suspended or the Secretary shall refrain from making the announcement under
			 section 1432(a) if the Secretary determines that—
								(1)the actual dairy production margin is
			 greater than $6.00 per hundredweight of milk for 2 consecutive months;
								(2)the actual dairy production margin is equal
			 to or less than $6.00 (but greater than $5.00) for 2 consecutive months, and
			 during the same 2 consecutive months—
									(A)the price in the United States for cheddar
			 cheese is equal to or greater than the world price of cheddar cheese; or
									(B)the price in the United States for nonfat
			 dry milk is equal to or greater than the world price of skim milk
			 powder;
									(3)the actual dairy production margin is equal
			 to or less than $5.00 (but greater than $4.00) for 2 consecutive months, and
			 during the same 2 consecutive months—
									(A)the price in the United States for cheddar
			 cheese is more than 5 percent above the world price of cheddar cheese;
			 or
									(B)the price in the United States for nonfat
			 dry milk is more than 5 percent above the world price of skim milk powder;
			 or
									(4)the actual dairy production margin is equal
			 to or less than $4.00 for 2 consecutive months, and during the same 2
			 consecutive months—
									(A)the price in the United States for cheddar
			 cheese is more than 7 percent above the world price of cheddar cheese;
			 or
									(B)the price in the United States for nonfat
			 dry milk is more than 7 percent above the world price of skim milk
			 powder.
									(c)Implementation by handlersEffective on the day after the date of the
			 announcement by the Secretary under subsection (b) of the suspension of the
			 stabilization program, the handler shall cease reducing payments to
			 participating dairy operations under the stabilization program.
							(d)Condition on resumption of stabilization
			 programUpon the announcement
			 by the Secretary under subsection (b) that the stabilization program has been
			 suspended, the stabilization program may not be implemented again until, at the
			 earliest—
								(1)2 months have passed, beginning on the
			 first day of the month immediately following the announcement by the Secretary;
			 and
								(2)the conditions of section 1432(a) are again
			 met.
								1437.Enforcement
							(a)Unlawful actIt shall be unlawful and a violation of the
			 this subpart for any person subject to the stabilization program to willfully
			 fail or refuse to provide, or delay the timely reporting of, accurate
			 information and remittance of funds to the Secretary in accordance with this
			 subpart.
							(b)OrderAfter providing notice and opportunity for
			 a hearing to an affected person, the Secretary may issue an order against any
			 person to cease and desist from continuing any violation of this
			 subpart.
							(c)AppealAn order of the Secretary under subsection
			 (b) shall be final and conclusive unless an affected person files an appeal of
			 the order of the Secretary in United States district court not later than 30
			 days after the date of the issuance of the order. A finding of the Secretary in
			 the order shall be set aside only if the finding is not supported by
			 substantial evidence.
							(d)Noncompliance with orderIf a person subject to this subpart fails
			 to obey an order issued under subsection (b) after the order has become final
			 and unappealable, or after the appropriate United States district court has
			 entered a final judgment in favor of the Secretary, the United States may apply
			 to the appropriate United States district court for enforcement of the order.
			 If the court determines that the order was lawfully made and duly served and
			 that the person violated the order, the court shall enforce the order.
							1438.Audit requirements
							(a)Audits of dairy operation and handler
			 compliance
								(1)Audits authorizedIf determined by the Secretary to be
			 necessary to ensure compliance by participating dairy operations and handlers
			 with the stabilization program, the Secretary may conduct periodic audits of
			 participating dairy operations and handlers.
								(2)Sample of dairy operationsAny audit conducted under this subsection
			 shall include, at a minimum, investigation of a statistically valid and random
			 sample of participating dairy operations.
								(b)Submission of resultsThe Secretary shall submit the results of
			 any audit conducted under subsection (a) to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate and include such recommendations as the Secretary
			 considers appropriate regarding the stabilization program.
							1439.Study; report
							(a)In generalThe Secretary shall direct the Office of
			 the Chief Economist to conduct a study of the impacts of the program
			 established under section 1431(a).
							(b)ConsiderationsThe study conducted under subsection (a)
			 shall consider—
								(1)the economic impact of the program
			 throughout the dairy product value chain, including the impact on producers,
			 processors, domestic customers, export customers, actual market growth and
			 potential market growth, farms of different sizes, and different regions and
			 States; and
								(2)the impact of the program on the
			 competitiveness of the United States dairy industry in international
			 markets.
								(c)ReportNot later than December 1, 2017, the Office
			 of the Chief Economist shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that describes the results of the study
			 conducted under subsection (a).
							CAdministration
						1451.DurationThe production margin protection program and
			 the stabilization program shall end on December 31, 2018.
						1452.Administration and enforcement
							(a)In generalThe Secretary shall promulgate regulations
			 to address administrative and enforcement issues involved in carrying out the
			 production margin protection, supplemental production margin protection, and
			 market stabilization programs.
							(b)Reconstitution and eligibility
			 issues
								(1)ReconstitutionUsing authorities under section 1001(f) and
			 1001B of the Food Security Act of 1985 (7 U.S.C. 1308(f), 1308–2), the
			 Secretary shall promulgate regulations to prohibit a dairy producer from
			 reconstituting a dairy operation for the sole purpose of the dairy
			 producer—
									(A)receiving basic margin protection;
									(B)purchasing supplemental margin protection;
			 or
									(C)avoiding participation in the market
			 stabilization program.
									(2)Eligibility issuesUsing authorities under section 1001(f) and
			 1001B of the Food Security Act of 1985 (7 U.S.C. 1308(f), 1308–2), the
			 Secretary shall promulgate regulations—
									(A)to prohibit a scheme or device;
									(B)to provide for equitable relief; and
									(C)to provide for other issues affecting
			 eligibility and liability issues.
									(3)Administrative appealsUsing authorities under section 1001(h) of
			 the Food Security Act of 1985 (7 U.S.C. 1308(h)) and subtitle H of the
			 Department of Agriculture Reorganization Act (7 U.S.C. 6991 et seq.), the
			 Secretary shall promulgate regulations to provide for administrative appeals of
			 decisions of the Secretary that are adverse to participants of the programs
			 described in subsection (a).
								IIDairy market transparency
					1461.Dairy product mandatory reporting
						(a)DefinitionsSection 272(1)(A) of the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1637a(1)(A)) is amended by inserting ,
			 or any other products that may significantly aid price discovery in the dairy
			 markets, as determined by the Secretary after of
			 1937.
						(b)Mandatory reporting for dairy
			 productsSection 273(b) of
			 the Agricultural Marketing Act of 1946 (7 U.S.C. 1637b(b)) is amended—
							(1)by striking paragraph (1) and inserting the
			 following new paragraph:
								
									(1)In generalIn establishing the program, the Secretary
				shall only—
										(A)(i)subject to the conditions described in
				paragraph (2), require each manufacturer to report to the Secretary, more
				frequently than once per month, information concerning the price, quantity, and
				moisture content of dairy products sold by the manufacturer and any other
				product characteristics that may significantly aid price discovery in the dairy
				markets, as determined by the Secretary; and
											(ii)modify the format used to provide the
				information on the day before the date of enactment of this subtitle to ensure
				that the information can be readily understood by market participants;
				and
											(B)require each manufacturer and other person
				storing dairy products (including dairy products in cold storage) to report to
				the Secretary, more frequently than once per month, information on the quantity
				of dairy products stored.
										;
				and
							(2)in paragraph (2), by inserting or
			 those that may significantly aid price discovery in the dairy markets
			 after Federal milk marketing order each place it appears in
			 subparagraphs (A), (B), and (C).
							1462.Federal milk marketing order program
			 pre-hearing procedure for Class III pricing
						(a)In generalThe Secretary shall use the pre-hearing
			 procedure described in this section to consider alternative formulas for Class
			 III milk product pricing under section 8c of the Agricultural Adjustment Act (7
			 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing Agreement
			 Act of 1937.
						(b)Requests for proposals
							(1)In generalNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall issue a request for the submission
			 by interested persons of preliminary proposals for replacement of the Class III
			 milk product pricing formula.
							(2)Preliminary proposalsPreliminary proposals submitted under
			 paragraph (1)—
								(A)may include competitive pay price formulas;
			 and
								(B)shall provide sufficient detail in concept
			 to serve as the basis for the convening by the Secretary of a public
			 information session for review and discussion in accordance with section 900.24
			 of title 7, Code of Federal Regulations (as in effect on the date of enactment
			 of this Act), but need not conform with the other procedural requirements of
			 part 900 of title 7, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act).
								(c)Pre-Hearing information session
			 review
							(1)In generalNot later than 180 days after the date on
			 which the Secretary issues a request under subsection (b)(1), the Secretary
			 shall convene a public information session in accordance with section 900.24 of
			 title 7, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act).
							(2)RequirementsThe Secretary shall review all preliminary
			 proposals submitted under this section that are of sufficient conceptual detail
			 to allow for the review described in paragraph (b)(2)(B).
							(d)Hearing determination
							(1)In generalNot later than 90 days after the conduct of
			 the public information session under subsection (c), the Secretary shall
			 determine whether to conduct a formal hearing in accordance with part 900 of
			 title 7, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act).
							(2)Hearing to be conductedIf the Secretary determines under paragraph
			 (1) to conduct a formal hearing, the Secretary shall issue notice and conduct
			 the hearing in accordance with part 900 of title 7, Code of Federal Regulations
			 (as in effect on the date of enactment of this Act).
							(3)Hearing not to be conductedIf the Secretary determines under paragraph
			 (1) not to conduct a formal hearing, not later than 90 days after that
			 determination, the Secretary shall submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition and
			 Forestry of the Senate a written report that explains the basis for the
			 decision.
							(e)Proceeding with a hearing at any
			 timeConsistent with the
			 purposes of this section, the Secretary may dispense with the pre-hearing
			 requirements of this section and initiate at any time a formal hearing under
			 part 900 of title 7, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act).
						IIIRepeal or reauthorization of other
			 dairy-Related provisions
					1471.Repeal of dairy product price support and
			 milk income loss contract programs
						(a)Repeal of dairy product price support
			 programSection 1501 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
						(b)Repeal of milk income loss contract
			 program
							(1)Payments under milk income loss contract
			 programSection 1506(c)(3) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773(c)(3)) is
			 amended—
								(A)in subparagraph (A), by inserting
			 and after the semicolon;
								(B)in subparagraph (B), by striking
			 August 31, 2013, 45 percent; and and inserting June 30,
			 2014, 45 percent.; and
								(C)by striking subparagraph (C).
								(2)ExtensionSection 1506(h)(1) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773(h)(1)) is amended by
			 striking September 30, 2013 and inserting June 30,
			 2014.
							(3)RepealEffective July 1, 2014, section 1506 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is repealed.
							1472.Repeal of dairy export incentive
			 program
						(a)RepealSection 153 of the Food Security Act of
			 1985 (15 U.S.C. 713a–14) is repealed.
						(b)Conforming amendmentsSection 902(2) of the Trade Sanctions
			 Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is
			 amended—
							(1)by striking subparagraph (D); and
							(2)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively.
							1473.Extension of dairy forward pricing
			 programSection 1502(e) of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8772(e)) is
			 amended—
						(1)in paragraph (1), by striking
			 2012 and inserting 2018; and
						(2)in paragraph (2), by striking
			 2015 and inserting 2021.
						1474.Extension of dairy indemnity
			 programSection 3 of Public
			 Law 90–484 (7 U.S.C. 450l) is amended by striking 2012 and
			 inserting 2018.
					1475.Extension of dairy promotion and research
			 programSection 113(e)(2) of
			 the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended
			 by striking 2012 and inserting 2018.
					1476.Extension of Federal Milk Marketing Order
			 Review CommissionSection
			 1509(a) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246;
			 122 Stat. 1726) is amended by inserting or other funds after
			 Subject to the availability of appropriations.
					IVFederal milk marketing order
			 reform
					1481.Federal milk marketing orders
						(a)AmendmentsThe Secretary shall provide an analysis on
			 the effects of amending each Federal milk marketing order issued under section
			 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937 (in this part
			 referred to as a milk marketing order), as required by this
			 section.
						(b)Use of end-Product price
			 formulasIn carrying out
			 subsection (a), the Secretary shall—
							(1)consider replacing the use of end-product
			 price formulas with other pricing alternatives; and
							(2)submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report describing the findings of the Secretary on the
			 impact of the action considered under paragraph (1).
							VEffective date
					1491.Effective
			 dateExcept as otherwise
			 provided in this subtitle, this subtitle and the amendments made by this
			 subtitle take effect on October 1, 2013.
					ESupplemental agricultural disaster
			 assistance programs
				1501.Supplemental agricultural disaster
			 assistance programs
					(a)DefinitionsIn this section:
						(1)Eligible producer on a farm
							(A)In generalThe term eligible producer on a
			 farm means an individual or entity described in subparagraph (B) that,
			 as determined by the Secretary, assumes the production and market risks
			 associated with the agricultural production of crops or livestock.
							(B)DescriptionAn individual or entity referred to in
			 subparagraph (A) is—
								(i)a citizen of the United States;
								(ii)a resident alien;
								(iii)a partnership of citizens of the United
			 States; or
								(iv)a corporation, limited liability
			 corporation, or other farm organizational structure organized under State
			 law.
								(2)Farm
							(A)In generalThe term farm means, in
			 relation to an eligible producer on a farm, the total of all crop acreage in
			 all counties that is planted or intended to be planted for harvest, for sale,
			 or on-farm livestock feeding (including native grassland intended for haying)
			 by the eligible producer.
							(B)AquacultureIn the case of aquaculture, the term
			 farm means, in relation to an eligible producer on a farm, all
			 fish being produced in all counties that are intended to be harvested for sale
			 by the eligible producer.
							(C)HoneyIn the case of honey, the term
			 farm means, in relation to an eligible producer on a farm, all
			 bees and beehives in all counties that are intended to be harvested for a honey
			 crop for sale by the eligible producer.
							(3)Farm-raised fishThe term farm-raised fish
			 means any aquatic species that is propagated and reared in a controlled
			 environment.
						(4)LivestockThe term livestock
			 includes—
							(A)cattle (including dairy cattle);
							(B)bison;
							(C)poultry;
							(D)sheep;
							(E)swine;
							(F)horses; and
							(G)other livestock, as determined by the
			 Secretary.
							(b)Livestock indemnity payments
						(1)PaymentsFor each of fiscal years 2012 through 2018,
			 the Secretary shall use such sums as are necessary of the funds of the
			 Commodity Credit Corporation to make livestock indemnity payments to eligible
			 producers on farms that have incurred livestock death losses in excess of the
			 normal mortality, as determined by the Secretary, due to—
							(A)attacks by animals reintroduced into the
			 wild by the Federal Government or protected by Federal law, including wolves;
			 or
							(B)adverse weather, as determined by the
			 Secretary, during the calendar year, including losses due to hurricanes,
			 floods, blizzards, disease, wildfires, extreme heat, and extreme cold.
							(2)Payment ratesIndemnity payments to an eligible producer
			 on a farm under paragraph (1) shall be made at a rate of 65 percent of the
			 market value of the applicable livestock on the day before the date of death of
			 the livestock, as determined by the Secretary.
						(3)Special rule for payments made due to
			 diseaseThe Secretary shall
			 ensure that payments made to an eligible producer under paragraph (1) are not
			 made for the same livestock losses for which compensation is provided pursuant
			 to section 10407(d) of the Animal Health Protection Act (7 U.S.C.
			 8306(d)).
						(c)Livestock forage disaster program
						(1)EstablishmentThere is established a livestock forage
			 disaster program to provide 1 source for livestock forage disaster assistance
			 for weather-related forage losses, as determined by the Secretary, by
			 combining—
							(A)the livestock forage assistance functions
			 of—
								(i)the noninsured crop disaster assistance
			 program established by section 196 of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7333); and
								(ii)the emergency assistance for livestock,
			 honey bees, and farm-raised fish program under section 531(e) of the Federal
			 Crop Insurance Act (7 U.S.C. 1531(e)) (as in existence on the day before the
			 date of enactment of this Act); and
								(B)the livestock forage disaster program under
			 section 531(d) of the Federal Crop Insurance Act (7 U.S.C. 1531(d)) (as in
			 existence on the day before the date of enactment of this Act).
							(2)DefinitionsIn this subsection:
							(A)Covered livestock
								(i)In generalExcept as provided in clause (ii), the term
			 covered livestock means livestock of an eligible livestock
			 producer that, during the 60 days prior to the beginning date of an eligible
			 forage loss, as determined by the Secretary, the eligible livestock
			 producer—
									(I)owned;
									(II)leased;
									(III)purchased;
									(IV)entered into a contract to purchase;
									(V)was a contract grower; or
									(VI)sold or otherwise disposed of due to an
			 eligible forage loss during—
										(aa)the current production year; or
										(bb)subject to paragraph (4)(B)(ii), 1 or both
			 of the 2 production years immediately preceding the current production
			 year.
										(ii)ExclusionThe term covered livestock
			 does not include livestock that were or would have been in a feedlot, on the
			 beginning date of the eligible forage loss, as a part of the normal business
			 operation of the eligible livestock producer, as determined by the
			 Secretary.
								(B)Drought monitorThe term drought monitor means
			 a system for classifying drought severity according to a range of abnormally
			 dry to exceptional drought, as defined by the Secretary.
							(C)Eligible forage lossThe term eligible forage loss
			 means 1 or more forage losses that occur due to weather-related conditions,
			 including drought, flood, blizzard, hail, excessive moisture, hurricane, and
			 fire, occurring during the normal grazing period, as determined by the
			 Secretary, if the forage—
								(i)is grown on land that is native or improved
			 pastureland with permanent vegetative cover; or
								(ii)is a crop planted specifically for the
			 purpose of providing grazing for covered livestock of an eligible livestock
			 producer.
								(D)Eligible livestock producer
								(i)In generalThe term eligible livestock
			 producer means an eligible producer on a farm that—
									(I)is an owner, cash or share lessee, or
			 contract grower of covered livestock that provides the pastureland or grazing
			 land, including cash-leased pastureland or grazing land, for the covered
			 livestock;
									(II)provides the pastureland or grazing land
			 for covered livestock, including cash-leased pastureland or grazing land that
			 is physically located in a county affected by an eligible forage loss;
									(III)certifies the eligible forage loss;
			 and
									(IV)meets all other eligibility requirements
			 established under this subsection.
									(ii)ExclusionThe term eligible livestock
			 producer does not include an owner, cash or share lessee, or contract
			 grower of livestock that rents or leases pastureland or grazing land owned by
			 another person on a rate-of-gain basis.
								(E)Normal carrying capacityThe term normal carrying
			 capacity, with respect to each type of grazing land or pastureland in a
			 county, means the normal carrying capacity, as determined under paragraph
			 (4)(D)(i), that would be expected from the grazing land or pastureland for
			 livestock during the normal grazing period, in the absence of an eligible
			 forage loss that diminishes the production of the grazing land or
			 pastureland.
							(F)Normal grazing periodThe term normal grazing
			 period, with respect to a county, means the normal grazing period during
			 the calendar year for the county, as determined under paragraph
			 (4)(D)(i).
							(3)ProgramFor each of fiscal years 2012 through 2018,
			 the Secretary shall use such sums as are necessary of the funds of the
			 Commodity Credit Corporation to provide compensation under paragraphs (4)
			 through (6), as determined by the Secretary for eligible forage losses
			 affecting covered livestock of eligible livestock producers.
						(4)Assistance for eligible forage losses due
			 to drought conditions
							(A)Eligible forage losses
								(i)In generalAn eligible livestock producer of covered
			 livestock may receive assistance under this paragraph for eligible forage
			 losses that occur due to drought on land that—
									(I)is native or improved pastureland with
			 permanent vegetative cover; or
									(II)is planted to a crop planted specifically
			 for the purpose of providing grazing for covered livestock.
									(ii)ExclusionsAn eligible livestock producer may not
			 receive assistance under this paragraph for eligible forage losses that occur
			 on land used for haying or grazing under the conservation reserve program
			 established under subchapter B of chapter 1 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3831 et seq.), unless the land is
			 grassland eligible for the conservation reserve program under section
			 1231(d)(2) of the Food Security Act of 1985 (16 U.S.C. 3831(d)(2)) (as amended
			 by section 2001).
								(B)Monthly payment rate
								(i)In generalExcept as provided in clause (ii), the
			 payment rate for assistance for 1 month under this paragraph shall, in the case
			 of drought, be equal to 50 percent of the lesser of—
									(I)the monthly feed cost for all covered
			 livestock owned or leased by the eligible livestock producer, as determined
			 under subparagraph (C); or
									(II)the monthly feed cost calculated by using
			 the normal carrying capacity of the eligible grazing land of the eligible
			 livestock producer.
									(ii)Partial compensationIn the case of an eligible livestock
			 producer that sold or otherwise disposed of covered livestock due to drought
			 conditions in 1 or both of the 2 production years immediately preceding the
			 current production year, as determined by the Secretary, the payment rate shall
			 be 80 percent of the payment rate otherwise calculated in accordance with
			 clause (i).
								(C)Monthly feed cost
								(i)In generalThe monthly feed cost shall equal the
			 product obtained by multiplying—
									(I)30 days;
									(II)a payment quantity that is equal to the
			 feed grain equivalent, as determined under clause (ii); and
									(III)a payment rate that is equal to the corn
			 price per pound, as determined under clause (iii).
									(ii)Feed grain equivalentFor purposes of clause (i)(II), the feed
			 grain equivalent shall equal—
									(I)in the case of an adult beef cow, 15.7
			 pounds of corn per day; or
									(II)in the case of any other type of weight of
			 livestock, an amount determined by the Secretary that represents the average
			 number of pounds of corn per day necessary to feed the livestock.
									(iii)Corn price per poundFor purposes of clause (i)(III), the corn
			 price per pound shall equal the quotient obtained by dividing—
									(I)the lesser of—
										(aa)the national average corn price per bushel
			 for the 12-month period immediately preceding March 1 of the year for which the
			 disaster assistance is calculated; or
										(bb)the average national marketing year average
			 corn price per bushel for the most recent 5 crop years, excluding each of the
			 crop years with the highest and lowest prices; by
										(II)56.
									(D)Normal grazing period and drought monitor
			 intensity
								(i)FSA county committee
			 determinations
									(I)In generalThe Secretary shall determine the normal
			 carrying capacity and normal grazing period for each type of grazing land or
			 pastureland in the county served by the applicable Farm Service Agency
			 committee, except that the normal grazing period shall not exceed 240
			 days.
									(II)ChangesNo change to the normal carrying capacity
			 or normal grazing period established for a county under subclause (I) shall be
			 made unless the change is requested by the appropriate State and county Farm
			 Service Agency committees.
									(ii)Drought intensity
									(I)D2An eligible livestock producer that owns or
			 leases grazing land or pastureland that is physically located in a county that
			 is rated by the U.S. Drought Monitor as having a D2 (severe drought) intensity
			 in any area of the county for at least 8 consecutive weeks during the normal
			 grazing period for the county, as determined by the Secretary, shall be
			 eligible to receive assistance under this paragraph in an amount equal to 1
			 monthly payment using the monthly payment rate determined under subparagraph
			 (B).
									(II)D3An eligible livestock producer that owns or
			 leases grazing land or pastureland that is physically located in a county that
			 is rated by the U.S. Drought Monitor as having at least a D3 (extreme drought)
			 intensity in any area of the county at any time during the normal grazing
			 period for the county, as determined by the Secretary, shall be eligible to
			 receive assistance under this paragraph—
										(aa)in an amount equal to 2 monthly payments
			 using the monthly payment rate determined under subparagraph (B); or
										(bb)if the county is rated as having a D3
			 (extreme drought) intensity in any area of the county for at least 4 weeks
			 during the normal grazing period for the county, or is rated as having a D4
			 (exceptional drought) intensity in any area of the county at any time during
			 the normal grazing period, in an amount equal to 3 monthly payments using the
			 monthly payment rate determined under subparagraph (B).
										(iii)Annual payment based on drought conditions
			 determined by means other than the U.S. Drought Monitor
									(I)In generalAn eligible livestock producer that owns
			 grazing land or pastureland that is physically located in a county that has
			 experienced on average, over the preceding calendar year, precipitation levels
			 that are 50 percent or more below normal levels, according to sufficient
			 documentation as determined by the Secretary, may be eligible, subject to a
			 determination by the Secretary, to receive assistance under this paragraph in
			 an amount equal to not more than 1 monthly payment using the monthly payment
			 rate under subparagraph (B).
									(II)No duplicate paymentA producer may not receive a payment under
			 both clause (ii) and this clause.
									(5)Assistance for losses due to fire on public
			 managed land
							(A)In generalAn eligible livestock producer may receive
			 assistance under this paragraph only if—
								(i)the eligible forage losses occur on
			 rangeland that is managed by a Federal agency; and
								(ii)the eligible livestock producer is
			 prohibited by the Federal agency from grazing the normal permitted livestock on
			 the managed rangeland due to a fire.
								(B)Payment rateThe payment rate for assistance under this
			 paragraph shall be equal to 50 percent of the monthly feed cost for the total
			 number of livestock covered by the Federal lease of the eligible livestock
			 producer, as determined under paragraph (4)(C).
							(C)Payment duration
								(i)In generalSubject to clause (ii), an eligible
			 livestock producer shall be eligible to receive assistance under this paragraph
			 for the period—
									(I)beginning on the date on which the Federal
			 agency excludes the eligible livestock producer from using the managed
			 rangeland for grazing; and
									(II)ending on the last day of the Federal lease
			 of the eligible livestock producer.
									(ii)LimitationAn eligible livestock producer may only
			 receive assistance under this paragraph for losses that occur on not more than
			 180 days per year.
								(6)Assistance for eligible forage losses due
			 to other than drought or fire
							(A)Eligible forage losses
								(i)In generalSubject to subparagraph (B), an eligible
			 livestock producer of covered livestock may receive assistance under this
			 paragraph for eligible forage losses that occur due to weather-related
			 conditions other than drought or fire on land that—
									(I)is native or improved pastureland with
			 permanent vegetative cover; or
									(II)is planted to a crop planted specifically
			 for the purpose of providing grazing for covered livestock.
									(ii)ExclusionsAn eligible livestock producer may not
			 receive assistance under this paragraph for eligible forage losses that occur
			 on land used for haying or grazing under the conservation reserve program
			 established under subchapter B of chapter 1 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3831 et seq.), unless the land is
			 grassland eligible for the conservation reserve program under section
			 1231(d)(2) of the Food Security Act of 1985 (16 U.S.C. 3831(d)(2)) (as amended
			 by section 2001).
								(B)Payments for eligible forage
			 losses
								(i)In generalThe Secretary shall provide assistance
			 under this paragraph to an eligible livestock producer for eligible forage
			 losses that occur due to weather-related conditions other than—
									(I)drought under paragraph (4); and
									(II)fire on public managed land under paragraph
			 (5).
									(ii)Terms and conditionsThe Secretary shall establish terms and
			 conditions for assistance under this paragraph that are consistent with the
			 terms and conditions for assistance under this subsection.
								(7)No duplicative paymentsAn eligible livestock producer may elect to
			 receive assistance for eligible forage losses under either paragraph (4), (5),
			 or (6), if applicable, but may not receive assistance under more than 1 of
			 those paragraphs for the same loss, as determined by the Secretary.
						(8)Determinations by SecretaryA determination made by the Secretary under
			 this subsection shall be final and conclusive.
						(d)Emergency assistance for livestock, honey
			 bees, and farm-raised fish
						(1)In generalFor each of fiscal years 2012 through 2018,
			 the Secretary shall use not more than $15,000,000 of the funds of the Commodity
			 Credit Corporation to provide emergency relief to eligible producers of
			 livestock, honey bees, and farm-raised fish to aid in the reduction of losses
			 due to disease, adverse weather, or other conditions, such as blizzards and
			 wildfires, as determined by the Secretary, that are not covered under
			 subsection (b) or (c).
						(2)Use of fundsFunds made available under this subsection
			 shall be used to reduce losses caused by feed or water shortages, disease, or
			 other factors as determined by the Secretary.
						(3)Availability of fundsAny funds made available under this
			 subsection shall remain available until expended.
						(e)Tree assistance program
						(1)DefinitionsIn this subsection:
							(A)Eligible orchardistThe term eligible orchardist
			 means a person that produces annual crops from trees for commercial
			 purposes.
							(B)Natural disasterThe term natural disaster
			 means plant disease, insect infestation, drought, fire, freeze, flood,
			 earthquake, lightning, or other occurrence, as determined by the
			 Secretary.
							(C)Nursery tree growerThe term nursery tree grower
			 means a person who produces nursery, ornamental, fruit, nut, or Christmas trees
			 for commercial sale, as determined by the Secretary.
							(D)TreeThe term tree includes a tree,
			 bush, and vine.
							(2)Eligibility
							(A)LossSubject to subparagraph (B), for each of
			 fiscal years 2012 through 2018, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide
			 assistance—
								(i)under paragraph (3) to eligible orchardists
			 and nursery tree growers that planted trees for commercial purposes but lost
			 the trees as a result of a natural disaster, as determined by the Secretary;
			 and
								(ii)under paragraph (3)(B) to eligible
			 orchardists and nursery tree growers that have a production history for
			 commercial purposes on planted or existing trees but lost the trees as a result
			 of a natural disaster, as determined by the Secretary.
								(B)LimitationAn eligible orchardist or nursery tree
			 grower shall qualify for assistance under subparagraph (A) only if the tree
			 mortality of the eligible orchardist or nursery tree grower, as a result of
			 damaging weather or related condition, exceeds 15 percent (adjusted for normal
			 mortality).
							(3)AssistanceSubject to paragraph (4), the assistance
			 provided by the Secretary to eligible orchardists and nursery tree growers for
			 losses described in paragraph (2) shall consist of—
							(A)(i)reimbursement of 65 percent of the cost of
			 replanting trees lost due to a natural disaster, as determined by the
			 Secretary, in excess of 15 percent mortality (adjusted for normal mortality);
			 or
								(ii)at the option of the Secretary, sufficient
			 seedlings to reestablish a stand; and
								(B)reimbursement of 50 percent of the cost of
			 pruning, removal, and other costs incurred by an eligible orchardist or nursery
			 tree grower to salvage existing trees or, in the case of tree mortality, to
			 prepare the land to replant trees as a result of damage or tree mortality due
			 to a natural disaster, as determined by the Secretary, in excess of 15 percent
			 damage or mortality (adjusted for normal tree damage and mortality).
							(4)Limitations on assistance
							(A)Definitions of legal entity and
			 personIn this paragraph, the
			 terms legal entity and person have the meaning given
			 those terms in section 1001(a) of the Food Security Act of 1985 (7 U.S.C.
			 1308(a)).
							(B)AmountThe total amount of payments received,
			 directly or indirectly, by a person or legal entity (excluding a joint venture
			 or general partnership) under this subsection may not exceed $100,000 for any
			 crop year, or an equivalent value in tree seedlings.
							(C)AcresThe total quantity of acres planted to
			 trees or tree seedlings for which a person or legal entity shall be entitled to
			 receive payments under this subsection may not exceed 500 acres.
							(f)Payments
						(1)Payment limitations
							(A)Definitions of legal entity and
			 personIn this subsection,
			 the terms legal entity and person have the
			 meanings given those terms in section 1001(a) of the Food Security Act of 1985
			 (7 U.S.C. 1308(a)).
							(B)AmountThe total amount of disaster assistance
			 payments received, directly or indirectly, by a person or legal entity
			 (excluding a joint venture or general partnership) under this section
			 (excluding payments received under subsection (e)) may not exceed $100,000 for
			 any crop year.
							(C)Direct attributionSubsections (d) and (e) of section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) or any successor provisions
			 relating to direct attribution shall apply with respect to assistance provided
			 under this section.
							(2)Payment deliveryThe Secretary shall make payments under
			 this section after October 1, 2013, for losses incurred in the 2012 and 2013
			 fiscal years, and as soon as practicable for losses incurred in any year
			 thereafter.
						FAdministration
				1601.Administration generally
					(a)Use of Commodity Credit
			 CorporationThe Secretary
			 shall use the funds, facilities, and authorities of the Commodity Credit
			 Corporation to carry out this title.
					(b)Determinations by SecretaryA determination made by the Secretary under
			 this title shall be final and conclusive.
					(c)Regulations
						(1)In generalExcept as otherwise provided in this
			 subsection, not later than 90 days after the date of enactment of this Act, the
			 Secretary and the Commodity Credit Corporation, as appropriate, shall
			 promulgate such regulations as are necessary to implement this title and the
			 amendments made by this title.
						(2)ProcedureThe promulgation of the regulations and
			 administration of this title and the amendments made by this title and sections
			 11001 and 11012 shall be made without regard to—
							(A)the notice and comment provisions of
			 section 553 of title 5, United States Code;
							(B)chapter 35 of title 44, United States Code
			 (commonly known as the Paperwork Reduction Act); and
							(C)the Statement of Policy of the Secretary of
			 Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices
			 of proposed rulemaking and public participation in rulemaking.
							(3)Congressional review of agency
			 rulemakingIn carrying out
			 this subsection, the Secretary shall use the authority provided under section
			 808 of title 5, United States Code.
						(d)Adjustment Authority Related to Trade
			 Agreements Compliance
						(1)Required determination;
			 adjustmentIf the Secretary
			 determines that expenditures under this title that are subject to the total
			 allowable domestic support levels under the Uruguay Round Agreements (as
			 defined in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501)) will
			 exceed the allowable levels for any applicable reporting period, the Secretary
			 shall, to the maximum extent practicable, make adjustments in the amount of the
			 expenditures during that period to ensure that the expenditures do not exceed
			 the allowable levels.
						(2)Congressional notificationBefore making any adjustment under
			 paragraph (1), the Secretary shall submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report describing the determination made under that
			 paragraph and the extent of the adjustment to be made.
						1602.Suspension of permanent price support
			 authority
					(a)Agricultural Adjustment Act of
			 1938The following provisions
			 of the Agricultural Adjustment Act of 1938 shall not be applicable to the 2014
			 through 2018 crops of covered commodities (as defined in section 1104), cotton,
			 and sugar and shall not be applicable to milk during the period beginning on
			 the date of enactment of this Act through December 31, 2018:
						(1)Parts II through V of subtitle B of title
			 III (7 U.S.C. 1326 et seq.).
						(2)In the case of upland cotton, section 377
			 (7 U.S.C. 1377).
						(3)Subtitle D of title III (7 U.S.C. 1379a et
			 seq.).
						(4)Title IV (7 U.S.C. 1401 et seq.).
						(b)Agricultural Act of 1949The following provisions of the
			 Agricultural Act of 1949 shall not be applicable to the 2014 through 2018 crops
			 of covered commodities (as defined in section 1104), cotton, and sugar and
			 shall not be applicable to milk during the period beginning on the date of
			 enactment of this Act and through December 31, 2018:
						(1)Section 101 (7 U.S.C. 1441).
						(2)Section 103(a) (7 U.S.C. 1444(a)).
						(3)Section 105 (7 U.S.C. 1444b).
						(4)Section 107 (7 U.S.C. 1445a).
						(5)Section 110 (7 U.S.C. 1445e).
						(6)Section 112 (7 U.S.C. 1445g).
						(7)Section 115 (7 U.S.C. 1445k).
						(8)Section 201 (7 U.S.C. 1446).
						(9)Title III (7 U.S.C. 1447 et seq.).
						(10)Title IV (7 U.S.C. 1421 et seq.), other
			 than sections 404, 412, and 416 (7 U.S.C. 1424, 1429, and 1431).
						(11)Title V (7 U.S.C. 1461 et seq.).
						(12)Title VI (7 U.S.C. 1471 et seq.).
						(c)Suspension of certain quota
			 provisionsThe joint
			 resolution entitled A joint resolution relating to corn and wheat
			 marketing quotas under the Agricultural Adjustment Act of 1938, as
			 amended, approved May 26, 1941 (7 U.S.C. 1330 and 1340), shall not be
			 applicable to the crops of wheat planted for harvest in the calendar years 2014
			 through 2018.
					1603.Payment limitations
					(a)In generalSection 1001 of the Food Security Act of
			 1985 (7 U.S.C. 1308) is amended by striking subsections (b) and (c) and
			 inserting the following:
						
							(b)Limitation on payments for peanuts and
				other covered commoditiesThe
				total amount of payments received, directly or indirectly, by a person or legal
				entity (except a joint venture or general partnership) for any crop year under
				subtitle A of title I of the Agriculture
				Reform, Food, and Jobs Act of 2013 for—
								(1)peanuts may not exceed $50,000; and
								(2)1 or more other covered commodities may not
				exceed
				$50,000.
								.
					(b)Limitation on marketing loan gains and loan
			 deficiency payments for peanuts and other loan commoditiesSection 1001 of the Food Security Act of
			 1985 (7 U.S.C. 1308) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Limitation on marketing loan gains and loan
				deficiency payments for peanuts and other loan commoditiesThe total amount of marketing loan gains
				and loan deficiency payments received, directly or indirectly, by a person or
				legal entity (except a joint venture or general partnership) for any crop year
				under subtitle B of the Agriculture Reform,
				Food, and Jobs Act of 2013 (or a successor provision) for—
								(1)peanuts may not exceed $75,000; and
								(2)1 or more other loan commodities may not
				exceed
				$75,000.
								.
					(c)Conforming amendments
						(1)Section 1001 of the Food Security Act of
			 1985 (7 U.S.C. 1308) is amended—
							(A)in subsection (a)(1), by striking
			 section 1001 of the Food, Conservation, and Energy Act of 2008
			 and inserting section 1104 of the Agriculture Reform, Food, and Jobs Act of
			 2013;
							(B)in subsection (e)—
								(i)in paragraph (1), by striking
			 subsections (b) and (c) and a program described in paragraphs
			 (1)(C) and inserting subsection (b) and a program described in
			 paragraph (1)(B); and
								(ii)in paragraph (3)(B), by striking
			 subsections (b) and (c) each place it appears and inserting
			 subsection (b);
								(C)in subsection (f)—
								(i)by striking or title XII
			 each place it appears in paragraphs (5)(A) and (6)(A) and inserting ,
			 title I of the Agriculture Reform, Food, and
			 Jobs Act of 2013, or title XII;
								(ii)in paragraph (2), by striking
			 Subsections (b) and (c) and inserting Subsection
			 (b);
								(iii)in paragraph (4)(B), by striking
			 subsection (b) or (c) and inserting subsection
			 (b);
								(iv)in paragraph (5)—
									(I)in subparagraph (A), by striking
			 subsection (d) and inserting subsection (c);
			 and
									(II)in subparagraph (B), by striking
			 subsection (b), (c), or (d) and inserting subsection (b)
			 or (c); and
									(v)in paragraph (6)—
									(I)in subparagraph (A), by striking
			 subsection (d), except as provided in subsection (g) and
			 inserting subsection (c), except as provided in subsection (f);
			 and
									(II)in subparagraph (B), by striking
			 subsections (b), (c), and (d) and inserting subsections
			 (b) and (c);
									(D)in subsection (g)—
								(i)in paragraph (1)—
									(I)by striking subsection
			 (f)(6)(A) and inserting subsection (e)(6)(A) and
									(II)by striking subsection (b) or
			 (c) and inserting subsection (b); and
									(ii)in paragraph (2)(A), by striking
			 subsections (b) and (c) and inserting subsection
			 (b); and
								(E)by redesignating subsections (d) through
			 (h) as subsections (c) through (g), respectively.
							(2)Section 1001A of the Food Security Act of
			 1985 (7 U.S.C. 1308–1) is amended—
							(A)in subsection (a), by striking
			 subsections (b) and (c) and inserting subsection
			 (b); and
							(B)in subsection (b)(1), by striking
			 subsection (b) or (c) and inserting subsection
			 (b).
							(3)Section 1001B(a) of the Food Security Act
			 of 1985 (7 U.S.C. 1308–2(a)) is amended in the matter preceding paragraph (1)
			 by striking subsections (b) and (c) and inserting
			 subsection (b).
						(4)Section 1001C(a) of the Food Security Act
			 of 1985 (7 U.S.C. 1308–3(a)) is amended by inserting title I of the
			 Agriculture Reform, Food, and Jobs Act of
			 2013, after 2008,.
						(d)ApplicationThe amendments made by this section shall
			 apply beginning with the 2014 crop year.
					1604.Payments limited to active
			 farmersSection 1001A of the
			 Food Security Act of 1985 (7 U.S.C. 1308–1) is amended—
					(1)in subsection (b)(2)—
						(A)by striking or active personal
			 management each place it appears in subparagraphs (A)(i)(II) and
			 (B)(ii); and
						(B)in subparagraph (C), by striking ,
			 as applied to the legal entity, are met by the legal entity, the partners or
			 members making a significant contribution of personal labor or active personal
			 management and inserting are met by partners or members making a
			 significant contribution of personal labor, those partners or members;
			 and
						(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)by striking subparagraph (A) and inserting
			 the following:
								
									(A)the landowner share-rents the land at a
				rate that is usual and
				customary;
									;
							(ii)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(C)the share of the payments received by the
				landowner is commensurate with the share of the crop or income received as
				rent.
									;
							(B)in paragraph (2)(A), by striking
			 active personal management or;
						(C)in paragraph (5)—
							(i)by striking (5) and all that
			 follows through (A) In
			 general.—A person and inserting the following:
								
									(5)Custom farming servicesA
				person
									;
							(ii)by inserting under usual and
			 customary terms after services; and
							(iii)by striking subparagraph (B); and
							(D)by adding at the end the following:
							
								(7)Farm managersA person who otherwise meets the
				requirements of this subsection other than (b)(2)(A)(i)(II) shall be considered
				to be actively engaged in farming, as determined by the Secretary, with respect
				to the farming operation, including a farming operation that is a sole
				proprietorship, a legal entity such as a joint venture or general partnership,
				or a legal entity such as a corporation or limited partnership, if the
				person—
									(A)makes a significant contribution of
				management to the farming operation necessary for the farming operation, taking
				into account—
										(i)the size and complexity of the farming
				operation; and
										(ii)the management requirements normally and
				customarily required by similar farming operations;
										(B)is the only person in the farming operation
				qualifying as actively engaged in farming;
									(C)does not use the management contribution
				under this paragraph to qualify as actively engaged in more than 1 farming
				operation; and
									(D)manages a farm operation that does not
				substantially share equipment, labor, or management with persons or legal
				entities that with the person collectively receive, directly or indirectly, an
				amount equal to more than the applicable limits under section
				1001(b).
									.
						1605.Adjusted gross income limitation
					(a)In generalSection 1001D(b)) of the Food Security Act
			 of 1985 (7 U.S.C. 1308–3a(b)) is amended by striking paragraph (1) and
			 inserting the following:
						
							(1)Commodity programs
								(A)LimitationNotwithstanding any other provision of law,
				a person or legal entity shall not be eligible to receive any benefit described
				in subparagraph (B) during a crop, fiscal or program year, as appropriate, if
				the average adjusted gross income (or comparable measure over the 3 taxable
				years preceding the most immediately preceding complete taxable year, as
				determined by the Secretary) of the person or legal entity exceeds
				$750,000.
								(B)Covered benefitsSubparagraph (A) applies with respect to
				the following:
									(i)A payment under section 1107 or 1108 of the
				Agriculture Reform, Food, and Jobs Act of
				2013.
									(ii)A marketing loan gain or loan deficiency
				payment under subtitle B of title I of the Agriculture Reform, Food, and Jobs Act of
				2013.
									(iii)A payment under subtitle E of the
				Agriculture Reform, Food, and Jobs Act of
				2013.
									(iv)A payment under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
				7333).
									.
					(b)ApplicationThe amendments made by this section shall
			 apply beginning with the 2014 crop year.
					1606.Geographically disadvantaged farmers and
			 ranchersSection 1621(d) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8792(d)) is amended by
			 striking 2012 and inserting 2018.
				1607.Personal liability of producers for
			 deficienciesSection 164 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7284) is
			 amended by striking and title I of the Food, Conservation, and Energy
			 Act of 2008 each place it appears and inserting title I of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702 et seq.), and title I
			 of the Agriculture Reform, Food, and Jobs Act
			 of 2013.
				1608.Prevention of deceased individuals
			 receiving payments under farm commodity programs
					(a)ReconciliationAt least twice each year, the Secretary
			 shall reconcile social security numbers of all individuals who receive payments
			 under this title, whether directly or indirectly, with the Commissioner of
			 Social Security to determine if the individuals are alive.
					(b)PreclusionThe Secretary shall preclude the issuance
			 of payments to, and on behalf of, deceased individuals that were not eligible
			 for payments.
					1609.Appeals
					(a)Direction, control, and
			 supportSection 272 of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6992) is amended
			 by striking subsection (c) and inserting the following:
						
							(c)Direction, control, and support
								(1)Direction and control
									(A)In generalExcept as provided in paragraph (2), the
				Director shall be free from the direction and control of any person other than
				the Secretary or the Deputy Secretary of Agriculture.
									(B)Administrative supportThe Division shall not receive
				administrative support (except on a reimbursable basis) from any agency other
				than the Office of the Secretary.
									(C)Prohibition on delegationThe Secretary may not delegate to any other
				officer or employee of the Department, other than the Deputy Secretary of
				Agriculture or the Director, the authority of the Secretary with respect to the
				Division.
									(2)ExceptionThe Assistant Secretary for Administration
				is authorized to investigate, enforce, and implement the provisions in law,
				Executive order, or regulations that relate in general to competitive and
				excepted service positions and employment within the Division, including the
				position of Director, and such authority may be further delegated to
				subordinate
				officials.
								.
					(b)Conforming amendmentSection 296(b) of the Department of
			 Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
						(1)in the matter preceding paragraph (1) by
			 striking affect— and inserting affect:;
						(2)by striking the authority
			 each place it appears in paragraphs (1) through (7) and inserting The
			 authority;
						(3)by striking the semicolon at the end of
			 each of paragraphs (1) through (5) and inserting a period;
						(4)in paragraph (6)(C), by striking ;
			 or at the end and inserting a period; and
						(5)by adding at the end the following:
							
								(8)The authority of the Secretary to carry out
				amendments made by the Agriculture Reform, Food, and Jobs Act of
				2013.
								.
						1610.Technical corrections
					(a)Section 359f(c)(1)(B) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359ff(c)(1)(B)) is amended by adding a period
			 at the end.
					(b)(1)Section 1603(g) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1739) is amended in
			 paragraphs (2) through (6) and the amendments made by those paragraphs by
			 striking 1703(a) each place it appears and inserting
			 1603(a).
						(2)This subsection and the amendments made by
			 this subsection take effect as if included in the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651).
						1611.Assignment of payments
					(a)In generalThe provisions of section 8(g) of the Soil
			 Conservation and Domestic Allotment Act (16 U.S.C. 590h(g)), relating to
			 assignment of payments, shall apply to payments made under this title.
					(b)NoticeThe producer making the assignment, or the
			 assignee, shall provide the Secretary with notice, in such manner as the
			 Secretary may require, of any assignment made under this section.
					1612.Tracking of benefitsAs soon as practicable after the date of
			 enactment of this Act, the Secretary may track the benefits provided, directly
			 or indirectly, to individuals and entities under titles I and II and the
			 amendments made by those titles.
				1613.Signature authority
					(a)In generalIn carrying out this title and title II and
			 amendments made by those titles, if the Secretary approves a document, the
			 Secretary shall not subsequently determine the document is inadequate or
			 invalid because of the lack of authority of any person signing the document on
			 behalf of the applicant or any other individual, entity, general partnership,
			 or joint venture, or the documents relied upon were determined inadequate or
			 invalid, unless the person signing the program document knowingly and willfully
			 falsified the evidence of signature authority or a signature.
					(b)Affirmation
						(1)In generalNothing in this section prohibits the
			 Secretary from asking a proper party to affirm any document that otherwise
			 would be considered approved under subsection (a).
						(2)No retroactive effectA denial of benefits based on a lack of
			 affirmation under paragraph (1) shall not be retroactive with respect to
			 third-party producers who were not the subject of the erroneous representation
			 of authority, if the third-party producers—
							(A)relied on the prior approval by the
			 Secretary of the documents in good faith; and
							(B)substantively complied with all program
			 requirements.
							1614.Implementation
					(a)StreamliningIn implementing this title, the Secretary
			 shall, to the maximum extent practicable—
						(1)seek to reduce administrative burdens and
			 costs to producers by streamlining and reducing paperwork, forms, and other
			 administrative requirements;
						(2)improve coordination, information sharing,
			 and administrative work with the Risk Management Agency and the Natural
			 Resources Conservation Service; and
						(3)take advantage of new technologies to
			 enhance efficiency and effectiveness of program delivery to producers.
						(b)ImplementationOn October 1, 2013, the Secretary shall
			 make available to the Farm Service Agency to carry out this title
			 $97,000,000.
					IIConservation
			AConservation Reserve Program
				2001.Extension and enrollment requirements of
			 conservation reserve program
					(a)ExtensionSection 1231(a) of the Food Security Act of
			 1985 (16 U.S.C. 3831(a)) is amended by striking 2012 and
			 inserting 2018.
					(b)Eligible landSection 1231(b) of the Food Security Act of
			 1985 (16 U.S.C. 3831(b)) is amended—
						(1)in paragraph (1)(B), by striking the
			 date of enactment of the Food, Conservation, and Energy Act of 2008 and
			 inserting the date of enactment of the Agriculture Reform, Food, and Jobs Act of
			 2013;
						(2)by striking paragraph (2) and redesignating
			 paragraph (3) as paragraph (2);
						(3)by inserting before paragraph (4) the
			 following:
							
								(3)grassland that—
									(A)contains forbs or shrubland (including
				improved rangeland and pastureland) for which grazing is the predominant
				use;
									(B)is located in an area historically
				dominated by grassland; and
									(C)could provide habitat for animal and plant
				populations of significant ecological value if the land is retained in its
				current use or restored to a natural
				condition;
									;
						(4)in paragraph (4)(C), by striking
			 filterstrips devoted to trees or shrubs and inserting
			 filterstrips and riparian buffers devoted to trees, shrubs, or
			 grasses; and
						(5)by striking paragraph (5) and inserting the
			 following:
							
								(5)the portion of land in a field not enrolled
				in the conservation reserve in a case in which—
									(A)more than 50 percent of the land in the
				field is enrolled as a buffer or filterstrip or more than 75 percent of the
				land in the field is enrolled in a practice other than as a buffer or
				filterstrip; and
									(B)the remainder of the field is—
										(i)infeasible to farm; and
										(ii)enrolled at regular rental
				rates.
										.
						(c)Planting Status of Certain
			 LandSection 1231(c) of the
			 Food Security Act of 1985 (16 U.S.C. 3831(c)) is amended by striking
			 if and all that follows through the period at the end and
			 inserting if, during the crop year, the land was devoted to a conserving
			 use..
					(d)EnrollmentSection 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Enrollment
								(1)Maximum acreage enrolledThe Secretary may maintain in the
				conservation reserve at any 1 time during—
									(A)fiscal year 2014, no more than 30,000,000
				acres;
									(B)fiscal year 2015, no more than 27,500,000
				acres;
									(C)fiscal year 2016, no more than 26,500,000
				acres;
									(D)fiscal year 2017, no more than 25,500,000
				acres; and
									(E)fiscal year 2018, no more than 25,000,000
				acres.
									(2)Grassland
									(A)LimitationFor purposes of applying the limitations in
				paragraph (1), no more than 1,500,000 acres of the land described in subsection
				(b)(3) may be enrolled in the program at any 1 time during the 2014 through
				2018 fiscal years.
									(B)PriorityIn enrolling acres under subparagraph (A),
				the Secretary may give priority to land with expiring conservation reserve
				program contracts.
									(C)Method of enrollmentIn enrolling acres under subparagraph (A),
				the Secretary shall make the program available to owners or operators of
				eligible land at least once during each fiscal
				year.
									.
					(e)Duration of contractSection 1231(e) of the Food Security Act of
			 1985 (16 U.S.C. 3831(e)) is amended by striking paragraphs (2) and (3) and
			 inserting the following:
						
							(2)Special rule for certain landIn the case of land devoted to hardwood
				trees, shelterbelts, windbreaks, or wildlife corridors under a contract entered
				into under this subchapter, the owner or operator of the land may, within the
				limitations prescribed under this section, specify the duration of the
				contract.
							.
					(f)Conservation priority areasSection 1231(f) of the Food Security Act of
			 1985 (16 U.S.C. 3831(f)) is amended—
						(1)in paragraph (1), by striking
			 watershed areas of the Chesapeake Bay Region, the Great Lakes Region,
			 the Long Island Sound Region, and other;
						(2)in paragraph (2), by striking
			 watersheds.—Watersheds and inserting
			 areas.—Areas; and
						(3)in paragraph (3), by striking a
			 watershed’s designation— and all that follows through the period at the
			 end and inserting an area’s designation if the Secretary finds that the
			 area no longer contains actual and significant adverse water quality or habitat
			 impacts related to agricultural production activities..
						2002.Farmable wetland program
					(a)ExtensionSection 1231B(a)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3831b(a)(1)) is amended—
						(1)by striking 2012 and
			 inserting 2018; and
						(2)by striking a program and
			 inserting a farmable wetland program.
						(b)Eligible acreageSection 1231B(b)(1)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3831b(b)(1)(B)) is amended by striking flow from
			 a row crop agriculture drainage system and inserting surface and
			 subsurface flow from row crop agricultural production.
					(c)Clerical amendmentsSection 1231B of the Food Security Act of
			 1985 (16 U.S.C. 3831b) is amended—
						(1)by striking the heading and inserting the
			 following:
							
								1231B.Farmable wetland
				program
								;
							and(2)in subsection (f)(2), by striking
			 section 1234(c)(2)(B) and inserting section
			 1234(c)(2)(A)(ii).
						2003.Duties of owners and operators
					(a)Limitation on harvesting, grazing or
			 commercial use of forageSection 1232(a)(8) of the Food Security Act
			 of 1985 (16 U.S.C. 3832(a)(8)) is amended by striking except
			 that and all that follows through the semicolon at the end of the
			 paragraph and inserting except as provided in section
			 1233(b);.
					(b)Conservation plan
			 requirementsSection 1232 of
			 the Food Security Act of 1985 (16 U.S.C. 3832) is amended by striking
			 subsection (b) and inserting the following:
						
							(b)Conservation plansThe plan referred to in subsection (a)(1)
				shall set forth—
								(1)the conservation measures and practices to
				be carried out by the owner or operator during the term of the contract;
				and
								(2)the commercial use, if any, to be permitted
				on the land during the
				term.
								.
					(c)Rental payment reductionSection 1232 of the Food Security Act of
			 1985 (16 U.S.C. 3832) is amended by striking subsection (d).
					2004.Duties of the SecretarySection 1233 of the Food Security Act of
			 1985 (16 U.S.C. 3833) is amended to read as follows:
					
						1233.Duties of the Secretary
							(a)Cost-Share and rental
				paymentsIn return for a
				contract entered into by an owner or operator, the Secretary shall—
								(1)share the cost of carrying out the
				conservation measures and practices set forth in the contract for which the
				Secretary determines that cost sharing is appropriate and in the public
				interest; and
								(2)for a period of years not in excess of the
				term of the contract, pay an annual rental payment in an amount necessary to
				compensate for—
									(A)the conversion of highly erodible cropland
				or other eligible land normally devoted to the production of an agricultural
				commodity on a farm or ranch to a less intensive use;
									(B)the retirement of any cropland base and
				allotment history that the owner or operator agrees to retire permanently;
				and
									(C)the development and management of grassland
				for multiple natural resource conservation benefits, including soil, water,
				air, and wildlife.
									(b)Specified activities
				permittedThe Secretary shall
				permit certain activities or commercial uses of land that is subject to the
				contract if those activities or uses are consistent with a plan approved by the
				Secretary and include—
								(1)harvesting, grazing, or other commercial
				use of the forage in response to drought, flooding, or other emergency without
				any reduction in the rental rate;
								(2)grazing by livestock of a beginning farmer
				or rancher without any reduction in the rental rate, if the grazing is—
									(A)consistent with the conservation of soil,
				water quality, and wildlife habitat (including habitat during the primary
				nesting season for critical birds in the area); and
									(B)described in subparagraph (B) or (C) of
				paragraph (3);
									(3)consistent with the conservation of soil,
				water quality, and wildlife habitat (including habitat during the primary
				nesting season for critical birds in the area) and in exchange for a reduction
				of not less than 25 percent in the annual rental rate for the acres covered by
				the authorized activity—
									(A)managed harvesting and other commercial use
				(including the managed harvesting of biomass), except that in permitting those
				activities the Secretary, in coordination with the State technical
				committee—
										(i)shall develop appropriate vegetation
				management requirements; and
										(ii)shall identify periods during which the
				activities may be conducted, such that the frequency is at least once every 5
				years but not more than once every 3 years;
										(B)prescribed grazing for the control of
				invasive species, which may be conducted annually;
									(C)routine grazing, except that in permitting
				routine grazing, the Secretary, in coordination with the State technical
				committee—
										(i)shall develop appropriate vegetation
				management requirements and stocking rates for the land that are suitable for
				continued routine grazing; and
										(ii)shall identify the periods during which
				routine grazing may be conducted, such that the frequency is not more than once
				every 2 years, taking into consideration regional differences such as—
											(I)climate, soil type, and natural
				resources;
											(II)the number of years that should be required
				between routine grazing activities; and
											(III)how often during a year in which routine
				grazing is permitted that routine grazing should be allowed to occur;
				and
											(D)the installation of wind turbines and
				associated access, except that in permitting the installation of wind turbines,
				the Secretary shall determine the number and location of wind turbines that may
				be installed, taking into account—
										(i)the location, size, and other physical
				characteristics of the land;
										(ii)the extent to which the land contains
				threatened or endangered wildlife and wildlife habitat; and
										(iii)the purposes of the conservation reserve
				program under this subchapter; and
										(4)the intermittent and seasonal use of
				vegetative buffer practices incidental to agricultural production on land
				adjacent to the buffer such that the permitted use does not destroy the
				permanent vegetative cover.
								(c)Authorized activities on
				grasslandNotwithstanding
				section 1232(a)(8), for eligible land described in section 1231(b)(3), the
				Secretary shall permit the following activities:
								(1)Common grazing practices, including
				maintenance and necessary cultural practices, on the land in a manner that is
				consistent with maintaining the viability of grassland, forb, and shrub species
				appropriate to that locality.
								(2)Haying, mowing, or harvesting for seed
				production, subject to appropriate restrictions during the primary nesting
				season for critical birds in the area.
								(3)Fire presuppression, rehabilitation, and
				construction of fire breaks.
								(4)Grazing-related activities, such as fencing
				and livestock watering.
								(d)Resource conserving use
								(1)In generalBeginning on the date that is 1 year before
				the date of termination of a contract under the program, the Secretary shall
				allow an owner or operator to make conservation and land improvements that
				facilitate maintaining protection of highly erodible land after expiration of
				the contract.
								(2)Conservation planThe Secretary shall require an owner or
				operator carrying out the activities described in paragraph (1) to develop and
				implement a conservation plan.
								(3)Reenrollment prohibitedLand altered under paragraph (1) may not be
				reenrolled in the conservation reserve program for 5 years.
								(4)PaymentThe Secretary shall provide an annual
				payment that is reduced in an amount commensurate with any income or other
				compensation received as a result of the activities carried out under paragraph
				(1).
								.
				2005.Payments
					(a)Trees, windbreaks, shelterbelts, and
			 wildlife corridorsSection
			 1234(b)(3)(A) of the Food Security Act of 1985 (16 U.S.C. 3834(b)(3)(A)) is
			 amended—
						(1)in clause (i), by inserting
			 and after the semicolon;
						(2)by striking clause (ii); and
						(3)by redesignating clause (iii) as clause
			 (ii).
						(b)IncentivesSection 1234(b)(3)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3834(b)(3)(B)) is amended—
						(1)in clause (i), by inserting ,
			 practices to improve the condition of resources on the land, after
			 operator); and
						(2)by adding at the end the following:
							
								(iii)IncentivesIn making rental payments to an owner or
				operator of land described in subparagraph (A), the Secretary may provide
				incentive payments sufficient to encourage proper thinning and practices to
				improve the condition of resources on the
				land.
								.
						(c)Annual rental paymentsSection 1234(c) of the Food Security Act of
			 1985 (16 U.S.C. 3834(c)) is amended—
						(1)in paragraph (1), by inserting and
			 other eligible land after highly erodible cropland both
			 places it appears;
						(2)by striking paragraph (2) and inserting the
			 following:
							
								(2)Methods of Determination
									(A)In generalThe amounts payable to owners or operators
				in the form of rental payments under contracts entered into under this
				subchapter may be determined through—
										(i)the submission of bids for such contracts
				by owners and operators in such manner as the Secretary may prescribe;
				or
										(ii)such other means as the Secretary
				determines are appropriate.
										(B)GrasslandIn the case of eligible land described in
				section 1231(b)(3), the Secretary shall make annual payments in an amount that
				is not more than 75 percent of the grazing value of the land covered by the
				contract.
									;
				and
						(3)in paragraph (5)(A)—
							(A)by striking The Secretary
			 and inserting the following:
								
									(i)SurveyThe
				Secretary
									;
				and
							(B)by adding at the end the following:
								
									(ii)UseThe Secretary may use the survey of dryland
				cash rental rates described in clause (i) as a factor in determining rental
				rates under this section as the Secretary determines
				appropriate.
									.
							(d)Payment scheduleSection 1234 of the Food Security Act of
			 1985 (16 U.S.C. 3834) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Payment schedule
								(1)In generalExcept as otherwise provided in this
				section, payments under this subchapter shall be made in cash in such amount
				and on such time schedule as is agreed on and specified in the contract.
								(2)SourcePayments under this subchapter shall be
				made using the funds of the Commodity Credit Corporation.
								(3)Advance paymentPayments under this subchapter may be made
				in advance of determination of
				performance.
								.
					(e)Payment limitationSection 1234(f) of the Food Security Act of
			 1985 (16 U.S.C. 3834(f)) is amended—
						(1)in paragraph (1), by striking ,
			 including rental payments made in the form of in-kind
			 commodities,;
						(2)by striking paragraph (3); and
						(3)by redesignating paragraph (4) as paragraph
			 (2).
						2006.Contract requirementsSection 1235 of the Food Security Act of
			 1985 (16 U.S.C. 3835) is amended—
					(1)in subsection (f)—
						(A)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking Duties and all that follows through
			 a beginning farmer or rancher or and inserting
			 Transition to covered
			 farmer or rancher.—In the case of a contract modification
			 approved in order to facilitate the transfer of land subject to a contract from
			 a retired farmer or rancher to a beginning farmer or rancher, a veteran farmer
			 or rancher (as defined in section 2501(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))), or a;
							(ii)in subparagraph (D), by striking the
			 farmer or rancher and inserting the covered farmer or
			 rancher; and
							(iii)in subparagraph (E), by striking
			 section 1001A(b)(3)(B) and inserting section
			 1001; and
							(B)in paragraph (2), by striking
			 requirement of section 1231(h)(4)(B) and inserting option
			 provided under section 1234(c)(2)(A)(ii); and
						(2)by adding at the end the following:
						
							(g)Final year of contractThe Secretary shall not consider an owner
				or operator to be in violation of a term or condition of a conservation reserve
				contract if—
								(1)during the year prior to expiration of the
				contract, the land is enrolled in the conservation stewardship program;
				and
								(2)the activity required under the
				conservation stewardship program pursuant to the enrollment is consistent with
				this subchapter.
								(h)Land enrolled in agricultural conservation
				easement programThe
				Secretary may terminate or modify a contract entered into under this subchapter
				if eligible land that is subject to such contract is transferred into the
				agricultural conservation easement program under subtitle
				H.
							.
					2007.Conversion of land subject to contract to
			 other conserving usesSection
			 1235A of the Food Security Act of 1985 (16 U.S.C. 3835a) is repealed.
				2008.Effective date
					(a)In generalThe amendments made by this subtitle shall
			 take effect on October 1, 2013, except, the amendment made by section 2001(d),
			 which shall take effect on the date of enactment of this Act.
					(b)Effect on existing contracts
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this subtitle shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under subchapter B of
			 chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3831 et seq.) before October 1, 2013, or any payments required to be
			 made in connection with the contract.
						(2)Updating of existing
			 contractsThe Secretary shall
			 permit an owner or operator with a contract entered into under subchapter B of
			 chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3831 et seq.) before October 1, 2013, to update the contract to reflect
			 the activities and uses of land under contract permitted under the terms and
			 conditions of paragraphs (1) and (2) of section 1233(b) of that Act (as amended
			 by section 2004).
						BConservation Stewardship Program
				2101.Conservation stewardship program
					(a)Revision of current programSubchapter B of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) is amended
			 to read as follows:
						
							BConservation stewardship program
								1238D.DefinitionsIn this subchapter:
									(1)Agricultural operationThe term agricultural
				operation means all eligible land, whether or not contiguous, that
				is—
										(A)under the effective control of a producer
				at the time the producer enters into a contract under the program; and
										(B)operated with equipment, labor, management,
				and production or cultivation practices that are substantially separate from
				other agricultural operations, as determined by the Secretary.
										(2)Conservation activities
										(A)In generalThe term conservation
				activities means conservation systems, practices, or management
				measures.
										(B)InclusionsThe term conservation
				activities includes—
											(i)structural measures, vegetative measures,
				and land management measures, including agriculture drainage management
				systems, as determined by the Secretary; and
											(ii)planning needed to address a priority
				resource concern.
											(3)Conservation stewardship planThe term conservation stewardship
				plan means a plan that—
										(A)identifies and inventories priority
				resource concerns;
										(B)establishes benchmark data and conservation
				objectives;
										(C)describes conservation activities to be
				implemented, managed, or improved; and
										(D)includes a schedule and evaluation plan for
				the planning, installation, and management of the new and existing conservation
				activities.
										(4)Eligible land
										(A)In generalThe term eligible land
				means—
											(i)private and tribal land on which
				agricultural commodities, livestock, or forest-related products are produced;
				and
											(ii)land associated with the land described in
				clause (i) on which priority resource concerns could be addressed through a
				contract under the program.
											(B)InclusionsThe term eligible land
				includes—
											(i)cropland;
											(ii)grassland;
											(iii)rangeland;
											(iv)pastureland;
											(v)nonindustrial private forest land;
				and
											(vi)other agricultural land (including cropped
				woodland, marshes, and agricultural land used for the production of livestock),
				as determined by the Secretary.
											(5)Priority resource concernThe term priority resource
				concern means a natural resource concern or problem, as determined by
				the Secretary, that—
										(A)is identified at the national, State or
				local level, as a priority for a particular area of the State;
										(B)represents a significant concern in a State
				or region; and
										(C)is likely to be addressed successfully
				through the implementation of conservation activities under this
				program.
										(6)ProgramThe term program means the
				conservation stewardship program established by this subchapter.
									(7)Stewardship thresholdThe term stewardship threshold
				means the level of management required, as determined by the Secretary, to
				conserve and improve the quality and condition of a natural resource.
									1238E.Conservation stewardship program
									(a)Establishment and purposeDuring each of fiscal years 2014 through
				2018, the Secretary shall carry out a conservation stewardship program to
				encourage producers to address priority resource concerns and improve and
				conserve the quality and condition of natural resources in a comprehensive
				manner—
										(1)by undertaking additional conservation
				activities; and
										(2)by improving, maintaining, and managing
				existing conservation activities.
										(b)Exclusions
										(1)Land enrolled in other conservation
				programsSubject to paragraph
				(2), the following land (even if covered by the definition of eligible land) is
				not eligible for enrollment in the program:
											(A)Land enrolled in the conservation reserve
				program, unless—
												(i)the conservation reserve contract will
				expire at the end of the fiscal year in which the land is to be enrolled in the
				program; and
												(ii)conservation reserve program payments for
				land enrolled in the program cease prior to the date on which the first program
				payment is made to the applicant under this subchapter.
												(B)Land enrolled in the agricultural
				conservation easement program in a wetland reserve easement.
											(C)Land enrolled in the conservation security
				program.
											(2)Conversion to croplandEligible land used for crop production
				after October 1, 2013, that had not been planted, considered to be planted, or
				devoted to crop production for at least 4 of the 6 years preceding that date
				shall not be the basis for any payment under the program, unless the land does
				not meet the requirement because—
											(A)the land had previously been enrolled in
				the conservation reserve program;
											(B)the land has been maintained using
				long-term crop rotation practices, as determined by the Secretary; or
											(C)the land is incidental land needed for
				efficient operation of the farm or ranch, as determined by the
				Secretary.
											1238F.Stewardship contracts
									(a)Submission of contract offersTo be eligible to participate in the
				conservation stewardship program, a producer shall submit a contract offer for
				the agricultural operation that—
										(1)demonstrates to the satisfaction of the
				Secretary that the producer, at the time of the contract offer, is meeting the
				stewardship threshold for at least 2 priority resource concerns; and
										(2)would, at a minimum, meet or exceed the
				stewardship threshold for at least 1 additional priority resource concern by
				the end of the stewardship contract by—
											(A)installing and adopting additional
				conservation activities; and
											(B)improving, maintaining, and managing
				existing conservation activities on the agricultural operation in a manner that
				increases or extends the conservation benefits in place at the time the
				contract offer is accepted by the Secretary.
											(b)Evaluation of contract offers
										(1)Ranking of applicationsIn evaluating contract offers the Secretary
				shall rank applications based on—
											(A)the level of conservation treatment on all
				applicable priority resource concerns at the time of application;
											(B)the degree to which the proposed
				conservation activities effectively increase conservation performance;
											(C)the number of applicable priority resource
				concerns proposed to be treated to meet or exceed the stewardship threshold by
				the end of the contract;
											(D)the extent to which other priority resource
				concerns will be addressed to meet or exceed the stewardship threshold by the
				end of the contract period;
											(E)the extent to which the actual and
				anticipated conservation benefits from the contract are provided at the least
				cost relative to other similarly beneficial contract offers; and
											(F)the extent to which priority resource
				concerns will be addressed when transitioning from the conservation reserve
				program to agricultural production.
											(2)ProhibitionThe Secretary may not assign a higher
				priority to any application because the applicant is willing to accept a lower
				payment than the applicant would otherwise be eligible to receive.
										(3)Additional criteriaThe Secretary may develop and use such
				additional criteria that the Secretary determines are necessary to ensure that
				national, State, and local priority resource concerns are effectively
				addressed.
										(c)Entering into contractsAfter a determination that a producer is
				eligible for the program under subsection (a), and a determination that the
				contract offer ranks sufficiently high under the evaluation criteria under
				subsection (b), the Secretary shall enter into a conservation stewardship
				contract with the producer to enroll the eligible land to be covered by the
				contract.
									(d)Contract provisions
										(1)TermA conservation stewardship contract shall
				be for a term of 5 years.
										(2)Required provisionsThe conservation stewardship contract of a
				producer shall—
											(A)state the amount of the payment the
				Secretary agrees to make to the producer for each year of the conservation
				stewardship contract under section 1238G(d);
											(B)require the producer—
												(i)to implement a conservation stewardship
				plan that describes the program purposes to be achieved through 1 or more
				conservation activities;
												(ii)to maintain and supply information as
				required by the Secretary to determine compliance with the conservation
				stewardship plan and any other requirements of the program; and
												(iii)not to conduct any activities on the
				agricultural operation that would tend to defeat the purposes of the
				program;
												(C)permit all economic uses of the eligible
				land that—
												(i)maintain the agricultural nature of the
				land; and
												(ii)are consistent with the conservation
				purposes of the conservation stewardship contract;
												(D)include a provision to ensure that a
				producer shall not be considered in violation of the contract for failure to
				comply with the contract due to circumstances beyond the control of the
				producer, including a disaster or related condition, as determined by the
				Secretary;
											(E)include provisions where upon the violation
				of a term or condition of the contract at any time the producer has control of
				the land—
												(i)if the Secretary determines that the
				violation warrants termination of the contract—
													(I)to forfeit all rights to receive payments
				under the contract; and
													(II)to refund all or a portion of the payments
				received by the producer under the contract, including any interest on the
				payments, as determined by the Secretary; or
													(ii)if the Secretary determines that the
				violation does not warrant termination of the contract, to refund or accept
				adjustments to the payments provided to the producer, as the Secretary
				determines to be appropriate;
												(F)include provisions in accordance with
				paragraphs (3) and (4) of this section; and
											(G)include any additional provisions the
				Secretary determines are necessary to carry out the program.
											(3)Change of interest in land subject to a
				contract
											(A)In generalAt the time of application, a producer
				shall have control of the eligible land to be enrolled in the program. Except
				as provided in subparagraph (B), a change in the interest of a producer in
				eligible land covered by a contract under the program shall result in the
				termination of the contract with regard to that land.
											(B)Transfer of duties and rightsSubparagraph (A) shall not apply if—
												(i)within a reasonable period of time (as
				determined by the Secretary) after the date of the change in the interest in
				all or a portion of the land covered by a contract under the program, the
				transferee of the land provides written notice to the Secretary that duties and
				rights under the contract have been transferred to, and assumed by, the
				transferee for the portion of the land transferred;
												(ii)the transferee meets the eligibility
				requirements of the program; and
												(iii)the Secretary approves the transfer of all
				duties and rights under the contract.
												(4)Modification and termination of
				contracts
											(A)Voluntary modification or
				terminationThe Secretary may
				modify or terminate a contract with a producer if—
												(i)the producer agrees to the modification or
				termination; and
												(ii)the Secretary determines that the
				modification or termination is in the public interest.
												(B)Involuntary terminationThe Secretary may terminate a contract if
				the Secretary determines that the producer violated the contract.
											(5)RepaymentIf a contract is terminated, the Secretary
				may, consistent with the purposes of the program—
											(A)allow the producer to retain payments
				already received under the contract; or
											(B)require repayment, in whole or in part, of
				payments received and assess liquidated damages.
											(e)Contract renewalAt the end of the initial 5-year contract
				period, the Secretary may allow the producer to renew the contract for 1
				additional 5-year period if the producer—
										(1)demonstrates compliance with the terms of
				the existing contract;
										(2)agrees to adopt and continue to integrate
				conservation activities across the entire agricultural operation as determined
				by the Secretary; and
										(3)agrees, at a minimum, to meet or exceed the
				stewardship threshold for at least 2 additional priority resource concerns on
				the agricultural operation by the end of the contract period.
										1238G.Duties of the secretary
									(a)In generalTo achieve the conservation goals of a
				contract under the conservation stewardship program, the Secretary
				shall—
										(1)make the program available to eligible
				producers on a continuous enrollment basis with 1 or more ranking periods, 1 of
				which shall occur in the first quarter of each fiscal year;
										(2)identify not less than 5 priority resource
				concerns in a particular watershed or other appropriate region or area within a
				State; and
										(3)establish a science-based stewardship
				threshold for each priority resource concern identified under paragraph
				(2).
										(b)Allocation to statesThe Secretary shall allocate acres to
				States for enrollment, based—
										(1)primarily on each State’s proportion of
				eligible land to the total acreage of eligible land in all States; and
										(2)also on consideration of—
											(A)the extent and magnitude of the
				conservation needs associated with agricultural production in each
				State;
											(B)the degree to which implementation of the
				program in the State is, or will be, effective in helping producers address
				those needs; and
											(C)other considerations to achieve equitable
				geographic distribution of funds, as determined by the Secretary.
											(c)Acreage enrollment limitationDuring the period beginning on October 1,
				2013, and ending on September 30, 2022, the Secretary shall, to the maximum
				extent practicable—
										(1)enroll in the program an additional
				10,348,000 acres for each fiscal year; and
										(2)manage the program to achieve a national
				average rate of $18 per acre, which shall include the costs of all financial
				assistance, technical assistance, and any other expenses associated with
				enrollment or participation in the program.
										(d)Conservation stewardship payments
										(1)Availability of paymentsThe Secretary shall provide annual payments
				under the program to compensate the producer for—
											(A)installing and adopting additional
				conservation activities; and
											(B)improving, maintaining, and managing
				conservation activities in place at the operation of the producer at the time
				the contract offer is accepted by the Secretary.
											(2)Payment
				amountThe amount of the
				conservation stewardship annual payment shall be determined by the Secretary
				and based, to the maximum extent practicable, on the following factors:
											(A)Costs incurred by the producer associated
				with planning, design, materials, installation, labor, management, maintenance,
				or training.
											(B)Income forgone by the producer.
											(C)Expected conservation benefits.
											(D)The extent to which priority resource
				concerns will be addressed through the installation and adoption of
				conservation activities on the agricultural operation.
											(E)The level of stewardship in place at the
				time of application and maintained over the term of the contract.
											(F)The degree to which the conservation
				activities will be integrated across the entire agricultural operation for all
				applicable priority resource concerns over the term of the contract.
											(G)Such other factors as determined by the
				Secretary.
											(3)ExclusionsA payment to a producer under this
				subsection shall not be provided for—
											(A)the design, construction, or maintenance of
				animal waste storage or treatment facilities or associated waste transport or
				transfer devices for animal feeding operations; or
											(B)conservation activities for which there is
				no cost incurred or income forgone to the producer.
											(4)Delivery of paymentsIn making stewardship payments, the
				Secretary shall, to the extent practicable—
											(A)prorate conservation performance over the
				term of the contract so as to accommodate, to the extent practicable, producers
				earning equal annual stewardship payments in each fiscal year; and
											(B)make stewardship payments as soon as
				practicable after October 1 of each fiscal year for activities carried out in
				the previous fiscal year.
											(e)Supplemental payments for
				resource-Conserving crop rotations
										(1)Availability of paymentsThe Secretary shall provide additional
				payments to producers that, in participating in the program, agree to adopt
				resource-conserving crop rotations to achieve beneficial crop rotations as
				appropriate for the eligible land of the producers.
										(2)Beneficial crop rotationsThe Secretary shall determine whether a
				resource-conserving crop rotation is a beneficial crop rotation eligible for
				additional payments under paragraph (1), based on whether the
				resource-conserving crop rotation is designed to provide natural resource
				conservation and production benefits.
										(3)EligibilityTo be eligible to receive a payment
				described in paragraph (1), a producer shall agree to adopt and maintain the
				resource-conserving crop rotations for the term of the contract.
										(4)Resource-conserving crop
				rotationIn this subsection,
				the term resource-conserving crop rotation means a crop rotation
				that—
											(A)includes at least 1 resource conserving
				crop (as defined by the Secretary);
											(B)reduces erosion;
											(C)improves soil fertility and tilth;
											(D)interrupts pest cycles; and
											(E)in applicable areas, reduces depletion of
				soil moisture or otherwise reduces the need for irrigation.
											(f)Payment limitationsA person or legal entity may not receive,
				directly or indirectly, payments under the program that, in the aggregate,
				exceed $200,000 under all contracts entered into during fiscal years 2014
				through 2018, excluding funding arrangements with Indian tribes, regardless of
				the number of contracts entered into under the program by the person or legal
				entity.
									(g)Specialty crop and organic
				producersThe Secretary shall
				ensure that outreach and technical assistance are available, and program
				specifications are appropriate to enable specialty crop and organic producers
				to participate in the program.
									(h)Coordination with organic
				certificationThe Secretary
				shall establish a transparent means by which producers may initiate organic
				certification under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) while participating in a contract under the program.
									(i)RegulationsThe Secretary shall promulgate regulations
				that—
										(1)prescribe such other rules as the Secretary
				determines to be necessary to ensure a fair and reasonable application of the
				limitations established under subsection (f); and
										(2)otherwise enable the Secretary to carry out
				the
				program.
										.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					(c)Effect on existing contracts
						(1)In generalThe amendment made by this section shall
			 not affect the validity or terms of any contract entered into by the Secretary
			 of Agriculture under subchapter B of chapter 2 of subtitle D of title XII of
			 the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) before October 1, 2013,
			 or any payments required to be made in connection with the contract.
						(2)Conservation stewardship
			 programFunds made available
			 under section 1241(a)(4) of the Food Security Act of 1985 (16 U.S.C.
			 3841(a)(4)) (as amended by section 2601(a)) may be used to administer and make
			 payments to program participants enrolled into contracts during any of fiscal
			 years 2009 through 2013.
						CEnvironmental Quality Incentives
			 Program
				2201.PurposesSection 1240 of the Food Security Act of
			 1985 (16 U.S.C. 3839aa) is amended—
					(1)in paragraph (3)—
						(A)in subparagraph (A), by striking
			 and at the end;
						(B)by redesignating subparagraph (B) as
			 subparagraph (C) and, in such subparagraph, by inserting and
			 after the semicolon; and
						(C)by inserting after subparagraph (A) the
			 following:
							
								(B)develop and improve wildlife habitat;
				and
								;
						(2)in paragraph (4), by striking ;
			 and and inserting a period; and
					(3)by striking paragraph (5).
					2202.DefinitionsSection 1240A of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–1) is amended—
					(1)by striking paragraph (2) and redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively;
			 and
					(2)in paragraph (2) (as so redesignated), by
			 inserting established under the Organic Foods Production Act of 1990 (7
			 U.S.C. 6501 et seq.) after national organic
			 program.
					2203.Establishment and
			 administrationSection 1240B
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended—
					(1)in subsection (a), by striking
			 2014 and inserting 2018;
					(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
						
							(2)TermA contract under the program shall have a
				term that does not exceed 10 years.
							;
				
					(3)in subsection (d)—
						(A)in paragraph (3), by striking subparagraphs
			 (A) through (G) and inserting the following:
							
								(A)soil health;
								(B)water quality and quantity
				improvement;
								(C)nutrient management;
								(D)pest management;
								(E)air quality improvement;
								(F)wildlife habitat development, including
				pollinator habitat;
								(G)invasive species management; or
								(H)other resource issues of regional or
				national significance, as determined by the
				Secretary.
								;
				and
						(B)in paragraph (4)—
							(i)in subparagraph (A) in the matter preceding
			 clause (i), by inserting , veteran farmer or rancher (as defined in
			 section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (7 U.S.C. 2279(e))), before or a beginning farmer or
			 rancher; and
							(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)Advance payments
										(i)In generalNot more than 30 percent of the amount
				determined under subparagraph (A) may be provided in advance for the purpose of
				purchasing materials or contracting.
										(ii)Return of fundsIf funds provided in advance are not
				expended during the 90-day period beginning on the date of receipt of the
				funds, the funds shall be returned within a reasonable time frame, as
				determined by the
				Secretary.
										;
							(4)by striking subsection (f) and inserting
			 the following:
						
							(f)Allocation of funding
								(1)LivestockFor each of fiscal years 2014 through 2018,
				at least 60 percent of the funds made available for payments under the program
				shall be targeted at practices relating to livestock production.
								(2)Wildlife habitatFor each of fiscal years 2014 through 2018,
				at least 5 percent of the funds made available for payments under the program
				shall be targeted at practices benefitting wildlife habitat under subsection
				(g).
								;
				and
					(5)by striking subsection (g) and inserting
			 the following:
						
							(g)Wildlife habitat incentive program
								(1)In generalThe Secretary shall provide payments under
				the environmental quality incentives program for conservation practices that
				support the restoration, development, and improvement of wildlife habitat on
				eligible land, including—
									(A)upland wildlife habitat;
									(B)wetland wildlife habitat;
									(C)habitat for threatened and endangered
				species;
									(D)fish habitat;
									(E)habitat on pivot corners and other
				irregular areas of a field; and
									(F)other types of wildlife habitat, as
				determined by the Secretary.
									(2)State Technical CommitteeIn determining the practices eligible for
				payment under paragraph (1) and targeted for funding under subsection (f), the
				Secretary shall, at a minimum, consult with the relevant State technical
				committee once a year.
								(3)WaiverNotwithstanding any other provision of this
				chapter, the Secretary may make payments to a State or local unit of government
				to enroll land that is riparian to, or submerged under, a water body or wetland
				if the Secretary determines that the inclusion of the land would support the
				restoration, development, and improvement of wildlife
				habitat.
								.
					2204.Evaluation of applicationsSection 1240C(b) of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–3(b)) is amended—
					(1)in paragraph (1), by striking
			 environmental and inserting conservation;
			 and
					(2)in paragraph (3), by striking
			 purpose of the environmental quality incentives program specified in
			 section 1240(1) and inserting purposes of the
			 program.
					2205.Duties of producersSection 1240D(2) of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–4(2)) is amended by striking farm, ranch, or
			 forest and inserting enrolled.
				2206.Limitation on paymentsSection 1240G of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–7) is amended—
					(1)in subsection (a)—
						(A)by striking by the person or entity
			 during any six-year period, and inserting during fiscal years
			 2014 through 2018; and
						(B)by striking federally
			 recognized and all that follows through the period and inserting
			 Indian tribes under section 1244(l).; and
						(2)in subsection (b)(2), by striking
			 any six-year period and inserting fiscal years 2014
			 through 2018.
					2207.Conservation innovation grants and
			 paymentsSection 1240H of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (b)(2), by striking
			 2012 and inserting 2018; and
					(2)by adding at the end the following:
						
							(c)ReportingNot later than December 31, 2014, and every
				2 years thereafter, the Secretary shall submit to the Committee on Agriculture,
				Nutrition, and Forestry of the Senate and the Committee on Agriculture of the
				House of Representatives a report on the status of projects funded under this
				section, including—
								(1)funding awarded;
								(2)project results; and
								(3)incorporation of project findings, such as
				new technology and innovative approaches, into the conservation efforts
				implemented by the Secretary.
								.
				
					2208.Effective date
					(a)In generalThe amendments made by this subtitle shall
			 take effect on October 1, 2013.
					(b)Effect on existing contractsThe amendments made by this title shall not
			 affect the validity or terms of any contract entered into by the Secretary of
			 Agriculture under chapter 4 of subtitle D of title XII of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa et seq.) before October 1, 2013, or any payments
			 required to be made in connection with the contract.
					DAgricultural Conservation Easement
			 Program
				2301.Agricultural Conservation Easement
			 Program
					(a)EstablishmentTitle XII of the Food Security Act of 1985
			 is amended by adding at the end the following:
						
							HAgricultural Conservation Easement
				Program
								1265.Establishment and purposes
									(a)EstablishmentThe Secretary shall establish an
				Agricultural Conservation Easement Program for the conservation of eligible
				land and natural resources through easements or other interests in land.
									(b)PurposesThe purposes of the program are to—
										(1)combine the purposes and coordinate the
				functions of the wetlands reserve program established under section 1237, the
				grassland reserve program established under section 1238N, and the farmland
				protection program established under section 1238I;
										(2)restore, protect, and enhance wetland on
				eligible land;
										(3)protect the agricultural use, viability,
				and related conservation values of eligible land by limiting nonagricultural
				uses of that land; and
										(4)protect grazing uses and related
				conservation values by restoring and conserving eligible land.
										1265A.DefinitionsIn this subtitle:
									(1)Agricultural land easementThe term agricultural land
				easement means an easement or other interest in eligible land
				that—
										(A)is conveyed for the purposes of protecting
				natural resources and the agricultural nature of the land, and of promoting
				agricultural viability for future generations; and
										(B)permits the landowner the right to continue
				agricultural production and related uses subject to an agricultural land
				easement plan.
										(2)Eligible entityThe term eligible entity
				means—
										(A)an agency of State or local government or
				an Indian tribe (including farmland protection board or land resource council
				established under State law); or
										(B)an organization that is—
											(i)organized for, and at all times since the
				formation of the organization has been operated principally for, 1 or more of
				the conservation purposes specified in clause (i), (ii), (iii), or (iv) of
				section 170(h)(4)(A) of the Internal Revenue Code of 1986;
											(ii)an organization described in section
				501(c)(3) of that Code that is exempt from taxation under section 501(a) of
				that Code; or
											(iii)described in—
												(I)paragraph (1) or (2) of section 509(a) of
				that Code; or
												(II)section 509(a)(3) of that Code and is
				controlled by an organization described in section 509(a)(2) of that
				Code.
												(3)Eligible landThe term eligible land means
				private or tribal land that is—
										(A)in the case of an agricultural land
				easement, agricultural land, including land on a farm or ranch—
											(i)that is subject to a pending offer for
				purchase from an eligible entity;
											(ii)that—
												(I)has prime, unique, or other productive
				soil;
												(II)contains historical or archaeological
				resources; or
												(III)the protection of which could, consistent
				with the purposes of the program—
													(aa)further a State or local policy; or
													(bb)conserve grassland or agricultural
				landscapes of significant ecological value; and
													(iii)that is—
												(I)cropland;
												(II)rangeland;
												(III)grassland or land that contains forbs, or
				shrubland for which grazing is the predominant use;
												(IV)pastureland; or
												(V)nonindustrial private forest land that
				contributes to the economic viability of an offered parcel or serves as a
				buffer to protect such land from development;
												(B)in the case of a wetland reserve easement,
				a wetland or related area, including—
											(i)farmed or converted wetland, together with
				the adjacent land that is functionally dependent on that land if the Secretary
				determines it—
												(I)is likely to be successfully restored in a
				cost effective manner; and
												(II)will maximize the wildlife benefits and
				wetland functions and values as determined by the Secretary in consultation
				with the Secretary of the Interior at the local level;
												(ii)cropland or grassland that was used for
				agricultural production prior to flooding from the natural overflow of a closed
				basin lake or pothole, as determined by the Secretary, together (where
				practicable) with the adjacent land that is functionally dependent on the
				cropland or grassland;
											(iii)farmed wetland and adjoining land
				that—
												(I)is enrolled in the conservation reserve
				program;
												(II)has the highest wetland functions and
				values; and
												(III)is likely to return to production after the
				land leaves the conservation reserve program;
												(iv)riparian areas that link wetland that is
				protected by easements or some other device that achieves the same purpose as
				an easement; or
											(v)other wetland of an owner that would not
				otherwise be eligible if the Secretary determines that the inclusion of such
				wetland in such easement would significantly add to the functional value of the
				easement; and
											(C)in the case of both an agricultural land
				easement or wetland reserve easement, other land that is incidental to eligible
				land if the Secretary determines that it is necessary for the efficient
				administration of the easements under this program.
										(4)ProgramThe term program means the
				Agricultural Conservation Easement Program established by this subtitle.
									(5)Wetland reserve easementThe term wetland reserve
				easement means a reserved interest in eligible land that—
										(A)is defined and delineated in a deed;
				and
										(B)stipulates—
											(i)the rights, title, and interests in land
				conveyed to the Secretary; and
											(ii)the rights, title, and interests in land
				that are reserved to the landowner.
											1265B.Agricultural land easements
									(a)Availability of assistanceThe Secretary shall facilitate and provide
				funding for—
										(1)the purchase by eligible entities of
				agricultural land easements and other interests in eligible land; and
										(2)technical assistance to provide for the
				conservation of natural resources pursuant to an agricultural land easement
				plan.
										(b)Cost-Share assistance
										(1)In generalThe Secretary shall provide cost-share
				assistance to eligible entities for purchasing agricultural land easements to
				protect the agricultural use, including grazing, and related conservation
				values of eligible land.
										(2)Scope of assistance available
											(A)Federal shareSubject to subparagraph (C), an agreement
				described in paragraph (4) shall provide for a Federal share determined by the
				Secretary of an amount not to exceed 50 percent of the fair market value of the
				agricultural land easement or other interest in land, as determined by the
				Secretary using—
												(i)the Uniform Standards of Professional
				Appraisal Practices;
												(ii)an area-wide market analysis or survey;
				or
												(iii)another industry approved method.
												(B)Non-Federal share
												(i)In generalSubject to subparagraph (C), under the
				agreement, the eligible entity shall provide a share that is at least
				equivalent to that provided by the Secretary.
												(ii)Source of contributionAn eligible entity may include as part of
				its share a charitable donation or qualified conservation contribution (as
				defined by section 170(h) of the Internal Revenue Code of 1986) from the
				private landowner if the eligible entity contributes its own cash resources in
				an amount that is at least 50 percent of the amount contributed by the
				Secretary.
												(C)Waiver authority
												(i)GrasslandIn the case of grassland of special
				environmental significance, as determined by the Secretary, the Secretary may
				provide up to 75 percent of the fair market value of the agricultural land
				easement.
												(ii)Cash contributionFor purposes of subparagraph (B)(ii), the
				Secretary may waive any portion of the eligible entity cash contribution
				requirement for projects of special significance, subject to an increase in the
				private landowner donation that is equal to the amount of the waiver, if the
				donation is voluntary.
												(3)Evaluation and ranking of
				applications
											(A)CriteriaThe Secretary shall establish evaluation
				and ranking criteria to maximize the benefit of Federal investment under the
				program.
											(B)ConsiderationsIn establishing the criteria, the Secretary
				shall emphasize support for—
												(i)protecting agricultural uses and related
				conservation values of the land; and
												(ii)maximizing the protection of areas devoted
				to agricultural use.
												(C)Bidding downIf the Secretary determines that 2 or more
				applications for cost-share assistance are comparable in achieving the purpose
				of the program, the Secretary shall not assign a higher priority to any of
				those applications solely on the basis of lesser cost to the program.
											(4)Agreements with eligible entities
											(A)In generalThe Secretary shall enter into agreements
				with eligible entities to stipulate the terms and conditions under which the
				eligible entity is permitted to use cost-share assistance provided under this
				section.
											(B)Length of agreementsAn agreement shall be for a term that
				is—
												(i)in the case of an eligible entity certified
				under the process described in paragraph (5), a minimum of 5 years; and
												(ii)for all other eligible entities, at least
				3, but not more than 5 years.
												(C)Minimum terms and conditionsAn eligible entity shall be authorized to
				use its own terms and conditions for agricultural land easements so long as the
				Secretary determines such terms and conditions—
												(i)are consistent with the purposes of the
				program;
												(ii)are permanent or for the maximum duration
				allowed under applicable State law;
												(iii)permit effective enforcement of the
				conservation purposes of such easements, including appropriate restrictions
				depending on the purposes for which the easement is acquired;
												(iv)include a right of enforcement for the
				Secretary if terms of the easement are not enforced by the holder of the
				easement;
												(v)subject the land in which an interest is
				purchased to an agricultural land easement plan that—
													(I)describes the activities which promote the
				long-term viability of the land to meet the purposes for which the easement was
				acquired;
													(II)requires the management of grassland
				according to a grassland management plan; and
													(III)includes a conservation plan, where
				appropriate, and requires, at the option of the Secretary, the conversion of
				highly erodible cropland to less intensive uses; and
													(vi)include a limit on the impervious surfaces
				to be allowed that is consistent with the agricultural activities to be
				conducted.
												(D)Substitution of qualified
				projectsAn agreement shall
				allow, upon mutual agreement of the parties, substitution of qualified projects
				that are identified at the time of the proposed substitution.
											(E)Effect of violationIf a violation occurs of a term or
				condition of an agreement under this subsection—
												(i)the agreement may be terminated; and
												(ii)the Secretary may require the eligible
				entity to refund all or part of any payments received by the entity under the
				program, with interest on the payments as determined appropriate by the
				Secretary.
												(5)Certification of eligible entities
											(A)Certification processThe Secretary shall establish a process
				under which the Secretary may—
												(i)directly certify eligible entities that
				meet established criteria;
												(ii)enter into long-term agreements with
				certified eligible entities; and
												(iii)accept proposals for cost-share assistance
				for the purchase of agricultural land easements throughout the duration of such
				agreements.
												(B)Certification criteriaIn order to be certified, an eligible
				entity shall demonstrate to the Secretary that the entity will maintain, at a
				minimum, for the duration of the agreement—
												(i)a plan for administering easements that is
				consistent with the purposes of the program described in paragraphs (3) and (4)
				of section 1265(b);
												(ii)the capacity and resources to monitor and
				enforce agricultural land easements; and
												(iii)policies and procedures to ensure—
													(I)the long-term integrity of agricultural
				land easements on eligible land;
													(II)timely completion of acquisitions of
				easements; and
													(III)timely and complete evaluation and
				reporting to the Secretary on the use of funds provided under the
				program.
													(C)Review and revision
												(i)ReviewThe Secretary shall conduct a review of
				eligible entities certified under subparagraph (A) every 3 years to ensure that
				such entities are meeting the criteria established under subparagraph
				(B).
												(ii)RevocationIf the Secretary finds that the certified
				entity no longer meets the criteria established under subparagraph (B), the
				Secretary may—
													(I)allow the certified entity a specified
				period of time, at a minimum 180 days, in which to take such actions as may be
				necessary to meet the criteria; and
													(II)revoke the certification of the entity, if
				after the specified period of time, the certified entity does not meet such
				criteria.
													(c)Technical assistanceThe Secretary may provide technical
				assistance, if requested, to assist in—
										(1)compliance with the terms and conditions of
				easements; and
										(2)implementation of an agricultural land
				easement plan.
										1265C.Wetland reserve easements
									(a)Availability of assistanceThe Secretary shall provide assistance to
				owners of eligible land to restore, protect, and enhance wetland
				through—
										(1)easements and related wetland reserve
				easement plans; and
										(2)technical assistance.
										(b)Easements
										(1)Method of enrollmentThe Secretary shall enroll eligible land
				through the use of—
											(A)30-year easements;
											(B)permanent easements;
											(C)easements for the maximum duration allowed
				under applicable State laws; or
											(D)as an option for Indian tribes only,
				30-year contracts.
											(2)Limitations
											(A)Ineligible landThe Secretary may not acquire easements
				on—
												(i)land established to trees under the
				conservation reserve program, except in cases where the Secretary determines it
				would further the purposes of the program; and
												(ii)farmed wetland or converted wetland where
				the conversion was not commenced prior to December 23, 1985.
												(B)Changes in ownershipNo easement shall be created on land that
				has changed ownership during the preceding 12-month period unless—
												(i)the new ownership was acquired by will or
				succession as a result of the death of the previous owner;
												(ii)(I)the ownership change occurred because of
				foreclosure on the land; and
													(II)immediately before the foreclosure, the
				owner of the land exercises a right of redemption from the mortgage holder in
				accordance with State law; or
													(iii)the Secretary determines that the land was
				acquired under circumstances that give adequate assurances that such land was
				not acquired for the purposes of placing it in the program.
												(3)Evaluation and ranking of offers
											(A)CriteriaThe Secretary shall establish evaluation
				and ranking criteria to maximize the benefit of Federal investment under the
				program.
											(B)ConsiderationsWhen evaluating offers from landowners, the
				Secretary may consider—
												(i)the conservation benefits of obtaining an
				easement or 30-year contract, including the potential environmental benefits if
				the land was removed from agricultural production;
												(ii)the cost-effectiveness of each easement or
				30-year contract, so as to maximize the environmental benefits per dollar
				expended;
												(iii)whether the landowner or another person is
				offering to contribute financially to the cost of the easement or 30-year
				contract to leverage Federal funds; and
												(iv)such other factors as the Secretary
				determines are necessary to carry out the purposes of the program.
												(C)PriorityThe Secretary shall place priority on
				acquiring easements based on the value of the easement for protecting and
				enhancing habitat for migratory birds and other wildlife.
											(4)AgreementTo be eligible to place eligible land into
				the program through a wetland reserve easement, the owner of such land shall
				enter into an agreement with the Secretary to—
											(A)grant an easement on such land to the
				Secretary;
											(B)authorize the implementation of a wetland
				reserve easement plan;
											(C)create and record an appropriate deed
				restriction in accordance with applicable State law to reflect the easement
				agreed to;
											(D)provide a written statement of consent to
				such easement signed by those holding a security interest in the land;
											(E)comply with the terms and conditions of the
				easement and any related agreements; and
											(F)permanently retire any existing cropland
				base and allotment history for the land on which the easement has been
				obtained.
											(5)Terms and conditions of easement
											(A)In generalA wetland reserve easement shall include
				terms and conditions that—
												(i)permit—
													(I)repairs, improvements, and inspections on
				the land that are necessary to maintain existing public drainage systems;
				and
													(II)owners to control public access on the
				easement areas while identifying access routes to be used for restoration
				activities and management and easement monitoring;
													(ii)prohibit—
													(I)the alteration of wildlife habitat and
				other natural features of such land, unless specifically authorized by the
				Secretary;
													(II)the spraying of such land with chemicals or
				the mowing of such land, except where such spraying or mowing is authorized by
				the Secretary or is necessary—
														(aa)to comply with Federal or State noxious
				weed control laws;
														(bb)to comply with a Federal or State emergency
				pest treatment program; or
														(cc)to meet habitat needs of specific wildlife
				species;
														(III)any activities to be carried out on the
				owner’s or successor’s land that is immediately adjacent to, and functionally
				related to, the land that is subject to the easement if such activities will
				alter, degrade, or otherwise diminish the functional value of the eligible
				land; and
													(IV)the adoption of any other practice that
				would tend to defeat the purposes of the program, as determined by the
				Secretary;
													(iii)provide for the efficient and effective
				establishment of wetland functions and values; and
												(iv)include such additional provisions as the
				Secretary determines are desirable to carry out the program or facilitate the
				practical administration thereof.
												(B)ViolationOn the violation of the terms or conditions
				of the easement, the easement shall remain in force and the Secretary may
				require the owner to refund all or part of any payments received by the owner
				under the program, together with interest thereon as determined appropriate by
				the Secretary.
											(C)Compatible usesLand subject to a wetland reserve easement
				may be used for compatible economic uses, including such activities as hunting
				and fishing, managed timber harvest, or periodic haying or grazing, if such use
				is specifically permitted by the wetland reserve easement plan and is
				consistent with the long-term protection and enhancement of the wetland
				resources for which the easement was established.
											(D)Reservation of grazing rightsThe Secretary may include in the terms and
				conditions of an easement a provision under which the owner reserves grazing
				rights if—
												(i)the Secretary determines that the
				reservation and use of the grazing rights—
													(I)is compatible with the land subject to the
				easement;
													(II)is consistent with the historical natural
				uses of the land and long-term protection and enhancement goals for which the
				easement was established; and
													(III)complies with the wetland reserve easement
				plan; and
													(ii)the agreement provides for a commensurate
				reduction in the easement payment to account for the grazing value, as
				determined by the Secretary.
												(E)ApplicationThe relevant provisions of this paragraph
				shall also apply to a 30-year contract.
											(6)Compensation
											(A)Determination
												(i)In generalThe Secretary shall pay as compensation for
				a permanent easement acquired an amount necessary to encourage enrollment in
				the program based on the lowest of—
													(I)the fair market value of the land, as
				determined by the Secretary, using the Uniform Standards of Professional
				Appraisal Practices or an area-wide market analysis or survey;
													(II)the amount corresponding to a geographical
				cap, as determined by the Secretary in regulations; or
													(III)the offer made by the landowner.
													(ii)OtherCompensation for a 30-year contract or
				30-year easement shall be not less than 50 percent, but not more than 75
				percent, of the compensation that would be paid for a permanent
				easement.
												(B)Form of paymentCompensation shall be provided by the
				Secretary in the form of a cash payment, in an amount determined under
				subparagraph (A).
											(C)Payment schedule
												(i)Easements valued at less than
				$500,000For easements valued
				at $500,000 or less, the Secretary may provide easement payments in not more
				than 10 annual payments.
												(ii)Easements valued at more than
				$500,000For easements valued
				at more than $500,000, the Secretary may provide easement payments in at least
				5, but not more than 10 annual payments, except that, if the Secretary
				determines it would further the purposes of the program, the Secretary may make
				a lump sum payment for such an easement.
												(c)Easement restoration
										(1)In generalThe Secretary shall provide financial
				assistance to carry out the establishment of conservation measures and
				practices and protect wetland functions and values, including necessary
				maintenance activities, as set forth in a wetland reserve easement plan.
										(2)PaymentsThe Secretary shall—
											(A)in the case of a permanent easement, pay an
				amount that is not less than 75 percent, but not more than 100 percent, of the
				eligible costs; and
											(B)in the case of a 30-year contract or
				30-year easement, pay an amount that is not less than 50 percent, but not more
				than 75 percent, of the eligible costs.
											(d)Technical assistance
										(1)In generalThe Secretary shall assist owners in
				complying with the terms and conditions of easements and 30-year
				contracts.
										(2)Contracts or agreementsThe Secretary may enter into 1 or more
				contracts with private entities or agreements with a State, non-governmental
				organization, or Indian tribe to carry out necessary restoration, enhancement
				or maintenance of an easement if the Secretary determines that the contract or
				agreement will advance the purposes of the program.
										(e)Wetland enhancement optionThe Secretary may enter into 1 or more
				agreements with a State (including a political subdivision or agency of a
				State), nongovernmental organization, or Indian tribe to carry out a special
				wetland enhancement option that the Secretary determines would advance the
				purposes of the program.
									(f)Administration
										(1)Wetland reserve easement planThe Secretary shall develop a wetland
				reserve easement plan for eligible land subject to a wetland reserve easement,
				which will include the practices and activities necessary to restore, protect,
				enhance, and maintain the enrolled land.
										(2)Delegation of easement
				administration
											(A)In generalThe Secretary may delegate any of the
				easement management, monitoring, and enforcement responsibilities of the
				Secretary to other Federal or State agencies that have the appropriate
				authority, expertise and resources necessary to carry out such delegated
				responsibilities or to other conservation organizations if the Secretary
				determines the organization has similar expertise and resources.
											(B)LimitationThe Secretary shall not delegate any of the
				monitoring or enforcement responsibilities under the program to conservation
				organizations.
											(3)Payments
											(A)Timing of paymentsThe Secretary shall provide payment for
				obligations incurred by the Secretary under this section—
												(i)with respect to any easement restoration
				obligation as soon as possible after the obligation is incurred; and
												(ii)with respect to any annual easement payment
				obligation incurred by the Secretary as soon as possible after October 1 of
				each calendar year.
												(B)Payments to othersIf an owner who is entitled to a payment
				dies, becomes incompetent, is otherwise unable to receive such payment, or is
				succeeded by another person or entity who renders or completes the required
				performance, the Secretary shall make such payment, in accordance with
				regulations prescribed by the Secretary and without regard to any other
				provision of law, in such manner as the Secretary determines is fair and
				reasonable in light of all of the circumstances.
											1265D.Administration
									(a)Ineligible landThe Secretary may not acquire an easement
				under the program on—
										(1)land owned by an agency of the United
				States, other than land held in trust for Indian tribes;
										(2)land owned in fee title by a State,
				including an agency or a subdivision of a State, or a unit of local
				government;
										(3)land subject to an easement or deed
				restriction which, as determined by the Secretary, provides similar protection
				as would be provided by enrollment in the program; and
										(4)land where the purposes of the program
				would be undermined due to on-site or off-site conditions, such as risk of
				hazardous substances, proposed or existing rights of way, infrastructure
				development, or adjacent land uses.
										(b)PriorityIn evaluating applications under the
				program, the Secretary may give priority to land that is currently enrolled in
				the conservation reserve program in a contract that is set to expire within 1
				year and—
										(1)in the case of an agricultural land
				easement, is grassland that would benefit from protection under a long-term
				easement; and
										(2)in the case of a wetland reserve easement,
				is a wetland or related area with the highest functions and values and is
				likely to return to production after the land leaves the conservation reserve
				program.
										(c)Subordination, exchange, modification, and
				termination
										(1)In generalThe Secretary may subordinate, exchange,
				terminate, or modify any interest in land, or portion of such interest,
				administered by the Secretary, either directly or on behalf of the Commodity
				Credit Corporation under the program when the Secretary determines that—
											(A)it is in the Federal Government’s interest
				to subordinate, exchange, modify or terminate the interest in land;
											(B)the subordination, exchange, modification,
				or termination action—
												(i)will address a compelling public need for
				which there is no practicable alternative, or
												(ii)such action will further the practical
				administration of the program; and
												(C)the subordination, exchange, modification,
				or termination action will result in comparable conservation value and
				equivalent or greater economic value to the United States.
											(2)ConsultationThe Secretary shall work with the current
				owner, and eligible entity if applicable, to address any subordination,
				exchange, termination, or modification of the interest, or portion of such
				interest in land.
										(3)NoticeAt least 90 days before taking any
				termination action described in paragraph (1), the Secretary shall provide
				written notice of such action to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate.
										(d)Land enrolled in other programs
										(1)Conservation reserve programThe Secretary may terminate or modify an
				existing contract entered into under section 1231(a) if eligible land that is
				subject to such contract is transferred into the program.
										(2)OtherLand enrolled in the wetlands reserve
				program, grassland reserve program, or farmland protection program shall be
				considered enrolled in this
				program.
										.
					(b)Compliance with certain
			 requirementsBefore an
			 eligible entity or owner of eligible land may receive assistance under subtitle
			 H of title XII of the Food Security Act of 1985, the eligible entity or person
			 shall agree, during the crop year for which the assistance is provided and in
			 exchange for the assistance—
						(1)to comply with applicable conservation
			 requirements under subtitle B of title XII of that Act (16 U.S.C. 3811 et
			 seq.); and
						(2)to comply with applicable wetland
			 protection requirements under subtitle C of title XII of that Act (16 U.S.C.
			 3821 et seq.).
						(c)Cross-ReferenceSection 1244 of the Food Security Act of
			 1985 (16 U.S.C. 3844) is amended—
						(1)in subsection (c)—
							(A)in paragraph (1)—
								(i)by inserting and at the end
			 of subparagraph (A);
								(ii)by striking and at the end
			 of subparagraph (B); and
								(iii)by striking subparagraph (C);
								(B)by redesignating paragraph (2) as paragraph
			 (3); and
							(C)by inserting after paragraph (1) the
			 following:
								
									(2)the Agricultural Conservation Easement
				Program established under subtitle H;
				and
									;
				and
							(2)in subsection (f)—
							(A)in paragraph (1)—
								(i)in subparagraph (A), by striking
			 programs administered under subchapters B and C of chapter 1 of subtitle
			 D and inserting conservation reserve program established under
			 subchapter B of chapter 1 of subtitle D and the Agricultural Conservation
			 Easement Program under subtitle H using wetland reserve easements under section
			 1265C; and
								(ii)in subparagraph (B), by striking
			 subchapter C of chapter 1 of subtitle D and inserting the
			 Agricultural Conservation Easement Program under subtitle H using wetland
			 reserve easements under section 1265C; and
								(B)by striking paragraph (4) and inserting the
			 following:
								
									(4)Exclusions
										(A)Shelterbelts and windbreaksThe limitations established under paragraph
				(1) shall not apply to cropland that is subject to an easement under subchapter
				C of chapter 1 that is used for the establishment of shelterbelts and
				windbreaks.
										(B)Wet and saturated soilsFor the purposes of enrolling land in a
				wetland reserve easement under subtitle H, the limitations established under
				paragraph (1) shall not apply to cropland designated by the Secretary with
				subclass w in the land capability classes IV through VIII because of severe use
				limitations due to soil saturation or
				inundation.
										.
							(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013.
					ERegional Conservation Partnership
			 Program
				2401.Regional Conservation Partnership
			 Program
					(a)In generalTitle XII of the Food Security Act of 1985
			 is amended by inserting after subtitle H (as added by section 2301) the
			 following:
						
							IRegional Conservation Partnership
				Program
								1271.Establishment and purposes
									(a)EstablishmentThe Secretary shall establish a Regional
				Conservation Partnership Program to implement eligible activities
				through—
										(1)partnership agreements with eligible
				partners; and
										(2)contracts with producers.
										(b)PurposesThe purposes of the program are—
										(1)to combine the purposes and coordinate the
				functions of—
											(A)the agricultural water enhancement program
				established under section 1240I;
											(B)the Chesapeake Bay watershed program
				established under section 1240Q;
											(C)the cooperative conservation partnership
				initiative established under section 1243; and
											(D)the Great Lakes basin program for soil
				erosion and sediment control established under section 1240P;
											(2)to further the conservation, restoration,
				and sustainable use of soil, water, wildlife, and related natural resources on
				a regional or watershed scale; and
										(3)to encourage partners to cooperate with
				producers in—
											(A)meeting or avoiding the need for national,
				State, and local natural resource regulatory requirements related to
				production; and
											(B)implementing projects that will result in
				the installation and maintenance of eligible activities that affect multiple
				agricultural or nonindustrial private forest operations on a local, regional,
				State, or multi-State basis.
											1271A.DefinitionsIn this subtitle:
									(1)Covered programsThe term covered programs
				means—
										(A)the agricultural conservation easement
				program;
										(B)the environmental quality incentives
				program;
										(C)the conservation stewardship program;
				and
										(D)the healthy forests reserve program
				established under section 501 of the Healthy Forests Restoration Act of 2003
				(16 U.S.C. 6571).
										(2)Eligible activityThe term eligible activity
				means any of the following conservation activities when delivered through a
				covered program:
										(A)Water quality restoration or enhancement
				projects, including nutrient management and sediment reduction.
										(B)Water quantity conservation, restoration,
				or enhancement projects relating to surface water and groundwater resources,
				including—
											(i)the conversion of irrigated cropland to the
				production of less water-intensive agricultural commodities or dryland farming;
				and
											(ii)irrigation system improvement and
				irrigation efficiency enhancement.
											(C)Drought mitigation.
										(D)Flood prevention.
										(E)Water retention.
										(F)Habitat conservation, restoration, and
				enhancement.
										(G)Erosion control.
										(H)Forest restoration, including recovery of
				threatened and endangered species, improvement of biodiversity, and enhancement
				of carbon sequestration.
										(I)Other related activities that the Secretary
				determines will help achieve conservation benefits.
										(3)Eligible partnerThe term eligible partner
				means any of the following:
										(A)An agricultural or silvicultural producer
				association or other group of producers.
										(B)A State or unit of local government.
										(C)An Indian tribe.
										(D)A farmer cooperative.
										(E)An institution of higher education.
										(F)A municipal water or wastewater treatment
				entity.
										(G)An organization or other nongovernmental
				entity with an established history of working cooperatively with producers on
				agricultural land, as determined by the Secretary, to address—
											(i)local conservation priorities related to
				agricultural production, wildlife habitat development, and nonindustrial
				private forest land management; or
											(ii)critical watershed-scale soil erosion,
				water quality, sediment reduction, or other natural resource concerns.
											(4)Partnership agreementThe term partnership agreement
				means an agreement between the Secretary and an eligible partner.
									(5)ProgramThe term program means the
				Regional Conservation Partnership Program established by this subtitle.
									1271B.Regional conservation partnerships
									(a)Partnership agreements
				authorizedThe Secretary may
				enter into a partnership agreement with an eligible partner to implement a
				project that will assist producers with installing and maintaining an eligible
				activity.
									(b)LengthA partnership agreement shall be for a
				period not to exceed 5 years, except that the Secretary may extend the
				agreement 1 time for up to 12 months when an extension is necessary to meet the
				objectives of the program.
									(c)Duties of partners
										(1)In generalUnder a partnership agreement, the eligible
				partner shall—
											(A)define the scope of a project,
				including—
												(i)the eligible activities to be
				implemented;
												(ii)the potential agricultural or nonindustrial
				private forest operations affected;
												(iii)the local, State, multi-State or other
				geographic area covered; and
												(iv)the planning, outreach, implementation and
				assessment to be conducted;
												(B)conduct outreach and education to producers
				for potential participation in the project;
											(C)at the request of a producer, act on behalf
				of a producer participating in the project in applying for assistance under
				section 1271C;
											(D)leverage financial or technical assistance
				provided by the Secretary with additional funds to help achieve the project
				objectives;
											(E)conduct an assessment of the project’s
				effects; and
											(F)at the conclusion of the project, report to
				the Secretary on its results and funds leveraged.
											(2)ContributionA partner shall provide a significant
				portion of the overall costs of the scope of the project as determined by the
				Secretary.
										(d)Applications
										(1)Competitive processThe Secretary shall conduct a competitive
				process to select applications for partnership agreements and may assess and
				rank applications with similar conservation purposes as a group.
										(2)Criteria usedIn carrying out the process described in
				paragraph (1), the Secretary shall make public the criteria used in evaluating
				applications.
										(3)ContentAn application to the Secretary shall
				include a description of—
											(A)the scope of the project as described in
				subsection (c)(1)(A);
											(B)the plan for monitoring, evaluating, and
				reporting on progress made towards achieving the project’s objectives;
											(C)the program resources requested for the
				project, including the covered programs to be used and estimated funding needed
				from the Secretary;
											(D)the partners collaborating to achieve
				project objectives, including their roles, responsibilities, capabilities, and
				financial contribution; and
											(E)any other elements the Secretary considers
				necessary to adequately evaluate and competitively select applications for
				funding under the program.
											(4)Application selection
											(A)Priority to certain
				applicationsThe Secretary
				shall give a higher priority to applications that—
												(i)assist producers in meeting or avoiding the
				need for a natural resource regulatory requirement;
												(ii)significantly leverage non-Federal
				financial and technical resources and coordinate with other local, State,
				regional, or national efforts;
												(iii)deliver high percentages of applied
				conservation to address conservation priorities or local, State, regional, or
				national conservation initiatives;
												(iv)provide innovation in conservation methods
				and delivery, including outcome-based performance measures and methods;
				or
												(v)provide innovation in the improvement and
				delivery of water quality or quantity, including outcome-based performance
				measures and methods.
												(B)Other applicationsThe Secretary may give priority to
				applications that—
												(i)have a high percentage of producers in the
				area to be covered by the agreement; or
												(ii)meet other factors that are important for
				achieving the purposes of the program, as determined by the Secretary.
												1271C.Assistance to producers
									(a)In generalThe Secretary shall enter into contracts to
				provide financial and technical assistance to—
										(1)producers participating in a project with
				an eligible partner as described in section 1271B; or
										(2)producers that fit within the scope of a
				project described in section 1271B or a critical conservation area designated
				pursuant to section 1271F, but who are seeking to implement an eligible
				activity independent of a partner.
										(b)Terms and conditions
										(1)Consistency with program rules
											(A)In generalExcept as provided in paragraph (2) and
				subparagraph (B), the Secretary shall ensure that the terms and conditions of a
				contract under this section are consistent with the applicable rules of the
				covered programs to be used as part of the partnership agreement, as described
				in the application under section 1271B(d)(3)(C).
											(B)Adjustments
												(i)In generalThe Secretary may adjust rules of a covered
				program, including—
													(I)operational guidance and requirements for a
				covered program at the discretion of the Secretary so as to provide a
				simplified application and evaluation process; and
													(II)nonstatutory, regulatory rules or
				provisions to better reflect unique local circumstances and purposes if the
				Secretary determines such adjustments are necessary to achieve the purposes of
				the covered program.
													(ii)LimitationThe Secretary shall not adjust the
				application of statutory requirements for a covered program, including
				requirements governing appeals, payment limits, and conservation
				compliance.
												(iii)IrrigationIn
				States where irrigation has not been used significantly for agricultural
				purposes, as determined by the Secretary, the Secretary shall not limit
				eligibility under section 1271B or this section on the basis of prior
				irrigation history.
												(2)Alternative funding arrangements
											(A)In generalNotwithstanding paragraph (1)(A), for the
				purposes of providing assistance for land described in subsection (a) and
				section 1271F, the Secretary may enter into alternative funding arrangements
				with a multistate water resource agency or authority if—
												(i)the Secretary determines that the goals and
				objectives of the program will be met by the alternative funding
				arrangements;
												(ii)the agency or authority certifies that the
				limitations established under this section on agreements with individual
				producers will not be exceeded; and
												(iii)all participating producers meet applicable
				payment eligibility provisions.
												(B)ConditionsAs a condition on receipt of funding under
				subparagraph (A), the multistate water resource agency or authority shall
				agree—
												(i)to submit an annual independent audit to
				the Secretary that describes the use of funds under this paragraph;
												(ii)to provide any data necessary for the
				Secretary to issue a report on the use of funds under this paragraph;
				and
												(iii)not to use any of the funds provided
				pursuant to subparagraph (A) for administration or provide for administrative
				costs through contracts with another entity.
												(C)LimitationThe Secretary may enter into at least 10
				but not more than 20 alternative funding arrangements under this
				paragraph.
											(c)Payments
										(1)In generalIn accordance with statutory requirements
				of the covered programs involved, the Secretary may make payments to a producer
				in an amount determined by the Secretary to be necessary to achieve the
				purposes of the program.
										(2)Payments to certain producersThe Secretary may provide payments for a
				period of 5 years—
											(A)to producers participating in a project
				that addresses water quantity concerns and in an amount sufficient to encourage
				conversion from irrigated to dryland farming; and
											(B)to producers participating in a project
				that addresses water quality concerns and in an amount sufficient to encourage
				adoption of conservation practices and systems that improve nutrient
				management.
											(3)Waiver authorityTo assist in the implementation of the
				program, the Secretary may waive the applicability of the limitation in section
				1001D(b)(2) of this Act for participating producers if the Secretary determines
				that the waiver is necessary to fulfill the objectives of the program.
										1271D.Funding
									(a)Availability of fundsThe Secretary shall use $110,000,000 of the
				funds of the Commodity Credit Corporation for each of fiscal years 2014 through
				2018 to carry out the program established under this subtitle.
									(b)Duration of availabilityFunds made available under subsection (a)
				shall remain available until expended.
									(c)Additional funding and acres
										(1)In generalIn addition to the funds made available
				under subsection (a), the Secretary shall reserve 8 percent of the funds and
				acres made available for a covered program for each of fiscal years 2014
				through 2018 in order to ensure additional resources are available to carry out
				this program.
										(2)Unused funds and acresAny funds or acres reserved under paragraph
				(1) for a fiscal year from a covered program that are not obligated under this
				program by April 1 of that fiscal year shall be returned for use under the
				covered program.
										(d)Allocation of fundingOf the funds and acres made available for
				the program under subsections (a) and (c), the Secretary shall allocate—
										(1)25 percent of the funds and acres to
				projects based on a State competitive process administered by the State
				conservationist, with the advice of the State technical committee;
										(2)40 percent of the funds and acres to
				projects based on a national competitive process to be established by the
				Secretary; and
										(3)35 percent of the funds and acres to
				projects for the critical conservation areas designated in section
				1271F.
										(e)Limitation on administrative
				expensesNone of the funds
				made available under the program may be used to pay for the administrative
				expenses of partners.
									1271E.Administration
									(a)DisclosureIn addition to the criteria used in
				evaluating applications as described in section 1271B(d)(2), the Secretary
				shall make publicly available information on projects selected through the
				competitive process described in section 1271B(d)(1).
									(b)ReportingNot later than December 31, 2014, and for
				every 2 years thereafter, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report on the status of projects funded
				under the program, including—
										(1)the number and types of partners and
				producers participating in the partnership agreements selected;
										(2)the number of producers receiving
				assistance;
										(3)total funding committed to projects,
				including Federal and non-Federal resources; and
										(4)a description of how the funds under
				section 1271C(b)(3) are being administered, including—
											(A)any oversight mechanisms that the Secretary
				has implemented;
											(B)the process through which the Secretary is
				resolving appeals by program participants; and
											(C)the means by which the Secretary is
				tracking adherence to any applicable provisions for payment eligibility.
											1271F.Critical conservation areas
									(a)In generalWhen administering the funding described in
				section 1271D(d)(3), the Secretary shall select applications for partnership
				agreements and producer contracts within designated critical conservation
				areas.
									(b)Critical conservation area
				designations
										(1)In generalThe Secretary shall designate up to 6
				geographical areas as critical conservation areas based on the degree to which
				an area—
											(A)includes multiple States with significant
				agricultural production;
											(B)is covered by an existing regional, State,
				binational, or multistate agreement or plan that has established objectives,
				goals and work plans and is adopted by a Federal, State, or regional
				authority;
											(C)has water quality concerns, including
				concerns for reducing erosion, promoting sediment control, and addressing
				nutrient management activities affecting large bodies of water of regional,
				national, or international significance;
											(D)has water quantity concerns,
				including—
												(i)concerns for groundwater, surface water,
				aquifer, or other water sources; or
												(ii)a need to promote water retention and flood
				prevention;
												(E)is vital habitat for migrating wildlife;
				or
											(F)is subject to regulatory requirements that
				could reduce the economic scope of agricultural operations within the
				area.
											(2)ExpirationCritical conservation area designations
				under this section shall expire after 5 years, subject to redesignation, except
				that the Secretary may withdraw designation from an area if the Secretary finds
				the area no longer meets the conditions described in paragraph (1).
										(c)Administration
										(1)In generalExcept as provided in paragraph (2), the
				Secretary shall administer any partnership agreement or producer contract under
				this section in a manner that is consistent with the terms of the
				program.
										(2)Relationship to existing
				activityThe Secretary shall,
				to the maximum extent practicable, ensure that eligible activities carried out
				in critical conservation areas designated under this section complement and are
				consistent with other Federal and State programs and water quality and quantity
				strategies.
										.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					FOther Conservation Programs
				2501.Conservation of private grazing
			 landSection 1240M(e) of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb(e)) is amended inserting and
			 $30,000,000 for each of fiscal years 2014 through 2018 before the
			 period at the end.
				2502.Grassroots source water protection
			 programSection 1240O(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3839bb–2(b)) is amended by inserting
			 and $15,000,000 for each of fiscal years 2014 through 2018
			 before the period at the end.
				2503.Voluntary public access and habitat
			 incentive program
					(a)FundingSection 1240R(f)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3839bb–5(f)(1)) is amended—
						(1)in the heading, by striking
			 Fiscal years 2009 through
			 2012 and inserting Mandatory funding;
			 and
						(2)by inserting and $40,000,000 for the
			 period of fiscal years 2014 through 2018 before the period at the
			 end.
						(b)Report on program
			 effectivenessNot later than
			 2 years after the date of enactment of this Act, the Secretary of Agriculture
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report evaluating the effectiveness of the voluntary public access and habitat
			 incentive program established by section 1240R of the Food Security Act of 1985
			 (16 U.S.C. 3839bb–5), including—
						(1)identifying cooperating agencies;
						(2)identifying the number of land holdings and
			 total acres enrolled by State;
						(3)evaluating the extent of improved access on
			 eligible land, improved wildlife habitat, and related economic benefits;
			 and
						(4)any other relevant information and data
			 relating to the program that would be helpful to such Committees.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2504.Agriculture conservation experienced
			 services program
					(a)FundingSection 1252 of the Food Security Act of
			 1985 (16 U.S.C. 3851) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Funding
								(1)In generalThe Secretary may carry out the ACES
				program using funds made available to carry out each program under this
				title.
								(2)ExclusionFunds made available to carry out the
				conservation reserve program may not be used to carry out the ACES
				program.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2505.Small watershed rehabilitation
			 programSection 14(h)(2)(E) of
			 the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(2)(E)) is
			 amended by striking 2012 and inserting
			 2018.
				2506.Emergency watershed protection
			 programSection 403 of the
			 Agricultural Credit Act of 1978 (16 U.S.C. 2203) is amended—
					(1)by striking Sec. 402.—The Secretary
			 and inserting the following:
						
							402.Emergency measures
								(a)In generalThe
				Secretary
								;
				and
					(2)by adding at the end the following:
						
							(b)Floodplain easements
								(1)Modification and terminationThe Secretary may modify or terminate a
				floodplain easement administered by the Secretary under this section if—
									(A)the current owner agrees to the
				modification or termination; and
									(B)the Secretary determines that the
				modification or termination—
										(i)will address a compelling public need for
				which there is no practicable alternative; and
										(ii)is in the public interest.
										(2)Consideration
									(A)TerminationAs consideration for termination of an
				easement and associated agreements under paragraph (1), the Secretary shall
				enter into compensatory arrangements as determined to be appropriate by the
				Secretary.
									(B)ModificationIn the case of a modification under
				paragraph (1)—
										(i)as a condition of the modification, the
				current owner shall enter into a compensatory arrangement (as determined to be
				appropriate by the Secretary) to incur the costs of modification; and
										(ii)the Secretary shall ensure that—
											(I)the modification will not adversely affect
				the floodplain functions and values for which the easement was acquired;
											(II)any adverse impacts will be mitigated by
				enrollment and restoration of other land that provides greater floodplain
				functions and values at no additional cost to the Federal Government;
				and
											(III)the modification will result in equal or
				greater environmental and economic values to the United
				States.
											.
					2507.Terminal lakes assistanceSection 2507 of the Food, Security, and
			 Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law 107–171) is
			 amended to read as follows:
					
						2507.Terminal lakes assistance
							(a)DefinitionsIn this section:
								(1)Eligible landThe term eligible land means
				privately owned agricultural land (including land in which a State has a
				property interest as a result of state water law)—
									(A)that a landowner voluntarily agrees to sell
				to a State; and
									(B)which—
										(i)(I)is ineligible for enrollment as a wetland
				reserve easement established under the Agricultural Conservation Easement
				Program under subtitle H of the Food Security Act of 1985;
											(II)is flooded to—
												(aa)an average depth of at least 6.5 feet;
				or
												(bb)a
				level below which the State determines the management of the water level is
				beyond the control of the State or landowner; or
												(III)is inaccessible for agricultural use due to
				the flooding of adjoining property (such as islands of agricultural land
				created by flooding);
											(ii)is located within a watershed with water
				rights available for lease or purchase; and
										(iii)has been used during at least 5 of the
				immediately preceding 30 years—
											(I)to produce crops or hay; or
											(II)as livestock pasture or grazing.
											(2)ProgramThe term program means the
				voluntary land purchase program established under this section.
								(3)Terminal lakeThe term terminal lake means a
				lake and its associated riparian and watershed resources that is—
									(A)considered flooded because there is no
				natural outlet for water accumulating in the lake or the associated riparian
				area such that the watershed and surrounding land is consistently flooded;
				or
									(B)considered terminal because it has no
				natural outlet and is at risk due to a history of consistent Federal assistance
				to address critical resource conditions, including insufficient water available
				to meet the needs of the lake, general uses, and water rights.
									(b)AssistanceThe Secretary shall—
								(1)provide grants under subsection (c) for the
				purchase of eligible land impacted by a terminal lake described in subsection
				(a)(3)(A); and
								(2)provide funds to the Secretary of the
				Interior pursuant to subsection (e)(2) with assistance in accordance with
				subsection (d) for terminal lakes described in subsection (a)(3)(B).
								(c)Land purchase grants
								(1)In generalUsing funds provided under subsection
				(e)(1), the Secretary shall make available land purchase grants to States for
				the purchase of eligible land in accordance with this subsection.
								(2)Implementation
									(A)AmountA land purchase grant shall be in an amount
				not to exceed the lesser of—
										(i)50 percent of the total purchase price per
				acre of the eligible land; or
										(ii)(I)in the case of eligible land that was used
				to produce crops or hay, $400 per acre; and
											(II)in the case of eligible land that was
				pasture or grazing land, $200 per acre.
											(B)Determination of purchase
				priceA State purchasing
				eligible land with a land purchase grant shall ensure, to the maximum extent
				practicable, that the purchase price of such land reflects the value, if any,
				of other encumbrances on the eligible land to be purchased, including easements
				and mineral rights.
									(C)Cost-share requiredTo be eligible to receive a land purchase
				grant, a State shall provide matching non-Federal funds in an amount equal to
				50 percent of the amount described in subparagraph (A), including additional
				non-Federal funds.
									(D)ConditionsTo receive a land purchase grant, a State
				shall agree—
										(i)to ensure that any eligible land purchased
				is—
											(I)conveyed in fee simple to the State;
				and
											(II)free from mortgages or other liens at the
				time title is transferred;
											(ii)to maintain ownership of the eligible land
				in perpetuity;
										(iii)to pay (from funds other than grant dollars
				awarded) any costs associated with the purchase of eligible land under this
				section, including surveys and legal fees; and
										(iv)to keep eligible land in a conserving use,
				as defined by the Secretary.
										(E)Loss of federal benefitsEligible land purchased with a grant under
				this section shall lose eligibility for any benefits under other Federal
				programs, including—
										(i)benefits under title XII of the Food
				Security Act of 1985 (16 U.S.C. 3801 et seq.);
										(ii)benefits under the Federal Crop Insurance
				Act (7 U.S.C. 1501 et seq.); and
										(iii)covered benefits described in section
				1001D(b) of the Food Security Act of 1985 (7 U.S.C. 1308–3a).
										(F)ProhibitionAny Federal rights or benefits associated
				with eligible land prior to purchase by a State may not be transferred to any
				other land or person in anticipation of or as a result of such purchase.
									(d)Water assistance
								(1)In generalThe Secretary of the Interior, acting
				through the Commissioner of Reclamation, may use the funds described in
				subsection (e)(2) to administer and provide financial assistance to carry out
				this subsection to provide water and assistance to a terminal lake described in
				subsection (a)(3)(B) through willing sellers or willing participants
				only—
									(A)to lease water;
									(B)to purchase land, water appurtenant to the
				land, and related interests; and
									(C)to carry out research, support and
				conservation activities for associated fish, wildlife, plant, and habitat
				resources.
									(2)ExclusionsThe Secretary of the Interior may not use
				this subsection to deliver assistance to the Great Salt Lake in Utah, lakes
				that are considered dry lakes, or other lakes that do not meet the purposes of
				this section, as determined by the Secretary of the Interior.
								(3)Transitional provision
									(A)In generalNotwithstanding any other provision of this
				section, any funds made available before the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 under a provision of law described in subparagraph (B) shall
				remain available using the provisions of law (including regulations) in effect
				on the day before the date of enactment of that Act.
									(B)Described
				lawsThe provisions of law
				described in this section are—
										(i)section 2507 of the Farm Security and Rural
				Investment Act of 2002 (43 U.S.C. 2211 note; Public Law 107–171) (as in effect
				on the day before the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013);
										(ii)section 207 of the Energy and Water
				Development Appropriations Act, 2003 (Public Law 108–7; 117 Stat. 146);
										(iii)section 208 of the Energy and Water
				Development Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2268, 123
				Stat. 2856); and
										(iv)section 208 of the Energy and Water
				Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85;
				123 Stat. 2858, 123 Stat. 2967, 125 Stat. 867).
										(e)Funding
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out subsection (c)
				$25,000,000, to remain available until expended.
								(2)Commodity credit corporationAs soon as practicable after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall transfer to the Bureau
				of Reclamation Water and Related Resources Account $150,000,000 from the funds
				of the Commodity Credit Corporation to carry out subsection (d), to remain
				available until
				expended.
								.
				2508.Study of potential improvements to the
			 wetland mitigation process
					(a)In generalNot later than 180 after the date of
			 enactment of this Act, the Secretary shall carry out a study—
						(1)to evaluate the use of wetland mitigation
			 procedures under this title and the amendments made by this title;
						(2)to determine the impact to wildlife habitat
			 of relaxing the acre-for-acre requirement for wetland mitigation plans that
			 result in new wetland that possesses a function and value greater than the
			 wetland that is replaced; and
						(3)to provide legislative recommendations for
			 how wetland mitigation procedures could be improved to better enable
			 agricultural producers to use wetland mitigation in a manner that—
							(A)benefits wildlife habitat; and
							(B)allows producers greater access to the
			 wetland mitigation process.
							(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall—
						(1)submit to Congress a report that
			 contains—
							(A)the findings of the study; and
							(B)any legislative recommendations under
			 subsection (a)(3); and
							(2)publish the findings of the study on a
			 public website and in the Federal Register.
						2509.Soil and water
			 resource conservation
					(a)Congressional
			 policy and declaration of purposeSection 4 of the Soil and Water
			 Resources Conservation Act of 1977 (16 U.S.C. 2003) is amended—
						(1)in subsection (b),
			 by inserting and tribal after State each place it
			 appears; and
						(2)in subsection
			 (c)(2), by inserting , tribal, after
			 State.
						(b)Continuing
			 appraisal of soil, water, and related resourcesSection 5 of the
			 Soil and Water Resources Conservation Act of 1977 (16 U.S.C. 2004) is
			 amended—
						(1)in subsection
			 (a)(4), by striking and State and inserting , State, and
			 tribal;
						(2)in subsection (b),
			 by inserting , tribal after State each place it
			 appears; and
						(3)in subsection
			 (c)—
							(A)by striking
			 State soil and inserting State and tribal soil;
			 and
							(B)by striking
			 local and inserting local, tribal,.
							(c)Soil and water
			 conservation programSection 6(a) of the Soil and Water Resources
			 Conservation Act of 1977 (16 U.S.C. 2005(a)) is amended—
						(1)by inserting
			 , tribal after State each place it appears;
			 and
						(2)by inserting
			 , tribal, after private.
						(d)Utilization of
			 available information and dataSection 9 of the Soil and Water
			 Resources Conservation Act of 1977 (16 U.S.C. 2008) is amended by inserting
			 , tribal after State.
					GFunding and administration
				2601.Funding
					(a)In generalSection 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended by striking subsection (a) and inserting the
			 following:
						
							(a)Annual
				fundingFor each of fiscal
				years 2014 through 2018, the Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out the following
				programs under this title (including the provision of technical
				assistance):
								(1)The conservation reserve program under
				subchapter B of chapter 1 of subtitle D, including, to the maximum extent
				practicable—
									(A)$10,000,000 for the period of fiscal years
				2014 through 2018 to provide payments under paragraph (3) of section 1234(b) in
				connection with thinning activities conducted on land described in subparagraph
				(B)(iii) of that paragraph; and
									(B)$50,000,000 for the period of fiscal years
				2014 through 2018 to carry out section 1235(f) to facilitate the transfer of
				land subject to contracts from retired or retiring owners and operators to
				beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers.
									(2)The Agricultural Conservation Easement
				Program under subtitle H using to the maximum extent practicable—
									(A)$450,000,000 for fiscal year 2014;
									(B)$475,000,000 for fiscal year 2015;
									(C)$500,000,000 for fiscal year 2016;
									(D)$525,000,000 for fiscal year 2017;
				and
									(E)$250,000,000 for fiscal year 2018.
									(3)The conservation security program under
				subchapter A of chapter 2 of subtitle D, using such sums as are necessary to
				administer contracts entered into before September 30, 2008.
								(4)The conservation stewardship program under
				subchapter B of chapter 2 of subtitle D.
								(5)The environmental quality incentives
				program under chapter 4 of subtitle D, using, to the maximum extent
				practicable—
									(A)$1,500,000,000 for fiscal year 2014;
									(B)$1,600,000,000 for fiscal year 2015;
				and
									(C)$1,650,000,000 for each of fiscal years
				2016 through
				2018.
									.
					(b)Guaranteed availability of
			 fundsSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended—
						(1)by redesignating subsections (b) through
			 (h) as subsections (c) through (i), respectively;
						(2)by inserting after subsection (a) the
			 following:
							
								(b)Availability of fundsAmounts made available by subsection (a)
				shall be used by the Secretary to carry out the programs specified in such
				subsection for fiscal years 2014 through 2018 and shall remain available until
				expended. Amounts made available for the programs specified in such subsection
				during a fiscal year through modifications, cancellations, terminations, and
				other related administrative actions and not obligated in that fiscal year
				shall remain available for obligation during subsequent fiscal years, but shall
				reduce the amount of additional funds made available in the subsequent fiscal
				year by an amount equal to the amount remaining
				unobligated.
								;
				and
						(3)in subsection (d) (as redesignated by
			 paragraph (1)), by striking subsection (b) and inserting
			 subsection (c).
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013.
					2602.Technical assistanceSection 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended by striking subsection (c) (as redesignated by
			 section 2601(b)(1)) and inserting the following:
					
						(c)Technical assistance
							(1)AvailabilityCommodity Credit Corporation funds made
				available for a fiscal year for each of the programs specified in subsection
				(a)—
								(A)shall be available for the provision of
				technical assistance for the programs for which funds are made available as
				necessary to implement the programs effectively;
								(B)except for technical assistance for the
				conservation reserve program under subchapter B of chapter 1 of subtitle D,
				shall be apportioned for the provision of technical assistance in the amount
				determined by the Secretary, at the sole discretion of the Secretary;
				and
								(C)shall not be available for the provision of
				technical assistance for conservation programs specified in subsection (a)
				other than the program for which the funds were made available.
								(2)Priority
								(A)In generalIn the delivery of technical assistance
				under the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590a et
				seq.), the Secretary shall give priority to producers who request technical
				assistance from the Secretary in order to comply for the first time with the
				requirements of subtitle B and subtitle C of this title as a result of the
				amendments made by section 2609 of the Agriculture Reform, Food, and Jobs Act of
				2013.
								(B)ReportNot later than 270 days after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report regarding the
				extent to which the conservation compliance requirements contained in the
				amendments made by section 2609 of the Agriculture Reform, Food, and Jobs Act of
				2013 apply to and impact specialty crop growers, including
				national analysis and surveys to determine the extent of specialty crop acreage
				includes highly erodible land and wetlands.
								(3)ReportNot later than December 31, 2013, the
				Secretary shall submit (and update as necessary in subsequent years) to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report—
								(A)detailing the amount of technical
				assistance funds requested and apportioned in each program specified in
				subsection (a) during the preceding fiscal year; and
								(B)any other data relating to this provision
				that would be helpful to such Committees.
								(4)Compliance reportNot later than November 1 of each year, the
				Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that includes—
								(A)a description of the extent to which the
				requests for highly erodible land conservation and wetland compliance
				determinations are being addressed in a timely manner;
								(B)the total number of requests completed in
				the previous fiscal year;
								(C)the incomplete determinations on record;
				and
								(D)the number of requests that are still
				outstanding more than 1 year since the date on which the requests were received
				from the
				producer.
								.
				2603.Regional equitySection 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended by striking subsection (e) (as redesignated by
			 section 2601(b)(1)) and inserting the following:
					
						(e)Regional equity
							(1)Equitable distributionWhen determining funding allocations each
				fiscal year, the Secretary shall, after considering available funding and
				program demand in each State, provide a distribution of funds for conservation
				programs under subtitle D (excluding the conservation reserve program under
				subchapter B of chapter 1), subtitle H, and subtitle I to ensure equitable
				program participation proportional to historical funding allocations and usage
				by all States.
							(2)Minimum percentageIn determining the specific funding
				allocations under paragraph (1), the Secretary shall—
								(A)ensure that during the first quarter of
				each fiscal year each State has the opportunity to establish that the State can
				use an aggregate allocation amount of at least 0.6 percent of the funds made
				available for those conservation programs; and
								(B)for each State that can so establish,
				provide an aggregate amount of at least 0.6 percent of the funds made available
				for those conservation
				programs.
								.
				2604.Reservation of funds to provide assistance
			 to certain farmers or ranchers for conservation accessSubsection (h) of section 1241 of the Food
			 Security Act of 1985 (16 U.S.C. 3841) (as redesignated by section 2601(b)(1))
			 is amended—
					(1)in paragraph (1) by striking
			 2012 and inserting 2018; and
					(2)by adding at the end the following:
						
							(4)PreferenceIn providing assistance under paragraph
				(1), the Secretary shall give preference to a veteran farmer or rancher (as
				defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade
				Act of 1990 (7 U.S.C. 2279(e))) that qualifies under subparagraph (A) or (B) of
				paragraph
				(1).
							.
					2605.Annual report on program enrollments and
			 assistanceSubsection (i) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) (as redesignated
			 by section 2601(b)(1)) is amended—
					(1)in paragraph (1), by striking
			 wetlands reserve program and inserting agricultural
			 conservation easement program;
					(2)by striking paragraphs (2) and (3) and
			 redesignating paragraphs (4), (5), and (6) as paragraphs (2), (3), and (4),
			 respectively;
					(3)in paragraph (3) (as so
			 redesignated)—
						(A)by striking agricultural water
			 enhancement program and inserting regional conservation
			 partnership program; and
						(B)by striking section 1240I(g)
			 and inserting section 1271C(c)(3); and
						(4)by adding at the end the following:
						
							(5)Payments made under the conservation
				stewardship program.
							(6)Waivers granted by the Secretary under
				section
				1265B(b)(2)(C).
							.
					2606.Administrative requirements for
			 conservation programsSection
			 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended—
					(1)in subsection (a)(2), by adding at the end
			 the following:
						
							(E)Veteran farmers or ranchers (as defined in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C.
				2279(e))).
							;
					(2)in subsection (d), by inserting , H,
			 and I before the period at the end;
					(3)in subsection (f)—
						(A)in paragraph (1)(B), by striking
			 country and inserting county;
						(B)in paragraph (3), by striking
			 subsection (c)(2)(B) or (f)(4) and inserting subsection
			 (c)(2)(A)(ii) or (f)(2); and
						(4)in subsection (h)(2), by inserting
			 including, to the extent practicable, practices that maximize benefits
			 for honey bees after pollinators; and
					(5)by adding at the end the following:
						
							(j)Improved administrative efficiency and
				effectivenessIn
				administrating a conservation program under this title, the Secretary shall, to
				the maximum extent practicable—
								(1)seek to reduce administrative burdens and
				costs to producers by streamlining conservation planning and program resources;
				and
								(2)take advantage of new technologies to
				enhance efficiency and effectiveness.
								(k)Relation to other paymentsAny payment received by an owner or
				operator under this title, including an easement payment or rental payment,
				shall be in addition to, and not affect, the total amount of payments that the
				owner or operator is otherwise eligible to receive under any of the
				following:
								(1)This Act.
								(2)The Agricultural Act of 1949 (7 U.S.C. 1421
				et seq.).
								(3)The Agriculture Reform, Food, and Jobs Act of
				2013.
								(4)Any law that succeeds a law specified in
				paragraph (1), (2), or (3).
								(l)Funding for Indian tribesIn carrying out the conservation
				stewardship program under subchapter B of chapter 2 of subtitle D and the
				environmental quality incentives program under chapter 4 of subtitle D, the
				Secretary may enter into alternative funding arrangements with Indian tribes if
				the Secretary determines that the goals and objectives of the programs will be
				met by such arrangements, and that statutory limitations regarding contracts
				with individual producers will not be exceeded by any Tribal
				member.
							.
					2607.Rulemaking authoritySubtitle E of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding at the end the
			 following:
					
						1246.Regulations
							(a)In generalThe Secretary shall promulgate such
				regulations as are necessary to implement programs under this title, including
				such regulations as the Secretary determines to be necessary to ensure a fair
				and reasonable application of the limitations established under section
				1244(f).
							(b)Rulemaking procedureThe promulgation of regulations and
				administration of programs under this title—
								(1)shall be carried out without regard
				to—
									(A)the Statement of Policy of the Secretary
				effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed
				rulemaking and public participation in rulemaking; and
									(B)chapter 35 of title 44, United States Code
				(commonly known as the Paperwork Reduction Act); and
									(2)shall be made as an interim rule effective
				on publication with an opportunity for notice and comment.
								(c)Congressional review of agency
				rulemakingIn promulgating
				regulations under this section, the Secretary shall use the authority provided
				under section 808 of title 5, United States
				Code.
							.
				2608.Standards for State technical
			 committeesSection 1261(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3861(b)) is amended by striking
			 Not later than 180 days after the date of enactment of the Food,
			 Conservation, and Energy Act of 2008, the Secretary shall develop and
			 inserting The Secretary shall review and update as
			 necessary.
				2609.Highly erodible land and wetland
			 conservation for crop insurance
					(a)Highly erodible land program
			 ineligibility
						(1)In generalSection 1211(a)(1) of the Food Security Act
			 of 1985 (16 U.S.C. 3811(a)(1)) is amended—
							(A)in subparagraph (C), by striking
			 or at the end;
							(B)in subparagraph (D), by adding
			 or at the end; and
							(C)by adding at the end the following:
								
									(E)any portion of premium paid by the Federal
				Crop Insurance Corporation for a plan or policy of insurance under the Federal
				Crop Insurance Act (7 U.S.C. 1501 et seq.), on the condition that if a person
				is determined to have committed a violation under this subsection during a crop
				year, ineligibility under this subparagraph shall—
										(i)only apply to reinsurance years subsequent
				to the date of final determination of a violation, including all administrative
				appeals; and
										(ii)not apply to the existing reinsurance year
				or any reinsurance year prior to the date of final
				determination.
										.
							(2)ExemptionsSection 1212(a)(2) of the Food Security Act
			 of 1985 (16 U.S.C. 3812(a)(2)) is amended—
							(A)in the first sentence, by striking
			 (2) If, and inserting the following:
								
									(2)Eligibility based on compliance with
				conservation plan
										(A)In generalIf,
										;
							(B)in the second sentence, by striking
			 In carrying and inserting the following:
								
									(B)Minimization of documentationIn
				carrying
									;
				and
							(C)by adding at the end the following:
								
									(C)Crop
				insuranceNotwithstanding
				section 1211(a)—
										(i)in the case of a person that is subject to
				section 1211 for the first time after May 1, 2013, due to the amendment made by
				section 2609(a) of the Agriculture Reform,
				Food, and Jobs Act of 2013, any person who produces an
				agricultural commodity on the land that is the basis of the payments described
				in section 1211(a)(1)(E) shall have 5 reinsurance years after the date on which
				such payments become subject to section 1211 to develop and comply with an
				approved conservation plan so as to maintain eligibility for such payments;
				and
										(ii)in the case of a person that the Secretary
				determines would have been in violation of section 1211(a) if the person had
				continued participation in the programs requiring compliance at any time after
				the date of enactment of the Food, Conservation, and Energy Act of 2008 (7
				U.S.C. 8701 et seq.) and is currently in violation of section 1211(a), the
				person shall have 2 reinsurance years after the date on which the payments
				described in section 1211(a)(1)(E) become subject to section 1211 to develop
				and comply with an approved conservation plan, as determined by the Secretary,
				so as to maintain eligibility for such
				payments.
										.
							(b)Wetland conservation program
			 ineligibilitySection 1221 of
			 the Food Security Act of 1985 (16 U.S.C. 3821) is amended—
						(1)in subsection (b), by adding at the end the
			 following:
							
								(4)Crop insurance
									(A)In generalExcept as provided in this paragraph, a
				person subject to a final determination, including all administrative appeals,
				of a violation of subsection (c) shall have 1 reinsurance year to initiate a
				conservation plan to remedy the violation, as determined by the Secretary,
				before becoming ineligible under that subsection in the following reinsurance
				year to receive any payment of any portion of premium paid by the Federal Crop
				Insurance Corporation for a plan or policy of insurance under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.).
									(B)ApplicabilityIn the case of a person that is subject to
				this subsection or subsection (d) for the first time due to the amendment made
				by section 2609(b) of the Agriculture Reform,
				Food, and Jobs Act of 2013, the person shall have 2 reinsurance
				years after the date of final determination, including all administrative
				appeals, to take such steps as the Secretary determines appropriate to remedy
				or mitigate the violation in accordance with subsection (c).
									(C)Good faithIf the Secretary determines that a person
				subject to a final determination, including all administrative appeals, of a
				violation of subsection (c) acted in good faith and without intent to violate
				this section as described in section 1222(h), the Secretary shall give the
				person 1 reinsurance year to begin mitigation, restoration, or such other steps
				as are determined necessary by the Secretary.
									(D)Tenant relief
										(i)In generalIf a tenant is determined to be ineligible
				for payments and other benefits under this section, the Secretary may limit the
				ineligibility only to the farm that is the basis for the ineligibility
				determination if the tenant has established, to the satisfaction of the
				Secretary that—
											(I)the tenant has made a good faith effort to
				meet the requirements of this section, including enlisting the assistance of
				the Secretary to obtain a reasonable conservation plan for restoration or
				mitigation for the farm;
											(II)the landlord on the farm refuses to comply
				with the plan on the farm; and
											(III)the Secretary determines that the lack of
				compliance is not a part of a scheme or device to avoid the compliance.
											(ii)ReportThe Secretary shall provide an annual
				report to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate concerning the
				ineligibility determinations limited during the previous 12-month period under
				this subparagraph.
										(E)Certification
										(i)In generalBeginning with the first full reinsurance
				year immediately following the date of enactment of this paragraph, all persons
				seeking eligibility for the payment of a portion of the premium paid by the
				Federal Crop Insurance Corporation for a plan or policy of insurance under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) shall provide certification
				of compliance with this section as determined by the Secretary.
										(ii)Timely evaluationThe Secretary shall evaluate the
				certification in a timely manner and—
											(I)a person who has properly complied with
				certification shall be held harmless with regard to eligibility during the
				period of evaluation; and
											(II)if the Secretary fails to evaluate the
				certification in a timely manner and the person is subsequently found to be in
				violation of subsection (c), ineligibility shall not apply to the person for
				that violation.
											(iii)Equitable contribution
											(I)In generalIf a person fails to notify the Secretary
				as required and is subsequently found in violation of subsection (c), the
				Secretary shall determine the amount of an equitable contribution to
				conservation in accordance with section 1241(f) by the person for the
				violation.
											(II)LimitationThe contribution shall not exceed the total
				of the portion of premium paid by the Federal Crop Insurance Corporation for a
				plan or policy of insurance for all years the person is determined to have been
				in violation subsequent to the date on which certification was first required
				under this subparagraph.
											;
				
						(2)by redesignating subsections (c), (d), and
			 (e) as subsections (d), (e), and (f), respectively; and
						(3)by inserting after subsection (b) the
			 following:
							
								(c)Ineligibility for crop insurance premium
				assistance
									(1)In generalIf a person is determined to have committed
				a violation under subsection (a) or (d) during a crop year, the person shall be
				ineligible to receive any payment of any portion of premium paid by the Federal
				Crop Insurance Corporation for a plan or policy of insurance under the Federal
				Crop Insurance Act (7 U.S.C. 1501 et seq.).
									(2)ApplicabilityIneligibility under this subsection
				shall—
										(A)only apply to reinsurance years subsequent
				to the date of final determination of a violation, including all administrative
				appeals; and
										(B)not apply to—
											(i)the existing reinsurance year; or
											(ii)any reinsurance year prior to the date of
				final determination.
											(3)Date of conversionNotwithstanding subsection (d),
				ineligibility for crop insurance premium assistance shall apply as
				follows:
										(A)In the case of wetland that the Secretary
				determines was converted after the date of enactment of the Food, Conservation
				and Energy Act of 2008 (7 U.S.C. 8701 et seq.) but on or before May 1, 2013,
				and continues to be in violation, the person shall have 2 reinsurance years
				after the date on which this subsection applies, to begin the mitigation
				process, as determined by the Secretary.
										(B)In the case of wetland that the Secretary
				determines was converted after May 1, 2013—
											(i)subject to clause (ii), the person shall be
				ineligible to receive crop insurance premium subsidies in subsequent
				reinsurance years unless section 1222(b) applies; and
											(ii)for any violation that the Secretary
				determines impacts less than 5 acres of the entire farm, the person may pay a
				contribution in accordance with section 1241(f) in an amount equal to 150
				percent of the cost of mitigation, as determined by the Secretary, for wetland
				restoration in lieu of ineligibility to receive crop insurance premium
				assistance.
											(C)In the case of a wetland that the Secretary
				determines was converted prior to the date of enactment of the Food,
				Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.), ineligibility
				under this subsection shall not apply.
										(D)In the case of an agricultural commodity
				for which an individual policy or plan of insurance is available for the first
				time to the person after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013—
											(i)ineligibility shall apply only to
				conversions that take place after the date on which the policy or plan of
				insurance first becomes available to the person; and
											(ii)the person shall take such steps as the
				Secretary determines appropriate to mitigate any prior conversion in a timely
				manner but not to exceed 2 calendar years.
											(4)Certification
										(A)In generalIn enforcing eligibility under this
				subsection, the Secretary shall use existing processes and procedures for
				certifying compliance.
										(B)ResponsibilityThe Secretary, acting through the agencies
				of the Department of Agriculture, shall be solely responsible for determining
				whether a producer is eligible to receive crop insurance premium subsidies in
				accordance with this subsection.
										(C)LimitationThe Secretary shall ensure that no agent,
				approved insurance provider, or employee or contractor of an agency or approved
				insurance provider, bears responsibility or liability for the eligibility of an
				insured producer under this subsection, other than in cases of
				misrepresentation, fraud, or scheme and
				devise.
										.
						2610.Adjusted gross income limitation for
			 conservation programsSection
			 1001D(b)(2)(A) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(2)(A)) is
			 amended—
					(1)by striking Limits.— and all that
			 follows through clause (ii), and inserting
			 Limits.—Notwithstanding any other provision of
			 law,; and
					(2)by striking clause (ii).
					HRepeal of superseded program authorities
			 and transitional provisions
				2701.Comprehensive conservation enhancement
			 programSection 1230 of the
			 Food Security Act of 1985 (16 U.S.C. 3830) is repealed.
				2702.Emergency forestry conservation reserve
			 program
					(a)RepealSection 1231A of the Food Security Act of
			 1985 (16 U.S.C. 3831a) is repealed.
					(b)Transitional provisions
						(1)Effect on existing contractsThe amendment made by this section shall
			 not affect the validity or terms of any contract entered into by the Secretary
			 of Agriculture under section 1231A of the Food Security Act of 1985 (16 U.S.C.
			 3831a) before October 1, 2013, or any payments required to be made in
			 connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the conservation reserve program under subchapter B of chapter 1
			 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.) to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as in existence
			 on September 30, 2013.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2703.Wetlands reserve program
					(a)RepealSubchapter C of chapter 1 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et seq.) is
			 repealed.
					(b)Transitional provisions
						(1)Effect on existing contracts and
			 easementsThe amendment made
			 by this section shall not affect the validity or terms of any contract or
			 easement entered into by the Secretary of Agriculture under subchapter C of
			 chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3837 et seq.) before October 1, 2013, or any payments required to be
			 made in connection with the contract or easement.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of subchapter C
			 of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3837 et seq.), any funds made available from the Commodity Credit
			 Corporation to carry out the wetlands reserve program under that subchapter for
			 fiscal years 2009 through 2013 shall be made available to carry out contracts
			 or easements referred to in paragraph (1) that were entered into prior to
			 October 1, 2013 (including the provision of technical assistance), provided
			 that no such contract or easement is modified so as to increase the amount of
			 the payment received.
							(B)OtherThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 2301, to
			 continue to carry out contracts and easements referred to in paragraph (1)
			 using the provisions of law and regulation applicable to such contracts and
			 easements as in existence on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2704.Farmland protection program and farm
			 viability program
					(a)RepealSubchapter C of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et seq.) is
			 repealed.
					(b)Transitional provisions
						(1)Effect on existing agreements and
			 easementsThe amendment made
			 by this section shall not affect the validity or terms of any agreement or
			 easement entered into by the Secretary of Agriculture under subchapter C of
			 chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838h et seq.) before October 1, 2013, or any payments required to be
			 made in connection with the agreement or easement.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of subchapter C
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838h et seq.), any funds made available from the Commodity Credit
			 Corporation to carry out the farmland protection program under that subchapter
			 for fiscal years 2009 through 2013 shall be made available to carry out
			 agreements and easements referred to in paragraph (1) that were entered into
			 prior to October 1, 2013 (including the provision of technical
			 assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 agricultural conservation easement program under subtitle H of title XII of the
			 Food Security Act of 1985, as added by section 2301, to continue to carry out
			 agreements and easements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such agreements and easement as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2705.Grassland reserve program
					(a)RepealSubchapter D of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et seq.) is
			 repealed.
					(b)Transitional provisions
						(1)Effect on existing contracts, agreements,
			 and easementsThe amendment
			 made by this section shall not affect the validity or terms of any contract,
			 agreement, or easement entered into by the Secretary of Agriculture under
			 subchapter D of chapter 2 of subtitle D of title XII of the Food Security Act
			 of 1985 (16 U.S.C. 3838n et seq.) before October 1, 2013, or any payments
			 required to be made in connection with the contract, agreement, or
			 easement.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of subchapter D
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838n et seq.), any funds made available from the Commodity Credit
			 Corporation to carry out the grassland reserve program under that subchapter
			 for fiscal years 2009 through 2013 shall be made available to carry out
			 contracts, agreements, or easements referred to in paragraph (1) that were
			 entered into prior to October 1, 2013 (including the provision of technical
			 assistance), provided that no such contract, agreement, or easement is modified
			 so as to increase the amount of the payment received.
							(B)OtherThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 2301, to
			 continue to carry out contracts, agreements, and easements referred to in
			 paragraph (1) using the provisions of law and regulation applicable to such
			 contracts, agreements, and easements as in existence on September 30,
			 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2706.Agricultural water enhancement
			 program
					(a)RepealSection 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) is repealed.
					(b)Transitional provisions
						(1)Effect on existing contracts and
			 agreementsThe amendment made
			 by this section shall not affect the validity or terms of any contract or
			 agreement entered into by the Secretary of Agriculture under section 1240I of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–9) before October 1, 2013, or
			 any payments required to be made in connection with the contract or
			 agreement.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of section 1240I
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–9), any funds made available
			 from the Commodity Credit Corporation to carry out the agricultural water
			 enhancement program under that section for fiscal years 2009 through 2013 shall
			 be made available to carry out contracts and agreements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 regional conservation partnerships program under subtitle I of title XII of the
			 Food Security Act of 1985, as added by section 2401, to continue to carry out
			 contracts and agreements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such contracts and agreements as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2707.Wildlife habitat incentive program
					(a)RepealSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is repealed.
					(b)Transitional provisions
						(1)Effect on existing contractsThe amendment made by this section shall
			 not affect the validity or terms of any contract entered into by the Secretary
			 of Agriculture under section 1240N of the Food Security Act of 1985 (16 U.S.C.
			 3839bb–1) before October 1, 2013, or any payments required to be made in
			 connection with the contract.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of section 1240N
			 of the Food Security Act of 1985 (16 U.S.C. 3839bb–1), any funds made available
			 from the Commodity Credit Corporation to carry out the wildlife habitat
			 incentive program under that section for fiscal years 2009 through 2013 shall
			 be made available to carry out contracts referred to in paragraph (1) which
			 were entered into prior to October 1, 2013 (including the provision of
			 technical assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 environmental quality incentives program under chapter 4 of subtitle D of title
			 XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) to continue to
			 carry out contracts referred to in paragraph (1) using the provisions of law
			 and regulation applicable to such contracts as in existence on September 30,
			 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2708.Great Lakes basin program
					(a)RepealSection 1240P of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–3) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2709.Chesapeake Bay watershed program
					(a)RepealSection 1240Q of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–4) is repealed.
					(b)Transitional provisions
						(1)Effect on existing contracts, agreements,
			 and easementsThe amendment
			 made by this section shall not affect the validity or terms of any contract,
			 agreement, or easement entered into by the Secretary of Agriculture under
			 section 1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4) before
			 October 1, 2013, or any payments required to be made in connection with the
			 contract, agreement, or easement.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of section 1240Q
			 of the Food Security Act of 1985 (16 U.S.C. 3839bb–4), any funds made available
			 from the Commodity Credit Corporation to carry out the Chesapeake Bay watershed
			 program under that section for fiscal years 2009 through 2013 shall be made
			 available to carry out contracts, agreements, and easements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(B)OtherThe Secretary may use funds made available
			 to carry out the regional conservation partnerships program under subtitle I of
			 title XII of the Food Security Act of 1985, as added by section 2401, to
			 continue to carry out contracts, agreements, and easements referred to in
			 paragraph (1) using the provisions of law and regulation applicable to such
			 contracts, agreements, and easements as in existence on September 30,
			 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2710.Cooperative conservation partnership
			 initiative
					(a)RepealSection 1243 of the Food Security Act of
			 1985 (16 U.S.C. 3843) is repealed.
					(b)Transitional provisions
						(1)Effect on existing contracts and
			 agreementsThe amendment made
			 by this section shall not affect the validity or terms of any contract or
			 agreement entered into by the Secretary of Agriculture under section 1243 of
			 the Food Security Act of 1985 (16 U.S.C. 3843) before October 1, 2013, or any
			 payments required to be made in connection with the contract or
			 agreement.
						(2)Funding
							(A)Use of prior year fundsNotwithstanding the repeal of section 1243
			 of the Food Security Act of 1985 (16 U.S.C. 3843), any funds made available
			 from the Commodity Credit Corporation to carry out the cooperative conservation
			 partnership initiative under that section for fiscal years 2009 through 2013
			 shall be made available to carry out contracts and agreements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 regional conservation partnerships program under subtitle I of title XII of the
			 Food Security Act of 1985, as added by section 2401, to continue to carry out
			 contracts and agreements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such contracts and agreements as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2711.Environmental easement
			 programChapter 3 of subtitle
			 D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839 et seq.) is
			 repealed.
				2712.Technical amendments
					(a)Section 1201(a) of the Food Security Act of
			 1985 (16 U.S.C. 3801(a)) is amended in the matter preceding paragraph (1) by
			 striking E and inserting I.
					(b)Section 1211(a) of the Food Security Act of
			 1985 (16 U.S.C. 3811(a)) is amended by striking predominate each
			 place it appears and inserting predominant.
					(c)Section 1242(i) of the Food Security Act of
			 1985 (16 U.S.C. 3842(i)) is amended in the subsection heading by striking
			 speciality and inserting
			 specialty.
					IIITrade
			AFood for Peace Act
				3001.Set-aside for support for organizations
			 through which nonemergency assistance is providedEffective October 1, 2013, section 202(e)(1)
			 of the Food for Peace Act (7 U.S.C. 1722(e)(1)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking 13 percent and inserting 15 percent;
			 and
					(2)in subparagraph (A), by striking
			 new and inserting and enhancing.
					3002.Food aid qualitySection 202(h) of the Food for Peace Act (7
			 U.S.C. 1722(h)) is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)In generalThe Administrator shall use funds made
				available for fiscal year 2014 and subsequent fiscal years to carry out this
				title—
								(A)to assess the types and quality of
				agricultural commodities and products donated for food aid;
								(B)to adjust products and formulations,
				including potential introduction of new fortificants and products, as necessary
				to cost-effectively meet nutrient needs of target populations;
								(C)to test prototypes;
								(D)to adopt new specifications or improve
				existing specifications for micronutrient fortified food aid products, based on
				the latest developments in food and nutrition science, and in coordination with
				other international partners;
								(E)to develop new program guidance to
				facilitate improved matching of products to purposes having nutritional intent,
				in coordination with other international partners;
								(F)to develop improved guidance for
				implementing partners on how to address nutritional deficiencies that emerge
				among recipients for whom food assistance is the sole source of diet in
				emergency programs that extend beyond 1 year, in coordination with other
				international partners; and
								(G)to evaluate, in appropriate settings and as
				necessary, the performance and cost-effectiveness of new or modified
				specialized food products and program approaches designed to meet the
				nutritional needs of the most vulnerable groups, such as pregnant and lactating
				mothers, and children under the age of
				5.
								; and
					(2)in paragraph (3), by striking
			 2011 and inserting 2018.
					3003.Minimum levels of assistanceSection 204(a) of the Food for Peace Act (7
			 U.S.C. 1724(a)) is amended—
					(1)in paragraph (1), by striking
			 2012 and inserting 2018; and
					(2)in paragraph (2), by striking
			 2012 and inserting 2018.
					3004.Reauthorization of Food Aid Consultative
			 GroupSection 205(f) of the
			 Food for Peace Act (7 U.S.C. 1725(f)) is amended by striking
			 2012 and inserting 2018.
				3005.Oversight, monitoring, and evaluation of
			 Food for Peace Act programsSection 207(f) of the Food for Peace Act (7
			 U.S.C. 1726a(f)) is amended—
					(1)by striking paragraph (4) and redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
					(2)in subparagraph (A) of paragraph (5) (as so
			 redesignated)—
						(A)by striking 2012 and
			 inserting 2018; and
						(B)by striking during fiscal year
			 2009 and inserting during the period of fiscal years 2014
			 through 2018.
						3006.Assistance for stockpiling and rapid
			 transportation, delivery, and distribution of shelf-stable prepackaged
			 foodsSection 208(f) of the
			 Food for Peace Act (7 U.S.C. 1726b(f)) is amended by striking
			 2012 and inserting 2018.
				3007.Limitation on total volume of commodities
			 monetizedSection 403 of the
			 Food for Peace Act (7 U.S.C. 1733) is amended by adding at the end the
			 following:
					
						(m)Limitation on monetization of
				commodities
							(1)Limitation
								(A)In generalUnless the Administrator grants a waiver
				under paragraph (2), no commodity may be made available under this Act unless
				the rate of return for the commodity (as determined under subparagraph (B)) is
				at least 70 percent.
								(B)Rate
				of returnFor purposes of
				subparagraph (A), the rate of return shall be equal to the proportion
				that—
									(i)the proceeds the implementing partners
				generate through monetization; bears to
									(ii)the cost to the Federal Government to
				procure and ship the commodities to a recipient country for
				monetization.
									(2)Waiver authorityThe Administrator may waive the application
				of the limitation in paragraph (1) with regard to a commodity for a recipient
				country if the Administrator determines that it is necessary to achieve the
				purposes of this Act in the recipient country.
							(3)ReportNot later than 90 days after a waiver is
				granted under paragraph (2), the Administrator shall prepare, publish in the
				Federal Register, and submit to the Committees on Foreign Affairs, Agriculture,
				and Appropriations of the House of Representatives, and the Committees on
				Appropriations, Foreign Relations, and Agriculture, Nutrition, and Forestry of
				the Senate a report that—
								(A)contains the reasons for granting the
				waiver and the actual rate of return for the commodity; and
								(B)includes for the commodity the costs of
				bagging or further processing, ocean transportation, inland transportation in
				the recipient country, storage costs, and any other information that the
				Administrator determines to be
				necessary.
								.
				3008.FlexibilitySection 406 of the Food for Peace Act (7
			 U.S.C. 1736) is amended—
					(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
					(2)by inserting after subsection (b) the
			 following:
						
							(c)FlexibilityNotwithstanding any other provision of law
				and as necessary to achieve the purposes of this Act, funds available under
				this Act may be used to pay the costs of up to 20 percent of activities
				conducted in recipient countries by nonprofit voluntary organizations,
				cooperatives, or intergovernmental agencies or
				organizations.
							.
					3009.Procurement, transportation, testing, and
			 storage of agricultural commodities for prepositioning in the United States and
			 foreign countriesSection 407
			 of the Food for Peace Act (7 U.S.C. 1736a) is amended—
					(1)in subparagraph (c)(4)(A)—
						(A)by striking 2012 and
			 inserting 2018; and
						(B)by striking for each such fiscal
			 year not more than $10,000,000 of such funds and inserting for
			 each of fiscal years 2001 through 2012 not more than $10,000,000 of such funds
			 and for each of fiscal years 2014 through 2018 not more than $15,000,000 of
			 such funds; and
						(2)by adding at the end the following:
						
							(g)Funding for testing of food aid
				shipmentsFunds made
				available for agricultural products acquired under this Act and section 3107 of
				the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) may be
				used to pay for the testing of those agricultural
				products.
							.
					3010.Deadline for agreements to finance sales or
			 to provide other assistanceSection 408 of the Food for Peace Act (7
			 U.S.C. 1736b) is amended by striking 2012 and inserting
			 2018.
				3011.Minimum level of nonemergency food
			 assistanceSection 412 of the
			 Food for Peace Act (7 U.S.C. 1736f) is amended by striking subsection (e) and
			 inserting the following:
					
						(e)Minimum level of nonemergency food
				assistance
							(1)In generalSubject to paragraph (2), of the amounts
				made available to carry out emergency and nonemergency food assistance programs
				under title II, not less than 20 nor more than 30 percent for each of fiscal
				years 2014 through 2018 shall be expended for nonemergency food assistance
				programs under title II.
							(2)Minimum levelThe amount made available to carry out
				nonemergency food assistance programs under title II shall not be less than
				$275,000,000 for any fiscal
				year.
							.
				3012.Coordination of foreign assistance programs
			 reportSection 413 of the Food
			 for Peace Act (7 U.S.C. 1736g) is amended—
					(1)by striking (a)
			 In general.—To
			 the maximum and inserting To the maximum; and
					(2)by striking subsection (b).
					3013.Micronutrient fortification
			 programs
					(a)Elimination of obsolete reference to
			 studySection 415(a)(2)(B) of
			 the Food for Peace Act (7 U.S.C. 1736g–2(a)(2)(B)) is amended by striking
			 , using recommendations and all that follows through
			 quality enhancements.
					(b)ExtensionSection 415(c) of the Food for Peace Act (7
			 U.S.C. 1736g–2(c)) is amended by striking 2012 and inserting
			 2018.
					3014.John Ogonowski and Doug Bereuter
			 Farmer-to-Farmer ProgramSection 501 of the Food for Peace Act (7
			 U.S.C. 1737) is amended—
					(1)in subsection (d)—
						(A)by striking 0.5 percent and
			 inserting 0.6 percent; and
						(B)by striking 2012 and
			 inserting 2018; and
						(2)in subsection (e)(1), by striking
			 2012 and inserting 2018.
					3015.Prohibition on assistance for North
			 Korea
					(a)In generalNo amounts may be obligated or expended to
			 provide assistance under title II of the Food for Peace Act (7 U.S.C. 1721 et
			 seq.) to the Democratic People’s Republic of Korea.
					(b)National interest waiverThe President may waive subsection (a) if
			 the President determines and certifies to the Committees on Agriculture,
			 Nutrition, and Forestry and Foreign Relations of the Senate and the Committees
			 on Agriculture and Foreign Affairs of the House of Representatives that the
			 waiver is in the national interest of the United States.
					BAgricultural Trade Act of 1978
				3101.Export credit guarantee
			 programsSection 211 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking
			 subsection (b) and inserting the following:
					
						(b)Export credit guarantee
				programsThe Commodity Credit
				Corporation shall make available for each of fiscal years 2014 through 2018
				credit guarantees under section 202(a) in an amount equal to not more than
				$4,500,000,000 in credit
				guarantees.
						.
				3102.Funding for market access
			 programSection 211(c)(1)(A)
			 of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended by
			 striking 2012 and inserting 2018.
				3103.Foreign market development cooperator
			 programSection 703(a) of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5723(a)) is amended by striking
			 2012 and inserting 2018.
				COther Agricultural Trade Laws
				3201.Food for Progress Act of 1985
					(a)ExtensionThe Food for Progress Act of 1985 (7 U.S.C.
			 1736o) is amended—
						(1)in subsection (f)(3), by striking
			 2012 and inserting 2018;
						(2)in subsection (g), by striking
			 2012 and inserting 2018;
						(3)in subsection (k), by striking
			 2012 and inserting 2018; and
						(4)in subsection (l)(1), by striking
			 2012 and inserting 2018.
						(b)Repeal of completed projectSubsection (f) of the Food for Progress Act
			 of 1985 (7 U.S.C. 1736o) is amended by striking paragraph (6).
					(c)FlexibilityThe Food for Progress Act of 1985 (7 U.S.C.
			 1736o) is amended in subsection (l) by adding at the end the
			 following:
						
							(5)FlexibilityNotwithstanding any other provision of law
				and as necessary to achieve the purposes of this Act, funds available under
				this Act may be used to pay the costs of up to 20 percent of activities
				conducted in recipient countries by nonprofit voluntary organizations,
				cooperatives, or intergovernmental agencies or
				organizations.
							.
					(d)Limitation on total volume of commodities
			 monetizedThe Food for
			 Progress Act of 1985 (7 U.S.C. 1736o) is amended by adding at the end the
			 following:
						
							(p)Limitation on monetization of
				commodities
								(1)Limitation
									(A)In generalUnless the Secretary grants a waiver under
				paragraph (2), no eligible commodity may be made available under this section
				unless the rate of return for the eligible commodity (as determined under
				subparagraph (B)) is at least 70 percent.
									(B)Rate
				of returnFor purposes of
				subparagraph (A), the rate of return shall be equal to the proportion
				that—
										(i)the proceeds the implementing partners
				generate through monetization; bears to
										(ii)the cost to the Federal Government to
				procure and ship the eligible commodities to a recipient country for
				monetization.
										(2)Waiver authorityThe Secretary may waive the application of
				the limitation in paragraph (1) with regard to an eligible commodity for a
				recipient country if the Secretary determines that it is necessary to achieve
				the purposes of this Act in the recipient country.
								(3)ReportNot later than 90 days after a waiver is
				granted under paragraph (2), the Secretary shall prepare, publish in the
				Federal Register, and submit to the Committees on Foreign Affairs, Agriculture,
				and Appropriations of the House of Representatives, and the Committees on
				Appropriations, Foreign Relations, and Agriculture, Nutrition, and Forestry of
				the Senate a report that—
									(A)contains the reasons for granting the
				waiver and the actual rate of return for the eligible commodity; and
									(B)includes for the commodity the costs of
				bagging or further processing, ocean transportation, inland transportation in
				the recipient country, storage costs, and any other information that the
				Secretary determines to be
				necessary.
									.
					3202.Bill Emerson Humanitarian
			 TrustSection 302 of the Bill
			 Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is amended—
					(1)in subsection (b)(2)(B)(i), by striking
			 2012 both places it appears and inserting 2018;
			 and
					(2)in subsection (h), by striking
			 2012 both places it appears and inserting
			 2018.
					3203.Promotion of agricultural exports to
			 emerging markets
					(a)Direct credits or export credit
			 guaranteesSection 1542(a) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624;
			 7 U.S.C. 5622 note) is amended by striking 2012 and inserting
			 2018.
					(b)Development of agricultural
			 systemsSection
			 1542(d)(1)(A)(i) of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (Public Law 101–624; 7 U.S.C. 5622 note) is amended by striking
			 2012 and inserting 2018.
					3204.McGovern-Dole International Food for
			 Education and Child Nutrition Program
					(a)ReauthorizationSection 3107(l)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)(2)) is amended by striking
			 2012 and inserting 2018.
					(b)Technical correctionSection 3107(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1736o–1(d)) is amended by striking
			 to in the matter preceding paragraph (1).
					3205.Technical assistance for specialty
			 crops
					(a)PurposeSection 3205(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5680(b)) is amended by striking
			 related barriers to trade and inserting technical
			 barriers to trade.
					(b)FundingSection 3205(e)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5680(e)(2)) is amended—
						(1)by inserting and at the end
			 of subparagraph (C); and
						(2)by striking subparagraphs (D) and (E) and
			 inserting the following new subparagraph:
							
								(D)$9,000,000 for each of fiscal years 2011
				through
				2018.
								.
						3206.Global Crop Diversity TrustSection 3202(c) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 22 U.S.C. 2220a note) is amended by
			 striking 2008 through 2012 and inserting 2014 through
			 2018.
				3207.Local and regional food aid procurement
			 projectsSection 3206 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1726c) is amended—
					(1)in subsection (b)—
						(A)by striking (b)
			 Study; field-Based
			 projects.— and all that follows through (2)
			 Field-based
			 projects.— and inserting the following:
							
								(b)Field-Based
				projects
								;
						(B)by redesignating subparagraphs (A) and (B)
			 as paragraphs (1) and (2), respectively, and indenting appropriately;
						(C)in paragraph (1) (as so redesignated), by
			 striking subparagraph (B) and inserting paragraph
			 (2); and
						(D)in paragraph (2) (as so redesignated), by
			 striking subparagraph (A) and inserting paragraph
			 (1);
						(2)in subsection (c)(1), by striking
			 subsection (b)(2) and inserting subsection
			 (b);
					(3)by striking subsections (d), (f), and
			 (g);
					(4)by redesignating subsection (e) as
			 subsection (d);
					(5)in subsection (d) (as so
			 redesignated)—
						(A)in paragraph (2)—
							(i)by striking subparagraph (B); and
							(ii)in subparagraph (A)—
								(I)by striking (A)
			 Application.— and all that follows through
			 To be eligible in clause (i) and inserting the following:
									
										(A)In generalTo be
				eligible
										;
								(II)by redesignating clause (ii) as
			 subparagraph (B) and indenting appropriately; and
								(III)in subparagraph (B) (as so redesignated),
			 by striking clause (i) and inserting subparagraph
			 (A); and
								(B)by striking paragraph (4); and
						(6)by adding at the end the following:
						
							(e)Funding
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $60,000,000 for each of
				fiscal years 2014 through 2018.
								(2)PreferenceIn carrying out this section, the Secretary
				may give a preference to eligible organizations that have, or are working
				toward, projects under the McGovern-Dole International Food for Education and
				Child Nutrition Program established under section 3107 of the Farm Security and
				Rural Investment Act of 2002 (7 U.S.C. 1736o–1).
								(3)ReportingEach year, the Secretary shall submit to
				the appropriate committees of Congress a report that describes the use of funds
				under this section, including—
									(A)the impact of procurements and projects
				on—
										(i)local and regional agricultural producers;
				and
										(ii)markets and consumers, including low-income
				consumers; and
										(B)implementation time frames and
				costs.
									.
					3208.Donald Payne Horn of Africa food resilience
			 program
					(a)DefinitionsIn this section:
						(1)AdministratorThe term Administrator means
			 the Administrator of the Agency for International Development.
						(2)Appropriate committees of
			 CongressThe term
			 appropriate committees of Congress means—
							(A)the Committee on Agriculture, Nutrition,
			 and Forestry of the Senate;
							(B)the Committee on Agriculture of the House
			 of Representatives;
							(C)the Committee on Foreign Relations of the
			 Senate; and
							(D)the Committee on Foreign Affairs of the
			 House of Representatives.
							(3)Eligible organizationThe term eligible organization
			 means an organization that is—
							(A)a private voluntary organization or
			 cooperative that is, to the extent practicable, registered with the
			 Administrator; or
							(B)an intergovernmental organization, such as
			 the World Food Program.
							(4)Horn
			 of AfricaThe term Horn
			 of Africa means the countries of—
							(A)Ethiopia;
							(B)Somalia;
							(C)Kenya;
							(D)Djibouti;
							(E)Eritrea;
							(F)South Sudan;
							(G)Uganda; and
							(H)such other countries as the Administrator
			 determines to be appropriate after providing notification to the appropriate
			 committees of Congress.
							(5)ResilienceThe term resilience
			 means—
							(A)the capacity to mitigate the negative
			 impacts of crises (including natural disasters, conflicts, and economic shocks)
			 in order to reduce loss of life and depletion of productive assets;
							(B)the capacity to respond effectively to
			 crises, ensuring basic needs are met in a way that is integrated with long-term
			 development efforts; and
							(C)the capacity to recover and rebuild after
			 crises so that future shocks can be absorbed with less need for ongoing
			 external assistance.
							(b)PurposeThe purpose of this section is to establish
			 a pilot program to effectively integrate all United States-funded emergency and
			 long-term development activities that aim to improve food security in the Horn
			 of Africa, building resilience so as—
						(1)to reduce the impacts of future
			 crises;
						(2)to enhance local capacity for emergency
			 response;
						(3)to enhance sustainability of long-term
			 development programs targeting poor and vulnerable households; and
						(4)to reduce the need for repeated costly
			 emergency operations.
						(c)Study
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall initiate a study of prior
			 programs to support resilience in the Horn of Africa conducted by—
							(A)other donor countries;
							(B)private voluntary organizations;
							(C)the World Food Program of the United
			 Nations; and
							(D)multilateral institutions, including the
			 World Bank.
							(2)RequirementsThe study shall—
							(A)include all programs implemented through
			 the Agency for International Development, the Department of Agriculture, the
			 Department of the Treasury, the Millennium Challenge Corporation, the Peace
			 Corps, and other relevant Federal agencies;
							(B)evaluate how well the programs described in
			 subparagraph (A) work together to complement each other and leverage impacts
			 across programs;
							(C)include recommendations for how full
			 integration of efforts can be achieved; and
							(D)evaluate the degree to which country-led
			 development plans support programs that increase resilience, including review
			 of the investments by each country in nutrition and safety nets.
							(3)ReportNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall submit to the appropriate
			 committees of Congress a report containing the results of the study.
						(d)Field-Based project grants or cooperative
			 agreements
						(1)In generalThe Administrator shall—
							(A)provide grants to, or enter into
			 cooperative agreements with, eligible organizations to carry out field-based
			 projects that build resilience in the Horn of Africa in accordance with this
			 section; and
							(B)develop a project approval process to
			 ensure full integration of efforts.
							(2)Requirements of eligible
			 organizations
							(A)ApplicationTo be eligible to receive a grant from, or
			 enter into a cooperative agreement with, the Administrator under this
			 subsection, an eligible organization shall submit to the Administrator an
			 application by such date, in such manner, and containing such information as
			 the Administrator may require.
							(B)Completion requirementTo be eligible to receive a grant from, or
			 enter into a cooperative agreement with, the Administrator under this
			 subsection, an eligible organization shall agree—
								(i)to collect, not later than September 30,
			 2016, data containing the information required under subsection (f)(2) relating
			 to the field-based project funded through the grant or cooperative agreement;
			 and
								(ii)to provide to the Administrator the data
			 collected under clause (i).
								(3)Requirements of Administrator
							(A)Project diversity
								(i)In generalSubject to clause (ii) and subparagraph
			 (B), in selecting proposals for field-based projects to fund under this
			 section, the Administrator shall select a diversity of projects, including
			 projects located in—
									(I)areas most prone to repeated crises;
									(II)areas with effective existing resilience
			 programs that can be scaled; and
									(III)areas in all countries of the Horn of
			 Africa.
									(ii)PriorityIn selecting proposals for field-based
			 projects under clause (i), the Administrator shall ensure that the selected
			 proposals are for field-based projects that—
									(I)effectively integrate emergency and
			 long-term development programs to improve sustainability;
									(II)demonstrate the potential to reduce the
			 need for future emergency assistance; and
									(III)build targeted productive safety nets, in
			 coordination with host country governments, through food for work, cash for
			 work, and other proven program methodologies.
									(B)AvailabilityThe Administrator shall not award a grant
			 or cooperative agreement or approve a field-based project under this subsection
			 until the date on which the Administrator promulgates regulations or issues
			 guidelines under subsection (e).
							(e)Regulations; Guidelines
						(1)In generalNot later than 180 days after the date of
			 completion of the study under subsection (c), the Administrator shall
			 promulgate regulations or issue guidelines to carry out field-based projects
			 under this section.
						(2)RequirementsIn promulgating regulations or issuing
			 guidelines under paragraph (1), the Administrator shall—
							(A)take into consideration the results of the
			 study described in subsection (c); and
							(B)provide an opportunity for public review
			 and comment.
							(f)Report
						(1)In generalNot later than November 1, 2016, the
			 Administrator shall submit to the appropriate committees of Congress a report
			 that—
							(A)addresses each factor described in
			 paragraph (2); and
							(B)is conducted in accordance with this
			 section.
							(2)Required factorsThe report shall include baseline and
			 end-of-project data that measures—
							(A)the prevalence of moderate and severe
			 hunger so as to provide an accurate accounting of project impact on household
			 access to and consumption of food during every month of the year prior to data
			 collection;
							(B)household ownership of and access to
			 productive assets, including at a minimum land, livestock, homes, equipment,
			 and other materials assets needed for income generation;
							(C)household incomes, including informal
			 sources of employment; and
							(D)the productive assets of women using the
			 Women’s Empowerment in Agriculture Index.
							(3)Public access to records and
			 reportsNot later than 90
			 days after the date on which the report is submitted under paragraph (1), the
			 Administrator shall provide public access to the report.
						(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 fiscal years 2014 through 2018.
					3209.Under Secretary of Agriculture for Trade
			 and Foreign Agricultural Affairs
					(a)Definition of agriculture committees and
			 subcommitteesIn this
			 section, the term agriculture committees and subcommittees
			 means—
						(1)the Committee on Agriculture of the House
			 of Representatives;
						(2)the Committee on Agriculture, Nutrition,
			 and Forestry of the Senate; and
						(3)the subcommittees on agriculture, rural
			 development, food and drug administration, and related agencies of the
			 Committees on Appropriations of the House of Representatives and the
			 Senate.
						(b)Proposal
						(1)In generalThe Secretary, in consultation with the
			 agriculture committees and subcommittees, shall propose a reorganization of
			 international trade functions for imports and exports of the Department of
			 Agriculture.
						(2)ConsiderationsIn producing the proposal under this
			 section, the Secretary shall—
							(A)in recognition of the importance of
			 agricultural exports to the farm economy and the economy as a whole, include a
			 plan for the establishment of an Under Secretary of Agriculture for Trade and
			 Foreign Agricultural Affairs;
							(B)take into consideration how the Under
			 Secretary described in subparagraph (A) would serve as a multiagency
			 coordinator of sanitary and phytosanitary issues and nontariff trade barriers
			 in agriculture with respect to imports and exports of agricultural products;
			 and
							(C)take into consideration all implications of
			 a reorganization described in paragraph (1) on domestic programs and operations
			 of the Department of Agriculture.
							(3)ReportNot later than 180 days after the date of
			 enactment of this Act and before the reorganization described in paragraph (1)
			 can take effect, the Secretary shall submit to the agriculture committees and
			 subcommittees a report that—
							(A)includes the results of the proposal under
			 this section; and
							(B)provides a notice of the reorganization
			 plan.
							(4)ImplementationNot later than 1 year after the date of the
			 submission of the report under paragraph (3), the Secretary shall implement a
			 reorganization of international trade functions for imports and exports of the
			 Department of Agriculture, including the establishment of an Under Secretary of
			 Agriculture for Trade and Foreign Agricultural Affairs.
						(c)Confirmation requiredThe position of Under Secretary of
			 Agriculture for Trade and Foreign Agricultural Affairs established under
			 subsection (b)(2)(A) shall be appointed by the President, by and with the
			 advice and consent of the Senate.
					IVNutrition
			ASupplemental nutrition assistance
			 program
				4001.Access to
			 Grocery Delivery for Homebound Seniors and Individuals with Disabilities
			 eligible for supplemental nutrition assistance benefits
					(a)In
			 generalSection 3(p) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2012(p)) is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by inserting after
			 paragraph (4) the following:
							
								(5)a public or
				private nonprofit food purchasing and delivery service that—
									(A)purchases food
				for, and delivers the food to, individuals who are—
										(i)unable to shop for
				food; and
										(ii)(I)not less than 60 years
				of age; or
											(II)individuals with disabilities;
											(B)clearly notifies
				the participating household at the time the household places a food
				order—
										(i)of
				any delivery fee associated with the food purchase and delivery provided to the
				household by the service; and
										(ii)that a delivery
				fee cannot be paid with benefits provided under the supplemental nutrition
				assistance program; and
										(C)sells food
				purchased for the household at the price paid by the service for the food
				without any additional cost
				markup.
									.
						(b)Issuance of
			 regulationsNot later than 1
			 year after the date of enactment of this Act, the Secretary shall issue
			 regulations that—
						(1)establish criteria
			 to identify a food purchasing and delivery service described in section 3(p)(5)
			 of the Food and Nutrition Act of 2008 (as added by subsection (a)(3));
			 and
						(2)establish
			 procedures to ensure that the service—
							(A)does not charge
			 more for a food item than the price paid by the service for the food
			 item;
							(B)offers food
			 delivery service at no or low cost to households under that Act;
							(C)ensures that
			 benefits provided under the supplemental nutrition assistance program are used
			 only to purchase food, as defined in section 3 of that Act (7 U.S.C.
			 2012);
							(D)limits the
			 purchase of food, and the delivery of the food, to households eligible to
			 receive services described in section 3(p)(5) of that Act (as added by
			 subsection (a)(3));
							(E)has established
			 adequate safeguards against fraudulent activities, including unauthorized use
			 of electronic benefit cards issued under that Act; and
							(F)such other
			 requirements as the Secretary considers appropriate.
							(c)LimitationBefore the issuance of regulations under
			 subsection (b), the Secretary may not approve more than 20 food purchasing and
			 delivery services described in section 3(p)(5) of the Food and Nutrition Act of
			 2008 (as added by subsection (a)(3)) to participate as retail food stores under
			 the supplemental nutrition assistance program.
					(d)Effective
			 dateThis section and the
			 amendments made by this section take effect on the date that is 30 days after
			 the date of the enactment of this Act.
					4002.Food distribution program on Indian
			 reservations
					(a)In generalSection 4(b)(6)(F) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2013(b)(6)(F)) is amended by striking
			 2012 and inserting 2018.
					(b)Feasibility study for Indian
			 tribesSection 17 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by inserting at the end
			 the following:
						
							(l)Feasibility study for Indian
				tribes
								(1)In generalThe Secretary shall conduct a study to
				determine the feasibility of a tribal demonstration project for tribes, in lieu
				of State agencies or other administrating entities, to administer Federal food
				assistance programs, services, functions, and activities (or portions
				thereof).
								(2)ConsiderationsIn conducting the study, the Secretary
				shall consider—
									(A)the probable effects on specific programs
				and program beneficiaries of such a demonstration project;
									(B)statutory, regulatory, or other impediments
				to implementation of such a demonstration project;
									(C)strategies for implementing such a
				demonstration project;
									(D)probable costs or savings associated with
				such a demonstration project;
									(E)methods to assure quality and
				accountability in such a demonstration project; and
									(F)such other issues that may be determined by
				the Secretary or developed through consultation pursuant to paragraph
				(4).
									(3)ReportNot later than 18 months after the date of
				the enactment of this subsection, the Secretary shall submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that
				contains—
									(A)the results of the study under this
				subsection;
									(B)a list of programs, services, functions,
				and activities (or portions thereof) within each agency that would be feasible
				to include in a tribal demonstration project;
									(C)a list of programs, services, functions,
				and activities (or portions thereof) included in the list described in
				subparagraph (B) that could be included in a tribal demonstration project
				without amending existing law or without waiving regulations that the Secretary
				may not waive; and
									(D)a list of legislative actions required in
				order to include those programs, services, functions, and activities (or
				portions thereof) included in the list described in subparagraph (B) but not
				included in the list described in subparagraph (C) in a tribal demonstration
				project.
									(4)Consultation with Indian tribes
									(A)In generalPrior to consultation, the Secretary shall
				consult with Indian tribes to determine a protocol for consultation.
									(B)RequirementsThe protocol shall require, at a minimum,
				that—
										(i)the government-to-government relationship
				with Indian tribes forms the basis for the consultation process;
										(ii)the Indian tribes and the Secretary jointly
				conduct the consultations required by this paragraph; and
										(iii)the consultation process allows for
				separate and direct recommendations from the Indian tribes and other entities
				referenced in this
				subsection.
										.
					(c)Traditional and locally grown
			 foodSection 4(b)(6) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)(6)) is amended—
						(1)by redesignating subparagraph (F) as
			 subparagraph (G); and
						(2)by inserting after subparagraph (E) the
			 following:
							
								(F)Traditional and locally grown
				foodA tribe that is
				authorized to administer the distribution described in paragraph (1) shall have
				the option to use 5 percent of the program funding of the tribe to promote
				local purchase of traditional and locally grown food to be used in the food
				package of the tribe by purchasing traditional and locally grown foods from
				local Native American farmers, ranchers, and
				producers.
								.
						4003.Standard utility allowances based on the
			 receipt of energy assistance payments
					(a)Standard utility allowances in the
			 supplemental nutrition assistance programSection 5(e)(6)(C) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)(C)) is amended—
						(1)in clause (i), by inserting ,
			 subject to clause (iv) after Secretary; and
						(2)in clause (iv), by striking subclause (I)
			 and inserting the following:
							
								(I)In generalSubject to subclause (II), if a State
				agency elects to use a standard utility allowance that reflects heating and
				cooling costs, the standard utility allowance shall be made available to
				households that have received a payment, or on behalf of which a payment has
				been made, under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C.
				8621 et seq.) or other similar energy assistance program, if in the current
				month or during the immediately preceding 12 months, the household either has
				received a payment, or a payment has been made on behalf of the household, that
				is greater than $10 annually, as determined by the
				Secretary.
								.
						(b)Conforming amendmentSection 2605(f)(2)(A) of the Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended by
			 inserting before the semicolon at the end , except that, for purposes of
			 the supplemental nutrition assistance program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), such payments or allowances were
			 greater than $10 annually, consistent with section 5(e)(6)(C)(iv)(I) of that
			 Act (7 U.S.C. 2014(e)(6)(C)(iv)(I)), as determined by the Secretary of
			 Agriculture..
					(c)Effective and implementation date
						(1)In generalExcept as provided in paragraph (2), this
			 section and the amendments made by this section shall take effect beginning on
			 October 1, 2013, for all certification periods beginning after that
			 date.
						(2)State option to delay implementation for
			 current recipientsA State
			 may, at the option of the State, implement a policy that eliminates or
			 minimizes the effect of the amendments made by this section for households that
			 receive a standard utility allowance as of the date of enactment of this Act
			 for not more than a 180-day period beginning on the date on which the
			 amendments made by this section would otherwise affect the benefits received by
			 a household.
						4004.Eligibility disqualificationsSection 6(e)(3)(B) of Food and Nutrition Act
			 of 2008 (7 U.S.C. 2015(e)(3)(B)) is amended by striking section
			 and inserting the following: “section, subject to the condition that the course
			 or program of study—
					
						(i)is part of a program of career and
				technical education (as defined in section 3 of the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2302)) that may be completed in not
				more than 4 years at an institution of higher education (as defined in section
				102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or
						(ii)is limited to remedial courses, basic adult
				education, literacy, or English as a second
				language;
						.
				4005.Ending supplemental nutrition assistance
			 program benefits for lottery or gambling winners
					(a)In generalSection 6 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2015) is amended by adding at the end the following:
						
							(r)Ineligibility for benefits due to receipt
				of substantial lottery or gambling winnings
								(1)In generalAny household in which a member receives
				substantial lottery or gambling winnings, as determined by the Secretary, shall
				lose eligibility for benefits immediately upon receipt of the winnings.
								(2)Duration of ineligibilityA household described in paragraph (1)
				shall remain ineligible for participation until the household meets the
				allowable financial resources and income eligibility requirements under
				subsections (c), (d), (e), (f), (g), (i), (k), (l), (m), and (n) of section
				5.
								(3)AgreementsAs determined by the Secretary, each State
				agency, to the maximum extent practicable, shall establish agreements with
				entities responsible for the regulation or sponsorship of gaming in the State
				to determine whether individuals participating in the supplemental nutrition
				assistance program have received substantial lottery or gambling
				winnings.
								.
					(b)Conforming amendmentsSection 5(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2014(a)) is amended in the second sentence by striking
			 sections 6(b), 6(d)(2), and 6(g) and inserting
			 subsections (b), (d)(2), (g), and (r) of section 6.
					4006.Retail food stores
					(a)Definition of retail food
			 storeSubsection (o)(1)(A) of
			 section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) (as
			 redesignated by section 4018(a)(4)) is amended by striking at least
			 2 and inserting at least 3.
					(b)Alternative benefit deliverySection 7(f) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2016(f)) is amended—
						(1)by striking paragraph (2) and inserting the
			 following:
							
								(2)Imposition of costs
									(A)In generalExcept as provided in subparagraph (B), the
				Secretary shall require participating retail food stores (including restaurants
				participating in a State option restaurant program intended to serve the
				elderly, disabled, and homeless) to pay 100 percent of the costs of acquiring,
				and arrange for the implementation of, electronic benefit transfer
				point-of-sale equipment and supplies, including related services.
									(B)ExemptionsThe Secretary may exempt from subparagraph
				(A)—
										(i)farmers’ markets and other
				direct-to-consumer markets, military commissaries, nonprofit food buying
				cooperatives, and establishments, organizations, programs, or group living
				arrangements described in paragraphs (5), (7), and (8) of section 3(k);
				and
										(ii)establishments described in paragraphs (3),
				(4), and (9) of section 3(k), other than restaurants participating in a State
				option restaurant program.
										(C)Interchange feesNothing in this paragraph permits the
				charging of fees relating to the redemption of supplemental nutrition
				assistance program benefits, in accordance with subsection
				(h)(13).
									;
				and
						(2)by adding at the end the following:
							
								(4)Termination of manual vouchers
									(A)In generalEffective beginning on the date of
				enactment of this paragraph, except as provided in subparagraph (B), no State
				shall issue manual vouchers to a household that receives supplemental nutrition
				assistance under this Act or allow retail food stores to accept manual vouchers
				as payment, unless the Secretary determines that the manual vouchers are
				necessary, such as in the event of an electronic benefit transfer system
				failure or a disaster situation.
									(B)ExemptionsThe Secretary may exempt categories of
				retail food stores or individual retail food stores from subparagraph (A) based
				on criteria established by the Secretary.
									(5)Unique identification number
				required
									(A)In generalTo enhance the anti-fraud protections of
				the program, the Secretary shall require all parties providing electronic
				benefit transfer services to provide for and maintain unique terminal
				identification number information through the supplemental nutrition assistance
				program electronic benefit transfer transaction routing system.
									(B)Regulations
										(i)In generalNot earlier than 2 years after the date of
				enactment of this paragraph, the Secretary shall issue proposed regulations to
				carry out this paragraph.
										(ii)Commercial practicesIn issuing regulations to carry out this
				paragraph, the Secretary shall consider existing commercial practices for other
				point-of-sale debit
				transactions.
										.
						(c)Electronic benefit transfersSection 7(h)(3)(B) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2016(h)(3)(B)) is amended by striking is
			 operational— and all that follows through (ii) in the case of
			 other participating stores, and inserting is
			 operational.
					(d)Approval of retail food stores and
			 wholesale food concernsSection 9 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2018) is amended—
						(1)in the second sentence of subsection
			 (a)(1)—
							(A)in subparagraph (A), by inserting ,
			 including the depth of stock, variety of staple food items, and the sale of
			 excepted items described in 3(k)(1) after applicant;
			 and
							(B)by striking ; and (C) and
			 inserting ; (C) whether the applicant is located in an area with
			 significantly limited access to food; and (D); and
							(2)by adding at the end the following:
							
								(g)EBT service requirementAn approved retail food store shall provide
				adequate EBT service as described in section
				7(h)(3)(B).
								.
						4007.Improving security of food
			 assistanceSection 7(h)(8) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(8)) is amended—
					(1)by striking the paragraph heading and
			 inserting Replacement of
			 cards.—;
					(2)by striking A State and
			 inserting the following:
						
							(A)FeesA
				State
							;
				and
					(3)by adding after subparagraph (A) (as so
			 designated by paragraph (2)) the following:
						
							(B)Purposeful loss of cards
								(i)In generalSubject to terms and conditions established
				by the Secretary in accordance with clause (ii), if a household makes excessive
				requests for replacement of the electronic benefit transfer card of the
				household, the Secretary may require a State agency to decline to issue a
				replacement card to the household unless the household, upon request of the
				State agency, provides an explanation for the loss of the card.
								(ii)RequirementsThe terms and conditions established by the
				Secretary shall provide that—
									(I)the household be given the opportunity to
				provide the requested explanation and meet the requirements under this
				paragraph promptly;
									(II)after an excessive number of lost cards,
				the head of the household shall be required to review program rights and
				responsibilities with State agency personnel authorized to make determinations
				under section 5(a); and
									(III)any action taken, including actions
				required under section 6(b)(2), other than the withholding of the electronic
				benefit transfer card until an explanation described in subclause (I) is
				provided, shall be consistent with the due process protections under section
				6(b) or 11(e)(10), as appropriate.
									(C)Protecting vulnerable personsIn implementing this paragraph, a State
				agency shall act to protect homeless persons, persons with disabilities,
				victims of crimes, and other vulnerable persons who lose electronic benefit
				transfer cards but are not intentionally committing fraud.
							(D)Effect on eligibilityWhile a State may decline to issue an
				electronic benefits transfer card until a household satisfies the requirements
				under this paragraph, nothing in this paragraph shall be considered a denial
				of, or limitation on, the eligibility for benefits under section
				5.
							.
					4008.Technology modernization for retail food
			 stores
					(a)Mobile technologiesSection 7(h) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2016(h)) (as amended by section 4018(e)) is amended by adding
			 at the end the following:
						
							(14)Mobile technologies
								(A)In generalSubject to subparagraph (B), the Secretary
				shall approve retail food stores to redeem benefits through electronic means
				other than wired point of sale devices for electronic benefit transfer
				transactions, if the retail food stores—
									(i)establish recipient protections regarding
				privacy, ease of use, access, and support similar to the protections provided
				for transactions made in retail food stores;
									(ii)bear the costs of obtaining, installing,
				and maintaining mobile technologies, including mechanisms needed to process EBT
				cards and transaction fees;
									(iii)demonstrate the foods purchased with
				benefits issued under this section through mobile technologies are purchased at
				a price not higher than the price of the same food purchased by other methods
				used by the retail food store, as determined by the Secretary;
									(iv)provide adequate documentation for each
				authorized transaction, as determined by the Secretary; and
									(v)meet other criteria as established by the
				Secretary.
									(B)Demonstration project on acceptance of
				benefits of mobile transactions
									(i)In generalBefore authorizing implementation of
				subparagraph (A) in all States, the Secretary shall pilot the use of mobile
				technologies determined by the Secretary to be appropriate to test the
				feasibility and implications for program integrity, by allowing retail food
				stores to accept benefits from recipients of supplemental nutrition assistance
				through mobile transactions.
									(ii)Demonstration projectsTo be eligible to participate in a
				demonstration project under clause (i), a retail food store shall submit to the
				Secretary for approval a plan that includes—
										(I)a description of the technology;
										(II)the manner by which the retail food store
				will provide proof of the transaction to households;
										(III)the provision of data to the Secretary,
				consistent with requirements established by the Secretary, in a manner that
				allows the Secretary to evaluate the impact of the demonstration on participant
				access, ease of use, and program integrity; and
										(IV)such other criteria as the Secretary may
				require.
										(iii)Date of completionThe demonstration projects under this
				subparagraph shall be completed and final reports submitted to the Secretary by
				not later than July 1, 2015.
									(C)Report to CongressThe Secretary shall—
									(i)by not later than January 1, 2016,
				authorize implementation of subparagraph (A) in all States, unless the
				Secretary makes a finding, based on the data provided under subparagraph (B),
				that implementation in all States is not in the best interest of the
				supplemental nutrition assistance program; and
									(ii)if the determination made in clause (i) is
				not to implement subparagraph (A) in all States, submit a report to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate that includes the basis of
				the
				finding.
									.
					(b)Acceptance of benefits through on-Line
			 transactions
						(1)In generalSection 7 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2016) is amended by adding at the end the following:
							
								(k)Option To accept program benefits through
				on-Line transactions
									(1)In generalSubject to paragraph (4), the Secretary
				shall approve retail food stores to accept benefits from recipients of
				supplemental nutrition assistance through on-line transactions.
									(2)Requirements to accept
				benefitsA retail food store
				seeking to accept benefits from recipients of supplemental nutrition assistance
				through on-line transactions shall—
										(A)establish recipient protections regarding
				privacy, ease of use, access, and support similar to the protections provided
				for transactions made in retail food stores;
										(B)ensure benefits are not used to pay
				delivery, ordering, convenience, or other fees or charges;
										(C)clearly notify participating households at
				the time a food order is placed—
											(i)of any delivery, ordering, convenience, or
				other fee or charge associated with the food purchase; and
											(ii)that any such fee cannot be paid with
				benefits provided under this Act;
											(D)ensure the security of on-line transactions
				by using the most effective technology available that the Secretary considers
				appropriate and cost-effective and that is comparable to the security of
				transactions at retail food stores; and
										(E)meet other criteria as established by the
				Secretary.
										(3)State agency actionEach State agency shall ensure that
				recipients of supplemental nutrition assistance can use benefits on-line as
				described in this subsection as appropriate.
									(4)Demonstration project on acceptance of
				benefits through on-line transactions
										(A)In generalBefore the Secretary authorizes
				implementation of paragraph (1) in all States, the Secretary shall carry out a
				number of demonstration projects as determined by the Secretary to test the
				feasibility of allowing retail food stores to accept benefits through on-line
				transactions.
										(B)Demonstration projectsTo be eligible to participate in a
				demonstration project under subparagraph (A), a retail food store shall submit
				to the Secretary for approval a plan that includes—
											(i)a method of ensuring that benefits may be
				used to purchase only eligible items under this Act;
											(ii)a description of the method of educating
				participant households about the availability and operation of on-line
				purchasing;
											(iii)adequate testing of the on-line purchasing
				option prior to implementation;
											(iv)the provision of data as requested by the
				Secretary for purposes of analyzing the impact of the project on participant
				access, ease of use, and program integrity;
											(v)reports on progress, challenges, and
				results, as determined by the Secretary; and
											(vi)such other criteria, including security
				criteria, as established by the Secretary.
											(C)Date of completionThe demonstration projects under this
				paragraph shall be completed and final reports submitted to the Secretary by
				not later than July 1, 2015.
										(5)Report to CongressThe Secretary shall—
										(A)by not later than January 1, 2016,
				authorize implementation of paragraph (1) in all States, unless the Secretary
				makes a finding, based on the data provided under paragraph (4), that
				implementation in all States is not in the best interest of the supplemental
				nutrition assistance program; and
										(B)if the determination made in subparagraph
				(A) is not to implement in all States, submit a report to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate that includes the basis of the
				finding.
										.
						(2)Conforming amendments
							(A)Section 7(b) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2016(b)) is amended by striking purchase food in
			 retail food stores and inserting purchase food from retail food
			 stores.
							(B)Section 10 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2019) is amended in the first sentence by inserting
			 retail food stores authorized to accept and redeem benefits through
			 on-line transactions shall be authorized to accept benefits prior to the
			 delivery of food if the delivery occurs within a reasonable time of the
			 purchase, as determined by the Secretary, after food so
			 purchased,.
							(c)Savings
			 clauseNothing in this
			 section or an amendment made by this section alter any requirements of the
			 Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.) unless specifically authorized in this section or an
			 amendment made by this section.
					4009.Use of benefits for purchase of
			 community-supported agriculture shareSubsection (o)(4) of section 3 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2012) (as redesignated by section
			 4018(a)(4)) is amended by inserting , or agricultural producers who
			 market agricultural products directly to consumers after such
			 food.
				4010.Restaurant meals program
					(a)In generalSection 11(e) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2020(e)) is amended—
						(1)in paragraph (22), by striking
			 and at the end;
						(2)in paragraph (23), by striking the period
			 at the end of subparagraph (C) and inserting ; and; and
						(3)by adding at the end the following:
							
								(24)if the State elects to carry out a program
				to contract with private establishments to offer meals at concessional prices,
				as described in paragraphs 3, 4, and 9 of section 3(k)—
									(A)the plans of the State agency for operating
				the program, including—
										(i)documentation of a need that eligible
				homeless, elderly, and disabled clients are underserved in a particular
				geographic area;
										(ii)the manner by which the State agency will
				limit participation to only those private establishments that the State
				determines necessary to meet the need identified in clause (i); and
										(iii)any other conditions the Secretary may
				prescribe, such as the level of security necessary to ensure that only eligible
				recipients participate in the program; and
										(B)a report by the State agency to the
				Secretary annually, the schedule of which shall be established by the
				Secretary, that includes—
										(i)the number of households and individual
				recipients authorized to participate in the program, including any information
				on whether the individual recipient is elderly, disabled, or homeless;
				and
										(ii)an assessment of whether the program is
				meeting an established need, as documented under subparagraph
				(A)(i).
										.
						(b)Approval of retail food stores and
			 wholesale food concernsSection 9 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2018) (as amended by section 4005(d)(3)) is amended by adding at
			 the end the following:
						
							(h)Private establishments
								(1)In generalSubject to paragraph (2), no private
				establishment that contracts with a State agency to offer meals at concessional
				prices as described in paragraphs 3, 4, and 9 of section 3(k) may be authorized
				to accept and redeem benefits unless the Secretary determines that the
				participation of the private establishment is required to meet a documented
				need in accordance with section 11(e)(24).
								(2)Existing contracts
									(A)In generalIf, on the day before the date of enactment
				of this subsection, a State has entered into a contract with a private
				establishment described in paragraph (1) and the Secretary has not determined
				that the participation of the private establishment is necessary to meet a
				documented need in accordance with section 11(e)(24), the Secretary shall allow
				the operation of the private establishment to continue without that
				determination of need for a period not to exceed 180 days from the date on
				which the Secretary establishes determination criteria, by regulation, under
				section 11(e)(24).
									(B)JustificationIf the Secretary makes a determination to
				terminate a contract with a private establishment that is in effect on the date
				of enactment of this subsection, the Secretary shall provide justification to
				the State in which the private establishment is located for that
				termination.
									(3)Report to CongressNot later than 90 days after September 30,
				2013, and 90 days after the last day of each fiscal year thereafter, the
				Secretary shall report to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate on the effectiveness of a program under this subsection using any
				information received from States under section 11(e)(24) as well as any other
				information the Secretary may have relating to the manner in which benefits are
				used.
								.
					(c)Conforming amendmentsSection 3(k) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2012(k)) is amended by inserting subject to section
			 9(h) after concessional prices each place it
			 appears.
					4011.Quality control standards
					(a)In generalSection 16(c)(1)(D)(i) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025(c)(1)(D)(i)) is amended by striking
			 subclause (I).
					(b)Conforming amendments
						(1)Section 13(a)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2022(a)(1)) is amended in the first sentence by striking
			 section 16(c)(1)(D)(i)(III) and inserting section
			 16(c)(1)(D)(i)(II).
						(2)Section 16(c)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2025(c)(1)) is amended—
							(A)in subparagraph (D)(i)—
								(i)by redesignating subclauses (II) through
			 (IV) as subclauses (I) through (III), respectively; and
								(ii)in subclause (III) (as so redesignated), by
			 striking through (III) and inserting and
			 (II);
								(B)in subparagraph (E)(i), by striking
			 (D)(i)(III) and inserting (D)(i)(II); and
							(C)in subparagraph (F), by striking
			 (D)(i)(II) each place it appears and inserting
			 (D)(i)(I).
							4012.Performance bonus paymentsSection 16(d) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2025(d)) is amended by adding at the end the
			 following:
					
						(5)Use of performance bonus
				paymentsA State agency may
				use a performance bonus payment received under this subsection only to carry
				out the program established under this Act, including investments in—
							(A)technology;
							(B)improvements in administration and
				distribution; and
							(C)actions to prevent fraud, waste, and
				abuse.
							.
				4013.Funding of employment and training
			 programsSection 16(h)(1)(A)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(A)) is amended by
			 striking section 18(a)(1), $90,000,000 and all that follows
			 through the end of the subparagraph and inserting “section 18(a)(1)—
					
						(i)for each of fiscal years 2014 through 2017,
				$90,000,000; and
						(ii)for fiscal year 2018 and each fiscal year
				thereafter,
				$80,000,000.
						.
				4014.Authorization of
			 appropriationsSection
			 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended
			 in the first sentence by striking 2012 and inserting
			 2018.
				4015.Assistance for community food
			 projectsSection 25 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)(B)—
							(i)in clause (i)—
								(I)in subclause (I), by inserting after
			 individuals the following: through food distribution,
			 community outreach to assist in participation in Federally assisted nutrition
			 programs, or improving access to food as part of a comprehensive
			 service;; and
								(II)in subclause (III), by inserting
			 food access, after food,; and
								(ii)in clause (ii), by striking subclause (I)
			 and inserting the following:
								
									(I)equipment necessary for the efficient
				operation of a project;
									;
				and
							(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)Hunger-free communities goalThe term hunger-free communities
				goal means any of the 14 goals described in House Concurrent Resolution
				302, 102nd Congress, agreed to October 5,
				1992.
								;
						(2)in subsection (c)—
						(A)in the matter preceding paragraph (1), by
			 inserting public food program service provider or a before
			 private;
						(B)in paragraph (1)—
							(i)in subparagraph (A), by striking
			 or after the semicolon at the end;
							(ii)in subparagraph (B), by inserting
			 or after the semicolon at the end; and
							(iii)by adding at the end the following:
								
									(C)efforts to reduce food insecurity in the
				community, including food distribution, improving access to services, or
				coordinating services and
				programs;
									;
							(C)in paragraph (2), by striking
			 and after the semicolon at the end;
						(D)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
						(E)by adding at the end the following:
							
								(4)collaborate with 1 or more local partner
				organizations to achieve at least 1 hunger-free communities
				goal.
								;
						(3)in subsection (d)—
						(A)in paragraph (3), by striking
			 or after the semicolon at the end;
						(B)in paragraph (4), by striking the period at
			 the end and inserting ; or; and
						(C)by adding at the end the following:
							
								(5)develop new resources and strategies to
				help reduce food insecurity in the community and prevent food insecurity in the
				future by—
									(A)developing creative food resources;
									(B)coordinating food services with park and
				recreation programs and other community-based outlets to reduce barriers to
				access; or
									(C)creating nutrition education programs for
				at-risk populations to enhance food-purchasing and food-preparation skills and
				to heighten awareness of the connection between diet and
				health.
									;
				
						(4)in subsection (f)(2), by striking 3
			 years and inserting 5 years; and
					(5)by striking subsections (h) and (i) and
			 inserting the following:
						
							(h)Reports to CongressNot later than September 30, 2014, and each
				year thereafter, the Secretary shall submit to Congress a report that describes
				each grant made under this section, including—
								(1)a description of any activity
				funded;
								(2)the degree of success of each activity
				funded in achieving hunger-free community goals; and
								(3)the degree of success in improving the
				long-term capacity of a community to address food and agriculture problems
				related to hunger or access to healthy
				food.
								.
					4016.Emergency food assistance
					(a)Purchase of commoditiesSection 27(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2036(a)) is amended—
						(1)in paragraph (1), by striking 2008
			 through 2012 and inserting 2014 through 2018;
						(2)by striking paragraph (2) and inserting the
			 following:
							
								(2)AmountsThe Secretary shall use to carry out
				paragraph (1)—
									(A)for fiscal year 2013, $265,750,000;
				and
									(B)for each subsequent fiscal year, the dollar
				amount of commodities specified in subparagraph (A) adjusted by the percentage
				by which the thrifty food plan has been adjusted under section 3(u)(4) between
				June 30, 2013, and June 30 of the immediately preceding fiscal year, and
				subsequently increased by—
										(i)for fiscal year 2014, $22,000,000;
										(ii)for fiscal year 2015, $18,000,000;
										(iii)for fiscal year 2016, $10,000,000;
				and
										(iv)for fiscal year 2017,
				$4,000,000.
										;
				and
						(3)by adding at the end the following:
							
								(3)Funds availabilityFor purposes of the funds described in this
				subsection, the Secretary shall—
									(A)make the funds available for 2 fiscal
				years; and
									(B)allow States to carry over unexpended
				balances to the next fiscal year pursuant to such terms and conditions as are
				determined by the
				Secretary.
									.
						(b)Emergency food program infrastructure
			 grantsSection 209(d) of the
			 Emergency Food Assistance Act of 1983 (7 U.S.C. 7511a(d)) is amended by
			 striking 2012 and inserting 2018.
					4017.Nutrition educationSection 28(b) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2036a(b)) is amended by inserting and physical
			 activity after healthy food choices.
				4018.Retail food store and recipient
			 traffickingThe
			 Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.) is amended by adding at the end the following:
					
						29.Retail food store and recipient
				trafficking
							(a)PurposeThe purpose of this section is to provide
				the Department of Agriculture with additional resources to prevent trafficking
				in violation of this Act by strengthening recipient and retail food store
				program integrity.
							(b)Use of funds
								(1)In generalAdditional funds are provided under this
				section to supplement the retail food store and recipient integrity activities
				of the Department.
								(2)Information technologiesThe Secretary shall use an appropriate
				amount of the funds provided under this section to employ information
				technologies known as data mining and data warehousing and other available
				information technologies to administer the supplemental nutrition assistance
				program and enforce regulations promulgated under section 4(c).
								(c)Funding
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $12,000,000 for each of
				fiscal years 2014 through 2018.
								(2)Mandatory funding
									(A)In generalOut of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this section not less than $5,000,000 for fiscal year
				2014, to remain available until expended.
									(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this section the funds transferred
				under subparagraph (A), without further appropriation.
									(C)Maintenance of fundingThe funding provided under subparagraph (A)
				shall supplement (and not supplant) other Federal funding for programs carried
				out under this
				Act.
									.
				4019.Technical and conforming
			 amendments
					(a)Section 3 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2012) is amended—
						(1)in subsection (g), by striking
			 coupon, and inserting coupon;
						(2)in subsection (k)(7), by striking or
			 are and inserting and;
						(3)by striking subsection (l);
						(4)by redesignating subsections (m) through
			 (t) as subsections (l) through (s), respectively; and
						(5)by inserting after subsection (s) (as so
			 redesignated) the following:
							
								(t)Supplemental nutrition assistance
				program means the program operated pursuant to this
				Act.
								.
						(b)Section 4(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2013(a)) is amended in the last sentence by striking
			 benefits and inserting Benefits.
					(c)Section 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014) is amended—
						(1)in the last sentence of subsection
			 (i)(2)(D), by striking section 13(b)(2) and inserting
			 section 13(b); and
						(2)in subsection (k)(4)(A), by striking
			 paragraph (2)(H) and inserting paragraph
			 (2)(G).
						(d)Section 6(d)(4) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2015(d)(4)) is amended in subparagraphs (B)(vii) and
			 (F)(iii) by indenting both clauses appropriately.
					(e)Section 7(h) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2016(h)) is amended by redesignating the second paragraph
			 (12) (relating to interchange fees) as paragraph (13).
					(f)Section 9(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2018(a)) is amended by indenting paragraph (3)
			 appropriately.
					(g)Section 12 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2021) is amended—
						(1)in subsection (b)(3)(C), by striking
			 civil money penalties and inserting civil
			 penalties; and
						(2)in subsection (g)(1), by striking (7
			 U.S.C. 1786) and inserting (42 U.S.C. 1786).
						(h)Section 15(b)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2024(b)(1)) is amended in the first sentence by striking
			 an benefit and inserting a benefit.
					(i)Section 16(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2025(a)) is amended in the proviso following paragraph (8) by
			 striking as amended..
					(j)Section 18(e) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2027(e)) is amended in the first sentence by striking
			 sections 7(f) and inserting section 7(f).
					(k)Section 22(b)(10)(B)(i) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2031(b)(10)(B)(i)) is amended in the last
			 sentence by striking Food benefits and inserting
			 Benefits.
					(l)Section 26(f)(3)(C) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2035(f)(3)(C)) is amended by striking
			 subsection and inserting subsections.
					(m)Section 27(a)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2036(a)(1)) is amended by striking (Public Law
			 98–8; 7 U.S.C. 612c note) and inserting (7 U.S.C.
			 7515).
					(n)Section 509 of the Older Americans Act of
			 1965 (42 U.S.C. 3056g) is amended in the section heading by striking
			 food stamp
			 programs and inserting supplemental nutrition assistance
			 programs.
					(o)Section 4115(c)(2)(H) of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1871) is
			 amended by striking 531 and inserting 454.
					4020.Eligibility
			 disqualifications for certain convicted felonsSection 6 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2015) (as amended by section 4004) is amended by adding at the
			 end the following:
					
						(s)Disqualification
				for certain convicted felons
							(1)In
				generalAn individual shall not be eligible for benefits under
				this Act if the individual is convicted of—
								(A)aggravated sexual
				abuse under section 2241 of title 18, United States Code;
								(B)murder under
				section 1111 of title 18, United States Code;
								(C)an offense under
				chapter 110 of title 18, United States Code;
								(D)a Federal or State
				offense involving sexual assault, as defined in 40002(a) of the Violence
				Against Women Act of 1994 (42 U.S.C. 13925(a)); or
								(E)an offense under
				State law determined by the Attorney General to be substantially similar to an
				offense described in subparagraph (A), (B), or (C).
								(2)Effects on
				assistance and benefits for othersThe amount of benefits
				otherwise required to be provided to an eligible household under this Act shall
				be determined by considering the individual to whom paragraph (1) applies not
				to be a member of such household, except that the income and resources of the
				individual shall be considered to be income and resources of the
				household.
							(3)EnforcementEach
				State shall require each individual applying for benefits under this Act,
				during the application process, to state, in writing, whether the individual,
				or any member of the household of the individual, has been convicted of a crime
				described in paragraph
				(1).
							.
				BCommodity distribution programs
				4101.Commodity distribution
			 programSection 4(a) of the
			 Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law
			 93–86) is amended in the first sentence by striking 2012 and
			 inserting 2018.
				4102.Commodity supplemental food
			 programSection 5 of the
			 Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law
			 93–86) is amended—
					(1)in paragraphs (1) and (2)(B) of subsection
			 (a), by striking 2012 each place it appears and inserting
			 2018;
					(2)in the first sentence of subsection (d)(2),
			 by striking 2012 and inserting 2018;
					(3)by striking subsection (g) and inserting
			 the following:
						
							(g)EligibilityExcept as provided in subsection (m), the
				States shall only provide assistance under the commodity supplemental food
				program to low-income persons aged 60 and
				older.
							;
				and
					(4)by adding at the end the following:
						
							(m)Phase-OutNotwithstanding any other provision of law,
				an individual who receives assistance under the commodity supplemental food
				program on the day before the date of enactment of this subsection shall
				continue to receive that assistance until the date on which the individual is
				no longer eligible for assistance under the eligibility requirements for the
				program in effect on the day before the date of enactment of this
				subsection.
							.
					4103.Distribution of surplus commodities to
			 special nutrition projectsSection 1114(a)(2)(A) of the Agriculture and
			 Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is amended in the first sentence by
			 striking 2012 and inserting 2018.
				4104.Processing of commodities
					(a)In generalSection 17 of the Commodity Distribution
			 Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c note; Public Law 100–237)
			 is amended—
						(1)in the section heading, by inserting
			 and
			 processing after donations; and
						(2)by adding at the end the following:
							
								(c)Processing
									(1)In generalFor any program included under subsection
				(b), the Secretary may, notwithstanding any other provision of Federal or State
				law relating to the procurement of goods and services—
										(A)retain title to commodities delivered to a
				processor, on behalf of a State (including a State distributing agency and a
				recipient agency), until such time as end products containing the commodities,
				or similar commodities as approved by the Secretary, are delivered to a State
				distributing agency or to a recipient agency; and
										(B)promulgate regulations to ensure
				accountability for commodities provided to a processor for processing into end
				products, and to facilitate processing of commodities into end products for use
				by recipient agencies.
										(2)RegulationsThe regulations described in paragraph
				(1)(B) may provide that—
										(A)a processor that receives commodities for
				processing into end products, or provides a service with respect to the
				commodities or end products, in accordance with the agreement of the processor
				with a State distributing agency or a recipient agency, provide to the
				Secretary a bond or other means of financial assurance to protect the value of
				the commodities; and
										(B)in the event a processor fails to deliver
				to a State distributing agency or a recipient agency an end product in
				conformance with the processing agreement entered into under this Act, the
				Secretary—
											(i)take action with respect to the bond or
				other means of financial assurance pursuant to regulations promulgated under
				this subsection; and
											(ii)distribute any proceeds obtained by the
				Secretary to 1 or more State distributing agencies and recipient agencies, as
				determined appropriate by the
				Secretary.
											.
						(b)DefinitionsSection 18 of the Commodity Distribution
			 Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c note; Public Law 100–237)
			 is amended by striking paragraphs (1) and (2) and inserting the
			 following:
						
							(1)CommoditiesThe term commodities means
				agricultural commodities and their products that are donated by the Secretary
				for use by recipient agencies.
							(2)End productThe term end product means a
				food product that contains processed
				commodities.
							.
					(c)Technical and conforming
			 amendmentsSection 3 of the
			 Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c
			 note; Public Law 100–237) is amended—
						(1)in subsection (a)—
							(A)in paragraph (2), by striking subparagraph
			 (B) and inserting the following:
								
									(B)the program established under section 4(b)
				of the Food and Nutrition Act of 2008 (7 U.S.C.
				2013(b));
									;
				and
							(B)in paragraph (3)(D), by striking the
			 Committee on Education and Labor and inserting the Committee on
			 Education and the Workforce;
							(2)in subsection (b)(1)(A)(ii), by striking
			 section 32 of the Agricultural Adjustment Act (7 U.S.C. 601 et
			 seq.) and inserting section 32 of the Act of August 24, 1935 (7
			 U.S.C. 612c);
						(3)in subsection (e)(1)(D)(iii), by striking
			 subclause (II) and inserting the following:
							
								(II)the program established under section 4(b)
				of the Food and Nutrition Act of 2008 (7 U.S.C.
				2013(b));
								;
				and
						(4)in subsection (k), by striking the
			 Committee on Education and Labor and inserting the Committee on
			 Education and the Workforce.
						CMiscellaneous
				4201.Purchase of fresh fruits and vegetables for
			 distribution to schools and service institutionsSection 10603(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 612c–4(b)) is amended by striking
			 2012 and inserting 2018.
				4202.Seniors farmers' market nutrition
			 programSection 4402(a) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended by
			 striking 2012 and inserting 2018.
				4203.Nutrition information and awareness pilot
			 programSection 4403 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3171 note; Public Law
			 107–171) is repealed.
				4204.Hunger-free communitiesSection 4405 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 7517) is amended to read as follows:
					
						4405.Hunger-free communities
							(a)In generalIn this section:
								(1)Eligible entityThe term eligible entity
				means—
									(A)a nonprofit organization (including an
				emergency feeding organization);
									(B)an agricultural cooperative;
									(C)a producer network or association;
									(D)a community health organization;
									(E)a public benefit corporation;
									(F)an economic development corporation;
									(G)a farmers' market;
									(H)a community-supported agriculture
				program;
									(I)a buying club;
									(J)a retail food store participating in the
				supplemental nutrition assistance program;
									(K)a State, local, or tribal agency;
				and
									(L)any other entity the Secretary
				designates.
									(2)Emergency feeding
				organizationThe term
				emergency feeding organization has the meaning given the term in
				section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C.
				7501).
								(3)Supplemental nutrition assistance
				programThe term
				supplemental nutrition assistance program means the supplemental
				nutrition assistance program established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.).
								(b)Hunger-Free communities incentive
				grants
								(1)Authorization
									(A)In generalIn each of the years specified in
				subsection (c), the Secretary shall make grants to eligible entities in
				accordance with paragraph (2).
									(B)Federal shareThe Federal share of the cost of carrying
				out an activity under this subsection shall not exceed 50 percent of the total
				cost of the activity.
									(C)Non-Federal share
										(i)In generalThe non-Federal share of the cost of an
				activity under this subsection may be provided—
											(I)in cash or in-kind contributions as
				determined by the Secretary, including facilities, equipment, or services;
				and
											(II)by a State or local government or a private
				source.
											(ii)LimitationIn the case of a for-profit entity, the
				non-Federal share described in clause (i) shall not include services of an
				employee, including salaries paid or expenses covered by the employer.
										(2)Criteria
									(A)In generalFor purposes of this subsection, an
				eligible entity is a governmental agency or nonprofit organization that—
										(i)meets the application criteria set forth by
				the Secretary; and
										(ii)proposes a project that, at a
				minimum—
											(I)has the support of the State agency;
											(II)would increase the purchase of fruits and
				vegetables by low-income consumers participating in the supplemental nutrition
				assistance program by providing incentives at the point of purchase;
											(III)agrees to participate in the evaluation
				described in paragraph (4);
											(IV)ensures that the same terms and conditions
				apply to purchases made by individuals with benefits issued under this Act and
				incentives provided for in this subsection as apply to purchases made by
				individuals who are not members of households receiving benefits, such as
				provided for in section 278.2(b) of title 7, Code of Federal Regulations (or a
				successor regulation); and
											(V)includes effective and efficient
				technologies for benefit redemption systems that may be replicated in other for
				States and communities.
											(B)PriorityIn awarding grants under this section, the
				Secretary shall give priority to projects that—
										(i)maximize the share of funds used for direct
				incentives to participants;
										(ii)use direct-to-consumer sales
				marketing;
										(iii)demonstrate a track record of designing and
				implementing successful nutrition incentive programs that connect low-income
				consumers and agricultural producers;
										(iv)provide locally or regionally produced
				fruits and vegetables;
										(v)are located in underserved communities;
				or
										(vi)address other criteria as established by
				the Secretary.
										(3)Applicability
									(A)In generalThe value of any benefit provided to a
				participant in any activity funded under this subsection shall not be
				considered income or resources for any purpose under any Federal, State, or
				local law.
									(B)Prohibition on collection of sales
				taxesEach State shall ensure
				that no State or local tax is collected on a purchase of food under this
				subsection.
									(C)No limitation on benefitsA grant made available under this
				subsection shall not be used to carry out any project that limits the use of
				benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or
				any other Federal nutrition law.
									(D)Household allotmentAssistance provided under this subsection
				to households receiving benefits under the supplemental nutrition assistance
				program shall not—
										(i)be considered part of the supplemental
				nutrition assistance program benefits of the household; or
										(ii)be used in the collection or disposition of
				claims under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C.
				2022).
										(4)Evaluation
									(A)Independent evaluationThe Secretary shall provide for an
				independent evaluation of projects selected under this subsection that measures
				the impact of each project on—
										(i)improving the nutrition and health status
				of participating households receiving incentives under this subsection;
				and
										(ii)increasing fruit and vegetable purchases in
				participating households.
										(B)RequirementThe independent evaluation under
				subparagraph (A) shall use rigorous methodologies capable of producing
				scientifically valid information regarding the effectiveness of a
				project.
									(C)CostsThe Secretary may use funds not to exceed
				10 percent of the funding provided to carry out this section to pay costs
				associated with administering, monitoring, and evaluating each project.
									(c)Funding
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out subsection (b) $5,000,000 for each
				of fiscal years 2014 through 2018.
								(2)Mandatory FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out subsection (b)—
									(A)$15,000,000 for fiscal year 2014;
									(B)$20,000,000 for each of fiscal years 2015
				through 2017; and
									(C)$25,000,000 for fiscal year
				2018.
									.
				4205.Healthy Food Financing
			 InitiativeSubtitle D of title
			 II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951
			 et seq.) is amended by adding at the end the following:
					
						242.Healthy Food Financing Initiative
							(a)PurposeThe purpose of this section is to enhance
				the authorities of the Secretary to support efforts to provide access to
				healthy food by establishing an initiative to improve access to healthy foods
				in underserved areas, to create and preserve quality jobs, and to revitalize
				low-income communities by providing loans and grants to eligible fresh, healthy
				food retailers to overcome the higher costs and initial barriers to entry in
				underserved areas.
							(b)DefinitionsIn this section:
								(1)Community development financial
				institutionThe term
				community development financial institution has the meaning given
				the term in section 103 of the Community Development Banking and Financial
				Institutions Act of 1994 (12 U.S.C. 4702).
								(2)InitiativeThe term Initiative means the
				Healthy Food Financing Initiative established under subsection (c)(1).
								(3)National fund managerThe term national fund manager
				means a community development financial institution that is—
									(A)in existence on the date of enactment of
				this section; and
									(B)certified by the Community Development
				Financial Institution Fund of the Department of the Treasury to manage the
				Initiative for purposes of—
										(i)raising private capital;
										(ii)providing financial and technical
				assistance to partnerships; and
										(iii)funding eligible projects to attract fresh,
				healthy food retailers to underserved areas, in accordance with this
				section.
										(4)PartnershipThe term partnership means a
				regional, State, or local public-private partnership that—
									(A)is organized to improve access to fresh,
				healthy foods;
									(B)provides financial and technical assistance
				to eligible projects; and
									(C)meets such other criteria as the Secretary
				may establish.
									(5)Perishable foodThe term perishable food means
				a staple food that is fresh, refrigerated, or frozen.
								(6)Quality jobThe term quality job means a
				job that provides wages and other benefits comparable to, or better than,
				similar positions in existing businesses of similar size in similar local
				economies.
								(7)Staple food
									(A)In generalThe term staple food means
				food that is a basic dietary item.
									(B)InclusionsThe term staple food
				includes—
										(i)bread;
										(ii)flour;
										(iii)fruits;
										(iv)vegetables; and
										(v)meat.
										(c)Initiative
								(1)EstablishmentThe Secretary shall establish an initiative
				to achieve the purpose described in subsection (a) in accordance with this
				subsection.
								(2)Implementation
									(A)In general
										(i)In generalIn carrying out the Initiative, the
				Secretary shall provide funding to entities with eligible projects, as
				described in subparagraph (B), subject to the priorities described in
				subparagraph (C).
										(ii)Use of fundsFunds provided to an entity pursuant to
				clause (i) shall be used—
											(I)to create revolving loan pools of capital
				or other products to provide loans to finance eligible projects or
				partnerships;
											(II)to provide grants for eligible projects or
				partnerships;
											(III)to provide technical assistance to funded
				projects and entities seeking Initiative funding; and
											(IV)to cover administrative expenses of the
				national fund manager in an amount not to exceed 10 percent of the Federal
				funds provided.
											(B)Eligible projectsSubject to the approval of the Secretary,
				the national fund manager shall establish eligibility criteria for projects
				under the Initiative, which shall include the existence or planned execution of
				agreements—
										(i)to expand or preserve the availability of
				staple foods in underserved areas with moderate- and low-income populations by
				maintaining or increasing the number of retail outlets that offer an assortment
				of perishable food and staple food items, as determined by the Secretary, in
				those areas; and
										(ii)to accept benefits under the supplemental
				nutrition assistance program established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.).
										(C)PrioritiesIn carrying out the Initiative, priority
				shall be given to projects that—
										(i)are located in severely distressed
				low-income communities, as defined by the Community Development Financial
				Institutions Fund of the Department of the Treasury; and
										(ii)include 1 or more of the following
				characteristics:
											(I)The project will create or retain quality
				jobs for low-income residents in the community.
											(II)The project supports regional food systems
				and locally grown foods, to the maximum extent practicable.
											(III)In areas served by public transit, the
				project is accessible by public transit.
											(IV)The project involves women- or
				minority-owned businesses.
											(V)The project receives funding from other
				sources, including other Federal agencies.
											(VI)The project otherwise advances the purpose
				of this section, as determined by the Secretary.
											(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this section
				$125,000,000, to remain available until
				expended.
							.
				4206.Pulse crop products
					(a)PurposeThe purpose of this section is to encourage
			 greater awareness and interest in the number and variety of pulse crop products
			 available to schoolchildren, as recommended by the most recent Dietary
			 Guidelines for Americans published under section 301 of the National Nutrition
			 Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
					(b)DefinitionsIn this section:
						(1)Eligible pulse cropThe term eligible pulse crop
			 means dry beans, dry peas, lentils, and chickpeas.
						(2)Pulse crop productThe term pulse crop product
			 means a food product derived in whole or in part from an eligible pulse
			 crop.
						(c)Purchase of pulse crops and pulse crop
			 productsIn addition to the
			 commodities delivered under section 6 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1755), the Secretary shall purchase eligible pulse crops
			 and pulse crop products for use in—
						(1)the school lunch program established under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
			 and
						(2)the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
						(d)EvaluationNot later than September 30, 2016, the
			 Secretary shall conduct an evaluation of the activities conducted under
			 subsection (c), including—
						(1)an evaluation of whether children
			 participating in the school lunch and breakfast programs described in
			 subsection (c) increased overall consumption of eligible pulse crops as a
			 result of the activities;
						(2)an evaluation of which eligible pulse crops
			 and pulse crop products are most acceptable for use in the school lunch and
			 breakfast programs;
						(3)any recommendations of the Secretary
			 regarding the integration of the use of pulse crop products in carrying out the
			 school lunch and breakfast programs;
						(4)an evaluation of any change in the nutrient
			 composition in the school lunch and breakfast programs due to the activities;
			 and
						(5)an evaluation of any other outcomes
			 determined to be appropriate by the Secretary.
						(e)ReportAs soon as practicable after the completion
			 of the evaluation under subsection (d), the Secretary shall submit to the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Education and the Workforce of the House of Representative a
			 report describing the results of the evaluation.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, to remain
			 available until expended.
					4207.Dietary Guidelines for
			 AmericansSection 301(a) of
			 the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
			 5341(a)) is amended by adding at the end the following:
					
						(3)Pregnant women and young
				childrenNot later than the
				2020 report and in each report thereafter, the Secretaries shall include
				national nutritional and dietary information and guidelines for pregnant women
				and children from birth until the age of
				2.
						.
				4208.Purchases of locally produced
			 foodsSection 9(j) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended—
					(1)by redesignating paragraphs (1) through (3)
			 as subparagraphs (A) through (C), respectively, and indenting the subparagraphs
			 appropriately;
					(2)by striking The Secretary
			 and inserting the following:
						
							(1)In generalThe
				Secretary
							;
					(3)in paragraph (1) (as so
			 redesignated)—
						(A)in subparagraph (B)—
							(i)by striking paragraph (1) of the
			 policy described in that paragraph and paragraph (3) and inserting
			 subparagraph (A) of the policy described in that subparagraph and
			 subparagraph (C); and
							(ii)by striking and at the
			 end;
							(B)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(D)not later than 1 year after the date of
				enactment of this subparagraph, in accordance with paragraphs (2) and (3),
				conduct not fewer than 5 demonstration projects through school food authorities
				receiving funds under this Act and the Child Nutrition Act of 1966 (42 U.S.C.
				1771 et seq.) to facilitate the purchase of unprocessed and minimally processed
				locally grown and locally raised agricultural
				products.
								;
				and
						(4)by adding at the end the following:
						
							(2)SelectionIn conducting demonstration projects under
				paragraph (1)(D), the Secretary shall ensure that at least 1 project is located
				in a State in each of—
								(A)the Pacific Northwest Region;
								(B)the Northeast Region;
								(C)the Western Region;
								(D)the Midwest Region; and
								(E)the Southern Region.
								(3)PriorityIn selecting States for participation in
				the demonstration projects under paragraph (2), the Secretary shall prioritize
				applications based on—
								(A)the quantity and variety of growers of
				local fruits and vegetables in the State;
								(B)the demonstrated commitment of the State to
				farm-to-school efforts, as evidenced by prior efforts to increase and promote
				farm-to- school programs in the State; and
								(C)whether the State contains a sufficient
				quantity of school districts of varying population sizes and geographical
				locations.
								.
					4209.Multiagency task forceSubtitle D of title II of the Department of
			 Agriculture Reorganization Act of 1994 (7 U.S.C. 6951 et seq.) (as amended by
			 section 4205) is amended by adding at the end the following:
					
						243.Multiagency task force
							(a)In generalThe Secretary shall establish, in the
				office of the Under Secretary for Food, Nutrition, and Consumer Services, a
				multiagency task force for the purpose of providing coordination and direction
				for commodity programs.
							(b)CompositionThe Task Force shall be composed of at
				least 4 members, including—
								(1)a representative from the Food Distribution
				Division of the Food and Nutrition Service, who shall—
									(A)be appointed by the Under Secretary for
				Food, Nutrition, and Consumer Services; and
									(B)serve as Chairperson of the Task
				Force;
									(2)at least 1 representative from the
				Agricultural Marketing Service, who shall be appointed by the Under Secretary
				for Marketing and Regulatory Programs;
								(3)at least 1 representative from the Farm
				Services Agency, who shall be appointed by the Under Secretary for Farm and
				Foreign Agricultural Services; and
								(4)at least 1 representative from the Food
				Safety and Inspection Service, who shall be appointed by the Under Secretary
				for Food Safety.
								(c)Duties
								(1)In generalThe Task Force shall be responsible for
				evaluation and monitoring of the commodity programs to ensure that the
				commodity programs meet the mission of the Department—
									(A)to support the United States farm sector;
				and
									(B)to contribute to the health and well-being
				of individuals in the United States through the distribution of domestic
				agricultural products through commodity programs.
									(2)Specific dutiesIn carrying out paragraph (1), the Task
				Force shall—
									(A)review and make recommendations regarding
				the specifications used for the procurement of food commodities;
									(B)review and make recommendations regarding
				the efficient and effective distribution of food commodities; and
									(C)review and make recommendations regarding
				the degree to which the quantity, quality, and specifications of procured food
				commodities align the needs of producers and the preferences of recipient
				agencies.
									(d)ReportsNot later than 1 year after the date of
				enactment of this section, and annually thereafter, the Secretary shall submit
				to Congress a report that describes, for the period covered by the
				report—
								(1)the findings and recommendations of the
				Task Force; and
								(2)policies implemented for the improvement of
				commodity procurement
				programs.
								.
				4210.Food and Agriculture Service Learning
			 ProgramSubtitle D of title II
			 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951 et
			 seq.) (as amended by section 4209) is amended by adding at the end the
			 following:
					
						244.Food and Agriculture Service Learning
				Program
							(a)DefinitionsIn this section:
								(1)Approved national service
				positionThe term
				approved national service position has the meaning given the term
				in section 101 of the National and Community Service Act of 1990 (42 U.S.C.
				12511)).
								(2)Elementary schoolThe term elementary school has
				the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
								(3)ProgramThe term Program means the
				Food and Agriculture Service Learning Program established under subsection
				(b).
								(4)Secondary schoolThe term secondary school has
				the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
								(b)EstablishmentThe Secretary shall establish a Food and
				Agriculture Service Learning Program to increase knowledge of agriculture and
				improve the nutritional health of children.
							(c)PurposesThe purposes of the Program are—
								(1)to increase capacity for food, garden, and
				nutrition education within host organizations or entities and school cafeterias
				and in the classroom;
								(2)to complement and build on the efforts of
				the farm to school programs implemented under section 18(g) of the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1769(g));
								(3)to complement efforts by the Department and
				school food authorities to implement school meal programs under section 4(b)(3)
				of the Richard B. Russell National School Lunch Act (42 U.S.C.
				1753(b)(3));
								(4)to carry out activities that advance the
				nutritional health of children and nutrition education in elementary schools
				and secondary schools;
								(5)to build on activities carried out by the
				Food and Nutrition Service and the Corporation for National and Community
				Service by providing funds to establish new approved national service positions
				for a national service program; and
								(6)to further expand the impact of the efforts
				described in paragraphs (1) through (5) through coordination with the National
				Institute of Food and Agriculture.
								(d)EligibilityIn carrying out the Program, the Secretary
				may make awards to an organization or other entity that, as determined by the
				Secretary—
								(1)has a proven track record in carrying out
				the activities described in subsection (c);
								(2)is designated as a national service
				organization by the Corporation for National and Community Service under
				subtitle C of title I of the National and Community Service Act of 1990 (42
				U.S.C. 12571 et seq.);
								(3)works in underserved rural and urban
				communities;
								(4)teaches and engages children in
				experiential learning about agriculture, gardening, nutrition, cooking, and
				where food comes from; and
								(5)facilitates a connection between elementary
				schools and secondary schools and agricultural producers in the local and
				regional area.
								(e)Accountability
								(1)In generalThe Secretary may require an organization
				or other entity receiving an award under subsection (d), or another qualified
				entity, to collect and report any data on the activities carried out under the
				Program, as determined by the Secretary.
								(2)EvaluationThe Secretary shall—
									(A)conduct regular evaluation of the
				activities carried out under the Program; and
									(B)submit to the Committee on Agriculture of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that includes a description of the results of
				an evaluation conducted under subparagraph (A).
									(f)Funding
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $25,000,000, to remain
				available until expended.
								(2)Use of certain fundsOf the funds made available to carry out
				this section for a fiscal year, 20 percent shall be made available to the
				National Institute of Food and Agriculture to offset costs associated with
				hosting, training, and overseeing individuals in approved national service
				positions under the Program.
								(3)Maintenance of effortFunds made available under paragraph (1)
				shall be used only to supplement, not to supplant, the amount of Federal
				funding otherwise expended for nutrition, research, and extension programs of
				the
				Department.
								.
				VCredit
			AFarmer loans, servicing, and other
			 assistance under the Consolidated Farm and Rural Development Act
				5001.Farmer loans, servicing, and other
			 assistance under the Consolidated Farm and Rural Development ActThe Consolidated Farm and Rural Development
			 Act (as amended by section 6001) is amended by inserting after section 3002 the
			 following:
					
						AFarmer loans, servicing, and other
				assistance
							1Farm ownership loans
								3101.Farm ownership loans
									(a)In generalThe Secretary may make or guarantee a farm
				ownership loan under this chapter to an eligible farmer for a farm in the
				United States.
									(b)EligibilityA farmer shall be eligible under subsection
				(a) only—
										(1)if the farmer, or, in the case of an
				entity, 1 or more individuals holding a majority interest in the entity—
											(A)is a citizen of the United States;
				and
											(B)in the case of a direct loan, has training
				or farming experience that the Secretary determines is sufficient to ensure a
				reasonable prospect of success in the farming operation proposed by the
				farmer;
											(2)(A)in the case of a farmer that is an
				individual, if the farmer is or proposes to become an owner and operator of a
				farm that is not larger than a family farm; or
											(B)in the case of a lessee-operator of a farm
				located in the State of Hawaii, if the Secretary determines that—
												(i)the farm is not larger than a family
				farm;
												(ii)the farm cannot be acquired in fee simple
				by the lessee-operator;
												(iii)adequate security is provided for the loan
				with respect to the farm for which the lessee-operator applies under this
				chapter; and
												(iv)there is a reasonable probability of
				accomplishing the objectives and repayment of the loan;
												(3)in the case of a farmer that is a
				cooperative, corporation, partnership, trust, limited liability company, joint
				operation, or such other legal entity as the Secretary determines to be
				appropriate, with respect to the entity and each farm in which the entity has
				an ownership or operator interest—
											(A)if—
												(i)a majority interest is held by individuals
				who are related by blood or marriage, as defined by the Secretary;
												(ii)at least 1 of the individuals is or will be
				the operator of the farm; and
												(iii)the farm is not larger than a family
				farm;
												(B)if—
												(i)all of the individuals who are or propose
				to become owners or operators of a farm are related by blood or
				marriage;
												(ii)all of the individuals are or propose to
				become operators of the farm; and
												(iii)each of the interests of the individuals
				separately constitutes not larger than a family farm even if the ownership
				interests of the individuals collectively constitute larger than a family farm;
				or
												(C)if—
												(i)the entire interest is not held by
				individuals who are related by blood or marriage, as defined by the
				Secretary;
												(ii)all of the individuals are or propose to
				become farm operators; and
												(iii)the farm is not larger than a family
				farm;
												(4)in the case of an entity that is, or will
				become within a reasonable period of time, as determined by the Secretary, only
				the operator of a family farm, if the 1 or more individuals who are the owners
				of the family farm own—
											(A)a percentage of the family farm that
				exceeds 50 percent; or
											(B)such other percentage as the Secretary
				determines to be appropriate;
											(5)in the case of an operator described in
				paragraph (3) that is owned, in whole or in part, by 1 or more other entities,
				if each of the individuals that have a direct or indirect ownership interest in
				such other entities also have a direct ownership interest in the entity;
				and
										(6)if the farmer (or in the case of a farmer
				that is an entity, the 1 or more individuals that hold a majority interest in
				the entity) is unable to obtain credit elsewhere.
										(c)Direct loans
										(1)In generalSubject to paragraph (2), the Secretary may
				make a direct loan under this chapter only to a farmer who has participated in
				business operations of a farm for not less than 3 years (or has other
				acceptable experience for a period of time determined by the Secretary)
				and—
											(A)is a qualified beginning farmer;
											(B)has not received a previous direct farm
				ownership loan made under this chapter; or
											(C)has not received a direct farm ownership
				loan under this chapter more than 10 years before the date on which the new
				loan would be made.
											(2)Youth loansThe operation of an enterprise by a youth
				under section 3201(d) shall not be considered the operation of a farm for
				purposes of paragraph (1).
										3102.Purposes of loans
									(a)Allowed purposes
										(1)Direct loansA farmer may use a direct loan made under
				this chapter only—
											(A)to acquire or enlarge a farm;
											(B)to make capital improvements to a
				farm;
											(C)to pay loan closing costs related to
				acquiring, enlarging, or improving a farm;
											(D)to pay for activities to promote soil and
				water conservation and protection described in section 3103 on a farm;
				or
											(E)to refinance a temporary bridge loan made
				by a commercial or cooperative lender to a farmer for the acquisition of land
				for a farm, if—
												(i)the Secretary approved an application for a
				direct farm ownership loan to the farmer for acquisition of the land;
				and
												(ii)funds for direct farm ownership loans under
				section 3201(a) were not available at the time at which the application was
				approved.
												(2)Guaranteed loansA farmer may use a loan guaranteed under
				this chapter only—
											(A)to acquire or enlarge a farm;
											(B)to make capital improvements to a
				farm;
											(C)to pay loan closing costs related to
				acquiring, enlarging, or improving a farm;
											(D)to pay for activities to promote soil and
				water conservation and protection described in section 3103 on a farm;
				or
											(E)to refinance indebtedness.
											(b)PreferencesIn making or guaranteeing a loan under this
				chapter for purchase of a farm, the Secretary shall give preference to a person
				who—
										(1)has a dependent family;
										(2)to the extent practicable, is able to make
				an initial down payment on the farm; or
										(3)is an owner of livestock or farm equipment
				that is necessary to successfully carry out farming operations.
										(c)Hazard insurance requirementThe Secretary may not make a loan to a
				farmer under this chapter unless the farmer has, or agrees to obtain, hazard
				insurance on any real property to be acquired or improved with the loan.
									3103.Conservation loan and loan guarantee
				program
									(a)In generalThe Secretary may make or guarantee
				qualified conservation loans to eligible borrowers under this section.
									(b)DefinitionsIn this section:
										(1)Conservation planThe term conservation plan
				means a plan, approved by the Secretary, that, for a farming operation,
				identifies the conservation activities that will be addressed with loan funds
				provided under this section, including—
											(A)the installation of conservation structures
				to address soil, water, and related resources;
											(B)the establishment of forest cover for
				sustained yield timber management, erosion control, or shelter belt
				purposes;
											(C)the installation of water conservation
				measures;
											(D)the installation of waste management
				systems;
											(E)the establishment or improvement of
				permanent pasture;
											(F)compliance with section 1212 of the Food
				Security Act of 1985 (16 U.S.C. 3812); and
											(G)other purposes consistent with the plan,
				including the adoption of any other emerging or existing conservation
				practices, techniques, or technologies approved by the Secretary.
											(2)Qualified conservation loanThe term qualified conservation
				loan means a loan, the proceeds of which are used to cover the costs to
				the borrower of carrying out a qualified conservation project.
										(3)Qualified conservation
				projectThe term
				qualified conservation project means conservation measures that
				address provisions of a conservation plan of the eligible borrower.
										(c)Eligibility
										(1)In generalThe Secretary may make or guarantee loans
				to farmers.
										(2)RequirementsTo be eligible for a loan under this
				section, applicants shall meet the citizenship and training and experience
				requirements of section 3101(b).
										(d)PriorityIn making or guaranteeing loans under this
				section, the Secretary shall give priority to—
										(1)qualified beginning farmers and socially
				disadvantaged farmers;
										(2)owners or tenants who use the loans to
				convert to sustainable or organic agricultural production systems; and
										(3)producers who use the loans to build
				conservation structures or establish conservation practices to comply with
				section 1212 of the Food Security Act of 1985 (16 U.S.C. 3812).
										(e)Limitations applicable to loan
				guaranteesThe portion of a
				loan that the Secretary may guarantee under this section shall not exceed 75
				percent of the principal amount of the loan.
									(f)Administrative provisionsThe Secretary shall ensure, to the maximum
				extent practicable, that loans made or guaranteed under this section are
				distributed across diverse geographic regions.
									(g)Credit eligibilityThe provisions of paragraphs (1) and (3) of
				section 3406(a) shall not apply to loans made or guaranteed under this
				section.
									(h)Authorization of
				appropriationsFor each of
				fiscal years 2013 through 2018, there are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this section.
									3104.Loan maximums
									(a)Maximum
										(1)In generalThe Secretary shall make or guarantee no
				loan under sections 3101, 3102, 3103, 3106, and 3107 that would cause the
				unpaid indebtedness under those sections of any 1 borrower to exceed the lesser
				of—
											(A)the value of the farm or other security,
				or
											(B)(i)in the case of a loan made by the
				Secretary, $300,000; or
												(ii)in the case of a loan guaranteed by the
				Secretary, $700,000 (as modified under paragraph (2)).
												(2)ModificationThe amount specified in paragraph
				(1)(B)(ii) shall be—
											(A)increased, beginning with fiscal year 2000,
				by the inflation percentage applicable to the fiscal year in which the loan is
				guaranteed; and
											(B)reduced by the amount of any unpaid
				indebtedness of the borrower on loans under chapter 2 that are guaranteed by
				the Secretary.
											(b)Determination of valueIn determining the value of the farm, the
				Secretary shall consider appraisals made by competent appraisers under rules
				established by the Secretary.
									(c)Inflation percentageFor purposes of this section, the inflation
				percentage applicable to a fiscal year is the percentage (if any) by
				which—
										(1)the average of the Prices Paid By Farmers
				Index (as compiled by the National Agricultural Statistics Service of the
				Department) for the 12-month period ending on August 31 of the immediately
				preceding fiscal year; exceeds
										(2)the average of that index (as so defined)
				for the 12-month period ending on August 31, 1996.
										3105.Repayment requirements for farm ownership
				loans
									(a)Period for repaymentThe period for repayment of a loan under
				this chapter shall not exceed 40 years.
									(b)Interest rates
										(1)In generalExcept as otherwise provided in this title,
				the interest rate on a loan under this chapter shall be determined by the
				Secretary at a rate—
											(A)not to exceed the sum obtained by
				adding—
												(i)the current average market yield on
				outstanding marketable obligations of the United States with remaining periods
				to maturity comparable to the average maturity of the loan; and
												(ii)an amount not to exceed 1 percent, as
				determined by the Secretary; and
												(B)adjusted to the nearest
				1/8 of 1 percent.
											(2)Low-income farm ownership
				loansExcept as provided in
				paragraph (3), the interest rate on a loan (other than a guaranteed loan) under
				section 3106 shall be determined by the Secretary at a rate that is—
											(A)not greater than the sum obtained by
				adding—
												(i)an amount that does not exceed
				1/2 of the current average market yield on outstanding
				marketable obligations of the United States with maturities of 5 years;
				and
												(ii)an amount not to exceed 1 percent per year,
				as the Secretary determines is appropriate; and
												(B)not less than 5 percent per year.
											(3)Joint financing arrangementIf a direct farm ownership loan is made
				under this chapter as part of a joint financing arrangement and the amount of
				the direct farm ownership loan does not exceed 50 percent of the total
				principal amount financed under the arrangement, the interest rate on the
				direct farm ownership loan shall be at least 4 percent annually.
										(4)Guaranteed loansThe interest rate on a loan made under this
				chapter as a guaranteed loan shall be such rate as may be agreed on by the
				borrower and the lender, but not in excess of any rate determined by the
				Secretary.
										(c)Payment of chargesA borrower of a loan made or guaranteed
				under this chapter shall pay such fees and other charges as the Secretary may
				require, and prepay to the Secretary such taxes and insurance as the Secretary
				may require, on such terms and conditions as the Secretary may
				prescribe.
									(d)Security
										(1)In generalThe Secretary shall take as security for an
				obligation entered into in connection with a loan, a mortgage on a farm with
				respect to which the loan is made or such other security as the Secretary may
				require.
										(2)Liens to united statesAn instrument for security under paragraph
				(1) may constitute a lien running to the United States notwithstanding the fact
				that the note for the security may be held by a lender other than the United
				States.
										(3)Multiple
				loansA borrower may use the
				same collateral to secure 2 or more loans made or guaranteed under this
				chapter, except that the outstanding amount of the loans may not exceed the
				total value of the collateral.
										(e)Mineral rights as collateral
										(1)In generalIn the case of a farm ownership loan made
				after December 23, 1985, unless appraised values of the rights to oil, gas, or
				other minerals are specifically included as part of the appraised value of
				collateral securing the loan, the rights to oil, gas, or other minerals located
				under the property shall not be considered part of the collateral securing the
				loan.
										(2)Compensatory paymentsNothing in this subsection prevents the
				inclusion of, as part of the collateral securing the loan, any payment or other
				compensation the borrower may receive for damages to the surface of the
				collateral real estate resulting from the exploration for or recovery of
				minerals.
										(f)Additional collateralThe Secretary may not—
										(1)require any borrower to provide additional
				collateral to secure a farmer program loan made or guaranteed under this
				subtitle, if the borrower is current in the payment of principal and interest
				on the loan; or
										(2)bring any action to foreclose, or otherwise
				liquidate, the loan as a result of the failure of a borrower to provide
				additional collateral to secure the loan, if the borrower was current in the
				payment of principal and interest on the loan at the time the additional
				collateral was requested.
										3106.Limited-resource loans
									(a)In generalThe Secretary may make or guarantee a
				limited-resource loan for any of the purposes specified in sections 3102(a) or
				3103(a) to a farmer in the United States who—
										(1)in the case of an entity, all members,
				stockholders, or partners are eligible under section 3101(b);
										(2)has a low income; and
										(3)demonstrates a need to maximize the income
				of the farmer from farming operations.
										(b)InstallmentsA loan made or guaranteed under this
				section shall be repayable in such installments as the Secretary determines
				will provide for reduced payments during the initial repayment period of the
				loan and larger payments during the remainder of the repayment period of the
				loan.
									(c)Interest
				ratesExcept as provided in
				section 3105(b)(3) and in section 3204(b)(3), the interest rate on loans (other
				than guaranteed loans) under this section shall not be—
										(1)greater than the sum obtained by
				adding—
											(A)an amount that does not exceed
				1/2 of the current average market yield on outstanding
				marketable obligations of the United States with maturities of 5 years;
				and
											(B)an amount not exceeding 1 percent per year,
				as the Secretary determines is appropriate; or
											(2)less than 5 percent per year.
										3107.Downpayment loan program
									(a)In general
										(1)EstablishmentNotwithstanding any other provision of this
				chapter, the Secretary shall establish, under the farm ownership loan program
				established under this chapter, a program under which loans shall be made under
				this section to a qualified beginning farmer or a socially disadvantaged farmer
				for a downpayment on a farm ownership loan.
										(2)CoordinationThe Secretary shall be the primary
				coordinator of credit supervision for the downpayment loan program established
				under this section, in consultation with a commercial or cooperative lender
				and, if applicable, a contracting credit counseling service selected under
				section 3420(c).
										(b)Loan terms
										(1)PrincipalEach loan made under this section shall be
				in an amount that does not exceed 45 percent of the lesser of—
											(A)the purchase price of the farm to be
				acquired;
											(B)the appraised value of the farm to be
				acquired; or
											(C)$667,000.
											(2)Interest rateThe interest rate on any loan made by the
				Secretary under this section shall be a rate equal to the greater of—
											(A)the difference between—
												(i)4 percent; and
												(ii)the interest rate for farm ownership loans
				under this chapter; or
												(B)1.5 percent.
											(3)DurationEach loan under this section shall be made
				for a period of 20 years or less, at the option of the borrower.
										(4)RepaymentEach borrower of a loan under this section
				shall repay the loan to the Secretary in equal annual installments.
										(5)Nature of retained security
				interestThe Secretary shall
				retain an interest in each farm acquired with a loan made under this section
				that shall—
											(A)be secured by the farm;
											(B)be junior only to such interests in the
				farm as may be conveyed at the time of acquisition to the person (including a
				lender) from whom the borrower obtained a loan used to acquire the farm;
				and
											(C)require the borrower to obtain the
				permission of the Secretary before the borrower may grant an additional
				security interest in the farm.
											(c)Limitations
										(1)Borrowers required to make minimum down
				paymentThe Secretary shall
				not make a loan under this section to any borrower with respect to a farm if
				the contribution of the borrower to the down payment on the farm will be less
				than 5 percent of the purchase price of the farm.
										(2)Prohibited types of financingThe Secretary shall not make a loan under
				this section with respect to a farm if the farm is to be acquired with other
				financing that contains any of the following conditions:
											(A)The financing is to be amortized over a
				period of less than 30 years.
											(B)A balloon payment will be due on the
				financing during the 20-year period beginning on the date on which the loan is
				to be made by the Secretary.
											(d)AdministrationIn carrying out this section, the Secretary
				shall, to the maximum extent practicable—
										(1)facilitate the transfer of farms from
				retiring farmers to persons eligible for insured loans under this
				subtitle;
										(2)make efforts to widely publicize the
				availability of loans under this section among—
											(A)potentially eligible recipients of the
				loans;
											(B)retiring farmers; and
											(C)applicants for farm ownership loans under
				this chapter;
											(3)encourage retiring farmers to assist in the
				sale of their farms to qualified beginning farmers and socially disadvantaged
				farmers providing seller financing;
										(4)coordinate the loan program established by
				this section with State programs that provide farm ownership or operating loans
				for beginning farmers or socially disadvantaged farmers; and
										(5)establish annual performance goals to
				promote the use of the down payment loan program and other joint financing
				arrangements as the preferred choice for direct real estate loans made by any
				lender to a qualified beginning farmer or socially disadvantaged farmer.
										3108.Beginning farmer and socially disadvantaged
				farmer contract land sales program
									(a)In generalThe Secretary shall, in accordance with
				this section, guarantee a loan made by a private seller of a farm to a
				qualified beginning farmer or socially disadvantaged farmer on a contract land
				sales basis.
									(b)EligibilityTo be eligible for a loan guarantee under
				subsection (a)—
										(1)the qualified beginning farmer or socially
				disadvantaged farmer shall—
											(A)on the date the contract land sale that is
				subject of the loan is complete, own and operate the farm that is the subject
				of the contract land sale;
											(B)have a credit history that—
												(i)includes a record of satisfactory debt
				repayment, as determined by the Secretary; and
												(ii)is acceptable to the Secretary; and
												(C)demonstrate to the Secretary that the
				farmer is unable to obtain sufficient credit without a guarantee to finance any
				actual need of the farmer at a reasonable rate or term; and
											(2)the loan shall meet applicable underwriting
				criteria, as determined by the Secretary.
										(c)LimitationsThe Secretary shall not provide a loan
				guarantee under subsection (a) if—
										(1)the contribution of the qualified beginning
				farmer or socially disadvantaged farmer to the down payment for the farm that
				is the subject of the contract land sale would be less than 5 percent of the
				purchase price of the farm; or
										(2)the purchase price or the appraisal value
				of the farm that is the subject of the contract land sale is greater than
				$500,000.
										(d)Period of guaranteeA loan guarantee under this section shall
				be in effect for the 10-year period beginning on the date on which the
				guarantee is provided.
									(e)Guarantee plan
										(1)Selection of planA private seller of a farm who makes a loan
				guaranteed by the Secretary under subsection (a) may select—
											(A)a prompt payment guarantee plan, which
				shall cover—
												(i)3 amortized annual installments; or
												(ii)an amount equal to 3 annual installments
				(including an amount equal to the total cost of any tax and insurance incurred
				during the period covered by the annual installments); or
												(B)a standard guarantee plan, which shall
				cover an amount equal to 90 percent of the outstanding principal of the
				loan.
											(2)Eligibility for standard guarantee
				planTo be eligible for a
				standard guarantee plan referred to in paragraph (1)(B), a private seller
				shall—
											(A)secure a commercial lending institution or
				similar entity, as determined by the Secretary, to serve as an escrow agent;
				or
											(B)in cooperation with the farmer, use an
				appropriate alternate arrangement, as determined by the Secretary.
											2Operating loans
								3201.Operating loans
									(a)In generalThe Secretary may make or guarantee an
				operating loan under this chapter to an eligible farmer in the United
				States.
									(b)EligibilityA farmer shall be eligible under subsection
				(a) only—
										(1)if the farmer, or an individual holding a
				majority interest in the farmer—
											(A)is a citizen of the United States;
				and
											(B)has training or farming experience that the
				Secretary determines is sufficient to ensure a reasonable prospect of success
				in the farming operation proposed by the farmer;
											(2)in the case of a farmer that is an
				individual, if the farmer is or proposes to become an operator of a farm that
				is not larger than a family farm;
										(3)in the case of a farmer that is a
				cooperative, corporation, partnership, trust, limited liability company, joint
				operation, or such other legal entity as the Secretary determines to be
				appropriate, with respect to the entity and each farm in which the entity has
				an ownership or operator interest—
											(A)if—
												(i)a majority interest is held by individuals
				who are related by blood or marriage, as defined by the Secretary;
												(ii)at least 1 of the individuals is or will be
				the operator of the farm; and
												(iii)the farm is not larger than a family
				farm;
												(B)if—
												(i)all of the individuals who are or propose
				to become owners or operators of a farm are related by blood or
				marriage;
												(ii)all of the individuals are or propose to
				become operators of the farm; and
												(iii)each of the interests of the individuals
				separately constitutes not larger than a family farm even if the ownership
				interests of the individuals collectively constitute larger than a family farm;
				or
												(C)if—
												(i)the entire interest is not held by
				individuals who are related by blood or marriage, as defined by the
				Secretary;
												(ii)all of the individuals are or propose to
				become farm operators; and
												(iii)the farm is not larger than a family
				farm;
												(4)in the case of an operator described in
				paragraph (3) that is owned, in whole or in part by 1 or more other entities,
				if not less than 75 percent of the ownership interests of each other entity is
				owned directly or indirectly by 1 or more individuals who own the family farm;
				and
										(5)if the farmer (or in the case of a farmer
				that is an entity, the 1 or more individuals that hold a majority interest in
				the entity) is unable to obtain credit elsewhere.
										(c)Direct loans
										(1)In generalThe Secretary may make a direct loan under
				this chapter only to a farmer who—
											(A)is a qualified beginning farmer;
											(B)has not received a previous direct
				operating loan made under this chapter; or
											(C)has not received a direct operating loan
				made under this chapter for a total of 10 years, plus any year the farmer or
				rancher did not receive a direct operating loan after the year in which the
				borrower initially received a direct operating loan under this chapter, as
				determined by the Secretary.
											(2)Youth loansIn this subsection, the term direct
				operating loan shall not include a loan made to a youth under subsection
				(d).
										(3)Waivers
											(A)Farm operations on tribal
				landThe Secretary shall
				waive the limitation under paragraph (1)(C) for a direct loan made under this
				chapter to a farmer whose farm land is subject to the jurisdiction of an Indian
				tribe and whose loan is secured by 1 or more security instruments that are
				subject to the jurisdiction of an Indian tribe if the Secretary determines that
				commercial credit is not generally available for such farm operations.
											(B)Other farm operationsOn a case-by-case determination not subject
				to administrative appeal, the Secretary may grant a borrower a waiver, 1 time
				only for a period of 2 years, of the limitation under paragraph (1)(C) for a
				direct operating loan if the borrower demonstrates to the satisfaction of the
				Secretary that—
												(i)the borrower has a viable farm
				operation;
												(ii)the borrower applied for commercial credit
				from at least 2 commercial lenders;
												(iii)the borrower was unable to obtain a
				commercial loan (including a loan guaranteed by the Secretary); and
												(iv)the borrower successfully has completed, or
				will complete within 1 year, borrower training under section 3419 (from which
				requirement the Secretary shall not grant a waiver under section
				3419(f)).
												(d)Youth loans
										(1)In generalNotwithstanding subsection (b), except for
				citizenship and credit requirements, a loan may be made under this chapter to a
				youth who is a rural resident to enable the youth to operate an enterprise in
				connection with the participation in a youth organization, as determined by the
				Secretary.
										(2)Full personal liabilityA youth receiving a loan under this
				subsection who executes a promissory note for the loan shall incur full
				personal liability for the indebtedness evidenced by the note, in accordance
				with the terms of the note, free of any disability of minority.
										(3)CosignerThe Secretary may accept the personal
				liability of a cosigner of a promissory note for a loan under this subsection,
				in addition to the personal liability of the youth borrower.
										(4)Youth enterprises not farmingThe operation of an enterprise by a youth
				under this subsection shall not be considered the operation of a farm under
				this subtitle.
										(5)Relation to other loan
				programsNotwithstanding any
				other provision of law, if a borrower becomes delinquent with respect to a
				youth loan made under this subsection, the borrower shall not become
				ineligible, as a result of the delinquency, to receive loans and loan
				guarantees from the Federal government to pay for education expenses of the
				borrower.
										(e)Pilot loan program To support healthy foods
				for the hungry
										(1)Definition of gleanerIn this subsection, the term
				gleaner means an entity that—
											(A)collects edible, surplus food that would be
				thrown away and distributes the food to agencies or nonprofit organizations
				that feed the hungry; or
											(B)harvests for free distribution to the
				needy, or for donation to agencies or nonprofit organizations for ultimate
				distribution to the needy, an agricultural crop that has been donated by the
				owner of the crop.
											(2)ProgramNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall establish, within the
				operating loan program established under this chapter, a pilot program under
				which the Secretary makes loans available to eligible entities to assist the
				entities in providing food to the hungry.
										(3)EligibilityIn addition to any other person eligible
				under the terms and conditions of the operating loan program established under
				this chapter, gleaners shall be eligible to receive loans under this
				subsection.
										(4)Loan amount
											(A)In generalEach loan issued under the program shall be
				in an amount of not less than $500 and not more than $5,000.
											(B)RedistributionIf the eligible recipients in a State do
				not use the full allocation of loans that are available to eligible recipients
				in the State under this subsection, the Secretary may use any unused amounts to
				make loans available to eligible entities in other States in accordance with
				this subsection.
											(5)Loan processing
											(A)In generalThe Secretary shall process any loan
				application submitted under the program not later than 30 days after the date
				on which the application was submitted.
											(B)Expediting applicationsThe Secretary shall take any measure the
				Secretary determines necessary to expedite any application submitted under the
				program.
											(6)Paperwork reductionThe Secretary shall take measures to reduce
				any paperwork requirements for loans under the program.
										(7)Program integrityThe Secretary shall take such actions as
				are necessary to ensure the integrity of the program established under this
				subsection.
										(8)Maximum
				amountOf funds that are made
				available to carry out this chapter, the Secretary shall use to carry out this
				subsection a total amount of not more than $500,000.
										(9)ReportNot later than 180 days after the maximum
				amount of funds are used to carry out this subsection under paragraph (8), the
				Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of the pilot program and the
				feasibility of expanding the program.
										3202.Purposes of loans
									(a)Direct loansA direct loan may be made under this
				chapter only—
										(1)to pay the costs incident to reorganizing a
				farm for more profitable operation;
										(2)to purchase livestock, poultry, or farm
				equipment;
										(3)to purchase feed, seed, fertilizer,
				insecticide, or farm supplies, or to meet other essential farm operating
				expenses, including cash rent;
										(4)to finance land or water development, use,
				or conservation;
										(5)to pay loan closing costs;
										(6)to assist a farmer in changing the
				equipment, facilities, or methods of operation of a farm to comply with a
				standard promulgated under section 6 of the Occupational Safety and Health Act
				of 1970 (29 U.S.C. 655) or a standard adopted by a State under a plan approved
				under section 18 of that Act (29 U.S.C. 667), if the Secretary determines that
				without assistance under this paragraph the farmer is likely to suffer
				substantial economic injury in complying with the standard;
										(7)to train a limited-resource borrower
				receiving a loan under section 3106 in maintaining records of farming
				operations;
										(8)to train a borrower under section
				3419;
										(9)to refinance the indebtedness of a
				borrower, if the borrower—
											(A)has refinanced a loan under this chapter
				not more than 4 times previously; and
											(B)(i)is a direct loan borrower under this
				subtitle at the time of the refinancing and has suffered a qualifying loss
				because of a natural or major disaster or emergency; or
												(ii)is refinancing a debt obtained from a
				creditor other than the Secretary;
												(10)to provide other farm or home needs,
				including family subsistence; or
										(11)to assist a farmer in the production of a
				locally or regionally produced agricultural food product (as defined in section
				3601(e)(11)(A)), including to qualified producers engaged in direct-to-consumer
				marketing, direct-to-institution marketing, or direct-to-store marketing,
				business, or activities that produce a value-added agricultural product (as
				defined in section 231(a) of the Agricultural Risk Protection Act of 2000 (7
				U.S.C. 1632a(a))).
										(b)Guaranteed loansA loan may be guaranteed under this chapter
				only—
										(1)to pay the costs incident to reorganizing a
				farm for more profitable operation;
										(2)to purchase livestock, poultry, or farm
				equipment;
										(3)to purchase feed, seed, fertilizer,
				insecticide, or farm supplies, or to meet other essential farm operating
				expenses, including cash rent;
										(4)to finance land or water development, use,
				or conservation;
										(5)to refinance indebtedness;
										(6)to pay loan closing costs;
										(7)to assist a farmer in changing the
				equipment, facilities, or methods of operation of a farm to comply with a
				standard promulgated under section 6 of the Occupational Safety and Health Act
				of 1970 (29 U.S.C. 655) or a standard adopted by a State under a plan approved
				under section 18 of that Act (29 U.S.C. 667), if the Secretary determines that
				without assistance under this paragraph the farmer is likely to suffer
				substantial economic injury due to compliance with the standard;
										(8)to train a borrower under section 3419;
				or
										(9)to provide other farm or home needs,
				including family subsistence.
										(c)Hazard insurance requirementThe Secretary may not make a loan to a
				farmer under this chapter unless the farmer has, or agrees to obtain, hazard
				insurance on the property to be acquired with the loan.
									(d)Private reserve
										(1)In generalNotwithstanding any other provision of this
				title, the Secretary may reserve a portion of any loan made under this chapter
				to be placed in an unsupervised bank account that may be used at the discretion
				of the borrower for the basic family needs of the borrower and the immediate
				family of the borrower.
										(2)Limit on size of the reserveThe size of the reserve shall not exceed
				the lesser of—
											(A)10 percent of the loan;
											(B)$5,000; or
											(C)the amount needed to provide for the basic
				family needs of the borrower and the immediate family of the borrower for 3
				calendar months.
											(e)Loans to local and regional food
				producers
										(1)TrainingThe Secretary shall ensure that loan
				officers processing loans under subsection (a)(11) receive appropriate training
				to serve borrowers and potential borrowers engaged in local and regional food
				production.
										(2)Valuation
											(A)In generalThe Secretary shall develop ways to
				determine unit prices (or other appropriate forms of valuation) for crops and
				other agricultural products, the end use of which is intended to be in locally
				or regionally produced agricultural food products, to facilitate lending to
				local and regional food producers.
											(B)Price historyThe Secretary shall implement a mechanism
				for local and regional food producers to establish price history for the crops
				and other agricultural products produced by local and regional food
				producers.
											(3)OutreachThe Secretary shall develop and implement
				an outreach strategy to engage and provide loan services to local and regional
				food producers.
										3203.Restrictions on loans
									(a)Requirements
										(1)In generalThe Secretary may not make or guarantee a
				loan under this chapter—
											(A)that would cause the total principal
				indebtedness outstanding at any 1 time for loans made under this chapter to any
				1 borrower to exceed—
												(i)(I)in the case of a loan made by the
				Secretary, $300,000; or
													(II)in the case of a loan guaranteed by the
				Secretary, $700,000 (as modified under paragraph (2)); or
													(B)for the purchasing or leasing of land other
				than for cash rent, or for carrying on a land leasing or land purchasing
				program.
											(2)ModificationThe amount specified in paragraph
				(1)(A)(ii) shall be—
											(A)increased, beginning with fiscal year 2000,
				by the inflation percentage applicable to the fiscal year in which the loan is
				guaranteed; and
											(B)reduced by the unpaid indebtedness of the
				borrower on loans under sections specified in section 3104 that are guaranteed
				by the Secretary.
											(b)Inflation percentageFor purposes of this section, the inflation
				percentage applicable to a fiscal year is the percentage (if any) by
				which—
										(1)the average of the Prices Paid By Farmers
				Index (as compiled by the National Agricultural Statistics Service of the
				Department) for the 12-month period ending on August 31 of the immediately
				preceding fiscal year; exceeds
										(2)the average of that index (as so defined)
				for the 12-month period ending on August 31, 1996.
										3204.Terms of loans
									(a)Personal liabilityA borrower of a loan made under this
				chapter shall secure the loan with the full personal liability of the borrower
				and such other security as the Secretary may prescribe.
									(b)Interest rates
										(1)Maximum rate
											(A)In generalExcept as provided in paragraphs (2) and
				(3), the interest rate on a loan made under this chapter (other than a
				guaranteed loan) shall be determined by the Secretary at a rate not to exceed
				the sum obtained by adding—
												(i)the current average market yield on
				outstanding marketable obligations of the United States with remaining periods
				to maturity comparable to the average maturity of the loan; and
												(ii)an additional charge not to exceed 1
				percent, as determined by the Secretary.
												(B)AdjustmentThe sum obtained under subparagraph (A)
				shall be adjusted to the nearest 1/8 of 1 percent.
											(2)Guaranteed loanThe interest rate on a guaranteed loan made
				under this chapter shall be such rate as may be agreed on by the borrower and
				the lender, but may not exceed any rate prescribed by the Secretary.
										(3)Low-income loanThe interest rate on a direct loan made
				under this chapter to a low-income, limited-resource borrower shall be
				determined by the Secretary at a rate that is not—
											(A)greater than the sum obtained by
				adding—
												(i)an amount that does not exceed
				1/2 of the current average market yield on outstanding
				marketable obligations of the United States with a maturity of 5 years;
				and
												(ii)an amount not to exceed 1 percent per year,
				as the Secretary determines is appropriate; or
												(B)less than 5 percent per year.
											(c)Period for repaymentThe period for repayment of a loan made
				under this chapter may not exceed 7 years.
									(d)Line-of-Credit loans
										(1)In generalA loan made or guaranteed by the Secretary
				under this chapter may be in the form of a line-of-credit loan.
										(2)TermA line-of-credit loan under paragraph (1)
				shall terminate not later than 5 years after the date that the loan is made or
				guaranteed.
										(3)EligibilityFor purposes of determining eligibility for
				an operating loan under this chapter, each year during which a farmer takes an
				advance or draws on a line-of-credit loan the farmer shall be considered as
				having received an operating loan for 1 year.
										(4)Termination of delinquent
				loansIf a borrower does not
				pay an installment on a line-of-credit loan on schedule, the borrower may not
				take an advance or draw on the line-of-credit, unless the Secretary determines
				that—
											(A)the failure of the borrower to pay on
				schedule was due to unusual conditions that the borrower could not control;
				and
											(B)the borrower will reduce the line-of-credit
				balance to the scheduled level at the end of—
												(i)the production cycle; or
												(ii)the marketing of the agricultural products
				of the borrower.
												(5)Agricultural commoditiesA line-of-credit loan may be used to
				finance the production or marketing of an agricultural commodity that is
				eligible for a price support program of the Department.
										3Emergency loans
								3301.Emergency loans
									(a)In generalThe Secretary shall make or guarantee an
				emergency loan under this chapter to an eligible farmer (including a commercial
				fisherman) only to the extent and in such amounts as provided in advance in
				appropriation Acts.
									(b)EligibilityAn established farmer shall be eligible
				under subsection (a) only—
										(1)if the farmer or an individual holding a
				majority interest in the farmer—
											(A)is a citizen of the United States;
				and
											(B)has experience and resources that the
				Secretary determines are sufficient to ensure a reasonable prospect of success
				in the farming operation proposed by the farmer;
											(2)in the case of a farmer that is an
				individual, if the farmer is—
											(A)in the case of a loan for a purpose under
				chapter 1, an owner, operator, or lessee-operator described in section
				3101(b)(2); and
											(B)in the case of a loan for a purpose under
				chapter 2, an operator of a farm that is not larger than a family farm;
											(3)in the case of a farmer that is a
				cooperative, corporation, partnership, trust, limited liability company, joint
				operation, or such other legal entity as the Secretary determines to be
				appropriate, with respect to the entity and each farm in which the entity has
				an ownership or operator interest—
											(A)if—
												(i)a majority interest is held by individuals
				who are related by blood or marriage, as defined by the Secretary;
												(ii)at least 1 of the individuals is or will be
				the operator of the farm; and
												(iii)the farm is not larger than a family
				farm;
												(B)if—
												(i)all of the individuals who are or propose
				to become owners or operators of a farm are related by blood or
				marriage;
												(ii)all of the individuals are or propose to
				become operators of the farm; and
												(iii)each of the interests of the individuals
				separately constitutes not larger than a family farm even if the ownership
				interests of the individuals collectively constitute larger than a family farm;
				or
												(C)if—
												(i)the entire interest is not held by
				individuals who are related by blood or marriage, as defined by the
				Secretary;
												(ii)all of the individuals are or propose to
				become farm operators; and
												(iii)the farm is not larger than a family
				farm;
												(4)if the entity is owned, in whole or in
				part, by 1 or more other entities and each individual who is an owner of the
				family farm involved has a direct or indirect ownership interest in each of the
				other entities;
										(5)if the farmer (or in the case of a farmer
				that is an entity, the 1 or more individuals that hold a majority interest in
				the entity) is unable to obtain credit elsewhere; and
										(6)(A)if the Secretary finds that the operations
				of the farmer have been substantially affected by—
												(i)a natural or major disaster or emergency
				designated by the President under the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.); or
												(ii)a quarantine imposed by the Secretary under
				the Plant Protection Act (7 U.S.C. 7701 et seq.) or the Animal Health
				Protection Act (7 U.S.C. 8301 et seq.); or
												(B)if the farmer conducts farming operations
				in a county or a county contiguous to a county in which the Secretary has found
				that farming operations have been substantially affected by a natural or major
				disaster or emergency.
											(c)Time for accepting an
				applicationThe Secretary
				shall accept an application for a loan under this chapter from a farmer at any
				time during the 8-month period beginning on the date that—
										(1)the Secretary determines that farming
				operations of the farmer have been substantially affected by—
											(A)a quarantine imposed by the Secretary under
				the Plant Protection Act (7 U.S.C. 7701 et seq.) or the Animal Health
				Protection Act (7 U.S.C. 8301 et seq.); or
											(B)a natural disaster; or
											(2)the President makes a major disaster or
				emergency designation with respect to the affected county of the farmer
				referred to in subsection (b)(5)(B).
										(d)Hazard insurance requirementThe Secretary may not make a loan to a
				farmer under this chapter to cover a property loss unless the farmer had hazard
				insurance that insured the property at the time of the loss.
									(e)Family farmThe Secretary shall conduct the loan
				program under this chapter in a manner that will foster and encourage the
				family farm system of agriculture, consistent with the reaffirmation of policy
				and declaration of the intent of Congress contained in section 102(a) of the
				Food and Agriculture Act of 1977 (7 U.S.C. 2266(a)).
									3302.Purposes of loansSubject to the limitations on the amounts of
				loans provided in section 3303(a), a loan may be made or guaranteed under this
				chapter for—
									(1)any purpose authorized for a loan under
				chapter 1 or 2; and
									(2)crop or livestock purposes that are—
										(A)necessitated by a quarantine, natural
				disaster, major disaster, or emergency; and
										(B)considered desirable by the farmer.
										3303.Terms of loans
									(a)Maximum amount of loanThe Secretary may not make or guarantee a
				loan under this chapter to a borrower who has suffered a loss in an amount
				that—
										(1)exceeds the actual loss caused by a
				disaster; or
										(2)would cause the total indebtedness of the
				borrower under this chapter to exceed $500,000.
										(b)Interest
				ratesAny portion of a loan
				under this chapter up to the amount of the actual loss suffered by a farmer
				caused by a disaster shall be at a rate prescribed by the Secretary, but not in
				excess of 8 percent per annum.
									(c)Interest subsidies for guaranteed
				loansIn the case of a
				guaranteed loan under this chapter, the Secretary may pay an interest subsidy
				to the lender for any portion of the loan up to the amount of the actual loss
				suffered by a farmer caused by a disaster.
									(d)Time for repayment
										(1)In generalSubject to paragraph (2), a loan under this
				chapter shall be repayable at such times as the Secretary may determine,
				considering the purpose of the loan and the nature and effect of the disaster,
				but not later than the maximum repayment period allowed for a loan for a
				similar purpose under chapters 1 and 2.
										(2)Extended repayment periodThe Secretary may, if the loan is for a
				purpose described in chapter 2 and the Secretary determines that the need of
				the loan applicant justifies the longer repayment period, make the loan
				repayable at the end of a period of more than 7 years, but not more than 20
				years.
										(e)Security for loan
										(1)In generalA borrower of a loan made under this
				chapter shall secure the loan with the full personal liability of the borrower
				and such other security as the Secretary may prescribe.
										(2)Adequate securitySubject to paragraph (3), the Secretary may
				not make or guarantee a loan under this chapter unless the security for the
				loan is adequate to ensure repayment of the loan.
										(3)Inadequate security due to
				disasterIf adequate security
				for a loan under this chapter is not available because of a disaster, the
				Secretary shall accept as security any collateral that is available if the
				Secretary is confident that the collateral and the repayment ability of the
				farmer are adequate security for the loan.
										(4)Valuation of farm assetsIf a farm asset (including land, livestock,
				or equipment) is used as collateral to secure a loan applied for under this
				chapter and the governor of the State in which the farm is located requests
				assistance under this chapter or the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.) for the portion of the State
				in which the asset is located, the Secretary shall establish the value of the
				asset as of the day before the occurrence of the natural or major disaster or
				emergency.
										(f)Review of loan
										(1)In generalIn the case of a loan made, but not
				guaranteed, under section 3301, the Secretary shall review the loan 3 years
				after the loan is made, and every 2 years thereafter for the term of the
				loan.
										(2)Termination of Federal
				assistanceIf, based on a
				review under paragraph (1), the Secretary determines that the borrower is able
				to obtain a loan from a non-Federal source at reasonable rates and terms, the
				borrower shall, on request by the Secretary, apply for, and accept, a
				non-Federal loan in a sufficient amount to repay the Secretary.
										3304.Production losses
									(a)In generalThe Secretary shall make or guarantee a
				loan under this chapter to an eligible farmer for production losses if a single
				enterprise that constitutes a basic part of the farming operation of the farmer
				has sustained at least a 30 percent loss in normal per acre or per animal
				production, or such lesser percentage as the Secretary may determine, as a
				result of a disaster.
									(b)Basis for percentageA percentage loss under subsection (a)
				shall be based on the average monthly price in effect for the previous crop or
				calendar year, as appropriate.
									(c)Amount
				of loanA loan under
				subsection (a) shall be in an amount that is equal to 80 percent, or such
				greater percentage as the Secretary may determine, of the total calculated
				actual production loss sustained by the farmer.
									4General farmer loan provisions
								3401.Agricultural Credit Insurance
				FundThe fund established
				pursuant to section 11(a) of the Bankhead-Jones Farm Tenant Act (60 Stat. 1075,
				chapter 964) shall be known as the Agricultural Credit Insurance Fund (referred
				to in this section as the Fund, unless the context otherwise
				requires) for the discharge of the obligations of the Secretary under
				agreements insuring loans under this subtitle and loans and mortgages insured
				under prior authority.
								3402.Guaranteed farmer loans
									(a)In generalThe Secretary may provide financial
				assistance to a borrower for a purpose provided in this subtitle by
				guaranteeing a loan made by any Federal or State chartered bank, savings and
				loan association, cooperative lending agency, or other legally organized
				lending agency.
									(b)Interest rateThe interest rate payable by a borrower on
				the portion of a guaranteed loan that is sold by a lender to the secondary
				market under this subtitle may be lower than the interest rate charged on the
				portion retained by the lender, but shall not exceed the average interest rate
				charged by the lender on loans made to farm borrowers.
									(c)FeesIn the case of a loan guarantee on a loan
				made by a commercial or cooperative lender related to a loan made by the
				Secretary under section 3107—
										(1)the Secretary shall not charge a fee to any
				person (including a lender); and
										(2)a lender may charge a loan origination and
				servicing fee in an amount not to exceed 1 percent of the amount of the
				loan.
										(d)Maximum guarantee of 90
				percentExcept as provided in
				subsections (e) and (f), a loan guarantee under this subtitle shall be for not
				more than 90 percent of the principal and interest due on the loan.
									(e)Refinanced loans guaranteed at 95
				percentThe Secretary shall
				guarantee 95 percent of—
										(1)in the case of a loan that solely
				refinances a direct loan made under this subtitle, the principal and interest
				due on the loan on the date of the refinancing; or
										(2)in the case of a loan that is used for
				multiple purposes, the portion of the loan that refinances the principal and
				interest due on a direct loan made under this subtitle that is outstanding on
				the date the loan is guaranteed.
										(f)Beginning farmer loans guaranteed up to 95
				percentThe Secretary may
				guarantee not more than 95 percent of—
										(1)a farm ownership loan for acquiring a farm
				to a borrower who is participating in the downpayment loan program under
				section 3107; or
										(2)an operating loan to a borrower who is
				participating in the downpayment loan program under section 3107 that is made
				during the period that the borrower has a direct loan outstanding under chapter
				1 for acquiring a farm.
										(g)Guarantee of loans made under State
				beginning farmer programsThe
				Secretary may guarantee under this subtitle a loan made under a State beginning
				farmer program, including a loan financed by the net proceeds of a qualified
				small issue agricultural bond for land or property described in section
				144(a)(12)(B)(ii) of the Internal Revenue Code of 1986.
									(h)Partial liquidationsIf a partial liquidation of a delinquent
				loan is performed (with the prior consent of the Secretary) as part of loan
				servicing by a guaranteed lender under this subtitle, the Secretary shall not
				require full liquidation of the loan for the lender to be eligible to receive
				payment on losses.
									3403.Provision of information to
				borrowers
									(a)Approval notificationThe Secretary shall approve or disapprove
				an application for a loan or loan guarantee made under this subtitle, and
				notify the applicant of such action, not later than 60 days after the date on
				which the Secretary has received a complete application for the loan or loan
				guarantee.
									(b)List of lendersThe Secretary shall make available to any
				farmer, on request, a list of lenders in the area that participate in
				guaranteed farmer program loan programs established under this subtitle, and
				other lenders in the area that express a desire to participate in the programs
				and that request inclusion on the list.
									(c)Other information
										(1)In generalOn the request of a borrower, the Secretary
				shall make available to the borrower—
											(A)a copy of each document signed by the
				borrower;
											(B)a copy of each appraisal performed with
				respect to the loan; and
											(C)any document that the Secretary is required
				to provide to the borrower under any law in effect on the date of the
				request.
											(2)Rule of constructionParagraph (1) shall not supersede any duty
				imposed on the Secretary by a law in effect on January 5, 1988, unless the duty
				directly conflicts with a duty under paragraph (1).
										3404.Notice of loan service programs
									(a)RequirementThe Secretary shall provide notice by
				certified mail to each borrower who is at least 90 days past due on the payment
				of principal or interest on a loan made under this subtitle.
									(b)ContentsThe notice required under subsection (a)
				shall—
										(1)include a summary of all primary loan
				service programs, homestead retention programs, debt settlement programs, and
				appeal procedures, including the eligibility criteria, and terms and conditions
				of the programs and procedures;
										(2)include a summary of the manner in which
				the borrower may apply, and be considered, for all such programs, except that
				the Secretary shall not require the borrower to select among the programs or
				waive any right to be considered for any program carried out by the
				Secretary;
										(3)advise the borrower regarding all filing
				requirements and any deadlines that must be met for requesting loan
				servicing;
										(4)provide any relevant forms, including
				applicable response forms;
										(5)advise the borrower that a copy of
				regulations is available on request; and
										(6)be designed to be readable and
				understandable by the borrower.
										(c)Contained in regulationsAll notices required by this section shall
				be contained in the regulations issued to carry out this subtitle.
									(d)TimingThe notice described in subsection (b)
				shall be provided—
										(1)at the time an application is made for
				participation in a loan service program;
										(2)on written request of the borrower;
				and
										(3)before the earliest of the date of—
											(A)initiating any liquidation;
											(B)requesting the conveyance of security
				property;
											(C)accelerating the loan;
											(D)repossessing property;
											(E)foreclosing on property; or
											(F)taking any other collection action.
											(e)Consideration of borrowers for loan service
				programs
										(1)In generalThe Secretary shall consider a farmer
				program loan borrower for all loan service programs if, not later than 60 days
				after receipt of the notice described in subsection (b), the borrower requests
				the consideration in writing.
										(2)PriorityIn considering a borrower for a loan
				service program, the Secretary shall place the highest priority on the
				preservation of the farming operations of the borrower.
										3405.Planting and production history
				guidelines
									(a)In generalThe Secretary shall ensure that appropriate
				procedures, including, to the extent practicable, onsite inspections, or use of
				county or State yield averages, are used in calculating future yields for an
				applicant for a loan, when an accurate projection cannot be made because the
				past production history of the farmer has been affected by a natural or major
				disaster or emergency.
									(b)Calculation of yields
										(1)In generalFor the purpose of averaging the past
				yields of the farm of a farmer over a period of crop years to calculate the
				future yield of the farm under this subtitle, the Secretary shall permit the
				farmer to exclude the crop year with the lowest actual or county average yield
				for the farm from the calculation, if the farmer was affected by a natural or
				major disaster or emergency during at least 2 of the crop years during the
				period.
										(2)Affected by a natural or major disaster or
				emergencyA farmer was
				affected by a natural or major disaster or emergency under paragraph (1) if the
				Secretary finds that the farming operations of the farmer have been
				substantially affected by a natural or major disaster or emergency, including a
				farmer who has a qualifying loss but is not located in a designated or declared
				disaster area.
										(3)Application of subsectionThis subsection shall apply to any action
				taken by the Secretary that involves—
											(A)a loan under chapter 1 or 2; and
											(B)the yield of a farm of a farmer, including
				making a loan or loan guarantee, servicing a loan, or making a credit
				sale.
											3406.Special conditions and limitations on
				loans
									(a)Applicant requirementsIn connection with a loan made or
				guaranteed under this subtitle, the Secretary shall require—
										(1)the applicant—
											(A)to certify in writing that, and the
				Secretary shall determine whether, the applicant is unable to obtain credit
				elsewhere; and
											(B)to furnish an appropriate written financial
				statement;
											(2)except for a guaranteed loan, an agreement
				by the borrower that if at any time it appears to the Secretary that the
				borrower may be able to obtain a loan from a production credit association, a
				Federal land bank, or other responsible cooperative or private credit source
				(or, in the case of a borrower under section 3106, the borrower may be able to
				obtain a loan under section 3101), at reasonable rates and terms for loans for
				similar purposes and periods of time, the borrower will, on request by the
				Secretary, apply for and accept the loan in a sufficient amount to repay the
				Secretary or the insured lender, or both, and to pay for any stock necessary to
				be purchased in a cooperative lending agency in connection with the
				loan;
										(3)such provision for supervision of the
				operations of the borrower as the Secretary shall consider necessary to achieve
				the objectives of the loan and protect the interests of the United States;
				and
										(4)the application of a person who is a
				veteran for a loan under chapter 1 or 2 to be given preference over a similar
				application from a person who is not a veteran if the applications are on file
				in a county or area office at the same time.
										(b)Agency processing requirements
										(1)Notifications
											(A)Incomplete application
				notificationIf an
				application for a loan or loan guarantee under this subtitle (other than an
				operating loan or loan guarantee) is incomplete, the Secretary shall inform the
				applicant of the reasons the application is incomplete not later than 20 days
				after the date on which the Secretary has received the application.
											(B)Operating loans
												(i)Additional information neededNot later than 10 calendar days after the
				Secretary receives an application for an operating loan or loan guarantee, the
				Secretary shall notify the applicant of any information required before a
				decision may be made on the application.
												(ii)Information not receivedIf, not later than 20 calendar days after
				the date a request is made pursuant to clause (i) with respect to an
				application, the Secretary has not received the information requested, the
				Secretary shall notify the applicant and the district office of the Farm
				Service Agency, in writing, of the outstanding information.
												(C)Request information
												(i)In generalOn receipt of an application, the Secretary
				shall request from other parties such information as may be needed in
				connection with the application.
												(ii)Information from an agency of the
				DepartmentNot later than 15
				calendar days after the date on which an agency of the Department receives a
				request for information made pursuant to subparagraph (A), the agency shall
				provide the Secretary with the requested information.
												(2)Report of pending applications
											(A)In generalA county office shall notify the district
				office of the Farm Service Agency of each application for an operating loan or
				loan guarantee that is pending more than 45 days after receipt, and the reasons
				for which the application is pending.
											(B)Action on pending
				applicationsA district
				office that receives a notice provided under subparagraph (A) with respect to
				an application shall immediately take steps to ensure that final action is
				taken on the application not later than 15 days after the date of the receipt
				of the notice.
											(C)Pending application reportThe district office shall report to the
				State office of the Farm Service Agency on each application for an operating
				loan or loan guarantee that is pending more than 45 days after receipt, and the
				reasons for which the application is pending.
											(D)Report to CongressEach month, the Secretary shall notify the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, on a State-by-State basis,
				as to each application for an operating loan or loan guarantee on which final
				action had not been taken within 60 calendar days after receipt by the
				Secretary, and the reasons for which final action had not been taken.
											(3)Disapprovals
											(A)In generalIf an application for a loan or loan
				guarantee under this subtitle is disapproved by the Secretary, the Secretary
				shall state the reasons for the disapproval in the notice required under
				paragraph (1).
											(B)Disapproval due to lack of funds
												(i)In generalNotwithstanding paragraph (1), each
				application for a loan or loan guarantee under section 3601(e), or for a loan
				under section 3501(a) or 3502(a), that is to be disapproved by the Secretary
				solely because the Secretary lacks the funds necessary to make the loan or
				guarantee shall not be disapproved but shall be placed in pending
				status.
												(ii)ReconsiderationThe Secretary shall retain each pending
				application and reconsider the application beginning on the date that
				sufficient funds become available.
												(iii)NotificationNot later than 60 days after funds become
				available regarding each pending application, the Secretary shall notify the
				applicant of the approval or disapproval of funding for the application.
												(4)Approvals on appealIf an application for a loan or loan
				guarantee under this subtitle is disapproved by the Secretary, but that action
				is subsequently reversed or revised as the result of an appeal within the
				Department or to the courts of the United States and the application is
				returned to the Secretary for further consideration, the Secretary shall act on
				the application and provide the applicant with notice of the action not later
				than 15 days after the date of return of the application to the
				Secretary.
										(5)Provision of proceeds
											(A)In generalExcept as provided in subparagraph (B), if
				an application for a guaranteed loan under this subtitle is approved by the
				Secretary, the Secretary shall provide the loan proceeds to the applicant not
				later than 15 days (or such longer period as the applicant may approve) after
				the application for the loan is approved by the Secretary.
											(B)Lack of fundsIf the Secretary is unable to provide the
				loan proceeds to the applicant during the 15-day period described in
				subparagraph (A) because sufficient funds are not available to the Secretary
				for that purpose, the Secretary shall provide the loan proceeds to the
				applicant as soon as practicable (but in no event later than 15 days unless the
				applicant agrees to a longer period) after sufficient funds for that purpose
				become available to the Secretary.
											3407.Graduation of borrowers
									(a)Graduation of Seasoned Direct Loan
				Borrowers to the Loan Guarantee Program
										(1)Review of loans
											(A)In generalThe Secretary, or a contracting third
				party, shall annually review under section 3420 the loans of each seasoned
				direct loan borrower.
											(B)AssistanceIf, based on the review, it is determined
				that a borrower would be able to obtain a loan, guaranteed by the Secretary,
				from a commercial or cooperative lender at reasonable rates and terms for loans
				for similar purposes and periods of time, the Secretary shall assist the
				borrower in applying for the commercial or cooperative loan.
											(2)Prospectus
											(A)In generalIn accordance with section 3422, the
				Secretary shall prepare a prospectus on each seasoned direct loan borrower
				determined eligible to obtain a guaranteed loan.
											(B)RequirementsThe prospectus shall contain a description
				of the amounts of the loan guarantee and interest assistance that the Secretary
				will provide to the seasoned direct loan borrower to enable the seasoned direct
				loan borrower to carry out a financially viable farming plan if a guaranteed
				loan is made.
											(3)Verification
											(A)In generalThe Secretary shall provide a prospectus of
				a seasoned direct loan borrower to each approved lender whose lending area
				includes the location of the seasoned direct loan borrower.
											(B)NotificationThe Secretary shall notify each borrower of
				a loan that a prospectus has been provided to a lender under subparagraph
				(A).
											(C)Credit extendedIf the Secretary receives an offer from an
				approved lender to extend credit to the seasoned direct loan borrower under
				terms and conditions contained in the prospectus, the seasoned direct loan
				borrower shall not be eligible for a loan from the Secretary under chapter 1 or
				2, except as otherwise provided in this section.
											(4)Insufficient assistance or
				offersIf the Secretary is
				unable to provide loan guarantees and, if necessary, interest assistance to the
				seasoned direct loan borrower under this section in amounts sufficient to
				enable the seasoned direct loan borrower to borrow from commercial sources the
				amount required to carry out a financially viable farming plan, or if the
				Secretary does not receive an offer from an approved lender to extend credit to
				a seasoned direct loan borrower under the terms and conditions contained in the
				prospectus, the Secretary shall make a loan to the seasoned direct loan
				borrower under chapter 1 or 2, whichever is applicable.
										(5)Interest rate reductionsTo the extent necessary for the borrower to
				obtain a loan, guaranteed by the Secretary, from a commercial or cooperative
				lender, the Secretary shall provide interest rate reductions as provided for
				under section 3413.
										(b)Transition to private commercial or other
				sources of credit
										(1)In generalIn making an operating or ownership loan,
				the Secretary shall establish a plan and promulgate regulations (including
				performance criteria) that promote the goal of transitioning borrowers to
				private commercial credit and other sources of credit in the shortest period of
				time practicable.
										(2)CoordinationIn carrying out this section, the Secretary
				shall integrate and coordinate the transition policy described in subsection
				(a) with—
											(A)the borrower training program established
				by section 3419;
											(B)the loan assessment process established by
				section 3420;
											(C)the supervised credit requirement
				established by section 3421;
											(D)the market placement program established by
				section 3422; and
											(E)other appropriate programs and authorities,
				as determined by the Secretary.
											(c)Graduation of borrowers with operating
				loans or guarantees to private commercial creditThe Secretary shall establish a plan, in
				coordination with activities under sections 3419 through 3422, to encourage
				each borrower with an outstanding loan under this chapter, or with respect to
				whom there is an outstanding guarantee under this chapter, to graduate to
				private commercial or other sources of credit.
									3408.Debt adjustment and credit
				counselingIn carrying out
				this subtitle, the Secretary may—
									(1)provide voluntary debt adjustment
				assistance between—
										(A)farmers; and
										(B)the creditors of the farmers;
										(2)cooperate with State, territorial, and
				local agencies and committees engaged in the debt adjustment; and
									(3)give credit counseling.
									3409.Security servicing
									(a)Sale of property
										(1)In generalSubject to this subsection and subsection
				(e)(1), the Secretary shall offer to sell real property that is acquired by the
				Secretary under this subtitle using the following order and method of
				sale:
											(A)AdvertisementNot later than 15 days after acquiring real
				property, the Secretary shall publicly advertise the property for sale.
											(B)Qualified beginning farmer
												(i)In generalNot later than 135 days after acquiring
				real property, the Secretary shall offer to sell the property to a qualified
				beginning farmer or a socially disadvantaged farmer at current market value
				based on a current appraisal.
												(ii)Random selectionIf more than 1 qualified beginning farmer
				or socially disadvantaged farmer offers to purchase the property, the Secretary
				shall select between the qualified applicants on a random basis.
												(iii)Appeal of random selectionA random selection or denial by the
				Secretary of a qualified beginning farmer or a socially disadvantaged farmer
				for farm inventory property under this subparagraph shall be final and not
				administratively appealable.
												(C)Public saleIf no acceptable offer is received from a
				qualified beginning farmer or a socially disadvantaged farmer under
				subparagraph (B) not later than 135 days after acquiring the real property, the
				Secretary shall, not later than 30 days after the 135-day period, sell the
				property after public notice at a public sale, and, if no acceptable bid is
				received, by negotiated sale, at the best price obtainable.
											(2)Interest
											(A)In generalSubject to subparagraph (B), any conveyance
				of real property under this subsection shall include all of the interest of the
				United States in the property, including mineral rights.
											(B)ConservationThe Secretary may for conservation purposes
				grant or sell an easement, restriction, development right, or similar legal
				right to real property to a State, a political subdivision of a State, or a
				private nonprofit organization separately from the underlying fee or other
				rights to the property owned by the United States.
											(3)Other lawSubtitle I of title 40, United States Code,
				and title III of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) shall
				not apply to any exercise of authority under this subtitle.
										(4)Lease of property
											(A)In generalSubject to subparagraph (B), the Secretary
				may not lease any real property acquired under this subtitle.
											(B)Exception
												(i)Qualified beginning farmer or socially
				disadvantaged farmerThe
				Secretary may lease or contract to sell to a qualified beginning farmer or a
				socially disadvantaged farmer a farm acquired by the Secretary under this
				subtitle if the qualified beginning farmer qualifies for a credit sale or
				direct farm ownership loan under chapter 1 but credit sale authority for loans
				or direct farm ownership loan funds, respectively, are not available.
												(ii)TermThe term of a lease or contract to sell to
				a qualified beginning farmer or a socially disadvantaged farmer under clause
				(i) shall be until the earlier of—
													(I)the date that is 18 months after the date
				of the lease or sale; or
													(II)the date that direct farm ownership loan
				funds or credit sale authority for loans becomes available to the qualified
				beginning farmer or socially disadvantaged farmer.
													(iii)Income-producing capabilityIn determining the rental rate on real
				property leased under this subparagraph, the Secretary shall consider the
				income-producing capability of the property during the term that the property
				is leased.
												(5)Expedited determination
											(A)In generalOn the request of an applicant, not later
				than 30 days after denial of the application, the appropriate State director
				shall provide an expedited review and determination of whether the applicant is
				a qualified beginning farmer or a socially disadvantaged farmer for the purpose
				of acquiring farm inventory property.
											(B)AppealThe determination of a State Director under
				subparagraph (A) shall be final and not administratively appealable.
											(C)Effects of determinations
												(i)In generalThe Secretary shall maintain statistical
				data on the number and results of determinations made under subparagraph (A)
				and the effect of the determinations on—
													(I)selling farm inventory property to
				qualified beginning farmers or socially disadvantaged farmers; and
													(II)disposing of real property in
				inventory.
													(ii)NotificationThe Secretary shall notify the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate if the Secretary determines that the
				review process under subparagraph (A) is adversely affecting the selling of
				farm inventory property to qualified beginning farmers or socially
				disadvantaged farmers or the disposing of real property in inventory.
												(b)Road and utility easements and
				condemnationsIn the case of
				any real property administered under this subtitle, the Secretary may grant or
				sell easements or rights-of-way for roads, utilities, and other appurtenances
				that are not inconsistent with the public interest.
									(c)Sale or lease of farmland
										(1)Disposition of real property on Indian
				reservations
											(A)Definition of Indian
				reservationIn this
				paragraph, the term Indian reservation means—
												(i)all land located within the limits of any
				Indian reservation under the jurisdiction of the United States, notwithstanding
				the issuance of any patent, and, including any right-of-way running through the
				reservation;
												(ii)trust or restricted land located within the
				boundaries of a former reservation of an Indian tribe in the State of Oklahoma;
				or
												(iii)all Indian allotments the Indian titles to
				which have not been extinguished if the allotments are subject to the
				jurisdiction of an Indian tribe.
												(B)DispositionExcept as provided in paragraph (3), the
				Secretary shall dispose of or administer the property as provided in this
				paragraph when—
												(i)the Secretary acquires property under this
				subtitle that is located within an Indian reservation; and
												(ii)the borrower-owner is the Indian tribe that
				has jurisdiction over the reservation in which the real property is located or
				the borrower-owner is a member of the Indian tribe;
												(C)PriorityNot later than 90 days after acquiring the
				property, the Secretary shall afford an opportunity to purchase or lease the
				real property in accordance with the order of priority established under
				subparagraph (D) to the Indian tribe having jurisdiction over the Indian
				reservation within which the real property is located or, if no order of
				priority is established by the Indian tribe under subparagraph (D), in the
				following order:
												(i)An Indian member of the Indian tribe that
				has jurisdiction over the reservation within which the real property is
				located.
												(ii)An Indian corporate entity.
												(iii)The Indian tribe.
												(D)Revision of priority and restriction of
				eligibilityThe governing
				body of any Indian tribe having jurisdiction over an Indian reservation may
				revise the order of priority provided in subparagraph (C) under which land
				located within the reservation shall be offered for purchase or lease by the
				Secretary under subparagraph (C) and may restrict the eligibility for the
				purchase or lease to—
												(i)persons who are members of the Indian
				tribe;
												(ii)Indian corporate entities that are
				authorized by the Indian tribe to lease or purchase land within the boundaries
				of the reservation; or
												(iii)the Indian tribe itself.
												(E)Transfer of property to secretary of the
				interior
												(i)In generalIf real property described in subparagraph
				(B) is not purchased or leased under subparagraph (C) and the Indian tribe
				having jurisdiction over the reservation within which the real property is
				located is unable to purchase or lease the real property, the Secretary shall
				transfer the real property to the Secretary of the Interior who shall
				administer the real property as if the real property were held in trust by the
				United States for the benefit of the Indian tribe.
												(ii)Use of rental incomeFrom the rental income derived from the
				lease of the transferred real property, and all other income generated from the
				transferred real property, the Secretary of the Interior shall pay the State,
				county, municipal, or other local taxes to which the transferred real property
				was subject at the time of acquisition by the Secretary, until the earlier
				of—
													(I)the expiration of the 4-year period
				beginning on the date on which the real property is so transferred; or
													(II)such time as the land is transferred into
				trust pursuant to subparagraph (H).
													(F)Responsibilities of
				secretariesIf any real
				property is transferred to the Secretary of the Interior under subparagraph
				(E)—
												(i)the Secretary of Agriculture shall have no
				further responsibility under this subtitle for—
													(I)collection of any amounts with regard to
				the farm program loan that had been secured by the real property;
													(II)any lien arising out of the loan
				transaction; or
													(III)repayment of any amount with regard to the
				loan transaction or lien to the Treasury of the United States; and
													(ii)the Secretary of the Interior shall succeed
				to all right, title, and interest of the Secretary of Agriculture in the real
				estate arising from the farm program loan transaction, including the obligation
				to remit to the Treasury of the United States, in repayment of the original
				loan, the amounts provided in subparagraph (G).
												(G)Use of incomeAfter the payment of any taxes that are
				required to be paid under subparagraph (E)(ii), all remaining rental income
				derived from the lease of the real property transferred to the Secretary of the
				Interior under subparagraph (E)(i), and all other income generated from the
				real property transferred to the Secretary of the Interior under that
				subparagraph, shall be deposited as miscellaneous receipts in the Treasury of
				the United States until the amount deposited is equal to the lesser of—
												(i)the amount of the outstanding lien of the
				United States against the real property, as of the date the real property was
				acquired by the Secretary;
												(ii)the fair market value of the real property,
				as of the date of the transfer to the Secretary of the Interior; or
												(iii)the capitalized value of the real property,
				as of the date of the transfer to the Secretary of the Interior.
												(H)Holding of title in trustIf the total amount that is required to be
				deposited under subparagraph (G) with respect to any real property has been
				deposited into the Treasury of the United States, title to the real property
				shall be held in trust by the United States for the benefit of the Indian tribe
				having jurisdiction over the Indian reservation within which the real property
				is located.
											(I)Payment of remaining lien or fair market
				value of property
												(i)In generalNotwithstanding any other subparagraph of
				this paragraph, the Indian tribe having jurisdiction over the Indian
				reservation within which the real property described in subparagraph (B) is
				located may, at any time after the real property has been transferred to the
				Secretary of the Interior under subparagraph (E), offer to pay the remaining
				amount on the lien or the fair market value of the real property, whichever is
				less.
												(ii)Effect of paymentOn payment of the amount, title to the real
				property shall be held by the United States in trust for the tribe and the
				trust or restricted land that has been acquired by the Secretary under
				foreclosure or voluntary transfer under a loan made or insured under this
				subtitle and transferred to an Indian person, entity, or tribe under this
				paragraph shall be considered to have never lost trust or restricted
				status.
												(J)Applicability
												(i)In generalThis paragraph shall apply to all land in
				the land inventory established under this subtitle (as of November 28, 1990)
				that was (immediately prior to the date) owned by an Indian borrower-owner
				described in subparagraph (B) and that is situated within an Indian
				reservation, regardless of the date of foreclosure or acquisition by the
				Secretary.
												(ii)Opportunity to purchase or
				leaseThe Secretary shall
				afford an opportunity to an Indian person, entity, or tribe to purchase or
				lease the real property as provided in subparagraph (C).
												(iii)TransferIf the right is not exercised or no
				expression of intent to exercise the right is received within 180 days after
				November 28, 1990, the Secretary shall transfer the real property to the
				Secretary of the Interior as provided in subparagraph (E).
												(2)Additional rightsThe rights provided in this subsection
				shall be in addition to any right of first refusal under the law of the State
				in which the property is located.
										(3)Disposition of real property on indian
				reservations after procedures exhausted
											(A)In generalThe Secretary shall dispose of or
				administer real property described in paragraph (1)(B) only as provided in
				paragraph (1), as modified by this paragraph, if—
												(i)the real property described in paragraph
				(1)(B) is located within an Indian reservation;
												(ii)the borrower-owner is an Indian tribe that
				has jurisdiction over the reservation in which the real property is located or
				the borrower-owner is a member of an Indian tribe;
												(iii)the borrower-owner has obtained a loan made
				or guaranteed under this subtitle; and
												(iv)the borrower-owner and the Secretary have
				exhausted all of the procedures provided for in this subtitle to permit a
				borrower-owner to retain title to the real property, so that it is necessary
				for the borrower-owner to relinquish title.
												(B)Notice of right to convey
				propertyThe Secretary shall
				provide the borrower-owner of real property that is described in subparagraph
				(A) with written notice of—
												(i)the right of the borrower-owner to
				voluntarily convey the real property to the Secretary; and
												(ii)the fact that real property so conveyed
				will be placed in the inventory of the Secretary.
												(C)Notice of rights and
				protectionsThe Secretary
				shall provide the borrower-owner of the real property with written notice of
				the rights and protections provided under this subtitle to the borrower-owner,
				and the Indian tribe that has jurisdiction over the reservation in which the
				real property is located, from foreclosure or liquidation of the real property,
				including written notice—
												(i)of paragraph (1), this paragraph, and
				subsection (e)(3);
												(ii)if the borrower-owner does not voluntarily
				convey the real property to the Secretary, that—
													(I)the Secretary may foreclose on the
				property;
													(II)in the event of foreclosure, the property
				will be offered for sale;
													(III)the Secretary shall offer a bid for the
				property that is equal to the fair market value of the property or the
				outstanding principal and interest of the loan, whichever is higher;
													(IV)the property may be purchased by another
				party; and
													(V)if the property is purchased by another
				party, the property will not be placed in the inventory of the Secretary and
				the borrower-owner will forfeit the rights and protections provided under this
				subtitle; and
													(iii)of the opportunity of the borrower-owner to
				consult with the Indian tribe that has jurisdiction over the reservation in
				which the real property is located or counsel to determine if State or tribal
				law provides rights and protections that are more beneficial than the rights
				and protections provided the borrower-owner under this subtitle.
												(D)Acceptance of voluntary conveyance
												(i)In generalExcept as provided in clause (ii), the
				Secretary shall accept the voluntary conveyance of real property described in
				subparagraph (A).
												(ii)Hazardous substancesIf a hazardous substance (as defined in
				section 101(14) of the Comprehensive
				Environmental Response, Compensation, and Liability Act of 1980 (42
				U.S.C. 9601(14))) is located on the property and the Secretary takes remedial
				action to protect human health or the environment if the property is taken into
				inventory, the Secretary shall accept the voluntary conveyance of the property
				only if the Secretary determines that the conveyance is in the best interests
				of the Federal Government.
												(E)Foreclosure procedures
												(i)Notice to borrowerIf an Indian borrower-owner does not
				voluntarily convey to the Secretary real property described in subparagraph
				(A), not less than 30 days before a foreclosure sale of the property, the
				Secretary shall provide the Indian borrower-owner with the option of—
													(I)requiring the Secretary to assign the loan
				and security instruments to the Secretary of the Interior, if the Secretary of
				the Interior agrees to an assignment releasing the Secretary of Agriculture
				from all further responsibility for collection of any amounts with regard to
				the loan secured by the real property; or
													(II)requiring the Secretary to assign the loan
				and security instruments to the tribe having jurisdiction over the reservation
				in which the real property is located, if the tribe agrees to assume the loan
				under the terms specified in clause (iii).
													(ii)Notice to tribeIf an Indian borrower-owner does not
				voluntarily convey to the Secretary real property described in subparagraph
				(A), not less than 30 days before a foreclosure sale of the property, the
				Secretary shall provide written notice to the Indian tribe that has
				jurisdiction over the reservation in which the real property is located
				of—
													(I)the sale;
													(II)the fair market value of the property;
				and
													(III)the requirements of this paragraph.
													(iii)Assumed loansIf an Indian tribe assumes a loan under
				clause (i)—
													(I)the Secretary shall not foreclose the loan
				because of any default that occurred prior to the date of the
				assumption;
													(II)the loan shall be for the lesser of the
				outstanding principal and interest of the loan or the fair market value of the
				property; and
													(III)the loan shall be treated as though the
				loan was made under Public Law 91–229 (25 U.S.C. 488 et seq.).
													(F)Amount of bid by secretary
												(i)In generalExcept as provided in clause (ii), at a
				foreclosure sale of real property described in subparagraph (A), the Secretary
				shall offer a bid for the property that is equal to the higher of—
													(I)the fair market value of the property;
				or
													(II)the outstanding principal and interest on
				the loan.
													(ii)Hazardous substancesIf a hazardous substance (as defined in
				section 101(14) of the Comprehensive
				Environmental Response, Compensation, and Liability Act of 1980 (42
				U.S.C. 9601(14))) is located on the property and the Secretary takes remedial
				action to protect human health or the environment if the property is taken into
				inventory, clause (i) shall apply only if the Secretary determines that bidding
				is in the best interests of the Federal Government.
												(4)Detrimental effect on value of area
				farmlandThe Secretary shall
				not offer for sale or sell any farmland referred to in paragraphs (1) through
				(3) if placing the farmland on the market will have a detrimental effect on the
				value of farmland in the area.
										(5)Installment sales and multiple
				operators
											(A)In generalThe Secretary may sell farmland
				administered under this subtitle through an installment sale or similar device
				that contains such terms as the Secretary considers necessary to protect the
				investment of the Federal Government in the land.
											(B)Sale of contractThe Secretary may subsequently sell any
				contract entered into to carry out subparagraph (A).
											(6)Highly erodible landIn the case of farmland administered under
				this subtitle that is highly erodible land (as defined in section 1201 of the
				Food Security Act of 1985 (16 U.S.C. 3801)), the Secretary may require the use
				of specified conservation practices on the land as a condition of the sale or
				lease of the land.
										(7)No effect on acreage allotments, marketing
				quotas, or acreage basesNotwithstanding any other law, compliance
				by the Secretary with this subsection shall not cause any acreage allotment,
				marketing quota, or acreage base assigned to the property to lapse, terminate,
				be reduced, or otherwise be adversely affected.
										(8)No preemption of state lawIf a conflict exists between any provision
				of this subsection and any provision of the law of any State providing a right
				of first refusal to the owner of farmland or the operator of a farm before the
				sale or lease of land to any other person, the provision of State law shall
				prevail.
										(d)Release of normal income security
										(1)Definition of normal income
				securityIn this
				subsection:
											(A)In generalExcept as provided in subparagraph (B), the
				term normal income security means all security not considered
				basic security, including crops, livestock, poultry products, Farm Service
				Agency payments and Commodity Credit Corporation payments, and other property
				covered by Farm Service Agency liens that is sold in conjunction with the
				operation of a farm or other business.
											(B)ExceptionsThe term normal income
				security does not include any equipment (including fixtures in States
				that have adopted the Uniform Commercial Code), or foundation herd or flock,
				that is—
												(i)the basis of the farming or other
				operation; and
												(ii)the basic security for a farmer program
				loan.
												(2)General releaseThe Secretary shall release from the normal
				income security provided for a loan an amount sufficient to pay for the
				essential household and farm operating expenses of the borrower, until such
				time as the Secretary accelerates the loan.
										(3)Notice of reporting requirements and
				rightsIf a borrower is
				required to plan for or to report as to how proceeds from the sale of
				collateral property will be used, the Secretary shall notify the borrower
				of—
											(A)the requirement; and
											(B)the right to the release of funds under
				this subsection and the means by which a request for the funds may be
				made.
											(e)Easements on inventoried property
										(1)In generalSubject to paragraph (2), in the disposal
				of real property under this section, the Secretary shall establish perpetual
				wetland conservation easements to protect and restore wetland or converted
				wetland that exists on inventoried property.
										(2)LimitationThe Secretary shall not establish a wetland
				conservation easement on an inventoried property that—
											(A)was cropland on the date the property
				entered the inventory of the Secretary; or
											(B)was used for farming at any time during the
				period—
												(i)beginning on the date that is 5 years
				before the property entered the inventory of the Secretary; and
												(ii)ending on the date on which the property
				entered the inventory of the Secretary.
												(3)NotificationThe Secretary shall provide prior written
				notification to a borrower considering homestead retention that a wetland
				conservation easement may be placed on land for which the borrower is
				negotiating a lease option.
										(4)Appraised valueThe appraised value of the farm shall
				reflect the value of the land due to the placement of wetland conservation
				easements.
										3410.Contracts on loan security
				properties
									(a)Contracts on loan security
				propertiesSubject to
				subsection (b), the Secretary may enter into a contract related to real
				property for conservation, recreation, or wildlife purposes.
									(b)LimitationsThe Secretary may enter into a contract
				under subsection (a) if—
										(1)the property is wetland, upland, or highly
				erodible land;
										(2)the property is determined by the Secretary
				to be suitable for the purpose involved; and
										(3)(A)the property secures a loan made under a
				law administered and held by the Secretary; and
											(B)the contract would better enable a
				qualified borrower to repay the loan in a timely manner, as determined by the
				Secretary.
											(c)Terms and conditionsThe terms and conditions specified in a
				contract under subsection (a) shall—
										(1)specify the purposes for which the real
				property may be used;
										(2)identify any conservation measure to be
				taken, and any recreational and wildlife use to be allowed, with respect to the
				real property; and
										(3)require the owner to permit the Secretary,
				and any person or governmental entity designated by the Secretary, to have
				access to the real property for the purpose of monitoring compliance with the
				contract.
										(d)Reduction or forgiveness of debt
										(1)In generalSubject to this section, the Secretary may
				reduce or forgive the outstanding debt of a borrower—
											(A)in the case of a borrower to whom the
				Secretary has made an outstanding loan under a law administered by the
				Secretary, by canceling that part of the aggregate amount of the outstanding
				loan that bears the same ratio to the aggregate amount as—
												(i)the number of acres of the real property of
				the borrower that are subject to the contract; bears to
												(ii)the aggregate number of acres securing the
				loan; or
												(B)in any other case, by treating as prepaid
				that part of the principal amount of a new loan to the borrower issued and held
				by the Secretary under a law administered by the Secretary that bears the same
				ratio to the principal amount as—
												(i)the number of acres of the real property of
				the borrower that are subject to the contract; bears to
												(ii)the aggregate number of acres securing the
				new loan.
												(2)Maximum canceled amountThe amount canceled or treated as prepaid
				under paragraph (1) shall not exceed—
											(A)in the case of a delinquent loan, the
				greater of—
												(i)the value of the land on which the contract
				is entered into; or
												(ii)the difference between—
													(I)the amount of the outstanding loan secured
				by the land; and
													(II)the value of the land; or
													(B)in the case of a nondelinquent loan, 33
				percent of the amount of the loan secured by the land.
											(e)Consultation with fish and wildlife
				serviceIf the Secretary uses
				the authority provided by this section, the Secretary shall consult with the
				Director of the Fish and Wildlife Service for the purposes of—
										(1)selecting real property in which the
				Secretary may enter into a contract under this section;
										(2)formulating the terms and conditions of the
				contract; and
										(3)enforcing the contract.
										(f)EnforcementThe Secretary, and any person or
				governmental entity (including an agency of the Federal Government) designated
				by the Secretary, may enforce a contract entered into by the Secretary under
				this section.
									3411.Debt restructuring and loan
				servicing
									(a)In generalThe Secretary shall modify a delinquent
				farmer program loan made under this subtitle, or purchased from the lender or
				the Federal Deposit Insurance Corporation under section 3902, to the maximum
				extent practicable—
										(1)to avoid a loss to the Secretary on the
				loan, with priority consideration being placed on writing-down the loan
				principal and interest (subject to subsections (d) and (e)), and debt set-aside
				(subject to subsection (e)), to facilitate keeping the borrower on the farm, or
				otherwise through the use of primary loan service programs under this section;
				and
										(2)to ensure that a borrower is able to
				continue farming operations.
										(b)EligibilityTo be eligible to obtain assistance under
				subsection (a)—
										(1)the delinquency shall be due to a
				circumstance beyond the control of the borrower, as defined in regulations
				issued by the Secretary, except that the regulations shall require that, if the
				value of the assets calculated under subsection (c)(2)(A)(ii) that may be
				realized through liquidation or other methods would produce enough income to
				make the delinquent loan current, the borrower shall not be eligible for
				assistance under subsection (a);
										(2)the borrower shall have acted in good faith
				with the Secretary in connection with the loan as defined in regulations issued
				by the Secretary;
										(3)the borrower shall present a preliminary
				plan to the Secretary that contains reasonable assumptions that demonstrate
				that the borrower will be able—
											(A)to meet the necessary family living and
				farm operating expenses of the borrower; and
											(B)to service all debts of the borrower,
				including restructured loans; and
											(4)the loan, if restructured, shall result in
				a net recovery to the Federal Government, during the term of the loan as
				restructured, that would be more than or equal to the net recovery to the
				Federal Government from an involuntary liquidation or foreclosure on the
				property securing the loan.
										(c)Restructuring determinations
										(1)Determination of net recoveryIn determining the net recovery from the
				involuntary liquidation of a loan under this section, the Secretary shall
				calculate—
											(A)the recovery value of the collateral
				securing the loan, in accordance with paragraph (2); and
											(B)the value of the restructured loan, in
				accordance with paragraph (3).
											(2)Recovery
				valueFor the purpose of
				paragraph (1), the recovery value of the collateral securing the loan shall be
				based on the difference between—
											(A)(i)the amount of the current appraised value
				of the interests of the borrower in the property securing the loan; and
												(ii)the value of the interests of the borrower
				in all other assets that are—
													(I)not essential for necessary family living
				expenses;
													(II)not essential to the operation of the farm;
				and
													(III)not exempt from judgment creditors or in a
				bankruptcy action under Federal or State law;
													(B)the estimated administrative, attorney, and
				other expenses associated with the liquidation and disposition of the loan and
				collateral, including—
												(i)the payment of prior liens;
												(ii)taxes and assessments, depreciation,
				management costs, the yearly percentage decrease or increase in the value of
				the property, and lost interest income, each calculated for the average holding
				period for the type of property involved;
												(iii)resale expenses, such as repairs,
				commissions, and advertising; and
												(iv)other administrative and attorney costs;
				and
												(C)the value, as determined by the Secretary,
				of any property not included in subparagraph (A)(i) if the property is
				specified in any security agreement with respect to the loan and the Secretary
				determines that the value of the property should be included for purposes of
				this section.
											(3)Value of the restructured loan
											(A)In generalFor the purpose of paragraph (1), the value
				of the restructured loan shall be based on the present value of payments that
				the borrower would make to the Federal Government if the terms of the loan were
				modified under any combination of primary loan service programs to ensure that
				the borrower is able to meet the obligations and continue farming
				operations.
											(B)Present valueFor the purpose of calculating the present
				value referred to in subparagraph (A), the Secretary shall use a discount rate
				of not more than the current rate at the time of the calculation of 90-day
				Treasury bills.
											(C)Cash flow marginFor the purpose of assessing under
				subparagraph (A) the ability of a borrower to meet debt obligations and
				continue farming operations, the Secretary shall assume that the borrower needs
				up to 110 percent of the amount indicated for payment of farm operating
				expenses, debt service obligations, and family living expenses.
											(4)NotificationNot later than 90 days after receipt of a
				written request for restructuring from the borrower, the Secretary
				shall—
											(A)make the calculations specified in
				paragraphs (2) and (3);
											(B)notify the borrower in writing of the
				results of the calculations; and
											(C)provide documentation for the
				calculations.
											(5)Restructuring of loans
											(A)In generalIf the value of a restructured loan is
				greater than or equal to the recovery value of the collateral securing the
				loan, not later than 45 days after notifying the borrower under paragraph (4),
				the Secretary shall offer to restructure the loan obligations of the borrower
				under this subtitle through primary loan service programs that would enable the
				borrower to meet the obligations (as modified) under the loan and to continue
				the farming operations of the borrower.
											(B)RestructuringIf the borrower accepts an offer under
				subparagraph (A), not later than 45 days after receipt of notice of acceptance,
				the Secretary shall restructure the loan accordingly.
											(6)Termination of loan
				obligationsThe obligations
				of a borrower to the Secretary under a loan shall terminate if—
											(A)the borrower satisfies the requirements of
				paragraphs (1) and (2) of subsection (b);
											(B)the value of the restructured loan is less
				than the recovery value; and
											(C)not later than 90 days after receipt of the
				notification described in paragraph (4)(B), the borrower pays (or obtains
				third-party financing to pay) the Secretary an amount equal to the current
				market value.
											(7)Negotiation of appraisal
											(A)In generalIn making a determination concerning
				restructuring under this subsection, the Secretary, at the request of the
				borrower, shall enter into negotiations with the borrower concerning appraisals
				required under this subsection.
											(B)Independent appraisal
												(i)In generalIf the borrower, based on a separate
				current appraisal, objects to the decision of the Secretary regarding an
				appraisal, the borrower and the Secretary shall mutually agree, to the extent
				practicable, on an independent appraiser who shall conduct another appraisal of
				the property of the borrower.
												(ii)Value of final appraisalThe average of the 2 appraisals under
				clause (i) that are closest in value shall become the final appraisal under
				this paragraph.
												(iii)Cost of appraisalThe borrower and the Secretary shall each
				pay 1/2 of the cost of any independent appraisal.
												(d)Principal and interest write-Down
										(1)In general
											(A)Priority considerationIn selecting the restructuring alternatives
				to be used in the case of a borrower who has requested restructuring under this
				section, the Secretary shall give priority consideration to the use of a
				principal and interest write-down if other creditors of the borrower (other
				than any creditor who is fully collateralized) representing a substantial
				portion of the total debt of the borrower held by the creditors of the
				borrower, agree to participate in the development of the restructuring plan or
				agree to participate in a State mediation program.
											(B)Failure of creditors to agreeFailure of creditors to agree to
				participate in the restructuring plan or mediation program shall not preclude
				the use of a principal and interest write-down by the Secretary if the
				Secretary determines that restructuring results in the least cost to the
				Secretary.
											(2)Participation of creditorsBefore eliminating the option to use debt
				write-down in the case of a borrower, the Secretary shall make a reasonable
				effort to contact the creditors of the borrower, either directly or through the
				borrower, and encourage the creditors to participate with the Secretary in the
				development of a restructuring plan for the borrower.
										(e)Shared appreciation arrangements
										(1)In generalAs a condition of restructuring a loan in
				accordance with this section, the borrower of the loan may be required to enter
				into a shared appreciation arrangement that requires the repayment of amounts
				written off or set aside.
										(2)TermsA shared appreciation agreement
				shall—
											(A)have a term not to exceed 10 years;
				and
											(B)provide for recapture based on the
				difference between the appraised values of the real security property at the
				time of restructuring and at the time of recapture.
											(3)Percentage of recaptureThe amount of the appreciation to be
				recaptured by the Secretary shall be—
											(A)75 percent of the appreciation in the value
				of the real security property if the recapture occurs not later than 4 years
				after the date of restructuring; and
											(B)50 percent if the recapture occurs during
				the remainder of the term of the agreement.
											(4)Time of recaptureRecapture shall take place on the date that
				is the earliest of—
											(A)the end of the term of the
				agreement;
											(B)the conveyance of the real security
				property;
											(C)the repayment of the loans; or
											(D)the cessation of farming operations by the
				borrower.
											(5)Transfer of titleTransfer of title to the spouse of a
				borrower on the death of the borrower shall not be treated as a conveyance for
				the purpose of paragraph (4).
										(6)Notice of recaptureNot later than 12 months before the end of
				the term of a shared appreciation arrangement, the Secretary shall notify the
				borrower involved of the provisions of the arrangement.
										(7)Financing of recapture payment
											(A)In generalThe Secretary may amortize a recapture
				payment owed to the Secretary under this subsection.
											(B)TermThe term of an amortization under this
				paragraph may not exceed 25 years.
											(C)Interest rateThe interest rate applicable to an
				amortization under this paragraph may not exceed the rate applicable to a loan
				to reacquire homestead property less 100 basis points.
											(D)Reamortization
												(i)In generalThe Secretary may modify the amortization
				of a recapture payment referred to in subparagraph (A) of this paragraph on
				which a payment has become delinquent if—
													(I)the default is due to circumstances beyond
				the control of the borrower; and
													(II)the borrower acted in good faith (as
				determined by the Secretary) in attempting to repay the recapture
				amount.
													(ii)Limitations
													(I)Term of reamortizationThe term of a reamortization under this
				subparagraph may not exceed 25 years from the date of the original amortization
				agreement.
													(II)No reduction or principal or unpaid
				interest dueA reamortization
				of a recapture payment under this subparagraph may not provide for reducing the
				outstanding principal or unpaid interest due on the recapture payment.
													(f)Interest
				ratesAny loan for farm
				ownership purposes, farm operating purposes, or disaster emergency purposes,
				that is deferred, consolidated, rescheduled, or reamortized shall,
				notwithstanding any other provision of this subtitle, bear interest on the
				balance of the original loan and for the term of the original loan at a rate
				that is the lowest of—
										(1)the rate of interest on the original
				loan;
										(2)the rate being charged by the Secretary for
				loans, other than guaranteed loans, of the same type at the time at which the
				borrower applies for a deferral, consolidation, rescheduling, or
				reamortization; or
										(3)the rate being charged by the Secretary for
				loans, other than guaranteed loans, of the same type at the time of the
				deferral, consolidation, rescheduling, or reamortization.
										(g)Period and effect
										(1)PeriodThe Secretary may consolidate or reschedule
				outstanding loans for payment over a period not to exceed 7 years (or, in the
				case of loans for farm operating purposes, 15 years) from the date of the
				consolidation or rescheduling.
										(2)EffectThe amount of unpaid principal and interest
				of the prior loans so consolidated or rescheduled shall not create a new charge
				against any loan levels authorized by law.
										(h)Prerequisites to foreclosure or
				liquidationNo foreclosure or
				other similar action shall be taken to liquidate any loan determined to be
				ineligible for restructuring by the Secretary under this section—
										(1)until the borrower has been given the
				opportunity to appeal the decision; and
										(2)if the borrower appeals, the appeals
				process has been completed, and a determination has been made that the loan is
				ineligible for restructuring.
										(i)Notice of ineligibility for
				restructuring
										(1)In generalA notice of ineligibility for restructuring
				shall be sent to the borrower by registered or certified mail not later than 15
				days after a determination of ineligibility.
										(2)ContentsThe notice required under paragraph (1)
				shall contain—
											(A)the determination and the reasons for the
				determination;
											(B)the computations used to make the
				determination, including the calculation of the recovery value of the
				collateral securing the loan; and
											(C)a statement of the right of the borrower to
				appeal the decision to the appeals division, and to appear before a hearing
				officer.
											(j)Independent appraisals
										(1)In generalAn appeal may include a request by the
				borrower for an independent appraisal of any property securing the loan.
										(2)Process for appraisalOn a request under paragraph (1), the
				Secretary shall present the borrower with a list of 3 appraisers approved by
				the county supervisor, from which the borrower shall select an appraiser to
				conduct the appraisal.
										(3)CostThe cost of an appraisal under this
				subsection shall be paid by the borrower.
										(4)ResultThe result of an appraisal under this
				subsection shall be considered in any final determination concerning the
				loan.
										(5)CopyA copy of any appraisal under this
				subsection shall be provided to the borrower.
										(k)Only 1 write-Down or net recovery buy-Out
				per borrower for a loan made after January 6,
				1988
										(1)In generalThe Secretary may provide for each borrower
				not more than 1 write-down or net recovery buy-out under this section with
				respect to all loans made to the borrower after January 6, 1988.
										(2)Special ruleFor purposes of paragraph (1), the
				Secretary shall treat any loan made on or before January 6, 1988, with respect
				to which a restructuring, write-down, or net recovery buy-out is provided under
				this section after January 6, 1988, as a loan made after January 6,
				1988.
										(l)Liquidation of assetsThe Secretary may not use the authority
				provided by this section to reduce or terminate any portion of the debt of the
				borrower that the borrower could pay through the liquidation of assets (or
				through the payment of the loan value of the assets, if the loan value is
				greater than the liquidation value) described in subsection
				(c)(2)(A)(ii).
									(m)Lifetime limitation on debt forgiveness per
				borrowerThe Secretary may
				provide each borrower not more than $300,000 in debt forgiveness under this
				section.
									3412.Relief for mobilized military reservists
				from certain agricultural loan obligations
									(a)Definition of mobilized military
				reservistIn this section,
				the term mobilized military reservist means an individual
				who—
										(1)is on active duty under section 688,
				12301(a), 12301(g), 12302, 12304, 12306, or 12406, or chapter 15 of title 10,
				United States Code, or any other provision of law during a war or during a
				national emergency declared by the President or Congress, regardless of the
				location at which the active duty service is performed; or
										(2)in the case of a member of the National
				Guard, is on full-time National Guard duty (as defined in section 101(d)(5) of
				title 10, United States Code) under a call to active service authorized by the
				President or the Secretary of Defense for a period of more than 30 consecutive
				days under section 502(f) of title 32, United States Code, for purposes of
				responding to a national emergency declared by the President and supported by
				Federal funds.
										(b)Forgiveness of interest payments due while
				borrower is a mobilized military reservistAny requirement that a borrower of a direct
				loan made under this subtitle make any interest payment on the loan that would
				otherwise be required to be made while the borrower is a mobilized military
				reservist is rescinded.
									(c)Deferral of principal payments due while or
				after borrower is a mobilized military reservistThe due date of any payment of principal on
				a direct loan made to a borrower under this subtitle that would otherwise be
				required to be made while or after the borrower is a mobilized military
				reservist is deferred for a period equal in length to the period for which the
				borrower is a mobilized military reservist.
									(d)Nonaccrual of interestInterest on a direct loan made to a
				borrower described in this section shall not accrue during the period the
				borrower is a mobilized military reservist.
									(e)Borrower not considered To be delinquent or
				receiving debt forgivenessNotwithstanding section 3425 or any other
				provision of this title, a borrower who receives assistance under this section
				shall not, as a result of the assistance, be considered to be delinquent or
				receiving debt forgiveness for purposes of receiving a direct or guaranteed
				loan under this subtitle.
									3413.Interest rate reduction program
									(a)Establishment of programThe Secretary shall establish and carry out
				in accordance with this section an interest rate reduction program for any loan
				guaranteed under this subtitle.
									(b)Entering into contractsThe Secretary shall enter into a contract
				with, and make payments to, an institution to reduce, during the term of the
				contract, the interest rate paid by the borrower on the guaranteed loan
				if—
										(1)the borrower—
											(A)is unable to obtain credit
				elsewhere;
											(B)is unable to make payments on the loan in a
				timely manner; and
											(C)during the 24-month period beginning on the
				date on which the contract is entered into, has a total estimated cash income,
				including all farm and nonfarm income, that will equal or exceed the total
				estimated cash expenses, including all farm and nonfarm expenses, to be
				incurred by the borrower during the period; and
											(2)during the term of the contract, the lender
				reduces the annual rate of interest payable on the loan by a minimum percentage
				specified in the contract.
										(c)Payments
										(1)In generalSubject to paragraph (2), in return for a
				contract entered into by a lender under subsection (b) for the reduction of the
				interest rate paid on a loan, the Secretary shall make payments to the lender
				in an amount equal to not more than 100 percent of the cost of reducing the
				annual rate of interest payable on the loan.
										(2)LimitationPayments under paragraph (1) may not exceed
				the cost of reducing the rate by more than 400 basis points.
										(d)TermThe term of a contract entered into under
				this section to reduce the interest rate on a guaranteed loan may not exceed
				the outstanding term of the loan.
									(e)Condition on foreclosureNotwithstanding any other law, any contract
				of guarantee on a farm loan entered into under this subtitle shall contain a
				condition that the lender of the loan may not initiate a foreclosure action on
				the loan until 60 days after a determination is made with respect to the
				eligibility of the borrower to participate in the program established under
				this section.
									3414.Homestead property
									(a)DefinitionsIn this section:
										(1)AdministratorThe term Administrator means
				the Administrator of the Small Business Administration.
										(2)Borrower-ownerThe term borrower-owner
				means—
											(A)a borrower-owner of a loan made or
				guaranteed by the Secretary or the Administrator who meets the eligibility
				requirements of subsection (c)(1); or
											(B)in a case in which an owner of homestead
				property pledged the property to secure the loan and the owner is different
				than the borrower, the owner.
											(3)Farm program loanThe term farm program loan
				means a loan made by the Administrator under the Small Business Act (15 U.S.C. 631 et seq.) for
				any of the purposes authorized for loans under chapter 1 or 2.
										(4)Homestead propertyThe term homestead property
				means—
											(A)the principal residence and adjoining
				property possessed and occupied by a borrower-owner, including a reasonable
				number of farm outbuildings located on the adjoining land that are useful to
				any occupant of the homestead; and
											(B)not more than 10 acres of adjoining land
				that is used to maintain the family of the borrower-owner.
											(b)Retention of homestead property
										(1)In generalThe Secretary or the Administrator shall,
				on application by a borrower-owner who meets the eligibility requirements of
				subsection (c)(1), permit the borrower-owner to retain possession and occupancy
				of homestead property under the terms set forth, and until the action described
				in this section has been completed, if—
											(A)the Secretary forecloses or takes into
				inventory property securing a loan made under this subtitle;
											(B)the Administrator forecloses or takes into
				inventory property securing a farm program loan made under the
				Small Business Act (15 U.S.C. 631 et
				seq.); or
											(C)the borrower-owner of a loan made by the
				Secretary or the Administrator files a petition in bankruptcy that results in
				the conveyance of the homestead property to the Secretary or the Administrator,
				or agrees to voluntarily liquidate or convey the property in whole or in
				part.
											(2)Period of occupancySubject to subsection (c), the Secretary or
				the Administrator shall not grant a period of occupancy of less than 3 nor more
				than 5 years.
										(c)Eligibility
										(1)In generalTo be eligible to occupy homestead
				property, a borrower-owner of a loan made by the Secretary or the Administrator
				shall—
											(A)apply for the occupancy not later than 30
				days after the property is acquired by the Secretary or Administrator;
											(B)have received from farming operations gross
				farm income that is reasonably commensurate with—
												(i)the size and location of the farming unit
				of the borrower-owner; and
												(ii)local agricultural conditions (including
				natural and economic conditions), during at least 2 calendar years of the
				6-year period preceding the calendar year in which the application is
				made;
												(C)have received from farming operations at
				least 60 percent of the gross annual income of the borrower-owner and any
				spouse of the borrower-owner during at least 2 calendar years of the 6-year
				period described in subparagraph (B);
											(D)have continuously occupied the homestead
				property during the 6-year period described in subparagraph (B), except that
				the requirement of this subparagraph may be waived if a borrower-owner, due to
				circumstances beyond the control of the borrower-owner, had to leave the
				homestead property for a period of time not to exceed 12 months during the
				6-year period;
											(E)during the period of occupancy of the
				homestead property, pay a reasonable sum as rent for the property to the
				Secretary or the Administrator in an amount substantially equivalent to rents
				charged for similar residential properties in the area in which the homestead
				property is located;
											(F)during the period of the occupancy of the
				homestead property, maintain the property in good condition; and
											(G)meet such other reasonable and necessary
				terms and conditions as the Secretary may require.
											(2)Definition of farming
				operationsIn subparagraphs
				(B) and (C) of paragraph (1), the term farming operations includes
				rent paid by a lessee of agricultural land during a period in which the
				borrower-owner, due to circumstances beyond the control of the borrower-owner,
				is unable to actively farm the land.
										(3)Termination of rights
											(A)In generalFor purposes of paragraph (1)(E), the
				failure of the borrower-owner to make a timely rental payment shall constitute
				cause for the termination of all rights of the borrower-owner to possession and
				occupancy of the homestead property under this section.
											(B)Procedure for terminationIn effecting a termination under
				subparagraph (A), the Secretary shall—
												(i)afford the borrower-owner or lessee the
				notice and hearing procedural rights described in subtitle H of the Department
				of Agriculture Reorganization Act of 1994 (7 U.S.C. 6991 et seq.); and
												(ii)comply with any applicable State and local
				law governing eviction of a person from residential property.
												(4)Rights of borrower-owner
											(A)Period of occupancySubject to subsection (b)(2), the period of
				occupancy allowed the borrower-owner of homestead property under this section
				shall be the period requested in writing by the borrower-owner.
											(B)Right to reacquire
												(i)In generalDuring the period the borrower-owner
				occupies the homestead property, the borrower-owner shall have a right to
				reacquire the homestead property on such terms and conditions as the Secretary
				shall determine.
												(ii)Socially disadvantaged
				borrower-ownerDuring the
				period of occupancy of a borrower-owner who is a socially disadvantaged farmer,
				the borrower-owner or a member of the immediate family of the borrower-owner
				shall have a right of first refusal to reacquire the homestead property on such
				terms and conditions as the Secretary shall determine.
												(iii)Independent appraisalThe Secretary may not demand a payment for
				the homestead property that is in excess of the current market value of the
				homestead property as established by an independent appraisal.
												(iv)Conduct of appraisalAn independent appraisal under clause (iii)
				shall be conducted by an appraiser selected by the borrower-owner, or, in the
				case of a borrower-owner who is a socially disadvantaged farmer, the immediate
				family member of the borrower-owner, from a list of 3 appraisers approved by
				the county supervisor.
												(5)Transfer of rights
											(A)In generalExcept as provided in subparagraph (B), no
				right of a borrower-owner under this section, and no agreement entered into
				between the borrower-owner and the Secretary for occupancy of the homestead
				property, shall be transferable or assignable by the borrower-owner or by
				operation of law.
											(B)Death or incompetencyIn the case of death or incompetency of the
				borrower-owner, the right and agreement shall be transferable to a spouse of
				the borrower-owner if the spouse agrees to comply with any terms and conditions
				of the right or agreement.
											(6)NotificationNot later than the date of acquisition of
				the property securing a loan made under this subtitle, the Secretary shall
				notify the borrower-owner of the property of the availability of homestead
				protection rights under this section.
										(d)End of period of occupancy
										(1)In generalAt the end of the period of occupancy
				allowed a borrower-owner under subsection (c), the Secretary or the
				Administrator shall grant to the borrower-owner a right of first refusal to
				reacquire the homestead property on such terms and conditions (which may
				include payment of principal in installments) as the Secretary or the
				Administrator shall determine.
										(2)Terms and conditionsThe terms and conditions granted under
				paragraph (1) may not be less favorable than those offered by the Secretary or
				Administrator or intended by the Secretary or Administrator to be offered to
				any other buyer.
										(e)Maximum payment of principal
										(1)In generalAt the time a reacquisition agreement is
				entered into, the Secretary or the Administrator may not demand a total payment
				of principal that is in excess of the value of the homestead property.
										(2)Determination of valueTo the maximum extent practicable, the
				value of the homestead property shall be determined by an independent appraisal
				made during the 180-day period beginning on the date of receipt of the
				application of the borrower-owner to retain possession and occupancy of the
				homestead property.
										(f)Title not needed To enter into
				contractsThe Secretary may
				enter into a contract authorized by this section before the Secretary acquires
				title to the homestead property that is the subject of the contract.
									(g)State law prevailsIn the event of a conflict between this
				section and a provision of State law relating to the right of a borrower-owner
				to designate for separate sale or redeem part or all of the real property
				securing a loan foreclosed on by a lender to the borrower-owner, the provision
				of State law shall prevail.
									3415.Transfer of inventory land
									(a)In generalSubject to subsection (b), the Secretary
				may transfer to a Federal or State agency, for conservation purposes, any real
				property, or interest in real property, administered by the Secretary under
				this subtitle—
										(1)with respect to which the rights of all
				prior owners and operators have expired;
										(2)that is eligible to be disposed of in
				accordance with section 3409; and
										(3)that—
											(A)has marginal value for agricultural
				production;
											(B)is environmentally sensitive; or
											(C)has special management importance.
											(b)ConditionsThe Secretary may not transfer any property
				or interest in property under subsection (a) unless—
										(1)at least 2 public notices are given of the
				transfer;
										(2)if requested, at least 1 public meeting is
				held prior to the transfer; and
										(3)the Governor and at least 1 elected county
				official of the State and county in which the property is located are consulted
				prior to the transfer.
										3416.Target participation rates
									(a)Establishment
										(1)In generalThe Secretary shall establish annual target
				participation rates, on a county-wide basis, that shall ensure that members of
				socially disadvantaged groups shall—
											(A)receive loans made or guaranteed under
				chapter 1; and
											(B)have the opportunity to purchase or lease
				farmland acquired by the Secretary under this subtitle.
											(2)Group populationExcept as provided in paragraph (3), in
				establishing the target rates, the Secretary shall take into
				consideration—
											(A)the portion of the population of the county
				made up of the socially disadvantaged groups; and
											(B)the availability of inventory farmland in
				the county.
											(3)GenderIn the case of gender, target participation
				rates shall take into consideration the number of current and potential
				socially disadvantaged farmers in a State in proportion to the total number of
				farmers in the State.
										(b)Reservation and allocation
										(1)ReservationTo the maximum extent practicable, the
				Secretary shall reserve sufficient loan funds made available under chapter 1
				for use by members of socially disadvantaged groups identified under target
				participation rates established under subsection (a).
										(2)AllocationThe Secretary shall allocate the loans on
				the basis of the proportion of members of socially disadvantaged groups in a
				county and the availability of inventory farmland, with the greatest amount of
				loan funds being distributed in the county with the greatest proportion of
				socially disadvantaged group members and the greatest quantity of available
				inventory farmland.
										(3)Indian reservationsIn distributing loan funds in counties
				within the boundaries of an Indian reservation, the Secretary shall allocate
				the funds on a reservation-wide basis.
										(c)Operating loans
										(1)Establishment
											(A)In generalThe Secretary shall establish annual target
				participation rates that shall ensure that socially disadvantaged farmers
				receive loans made or guaranteed under chapter 2.
											(B)ConsiderationsIn establishing the target rates, the
				Secretary shall consider the number of socially disadvantaged farmers in a
				State in proportion to the total number of farmers in the State.
											(2)Reservation and allocation
											(A)In generalTo the maximum extent practicable, the
				Secretary shall reserve and allocate the proportion of the loan funds of each
				State made available under chapter 2 that is equal to the target participation
				rate of the State for use by the socially disadvantaged farmers in the
				State.
											(B)DistributionTo the maximum extent practicable, the
				Secretary shall distribute the total loan funds reserved under subparagraph (A)
				on a county-by-county basis according to the number of socially disadvantaged
				farmers in the county.
											(C)Reallocation of unused fundsAny funds reserved and allocated under this
				paragraph but not used within a State shall, to the extent necessary to satisfy
				pending applications under this subtitle, be available for use by socially
				disadvantaged farmers in other States, as determined by the Secretary, and any
				remaining funds shall be reallocated within the State.
											(d)ReportThe Secretary shall prepare and submit to
				the Committee on Agriculture of the House of Representatives and the Committee
				on Agriculture, Nutrition, and Forestry of the Senate a report that describes
				the annual target participation rates and the success in meeting the
				rates.
									(e)Implementation consistent with supreme
				court holdingNot later than
				180 days after April 4, 1996, the Secretary shall ensure that the
				implementation of this section is consistent with the holding of the Supreme
				Court in Adarand Constructors, Inc. v. Federico Pena, Secretary of
				Transportation, 115 S. Ct. 2097 (1995).
									3417.Compromise or adjustment of debts or claims
				by guaranteed lender
									(a)Loss
				by lenderIf the lender of a
				guaranteed farmer program loan takes any action described in section 3903(a)(4)
				with respect to the loan and the Secretary approves the action, for purposes of
				the guarantee, the lender shall be treated as having sustained a loss equal to
				the amount by which—
										(1)the outstanding balance of the loan
				immediately before the action; exceeds
										(2)the outstanding balance of the loan
				immediately after the action.
										(b)Net present value of loanThe Secretary shall approve the taking of
				an action described in section 3903(a)(4) by the lender of a guaranteed farmer
				program loan with respect to the loan if the action reduces the net present
				value of the loan to an amount equal to not less than the greater of—
										(1)the greatest net present value of a loan
				the borrower could reasonably be expected to repay; and
										(2)the difference between—
											(A)the greatest amount that the lender of the
				loan could reasonably expect to recover from the borrower through bankruptcy,
				or liquidation of the property securing the loan; and
											(B)all reasonable and necessary costs and
				expenses that the lender of the loan could reasonably expect to incur to
				preserve or dispose of the property (including all associated legal and
				property management costs) in the course of such a bankruptcy or
				liquidation.
											(c)No limitation on authorityThis section shall not limit the authority
				of the Secretary to enter into a shared appreciation arrangement with a
				borrower under section 3411(e).
									3418.Waiver of mediation rights by
				borrowersThe Secretary may
				not make or guarantee any farmer program loan to a farm borrower on the
				condition that the borrower waive any right under the mediation program of any
				State.
								3419.Borrower training
									(a)In generalThe Secretary shall contract to provide
				educational training to all borrowers of direct loans made under this subtitle
				in financial and farm management concepts associated with commercial
				farming.
									(b)Contract
										(1)In generalThe Secretary may contract with a State or
				private provider of farm management and credit counseling services (including a
				community college, the extension service of a State, a State department of
				agriculture, or a nonprofit organization) to carry out this section.
										(2)ConsultationThe Secretary may consult with the chief
				executive officer of a State concerning the identity of the contracting
				organization and the process for contracting.
										(c)Eligibility for loans
										(1)In generalSubject to paragraph (2), to be eligible to
				obtain a direct loan under this subtitle, a borrower shall be required to
				obtain management assistance under this section, appropriate to the management
				ability of the borrower during the determination of eligibility for the
				loan.
										(2)Loan conditionsThe need of a borrower who satisfies the
				criteria set out in section 3101(b)(1)(B) or 3201(b)(1)(B) for management
				assistance under this section shall not be cause for denial of eligibility of
				the borrower for a direct loan under this subtitle.
										(d)Guidelines and curriculumThe Secretary shall issue regulations
				establishing guidelines and curriculum for the borrower training program
				established under this section.
									(e)PaymentA borrower—
										(1)shall pay for training received under this
				section; and
										(2)may use funds from operating loans made
				under chapter 2 to pay for the training.
										(f)Waivers
										(1)In generalThe Secretary may waive the requirements of
				this section for an individual borrower on a determination that the borrower
				demonstrates adequate knowledge in areas described in this section.
										(2)CriteriaThe Secretary shall establish criteria
				providing for the application of paragraph (1) consistently in all counties
				nationwide.
										3420.Loan assessments
									(a)In generalAfter an applicant is determined to be
				eligible for assistance under this subtitle, the Secretary shall evaluate, in
				accordance with regulations issued by the Secretary, the farming plan and
				financial situation of each qualified farmer applicant.
									(b)DeterminationsIn evaluating the farming plan and
				financial situation of an applicant under this section, the Secretary shall
				determine—
										(1)the amount that the applicant needs to
				borrow to carry out the proposed farming plan;
										(2)the rate of interest that the applicant
				would need to be able to cover expenses and build an adequate equity
				base;
										(3)the goals of the proposed farming plan of
				the applicant;
										(4)the financial viability of the plan and any
				changes that are necessary to make the plan viable; and
										(5)whether assistance is necessary under this
				subtitle and, if so, the amount of the assistance.
										(c)ContractThe Secretary may contract with a third
				party (including an entity that is eligible to provide borrower training under
				section 3419(b)) to conduct a loan assessment under this section.
									(d)Review of loans
										(1)In generalLoan assessments conducted under this
				section shall include annual review of direct loans, and periodic review (as
				determined necessary by the Secretary) of guaranteed loans, made under this
				subtitle to assess the progress of a borrower in meeting the goals for the farm
				operation.
										(2)ContractsThe Secretary may contract with an entity
				that is eligible to provide borrower training under section 3419(b) to conduct
				a loan review under paragraph (1).
										(3)Problem assessmentsIf a borrower is delinquent in payments on
				a direct or guaranteed loan made under this subtitle, the Secretary or the
				contracting entity shall determine the cause of, and action necessary to
				correct, the delinquency.
										(e)GuidelinesThe Secretary shall issue regulations
				providing guidelines for loan assessments conducted under this section.
									3421.Supervised creditThe Secretary shall provide adequate
				training to employees of the Farm Service Agency on credit analysis and
				financial and farm management—
									(1)to better acquaint the employees with what
				constitutes adequate financial data on which to base a direct or guaranteed
				loan approval decision; and
									(2)to ensure proper supervision of farmer
				program loans.
									3422.Market placementThe Secretary shall establish a market
				placement program for a qualified beginning farmer and any other borrower of
				farmer program loans that the Secretary believes has a reasonable chance of
				qualifying for commercial credit with a guarantee provided under this
				subtitle.
								3423.Recordkeeping of loans by gender of
				borrowerThe Secretary shall
				classify, by gender, records of applicants for loans and loan guarantees under
				this subtitle.
								3424.Crop insurance requirement
									(a)In generalAs a condition of obtaining any benefit
				(including a direct loan, loan guarantee, or payment) described in subsection
				(b), a borrower shall be required to obtain at least catastrophic risk
				protection insurance coverage under section 508 of the Federal Crop Insurance
				Act (7 U.S.C. 1508) for the crop and crop year for which the benefit is sought,
				if the coverage is offered by the Federal Crop Insurance Corporation.
									(b)Applicable benefitsSubsection (a) shall apply to—
										(1)a farm ownership loan under section
				3102;
										(2)an operating loan under section 3202;
				and
										(3)an emergency loan under section
				3301.
										3425.Loan and loan servicing
				limitations
									(a)Delinquent borrowers prohibited from
				obtaining direct operating loansThe Secretary may not make a direct
				operating loan under chapter 2 to a borrower who is delinquent on any loan made
				or guaranteed under this subtitle.
									(b)Loans prohibited for borrowers that have
				received debt forgiveness
										(1)ProhibitionsExcept as provided in paragraph (2)—
											(A)the Secretary may not make a loan under
				this subtitle to a borrower that has received debt forgiveness on a loan made
				or guaranteed under this subtitle; and
											(B)the Secretary may not guarantee a loan
				under this subtitle to a borrower that has received—
												(i)debt forgiveness after April 4, 1996, on a
				loan made or guaranteed under this subtitle; or
												(ii)received debt forgiveness on more than 3
				occasions on or before April 4, 1996.
												(2)Exceptions
											(A)In generalThe Secretary may make a direct or
				guaranteed farm operating loan for paying annual farm operating expenses of a
				borrower who—
												(i)was restructured with a write-down under
				section 3411;
												(ii)is current on payments under a confirmed
				reorganization plan under chapters 11, 12, or 13 of title 11 of the United
				States Code; or
												(iii)received debt forgiveness on not more than
				1 occasion resulting directly and primarily from a major disaster or emergency
				designated by the President on or after April 4, 1996, under the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.).
												(B)Emergency loansThe Secretary may make an emergency loan
				under section 3301 to a borrower that—
												(i)on or before April 4, 1996, received not
				more than 1 debt forgiveness on a loan made or guaranteed under this subtitle;
				and
												(ii)after April 4, 1996, has not received debt
				forgiveness on a loan made or guaranteed under this subtitle.
												(c)No more than 1 debt forgiveness for a
				borrower on a direct loanThe
				Secretary may not provide to a borrower debt forgiveness on a direct loan made
				under this subtitle if the borrower has received debt forgiveness on another
				direct loan made under this subtitle.
									3426.Short form certification of farm program
				borrower complianceThe
				Secretary shall develop and use a consolidated short form for farmer program
				loan borrowers to use in certifying compliance with any applicable provision of
				law (including a regulation) that serves as an eligibility prerequisite for a
				loan made under this subtitle.
								3427.Underwriting forms and
				standardsIn the
				administration of this subtitle, the Secretary shall, to the extent
				practicable, use underwriting forms, standards, practices, and terminology
				similar to the forms, standards, practices, and terminology used by lenders in
				the private sector.
								3428.Beginning farmer individual development
				accounts pilot program
									(a)DefinitionsIn this section:
										(1)Demonstration programThe term demonstration program
				means a demonstration program carried out by a qualified entity under the pilot
				program established in subsection (b)(1).
										(2)Eligible participantThe term eligible participant
				means a qualified beginning farmer that—
											(A)lacks significant financial resources or
				assets; and
											(B)has an income that is less than—
												(i)80 percent of the median income of the
				State in which the farmer resides; or
												(ii)200 percent of the most recent annual
				Federal Poverty Income Guidelines published by the Department of Health and
				Human Services for the State.
												(3)Individual development
				accountThe term
				individual development account means a savings account described
				in subsection (b)(4)(A).
										(4)Qualified entity
											(A)In generalThe term qualified entity
				means—
												(i)1 or more organizations—
													(I)described in section 501(c)(3) of the
				Internal Revenue Code of 1986; and
													(II)exempt from taxation under section 501(a)
				of such Code; or
													(ii)a State, local, or tribal government
				submitting an application jointly with an organization described in clause
				(i).
												(B)No prohibition on
				collaborationAn organization
				described in subparagraph (A)(i) may collaborate with a financial institution
				or for-profit community development corporation to carry out the purposes of
				this section.
											(b)Pilot program
										(1)In generalThe Secretary shall establish a pilot
				program to be known as the New Farmer Individual Development Accounts
				Pilot Program under which the Secretary shall work through qualified
				entities to establish demonstration programs—
											(A)of at least 5 years in duration; and
											(B)in at least 15 States.
											(2)CoordinationThe Secretary shall operate the pilot
				program through and in coordination with the farmer program loans of the Farm
				Service Agency.
										(3)Reserve funds
											(A)In generalA qualified entity carrying out a
				demonstration program under this section shall establish a reserve fund
				consisting of a non-Federal match of 50 percent of the total amount of the
				grant awarded to the demonstration program under this section.
											(B)Federal fundsAfter the qualified entity has deposited
				the non-Federal matching funds described in subparagraph (A) in the reserve
				fund, the Secretary shall provide the total amount of the grant awarded under
				this section to the demonstration program for deposit in the reserve
				fund.
											(C)Use of fundsOf the funds deposited under subparagraph
				(B) in the reserve fund established for a demonstration program, the qualified
				entity carrying out the demonstration program—
												(i)may use up to 10 percent for administrative
				expenses; and
												(ii)shall use the remainder in making matching
				awards described in paragraph (4)(B)(ii)(I).
												(D)InterestAny interest earned on amounts in a reserve
				fund established under subparagraph (A) may be used by the qualified entity as
				additional matching funds for, or to administer, the demonstration
				program.
											(E)GuidanceThe Secretary shall issue guidance
				regarding the investment requirements of reserve funds established under this
				paragraph.
											(F)ReversionOn the date on which all funds remaining in
				any individual development account established by a qualified entity have
				reverted under paragraph (5)(B)(ii) to the reserve fund established by the
				qualified entity, there shall revert to the Treasury of the United States a
				percentage of the amount (if any) in the reserve fund equal to—
												(i)the amount of Federal funds deposited in
				the reserve fund under subparagraph (B) that were not used for administrative
				expenses; divided by
												(ii)the total amount of funds deposited in the
				reserve fund.
												(4)Individual development accounts
											(A)In generalA qualified entity receiving a grant under
				this section shall establish and administer individual development accounts for
				eligible participants.
											(B)Contract requirementsTo be eligible to receive funds under this
				section from a qualified entity, an eligible participant shall enter into a
				contract with only 1 qualified entity under which—
												(i)the eligible participant agrees—
													(I)to deposit a certain amount of funds of the
				eligible participant in a personal savings account, as prescribed by the
				contractual agreement between the eligible participant and the qualified
				entity;
													(II)to use the funds described in subclause (I)
				only for 1 or more eligible expenditures described in paragraph (5)(A);
				and
													(III)to complete financial training; and
													(ii)the qualified entity agrees—
													(I)to deposit, not later than 1 month after an
				amount is deposited pursuant to clause (i)(I), at least a 100-percent, and up
				to a 200-percent, match of that amount into the individual development account
				established for the eligible participant; and
													(II)with uses of funds proposed by the eligible
				participant.
													(C)Limitation
												(i)In generalA qualified entity administering a
				demonstration program under this section may provide not more than $6,000 for
				each fiscal year in matching funds to the individual development account
				established by the qualified entity for an eligible participant.
												(ii)Treatment of amountAn amount provided under clause (i) shall
				not be considered to be a gift or loan for mortgage purposes.
												(5)Eligible expenditures
											(A)In generalAn eligible expenditure described in this
				subparagraph is an expenditure—
												(i)to purchase farmland or make a down payment
				on an accepted purchase offer for farmland;
												(ii)to make mortgage payments on farmland
				purchased pursuant to clause (i), for up to 180 days after the date of the
				purchase;
												(iii)to purchase breeding stock, fruit or nut
				trees, or trees to harvest for timber; and
												(iv)for other similar expenditures, as
				determined by the Secretary.
												(B)Timing
												(i)In generalAn eligible participant may make an
				eligible expenditure at any time during the 2-year period beginning on the date
				on which the last matching funds are provided under paragraph (4)(B)(ii)(I) to
				the individual development account established for the eligible
				participant.
												(ii)Unexpended fundsAt the end of the period described in
				clause (i), any funds remaining in an individual development account
				established for an eligible participant shall revert to the reserve fund of the
				demonstration program under which the account was established.
												(c)Applications
										(1)In generalA qualified entity that seeks to carry out
				a demonstration program under this section may submit to the Secretary an
				application at such time, in such form, and containing such information as the
				Secretary may prescribe.
										(2)CriteriaIn considering whether to approve an
				application to carry out a demonstration program under this section, the
				Secretary shall assess—
											(A)the degree to which the demonstration
				program described in the application is likely to aid eligible participants in
				successfully pursuing new farming opportunities;
											(B)the experience and ability of the qualified
				entity to responsibly administer the demonstration program;
											(C)the experience and ability of the qualified
				entity in recruiting, educating, and assisting eligible participants to
				increase economic independence and pursue or advance farming
				opportunities;
											(D)the aggregate amount of direct funds from
				non-Federal public sector and private sources that are formally committed to
				the demonstration program as matching contributions;
											(E)the adequacy of the plan of the qualified
				entity to provide information relevant to an evaluation of the demonstration
				program; and
											(F)such other factors as the Secretary
				considers to be appropriate.
											(3)PreferencesIn considering an application to conduct a
				demonstration program under this section, the Secretary shall give preference
				to an application from a qualified entity that demonstrates—
											(A)a track record of serving clients targeted
				by the program, including, as appropriate, socially disadvantaged farmers;
				and
											(B)expertise in dealing with financial
				management aspects of farming.
											(4)ApprovalNot later than 1 year after the date of
				enactment of this section, in accordance with this section, the Secretary
				shall, on a competitive basis, approve such applications to conduct
				demonstration programs as the Secretary considers appropriate.
										(5)Term of authorityIf the Secretary approves an application to
				carry out a demonstration program, the Secretary shall authorize the applicant
				to carry out the project for a period of 5 years, plus an additional 2 years to
				make eligible expenditures in accordance with subsection (b)(5)(B).
										(d)Grant authority
										(1)In generalThe Secretary shall make a grant to a
				qualified entity authorized to carry out a demonstration program under this
				section.
										(2)Maximum amount of grantsThe aggregate amount of grant funds
				provided to a demonstration program carried out under this section shall not
				exceed $250,000.
										(3)Timing of grant paymentsThe Secretary shall pay the amounts awarded
				under a grant made under this section—
											(A)on the awarding of the grant; or
											(B)pursuant to such payment plan as the
				qualified entity may specify.
											(e)Reports
										(1)Annual progress reports
											(A)In generalNot later than 60 days after the end of the
				calendar year in which the Secretary authorizes a qualified entity to carry out
				a demonstration program under this section, and annually thereafter until the
				conclusion of the demonstration program, the qualified entity shall prepare an
				annual report that includes, for the period covered by the report—
												(i)an evaluation of the progress of the
				demonstration program;
												(ii)information about the demonstration
				program, including the eligible participants and the individual development
				accounts that have been established; and
												(iii)such other information as the Secretary may
				require.
												(B)Submission of reportsA qualified entity shall submit each report
				required under subparagraph (A) to the Secretary.
											(2)Reports by the SecretaryNot later than 1 year after the date on
				which all demonstration programs under this section are concluded, the
				Secretary shall submit to Congress a final report that describes the results
				and findings of all reports and evaluations carried out under this
				section.
										(f)Annual reviewThe Secretary may conduct an annual review
				of the financial records of a qualified entity—
										(1)to assess the financial soundness of the
				qualified entity; and
										(2)to determine the use of grant funds made
				available to the qualified entity under this section.
										(g)RegulationsIn carrying out this section, the Secretary
				may promulgate regulations to ensure that the program includes provisions
				for—
										(1)the termination of demonstration
				programs;
										(2)control of the reserve funds in the case of
				such a termination;
										(3)transfer of demonstration programs to other
				qualified entities; and
										(4)remissions from a reserve fund to the
				Secretary in a case in which a demonstration program is terminated without
				transfer to a new qualified entity.
										(h)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $5,000,000 for each of
				fiscal years 2013 through 2018.
									3429.Farmer loan pilot projects
									(a)In generalThe Secretary may conduct pilot projects of
				limited scope and duration that are consistent with this subtitle to evaluate
				processes and techniques that may improve the efficiency and effectiveness of
				the programs carried out under this subtitle.
									(b)NotificationThe Secretary shall—
										(1)not less than 60 days before the date on
				which the Secretary initiates a pilot project under subsection (a), submit
				notice of the proposed pilot project to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate; and
										(2)consider any recommendations or feedback
				provided to the Secretary in response to the notice provided under paragraph
				(1).
										3430.Prohibition on use of loans for certain
				purposes
									(a)In generalExcept as provided in subsections (b) and
				(c), the Secretary may not approve a loan under this subtitle to drain, dredge,
				fill, level, or otherwise manipulate a wetland (as defined in section 1201(a)
				of the Food Security Act of 1985 (16 U.S.C. 3801(a))), or to engage in any
				activity that results in impairing or reducing the flow, circulation, or reach
				of water.
									(b)Prior
				activitySubsection (a) does
				not apply in the case of—
										(1)an activity related to the maintenance of a
				previously converted wetland; or
										(2)an activity that had already commenced
				before November 28, 1990.
										(c)ExceptionThis section shall not apply to a loan made
				or guaranteed under this subtitle for a utility line.
									3431.Authorization of appropriations and
				allocation of funds
									(a)Authorization for loans
										(1)In generalThe Secretary may make or guarantee loans
				under chapters 1 and 2 from the Agricultural Credit Insurance Fund for not more
				than $4,226,000,000 for each of fiscal years 2013 through 2018, of which, for
				each fiscal year—
											(A)$1,200,000,000 shall be for direct loans,
				of which—
												(i)$350,000,000 shall be for farm ownership
				loans; and
												(ii)$850,000,000 shall be for operating loans;
				and
												(B)$3,026,000,000 shall be for guaranteed
				loans, of which—
												(i)$1,000,000,000 shall be for guarantees of
				farm ownership loans; and
												(ii)$2,026,000,000 shall be for guarantees of
				operating loans.
												(2)Beginning farmers
											(A)Direct loans
												(i)Farm ownership loans
													(I)In generalOf the amounts made available under
				paragraph (1) for direct farm ownership loans, the Secretary shall reserve an
				amount that is not less than 75 percent of the total amount for qualified
				beginning farmers.
													(II)Down payment loans; joint financing
				arrangementsOf the amounts
				reserved for a fiscal year under subclause (I), the Secretary shall reserve an
				amount not less than 2/3 of the amount for the down
				payment loan program under section 3107 and joint financing arrangements under
				section 3105 until April 1 of the fiscal year.
													(ii)Operating loansOf the amounts made available under
				paragraph (1) for direct operating loans, the Secretary shall reserve for
				qualified beginning farmers for each of fiscal years 2013 through 2018, an
				amount that is not less than 50 percent of the total amount.
												(iii)Funds reserved until September
				1Except as provided in
				clause (i)(II), funds reserved for qualified beginning farmers under this
				subparagraph for a fiscal year shall be reserved only until September 1 of the
				fiscal year.
												(B)Guaranteed loans
												(i)Farm ownership loansOf the amounts made available under
				paragraph (1) for guarantees of farm ownership loans, the Secretary shall
				reserve an amount that is not less than 40 percent of the total amount for
				qualified beginning farmers.
												(ii)Operating loansOf the amounts made available under
				paragraph (1) for guarantees of operating loans, the Secretary shall reserve 40
				percent for qualified beginning farmers.
												(iii)Funds reserved until April 1Funds reserved for qualified beginning
				farmers under this subparagraph for a fiscal year shall be reserved only until
				April 1 of the fiscal year.
												(C)Reserved funds for all qualified beginning
				farmersIf a qualified
				beginning farmer meets the eligibility criteria for receiving a direct or
				guaranteed loan under section 3101, 3107, or 3201, the Secretary shall make or
				guarantee the loan if sufficient funds reserved under this paragraph are
				available to make or guarantee the loan.
											(3)Transfer for down payment loans
											(A)In generalSubject to subparagraph (B)—
												(i)beginning on August 1 of each fiscal year,
				the Secretary shall use available unsubsidized guaranteed farm operating loan
				funds to provide direct farm ownership loans approved by the Secretary to
				qualified beginning farmers under the down payment loan program established
				under section 3107, if sufficient direct farm ownership loan funds are not
				otherwise available; and
												(ii)beginning on September 1 of each fiscal
				year, the Secretary shall use available unsubsidized guaranteed farm operating
				loan funds to provide direct farm ownership loans approved by the Secretary to
				qualified beginning farmers, if sufficient direct farm ownership loan funds are
				not otherwise available.
												(B)LimitationThe Secretary shall limit the transfer of
				funds under subparagraph (A) so that all guaranteed farm operating loans that
				have been approved, or will be approved, by the Secretary during the fiscal
				year will be made to the extent of available amounts.
											(4)Transfer for credit sales of farm inventory
				property
											(A)In generalSubject to subparagraphs (B) and (C),
				beginning on September 1 of each fiscal year, the Secretary may use available
				funds made available under chapter 3 for the fiscal year to fund the credit
				sale of farm real estate in the inventory of the Secretary.
											(B)Supplemental appropriationsThe transfer authority provided under
				subparagraph (A) shall not apply to any funds made available to the Secretary
				for any fiscal year under an Act making supplemental appropriations.
											(C)LimitationThe Secretary shall limit the transfer of
				funds under subparagraph (A) so that all emergency disaster loans that have
				been approved, or will be approved, by the Secretary during the fiscal year
				will be made to the extent of available amounts.
											(5)Availability of fundsFunds made available to carry out this
				subtitle shall remain available until expended.
										(b)Cost projections
										(1)In generalThe Secretary shall develop long-term cost
				projections for loan program authorizations required under subsection
				(a).
										(2)AnalysisEach projection under paragraph (1) shall
				include analyses of—
											(A)the long-term costs of the lending levels
				that the Secretary requests to be authorized under subsection (a); and
											(B)the long-term costs for increases in
				lending levels beyond those requested to be authorized, based on increments of
				$10,000,000 or such other levels as the Secretary considers appropriate.
											(3)Submission to congressThe Secretary shall submit to the
				Committees on Agriculture and Appropriations of the House of Representatives
				and the Committees on Agriculture, Nutrition, and Forestry and Appropriations
				of the Senate reports containing the long-term cost projections for the 3-year
				period beginning with fiscal year 1983 and each 3-year period thereafter at the
				time the requests for authorizations for those periods are submitted to
				Congress.
										(c)Low-Income, limited-Resource
				borrowers
										(1)ReserveNotwithstanding any other provision of law,
				not less than 25 percent of the loans for farm ownership purposes for each
				fiscal year under this subtitle shall be for low-income, limited-resource
				borrowers.
										(2)NotificationThe Secretary shall provide notification to
				farm borrowers under this subtitle in the normal course of loan making and loan
				servicing operations, of the provisions of this subtitle relating to
				low-income, limited-resource borrowers and the procedures by which persons may
				apply for loans under the low-income, limited-resource borrower
				program.
										.
				BMiscellaneous
				5101.State agricultural mediation
			 programsSection 506 of the
			 Agricultural Credit Act of 1987 (7 U.S.C. 5106) is amended by striking
			 2015 and inserting 2018.
				5102.Loans to purchasers of highly fractionated
			 land
					(a)In generalThe first sentence of Public Law 91–229 (25
			 U.S.C. 488) is amended—
						(1)in subsection (a), in the first sentence,
			 by striking loans from and all that follows through
			 1929) and inserting direct loans in a manner consistent
			 with direct loans pursuant to chapter 4 of subtitle A of the Consolidated Farm
			 and Rural Development Act;
						(2)in subsection (b)(1)—
							(A)by striking pursuant to section
			 205(c) of the Indian Land Consolidation Act (25 U.S.C. 2204(c));
			 and
							(B)by inserting or to intermediaries in
			 order to establish revolving loan funds for the purchase of highly fractionated
			 land under that section before the period at the end; and
							(3)by adding at the end the following:
							
								(c)Consultation requiredIn determining regulations and procedures
				to define eligible purchasers of highly fractionated land under this section,
				the Secretary of Agriculture shall consult with the Secretary of the
				Interior.
								.
						5103.Removal of duplicative
			 appraisalsNotwithstanding any
			 other law (including regulations), in making loans under the first section of
			 Public Law 91–229 (25 U.S.C. 488), borrowers who are Indian tribes, members of
			 Indian tribes, or tribal corporations shall only be required to obtain 1
			 appraisal under an appraisal standard recognized as of the date of enactment of
			 this Act by the Secretary or the Secretary of the Interior.
				5104.Compensation disclosure by Farm Credit
			 System institutions
					(a)FindingsCongress finds that—
						(1)the reasonable disclosure to stockholders
			 by Farm Credit System institutions regarding the compensation of Farm Credit
			 System institution senior officers is beneficial to stockholders’ understanding
			 of the operation of their institutions;
						(2)transparency regarding compensation
			 practices reinforces the cooperative nature of Farm Credit System
			 institutions;
						(3)the unique cooperative structure of the
			 Farm Credit System should be considered when promulgating rules;
						(4)the participation of stockholders in the
			 election of the boards of directors of Farm Credit System institutions provides
			 stockholders the opportunity to participate in the management of their
			 institutions;
						(5)as representatives of stockholders, the
			 boards of directors of Farm Credit System institutions importantly establish
			 and oversee the compensation practices of Farm Credit System institutions to
			 ensure the safe and sound operation of those institutions; and
						(6)any regulation should strengthen and not
			 hinder the ability of Farm Credit System boards of directors to oversee
			 compensation practices.
						(b)ImplementationNot later than 60 days after the date of
			 enactment of this Act, the Farm Credit Administration shall review its rules to
			 reflect Congressional intent that a primary responsibility of the boards of
			 directors of Farm Credit System institutions, as elected representatives of
			 their stockholders, is to oversee compensation practices.
					VIRural Development 
			AReorganization of the Consolidated Farm and
			 Rural Development Act
				6001.Reorganization of the Consolidated Farm and
			 Rural Development ActTitle
			 III of the Agricultural Act of 1961 (7 U.S.C. 1921 et seq.) is amended to read
			 as follows:
					
						IIIAgricultural credit
							3001.Short title; table of contents
								(a)Short titleThis title may be cited as the
				Consolidated Farm and Rural Development
				Act.
								(b)Table of contentsThe table of contents of this title is as
				follows:
									
										TITLE III—Agricultural credit
										Sec. 3001. Short title; table of contents.
										Sec. 3002. Definitions.
										Subtitle A—Farmer loans, servicing, and other
				  assistance
										Chapter 1—Farm ownership loans
										Sec. 3101. Farm ownership loans.
										Sec. 3102. Purposes of loans.
										Sec. 3103. Conservation loan and loan guarantee
				  program.
										Sec. 3104. Loan maximums.
										Sec. 3105. Repayment requirements for farm ownership
				  loans.
										Sec. 3106. Limited-resource loans.
										Sec. 3107. Downpayment loan program.
										Sec. 3108. Beginning farmer and socially disadvantaged farmer
				  contract land sales program.
										Chapter 2—Operating loans
										Sec. 3201. Operating loans.
										Sec. 3202. Purposes of loans.
										Sec. 3203. Restrictions on loans.
										Sec. 3204. Terms of loans.
										Chapter 3—Emergency loans
										Sec. 3301. Emergency loans.
										Sec. 3302. Purposes of loans.
										Sec. 3303. Terms of loans.
										Sec. 3304. Production losses.
										Chapter 4—General farmer loan provisions
										Sec. 3401. Agricultural Credit Insurance Fund.
										Sec. 3402. Guaranteed farmer loans.
										Sec. 3403. Provision of information to borrowers.
										Sec. 3404. Notice of loan service programs.
										Sec. 3405. Planting and production history
				  guidelines.
										Sec. 3406. Special conditions and limitations on
				  loans.
										Sec. 3407. Graduation of borrowers.
										Sec. 3408. Debt adjustment and credit counseling.
										Sec. 3409. Security servicing.
										Sec. 3410. Contracts on loan security properties.
										Sec. 3411. Debt restructuring and loan servicing.
										Sec. 3412. Relief for mobilized military reservists from
				  certain agricultural loan obligations.
										Sec. 3413. Interest rate reduction program.
										Sec. 3414. Homestead property.
										Sec. 3415. Transfer of inventory land.
										Sec. 3416. Target participation rates.
										Sec. 3417. Compromise or adjustment of debts or claims by
				  guaranteed lender.
										Sec. 3418. Waiver of mediation rights by borrowers.
										Sec. 3419. Borrower training.
										Sec. 3420. Loan assessments.
										Sec. 3421. Supervised credit.
										Sec. 3422. Market placement.
										Sec. 3423. Recordkeeping of loans by gender of
				  borrower.
										Sec. 3424. Crop insurance requirement.
										Sec. 3425. Loan and loan servicing limitations.
										Sec. 3426. Short form certification of farm program borrower
				  compliance.
										Sec. 3427. Underwriting forms and standards.
										Sec. 3428. Beginning farmer individual development accounts
				  pilot program.
										Sec. 3429. Farmer loan pilot projects.
										Sec. 3430. Prohibition on use of loans for certain
				  purposes.
										Sec. 3431. Authorization of appropriations and allocation of
				  funds.
										Subtitle B—Rural development
										Chapter 1—Rural community programs
										Sec. 3501. Water and waste disposal loans, loan guarantees, and
				  grants.
										Sec. 3502. Community facilities loans, loan guarantees, and
				  grants.
										Sec. 3503. Health care services.
										Chapter 2—Rural business and cooperative
				  development
										Sec. 3601. Business programs.
										Sec. 3602. Rural Business Investment Program.
										Chapter 3—General rural development provisions
										Sec. 3701. General provisions for loans and grants.
										Sec. 3702. Strategic economic and community
				  development.
										Sec. 3703. Guaranteed rural development loans.
										Sec. 3704. Rural Development Insurance Fund.
										Sec. 3705. Rural economic area partnership zones.
										Sec. 3706. Streamlining applications and improving
				  accessibility of rural development programs.
										Sec. 3707. State Rural Development Partnership.
										Chapter 4—Delta Regional Authority
										Sec. 3801. Definitions.
										Sec. 3802. Delta Regional Authority.
										Sec. 3803. Economic and community development
				  grants.
										Sec. 3804. Supplements to Federal grant programs.
										Sec. 3805. Local development districts; certification and
				  administrative expenses.
										Sec. 3806. Distressed counties and areas and nondistressed
				  counties.
										Sec. 3807. Development planning process.
										Sec. 3808. Program development criteria.
										Sec. 3809. Approval of development plans and
				  projects.
										Sec. 3810. Consent of States.
										Sec. 3811. Records.
										Sec. 3812. Annual report.
										Sec. 3813. Authorization of appropriations.
										Sec. 3814. Termination of authority.
										Chapter 5—Northern Great Plains Regional Authority
										Sec. 3821. Definitions.
										Sec. 3822. Northern Great Plains Regional
				  Authority.
										Sec. 3823. Interstate cooperation for economic opportunity and
				  efficiency.
										Sec. 3824. Economic and community development
				  grants.
										Sec. 3825. Supplements to Federal grant programs.
										Sec. 3826. Multistate and local development districts and
				  organizations and Northern Great Plains Inc.
										Sec. 3827. Distressed counties and areas and nondistressed
				  counties.
										Sec. 3828. Development planning process.
										Sec. 3829. Program development criteria.
										Sec. 3830. Approval of development plans and
				  projects.
										Sec. 3831. Consent of States.
										Sec. 3832. Records.
										Sec. 3833. Annual report.
										Sec. 3834. Authorization of appropriations.
										Sec. 3835. Termination of authority.
										Subtitle C—General provisions
										Sec. 3901. Full faith and credit.
										Sec. 3902. Purchase and sale of guaranteed portions of
				  loans.
										Sec. 3903. Administration.
										Sec. 3904. Loan moratorium and policy on
				  foreclosures.
										Sec. 3905. Oil and gas royalty payments on loans.
										Sec. 3906. Taxation.
										Sec. 3907. Conflicts of interest.
										Sec. 3908. Loan summary statements.
										Sec. 3909. Certified lenders program.
										Sec. 3910. Loans to resident aliens.
										Sec. 3911. Expedited clearing of title to inventory
				  property.
										Sec. 3912. Transfer of land to Secretary.
										Sec. 3913. Competitive sourcing limitations.
										Sec. 3914. Regulations.
									
								3002.DefinitionsIn this title (unless the context otherwise
				requires):
								(1)Able to obtain credit
				elsewhereThe term able
				to obtain credit elsewhere means able to obtain a loan from a production
				credit association, a Federal land bank, or other responsible cooperative or
				private credit source (or, in the case of a borrower under section 3106, the
				borrower may be able to obtain a loan under section 3101) at reasonable rates
				and terms, taking into consideration prevailing private and cooperative rates
				and terms in the community in or near which the applicant resides for loans for
				similar purposes and periods of time.
								(2)Agricultural credit insurance
				fundThe term
				Agricultural Credit Insurance Fund means the fund established
				under section 3401.
								(3)Approved lenderThe term approved lender
				means—
									(A)a lender approved prior to October 28,
				1992, by the Secretary under the approved lender program established by exhibit
				A to subpart B of part 1980 of title 7, Code of Federal Regulations (as in
				effect on January 1, 1991); or
									(B)a lender certified under section
				3909.
									(4)AquacultureThe term aquaculture means the
				culture or husbandry of aquatic animals or plants by private industry for
				commercial purposes, including the culture and growing of fish by private
				industry for the purpose of creating or augmenting publicly owned and regulated
				stocks of fish.
								(5)Beginning farmerThe term beginning farmer has
				the meaning given the term by the Secretary.
								(6)Borrower
									(A)In generalExcept as provided in subparagraph (B), the
				term borrower means an individual or entity who has an outstanding
				obligation to the Secretary under any loan made or guaranteed under this title,
				without regard to whether the loan has been accelerated.
									(B)ExclusionsThe term borrower does not
				include an individual or entity all of whose loans and accounts have been
				foreclosed on or liquidated, voluntarily or otherwise.
									(7)County committeeThe term county committee
				means the appropriate county committee established under section 8(b)(5) of the
				Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)).
								(8)Debt forgiveness
									(A)In generalExcept as provided in subparagraph (B), the
				term debt forgiveness means reducing or terminating a loan made or
				guaranteed under this title, in a manner that results in a loss to the
				Secretary, through—
										(i)writing down or writing off a loan under
				section 3411;
										(ii)compromising, adjusting, reducing, or
				charging-off a debt or claim under section 3903;
										(iii)paying a loss on a guaranteed loan under
				this title; or
										(iv)discharging a debt as a result of
				bankruptcy.
										(B)Loan restructuringThe term debt forgiveness does
				not include consolidation, rescheduling, reamortization, or deferral.
									(9)DepartmentThe term Department means the
				Department of Agriculture.
								(10)Direct loanThe term direct loan means a
				loan made by the Secretary from appropriated funds.
								(11)EntityThe term entity means a
				corporation, farm cooperative, partnership, joint operation, governmental
				entity, or other legal organization, as determined by the Secretary.
								(12)FarmThe term farm means an
				operation involved in—
									(A)the production of an agricultural
				commodity;
									(B)ranching; or
									(C)aquaculture, in a controlled
				environment.
									(13)FarmerThe term farmer means an
				individual or entity engaged primarily and directly in—
									(A)the production of an agricultural
				commodity;
									(B)ranching; or
									(C)aquaculture, in a controlled
				environment.
									(14)Farmer program loanThe term farmer program loan
				means—
									(A)a farm ownership loan under section
				3101;
									(B)a conservation loan under section
				3103;
									(C)an operating loan under section
				3201;
									(D)an emergency loan under section
				3301;
									(E)an economic emergency loan under section
				202 of the Emergency Agricultural Credit Adjustment Act of 1978 (7 U.S.C. prec.
				1961 note; Public Law 95–334);
									(F)a loan for a farm service building under
				section 502 of the Housing Act of
				1949 (42 U.S.C. 1472);
									(G)an economic opportunity loan under section
				602 of the Economic Opportunity Act of 1964 (Public Law 88–452; 42 U.S.C. 2942
				note) (as it existed before the amendment made by section 683(a) of the Omnibus
				Budget Reconciliation Act of 1981 (Public Law 97–35; 95 Stat. 519));
									(H)a softwood timber loan under section 608 of
				the Agricultural Programs Adjustment Act of 1984 (7 U.S.C. 1981 note; Public
				Law 98–258); or
									(I)any other loan described in section
				343(a)(10) of this title (as it existed before the amendment made by section 2
				of the Agriculture Reform, Food, and Jobs Act
				of 2013) that is outstanding on the date of enactment of that
				Act.
									(15)Farm service agencyThe term Farm Service Agency
				means the offices of the Farm Service Agency to which the Secretary delegates
				responsibility to carry out this title.
								(16)Governmental entityThe term governmental entity
				means any agency of a State or a unit of local government of a State, or
				subdivision thereof.
								(17)GuaranteeThe term guarantee means
				guaranteeing the payment of a loan originated, held, and serviced by a private
				financial agency, or lender, approved by the Secretary.
								(18)Highly erodible landThe term highly erodible land
				has the meaning given the term in section 1201(a) of the Food Security Act of
				1985 (16 U.S.C. 3801(a)).
								(19)Homestead retentionThe term homestead retention
				means homestead retention as authorized under section 3414.
								(20)Indian tribeThe term Indian tribe means a
				Federal or State-recognized Indian tribe or other federally recognized Indian
				tribal group (including a Tribal College or University, as defined in section
				316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
								(21)Loan service programThe term loan service program
				means, with respect to a farmer program loan borrower, a primary loan service
				program or a homestead retention program.
								(22)Natural or major disaster or
				emergencyThe term
				natural or major disaster or emergency means—
									(A)a disaster due to nonmanmade causes
				declared by the Secretary; or
									(B)a major disaster or emergency designated by
				the President under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.).
									(23)Primary loan service programThe term primary loan service
				program means, with respect to a farmer program loan—
									(A)loan consolidation, rescheduling, or
				reamortization;
									(B)interest rate reduction, including the use
				of the limited resource program;
									(C)loan restructuring, including deferral, set
				aside, or writing down of the principal or accumulated interest charges, or
				both, of the loan; or
									(D)any combination of actions described in
				subparagraphs (A), (B), and (C).
									(24)Prime
				farmlandThe term prime
				farmland means prime farmland and unique farmland (as defined in
				subsections (a) and (b) of section 657.5 of title 7, Code of Federal
				Regulations (1980)).
								(25)ProjectFor purposes of section 3501, the term
				project includes a facility providing central service or a
				facility serving an individual property, or both.
								(26)Qualified beginning farmerThe term qualified beginning
				farmer means an applicant, regardless of whether the applicant is
				participating in a program under section 3107, who—
									(A)is eligible for assistance under subtitle
				A;
									(B)has not operated a farm, or has operated a
				farm for not more than 10 years;
									(C)in the case of a cooperative, corporation,
				partnership, or joint operation, has members, stockholders, partners, or joint
				operators who are all related to each other by blood or marriage;
									(D)in the case of a farmer who is the owner
				and operator of a farm—
										(i)in the case of a loan made to an
				individual, individually or with the immediate family of the applicant—
											(I)materially and substantially participates
				in the operation of the farm; and
											(II)provides substantial day-to-day labor and
				management of the farm, consistent with the practices in the State or county in
				which the farm is located; or
											(ii)(I)in the case of a loan made to a
				cooperative, corporation, partnership, or joint operation, has members,
				stockholders, partners, or joint operators who materially and substantially
				participate in the operation of the farm; and
											(II)in the case of a loan made to a
				corporation, has stockholders who all qualify individually as beginning
				farmers;
											(E)in the case of an applicant seeking to
				become an owner and operator of a farm—
										(i)in the case of a loan made to an
				individual, individually or with the immediate family of the applicant,
				will—
											(I)materially and substantially participate in
				the operation of the farm; and
											(II)provide substantial day-to-day labor and
				management of the farm, consistent with the practices in the State or county in
				which the farm is located; or
											(ii)(I)in the case of a loan made to a
				cooperative, corporation, partnership, or joint operation, will have members,
				stockholders, partners, or joint operators who will materially and
				substantially participate in the operation of the farm; and
											(II)in the case of a loan made to a
				corporation, has stockholders who will all qualify individually as beginning
				farmers;
											(F)agrees to participate in such loan
				assessment, borrower training, and financial management programs as the
				Secretary may require;
									(G)(i)does not own farm land; or
										(ii)directly or through interests in family
				farm corporations, owns farm land, the aggregate acreage of which does not
				exceed 30 percent of the average acreage of the farms, as the case may be, in
				the county in which the farm operations of the applicant are located, as
				reported in the most recent census of agriculture taken in accordance with the
				Census of Agriculture Act of 1997 (7 U.S.C. 2204g et seq.), except that this
				subparagraph shall not apply to a loan made or guaranteed under chapter 2 of
				subtitle A; and
										(H)demonstrates that the available resources
				of the applicant and any spouse of the applicant are not sufficient to enable
				the applicant to farm on a viable scale.
									(27)Recreational purposeFor purposes of section 3410, the term
				recreational purpose has the meaning provided by the Secretary,
				but shall include hunting.
								(28)Rural and rural area
									(A)In generalSubject to any determination made under
				subparagraph (B), the terms rural’ and ‘rural area mean any area
				other than—
										(i)a city or town that has a population of
				greater than 50,000 inhabitants; and
										(ii)any urbanized area contiguous and adjacent
				to a city or town described in clause (i).
										(B)Determination of areas rural in
				character
										(i)In generalIf part of an area described in
				subparagraph (A)(ii) was eligible under the definitions of the terms
				rural and rural area in section 343 (as in effect on
				the day before the date of enactment of the Agriculture Reform, Food, and Jobs Act of
				2013) for community facility, water and waste disposal, and
				broadband programs, that area shall remain eligible unless the Secretary,
				acting through the Under Secretary for Rural Development (referred to in this
				subparagraph as the Under Secretary), determines the area is no
				longer rural, based on the criteria described in clause (iii).
										(ii)Other areasOn petition of a unit of local government
				in an urbanized area described in subparagraph (A)(ii), or on the initiative of
				the Under Secretary, the Under Secretary may determine that part of an area is
				rural, based on the criteria described in clause (iii).
										(iii)CriteriaIn making a determination under clause (i),
				the Under Secretary shall consider—
											(I)population density;
											(II)economic conditions, favoring a rural
				determination for areas facing—
												(aa)chronic unemployment in excess of statewide
				averages;
												(bb)sudden loss of employment from natural
				disaster or the loss of a significant employer in the area; or
												(cc)chronic poverty demonstrated at the census
				block or county level compared to statewide median household income; and
												(III)commuting patterns, favoring a rural
				determination for areas that can demonstrate higher proportions of the
				population living and working in the area.
											(iv)AdministrationIn carrying out this subparagraph, the
				Under Secretary shall—
											(I)not delegate the authority to carry out
				this subparagraph;
											(II)not make a determination under clause (i)
				until the date that is 3 years after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013;
											(III)consult with the applicable rural
				development State or regional director of the Department and the Governor of
				the respective State;
											(IV)provide an opportunity to appeal to the
				Under Secretary a determination made under this subparagraph;
											(V)release to the public notice of a petition
				filed or initiative of the Under Secretary under this subparagraph not later
				than 30 days after receipt of the petition or the commencement of the
				initiative, as appropriate;
											(VI)make a determination under this
				subparagraph not less than 15 days, and not more than 60 days, after the
				release of the notice under subclause (V); and
											(VII)submit to the Committee on Agriculture of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate an annual report on actions taken to carry out this
				subparagraph.
											(v)Hawaii and Puerto RicoNotwithstanding any other provision of this
				subsection, within the areas of the County of Honolulu, Hawaii, and the
				Commonwealth of Puerto Rico, the Under Secretary may designate any part of the
				areas as a rural area if the Under Secretary determines that the part is not
				urban in character, other than any area included in the Honolulu Census
				Designated Place or the San Juan Census Designated Place.
										(C)ExclusionsNotwithstanding any other provision of this
				paragraph, in determining which census blocks in an urbanized area are not in a
				rural area (as defined in this paragraph), the Secretary shall exclude any
				cluster of census blocks that would otherwise be considered not in a rural area
				only because the cluster is adjacent to not more than 2 census blocks that are
				otherwise considered not in a rural area under this paragraph.
									(29)Seasoned direct loan borrowerThe term seasoned direct loan
				borrower means a borrower who could reasonably be expected to qualify
				for commercial credit using criteria determined by the Secretary.
								(30)SecretaryThe term Secretary means the
				Secretary of Agriculture.
								(31)Socially disadvantaged farmerThe term socially disadvantaged
				farmer means a farmer who is a member of a socially disadvantaged
				group.
								(32)Socially disadvantaged groupThe term socially disadvantaged
				group means a group whose members have been subjected to racial, ethnic,
				or gender prejudice because of the identity of the members as members of a
				group without regard to the individual qualities of the members.
								(33)Solar energyThe term solar energy means
				energy derived from sources (other than fossil fuels) and technologies included
				in the Federal Nonnuclear Energy Research and Development Act of 1974 (42
				U.S.C. 5901 et seq.).
								(34)StateThe term State means—
									(A)in this title (other than subtitle A), each
				of the 50 States, the Commonwealth of Puerto Rico, the Virgin Islands, Guam,
				American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic
				of the Marshall Islands, the Federated States of Micronesia, and the Republic
				of Palau; and
									(B)in subtitle A, each of the 50 States, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, and, to the extent the Secretary
				determines it to be feasible and appropriate, the Republic of the Marshall
				Islands, the Federated States of Micronesia, and the Republic of Palau.
									(35)State beginning farmer
				programThe term State
				beginning farmer program means any program that is—
									(A)carried out by, or under contract with, a
				State; and
									(B)designed to assist qualified beginning
				farmers in obtaining the financial assistance necessary to enter agriculture
				and establish viable farming operations.
									(36)VeteranThe term veteran has the
				meaning given the term in section 101 of title 38, United States Code.
								(37)WetlandThe term wetland has the
				meaning given the term in section 1201(a) of the Food Security Act of 1985 (16
				U.S.C. 3801(a)).
								(38)WildlifeThe term wildlife means fish
				or wildlife (as defined in section 2(a) of the Lacey Act Amendments of 1981 (16
				U.S.C. 3371(a))).
								BRural development
								1Rural community programs
									3501.Water and waste disposal loans, loan
				guarantees, and grants
										(a)In generalThe Secretary may make grants and loans and
				issue loan guarantees (including a guarantee of a loan financed by the net
				proceeds of a bond described in section 142(a) of the Internal Revenue Code of
				1986) to eligible entities described in subsection (b) for projects in rural
				areas that primarily serve rural residents to provide for—
											(1)the development, storage, treatment,
				purification, or distribution of water or the collection, treatment, or
				disposal of waste; and
											(2)financial assistance and other aid in the
				planning of projects for purposes described in paragraph (1).
											(b)Eligible entitiesEntities eligible for assistance described
				in subsection (a) are—
											(1)associations (including corporations not
				operated for profit);
											(2)Indian tribes;
											(3)public and quasi-public agencies;
				and
											(4)in the case of a project to attach an
				individual property in a rural area to a water system to alleviate a health
				risk, an individual.
											(c)Loan and loan guarantee
				requirementsIn connection
				with loans made or guaranteed under this section, the Secretary shall require
				the applicant—
											(1)to certify in writing, and the Secretary
				shall determine, that the applicant is unable to obtain credit elsewhere to
				finance the actual needs of the applicant at reasonable rates and terms, taking
				into consideration prevailing private and cooperative rates and terms in the
				community in or near which the applicant resides for loans for similar purposes
				and periods of time; and
											(2)to furnish an appropriate written financial
				statement.
											(d)Grant amounts
											(1)MaximumExcept as otherwise provided in this
				subsection, the amount of any grant made under this section shall not exceed 75
				percent of the development cost of the project for which the grant is
				provided.
											(2)Grant rateThe Secretary shall establish the grant
				rate for each project in conformity with regulations issued by the Secretary
				that shall provide for a graduated scale of grant rates that establish higher
				rates for projects in communities that have—
												(A)lower community population;
												(B)higher rates of outmigration; and
												(C)lower income levels.
												(3)Local share requirementsGrants made under this section may be used
				to pay the local share requirements of another Federal grant-in-aid program to
				the extent permitted under the law providing for the grant-in-aid
				program.
											(e)Special grants
											(1)Revolving funds for financing water and
				wastewater projects
												(A)In generalThe Secretary may make grants to qualified,
				nonprofit entities in rural areas to capitalize revolving funds for the purpose
				of providing financing to eligible entities for—
													(i)predevelopment costs associated with
				proposed water and wastewater projects or with existing water and wastewater
				systems; and
													(ii)short-term costs incurred for replacement
				equipment, small-scale extension services, or other small capital projects that
				are not part of the regular operations and maintenance activities of existing
				water and wastewater systems.
													(B)Maximum amount of financingThe amount of financing made to an eligible
				entity under this paragraph shall not exceed—
													(i)$100,000 for costs described in
				subparagraph (A)(i); and
													(ii)$100,000 for costs described in
				subparagraph (A)(ii).
													(C)TermThe term of financing provided to an
				eligible entity under this paragraph shall not exceed 10 years.
												(D)AdministrationThe Secretary shall limit the amount of
				grant funds that may be used by a grant recipient for administrative costs
				incurred under this paragraph.
												(E)Annual reportA nonprofit entity receiving a grant under
				this paragraph shall submit to the Secretary an annual report that describes
				the number and size of communities served and the type of financing
				provided.
												(F)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $30,000,000 for each
				of fiscal years 2014 through 2018.
												(2)Emergency and imminent community water
				assistance program
												(A)In generalThe Secretary shall provide grants in
				accordance with this paragraph to assist the residents of rural areas and small
				communities to secure adequate quantities of safe water—
													(i)after a significant decline in the quantity
				or quality of water available from the water supplies of the rural areas and
				small communities, or when such a decline is imminent; or
													(ii)when repairs, partial replacement, or
				significant maintenance efforts on established water systems would
				remedy—
														(I)an acute or imminent shortage of quality
				water; or
														(II)a significant or imminent decline in the
				quantity or quality of water that is available.
														(B)PriorityIn carrying out subparagraph (A), the
				Secretary shall—
													(i)give priority to projects described in
				subparagraph (A)(i); and
													(ii)provide at least 70 percent of all grants
				under this paragraph to those projects.
													(C)EligibilityTo be eligible to obtain a grant under this
				paragraph, an applicant shall—
													(i)be a public or private nonprofit entity;
				and
													(ii)in the case of a grant made under
				subparagraph (A)(i), demonstrate to the Secretary that the decline referred to
				in that subparagraph occurred, or will occur, not later than 2 years after the
				date on which the application was filed for the grant.
													(D)Uses
													(i)In generalGrants made under this paragraph may be
				used—
														(I)for waterline extensions from existing
				systems, laying of new waterlines, repairs, significant maintenance, digging of
				new wells, equipment replacement, and hook and tap fees;
														(II)for any other appropriate purpose
				associated with developing sources of, treating, storing, or distributing
				water;
														(III)to assist communities in complying with the
				requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et
				seq.) or the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
														(IV)to provide potable water to communities
				through other means.
														(ii)Joint proposals
														(I)In generalSubject to the restrictions in subparagraph
				(E), nothing in this paragraph precludes rural communities from submitting
				joint proposals for emergency water assistance.
														(II)Consideration of restrictionsThe restrictions in subparagraph (E) shall
				be considered in the aggregate, depending on the number of communities
				involved.
														(E)Restrictions
													(i)Maximum
				incomeNo grant provided
				under this paragraph shall be used to assist any rural area or community that
				has a median household income in excess of the State nonmetropolitan median
				household income according to the most recent decennial census of the United
				States.
													(ii)Set-aside for smaller
				communitiesNot less than 50
				percent of the funds allocated under this paragraph shall be allocated to rural
				communities with populations that do not exceed 3,000 inhabitants.
													(F)Maximum
				grantsGrants made under this
				paragraph may not exceed—
													(i)in the case of each grant made under
				subparagraph (A)(i), $500,000; and
													(ii)in the case of each grant made under
				subparagraph (A)(ii), $150,000.
													(G)Full fundingSubject to subparagraph (F), grants under
				this paragraph shall be made in an amount equal to 100 percent of the costs of
				the projects conducted under this paragraph.
												(H)Application
													(i)Nationally competitive application
				process
														(I)In generalThe Secretary shall develop a nationally
				competitive application process to award grants under this paragraph.
														(II)RequirementsThe process shall include criteria for
				evaluating applications, including population, median household income, and the
				severity of the decline, or imminent decline, in the quantity or quality of
				water.
														(ii)Timing of review of applications
														(I)Simplified applicationThe application process developed by the
				Secretary under clause (i) shall include a simplified application form that
				will permit expedited consideration of an application for a grant filed under
				this paragraph.
														(II)Priority reviewIn processing applications for any water or
				waste grant or loan authorized under this section, the Secretary shall afford
				priority processing to an application for a grant under this paragraph to the
				extent funds will be available for an award on the application at the
				conclusion of priority processing.
														(III)TimingThe Secretary shall, to the maximum extent
				practicable, review and act on an application under this paragraph not later
				than 60 days after the date on which the application is submitted to the
				Secretary.
														(I)Funding
													(i)Reservation
														(I)In generalFor each fiscal year, not less than 3 nor
				more than 5 percent of the total amount made available to carry out this
				section for the fiscal year shall be reserved for grants under this
				paragraph.
														(II)ReleaseFunds reserved under subclause (I) for a
				fiscal year shall be reserved only until July 1 of the fiscal year.
														(ii)Authorization of
				appropriationsIn addition to
				funds made available under clause (i), there is authorized to be appropriated
				to carry out this paragraph $35,000,000 for each of fiscal years 2014 through
				2018.
													(3)Water and waste facility loans and grants
				to alleviate health risks
												(A)Definition of cooperativeIn this paragraph, the term
				cooperative means a cooperative formed specifically for the
				purpose of the installation, expansion, improvement, or operation of water
				supply or waste disposal facilities or systems.
												(B)Loans and grants to persons other than
				individuals
													(i)In generalThe Secretary shall make or guarantee loans
				and make grants to provide for the conservation, development, use, and control
				of water (including the extension or improvement of existing water supply
				systems) and the installation or improvement of drainage or waste disposal
				facilities and essential community facilities, including necessary related
				equipment, training, and technical assistance to—
														(I)rural water supply corporations,
				cooperatives, or similar entities;
														(II)Indian tribes on Federal or State
				reservations and other federally recognized Indian tribes;
														(III)rural or native villages in the State of
				Alaska;
														(IV)native tribal health consortiums;
														(V)public agencies; and
														(VI)Native Hawaiian Home Lands.
														(ii)Eligible projectsLoans and grants described in clause (i)
				shall be available only to provide the described water and waste facilities and
				services to communities whose residents face significant health risks, as
				determined by the Secretary, due to the fact that a significant proportion of
				the residents of the community do not have access to, or are not served by,
				adequate affordable—
														(I)water supply systems; or
														(II)waste disposal facilities.
														(iii)Matching requirementsFor entities described under subclauses
				(III), (IV), or (V) of clause (i) to be eligible to receive a grant for water
				supply systems or waste disposal facilities, the State in which the project
				will occur shall provide 25 percent in matching funds from non-Federal
				sources.
													(iv)Certain areas targeted
														(I)In generalLoans and grants under clause (i) shall be
				made only if the loan or grant funds will be used primarily to provide water or
				waste services, or both, to residents of a county or census area—
															(aa)the per capita income of the residents of
				which is not more than 70 percent of the national average per capita income, as
				determined by the Department of Commerce; and
															(bb)the unemployment rate of the residents of
				which is not less than 125 percent of the national average unemployment rate,
				as determined by the Bureau of Labor Statistics.
															(II)ExceptionsNotwithstanding subclause (I), loans and
				grants under clause (i) may also be made if the loan or grant funds will be
				used primarily to provide water or waste services, or both, to residents
				of—
															(aa)a rural area that was recognized as a
				colonia as of October 1, 1989; or
															(bb)an area described under subclause (II),
				(III), or (VI) of clause (i).
															(C)Loans and grants to individuals
													(i)In generalThe Secretary shall make or guarantee loans
				and make grants to individuals who reside in a community described in
				subparagraph (B)(i) for the purpose of extending water supply and waste
				disposal systems, connecting the systems to the residences of the individuals,
				or installing plumbing and fixtures within the residences of the individuals to
				facilitate the use of the water supply and waste disposal systems.
													(ii)InterestLoans described in clause (i) shall be at a
				rate of interest no greater than the Federal Financing Bank rate on loans of a
				similar term at the time the loans are made.
													(iii)AmortizationThe repayment of loans described in clause
				(i) shall be amortized over the expected life of the water supply or waste
				disposal system to which the residence of the borrower will be
				connected.
													(iv)Manner in which loans and grants are to be
				madeLoans and grants to
				individuals under clause (i) shall be made—
														(I)directly to the individuals by the
				Secretary; or
														(II)to the individuals through the rural water
				supply corporation, cooperative, or similar entity, or public agency, providing
				the water supply or waste disposal services, pursuant to regulations issued by
				the Secretary.
														(D)PreferenceThe Secretary shall give preference in the
				awarding of loans and grants under subparagraphs (B) and (C) to entities
				described in clause (i) of subparagraph (B) that propose to provide water
				supply or waste disposal services to the residents of Indian reservations,
				rural or native villages in the State of Alaska, Native Hawaiian Home Lands,
				and those rural subdivisions commonly referred to as colonias, that are
				characterized by substandard housing, inadequate roads and drainage, and a lack
				of adequate water or waste facilities.
												(E)Relationship to other
				authorityNotwithstanding any
				other provision of law, the head of any Federal agency may enter into
				interagency agreements with Federal, State, tribal, and other entities to share
				resources, including transferring and accepting funds, equipment, or other
				supplies, to carry out the activities described in this paragraph.
												(F)Authorization of
				appropriationsThere are
				authorized to be appropriated—
													(i)for grants under this paragraph,
				$60,000,000 for each fiscal year;
													(ii)for loans under this paragraph, $60,000,000
				for each fiscal year; and
													(iii)in addition to grants provided under clause
				(i), for grants under this section to benefit Indian tribes, $20,000,000 for
				each fiscal year.
													(4)Solid waste management grants
												(A)In generalThe Secretary may make grants to nonprofit
				organizations for the provision of regional technical assistance to local and
				regional governments and related agencies for the purpose of reducing or
				eliminating pollution of water resources and improving the planning and
				management of solid waste disposal facilities in rural areas.
												(B)Technical assistance grant
				amountsGrants made under
				this paragraph for the provision of technical assistance shall be made for 100
				percent of the cost of the technical assistance.
												(C)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $10,000,000 for each
				of fiscal years 2014 through 2018.
												(5)Rural water and wastewater technical
				assistance and training programs
												(A)Grants to nonprofits
													(i)In generalThe Secretary may make grants to nonprofit
				organizations to enable the organizations to provide to associations that
				provide water and wastewater services in rural areas technical assistance and
				training—
														(I)to identify, and evaluate alternative
				solutions to, problems relating to the obtaining, storage, treatment,
				purification, or distribution of water or the collection, treatment, or
				disposal of waste in rural areas;
														(II)to prepare applications to receive
				financial assistance for any purpose specified in subsection (a)(1) from any
				public or private source; and
														(III)to improve the operation and maintenance
				practices at any existing works for the storage, treatment, purification, or
				distribution of water or the collection, treatment, or disposal of waste in
				rural areas.
														(ii)Selection priorityIn selecting recipients of grants to be
				made under clause (i), the Secretary shall give priority to nonprofit
				organizations that have experience in providing the technical assistance and
				training described in clause (i) to associations serving rural areas in
				which—
														(I)residents have low income; and
														(II)water supply systems or waste facilities
				are unhealthful.
														(iii)Funding
														(I)In generalExcept as provided in subclause (II), not
				less than 1 nor more than 3 percent of any funds made available to carry out
				water and waste disposal projects described in subsection (a) for any fiscal
				year shall be reserved for grants under this paragraph.
														(II)ExceptionThe minimum amount specified in subclause
				(I) shall not apply if the aggregate amount of grant funds requested by
				applications that qualify for grants received by the Secretary from eligible
				nonprofit organizations for the fiscal year totals less than 1 percent of those
				funds.
														(B)Rural water and wastewater circuit rider
				program
													(i)In generalThe Secretary shall continue a national
				rural water and wastewater circuit rider program that—
														(I)is consistent with the activities and
				results of the program conducted before January 1, 2012, as determined by the
				Secretary; and
														(II)received funding from the Secretary, acting
				through the Administrator of the Rural Utilities Service.
														(ii)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subparagraph $25,000,000 for
				fiscal year 2014 and each fiscal year thereafter.
													(6)SEARCH Program
												(A)In generalThe Secretary may establish a Special
				Evaluation Assistance for Rural Communities and Households (SEARCH) program to
				make predevelopment planning grants for feasibility studies, design assistance,
				and technical assistance, to financially distressed communities in rural areas
				with populations of 2,500 or fewer inhabitants for water and waste disposal
				projects described in this section.
												(B)Terms
													(i)DocumentationWith respect to grants made under this
				paragraph, the Secretary shall require the lowest quantity of documentation
				practicable.
													(ii)MatchingNotwithstanding any other provision of this
				section, the Secretary may fund up to 100 percent of the eligible costs of
				grants provided under this paragraph, as determined by the Secretary.
													(iii)FundingThe Secretary may use not more than 4
				percent of the total amount of funds made available for a fiscal year for
				water, waste disposal, and essential community facility activities under this
				chapter to carry out this paragraph.
													(C)Relationship to other authority
													(i)In generalThe funds and authorities provided under
				this paragraph are in addition to any other funds or authorities the Secretary
				may have to carry out activities described in this section.
													(ii)Authorized activitiesThe Secretary may furnish financial
				assistance or other aid in planning projects for the purposes described in
				subparagraph (A).
													(f)PriorityIn making grants and loans, and
				guaranteeing loans, for water, wastewater, and waste disposal projects under
				this section, the Secretary shall give priority consideration to projects that
				serve rural communities that, as determined by the Secretary—
											(1)have a population of less than 5,500
				permanent residents;
											(2)have a community water, wastewater, or
				waste disposal system that—
												(A)is experiencing—
													(i)an unanticipated reduction in the quality
				of water, the quantity of water, or the ability to deliver water; or
													(ii)some other deterioration in the supply of
				water to the community;
													(B)is not adequate to meet the needs of the
				community; and
												(C)requires immediate corrective
				action;
												(3)are experiencing outmigration;
											(4)have a high percentage of low-income
				residents; or
											(5)are isolated from other significant
				population centers.
											(g)Curtailment or limitation of service
				prohibitedThe service
				provided or made available through any such association shall not be curtailed
				or limited by inclusion of the area served by such association within the
				boundaries of any municipal corporation or other public body, or by the
				granting of any private franchise for similar service within such area during
				the term of such loan; nor shall the happening of any such event be the basis
				of requiring such association to secure any franchise, license, or permit as a
				condition to continuing to serve the area served by the association at the time
				of the occurrence of such event.
										(h)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary.
										3502.Community facilities loans, loan
				guarantees, and grants
										(a)In generalThe Secretary may make grants and loans and
				issue loan guarantees (including a guarantee of a loan financed by the net
				proceeds of a bond described in section 142(a) of the Internal Revenue Code of
				1986) to eligible entities described in subsection (b) for projects in rural
				areas that primarily serve rural residents to provide for—
											(1)essential community facilities,
				including—
												(A)necessary equipment;
												(B)recreational developments; and
												(2)financial assistance and other assistance
				in the planning of projects for purposes described in this section.
											(b)Eligible entitiesEntities eligible for assistance described
				in subsection (a) are—
											(1)associations (including corporations not
				operated for profit);
											(2)Indian tribes (including groups of
				individuals described in paragraph (4) of section 815 of the Native American
				Programs Act of 1974 (42 U.S.C. 2992c)); and
											(3)public and quasi-public agencies.
											(c)Loan and loan guarantee
				requirements
											(1)In generalIn connection with loans made or guaranteed
				under this section, the Secretary shall require the applicant—
												(A)to certify in writing, and the Secretary
				shall determine, that the applicant is unable to obtain credit elsewhere to
				finance the actual needs of the applicant; and
												(B)to furnish an appropriate written financial
				statement.
												(2)Debt restructuring and loan servicing for
				community facility loansThe
				Secretary shall establish and implement a program that is similar to the
				program established under section 3411, except that the debt restructuring and
				loan servicing procedures shall apply to delinquent community facility program
				loans to a hospital or health care facility under subsection (a).
											(d)Grant amounts
											(1)MaximumExcept as otherwise provided in this
				subsection, the amount of any grant made under this section shall not exceed 75
				percent of the development cost of the project for which the grant is
				provided.
											(2)Grant rateThe Secretary shall establish the grant
				rate for each project in conformity with regulations issued by the Secretary
				that shall provide for a graduated scale of grant rates that establish higher
				rates for projects in communities that have—
												(A)low community population;
												(B)high rates of outmigration; and
												(C)low-income levels.
												(3)Local share requirementsGrants made under this section may be used
				to pay the local share requirements of another Federal grant-in-aid program to
				the extent permitted under the law providing for the grant-in-aid
				program.
											(e)PriorityIn making grants and loans, and
				guaranteeing loans under this section, the Secretary shall give priority
				consideration to projects that serve rural communities that—
											(1)have a population of less than 20,000
				permanent residents;
											(2)are experiencing outmigration;
											(3)have a high percentage of low-income
				residents; or
											(4)are isolated from other significant
				population centers.
											(f)Tribal colleges and universities
											(1)In generalThe Secretary may make grants to an entity
				that is a Tribal College or University (as defined in section 316(b) of the
				Higher Education Act of 1965 (20 U.S.C. 1059c(b))) to provide the Federal share
				of the cost of developing specific Tribal College or University essential
				community facilities in rural areas.
											(2)Federal shareThe Secretary shall establish the maximum
				percentage of the cost of the project that may be covered by a grant under this
				subsection, except that the Secretary may not require non-Federal financial
				support in an amount that is greater than 5 percent of the total cost of the
				project.
											(3)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $10,000,000 for each
				of fiscal years 2014 through 2018.
											(g)Technical assistance for community
				facilities projects
											(1)In generalSubject to paragraph (2), the Secretary may
				use funds made available for community facilities programs authorized under
				this section to provide technical assistance to applicants and participants for
				community facilities programs.
											(2)FundingThe Secretary may use not more than 3
				percent of the amount of funds made available to participants for a fiscal year
				for a community facilities program to provide technical assistance described in
				paragraph (1).
											(h)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary.
										3503.Health care services
										(a)PurposeThe purpose of this section is to address
				the continued unmet health needs in the Delta region through cooperation among
				health care professionals, institutions of higher education, research
				institutions, and other individuals and entities in the region.
										(b)Definition of eligible entityIn this section, the term eligible
				entity means a consortium of regional institutions of higher education,
				academic health and research institutes, and economic development entities
				located in the Delta region that have experience in addressing the health care
				issues in the region.
										(c)GrantsTo carry out the purpose described in
				subsection (a), the Secretary may award a grant to an eligible entity
				for—
											(1)the development of—
												(A)health care services;
												(B)health education programs; and
												(C)health care job training programs;
				and
												(2)the development and expansion of public
				health-related facilities in the Delta region to address longstanding and unmet
				health needs of the region.
											(d)UseAs a condition of the receipt of the grant,
				the eligible entity shall use the grant to fund projects and activities
				described in subsection (c), based on input solicited from local governments,
				public health care providers, and other entities in the Delta region.
										(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this section
				$3,000,000 for each of fiscal years 2014 through 2018.
										2Rural business and cooperative
				development
									3601.Business programs
										(a)Rural business development grants
											(1)In generalThe Secretary may make grants under this
				subsection to eligible entities described in paragraph (2) in rural areas that
				primarily serve rural areas for purposes described in paragraph (3).
											(2)Eligible entitiesThe Secretary may make grants under this
				subsection to—
												(A)governmental entities;
												(B)Indian tribes; and
												(C)nonprofit entities.
												(3)Eligible purposes for grantsEligible entities that receive grants under
				this subsection may use the grant funds for—
												(A)business opportunity projects that—
													(i)identify and analyze business
				opportunities;
													(ii)identify, train, and provide technical
				assistance to existing or prospective rural entrepreneurs and managers;
													(iii)assist in the establishment of new rural
				businesses and the maintenance of existing businesses, including through
				business support centers;
													(iv)conduct regional, community, and local
				economic development planning and coordination, and leadership development;
				and
													(v)establish centers for training, technology,
				and trade that will provide training to rural businesses in the use of
				interactive communications technologies to develop international trade
				opportunities and markets; and
													(B)projects that support the development of
				business enterprises that finance or facilitate—
													(i)the development of small and emerging
				private business enterprise;
													(ii)the establishment, expansion, and operation
				of rural distance learning networks;
													(iii)the development of rural learning programs
				that provide educational instruction or job training instruction related to
				potential employment or job advancement to adult students; and
													(iv)the provision of technical assistance and
				training to rural communities for the purpose of improving passenger
				transportation services or facilities.
													(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this subsection
				$65,000,000 for each of fiscal years 2014 through 2018, to remain available
				until expended.
											(b)Value-Added agricultural producer
				grants
											(1)DefinitionsIn this subsection:
												(A)Mid-tier value chainThe term mid-tier value chain
				means a local and regional supply network that links independent producers with
				businesses and cooperatives that market value-added agricultural products in a
				manner that—
													(i)targets and strengthens the profitability
				and competitiveness of small- and medium-sized farms that are structured as
				family farms; and
													(ii)obtains agreement from an eligible
				agricultural producer group, farmer cooperative, or majority-controlled
				producer-based business venture that is engaged in the value chain on a
				marketing strategy.
													(B)ProducerThe term producer means a
				farmer.
												(C)Value-added agricultural
				productThe term
				value-added agricultural product means any agricultural commodity
				or product—
													(i)that—
														(I)has undergone a change in physical
				state;
														(II)was produced in a manner that enhances the
				value of the agricultural commodity or product, as demonstrated through a
				business plan that shows the enhanced value, as determined by the
				Secretary;
														(III)is physically segregated in a manner that
				results in the enhancement of the value of the agricultural commodity or
				product;
														(IV)is a source of farm-based renewable energy,
				including E–85 fuel; or
														(V)is aggregated and marketed as a locally
				produced agricultural food product; and
														(ii)for which, as a result of the change in
				physical state or the manner in which the agricultural commodity or product was
				produced, marketed, or segregated—
														(I)the customer base for the agricultural
				commodity or product is expanded; and
														(II)a greater portion of the revenue derived
				from the marketing, processing, or physical segregation of the agricultural
				commodity or product is available to the producer of the commodity or
				product.
														(2)Grants
												(A)In generalThe Secretary may make grants under this
				subsection to—
													(i)independent producers of value-added
				agricultural products; and
													(ii)an agricultural producer group, farmer
				cooperative, or majority-controlled producer-based business venture, as
				determined by the Secretary.
													(B)Grants to a producerA grantee under subparagraph (A)(i) shall
				use the grant—
													(i)to develop a business plan or perform a
				feasibility study to establish a viable marketing opportunity (including
				through mid-tier value chains) for value-added agricultural products; or
													(ii)to provide capital to establish alliances
				or business ventures that allow the producer to better compete in domestic or
				international markets.
													(C)Grants to an agricultural producer group,
				cooperative or producer-based business ventureA grantee under subparagraph (A)(ii) shall
				use the grant—
													(i)to develop a business plan for viable
				marketing opportunities in emerging markets for a value-added agricultural
				product; or
													(ii)to develop strategies that are intended to
				create marketing opportunities in emerging markets for the value-added
				agricultural product.
													(D)Award selection
													(i)PriorityIn awarding grants under this subsection,
				the Secretary shall give priority to projects—
														(I)that contribute to increasing opportunities
				for operators of small- and medium-sized farms that are structured as family
				farms; or
														(II)at least 1/4 of the
				recipients of which are beginning farmers or socially disadvantaged
				farmers.
														(ii)RankingIn evaluating and ranking proposals under
				this subsection, the Secretary shall provide substantial weight to the
				priorities described in clause (i).
													(E)Amount of grant
													(i)In generalThe total amount provided to a grant
				recipient under this subsection shall not exceed $500,000.
													(ii)Majority-controlled, producer-based
				business venturesThe total
				amount of all grants provided to majority-controlled, producer-based business
				ventures under this subsection for a fiscal year shall not exceed 10 percent of
				the amount of funds used to make all grants for the fiscal year under this
				subsection.
													(F)TermThe term of a grant under this paragraph
				shall not exceed 3 years.
												(G)Simplified applicationThe Secretary shall offer a simplified
				application form and process for project proposals requesting less than $50,000
				under this subsection.
												(3)Funding
												(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $40,000,000 for each
				of fiscal years 2014 through 2018.
												(B)Reservation of funds for projects to
				benefit beginning farmers, socially disadvantaged farmers, and mid-tier value
				chains
													(i)In generalThe Secretary shall reserve 10 percent of
				the amounts made available for each fiscal year under this subsection to fund
				projects that benefit beginning farmers or socially disadvantaged
				farmers.
													(ii)Mid-tier value chainsThe Secretary shall reserve 10 percent of
				the amounts made available for each fiscal year under this subsection to fund
				applications of eligible entities described in paragraph (2) that propose to
				develop mid-tier value chains.
													(iii)Unobligated amountsAny amounts in the reserves for a fiscal
				year established under clauses (i) and (ii) that are not obligated by June 30
				of the fiscal year shall be available to the Secretary to make grants under
				this subsection to eligible entities in any State, as determined by the
				Secretary.
													(C)Mandatory fundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this subsection $12,500,000
				for each of fiscal years 2014 through 2018, to remain available until
				expended.
												(c)Rural cooperative development
				grants
											(1)DefinitionsIn this subsection:
												(A)Nonprofit institutionThe term nonprofit institution
				means any organization or institution, including an accredited institution of
				higher education, no part of the net earnings of which inures, or may lawfully
				inure, to the benefit of any private shareholder or individual.
												(B)United StatesThe term United States
				means—
													(i)the several States; and
													(ii)the District of Columbia.
													(2)GrantsThe Secretary shall make grants under this
				subsection to nonprofit institutions for the purpose of enabling the nonprofit
				institutions to establish and operate centers for rural cooperative
				development.
											(3)GoalsThe goals of a center funded under this
				subsection shall be to facilitate the creation of jobs in rural areas through
				the development of new rural cooperatives, value-added processing, and rural
				businesses.
											(4)Application
												(A)In generalAny nonprofit institution seeking a grant
				under paragraph (2) shall submit to the Secretary an application containing a
				plan for the establishment and operation by the institution of 1 or more
				centers for cooperative development.
												(B)RequirementsThe Secretary may approve an application if
				the plan contains the following:
													(i)A provision that substantiates that the
				center will effectively serve rural areas in the United States.
													(ii)A provision that the primary objective of
				the center will be to improve the economic condition of rural areas through
				cooperative development.
													(iii)A description of the activities that the
				center will carry out to accomplish the objective, which may include
				programs—
														(I)for applied research and feasibility
				studies that may be useful to individuals, cooperatives, small businesses, and
				other similar entities in rural areas served by the center;
														(II)for the collection, interpretation, and
				dissemination of information that may be useful to individuals, cooperatives,
				small businesses, and other similar entities in rural areas served by the
				center;
														(III)providing training and instruction for
				individuals, cooperatives, small businesses, and other similar entities in
				rural areas served by the center;
														(IV)providing loans and grants to individuals,
				cooperatives, small businesses, and other similar entities in rural areas
				served by the center;
														(V)providing technical assistance, research
				services, and advisory services to individuals, cooperatives, small businesses,
				and other similar entities in rural areas served by the center; and
														(VI)providing for the coordination of services
				and sharing of information by the center.
														(iv)A description of the contributions that the
				activities are likely to make to the improvement of the economic conditions of
				the rural areas for which the center will provide services.
													(v)Provisions that the center, in carrying out
				the activities, will seek, if appropriate, the advice, participation,
				expertise, and assistance of representatives of business, industry, educational
				institutions, the Federal Government, and State and local governments.
													(vi)Provisions that the center will take all
				practicable steps to develop continuing sources of financial support for the
				center, particularly from sources in the private sector.
													(vii)Provisions for—
														(I)monitoring and evaluating the activities by
				the nonprofit institution operating the center; and
														(II)accounting for funds received by the
				institution under this section.
														(5)Awarding grants
												(A)In generalGrants made under paragraph (2) shall be
				made on a competitive basis.
												(B)PreferenceIn making grants under paragraph (2), the
				Secretary shall give preference to grant applications providing for the
				establishment of centers for rural cooperative development that—
													(i)demonstrate a proven track record in
				carrying out activities to promote and assist the development of cooperatively
				and mutually owned businesses;
													(ii)demonstrate previous expertise in providing
				technical assistance in rural areas to promote and assist the development of
				cooperatively and mutually owned businesses;
													(iii)demonstrate the ability to assist in the
				retention of businesses, facilitate the establishment of cooperatives and new
				cooperative approaches, and generate employment opportunities that will improve
				the economic conditions of rural areas;
													(iv)commit to providing technical assistance
				and other services to underserved and economically distressed areas in rural
				areas of the United States;
													(v)demonstrate a commitment to—
														(I)networking with and sharing the results of
				the efforts of the center with other cooperative development centers and other
				organizations involved in rural economic development efforts; and
														(II)developing multiorganization and multistate
				approaches to addressing the economic development and cooperative needs of
				rural areas; and
														(vi)commit to providing a 25 percent matching
				contribution with private funds and in-kind contributions, except that the
				Secretary shall not require non-Federal financial support in an amount that is
				greater than 5 percent in the case of a 1994 institution (as defined in section
				532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
				note; Public Law 103–382)).
													(6)Grant period
												(A)In generalA grant awarded to a center that has
				received no prior funding under this subsection shall be made for a period of 1
				year.
												(B)Multiyear grantsIf the Secretary determines it to be in the
				best interest of the program, the Secretary shall award grants for a period of
				more than 1 year, but not more than 3 years, to a center that has successfully
				met the requirements of paragraph (5)(B), as determined by the
				Secretary.
												(7)Authority to extend grant
				periodThe Secretary may
				extend for 1 additional 12-month period the period during which a grantee may
				use a grant made under this subsection.
											(8)Technical assistance to prevent excessive
				unemployment or underemployment
												(A)In generalIn carrying out this subsection, the
				Secretary may provide technical assistance to alleviate or prevent conditions
				of excessive unemployment, underemployment, outmigration, or low employment
				growth in economically distressed rural areas that the Secretary determines
				have a substantial need for the assistance.
												(B)InclusionsThe assistance may include planning and
				feasibility studies, management and operational assistance, and studies
				evaluating the need for the development potential of projects that increase
				employment and improve economic growth in the areas.
												(9)Grants to defray administrative
				costs
												(A)In generalThe Secretary may make grants to defray not
				to exceed 75 percent of the costs incurred by organizations and public bodies
				to carry out projects for which grants or loans are made under this
				subsection.
												(B)Cost-sharingFor purposes of determining the non-Federal
				share of the costs, the Secretary shall include contributions in cash and in
				kind, fairly evaluated, including premises, equipment, and services.
												(10)Cooperative research programThe Secretary shall offer to enter into a
				cooperative research agreement with 1 or more qualified academic institutions
				in each fiscal year to conduct research on the effects of all types of
				cooperatives on the national economy.
											(11)Addressing needs of minority
				communities
												(A)In generalIf the total amount appropriated under
				paragraph (13) for a fiscal year exceeds $7,500,000, the Secretary shall
				reserve an amount equal to 20 percent of the total amount appropriated for
				grants for cooperative development centers, individual cooperatives, or groups
				of cooperatives—
													(i)that serve socially disadvantaged groups;
				and
													(ii)a majority of the boards of directors or
				governing boards of which are comprised of individuals who are members of
				socially disadvantaged groups.
													(B)Insufficient applicationsTo the extent there are insufficient
				applications to carry out subparagraph (A), the Secretary shall use the funds
				as otherwise authorized by this subsection.
												(12)Interagency working groupNot later than 90 days after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall coordinate and chair an
				interagency working group to foster cooperative development and ensure
				coordination with Federal agencies and national and local cooperative
				organizations that have cooperative programs and interests.
											(13)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $50,000,000 for each
				of fiscal years 2014 through 2018.
											(d)Appropriate technology transfer for rural
				areas program
											(1)Definition of national nonprofit
				agricultural assistance institutionIn this subsection, the term national
				nonprofit agricultural assistance institution means an organization
				that—
												(A)is described in section 501(c)(3) of the
				Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that
				Code;
												(B)has staff and offices in multiple regions
				of the United States;
												(C)has experience and expertise in operating
				national agricultural technical assistance programs;
												(D)expands markets for the agricultural
				commodities produced by producers through the use of practices that enhance the
				environment, natural resource base, and quality of life; and
												(E)improves the economic viability of
				agricultural operations.
												(2)EstablishmentThe Secretary shall establish a national
				appropriate technology transfer for rural areas program to assist agricultural
				producers that are seeking information—
												(A)to reduce input costs;
												(B)to conserve energy resources;
												(C)to diversify operations through new energy
				crops and energy generation facilities; and
												(D)to expand markets for agricultural
				commodities produced by the producers by using practices that enhance the
				environment, natural resource base, and quality of life.
												(3)Implementation
												(A)In generalThe Secretary shall carry out the program
				under this subsection by making a grant to, or offering to enter into a
				cooperative agreement with, a national nonprofit agricultural assistance
				institution.
												(B)Grant amountA grant made, or cooperative agreement
				entered into, under subparagraph (A) shall provide 100 percent of the cost of
				providing information described in paragraph (2).
												(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $5,000,000 for each
				of fiscal years 2014 through 2018.
											(e)Business and industry direct and guaranteed
				loans
											(1)Definition of business and industry
				loanIn this section, the
				term business and industry loan means a direct loan that is made,
				or a loan that is guaranteed, by the Secretary under this subsection.
											(2)Loan purposesThe Secretary may make business and
				industry loans to public, private, or cooperative organizations organized for
				profit or nonprofit, private investment funds that invest primarily in
				cooperative organizations, or to individuals—
												(A)to improve, develop, or finance business,
				industry, and employment and improve the economic and environmental climate in
				rural communities, including pollution abatement and control;
												(B)to conserve, develop, and use water for
				aquaculture purposes in rural areas; and
												(C)to reduce the reliance on nonrenewable
				energy resources by encouraging the development and construction of renewable
				energy systems (including solar energy systems, wind energy systems, and
				anaerobic digestors for the purpose of energy generation), including the
				modification of existing systems, in rural areas.
												(3)Loan guarantees for certain
				loansThe Secretary may
				guarantee loans made under this subsection to finance the issuance of bonds for
				the projects described in paragraph (2).
											(4)Maximum amount of principal
												(A)In generalExcept as otherwise provided in this
				paragraph, no loan may be made or guaranteed under this subsection that exceeds
				$25,000,000 in principal amount.
												(B)Limitations on loan guarantees for
				cooperative organizations
													(i)Principal amountSubject to clause (ii), the principal
				amount of a business and industry loan made to a cooperative organization and
				guaranteed under this subsection shall not exceed $40,000,000.
													(ii)UseTo be eligible for a guarantee under this
				subsection for a business and industry loan made to a cooperative organization,
				the principal amount of the loan in excess of $25,000,000 shall be used to
				carry out a project that is in a rural area and—
														(I)provides for the value-added processing of
				agricultural commodities; or
														(II)significantly benefits 1 or more entities
				eligible for assistance for the purposes described in paragraph (2), as
				determined by the Secretary.
														(iii)ApplicationsIf a cooperative organization submits an
				application for a guarantee under this paragraph, the Secretary shall make the
				determination whether to approve the application, and the Secretary may not
				delegate this authority.
													(iv)Maximum
				amountThe total amount of
				business and industry loans made to cooperative organizations and guaranteed
				for a fiscal year under this subsection with principal amounts that are in
				excess of $25,000,000 may not exceed 10 percent of the total amount of business
				and industry loans guaranteed for the fiscal year under this subsection.
													(5)FeesThe Secretary may assess a 1-time fee and
				an annual renewal fee for any guaranteed business and industry loan in an
				amount that does not exceed 3 percent of the guaranteed principal portion of
				the loan.
											(6)Intangible assetsIn determining whether a cooperative
				organization is eligible for a guaranteed business and industry loan, the
				Secretary may consider the market value of a properly appraised brand name,
				patent, or trademark of the cooperative.
											(7)Loan appraisalsThe Secretary may require that any
				appraisal made in connection with a business and industry loan be conducted by
				a specialized appraiser that uses standards that are comparable to standards
				used for similar purposes in the private sector, as determined by the
				Secretary.
											(8)Loan guarantees for the purchase of
				cooperative stock
												(A)In generalThe Secretary may guarantee a business and
				industry loan to individual farmers to purchase capital stock of a farmer
				cooperative established for the purpose of processing an agricultural
				commodity.
												(B)Processing contracts during initial
				periodA cooperative
				described in subparagraph (A) for which a farmer receives a guarantee to
				purchase stock under that subparagraph may contract for services to process
				agricultural commodities or otherwise process value added for the period
				beginning on the date of the startup of the cooperative in order to provide
				adequate time for the planning and construction of the processing facility of
				the cooperative.
												(C)Financial informationFinancial information required by the
				Secretary from a farmer as a condition of making a business and industry loan
				guarantee under this paragraph shall be provided in the manner generally
				required by commercial agricultural lenders in the applicable area.
												(9)Loans to cooperatives
												(A)Eligibility
													(i)In generalThe Secretary may make or guarantee a
				business and industry loan to a cooperative organization that is headquartered
				in a metropolitan area if the loan is—
														(I)used for a project or venture described in
				paragraph (2) that is located in a rural area; or
														(II)a loan guarantee that meets the
				requirements of paragraph (10).
														(ii)EquityThe Secretary may guarantee a loan made for
				the purchase of preferred stock or similar equity issued by a cooperative
				organization or a fund that invests primarily in cooperative organizations, if
				the guarantee significantly benefits 1 or more entities eligible for assistance
				for the purposes described in paragraph (2)(A), as determined by the
				Secretary.
													(B)RefinancingA cooperative organization that is eligible
				for a business and industry loan shall be eligible to refinance an existing
				business and industry loan with a lender if—
													(i)the cooperative organization—
														(I)is current and performing with respect to
				the existing loan; and
														(II)(aa)is not, and has not been, in payment
				default, with respect to the existing loan; or
															(bb)has not converted any of the collateral
				with respect to the existing loan; and
															(ii)there is adequate security or full
				collateral for the refinanced loan.
													(10)Loan guarantees in nonrural
				areasThe Secretary may
				guarantee a business and industry loan to a cooperative organization for a
				facility that is not located in a rural area if—
												(A)the primary purpose of the loan guarantee
				is for a facility to provide value-added processing for agricultural producers
				that are located within 80 miles of the facility;
												(B)the applicant demonstrates to the Secretary
				that the primary benefit of the loan guarantee will be to provide employment
				for residents of a rural area; and
												(C)the total amount of business and industry
				loans guaranteed for a fiscal year under this paragraph does not exceed 10
				percent of the business and industry loans guaranteed for the fiscal year under
				this subsection.
												(11)Locally or regionally produced agricultural
				food products
												(A)DefinitionsIn this paragraph:
													(i)Locally or regionally produced agricultural
				food productThe term
				locally or regionally produced agricultural food product means any
				agricultural food product that is raised, produced, and distributed in—
														(I)the locality or region in which the final
				product is marketed, so that the total distance that the product is transported
				is less than 400 miles from the origin of the product; or
														(II)the State in which the product is
				produced.
														(ii)Underserved communityThe term underserved community
				means a community (including an urban or rural community and an Indian tribal
				community) that, as determined by the Secretary, has—
														(I)limited access to affordable, healthy
				foods, including fresh fruits and vegetables, in grocery retail stores or
				farmer-to-consumer direct markets; and
														(II)a high rate of hunger or food insecurity or
				a high poverty rate.
														(B)Loan and loan guarantee program
													(i)In generalThe Secretary shall make or guarantee loans
				to individuals, cooperatives, cooperative organizations, businesses, and other
				entities to establish and facilitate enterprises that process, distribute,
				aggregate, store, and market locally or regionally produced agricultural food
				products to support community development and farm income.
													(ii)RequirementThe recipient of a loan or loan guarantee
				under this paragraph shall include in an appropriate agreement with retail and
				institutional facilities to which the recipient sells locally or regionally
				produced agricultural food products a requirement to inform consumers of the
				retail or institutional facilities that the consumers are purchasing or
				consuming locally or regionally produced agricultural food products.
													(iii)PriorityIn making or guaranteeing a loan under this
				paragraph, the Secretary shall give priority to projects that have components
				benefitting underserved communities.
													(iv)ReportsNot later than 2 years after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013 and annually thereafter, the Secretary shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate, and publish on
				the Internet, a report that describes projects carried out using loans or loan
				guarantees made under clause (i), including—
														(I)summary information about all
				projects;
														(II)the characteristics of the communities
				served; and
														(III)resulting benefits.
														(v)Reservation of fundsFor each of fiscal years 2014 through 2018,
				the Secretary shall reserve not less than 5 percent of the total amount of
				funds made available to carry out this subsection to carry out this paragraph
				until April 1 of the fiscal year.
													(vi)OutreachThe Secretary shall develop and implement
				an outreach plan to publicize the availability of loans and loan guarantees
				under this paragraph, working closely with rural cooperative development
				centers, credit unions, community development financial institutions, regional
				economic development authorities, and other financial and economic development
				entities.
													(12)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $75,000,000 for each
				of fiscal years 2014 through 2018.
											(f)Relending programs
											(1)Intermediate relending program
												(A)In generalThe Secretary may make or guarantee loans
				to eligible entities described in subparagraph (B) so that the eligible
				entities may relend the funds to individuals and entities for the purposes
				described in subparagraph (C).
												(B)Eligible entitiesEntities eligible for loans and loan
				guarantees described in subparagraph (A) are—
													(i)public agencies;
													(ii)Indian tribes;
													(iii)cooperatives; and
													(iv)nonprofit corporations.
													(C)Eligible purposesThe proceeds from loans made or guaranteed
				by the Secretary pursuant to subparagraph (A) may be relent by eligible
				entities for projects that—
													(i)predominately serve communities in rural
				areas; and
													(ii)as determined by the Secretary—
														(I)promote community development;
														(II)establish new businesses;
														(III)establish and support microlending
				programs; and
														(IV)create or retain employment
				opportunities.
														(D)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $50,000,000 for each
				of fiscal years 2014 through 2018.
												(2)Rural microentrepreneur assistance
				program
												(A)DefinitionsIn this paragraph:
													(i)MicroentrepreneurThe term microentrepreneur
				means an owner and operator, or prospective owner and operator, of a rural
				microenterprise who is unable to obtain sufficient training, technical
				assistance, or credit other than under this subsection, as determined by the
				Secretary.
													(ii)Microenterprise development
				organizationThe term
				microenterprise development organization means an organization
				that is—
														(I)a nonprofit entity;
														(II)an Indian tribe, the tribal government of
				which certifies to the Secretary that—
															(aa)no microenterprise development organization
				serves the Indian tribe; and
															(bb)no rural microentrepreneur assistance
				program exists under the jurisdiction of the Indian tribe;
															(III)a public institution of higher education;
				or
														(IV)a collaboration of rural nonprofit entities
				serving a region or State, if 1 lead nonprofit entity is the sole underwriter
				of all loans and is responsible for associated risks.
														(iii)MicroloanThe term microloan means a
				business loan of not more than $50,000 that is provided to a rural
				microenterprise.
													(iv)ProgramThe term program means the
				rural microentrepreneur assistance program established under subparagraph
				(B).
													(v)Rural microenterpriseThe term rural microenterprise
				means a business entity with not more than 10 full-time equivalent employees
				located in a rural area.
													(vi)TrainingThe term training means
				teaching broad business principles or general business skills in a group or
				public setting.
													(vii)Technical assistanceThe term technical assistance
				means working with a business client in a 1-to-1 manner to provide business and
				financial management counseling, assist in the preparation of business or
				marketing plans, or provide other skills tailored to an individual
				microentrepreneur.
													(B)Rural microentrepreneur assistance
				program
													(i)EstablishmentThe Secretary shall establish a rural
				microentrepreneur assistance program to provide loans and grants to support
				microentrepreneurs in the development and ongoing success of rural
				microenterprises.
													(ii)PurposeThe purpose of the program is to provide
				microentrepreneurs with—
														(I)the skills necessary to establish new rural
				microenterprises; and
														(II)continuing technical and financial
				assistance related to the successful operation of rural
				microenterprises.
														(iii)Loans
														(I)In generalThe Secretary shall make loans to
				microenterprise development organizations for the purpose of providing
				fixed-interest rate microloans to microentrepreneurs for startup and growing
				rural microenterprises.
														(II)Loan termsA loan made by the Secretary to a
				microenterprise development organization under this subparagraph shall—
															(aa)be for a term not to exceed 20 years;
				and
															(bb)bear an annual interest rate of at least 1
				percent.
															(III)Loan loss reserve fundThe Secretary shall require each
				microenterprise development organization that receives a loan under this
				subparagraph to—
															(aa)establish a loan loss reserve fund;
				and
															(bb)maintain the reserve fund in an amount
				equal to at least 5 percent of the outstanding balance of such loans owed by
				the microenterprise development organization, until all obligations owed to the
				Secretary under this subparagraph are repaid.
															(IV)Deferral of interest and
				principalThe Secretary may
				permit the deferral of payments on principal and interest due on a loan to a
				microenterprise development organization made under this paragraph for a 2-year
				period beginning on the date on which the loan is made.
														(iv)Grants to support rural microenterprise
				development
														(I)In generalThe Secretary shall make grants to
				microenterprise development organizations—
															(aa)to provide training and technical
				assistance, and other related services to rural microentrepreneurs; and
															(bb)to carry out such other projects and
				activities as the Secretary determines appropriate to further the purposes of
				the program.
															(II)SelectionIn making grants under subclause (I), the
				Secretary shall—
															(aa)place an emphasis on microenterprise
				development organizations that serve microentrepreneurs that are located in
				rural areas that have suffered significant outward migration, as determined by
				the Secretary; and
															(bb)ensure, to the maximum extent practicable,
				that grant recipients include microenterprise development organizations of
				varying sizes and that serve racially and ethnically diverse
				populations.
															(v)Grants to assist
				microentrepreneurs
														(I)In generalThe Secretary shall make annual grants to
				microenterprise development organizations to provide technical assistance to
				microentrepreneurs that—
															(aa)received a loan from the microenterprise
				development organization under subparagraph (B)(iii); or
															(bb)are seeking a loan from the microenterprise
				development organization under subparagraph (B)(iii).
															(II)Maximum amount of technical assistance
				grantThe maximum amount of a
				grant under this clause shall be in an amount equal to not more than 25 percent
				of the total outstanding balance of microloans made by the microenterprise
				development organization under clause (iii), as of the date the grant is
				awarded.
														(vi)Administrative expensesNot more than 10 percent of a grant
				received by a microenterprise development organization for a fiscal year under
				this subparagraph may be used to pay administrative expenses.
													(C)Administration
													(i)Matching requirementAs a condition of any grant made under
				clauses (iv) and (v) of subparagraph (B), the Secretary shall require the
				microenterprise development organization to match not less than 15 percent of
				the total amount of the grant in the form of matching funds (including
				community development block grants), indirect costs, or in-kind goods or
				services.
													(ii)OversightAt a minimum, not later than December 1 of
				each fiscal year, a microenterprise development organization that receives a
				loan or grant under this section shall provide to the Secretary such
				information as the Secretary may require to ensure that assistance provided
				under this section is used for the purposes for which the loan or grant was
				made.
													(D)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $40,000,000 for each
				of fiscal years 2014 through 2018.
												(E)Mandatory funding for fiscal years 2014
				through 2018Of the funds of
				the Commodity Credit Corporation, the Secretary shall use to carry out this
				paragraph $3,000,000 for each of fiscal years 2014 through 2018, to remain
				available until expended.
												3602.Rural Business Investment Program
										(a)DefinitionsIn this section:
											(1)ArticlesThe term articles means
				articles of incorporation for an incorporated body or the functional equivalent
				or other similar documents specified by the Secretary for other business
				entities.
											(2)Developmental venture capitalThe term developmental venture
				capital means capital in the form of equity capital investments in rural
				business investment companies with an objective of fostering economic
				development in rural areas.
											(3)Employee welfare benefit plan; pension
				plan
												(A)In generalThe terms employee welfare benefit
				plan and pension plan have the meanings given the terms in
				section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
				1002).
												(B)InclusionsThe terms employee welfare benefit
				plan and pension plan include—
													(i)public and private pension or retirement
				plans subject to this subtitle; and
													(ii)similar plans not covered by this subtitle
				that have been established, and that are maintained, by the Federal Government
				or any State (including by a political subdivision, agency, or instrumentality
				of the Federal Government or a State) for the benefit of employees.
													(4)Equity
				capitalThe term equity
				capital means common or preferred stock or a similar instrument,
				including subordinated debt with equity features.
											(5)LeverageThe term leverage
				includes—
												(A)debentures purchased or guaranteed by the
				Secretary;
												(B)participating securities purchased or
				guaranteed by the Secretary; and
												(C)preferred securities outstanding as of the
				date of enactment of the Agriculture Reform,
				Food, and Jobs Act of 2013.
												(6)LicenseThe term license means a
				license issued by the Secretary in accordance with in subsection (d)(5).
											(7)Limited liability companyThe term limited liability
				company means a business entity that is organized and operating in
				accordance with a State limited liability company law approved by the
				Secretary.
											(8)MemberThe term member means, with
				respect to a rural business investment company that is a limited liability
				company, a holder of an ownership interest, or a person otherwise admitted to
				membership in the limited liability company.
											(9)Operational assistanceThe term operational
				assistance means management, marketing, and other technical assistance
				that assists a rural business concern with business development.
											(10)Participation agreementThe term participation
				agreement means an agreement, between the Secretary and a rural business
				investment company granted final approval under subsection (d)(5), that
				requires the rural business investment company to make investments in smaller
				enterprises in rural areas.
											(11)Private capital
												(A)In generalThe term private capital means
				the total of—
													(i)(I)the paid-in capital and paid-in surplus of
				a corporate rural business investment company;
														(II)the contributed capital of the partners of
				a partnership rural business investment company; or
														(III)the equity investment of the members of a
				limited liability company rural business investment company; and
														(ii)unfunded binding commitments from investors
				that meet criteria established by the Secretary to contribute capital to the
				rural business investment company, except that—
														(I)unfunded commitments may be counted as
				private capital for purposes of approval by the Secretary of any request for
				leverage; but
														(II)leverage shall not be funded based on the
				commitments.
														(B)ExclusionsThe term private capital does
				not include—
													(i)any funds borrowed by a rural business
				investment company from any source;
													(ii)any funds obtained through the issuance of
				leverage; or
													(iii)any funds obtained directly or indirectly
				from the Federal Government or any State (including by a political subdivision,
				agency, or instrumentality of the Federal Government or a State), except
				for—
														(I)funds obtained from the business revenues
				(excluding any governmental appropriation) of any Federally chartered or
				government-sponsored enterprise established prior to the date of enactment of
				the Agriculture Reform, Food, and Jobs Act of
				2013;
														(II)funds invested by an employee welfare
				benefit plan or pension plan; and
														(III)any qualified nonprivate funds (if the
				investors of the qualified nonprivate funds do not control, directly or
				indirectly, the management, board of directors, general partners, or members of
				the rural business investment company).
														(12)Qualified nonprivate fundsThe term qualified nonprivate
				funds means any—
												(A)funds directly or indirectly invested in
				any applicant or rural business investment company on or before the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013 by any Federal agency, other than the
				Department, under a provision of law explicitly mandating the inclusion of
				those funds in the definition of the term private capital;
				and
												(B)funds invested in any applicant or rural
				business investment company by 1 or more entities of any State (including by a
				political subdivision, agency, or instrumentality of the State and including
				any guarantee extended by those entities) in an aggregate amount that does not
				exceed 33 percent of the private capital of the applicant or rural business
				investment company.
												(13)Rural business concernThe term rural business
				concern means—
												(A)a public, private, or cooperative
				for-profit or nonprofit organization;
												(B)a for-profit or nonprofit business
				controlled by an Indian tribe; or
												(C)any other person or entity that primarily
				operates in a rural area, as determined by the Secretary.
												(14)Rural business investment
				companyThe term rural
				business investment company means a company that—
												(A)has been granted final approval by the
				Secretary under subsection (d)(5); and
												(B)has entered into a participation agreement
				with the Secretary.
												(15)Smaller enterprise
												(A)In generalThe term smaller enterprise
				means any rural business concern that, together with its affiliates—
													(i)has—
														(I)a net financial worth of not more than
				$6,000,000, as of the date on which assistance is provided under this section
				to the rural business concern; and
														(II)except as provided in subparagraph (B), an
				average net income for the 2-year period preceding the date on which assistance
				is provided under this section to the rural business concern, of not more than
				$2,000,000, after Federal income taxes (excluding any carryover losses);
				or
														(ii)satisfies the standard industrial
				classification size standards established by the Administrator of the Small
				Business Administration for the industry in which the rural business concern is
				primarily engaged.
													(B)ExceptionFor purposes of subparagraph (A)(i)(II), if
				the rural business concern is not required by law to pay Federal income taxes
				at the enterprise level, but is required to pass income through to the
				shareholders, partners, beneficiaries, or other equitable owners of the
				business concern, the net income of the business concern shall be determined by
				allowing a deduction in an amount equal to the total of—
													(i)if the rural business concern is not
				required by law to pay State (and local, if any) income taxes at the enterprise
				level, the product obtained by multiplying—
														(I)the net income (determined without regard
				to this subparagraph); by
														(II)the marginal State income tax rate (or by
				the combined State and local income tax rates, as applicable) that would have
				applied if the business concern were a corporation; and
														(ii)the product obtained by multiplying—
														(I)the net income (so determined) less any
				deduction for State (and local) income taxes calculated under clause (i);
				by
														(II)the marginal Federal income tax rate that
				would have applied if the rural business concern were a corporation.
														(b)PurposesThe purposes of the Rural Business
				Investment Program established under this section are—
											(1)to promote economic development and the
				creation of wealth and job opportunities in rural areas and among individuals
				living in those areas by encouraging developmental venture capital investments
				in smaller enterprises primarily located in rural areas; and
											(2)to establish a developmental venture
				capital program, with the mission of addressing the unmet equity investment
				needs of small enterprises located in rural areas, by authorizing the
				Secretary—
												(A)to enter into participation agreements with
				rural business investment companies;
												(B)to guarantee debentures of rural business
				investment companies to enable each rural business investment company to make
				developmental venture capital investments in smaller enterprises in rural
				areas; and
												(C)to make grants to rural business investment
				companies, and to other entities, for the purpose of providing operational
				assistance to smaller enterprises financed, or expected to be financed, by
				rural business investment companies.
												(c)EstablishmentIn accordance with this subtitle, the
				Secretary shall establish a Rural Business Investment Program, under which the
				Secretary may—
											(1)enter into participation agreements with
				companies granted final approval under subsection (d)(5) for the purposes
				described in subsection (b);
											(2)guarantee the debentures issued by rural
				business investment companies as provided in subsection (e); and
											(3)make grants to rural business investment
				companies, and to other entities, under subsection (h).
											(d)Selection of rural business investment
				companies
											(1)EligibilityA company shall be eligible to apply to
				participate, as a rural business investment company, in the program established
				under this section if—
												(A)the company is a newly formed for-profit
				entity or a newly formed for-profit subsidiary of such an entity;
												(B)the company has a management team with
				experience in community development financing or relevant venture capital
				financing; and
												(C)the company will invest in enterprises that
				will create wealth and job opportunities in rural areas, with an emphasis on
				smaller enterprises.
												(2)ApplicationTo participate, as a rural business
				investment company, in the program established under this section, a company
				meeting the eligibility requirements of paragraph (1) shall submit an
				application to the Secretary that includes—
												(A)a business plan describing how the company
				intends to make successful developmental venture capital investments in
				identified rural areas;
												(B)information regarding the community
				development finance or relevant venture capital qualifications and general
				reputation of the management of the company;
												(C)a description of how the company intends to
				work with community-based organizations and local entities (including local
				economic development companies, local lenders, and local investors) and to seek
				to address the unmet equity capital needs of the communities served;
												(D)a proposal describing how the company
				intends to use the grant funds provided under this section to provide
				operational assistance to smaller enterprises financed by the company,
				including information regarding whether the company intends to use licensed
				professionals, as necessary, on the staff of the company or from an outside
				entity;
												(E)with respect to binding commitments to be
				made to the company under this section, an estimate of the ratio of cash to
				in-kind contributions;
												(F)a description of the criteria to be used to
				evaluate whether and to what extent the company meets the purposes of the
				program established under this section;
												(G)information regarding the management and
				financial strength of any parent firm, affiliated firm, or any other firm
				essential to the success of the business plan of the company; and
												(H)such other information as the Secretary may
				require.
												(3)StatusNot later than 90 days after the initial
				receipt by the Secretary of an application under this subsection, the Secretary
				shall provide to the applicant a written report describing the status of the
				application and any requirements remaining for completion of the
				application.
											(4)Matters consideredIn reviewing and processing any application
				under this subsection, the Secretary shall—
												(A)determine whether—
													(i)the applicant meets the requirements of
				paragraph (5); and
													(ii)the management of the applicant is
				qualified and has the knowledge, experience, and capability necessary to comply
				with this section;
													(B)take into consideration—
													(i)the need for and availability of financing
				for rural business concerns in the geographic area in which the applicant is to
				commence business;
													(ii)the general business reputation of the
				owners and management of the applicant; and
													(iii)the probability of successful operations of
				the applicant, including adequate profitability and financial soundness;
				and
													(C)not take into consideration any projected
				shortage or unavailability of grant funds or leverage.
												(5)Approval; license
												(A)In generalExcept as provided in subparagraph (B), the
				Secretary may approve an applicant to operate as a rural business investment
				company under this subtitle and license the applicant as a rural business
				investment company, if—
													(i)the Secretary determines that the
				application satisfies the requirements of paragraph (2);
													(ii)the area in which the rural business
				investment company is to conduct its operations, and establishment of branch
				offices or agencies (if authorized by the articles), are approved by the
				Secretary; and
													(iii)the applicant enters into a participation
				agreement with the Secretary.
													(B)Capital requirements
													(i)In generalNotwithstanding any other provision of this
				section, the Secretary may approve an applicant to operate as a rural business
				investment company under this section and designate the applicant as a rural
				business investment company, if the Secretary determines that the
				applicant—
														(I)has private capital as determined by the
				Secretary;
														(II)would otherwise be approved under this
				section, except that the applicant does not satisfy the requirements of
				subsection (i)(3); and
														(III)has a viable business plan that—
															(aa)reasonably projects profitable operations;
				and
															(bb)has a reasonable timetable for achieving a
				level of private capital that satisfies the requirements of subsection
				(i)(3).
															(ii)LeverageAn applicant approved under clause (i)
				shall not be eligible to receive leverage under this section until the
				applicant satisfies the requirements of section 3602(i)(3).
													(iii)GrantsAn applicant approved under clause (i)
				shall be eligible for grants under subsection (h) in proportion to the private
				capital of the applicant, as determined by the Secretary.
													(e)Debentures
											(1)In generalThe Secretary may guarantee the timely
				payment of principal and interest, as scheduled, on debentures issued by any
				rural business investment company.
											(2)Terms and conditionsThe Secretary may make guarantees under
				this subsection on such terms and conditions as the Secretary considers
				appropriate, except that the term of any debenture guaranteed under this
				section shall not exceed 15 years.
											(3)Full faith and credit of the United
				StatesSection 3901 shall
				apply to any guarantee under this subsection.
											(4)Maximum guaranteeUnder this subsection, the Secretary
				may—
												(A)guarantee the debentures issued by a rural
				business investment company only to the extent that the total face amount of
				outstanding guaranteed debentures of the rural business investment company does
				not exceed the lesser of—
													(i)300 percent of the private capital of the
				rural business investment company; or
													(ii)$105,000,000; and
													(B)provide for the use of discounted
				debentures.
												(f)Issuance and guarantee of trust
				certificates
											(1)IssuanceThe Secretary may issue trust certificates
				representing ownership of all or a fractional part of debentures issued by a
				rural business investment company and guaranteed by the Secretary under this
				section, if the certificates are based on and backed by a trust or pool
				approved by the Secretary and composed solely of guaranteed debentures.
											(2)Guarantee
												(A)In generalThe Secretary may, under such terms and
				conditions as the Secretary considers appropriate, guarantee the timely payment
				of the principal of and interest on trust certificates issued by the Secretary
				or agents of the Secretary for purposes of this subsection.
												(B)LimitationEach guarantee under this paragraph shall
				be limited to the extent of principal and interest on the guaranteed debentures
				that compose the trust or pool.
												(C)Prepayment or default
													(i)In general
														(I)Authority to prepayA debenture may be prepaid at any time
				without penalty.
														(II)Reduction of guaranteeSubject to subclause (I), if a debenture in
				a trust or pool is prepaid, or in the event of default of such a debenture, the
				guarantee of timely payment of principal and interest on the trust certificates
				shall be reduced in proportion to the amount of principal and interest the
				prepaid debenture represents in the trust or pool.
														(ii)InterestInterest on prepaid or defaulted debentures
				shall accrue and be guaranteed by the Secretary only through the date of
				payment of the guarantee.
													(iii)RedemptionAt any time during the term of a trust
				certificate, the trust certificate may be called for redemption due to
				prepayment or default of all debentures.
													(3)Full faith and credit of the United
				StatesSection 3901 shall
				apply to any guarantee of a trust certificate issued by the Secretary under
				this section.
											(4)Subrogation and ownership rights
												(A)SubrogationIf the Secretary pays a claim under a
				guarantee issued under this section, the claim shall be subrogated fully to the
				rights satisfied by the payment.
												(B)Ownership rightsNo Federal, State, or local law shall
				preclude or limit the exercise by the Secretary of the ownership rights of the
				Secretary in a debenture residing in a trust or pool against which 1 or more
				trust certificates are issued under this subsection.
												(5)Management and administration
												(A)RegistrationThe Secretary shall provide for a central
				registration of all trust certificates issued under this subsection.
												(B)Creation of poolsThe Secretary may—
													(i)maintain such commercial bank accounts or
				investments in obligations of the United States as may be necessary to
				facilitate the creation of trusts or pools backed by debentures guaranteed
				under this subtitle; and
													(ii)issue trust certificates to facilitate the
				creation of those trusts or pools.
													(C)Fidelity bond or insurance
				requirementAny agent
				performing functions on behalf of the Secretary under this paragraph shall
				provide a fidelity bond or insurance in such amount as the Secretary considers
				to be necessary to fully protect the interests of the United States.
												(D)Regulation of brokers and
				dealersThe Secretary may
				regulate brokers and dealers in trust certificates issued under this
				subsection.
												(E)Electronic registrationNothing in this paragraph prohibits the use
				of a book-entry or other electronic form of registration for trust certificates
				issued under this subsection.
												(g)Fees
											(1)In generalThe Secretary may charge a fee that does
				not exceed $500 with respect to any guarantee or grant issued under this
				section.
											(2)Trust certificateNotwithstanding paragraph (1), the
				Secretary shall not collect a fee for any guarantee of a trust certificate
				under subsection (f), except that any agent of the Secretary may collect a fee
				that does not exceed $500 for the functions described in subsection
				(f)(5)(B).
											(3)License
												(A)In generalExcept as provided in subparagraph (C), the
				Secretary may prescribe fees to be paid by each applicant for a license to
				operate as a rural business investment company under this section.
												(B)Use
				of amountsFees collected
				under this paragraph—
													(i)shall be deposited in the account for
				salaries and expenses of the Secretary;
													(ii)are authorized to be appropriated solely to
				cover the costs of licensing examinations; and
													(iii)shall—
														(I)in the case of a license issued before the
				date of enactment of the Agriculture Reform,
				Food, and Jobs Act of 2013, not exceed $500 for any fee collected
				under this paragraph; and
														(II)in the case of a license issued after the
				date of enactment of the Agriculture Reform,
				Food, and Jobs Act of 2013, be a rate as determined by the
				Secretary.
														(C)Prohibition on collection of certain
				feesIn the case of a license
				described in subparagraph (A) that was approved before July 1, 2007, the
				Secretary shall not collect any fees due on or after the date of enactment of
				the Agriculture Reform, Food, and Jobs Act of
				2013.
												(h)Operational assistance grants
											(1)In generalIn accordance with this subsection, the
				Secretary may make grants to rural business investment companies and to other
				entities, as authorized by this section, to provide operational assistance to
				smaller enterprises financed, or expected to be financed, by the
				entities.
											(2)TermsGrants made under this subsection shall be
				made over a multiyear period (not to exceed 10 years) under such terms as the
				Secretary may require.
											(3)Use of fundsThe proceeds of a grant made under this
				subsection may be used by the rural business investment company receiving the
				grant only to provide operational assistance in connection with an equity or
				prospective equity investment in a business located in a rural area.
											(4)Submission of plansA rural business investment company shall
				be eligible for a grant under this subsection only if the rural business
				investment company submits to the Secretary, in such form and manner as the
				Secretary may require, a plan for use of the grant.
											(5)Grant amount
												(A)Rural business investment
				companiesThe amount of a
				grant made under this subsection to a rural business investment company shall
				be equal to the lesser of—
													(i)10 percent of the private capital raised by
				the rural business investment company; or
													(ii)$1,000,000.
													(6)Other
				entitiesThe amount of a
				grant made under this subsection to any entity other than a rural business
				investment company shall be equal to the resources (in cash or inkind) raised
				by the entity in accordance with the requirements applicable to rural business
				investment companies under this section.
											(i)Rural business investment
				companies
											(1)OrganizationFor purposes of this subsection, a rural
				business investment company shall—
												(A)be an incorporated body, a limited
				liability company, or a limited partnership organized and chartered or
				otherwise existing under State law solely for the purpose of performing the
				functions and conducting the activities authorized by this section; and
												(B)(i)if incorporated, have succession for a
				period of not less than 30 years unless earlier dissolved by the shareholders
				of the rural business investment company; and
													(ii)if a limited partnership or a limited
				liability company, have succession for a period of not less than 10 years;
				and
													(iii)possess the powers reasonably necessary to
				perform the functions and conduct the activities.
													(2)ArticlesThe articles of any rural business
				investment company—
												(A)shall specify in general terms—
													(i)the purposes for which the rural business
				investment company is formed;
													(ii)the name of the rural business investment
				company;
													(iii)the 1 or more areas in which the operations
				of the rural business investment company are to be carried out;
													(iv)the place where the principal office of the
				rural business investment company is to be located; and
													(v)the amount and classes of the shares of
				capital stock of the rural business investment company;
													(B)may contain any other provisions consistent
				with this section that the rural business investment company may determine
				appropriate to adopt for the regulation of the business of the rural business
				investment company and the conduct of the affairs of the rural business
				investment company; and
												(C)shall be subject to the approval of the
				Secretary.
												(3)Capital requirements
												(A)In generalEach rural business investment company
				shall be required to meet the capital requirements as provided by the
				Secretary.
												(B)Time frameEach rural business investment company
				shall have a period of 2 years to meet the capital requirements of this
				paragraph.
												(C)AdequacyIn addition to the requirements of
				subparagraph (A), the Secretary shall—
													(i)determine whether the private capital of
				each rural business investment company is adequate to ensure a reasonable
				prospect that the rural business investment company will be operated soundly
				and profitably, and managed actively and prudently in accordance with the
				articles of the rural business investment company;
													(ii)determine that the rural business
				investment company will be able to comply with the requirements of this
				section;
													(iii)require that at least 75 percent of the
				capital of each rural business investment company is invested in rural business
				concerns;
													(iv)ensure that the rural business investment
				company is designed primarily to meet equity capital needs of the businesses in
				which the rural business investment company invests and not to compete with
				traditional small business financing by commercial lenders; and
													(v)require that the rural business investment
				company makes short-term non-equity investments of less than 5 years only to
				the extent necessary to preserve an existing investment.
													(4)Diversification of ownershipThe Secretary shall ensure that the
				management of each rural business investment company licensed after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013 is sufficiently diversified from and
				unaffiliated with the ownership of the rural business investment company so as
				to ensure independence and objectivity in the financial management and
				oversight of the investments and operations of the rural business investment
				company.
											(j)Financial institution investments
											(1)In generalExcept as otherwise provided in this
				subsection and notwithstanding any other provision of law, the following banks,
				associations, and institutions are eligible both to establish and invest in any
				rural business investment company or in any entity established to invest solely
				in rural business investment companies:
												(A)Any bank or savings association the
				deposits of which are insured under the Federal Deposit Insurance Act (12
				U.S.C. 1811 et seq.), including an investment pool created entirely by such
				bank or savings association.
												(B)Any Farm Credit System institution
				described in subsection 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C.
				2002(a)).
												(2)LimitationNo bank, association, or institution
				described in paragraph (1) may make investments described in paragraph (1) that
				are greater than 5 percent of the capital and surplus of the bank, association,
				or institution.
											(3)Limitation on rural business investment
				companies controlled by farm credit system institutionsIf a Farm Credit System institution
				described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a))
				holds more than 25 percent of the shares of a rural business investment
				company, either alone or in conjunction with other System institutions (or
				affiliates), the rural business investment company shall not provide equity
				investments in, or provide other financial assistance to, entities that are not
				otherwise eligible to receive financing from the Farm Credit System under that
				Act (12 U.S.C. 2001 et seq.).
											(k)Examinations
											(1)In generalEach rural business investment company that
				participates in the program established under this section shall be subject to
				examinations made at the direction of the Secretary in accordance with this
				subsection.
											(2)Assistance of private sector
				entitiesAn examination under
				this subsection may be conducted with the assistance of a private sector entity
				that has the qualifications and the expertise necessary to conduct such an
				examination.
											(3)Costs
												(A)In generalThe Secretary may assess the cost of an
				examination under this section, including compensation of the examiners,
				against the rural business investment company examined.
												(B)PaymentAny rural business investment company
				against which the Secretary assesses costs under this subparagraph shall pay
				the costs.
												(4)Deposit of fundsFunds collected under this subsection
				shall—
												(A)be deposited in the account that incurred
				the costs for carrying out this subsection;
												(B)be made available to the Secretary to carry
				out this subsection, without further appropriation; and
												(C)remain available until expended.
												(l)Reporting requirements
											(1)Rural business investment
				companiesEach entity that
				participates in a program established under this section shall provide to the
				Secretary such information as the Secretary may require, including—
												(A)information relating to the measurement
				criteria that the entity proposed in the program application of the rural
				business investment company; and
												(B)in each case in which the entity under this
				section makes an investment in, or a loan or grant to, a business that is not
				located in a rural area, a report on the number and percentage of employees of
				the business who reside in those areas.
												(2)Public reports
												(A)In generalThe Secretary shall prepare and make
				available to the public an annual report on the programs established under this
				section, including detailed information on—
													(i)the number of rural business investment
				companies licensed by the Secretary during the previous fiscal year;
													(ii)the aggregate amount of leverage that rural
				business investment companies have received from the Federal Government during
				the previous fiscal year;
													(iii)the aggregate number of each type of
				leveraged instruments used by rural business investment companies during the
				previous fiscal year and how each number compares to previous fiscal
				years;
													(iv)the number of rural business investment
				company licenses surrendered and the number of rural business investment
				companies placed in liquidation during the previous fiscal year, identifying
				the amount of leverage each rural business investment company has received from
				the Federal Government and the type of leverage instruments each rural business
				investment company has used;
													(v)the amount of losses sustained by the
				Federal Government as a result of operations under this section during the
				previous fiscal year and an estimate of the total losses that the Federal
				Government can reasonably expect to incur as a result of the operations during
				the current fiscal year;
													(vi)actions taken by the Secretary to maximize
				recoupment of funds of the Federal Government expended to implement and
				administer the Rural Business Investment Program under this section during the
				previous fiscal year and to ensure compliance with the requirements of this
				section (including regulations);
													(vii)the amount of Federal Government leverage
				that each licensee received in the previous fiscal year and the types of
				leverage instruments each licensee used;
													(viii)for each type of financing instrument, the
				sizes, types of geographic locations, and other characteristics of the small
				business investment companies using the instrument during the previous fiscal
				year, including the extent to which the investment companies have used the
				leverage from each instrument to make loans or equity investments in rural
				areas; and
													(ix)the actions of the Secretary to carry out
				this section
													(B)ProhibitionIn compiling the report required under
				subparagraph (A), the Secretary may not—
													(i)compile the report in a manner that permits
				identification of any particular type of investment by an individual rural
				business investment company or small business concern in which a rural business
				investment company invests; or
													(ii)release any information that is prohibited
				under section 1905 of title 18, United States Code.
													(m)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $25,000,000 for the
				period of fiscal years 2008 through
				2018.
										.
					
						3General rural development
				provisions
							3701.General provisions for loans and
				grants
								(a)Period for repaymentUnless otherwise specifically provided for
				in this subtitle, the period for repayment of a loan under this subtitle shall
				not exceed 40 years.
								(b)Interest rates
									(1)In generalExcept as otherwise provided in this title,
				the interest rate on a loan under this subtitle shall be determined by the
				Secretary at a rate—
										(A)not to exceed a sum obtained by
				adding—
											(i)the current average market yield on
				outstanding marketable obligations of the United States with remaining periods
				to maturity comparable to the average maturity of the loan; and
											(ii)an amount not to exceed 1 percent, as
				determined by the Secretary; and
											(B)adjusted to the nearest
				1/8 of 1 percent.
										(2)Water and waste facility loans and
				community facilities loans
										(A)In generalNotwithstanding any provision of State law
				limiting the rate or amount of interest that may be charged, taken, received,
				or reserved, except as provided in subparagraph (C) and paragraph (4), the
				interest rate on a loan (other than a guaranteed loan) to a public body or
				nonprofit association (including an Indian tribe) for a water or waste disposal
				facility or essential community facility shall be determined by the Secretary
				at a rate not to exceed—
											(i)the current market yield on outstanding
				municipal obligations with remaining periods to maturity comparable to the
				average maturity for the loan, and adjusted to the nearest
				1/8 of 1 percent;
											(ii)5 percent per year for a loan that is for
				the upgrading of a facility or construction of a new facility as required to
				meet applicable health or sanitary standards in—
												(I)an area in which the median family income
				of the persons to be served by the facility is below the poverty line (as
				defined in section 673 of the Community Services Block Grant Act (42 U.S.C.
				9902)); and
												(II)any areas the Secretary may designate in
				which a significant percentage of the persons to be served by the facilities
				are low-income persons, as determined by the Secretary; and
												(iii)7 percent per year for a loan for a
				facility that does not qualify for the 5 percent per year interest rate
				prescribed in clause (ii) but that is located in an area in a State in which
				the median household income of the persons to be served by the facility does
				not exceed 100 percent of the statewide nonmetropolitan median household income
				for the State.
											(B)Health care and related
				facilitiesNotwithstanding
				subparagraph (A), the Secretary shall establish a rate for a loan for a health
				care or related facility that is—
											(i)based solely on the income of the area to
				be served; and
											(ii)otherwise consistent with subparagraph
				(A).
											(C)Interest rates for water and waste disposal
				facilities loans
											(i)In generalExcept as provided in clause (ii) and
				notwithstanding subparagraph (A), in the case of a direct loan for a water or
				waste disposal facility—
												(I)in the case of a loan that would be subject
				to the 5 percent interest rate limitation under subparagraph (A), the Secretary
				shall establish the interest rate at a rate that is equal to 60 percent of the
				current market yield for outstanding municipal obligations with remaining
				periods to maturity comparable to the average maturity of the loan, adjusted to
				the nearest 1/8 of 1 percent; and
												(II)in the case of a loan that would be subject
				to the 7 percent limitation under subparagraph (A), the Secretary shall
				establish the interest rate at a rate that is equal to 80 percent of the
				current market yield for outstanding municipal obligations with remaining
				periods to maturity comparable to the average maturity of the loan, adjusted to
				the nearest 1/8 of 1 percent.
												(ii)ExceptionClause (i) does not apply to a loan for a
				specific project that is the subject of a loan that has been approved, but not
				closed, as of the date of enactment of the Agriculture Reform, Food, and Jobs Act of
				2013.
											(3)Interest rates on business and other
				loans
										(A)In generalExcept as provided in paragraph (4), the
				interest rates on loans under sections 3501(a)(1) (other than guaranteed loans
				and loans as described in paragraph (2)(A)) shall be as determined by the
				Secretary in accordance with subparagraph (B).
										(B)Minimum rateThe interest rates described in
				subparagraph (A) shall be not less than the sum obtained by adding—
											(i)such rates as determined by the Secretary
				of the Treasury taking into consideration the current average market yield on
				outstanding marketable obligations of the United States with remaining periods
				to maturity comparable to the average maturities of such loans, adjusted in the
				judgment of the Secretary of the Treasury to provide for rates comparable to
				the rates prevailing in the private market for similar loans and considering
				the insurance by the Secretary of the loans; and
											(ii)an additional charge, prescribed by the
				Secretary, to cover the losses of the Secretary and cost of administration,
				which shall be deposited in the Rural Development Insurance Fund, and further
				adjusted to the nearest 1/8 of 1 percent.
											(4)Interest rates adjustments
										(A)AdjustmentsNotwithstanding any other provision of this
				subsection, in the case of loans (other than guaranteed loans) made or
				guaranteed under the authorities of this title specified in subparagraph (C)
				for activities that involve the use of prime farmland, the interest rates shall
				be the interest rates otherwise applicable under this section increased by 2
				percent per year.
										(B)Prime farmland
											(i)In generalWherever practicable, construction by a
				State, municipality, or other political subdivision of local government that is
				supported by loans described in subparagraph (A) shall be placed on land that
				is not prime farmland, in order to preserve the maximum practicable quantity of
				prime farmlands for production of food and fiber.
											(ii)Increased
				rateIn any case in which
				other options exist for the siting of construction described in clause (i) and
				the governmental authority still desires to carry out the construction on prime
				farmland, the 2-percent interest rate increase provided by this paragraph shall
				apply, but that increased interest rate shall not apply where such other
				options do not exist.
											(C)Applicable authoritiesThe authorities referred to in subparagraph
				(A) are—
											(i)the provisions of section 3502(a) relating
				to loans for recreational developments and essential community
				facilities;
											(ii)section 3601(e)(2)(A); and
											(iii)section 3601(c).
											(c)Payment of chargesA borrower of a loan made or guaranteed
				under this subtitle shall pay such fees and other charges as the Secretary may
				require, and prepay to the Secretary such taxes and insurance as the Secretary
				may require, on such terms and conditions as the Secretary may
				prescribe.
								(d)Security
									(1)In generalThe Secretary shall take as security for an
				obligation entered into in connection with a loan made under this subtitle such
				security as the Secretary may require.
									(2)Liens to United StatesAn instrument for security under paragraph
				(1) may constitute a lien running to the United States notwithstanding the fact
				that the note for the security may be held by a lender other than the United
				States.
									(3)Multiple
				loansA borrower may use the
				same collateral to secure 2 or more loans made or guaranteed under this
				subtitle, except that the outstanding amount of the loans may not exceed the
				total value of the collateral.
									(e)Legal counsel for small loansIn the case of a loan of less than $500,000
				made or guaranteed under section 3501 that is evidenced by a note or mortgage
				(as distinguished from a bond issue), the borrower shall not be required to
				appoint bond counsel to review the legal validity of the loan if the Secretary
				has available legal counsel to perform the review.
								3702.Strategic economic and community
				development
								(a)PriorityIn the case of any rural development
				program authorized by this subtitle, the Secretary may give priority to
				applications that are otherwise eligible and support strategic community and
				economic development plans on a multijurisdictional basis, as approved by the
				Secretary.
								(b)EvaluationIn evaluating strategic applications, the
				Secretary shall give a higher priority to strategic applications for a plan
				described in subsection (a) that demonstrate—
									(1)the plan was developed through the
				collaboration of multiple stakeholders in the service area of the plan,
				including the participation of combinations of stakeholders such as State,
				local, and tribal governments, nonprofit institutions, institutions of higher
				education, and private entities;
									(2)an understanding of the applicable regional
				resources that could support the plan, including natural resources, human
				resources, infrastructure, and financial resources;
									(3)investment from other Federal
				agencies;
									(4)investment from philanthropic
				organizations; and
									(5)clear objectives for the plan and the
				ability to establish measurable performance measures and to track progress
				toward meeting the objectives.
									(c)Funds
									(1)In generalSubject to paragraph (3), the Secretary may
				reserve for projects that support multijurisdictional strategic community and
				economic development plans described in subsection (a) an amount that does not
				exceed—
										(A)20 percent of the funds made available for
				a fiscal year for a functional category described in paragraph (2); and
										(B)15 percent of the total funds available for
				all functional categories.
										(2)Functional categoriesThe function categories described in this
				subsection are the following:
										(A)Rural community facilitiesThe rural community development category
				consists of all amounts made available for community facility grants and direct
				and guaranteed loans under section 3502.
										(B)Rural utilitiesThe rural utilities category consists of
				all amounts made available for—
											(i)water or waste disposal grants or direct or
				guaranteed loans under section 3501(a);
											(ii)emergency community water assistance grants
				under section 3501(e)(2);
											(iii)solid waste management grants under section
				3501(e)(4); or
											(iv)rural water or wastewater technical
				assistance and training grants under section 3501(e)(5).
											(C)Rural business and cooperative
				developmentThe rural
				business and cooperative development category consists of all amounts made
				available for—
											(i)rural business opportunity grants, rural
				business enterprise grants, or rural educational network grants under section
				3601(a); or
											(ii)business and industry direct and guaranteed
				loans under section 3601(e).
											(3)LimitationThe reservation of funds described in
				paragraph (2) may only extend through June 30 of the fiscal year in which the
				funds were first made available.
									3703.Guaranteed rural development loans
								(a)In generalThe Secretary may provide financial
				assistance to a borrower for a purpose provided in this subtitle by
				guaranteeing a loan made by any Federal or State chartered bank, savings and
				loan association, cooperative lending agency, or other legally organized
				lending agency.
								(b)Interest rateThe interest rate payable by a borrower on
				the portion of a guaranteed loan that is sold by a lender to the secondary
				market under this subtitle may be lower than the interest rate charged on the
				portion retained by the lender.
								(c)Maximum guarantee of 90
				percentExcept as provided in
				subsections (d) and (e), a loan guarantee under this subtitle shall be for not
				more than 90 percent of the principal and interest due on the loan.
								(d)Refinanced loans guaranteed at 95
				percentThe Secretary shall
				guarantee 95 percent of—
									(1)in the case of a loan that solely
				refinances a direct loan made under this subtitle, the principal and interest
				due on the loan on the date of the refinancing; or
									(2)in the case of a loan that is used for
				multiple purposes, the portion of the loan that refinances the principal and
				interest due on a direct loan made under this subtitle that is outstanding on
				the date on which the loan is guaranteed.
									(e)Risk of loss
									(1)In generalSubject to subsection (b), the Secretary
				may not make a loan under section 3501 or 3601 unless the Secretary determines
				that no other lender is willing to make the loan and assume 10 percent of the
				potential loss to be sustained from the loan.
									(2)Exception for nonprofit
				groupsParagraph (1) shall
				not apply to a public body or nonprofit association, including an Indian
				tribe.
									3704.Rural Development Insurance Fund
								(a)Definition of rural development
				loanIn this section, the
				term rural development loan means a loan provided for by section
				3501 or 3601.
								(b)EstablishmentThere is established in the Treasury of the
				United States a fund to be known as the Rural Development Insurance
				Fund that shall be used by the Secretary to discharge the obligations of
				the Secretary under contracts making or guaranteeing rural development
				loans.
								3705.Rural economic area partnership
				zones
								(a)In generalThe Secretary may designate additional
				areas as rural economic area partnership zones to be assisted under this
				chapter—
									(1)through an open, competitive process;
				and
									(2)with priority given to rural areas—
										(A)with excessive unemployment or
				underemployment, a high percentage of low-income residents, or high rates of
				outmigration, as determined by the Secretary; and
										(B)that the Secretary determines have a
				substantial need for assistance.
										(b)RequirementsThe Secretary shall carry out those rural
				economic area partnership zones administratively in effect on the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013 in accordance with the terms and conditions
				contained in the memoranda of agreement entered into by the Secretary for the
				rural economic area partnership zones.
								3706.Streamlining applications and improving
				accessibility of rural development programsThe Secretary shall expedite the process of
				creating user-friendly and accessible application forms and procedures
				prioritizing programs and applications at the individual applicant level with
				an emphasis on utilizing current technology including online applications and
				submission processes.
							3707.State Rural Development
				Partnership
								(a)DefinitionsIn this section:
									(1)Agency with rural
				responsibilitiesThe term
				agency with rural responsibilities means any executive agency (as
				defined in section 105 of title 5, United States Code) that implements a
				Federal law, or administers a program, targeted at or having a significant
				impact on rural areas.
									(2)PartnershipThe term Partnership means the
				State Rural Development Partnership continued by subsection (b).
									(3)State rural development
				councilThe term State
				rural development council means a State rural development council that
				meets the requirements of subsection (c).
									(b)Partnership
									(1)In generalThe Secretary shall support the State Rural
				Development Partnership comprised of State rural development councils.
									(2)PurposesThe purposes of the Partnership are to
				empower and build the capacity of States, regions, and rural communities to
				design flexible and innovative responses to their rural development needs in a
				manner that maximizes collaborative public- and private-sector cooperation and
				minimizes regulatory redundancy.
									(3)Coordinating panelA panel consisting of representatives of
				State rural development councils shall be established—
										(A)to lead and coordinate the strategic
				operation and policies of the Partnership; and
										(B)to facilitate effective communication among
				the members of the Partnership, including the sharing of best practices.
										(4)Role of Federal governmentThe role of the Federal Government in the
				Partnership may be that of a partner and facilitator, with Federal agencies
				authorized—
										(A)to cooperate with States to implement the
				Partnership;
										(B)to provide States with the technical and
				administrative support necessary to plan and implement tailored rural
				development strategies to meet local needs;
										(C)to ensure that the head of each agency with
				rural responsibilities directs appropriate field staff to participate fully
				with the State rural development council within the jurisdiction of the field
				staff; and
										(D)to enter into cooperative agreements with,
				and to provide grants and other assistance to, State rural development
				councils.
										(c)State rural development councils
									(1)EstablishmentNotwithstanding chapter 63 of title 31,
				United States Code, each State may elect to participate in the Partnership by
				entering into an agreement with the Secretary to recognize a State rural
				development council.
									(2)CompositionA State rural development council
				shall—
										(A)be composed of representatives of Federal,
				State, local, and tribal governments, nonprofit organizations, regional
				organizations, the private sector, and other entities committed to rural
				advancement; and
										(B)have a nonpartisan and nondiscriminatory
				membership that—
											(i)is broad and representative of the
				economic, social, and political diversity of the State; and
											(ii)shall be responsible for the governance and
				operations of the State rural development council.
											(3)DutiesA State rural development council
				shall—
										(A)facilitate collaboration among Federal,
				State, local, and tribal governments and the private and nonprofit sectors in
				the planning and implementation of programs and policies that have an impact on
				rural areas of the State;
										(B)monitor, report, and comment on policies
				and programs that address, or fail to address, the needs of the rural areas of
				the State;
										(C)as part of the Partnership, facilitate the
				development of strategies to reduce or eliminate conflicting or duplicative
				administrative or regulatory requirements of Federal, State, local, and tribal
				governments; and
										(D)(i)provide to the Secretary an annual plan
				with goals and performance measures; and
											(ii)submit to the Secretary an annual report on
				the progress of the State rural development council in meeting the goals and
				measures.
											(4)Federal participation in State rural
				development councils
										(A)In generalA State Director for Rural Development of
				the Department of Agriculture, other employees of the Department, and employees
				of other Federal agencies with rural responsibilities shall fully participate
				as voting members in the governance and operations of State rural development
				councils (including activities related to grants, contracts, and other
				agreements in accordance with this section) on an equal basis with other
				members of the State rural development councils.
										(B)ConflictsParticipation by a Federal employee in a
				State rural development council in accordance with this paragraph shall not
				constitute a violation of section 205 or 208 of title 18, United States
				Code.
										(d)Administrative support of the
				partnership
									(1)Detail of employees
										(A)In generalIn order to provide experience in
				intergovernmental collaboration, the head of an agency with rural
				responsibilities that elects to participate in the Partnership may, and is
				encouraged to, detail to the Secretary for the support of the Partnership 1 or
				more employees of the agency with rural responsibilities without reimbursement
				for a period of up to 1 year.
										(B)Civil service statusThe detail shall be without interruption or
				loss of civil service status or privilege.
										(2)Additional supportThe Secretary may provide for any
				additional support staff to the Partnership as the Secretary determines to be
				necessary to carry out the duties of the Partnership.
									(3)IntermediariesThe Secretary may enter into a contract
				with a qualified intermediary under which the intermediary shall be responsible
				for providing administrative and technical assistance to a State rural
				development council, including administering the financial assistance available
				to the State rural development council.
									(e)Matching requirements for State rural
				development councils
									(1)In generalExcept as provided in paragraph (2), a
				State rural development council shall provide matching funds, or in-kind goods
				or services, to support the activities of the State rural development council
				in an amount that is not less than 33 percent of the amount of Federal funds
				received from a Federal agency under subsection (f)(2).
									(2)Exceptions to matching requirement for
				certain Federal fundsParagraph (1) shall not apply to funds,
				grants, funds provided under contracts or cooperative agreements, gifts,
				contributions, or technical assistance received by a State rural development
				council from a Federal agency that are used—
										(A)to support 1 or more specific program or
				project activities; or
										(B)to reimburse the State rural development
				council for services provided to the Federal agency providing the funds,
				grants, funds provided under contracts or cooperative agreements, gifts,
				contributions, or technical assistance.
										(3)Department's shareThe Secretary shall develop a plan to
				decrease, over time, the share of the Department of Agriculture of the cost of
				the core operations of State rural development councils.
									(f)Funding
									(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $5,000,000 for each of
				fiscal years 2014 through 2018.
									(2)Federal agencies
										(A)In generalNotwithstanding any other provision of law
				limiting the ability of an agency, along with other agencies, to provide funds
				to a State rural development council in order to carry out the purposes of this
				section, a Federal agency may make grants, gifts, or contributions to, provide
				technical assistance to, or enter into contracts or cooperative agreements
				with, a State rural development council.
										(B)AssistanceFederal agencies are encouraged to use
				funds made available for programs that have an impact on rural areas to provide
				assistance to, and enter into contracts with, a State rural development
				council, as described in subparagraph (A).
										(3)ContributionsA State rural development council may
				accept private contributions.
									(g)TerminationThe authority provided under this section
				shall terminate on September 30, 2018.
								4Delta Regional Authority
							3801.DefinitionsIn this chapter:
								(1)AuthorityThe term Authority means the
				Delta Regional Authority established by section 3802.
								(2)Federal grant programThe term Federal grant program
				means a Federal grant program to provide assistance in—
									(A)acquiring or developing land;
									(B)constructing or equipping a highway, road,
				bridge, or facility; or
									(C)carrying out other economic development
				activities.
									(3)RegionThe term region means the
				Lower Mississippi (as defined in section 4 of the Delta Development Act (42
				U.S.C. 3121 note; Public Law 100–460)).
								3802.Delta Regional Authority
								(a)Establishment
									(1)In generalThere is established the Delta Regional
				Authority.
									(2)CompositionThe Authority shall be composed of—
										(A)a Federal member, to be appointed by the
				President, with the advice and consent of the Senate; and
										(B)the Governor (or a designee of the
				Governor) of each State in the region that elects to participate in the
				Authority.
										(3)CochairpersonsThe Authority shall be headed by—
										(A)the Federal member, who shall serve
				as—
											(i)the Federal cochairperson; and
											(ii)a liaison between the Federal Government
				and the Authority; and
											(B)a State cochairperson, who shall be—
											(i)a Governor of a participating State in the
				region; and
											(ii)elected by the State members for a term of
				not less than 1 year.
											(4)AlabamaNotwithstanding any other provision of law,
				the State of Alabama shall be a full member of the Authority and shall be
				entitled to all rights and privileges that the membership affords to all other
				participating States in the Authority.
									(b)Alternate members
									(1)State alternatesThe State member of a participating State
				may have a single alternate, who shall be—
										(A)a resident of that State; and
										(B)appointed by the Governor of the
				State.
										(2)Alternate Federal
				cochairpersonThe President
				shall appoint an alternate Federal cochairperson.
									(3)QuorumA State alternate shall not be counted
				toward the establishment of a quorum of the Authority in any instance in which
				a quorum of the State members is required to be present.
									(4)Delegation of powerNo power or responsibility of the Authority
				specified in paragraphs (2) and (3) of subsection (c), and no voting right of
				any Authority member, shall be delegated to any person—
										(A)who is not an Authority member; or
										(B)who is not entitled to vote in Authority
				meetings.
										(c)Voting
									(1)In generalA decision by the Authority shall require a
				majority vote of the Authority (not including any member representing a State
				that is delinquent under subsection (g)(2)(C)) to be effective.
									(2)QuorumA quorum of State members shall be required
				to be present for the Authority to make any policy decision, including—
										(A)a modification or revision of an Authority
				policy decision;
										(B)approval of a State or regional development
				plan; and
										(C)any allocation of funds among the
				States.
										(3)Project and grant proposalsThe approval of project and grant proposals
				shall be—
										(A)a responsibility of the Authority;
				and
										(B)conducted in accordance with section
				3809.
										(4)Voting by alternate membersAn alternate member shall vote in the case
				of the absence, death, disability, removal, or resignation of the Federal or
				State representative for which the alternate member is an alternate.
									(d)DutiesThe Authority shall—
									(1)develop, on a continuing basis,
				comprehensive and coordinated plans and programs to establish priorities and
				approve grants for the economic development of the region, giving due
				consideration to other Federal, State, and local planning and development
				activities in the region;
									(2)review, and where appropriate amend,
				priorities in a development plan for the region (including 5-year regional
				outcome targets);
									(3)assess the needs and assets of the region
				based on available research, demonstrations, investigations, assessments, and
				evaluations of the region prepared by Federal, State, and local agencies,
				universities, local development districts, and other nonprofit groups;
									(4)formulate and recommend to the Governors
				and legislatures of States that participate in the Authority forms of
				interstate cooperation;
									(5)work with State and local agencies in
				developing appropriate model legislation;
									(6)(A)enhance the capacity of, and provide
				support for, local development districts in the region; or
										(B)if no local development district exists in
				an area in a participating State in the region, foster the creation of a local
				development district;
										(7)encourage private investment in industrial,
				commercial, and other economic development projects in the region; and
									(8)cooperate with and assist State governments
				with economic development programs of participating States.
									(e)AdministrationIn carrying out subsection (d), the
				Authority may—
									(1)hold such hearings, sit and act at such
				times and places, take such testimony, receive such evidence, and print or
				otherwise reproduce and distribute a description of the proceedings and reports
				on actions by the Authority as the Authority considers appropriate;
									(2)authorize, through the Federal or State
				cochairperson or any other member of the Authority designated by the Authority,
				the administration of oaths if the Authority determines that testimony should
				be taken or evidence received under oath;
									(3)request from any Federal, State, or local
				department or agency such information as may be available to or procurable by
				the department or agency that may be of use to the Authority in carrying out
				duties of the Authority;
									(4)adopt, amend, and repeal bylaws, rules, and
				regulations governing the conduct of Authority business and the performance of
				Authority duties;
									(5)request the head of any Federal department
				or agency to detail to the Authority such personnel as the Authority requires
				to carry out duties of the Authority, each such detail to be without loss of
				seniority, pay, or other employee status;
									(6)request the head of any State department or
				agency or local government to detail to the Authority such personnel as the
				Authority requires to carry out duties of the Authority, each such detail to be
				without loss of seniority, pay, or other employee status;
									(7)provide for coverage of Authority employees
				in a suitable retirement and employee benefit system by—
										(A)making arrangements or entering into
				contracts with any participating State government; or
										(B)otherwise providing retirement and other
				employee benefit coverage;
										(8)accept, use, and dispose of gifts or
				donations of services or real, personal, tangible, or intangible
				property;
									(9)enter into and perform such contracts,
				leases, cooperative agreements, or other transactions as are necessary to carry
				out Authority duties, including any contracts, leases, or cooperative
				agreements with—
										(A)any department, agency, or instrumentality
				of the United States;
										(B)any State (including a political
				subdivision, agency, or instrumentality of the State); or
										(C)any person, firm, association, or
				corporation; and
										(10)establish and maintain a central office and
				field offices at such locations as the Authority may select.
									(f)Federal agency cooperationA Federal agency shall—
									(1)cooperate with the Authority; and
									(2)provide, on request of the Federal
				cochairperson, appropriate assistance in carrying out this chapter, in
				accordance with applicable Federal laws (including regulations).
									(g)Administrative expenses
									(1)In generalAdministrative expenses of the Authority
				(except for the expenses of the Federal cochairperson, including expenses of
				the alternate and staff of the Federal cochairperson, which shall be paid
				solely by the Federal Government) shall be paid—
										(A)by the Federal Government, in an amount
				equal to 50 percent of the administrative expenses; and
										(B)by the States in the region participating
				in the Authority, in an amount equal to 50 percent of the administrative
				expenses.
										(2)State share
										(A)In generalThe share of administrative expenses of the
				Authority to be paid by each State shall be determined by the Authority.
										(B)No Federal participationThe Federal cochairperson shall not
				participate or vote in any decision under subparagraph (A).
										(C)Delinquent StatesIf a State is delinquent in payment of the
				State’s share of administrative expenses of the Authority under this
				subsection—
											(i)no assistance under this chapter shall be
				furnished to the State (including assistance to a political subdivision or a
				resident of the State); and
											(ii)no member of the Authority from the State
				shall participate or vote in any action by the Authority.
											(h)Compensation
									(1)Federal cochairpersonThe Federal cochairperson shall be
				compensated by the Federal Government at level III of the Executive Schedule in
				subchapter II of chapter 53 of title 5, United States Code.
									(2)Alternate Federal
				cochairpersonThe alternate
				Federal cochairperson—
										(A)shall be compensated by the Federal
				Government at level V of the Executive Schedule described in paragraph (1);
				and
										(B)when not actively serving as an alternate
				for the Federal cochairperson, shall perform such functions and duties as are
				delegated by the Federal cochairperson.
										(3)State members and alternates
										(A)In generalA State shall compensate each member and
				alternate representing the State on the Authority at the rate established by
				law of the State.
										(B)No additional compensationNo State member or alternate member shall
				receive any salary, or any contribution to or supplementation of salary from
				any source other than the State for services provided by the member or
				alternate to the Authority.
										(4)Detailed employees
										(A)In generalNo person detailed to serve the Authority
				under subsection (e)(6) shall receive any salary or any contribution to or
				supplementation of salary for services provided to the Authority from—
											(i)any source other than the State, local, or
				intergovernmental department or agency from which the person was detailed;
				or
											(ii)the Authority.
											(B)ViolationAny person that violates this paragraph
				shall be fined not more than $5,000, imprisoned not more than 1 year, or
				both.
										(C)Applicable
				lawThe Federal
				cochairperson, the alternate Federal cochairperson, and any Federal officer or
				employee detailed to duty on the Authority under subsection (e)(5) shall not be
				subject to subparagraph (A), but shall remain subject to sections 202 through
				209 of title 18, United States Code.
										(5)Additional personnel
										(A)Compensation
											(i)In generalThe Authority may appoint and fix the
				compensation of an executive director and such other personnel as are necessary
				to enable the Authority to carry out the duties of the Authority.
											(ii)ExceptionCompensation under clause (i) shall not
				exceed the maximum rate for the Senior Executive Service under section 5382 of
				title 5, United States Code, including any applicable locality-based
				comparability payment that may be authorized under section 5304(h)(2)(C) of
				that title.
											(B)Executive directorThe executive director shall be responsible
				for—
											(i)the carrying out of the administrative
				duties of the Authority;
											(ii)direction of the Authority staff;
				and
											(iii)such other duties as the Authority may
				assign.
											(C)No Federal employee statusNo member, alternate, officer, or employee
				of the Authority (except the Federal cochairperson of the Authority, the
				alternate and staff for the Federal cochairperson, and any Federal employee
				detailed to the Authority under subsection (e)(5)) shall be considered to be a
				Federal employee for any purpose.
										(i)Conflicts of interest
									(1)In generalExcept as provided under paragraph (2), no
				State member, alternate, officer, or employee of the Authority shall
				participate personally and substantially as a member, alternate, officer, or
				employee of the Authority, through decision, approval, disapproval,
				recommendation, the rendering of advice, investigation, or otherwise, in any
				proceeding, application, request for a ruling or other determination, contract,
				claim, controversy, or other matter in which, to knowledge of the member,
				alternate, officer, or employee, there is a financial interest of—
										(A)the member, alternate, officer, or
				employee;
										(B)the spouse, minor child, partner, or
				organization (other than a State or political subdivision of the State) of the
				member, alternate, officer, or employee, in which the member, alternate,
				officer, or employee is serving as officer, director, trustee, partner, or
				employee; or
										(C)any person or organization with whom the
				member, alternate, officer, or employee is negotiating or has any arrangement
				concerning prospective employment.
										(2)DisclosureParagraph (1) shall not apply if the State
				member, alternate, officer, or employee—
										(A)immediately advises the Authority of the
				nature and circumstances of the proceeding, application, request for a ruling
				or other determination, contract, claim, controversy, or other particular
				matter presenting a potential conflict of interest;
										(B)makes full disclosure of the financial
				interest; and
										(C)before the proceeding concerning the matter
				presenting the conflict of interest, receives a written determination by the
				Authority that the interest is not so substantial as to be likely to affect the
				integrity of the services that the Authority may expect from the State member,
				alternate, officer, or employee.
										(3)ViolationAny person that violates this subsection
				shall be fined not more than $10,000, imprisoned not more than 2 years, or
				both.
									(j)Validity of contracts, loans, and
				grantsThe Authority may
				declare void any contract, loan, or grant of or by the Authority in relation to
				which the Authority determines that there has been a violation of any provision
				under subsection (h)(4), subsection (i), or sections 202 through 209 of title
				18, United States Code.
								3803.Economic and community development
				grants
								(a)In generalThe Authority may approve grants to States
				and public and nonprofit entities for projects, approved in accordance with
				section 3809—
									(1)to develop the transportation
				infrastructure of the region for the purpose of facilitating economic
				development in the region (except that grants for this purpose may only be made
				to a State or local government);
									(2)to assist the region in obtaining the job
				training, employment-related education, and business development (with an
				emphasis on entrepreneurship) that are needed to build and maintain strong
				local economies;
									(3)to provide assistance to severely
				distressed and underdeveloped areas that lack financial resources for improving
				basic public services;
									(4)to provide assistance to severely
				distressed and underdeveloped areas that lack financial resources for equipping
				industrial parks and related facilities; and
									(5)to otherwise achieve the purposes of this
				chapter.
									(b)Funding
									(1)In generalFunds for grants under subsection (a) may
				be provided—
										(A)entirely from appropriations to carry out
				this section;
										(B)in combination with funds available under
				another Federal or Federal grant program; or
										(C)from any other source.
										(2)Priority of fundingTo best build the foundations for long-term
				economic development and to complement other Federal and State resources in the
				region, Federal funds available under this chapter shall be focused on the
				activities in the following order or priority:
										(A)Basic public infrastructure in distressed
				counties and isolated areas of distress.
										(B)Transportation infrastructure for the
				purpose of facilitating economic development in the region.
										(C)Business development, with emphasis on
				entrepreneurship.
										(D)Job training or employment-related
				education, with emphasis on use of existing public educational institutions
				located in the region.
										3804.Supplements to Federal grant
				programs
								(a)FindingCongress finds that certain States and
				local communities of the region, including local development districts, may be
				unable to take maximum advantage of Federal grant programs for which the States
				and communities are eligible because—
									(1)the States or communities lack the economic
				resources to provide the required matching share; or
									(2)there are insufficient funds available
				under the applicable Federal law authorizing the Federal grant program to meet
				pressing needs of the region.
									(b)Federal grant program fundingNotwithstanding any provision of law
				limiting the Federal share, the areas eligible for assistance, or the
				authorizations of appropriations of any Federal grant program, and in
				accordance with subsection (c), the Authority, with the approval of the Federal
				cochairperson and with respect to a project to be carried out in the
				region—
									(1)may increase the Federal share of the costs
				of a project under the Federal grant program to not more than 90 percent
				(except as provided in section 3806(b)); and
									(2)shall use amounts made available to carry
				out this chapter to pay the increased Federal share.
									(c)Certifications
									(1)In generalIn the case of any project for which all or
				any portion of the basic Federal share of the costs of the project is proposed
				to be paid under this section, no Federal contribution shall be made until the
				Federal official administering the Federal law that authorizes the Federal
				grant program certifies that the project—
										(A)meets (except as provided in subsection
				(b)) the applicable requirements of the applicable Federal grant program;
				and
										(B)could be approved for Federal contribution
				under the Federal grant program if funds were available under the law for the
				project.
										(2)Certification by authority
										(A)In generalThe certifications and determinations
				required to be made by the Authority for approval of projects under this Act in
				accordance with section 3809 shall be—
											(i)controlling; and
											(ii)accepted by the Federal agencies.
											(B)Acceptance by Federal
				cochairpersonIn the case of
				any project described in paragraph (1), any finding, report, certification, or
				documentation required to be submitted with respect to the project to the head
				of the department, agency, or instrumentality of the Federal Government
				responsible for the administration of the Federal grant program under which the
				project is carried out shall be accepted by the Federal cochairperson.
										3805.Local development districts; certification
				and administrative expenses
								(a)Definition of local development
				districtIn this section, the
				term local development district means an entity that—
									(1)is—
										(A)a planning district in existence on the
				date of enactment of the Agriculture Reform,
				Food, and Jobs Act of 2013 that is recognized by the Secretary;
				or
										(B)if an entity described in subparagraph (A)
				does not exist—
											(i)organized and operated in a manner that
				ensures broad-based community participation and an effective opportunity for
				other nonprofit groups to contribute to the development and implementation of
				programs in the region;
											(ii)governed by a policy board with at least a
				simple majority of members consisting of elected officials or employees of a
				general purpose unit of local government who have been appointed to represent
				the government;
											(iii)certified to the Authority as having a
				charter or authority that includes the economic development of counties or
				parts of counties or other political subdivisions within the region—
												(I)by the Governor of each State in which the
				entity is located; or
												(II)by the State officer designated by the
				appropriate State law to make the certification; and
												(iv)(I)a nonprofit incorporated body organized or
				chartered under the law of the State in which the entity is located;
												(II)a nonprofit agency or instrumentality of a
				State or local government;
												(III)a public organization established before
				December 21, 2000, under State law for creation of multi-jurisdictional,
				area-wide planning organizations; or
												(IV)a nonprofit association or combination of
				bodies, agencies, and instrumentalities described in subclauses (I) through
				(III); and
												(2)has not, as certified by the Federal
				cochairperson—
										(A)inappropriately used Federal grant funds
				from any Federal source; or
										(B)appointed an officer who, during the period
				in which another entity inappropriately used Federal grant funds from any
				Federal source, was an officer of the other entity.
										(b)Grants to local development
				districts
									(1)In generalThe Authority shall make grants for
				administrative expenses under this section.
									(2)Conditions for grants
										(A)Maximum
				amountThe amount of any
				grant awarded under paragraph (1) shall not exceed 80 percent of the
				administrative expenses of the local development district receiving the
				grant.
										(B)Maximum
				periodNo grant described in
				paragraph (1) shall be awarded to a State agency certified as a local
				development district for a period greater than 3 years.
										(C)Local shareThe contributions of a local development
				district for administrative expenses may be in cash or in-kind, fairly
				evaluated, including space, equipment, and services.
										(c)Duties of local development
				districtsA local development
				district shall—
									(1)operate as a lead organization serving
				multicounty areas in the region at the local level; and
									(2)serve as a liaison between State and local
				governments, nonprofit organizations (including community-based groups and
				educational institutions), the business community, and citizens that—
										(A)are involved in multijurisdictional
				planning;
										(B)provide technical assistance to local
				jurisdictions and potential grantees; and
										(C)provide leadership and civic development
				assistance.
										3806.Distressed counties and areas and
				nondistressed counties
								(a)DesignationsEach year, the Authority, in accordance
				with such criteria as the Authority may establish, shall designate—
									(1)as distressed counties, counties in the
				region that are the most severely and persistently distressed and
				underdeveloped and have high rates of poverty or unemployment;
									(2)as nondistressed counties, counties in the
				region that are not designated as distressed counties under paragraph (1);
				and
									(3)as isolated areas of distress, areas
				located in nondistressed counties (as designated under paragraph (2)) that have
				high rates of poverty or unemployment.
									(b)Distressed counties
									(1)In generalThe Authority shall allocate at least 75
				percent of the appropriations made available under section 3813 for programs
				and projects designed to serve the needs of distressed counties and isolated
				areas of distress in the region.
									(2)Funding limitationsThe funding limitations under section
				3804(b) shall not apply to a project providing transportation or basic public
				services to residents of 1 or more distressed counties or isolated areas of
				distress in the region.
									(c)Nondistressed counties
									(1)In generalExcept as provided in this subsection, no
				funds shall be provided under this chapter for a project located in a county
				designated as a nondistressed county under subsection (a)(2).
									(2)Exceptions
										(A)In generalThe funding prohibition under paragraph (1)
				shall not apply to grants to fund the administrative expenses of local
				development districts under section 3805(b).
										(B)Multicounty projectsThe Authority may waive the application of
				the funding prohibition under paragraph (1) to a multicounty project that
				includes participation by a nondistressed county; or any other type of project
				if the Authority determines that the project could bring significant benefits
				to areas of the region outside a nondistressed county.
										(C)Isolated areas of distressFor a designation of an isolated area of
				distress for assistance to be effective, the designation shall be
				supported—
											(i)by the most recent Federal data available;
				or
											(ii)if no recent Federal data are available, by
				the most recent data available through the government of the State in which the
				isolated area of distress is located.
											(d)Transportation and basic public
				infrastructureThe Authority
				shall allocate at least 50 percent of any funds made available under section
				3813 for transportation and basic public infrastructure projects authorized
				under paragraphs (1) and (3) of section 3803(a).
								3807.Development planning process
								(a)State development planIn accordance with policies established by
				the Authority, each State member shall submit a development plan for the area
				of the region represented by the State member.
								(b)Content of planA State development plan submitted under
				subsection (a) shall reflect the goals, objectives, and priorities identified
				in the regional development plan developed under section 3802(d)(2).
								(c)Consultation with interested local
				partiesIn carrying out the
				development planning process (including the selection of programs and projects
				for assistance), a State may—
									(1)consult with—
										(A)local development districts; and
										(B)local units of government; and
										(2)take into consideration the goals,
				objectives, priorities, and recommendations of the entities described in
				paragraph (1).
									(d)Public participation
									(1)In generalThe Authority and applicable State and
				local development districts shall encourage and assist, to the maximum extent
				practicable, public participation in the development, revision, and
				implementation of all plans and programs under this chapter.
									(2)RegulationsThe Authority shall develop guidelines for
				providing public participation described in paragraph (1), including public
				hearings.
									3808.Program development criteria
								(a)In generalIn considering programs and projects to be
				provided assistance under this chapter and in establishing a priority ranking
				of the requests for assistance provided by the Authority, the Authority shall
				follow procedures that ensure, to the maximum extent practicable, consideration
				of—
									(1)the relationship of the project or class of
				projects to overall regional development;
									(2)the per capita income and poverty and
				unemployment rates in an area;
									(3)the financial resources available to the
				applicants for assistance seeking to carry out the project, with emphasis on
				ensuring that projects are adequately financed to maximize the probability of
				successful economic development;
									(4)the importance of the project or class of
				projects in relation to other projects or classes of projects that may be in
				competition for the same funds;
									(5)the prospects that the project for which
				assistance is sought will improve, on a continuing rather than a temporary
				basis, the opportunities for employment, the average level of income, or the
				economic development of the area served by the project; and
									(6)the extent to which the project design
				provides for detailed outcome measurements by which grant expenditures and the
				results of the expenditures may be evaluated.
									(b)No relocation assistance
									(1)In generalExcept as provided in paragraph (2), no
				financial assistance authorized by this chapter shall be used to assist a
				person or entity in relocating from 1 area to another.
									(2)Outside businessesFinancial assistance under this chapter may
				be used as otherwise authorized by this subtitle to attract businesses from
				outside the region to the region.
									(c)Reduction of fundsFunds may be provided for a program or
				project in a State under this chapter only if the Authority determines that the
				level of Federal or State financial assistance provided under a law other than
				this chapter, for the same type of program or project in the same area of the
				State within the region, will not be reduced as a result of funds made
				available by this chapter.
								3809.Approval of development plans and
				projects
								(a)In generalA State or regional development plan or any
				multistate subregional plan that is proposed for development under this chapter
				shall be reviewed and approved by the Authority.
								(b)Evaluation by State memberAn application for a grant or any other
				assistance for a project under this chapter shall be made through and evaluated
				for approval by the State member of the Authority representing the
				applicant.
								(c)CertificationAn application for a grant or other
				assistance for a project shall be approved only on certification by the State
				member that the application for the project—
									(1)describes ways in which the project
				complies with any applicable State development plan;
									(2)meets applicable criteria under section
				3808;
									(3)provides adequate assurance that the
				proposed project will be properly administered, operated, and maintained;
				and
									(4)otherwise meets the requirements of this
				chapter.
									(d)Approval of grant
				applicationsOn certification
				by a State member of the Authority of an application for a grant or other
				assistance for a specific project under this section, an affirmative vote of
				the Authority under section 3802(c) shall be required for approval of the
				application.
								3810.Consent of StatesNothing in this chapter requires any State
				to engage in or accept any program under this chapter without the consent of
				the State.
							3811.Records
								(a)Records of the authority
									(1)In generalThe Authority shall maintain accurate and
				complete records of all transactions and activities of the Authority.
									(2)AvailabilityAll records of the Authority shall be
				available for audit and examination by the Comptroller General of the United
				States and the Inspector General of the Department of Agriculture (including
				authorized representatives of the Comptroller General and the Inspector General
				of the Department of Agriculture).
									(b)Records of recipients of Federal
				assistance
									(1)In generalA recipient of Federal funds under this
				chapter shall, as required by the Authority, maintain accurate and complete
				records of transactions and activities financed with Federal funds and report
				on the transactions and activities to the Authority.
									(2)AvailabilityAll records required under paragraph (1)
				shall be available for audit by the Comptroller General of the United States,
				the Inspector General of the Department of Agriculture, and the Authority
				(including authorized representatives of the Comptroller General, the Inspector
				General of the Department of Agriculture, and the Authority).
									3812.Annual reportNot later than 180 days after the end of
				each fiscal year, the Authority shall submit to the President and to Congress a
				report describing the activities carried out under this chapter.
							3813.Authorization of appropriations
								(a)In generalThere is authorized to be appropriated to
				the Authority to carry out this chapter $30,000,000 for each of fiscal years
				2014 through 2018, to remain available until expended.
								(b)Administrative expensesNot more than 5 percent of the amount
				appropriated under subsection (a) for a fiscal year shall be used for
				administrative expenses of the Authority.
								3814.Termination of authorityThis chapter and the authority provided
				under this chapter expire on October 1, 2018.
							5Northern Great Plains Regional
				Authority
							3821.DefinitionsIn this chapter:
								(1)AuthorityThe term Authority means the
				Northern Great Plains Regional Authority established by section 3822.
								(2)Federal grant programThe term Federal grant program
				means a Federal grant program to provide assistance in—
									(A)implementing the recommendations of the
				Northern Great Plains Rural Development Commission established by the Northern
				Great Plains Rural Development Act (7 U.S.C. 2661 note; Public Law
				103–318);
									(B)acquiring or developing land;
									(C)constructing or equipping a highway, road,
				bridge, or facility;
									(D)carrying out other economic development
				activities; or
									(E)conducting research activities related to
				the activities described in subparagraphs (A) through (D).
									(3)RegionThe term region means the
				States of Iowa, Minnesota, Missouri (other than counties included in the Delta
				Regional Authority), Nebraska, North Dakota, and South Dakota.
								3822.Northern Great Plains Regional
				Authority
								(a)Establishment
									(1)In generalThere is established the Northern Great
				Plains Regional Authority.
									(2)CompositionThe Authority shall be composed of—
										(A)a Federal member, to be appointed by the
				President, by and with the advice and consent of the Senate;
										(B)the Governor (or a designee of the
				Governor) of each State in the region that elects to participate in the
				Authority; and
										(C)a member of an Indian tribe, who shall be a
				chairperson of an Indian tribe in the region or a designee of such a
				chairperson, to be appointed by the President, by and with the advice and
				consent of the Senate.
										(3)CochairpersonsThe Authority shall be headed by—
										(A)the Federal member, who shall serve
				as—
											(i)the Federal cochairperson; and
											(ii)a liaison between the Federal Government
				and the Authority;
											(B)a State cochairperson, who shall be—
											(i)a Governor of a participating State in the
				region; and
											(ii)elected by the State members for a term of
				not less than 1 year; and
											(C)the member of an Indian tribe, who shall
				serve as—
											(i)the tribal cochairperson; and
											(ii)a liaison between the governments of Indian
				tribes in the region and the Authority.
											(4)Failure to confirm
										(A)Federal
				memberNotwithstanding any
				other provision of this section, if a Federal member described in paragraph
				(2)(A) has not been confirmed by the Senate by not later than 180 days after
				the date of enactment of the Agriculture
				Reform, Food, and Jobs Act of 2013, the Authority may organize
				and operate without the Federal member.
										(B)Tribal cochairpersonIn the case of the tribal cochairperson, if
				no tribal cochairperson is confirmed by the Senate, the regional authority
				shall consult and coordinate with the leaders of Indian tribes in the region
				concerning the activities of the Authority, as appropriate.
										(b)Alternate members
									(1)Alternate Federal
				cochairpersonThe President
				shall appoint an alternate Federal cochairperson.
									(2)State alternates
										(A)In generalThe State member of a participating State
				may have a single alternate, who shall be—
											(i)a resident of that State; and
											(ii)appointed by the Governor of the
				State.
											(B)QuorumA State alternate member shall not be
				counted toward the establishment of a quorum of the members of the Authority in
				any case in which a quorum of the State members is required to be
				present.
										(3)Alternate tribal
				cochairpersonThe President
				shall appoint an alternate tribal cochairperson, by and with the advice and
				consent of the Senate.
									(4)Delegation of powerNo power or responsibility of the Authority
				specified in paragraphs (2) and (3) of subsection (c), and no voting right of
				any member of the Authority, shall be delegated to any person who is
				not—
										(A)a member of the Authority; or
										(B)entitled to vote in Authority
				meetings.
										(c)Voting
									(1)In generalA decision by the Authority shall require a
				majority vote of the Authority (not including any member representing a State
				that is delinquent under subsection (g)(2)(D)) to be effective.
									(2)QuorumA quorum of State members shall be required
				to be present for the Authority to make any policy decision, including—
										(A)a modification or revision of an Authority
				policy decision;
										(B)approval of a State or regional development
				plan; and
										(C)any allocation of funds among the
				States.
										(3)Project and grant proposalsThe approval of project and grant proposals
				shall be—
										(A)a responsibility of the Authority;
				and
										(B)conducted in accordance with section
				3830.
										(4)Voting by alternate membersAn alternate member shall vote in the case
				of the absence, death, disability, removal, or resignation of the Federal,
				State, or Indian tribe member for whom the alternate member is an
				alternate.
									(d)DutiesThe Authority shall—
									(1)develop, on a continuing basis,
				comprehensive and coordinated plans and programs for multistate cooperation to
				advance the economic and social well-being of the region and to approve grants
				for the economic development of the region, giving due consideration to other
				Federal, State, tribal, and local planning and development activities in the
				region;
									(2)review, and when appropriate amend,
				priorities in a development plan for the region (including 5-year regional
				outcome targets);
									(3)assess the needs and assets of the region
				based on available research, demonstrations, investigations, assessments, and
				evaluations of the region prepared by Federal, State, tribal, and local
				agencies, universities, regional and local development districts or
				organizations, and other nonprofit groups;
									(4)formulate and recommend to the Governors
				and legislatures of States that participate in the Authority forms of
				interstate cooperation for—
										(A)renewable energy development and
				transmission;
										(B)transportation planning and economic
				development;
										(C)information technology;
										(D)movement of freight and individuals within
				the region;
										(E)federally funded research at institutions
				of higher education; and
										(F)conservation land management;
										(5)work with State, tribal, and local agencies
				in developing appropriate model legislation;
									(6)enhance the capacity of, and provide
				support for, multistate development and research organizations, local
				development organizations and districts, and resource conservation districts in
				the region;
									(7)encourage private investment in industrial,
				commercial, renewable energy, and other economic development projects in the
				region; and
									(8)cooperate with and assist State governments
				with economic development programs of participating States.
									(e)AdministrationIn carrying out subsection (d), the
				Authority may—
									(1)hold such hearings, sit and act at such
				times and places, take such testimony, receive such evidence, and print or
				otherwise reproduce and distribute a description of the proceedings and reports
				on actions by the Authority as the Authority considers appropriate;
									(2)authorize, through the Federal, State, or
				tribal cochairperson or any other member of the Authority designated by the
				Authority, the administration of oaths if the Authority determines that
				testimony should be taken or evidence received under oath;
									(3)request from any Federal, State, tribal, or
				local agency such information as may be available to or procurable by the
				agency that may be of use to the Authority in carrying out the duties of the
				Authority;
									(4)adopt, amend, and repeal bylaws and rules
				governing the conduct of business and the performance of duties of the
				Authority;
									(5)request the head of any Federal agency to
				detail to the Authority such personnel as the Authority requires to carry out
				duties of the Authority, each such detail to be without loss of seniority, pay,
				or other employee status;
									(6)request the head of any State agency,
				tribal government, or local government to detail to the Authority such
				personnel as the Authority requires to carry out duties of the Authority, each
				such detail to be without loss of seniority, pay, or other employee
				status;
									(7)provide for coverage of Authority employees
				in a suitable retirement and employee benefit system by—
										(A)making arrangements or entering into
				contracts with any participating State government or tribal government;
				or
										(B)otherwise providing retirement and other
				employee benefit coverage;
										(8)accept, use, and dispose of gifts or
				donations of services or real, personal, tangible, or intangible
				property;
									(9)enter into and perform such contracts,
				leases, cooperative agreements, or other transactions as are necessary to carry
				out Authority duties, including any contracts, leases, or cooperative
				agreements with—
										(A)any department, agency, or instrumentality
				of the United States;
										(B)any State (including a political
				subdivision, agency, or instrumentality of the State);
										(C)any Indian tribe in the region; or
										(D)any person, firm, association, or
				corporation; and
										(10)establish and maintain a central office and
				field offices at such locations as the Authority may select.
									(f)Federal agency cooperationA Federal agency shall—
									(1)cooperate with the Authority; and
									(2)provide, on request of a cochairperson,
				appropriate assistance in carrying out this chapter, in accordance with
				applicable Federal laws (including regulations).
									(g)Administrative expenses
									(1)Federal shareThe Federal share of the administrative
				expenses of the Authority shall be—
										(A)for fiscal year 2014, 100 percent;
										(B)for fiscal year 2015, 75 percent;
				and
										(C)for fiscal year 2016 and each fiscal year
				thereafter, 50 percent.
										(2)Non-Federal share
										(A)In generalThe non-Federal share of the administrative
				expenses of the Authority shall be paid by non-Federal sources in the States
				that participate in the Authority.
										(B)Share paid by each StateThe share of administrative expenses of the
				Authority to be paid by non-Federal sources in each State shall be determined
				by the Authority.
										(C)No Federal participationThe Federal cochairperson shall not
				participate or vote in any decision under subparagraph (B).
										(D)Delinquent StatesIf a State is delinquent in payment of the
				State’s share of administrative expenses of the Authority under this
				subsection—
											(i)no assistance under this chapter shall be
				provided to the State (including assistance to a political subdivision or a
				resident of the State); and
											(ii)no member of the Authority from the State
				shall participate or vote in any action by the Authority.
											(h)Compensation
									(1)Federal and tribal
				cochairpersonsThe Federal
				cochairperson and the tribal cochairperson shall be compensated by the Federal
				Government at the annual rate of basic pay prescribed for level III of the
				Executive Schedule in subchapter II of chapter 53 of title 5, United States
				Code.
									(2)Alternate Federal and tribal
				cochairpersonsThe alternate
				Federal cochairperson and the alternate tribal cochairperson—
										(A)shall be compensated by the Federal
				Government at the annual rate of basic pay prescribed for level V of the
				Executive Schedule described in paragraph (1); and
										(B)when not actively serving as an alternate,
				shall perform such functions and duties as are delegated by the Federal
				cochairperson or the tribal cochairperson, respectively.
										(3)State members and alternates
										(A)In generalA State shall compensate each member and
				alternate representing the State on the Authority at the rate established by
				State law.
										(B)No additional compensationNo State member or alternate member shall
				receive any salary, or any contribution to or supplementation of salary from
				any source other than the State for services provided by the member or
				alternate member to the Authority.
										(4)Detailed employees
										(A)In generalNo person detailed to serve the Authority
				under subsection (e)(6) shall receive any salary or any contribution to or
				supplementation of salary for services provided to the Authority from—
											(i)any source other than the State, tribal,
				local, or intergovernmental agency from which the person was detailed;
				or
											(ii)the Authority.
											(B)ViolationAny person that violates this paragraph
				shall be fined not more than $5,000, imprisoned not more than 1 year, or
				both.
										(C)Applicable
				lawThe Federal
				cochairperson, the alternate Federal cochairperson, and any Federal officer or
				employee detailed to duty on the Authority under subsection (e)(5) shall not be
				subject to subparagraph (A), but shall remain subject to sections 202 through
				209 of title 18, United States Code.
										(5)Additional personnel
										(A)Compensation
											(i)In generalThe Authority may appoint and fix the
				compensation of an executive director and such other personnel as are necessary
				to enable the Authority to carry out the duties of the Authority.
											(ii)ExceptionCompensation under clause (i) shall not
				exceed the maximum rate for the Senior Executive Service under section 5382 of
				title 5, United States Code, including any applicable locality-based
				comparability payment that may be authorized under section 5304(h)(2)(C) of
				that title.
											(B)Executive directorThe executive director shall be responsible
				for—
											(i)the carrying out of the administrative
				duties of the Authority;
											(ii)direction of the Authority staff;
				and
											(iii)such other duties as the Authority may
				assign.
											(C)No Federal employee statusNo member, alternate, officer, or employee
				of the Authority (except the Federal cochairperson of the Authority, the
				alternate and staff for the Federal cochairperson, and any Federal employee
				detailed to the Authority under subsection (e)(5)) shall be considered to be a
				Federal employee for any purpose.
										(i)Conflicts of interest
									(1)In generalExcept as provided under paragraph (2), no
				State member, Indian tribe member, State alternate, officer, or employee of the
				Authority shall participate personally and substantially as a member,
				alternate, officer, or employee of the Authority, through decision, approval,
				disapproval, recommendation, the rendering of advice, investigation, or
				otherwise, in any proceeding, application, request for a ruling or other
				determination, contract, claim, controversy, or other matter in which, to
				knowledge of the member, alternate, officer, or employee, there is a financial
				interest of—
										(A)the member, alternate, officer, or
				employee;
										(B)the spouse, minor child, partner, or
				organization (other than a State or political subdivision of the State or the
				Indian tribe) of the member, alternate, officer, or employee, in which the
				member, alternate, officer, or employee is serving as officer, director,
				trustee, partner, or employee; or
										(C)any person or organization with whom the
				member, alternate, officer, or employee is negotiating or has any arrangement
				concerning prospective employment.
										(2)DisclosureParagraph (1) shall not apply if the State
				member, Indian tribe member, alternate, officer, or employee—
										(A)immediately advises the Authority of the
				nature and circumstances of the proceeding, application, request for a ruling
				or other determination, contract, claim, controversy, or other particular
				matter presenting a potential conflict of interest;
										(B)makes full disclosure of the financial
				interest; and
										(C)before the proceeding concerning the matter
				presenting the conflict of interest, receives a written determination by the
				Authority that the interest is not so substantial as to be likely to affect the
				integrity of the services that the Authority may expect from the State member,
				Indian tribe member, alternate, officer, or employee.
										(3)ViolationAny person that violates this subsection
				shall be fined not more than $10,000, imprisoned not more than 2 years, or
				both.
									(j)Validity of contracts, loans, and
				grantsThe Authority may
				declare void any contract, loan, or grant of or by the Authority in relation to
				which the Authority determines that there has been a violation of any provision
				under subsection (h)(4) or subsection (i) of this chapter, or sections 202
				through 209 of title 18, United States Code.
								3823.Interstate cooperation for economic
				opportunity and efficiency
								(a)In generalThe Authority shall provide assistance to
				States in developing regional plans to address multistate economic issues,
				including plans—
									(1)to develop a regional transmission system
				for movement of renewable energy to markets outside the region;
									(2)to address regional transportation
				concerns, including the establishment of a Northern Great Plains Regional
				Transportation Working Group;
									(3)to encourage and support interstate
				collaboration on federally funded research that is in the national interest;
				and
									(4)to establish a Regional Working Group on
				Agriculture Development and Transportation.
									(b)Economic issuesThe multistate economic issues referred to
				in subsection (a) shall include—
									(1)renewable energy development and
				transmission;
									(2)transportation planning and economic
				development;
									(3)information technology;
									(4)movement of freight and individuals within
				the region;
									(5)federally funded research at institutions
				of higher education; and
									(6)conservation land management.
									3824.Economic and community development
				grants
								(a)In generalThe Authority may approve grants to States,
				Indian tribes, local governments, and public and nonprofit organizations for
				projects, approved in accordance with section 3830—
									(1)to assist the region in obtaining the job
				training, employment-related education, and business development (with an
				emphasis on entrepreneurship) that are needed to build and maintain strong
				local economies;
									(2)to develop the transportation, renewable
				energy transmission, and telecommunication infrastructure of the region for the
				purpose of facilitating economic development in the region (except that grants
				for this purpose may be made only to States, Indian tribes, local governments,
				and nonprofit organizations);
									(3)to provide assistance to severely
				distressed and underdeveloped areas that lack financial resources for improving
				basic public services;
									(4)to provide assistance to severely
				distressed and underdeveloped areas that lack financial resources for equipping
				industrial parks and related facilities; and
									(5)to otherwise achieve the purposes of this
				chapter.
									(b)Funding
									(1)In generalFunds for grants under subsection (a) may
				be provided—
										(A)entirely from appropriations to carry out
				this section;
										(B)in combination with funds available under
				another Federal grant program; or
										(C)from any other source.
										(2)Priority of fundingTo best build the foundations for long-term
				economic development and to complement other Federal, State, and tribal
				resources in the region, Federal funds available under this chapter shall be
				focused on the following activities:
										(A)Basic public infrastructure in distressed
				counties and isolated areas of distress.
										(B)Transportation and telecommunication
				infrastructure for the purpose of facilitating economic development in the
				region.
										(C)Business development, with emphasis on
				entrepreneurship.
										(D)Job training or employment-related
				education, with emphasis on use of existing public educational institutions
				located in the region.
										3825.Supplements to Federal grant
				programs
								(a)FindingCongress finds that certain States and
				local communities of the region may be unable to take maximum advantage of
				Federal grant programs for which the States and communities are eligible
				because—
									(1)the States and communities lack the
				economic resources to provide the required matching share; or
									(2)there are insufficient funds available
				under the applicable Federal law authorizing the Federal grant program to meet
				pressing needs of the region.
									(b)Federal grant program fundingNotwithstanding any provision of law
				limiting the Federal share, the areas eligible for assistance, or the
				authorizations of appropriations, under any Federal grant program, and in
				accordance with subsection (c), the Authority, with the approval of the Federal
				cochairperson and with respect to a project to be carried out in the
				region—
									(1)may increase the Federal share of the costs
				of a project under any Federal grant program to not more than 90 percent
				(except as provided in section 3827(b)); and
									(2)shall use amounts made available to carry
				out this chapter to pay the increased Federal share.
									(c)Certifications
									(1)In generalIn the case of any project for which all or
				any portion of the basic Federal share of the costs of the project is proposed
				to be paid under this section, no Federal contribution shall be made until the
				Federal official administering the Federal law that authorizes the Federal
				grant program certifies that the project—
										(A)meets (except as provided in subsection
				(b)) the applicable requirements of the applicable Federal grant program;
				and
										(B)could be approved for Federal contribution
				under the Federal grant program if funds were available under the law for the
				project.
										(2)Certification by authority
										(A)In generalThe certifications and determinations
				required to be made by the Authority for approval of projects under this Act in
				accordance with section 3830 shall be—
											(i)controlling; and
											(ii)accepted by the Federal agencies.
											(B)Acceptance by Federal
				cochairpersonIn the case of
				any project described in paragraph (1), any finding, report, certification, or
				documentation required to be submitted with respect to the project to the head
				of the department, agency, or instrumentality of the Federal Government
				responsible for the administration of the Federal grant program under which the
				project is carried out shall be accepted by the Federal cochairperson.
										3826.Multistate and local development districts
				and organizations and Northern Great Plains Inc
								(a)Definition of multistate and local
				development district or organizationIn this section, the term multistate
				and local development district or organization means an entity—
									(1)that—
										(A)is a planning district that is recognized
				by the Economic Development Administration of the Department of Commerce;
				or
										(B)is—
											(i)organized and operated in a manner that
				ensures broad-based community participation and an effective opportunity for
				other nonprofit groups to contribute to the development and implementation of
				programs in the region;
											(ii)a nonprofit incorporated body organized or
				chartered under the law of the State in which the entity is located;
											(iii)a nonprofit agency or instrumentality of a
				State or local government;
											(iv)a public organization established before
				the date of enactment of the Agriculture
				Reform, Food, and Jobs Act of 2013 under State law for creation
				of multijurisdictional, area-wide planning organizations;
											(v)a nonprofit agency or instrumentality of a
				State that was established for the purpose of assisting with multistate
				cooperation; or
											(vi)a nonprofit association or combination of
				bodies, agencies, and instrumentalities described in clauses (ii) through (v);
				and
											(2)that has not, as certified by the Authority
				(in consultation with the Federal cochairperson or Secretary, as
				appropriate)—
										(A)inappropriately used Federal grant funds
				from any Federal source; or
										(B)appointed an officer who, during the period
				in which another entity inappropriately used Federal grant funds from any
				Federal source, was an officer of the other entity.
										(b)Grants to multistate, local, or regional
				development districts and organizations
									(1)In generalThe Authority may make grants for
				administrative expenses under this section to multistate, local, and regional
				development districts and organizations.
									(2)Conditions for grants
										(A)Maximum
				amountThe amount of any
				grant awarded under paragraph (1) shall not exceed 80 percent of the
				administrative expenses of the multistate, local, or regional development
				district or organization receiving the grant.
										(B)Maximum
				periodNo grant described in
				paragraph (1) shall be awarded for a period of greater than 3 years.
										(3)Local shareThe contributions of a multistate, local,
				or regional development district or organization for administrative expenses
				may be in cash or in-kind, fairly evaluated, including space, equipment, and
				services.
									(c)Duties
									(1)In generalExcept as provided in paragraph (2), a
				local development district shall operate as a lead organization serving
				multicounty areas in the region at the local level.
									(2)DesignationThe Federal cochairperson may designate an
				Indian tribe or multijurisdictional organization to serve as a lead
				organization in such cases as the Federal cochairperson or Secretary, as
				appropriate, determines appropriate.
									(d)Northern Great Plains IncNorthern Great Plains Inc., a nonprofit
				corporation incorporated in the State of Minnesota to implement the
				recommendations of the Northern Great Plains Rural Development Commission
				established by the Northern Great Plains Rural Development Act (7 U.S.C. 2661
				note; Public Law 103–318)—
									(1)shall serve as an independent, primary
				resource for the Authority on issues of concern to the region;
									(2)shall advise the Authority on development
				of international trade;
									(3)may provide research, education, training,
				and other support to the Authority; and
									(4)may carry out other activities on its own
				behalf or on behalf of other entities.
									3827.Distressed counties and areas and
				nondistressed counties
								(a)DesignationsEach year, the Authority, in accordance
				with such criteria as the Authority may establish, shall designate—
									(1)as distressed counties, counties in the
				region that are the most severely and persistently distressed and
				underdeveloped and have high rates of poverty, unemployment, or
				outmigration;
									(2)as nondistressed counties, counties in the
				region that are not designated as distressed counties under paragraph (1);
				and
									(3)as isolated areas of distress, areas
				located in nondistressed counties (as designated under paragraph (2)) that have
				high rates of poverty, unemployment, or outmigration.
									(b)Distressed counties
									(1)In generalThe Authority shall allocate at least 50
				percent of the appropriations made available under section 3834 for programs
				and projects designed to serve the needs of distressed counties and isolated
				areas of distress in the region.
									(2)Funding limitationsThe funding limitations under section
				3825(b) shall not apply to a project to provide transportation or
				telecommunication or basic public services to residents of 1 or more distressed
				counties or isolated areas of distress in the region.
									(c)Transportation, telecommunication,
				renewable energy, and basic public infrastructureThe Authority shall allocate at least 50
				percent of any funds made available under section 3834 for transportation,
				telecommunication, renewable energy, and basic public infrastructure projects
				authorized under paragraphs (1) and (3) of section 3824(a).
								3828.Development planning process
								(a)State development planIn accordance with policies established by
				the Authority, each State member shall submit a development plan for the area
				of the region represented by the State member.
								(b)Content of planA State development plan submitted under
				subsection (a) shall reflect the goals, objectives, and priorities identified
				in the regional development plan developed under section 3823(d)(2).
								(c)Consultation with interested local
				partiesIn carrying out the
				development planning process (including the selection of programs and projects
				for assistance), a State may—
									(1)consult with—
										(A)multistate, regional, and local development
				districts and organizations; and
										(B)local units of government; and
										(2)take into consideration the goals,
				objectives, priorities, and recommendations of the entities described in
				paragraph (1).
									(d)Public participation
									(1)In generalThe Authority and applicable multistate,
				regional, and local development districts and organizations shall encourage and
				assist, to the maximum extent practicable, public participation in the
				development, revision, and implementation of all plans and programs under this
				chapter.
									(2)RegulationsThe Authority shall develop guidelines for
				providing public participation described in paragraph (1), including public
				hearings.
									3829.Program development criteria
								(a)In generalIn considering programs and projects to be
				provided assistance under this chapter, and in establishing a priority ranking
				of the requests for assistance provided to the Authority, the Authority shall
				follow procedures that ensure, to the maximum extent practicable, consideration
				of—
									(1)the relationship of the project or class of
				projects to overall multistate or regional development;
									(2)the per capita income and poverty and
				unemployment and outmigration rates in an area;
									(3)the financial resources available to the
				applicants for assistance seeking to carry out the project, with emphasis on
				ensuring that projects are adequately financed to maximize the probability of
				successful economic development;
									(4)the importance of the project or class of
				projects in relation to other projects or classes of projects that may be in
				competition for the same funds;
									(5)the prospects that the project for which
				assistance is sought will improve, on a continuing rather than a temporary
				basis, the opportunities for employment, the average level of income, or the
				economic development of the area to be served by the project; and
									(6)the extent to which the project design
				provides for detailed outcome measurements by which grant expenditures and the
				results of the expenditures may be evaluated.
									(b)No relocation assistance
									(1)In generalExcept as provided in paragraph (2), no
				financial assistance authorized by this chapter shall be used to assist a
				person or entity in relocating from 1 area to another.
									(2)Outside businessesFinancial assistance under this chapter may
				be used as otherwise authorized by this title to attract businesses from
				outside the region to the region.
									(c)Maintenance of effortFunds may be provided for a program or
				project in a State under this chapter only if the Authority determines that the
				level of Federal or State financial assistance provided under a law other than
				this chapter, for the same type of program or project in the same area of the
				State within the region, will not be reduced as a result of funds made
				available by this chapter.
								3830.Approval of development plans and
				projects
								(a)In generalA State or regional development plan or any
				multistate subregional plan that is proposed for development under this chapter
				shall be reviewed by the Authority.
								(b)Evaluation by State memberAn application for a grant or any other
				assistance for a project under this chapter shall be made through and evaluated
				for approval by the State member of the Authority representing the
				applicant.
								(c)CertificationAn application for a grant or other
				assistance for a project shall be approved only on certification by the State
				member that the application for the project—
									(1)describes ways in which the project
				complies with any applicable State development plan;
									(2)meets applicable criteria under section
				3829;
									(3)provides adequate assurance that the
				proposed project will be properly administered, operated, and maintained;
				and
									(4)otherwise meets the requirements of this
				chapter.
									(d)Votes for decisionsOn certification by a State member of the
				Authority of an application for a grant or other assistance for a specific
				project under this section, an affirmative vote of the Authority under section
				3822(c) shall be required for approval of the application.
								3831.Consent of StatesNothing in this chapter requires any State
				to engage in or accept any program under this chapter without the consent of
				the State.
							3832.Records
								(a)Records of the authority
									(1)In generalThe Authority shall maintain accurate and
				complete records of all transactions and activities of the Authority.
									(2)AvailabilityAll records of the Authority shall be
				available for audit and examination by the Comptroller General of the United
				States and the Inspector General of the Department of Agriculture (including
				authorized representatives of the Comptroller General and the Inspector General
				of the Department of Agriculture).
									(b)Records of recipients of Federal
				assistance
									(1)In generalA recipient of Federal funds under this
				chapter shall, as required by the Authority, maintain accurate and complete
				records of transactions and activities financed with Federal funds and report
				to the Authority on the transactions and activities to the Authority.
									(2)AvailabilityAll records required under paragraph (1)
				shall be available for audit by the Comptroller General of the United States,
				the Inspector General of the Department of Agriculture, and the Authority
				(including authorized representatives of the Comptroller General, the Inspector
				General of the Department of Agriculture, and the Authority).
									(c)Annual auditThe Inspector General of the Department of
				Agriculture shall audit the activities, transactions, and records of the
				Authority on an annual basis for any fiscal year for which funds are
				appropriated.
								3833.Annual reportNot later than 180 days after the end of
				each fiscal year, the Authority shall submit to the President and to Congress a
				report describing the activities carried out under this chapter.
							3834.Authorization of appropriations
								(a)In generalThere is authorized to be appropriated to
				the Authority to carry out this chapter $30,000,000 for each of fiscal years
				2014 through 2018, to remain available until expended.
								(b)Administrative expensesNot more than 5 percent of the amount
				appropriated under subsection (a) for a fiscal year shall be used for
				administrative expenses of the Authority.
								(c)Minimum State share of grantsNotwithstanding any other provision of this
				chapter, for any fiscal year, the aggregate amount of grants received by a
				State and all persons or entities in the State under this chapter shall be not
				less than 1/3 of the product obtained by
				multiplying—
									(1)the aggregate amount of grants under this
				chapter for the fiscal year; and
									(2)the ratio that—
										(A)the population of the State (as determined
				by the Secretary of Commerce based on the most recent decennial census for
				which data are available); bears to
										(B)the population of the region (as so
				determined).
										3835.Termination of authorityThe authority provided by this chapter
				terminates effective October 1, 2018.
							CGeneral provisions
							3901.Full faith and credit
								(a)In generalA guarantee executed by the Secretary under
				this title shall be an obligation supported by the full faith and credit of the
				United States.
								(b)ContestabilityA guarantee executed by the Secretary under
				this title shall be incontestable except for fraud or misrepresentation that
				the lender or any holder—
									(1)has actual knowledge of at the time the
				guarantee is executed; or
									(2)participates in or condones.
									3902.Purchase and sale of guaranteed portions of
				loans
								(a)In generalSubject to subsections (b) and (c), the
				Secretary may purchase, on such terms and conditions as the Secretary considers
				appropriate, the guaranteed portion of a loan guaranteed under this title, if
				the Secretary determines that an adequate secondary market is not available in
				the private sector.
								(b)Maximum paymentThe Secretary may not pay for any
				guaranteed portion of a loan under subsection (a) in excess of an amount equal
				to the unpaid principal balance and accrued interest on the guaranteed portion
				of the loan.
								(c)Sources of fundingThe Secretary may use for the
				purchases—
									(1)funds from the Rural Development Insurance
				Fund with respect to rural development loans (as defined in section 3704(a));
				and
									(2)funds from the Agricultural Credit
				Insurance Fund with respect to all other loans under this title.
									(d)Sale of guaranteed loans
									(1)Sales
										(A)Regulation
											(i)In generalThe guaranteed portion of any loan made
				under this title may be sold by the lender, and by any subsequent holder, in
				accordance with such regulations governing the sales as the Secretary shall
				establish, subject to clauses (ii) and (iii).
											(ii)Fees to be paid in fullAll fees due the Secretary with respect to
				a guaranteed loan shall be paid in full before any sale.
											(iii)Loan to be fully disbursedThe loan shall be fully disbursed to the
				borrower before the sale.
											(B)Post-saleAfter a loan is sold in the secondary
				market, the lender shall—
											(i)remain obligated under the guarantee
				agreement of the lender with the Secretary; and
											(ii)continue to service the loan in accordance
				with the terms and conditions of that agreement.
											(C)ProceduresThe Secretary shall develop such procedures
				as are necessary for—
											(i)the facilitation, administration, and
				promotion of secondary market operations; and
											(ii)determining the increase of access of
				farmers to capital at reasonable rates and terms as a result of secondary
				market operations.
											(D)Rights to prepayThis subsection does not impede or
				extinguish—
											(i)the right of the borrower or the successor
				in interest to the borrower to prepay (in whole or in part) any loan made under
				this title; or
											(ii)the rights of any party under any provision
				of this title.
											(2)Issue pool certificates
										(A)In generalThe Secretary may, directly or through a
				market maker approved by the Secretary, issue pool certificates representing
				ownership of part or all of the guaranteed portion of any loan guaranteed by
				the Secretary under this title.
										(B)ApprovalCertificates under subparagraph (A) shall
				be based on and backed by a pool established or approved by the Secretary and
				composed solely of the entire guaranteed portion of the loans.
										(C)Guarantee of poolOn such terms and conditions as the
				Secretary considers appropriate, the Secretary may guarantee the timely payment
				of the principal and interest on pool certificates issued on behalf of the
				Secretary by approved market makers for purposes of this subsection.
										(D)LimitationsA guarantee under subparagraph (C) shall be
				limited to the extent of principal and interest on the guaranteed portions of
				loans that compose the pool.
										(E)PrepaymentIf a loan in a pool is prepaid, either
				voluntarily or by reason of default, the guarantee of timely payment of
				principal and interest on the pool certificates shall be reduced in proportion
				to the amount of principal and interest that the prepaid loan represents in the
				pool.
										(F)Interest accrualInterest on prepaid or defaulted loans
				shall accrue and be guaranteed by the Secretary only through the date of
				payment on the guarantee.
										(G)RedemptionDuring the term of the pool certificate,
				the certificate may be called for redemption due to prepayment or default of
				all loans constituting the pool.
										(H)Full faith and creditThe full faith and credit of the United
				States is pledged to the payment of all amounts that may be required to be paid
				under any guarantee of the pool certificates issued by approved market makers
				under this subsection.
										(I)Fees
											(i)In generalThe Secretary shall not collect any fee for
				any guarantee under this subsection.
											(ii)Secretarial functionsClause (i) does not preclude the Secretary
				from collecting a fee for the functions described in paragraph (3).
											(J)DefaultNot later than 30 days after a borrower of
				a guaranteed loan is in default of any principal or interest payment due for 60
				days or more, the Secretary shall—
											(i)purchase the pool certificates representing
				ownership of the guaranteed portion of the loan; and
											(ii)pay the registered holder of the
				certificates an amount equal to the guaranteed portion of the loan represented
				by the certificate.
											(K)Payment of claimsIf the Secretary pays a claim under a
				guarantee issued under this subsection, the claim shall be subrogated fully to
				the rights satisfied by the payment, as may be provided by the
				Secretary.
										(L)Application of lawsNo State or local law, and no Federal law,
				shall preclude or limit the exercise by the Secretary of the ownership rights
				of the Secretary in the portions of loans constituting the pool against which
				the certificates are issued.
										(3)Duties of the Secretary
										(A)In generalOn the adoption of final rules and
				regulations, the Secretary shall—
											(i)provide for the central collection of
				registration information from all participating market makers for all loans and
				pool certificates sold under paragraphs (1) and (2), including, with respect to
				each original sale and any subsequent sale—
												(I)identification of the interest rate paid by
				the borrower to the lender;
												(II)the servicing fee of the lender;
												(III)disclosure of whether interest on the loan
				is at a fixed or variable rate;
												(IV)identification of each purchaser of a pool
				certificate;
												(V)the interest rate paid on the certificate;
				and
												(VI)such other information as the Secretary
				considers appropriate.
												(ii)before any sale, require the seller (as
				defined in subparagraph (B)) to disclose to each prospective purchaser of the
				portion of a loan guaranteed under this title and to each prospective purchaser
				of a pool certificate issued under paragraph (2) information on the terms,
				conditions, and yield of such instrument;
											(iii)provide for adequate custody of any pooled
				guaranteed loans;
											(iv)take such actions as are necessary, in
				restructuring pools of the guaranteed portion of loans, to minimize the
				estimated costs of paying claims under guarantees issued under this
				subsection;
											(v)require each market maker—
												(I)to service all pools formed, and
				participations sold, by the market maker; and
												(II)to provide the Secretary with information
				relating to the collection and disbursement of all periodic payments,
				prepayments, and default funds from lenders, to or from the reserve fund that
				the Secretary shall establish to enable the timely payment guarantee to be
				self-funding, and from all beneficial holders; and
												(vi)regulate market makers in pool certificates
				sold under this subsection.
											(B)Definition of sellerFor purposes of subparagraph (A)(ii), if
				the instrument being sold is a loan, the term seller does not
				include—
											(i)the person who made the loan; or
											(ii)any person who sells 3 or fewer guaranteed
				loans per year.
											(4)Contract for servicesThe Secretary may contract for goods and
				services to be used for the purposes of this subsection without regard to
				titles 5, 40, and 41, United States Code (including any regulations issued
				under those titles).
									3903.Administration
								(a)Powers of secretaryThe Secretary may—
									(1)(A)administer the powers and duties of the
				Secretary through such national, area, State, or local offices and employees in
				the United States as the Secretary determines to be necessary; and
										(B)authorize an office to serve an area
				composed of 2 or more States if the Secretary determines that the volume of
				business in the area is not sufficient to justify separate State
				offices;
										(2)(A)accept and use voluntary and uncompensated
				services; and
										(B)with the consent of the agency concerned,
				use the officers, employees, equipment, and information of any agency of the
				Federal Government, or of any State, territory, or political
				subdivision;
										(3)subject to appropriations, make necessary
				expenditures for the purchase or hire of passenger vehicles, and such other
				facilities and services as the Secretary may from time to time find necessary
				for the proper administration of this title;
									(4)subject to subsection (b), compromise,
				adjust, reduce, or charge-off debts or claims (including debts and claims
				arising from loan guarantees), and adjust, modify, subordinate, or release the
				terms of security instruments, leases, contracts, and agreements entered into
				or administered by the Farm Service Agency, the Rural Utilities Service, the
				Rural Housing Service, the Rural Business-Cooperative Service, or successor
				agencies under this title, except for activities conducted under the
				Housing Act of 1949 (42 U.S.C. 1441
				et seq.);
									(5)(A)except for activities conducted under the
				Housing Act of 1949 (42 U.S.C. 1441 et seq.), collect all claims and
				obligations administered by the Farm Service Agency, the Rural Utilities
				Service, the Rural Housing Service, or the Rural Business-Cooperative Service,
				or under any mortgage, lease, contract, or agreement entered into or
				administered by the Agency or Service; and
										(B)if the Secretary determines the action is
				necessary and advisable, pursue the collection to final collection in any court
				having jurisdiction;
										(6)release mortgage and other contract liens
				if it appears that the mortgage and liens have no present or prospective value
				or that the enforcement of the mortgage and liens likely would be ineffectual
				or uneconomical;
									(7)obtain fidelity bonds protecting the
				Federal Government against fraud and dishonesty of officers and employees of
				the Farm Service Agency, the Rural Utilities Service, the Rural Housing
				Service, or the Rural Business-Cooperative Service in lieu of faithful
				performance of duties bonds under section 14 of title 6, United States Code,
				but otherwise in accordance with the section;
									(8)consent to—
										(A)long-term leases of facilities financed
				under this title notwithstanding the failure of the lessee to meet any of the
				requirements of this title if the long-term leases are necessary to ensure the
				continuation of services for which financing was extended to the lessor;
				and
										(B)the transfer of property securing any loan
				or financed by any loan or grant made or guaranteed by the Farm Service Agency,
				the Rural Utilities Service, the Rural Housing Service, or the Rural
				Business-Cooperative Service under this title, or any other law administered by
				the Secretary, on such terms as the Secretary considers necessary to carry out
				the purpose of the loan or grant or to protect the financial interest of the
				Federal Government, provided that the Secretary shall document the consent of
				the Secretary for the transfer of the property of a borrower in the file of the
				borrower; and
										(9)notwithstanding that an area ceases, or has
				ceased, to be rural, in a rural area, or an eligible area, make loans and
				grants, and approve transfers and assumptions, under this title on the same
				basis as though the area still was rural in connection with property securing
				any loan made or guaranteed by the Secretary under this title or in connection
				with any property held by the Secretary under this title.
									(b)Loan adjustments
									(1)No liquidation of propertyThe Secretary may not require liquidation
				of property securing any farmer program loan or acceleration of any payment
				required under any farmer program loan as a prerequisite to initiating an
				action authorized under subsection (a).
									(2)Release of personal liability
										(A)In generalExcept as provided in subparagraph (B), the
				Secretary may release a borrower or other person obligated on a debt (other
				than debt incurred under the Housing Act of
				1949 (42 U.S.C. 1441 et seq.)) from personal liability with or
				without payment of any consideration at the time of the compromise, adjustment,
				reduction, or charge-off of any claim.
										(B)ExceptionNo compromise, adjustment, reduction, or
				charge-off of any claim may be made or carried out after the claim has been
				referred to the Attorney General, unless the Attorney General approves.
										(3)Rural electrification security
				instrumentsIn the case of a
				security instrument entered into under the Rural Electrification Act of 1936 (7
				U.S.C. 901 et seq.), the Secretary shall notify the Attorney General of the
				intent of the Secretary to exercise the authority of the Secretary under
				paragraph (2).
									(c)Simplified application forms for loan
				guarantees
									(1)In generalThe Secretary shall provide to lenders a
				short, simplified application form for guarantees under this title of—
										(A)farmer program loans the principal amount
				of which is $125,000 or less; and
										(B)business and industry guaranteed loans
				under section 3601(a)(2)(A) the principal amount of which is—
											(i)$400,000 or less; or
											(ii)if the Secretary determines that there is
				not a significant increased risk of a default on the loan, $600,000 or
				less.
											(2)Water and waste disposal grants and
				loansThe Secretary shall
				develop an application process that accelerates, to the maximum extent
				practicable, the processing of applications for water and waste disposal grants
				or direct or guaranteed loans under section 3501(a)(1) the grant award amount
				or principal loan amount, respectively, of which is $300,000 or less.
									(3)AdministrationIn developing an application under this
				subsection, the Secretary shall—
										(A)consult with commercial and cooperative
				lenders; and
										(B)ensure that—
											(i)the form can be completed manually or
				electronically, at the option of the lender;
											(ii)the form minimizes the documentation
				required to accompany the form;
											(iii)the cost of completing and processing the
				form is minimal; and
											(iv)the form can be completed and processed in
				an expeditious manner.
											(d)Use of attorneys for prosecution or defense
				of claimsThe Secretary may
				use for the prosecution or defense of any claim or obligation described in
				subsection (a)(5) the Attorney General, the General Counsel of the Department,
				or a private attorney who has entered into a contract with the
				Secretary.
								(e)Private collection agencyThe Secretary may use a private collection
				agency to collect a claim or obligation described in subsection (a)(5).
								(f)Security servicing
									(1)In generalThe Secretary may—
										(A)make advances, without regard to any loan
				or total indebtedness limitation, to preserve and protect the security for, or
				the lien or priority of the lien securing any loan or other indebtedness owing
				to or acquired by the Secretary under this title or under any other program
				administered by the Farm Service Agency, the Rural Utilities Service, the Rural
				Housing Service, or the Rural Business-Cooperative Service applicable program,
				as determined by the Secretary; and
										(B)(i)bid for and purchase at any execution,
				foreclosure, or other sale or otherwise acquire property on which the United
				States has a lien by reason of a judgment or execution arising from, or that is
				pledged, mortgaged, conveyed, attached, or levied on to secure the payment of,
				the indebtedness regardless of whether the property is subject to other
				liens;
											(ii)accept title to any property so purchased
				or acquired; and
											(iii)sell, manage, or otherwise dispose of the
				property in accordance with this subsection.
											(2)Operation or lease of realtyExcept as provided in subsections (c) and
				(e), real property administered under this title may be operated or leased by
				the Secretary for such period as the Secretary may consider necessary to
				protect the investment of the Federal Government in the property.
									(g)Payments to lenders
									(1)RequirementNot later than 90 days after a court of
				competent jurisdiction confirms a plan of reorganization under chapter 12 of
				title 11, United States Code, for any borrower to whom a lender has made a loan
				guaranteed under this title, the Secretary shall pay the lender an amount
				estimated by the Secretary to be equal to the loss incurred by the lender for
				purposes of the guarantee.
									(2)Payment toward loan guaranteeAny amount paid to a lender under this
				subsection with respect to a loan guaranteed under this title shall be treated
				as payment towards satisfaction of the loan guarantee.
									3904.Loan moratorium and policy on
				foreclosures
								(a)In generalIn addition to any other authority that the
				Secretary may have to defer principal and interest and forgo foreclosure, the
				Secretary may permit, at the request of the borrower, the deferral of principal
				and interest on any outstanding loan made or guaranteed by the Secretary under
				this title, or under any other law administered by the Farm Service Agency, the
				Rural Utilities Service, the Rural Housing Service, or the Rural
				Business-Cooperative Service, and may forgo foreclosure of the loan, for such
				period as the Secretary considers necessary on a showing by the borrower that,
				due to circumstances beyond the control of the borrower, the borrower is
				temporarily unable to continue making payments of the principal and interest
				when due without unduly impairing the standard of living of the
				borrower.
								(b)Interest
									(1)In generalExcept as provided in paragraph (2), the
				Secretary may permit any loan deferred under this section to bear no interest
				during or after the deferral period.
									(2)ExceptionIf the security instrument securing the
				loan is foreclosed, such interest as is included in the purchase price at the
				foreclosure shall become part of the principal and draw interest from the date
				of foreclosure at the rate prescribed by law.
									(c)Moratorium regarding civil rights
				claims
									(1)In generalExcept as otherwise provided in this
				subsection, effective beginning on May 22, 2008, there shall be in effect a
				moratorium, with respect to farmer program loans made under subtitle A, on all
				acceleration and foreclosure proceedings instituted by the Department against
				any farmer who—
										(A)has pending against the Department a claim
				of program discrimination that is accepted by the Department as valid;
				or
										(B)files a claim of program discrimination
				that is accepted by the Department as valid.
										(2)Waiver of interest and
				offsetsDuring the period of
				the moratorium, the Secretary shall waive the accrual of interest and offsets
				on all farmer program loans made under subtitle A for which loan acceleration
				or foreclosure proceedings have been suspended under paragraph (1).
									(3)Termination of moratoriumThe moratorium shall terminate with respect
				to a claim of discrimination by a farmer on the earlier of—
										(A)the date the Secretary resolves the claim;
				or
										(B)if the farmer appeals the decision of the
				Secretary on the claim to a court of competent jurisdiction, the date that the
				court renders a final decision on the claim.
										(4)Failure to prevailIf a farmer does not prevail on a claim of
				discrimination described in paragraph (1), the farmer shall be liable for any
				interest and offsets that accrued during the period that loan acceleration or
				foreclosure proceedings have been suspended under paragraph (1).
									3905.Oil and gas royalty payments on
				loans
								(a)In generalThe Secretary shall permit a borrower of a
				loan made or guaranteed under this title to make a prospective payment on the
				loan with proceeds from—
									(1)the leasing of oil, gas, or other mineral
				rights to real property used to secure the loan; or
									(2)the sale of oil, gas, or other minerals
				removed from real property used to secure the loan, if the value of the rights
				to the oil, gas, or other minerals has not been used to secure the loan.
									(b)ApplicabilitySubsection (a) shall not apply to a
				borrower of a loan made or guaranteed under this title with respect to which a
				liquidation or foreclosure proceeding was pending on December 23, 1985.
								3906.Taxation
								(a)In generalExcept as provided in subsection (b), all
				property subject to a lien held by the United States or the title to which is
				acquired or held by the Secretary under this title (other than property used
				for administrative purposes) shall be subject to taxation by State, territory,
				district, and local political subdivisions in the same manner and to the same
				extent as other property is taxed.
								(b)ExceptionsNo tax shall be imposed or collected as
				described in subsection (a) if the tax (whether as a tax on the instrument or
				in connection with conveying, transferring, or recording the instrument) is
				based on—
									(1)the value of any notes or mortgages or
				other lien instruments held by or transferred to the Secretary;
									(2)any notes or lien instruments administered
				under this title that are made, assigned, or held by a person otherwise liable
				for the tax; or
									(3)the value of any property conveyed or
				transferred to the Secretary.
									(c)Failure To pay or collect taxThe failure to pay or collect a tax under
				subsection (a) shall not—
									(1)be a ground for—
										(A)refusal to record or file an instrument;
				or
										(B)failure to provide notice; or
										(2)prevent the enforcement of the instrument
				in any Federal or State court.
									3907.Conflicts of interest
								(a)Acceptance of consideration
				prohibitedNo officer,
				attorney, or other employee of the Department shall, directly or indirectly, be
				the beneficiary of or receive any fee, commission, gift, or other consideration
				for or in connection with any transaction or business under this title other
				than such salary, fee, or other compensation as the officer, attorney, or
				employee may receive as the officer, attorney, or employee.
								(b)Acquisition of interest in land
				prohibited
									(1)In generalExcept as provided in paragraph (2), no
				officer or employee of the Department who acts on or reviews an application
				made by any person under this title for a loan to purchase land may acquire,
				directly or indirectly, any interest in the land for a period of 3 years after
				the date on which the action is taken or the review is made.
									(2)Former county committee
				membersParagraph (1) shall
				not apply to a former member of a county committee on a determination by the
				Secretary, prior to the acquisition of the interest, that the former member
				acted in good faith when acting on or reviewing the application.
									(c)PenaltiesAny person violating this section shall, on
				conviction of the violation, be punished by a fine of not more than $2,000 or
				imprisonment for not more than 2 years, or both.
								3908.Loan summary statements
								(a)Definition of summary periodIn this section, the term summary
				period means the period beginning on the date of issuance of the
				preceding loan summary statement and ending on the date of issuance of the
				current loan summary statement.
								(b)Issuance of statementsOn the request of a borrower of a loan made
				(but not guaranteed) under this title, the Secretary shall issue to the
				borrower a loan summary statement that reflects the account activity during the
				summary period for each loan made under this title to the borrower,
				including—
									(1)the outstanding amount of principal due on
				each loan at the beginning of the summary period;
									(2)the interest rate charged on each
				loan;
									(3)the amount of payments made on, and the
				application of the payments to, each loan during the summary period and an
				explanation of the basis for the application of the payments;
									(4)the amount of principal and interest due on
				each loan at the end of the summary period;
									(5)the total amount of unpaid principal and
				interest on all loans at the end of the summary period;
									(6)any delinquency in the repayment of any
				loan;
									(7)a schedule of the amount and date of
				payments due on each loan; and
									(8)the procedure the borrower may use to
				obtain more information concerning the status of the loans.
									3909.Certified lenders program
								(a)Certified lenders program
									(1)In generalThe Secretary shall establish a program
				under which the Secretary shall guarantee loans under this title that are made
				by lending institutions certified by the Secretary.
									(2)Certification requirementsThe Secretary shall certify a lending
				institution that meets such criteria as the Secretary may prescribe in
				regulations, including the ability of the institution to properly make,
				service, and liquidate the loans of the institution.
									(3)Condition of certification
										(A)In generalAs a condition of the certification, the
				Secretary shall require the institution to undertake to service the loans
				guaranteed by the Secretary under this section, using standards that are not
				less stringent than generally accepted banking standards concerning loan
				servicing employed by prudent commercial or cooperative lenders.
										(B)MonitoringThe Secretary shall, at least annually,
				monitor the performance of each certified lender to ensure that the conditions
				of the certification are being met.
										(4)Effect of certificationNotwithstanding any other provision of
				law:
										(A)Amount of loan guaranteeIn the case of a loan made or guaranteed
				under subtitle A, the Secretary shall guarantee not more than 80 percent of a
				loan made under this section by a certified lending institution as described in
				paragraph (1), subject to a determination that the borrower of the loan meets
				the eligibility requirements and such other criteria as may be applicable to
				loans guaranteed by the Secretary under other provisions of this title.
										(B)Certifications by lending
				institutionsIn the case of
				loans to be guaranteed by the Secretary under this section, the Secretary shall
				permit certified lending institutions to make appropriate certifications (as
				provided by regulations issued by the Secretary)—
											(i)relating to issues such as
				creditworthiness, repayment ability, adequacy of collateral, and feasibility of
				farm operation; and
											(ii)that the borrower is in compliance with all
				requirements of law, including regulations issued by the Secretary.
											(C)Approval process
											(i)In generalThe Secretary shall approve or disapprove a
				guarantee not later than 14 days after the date that the lending institution
				applies to the Secretary for the guarantee.
											(ii)DisapprovalIf the Secretary disapproves the loan
				application during the 14-day period, the Secretary shall state, in writing,
				all of the reasons the application was disapproved.
											(5)Relationship to other
				requirementsNothing in this
				section affects the responsibility of the Secretary to certify eligibility,
				review financial information, and otherwise assess an application.
									(b)Preferred certified lenders
				program
									(1)In generalThe Secretary shall establish a Preferred
				Certified Lenders Program for lenders under this title who establish—
										(A)knowledge of, and experience under, the
				program established under subsection (a);
										(B)knowledge of the regulations concerning the
				guaranteed loan program; and
										(C)proficiency related to the certified lender
				program requirements.
										(2)Revocation of designation
										(A)In generalSubject to subparagraph (B), the
				designation of a lender as a Preferred Certified Lender shall be revoked at any
				time—
											(i)that the Secretary determines that the
				lender is not adhering to the rules and regulations applicable to the program;
				or
											(ii)if the loss experiences of a Preferred
				Certified Lender are excessive as compared to other Preferred Certified
				Lenders.
											(B)EffectA suspension or revocation under
				subparagraph (A) shall not affect any outstanding guarantee.
										(3)Condition of certificationAs a condition of preferred certification,
				the Secretary shall require the institution to undertake to service the loans
				guaranteed by the Secretary under this subsection using generally accepted
				banking standards concerning loan servicing employed by prudent commercial or
				cooperative lenders.
									(4)MonitoringThe Secretary shall, at least annually,
				monitor the performance of each Preferred Certified Lender to ensure that the
				conditions of certification are being met.
									(5)Effect of preferred lender
				certification
										(A)In generalNotwithstanding any other provision of law,
				the Secretary shall—
											(i)guarantee not more than 80 percent of an
				approved loan made by a certified lending institution as described in this
				subsection, subject to a determination that the borrower meets the eligibility
				requirements or such other criteria as may be applicable to loans guaranteed by
				the Secretary under other provisions of this title;
											(ii)permit certified lending
				institutions—
												(I)to make all decisions, with respect to
				loans to be guaranteed by the Secretary under this subsection relating to
				credit worthiness, the closing, monitoring, collection and liquidation of
				loans; and
												(II)to accept appropriate certifications, as
				provided by regulations issued by the Secretary, that the borrower is in
				compliance with all requirements of law or regulations promulgated by the
				Secretary; and
												(iii)be considered to have guaranteed 80 percent
				of a loan made by a preferred certified lending institution as described in
				paragraph (1), if the Secretary fails to approve or reject the application of
				such institution within 14 calendar days after the date that the lending
				institution presented the application to the Secretary.
											(B)RequirementIf the Secretary rejects an application
				under subparagraph (A)(iii) during the 14-day period, the Secretary shall
				state, in writing, the reasons the application was rejected.
										(c)Administration of certified lenders and
				preferred certified lenders programsThe Secretary may administer the loan
				guarantee programs under subsections (a) and (b) through central offices
				established in States or in multi-State areas.
								3910.Loans to resident aliens
								(a)In generalNotwithstanding the provisions of this
				title limiting the making of a loan to a citizen of the United States, the
				Secretary may make a loan under this title to an alien lawfully admitted to the
				United States for permanent residence under the Immigration and Nationality Act (8 U.S.C. 1101
				et seq.).
								(b)Regulations
									(1)In generalNo loan may be made under this title to an
				alien referred to in subsection (a) until the Secretary issues regulations
				establishing the terms and conditions under which the alien may receive the
				loan.
									(2)RequirementThe Secretary shall submit the regulations
				to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate at least 30
				days prior to the date on which the regulations are published in the Federal
				Register.
									3911.Expedited clearing of title to inventory
				property
								(a)In generalThe Secretary may employ local attorneys,
				on a case-by-case basis, to process all legal procedures necessary to clear the
				title to foreclosed properties in the inventory of the Department.
								(b)CompensationAttorneys shall be compensated at not more
				than the usual and customary charges of the attorneys for the work.
								3912.Transfer of land to SecretaryThe President may at any time, in the
				discretion of the President, transfer to the Secretary any right, interest, or
				title held by the United States in any land acquired in the program of national
				defense and no longer needed for that purpose that the President finds suitable
				for the purposes of this title, and the Secretary shall dispose of the
				transferred land in the manner and subject to the terms and conditions of this
				title.
							3913.Competitive sourcing
				limitationsThe Secretary may
				not complete a study of, or enter into a contract with a private party to carry
				out, without specific authorization in a subsequent Act of Congress, a
				competitive sourcing activity of the Secretary, including support personnel of
				the Department, relating to rural development or farmer program loans.
							3914.RegulationsThe Secretary may issue such regulations,
				prescribe such terms and conditions for making or guaranteeing loans, security
				instruments, and agreements, except as otherwise specified in this title, and
				make such delegations of authority as the Secretary considers necessary to
				carry out this
				title.
							.
				6002.Conforming amendments
					(a)Section 17(c) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 917(c)) is amended by striking paragraph (1) and
			 inserting the following:
						
							(1)Subtitle B of the Consolidated Farm and
				Rural Development
				Act.
							.
					(b)Section 305(c)(2)(B)(i)(I) of the Rural
			 Electrification Act of 1936 (7 U.S.C. 935(c)(2)(B)(i)(I)) is amended by
			 striking section 307(a)(3)(A) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1927(a)(3)(A)) and inserting section
			 3701(b)(2) of the Consolidated Farm and Rural Development Act.
					(c)Section 306F(a)(1) of the Rural
			 Electrification Act of 1936 (7 U.S.C. 936f(a)(1)) is amended by striking
			 subparagraph (B) and inserting the following:
						
							(B)chapter 1 of subtitle B of the Consolidated
				Farm and Rural Development
				Act.
							.
					(d)Section 2333(d) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2(d)) is amended—
						(1)in paragraph (11), by adding
			 and at the end;
						(2)by striking paragraph (12); and
						(3)by redesignating paragraph (13) as
			 paragraph (12).
						(e)Section 601(b) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 950bb(b)) is amended by striking paragraph (3).
					(f)Section 602(5) of the Emergency Livestock
			 Feed Assistance Act of 1988 (7 U.S.C. 1471(5)) is amended by striking
			 section 355(e)(1)(D)(ii) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1985(e)(1)(D)(ii)) and inserting section
			 3409(c)(1)(A) of the Consolidated Farm and Rural Development
			 Act).
					(g)Section 508 of the Federal Crop Insurance
			 Act (7 U.S.C. 1508) is amended—
						(1)in subsection (b)(7)(A), by striking
			 section 371 of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2008f) and inserting section 3424 of the Consolidated Farm and
			 Rural Development Act; and
						(2)in subsection (n)(2), by striking
			 subtitle C of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1961 et seq.) and inserting chapter 3 of subtitle A of the
			 Consolidated Farm and Rural Development Act.
						(h)Section 231(a) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1632a(a)) is amended—
						(1)in paragraph (1), by striking
			 section 343(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1991(a)) and inserting section 3002 of the Consolidated
			 Farm and Rural Development Act; and
						(2)in paragraph (4), by striking
			 section 355(e) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 2003(e)) and inserting section 3002 of the Consolidated
			 Farm and Rural Development Act.
						(i)Section 14204(a) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 2008q–1(a)) is amended by striking an
			 entity described in section 379C(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2008q(a)) and inserting an entity
			 determined by the Secretary.
					(j)Section 607(c)(6) of the Rural Development
			 Policy Act of 1972 (7 U.S.C. 2204b(c)(6)) is amended in the last
			 sentence—
						(1)by striking , and and
			 inserting and any; and
						(2)by striking required under section
			 306(a)(12) of the Consolidated Farm and Rural Development Act.
						(k)Section 901(b) of the Agricultural Act of
			 1970 (7 U.S.C. 2204b–1(b)) is amended by striking rural areas as defined
			 in the private business enterprise exception in section 306(a)(7) of the
			 Consolidated Farmers Home Administration Act of 1961, as amended (7 U.S.C.
			 1926) and inserting rural areas, as defined in section 3002 of
			 the Consolidated Farm and Rural Development Act.
					(l)Section 14220 of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 2206b) is amended by striking section
			 343(a)(13)(A) of the Consolidated Farm and Rural Development Act) and
			 inserting section 3002 of the Consolidated Farm and Rural Development
			 Act).
					(m)Section 2501(c)(2)(D) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(c)(2)(D)) is
			 amended by striking sections 355(a)(1) and 355(c) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2003(a)(1)) and inserting
			 paragraphs (1) and (3) of section 3416(a) of the Consolidated Farm and
			 Rural Development Act.
					(n)Section 2501A(b) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1(b)) is amended by striking
			 section 355(e) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 2003(e)) and inserting section 3002 of the Consolidated
			 Farm and Rural Development Act.
					(o)Section 7405(c)(8)(B) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 3319f(c)(8)(B)) is amended by
			 striking section 355(e) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2003(e)) and inserting section 3002 of the
			 Consolidated Farm and Rural Development Act).
					(p)Section 1101(d)(2)(A) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8711(d)(2)(A)) is amended by
			 striking section 355(e) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2003(e)) and inserting section 3002 of the
			 Consolidated Farm and Rural Development Act).
					(q)Section 1302(d)(2)(A) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8752(d)(2)(A)) is amended by
			 striking section 355(e) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2003(e)) and inserting section 3002 of the
			 Consolidated Farm and Rural Development Act).
					(r)Section 2375(g) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 6613(g)) is amended by striking
			 section 304(b), 306(a), or 310B(e) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1924(b), 1926(a), and 1932(e)) and inserting
			 subtitle B of the Consolidated Farm and Rural Development
			 Act.
					(s)Section 226B(a)(1) of the Department of
			 Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(a)(1)) is amended by
			 striking section 343(a) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1991(a)) and inserting section 3002 of the
			 Consolidated Farm and Rural Development Act.
					(t)Section 196(i)(3)(B) of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(i)(3)(B)) is
			 amended by striking subtitle C of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961 et seq.) and inserting chapter 3
			 of subtitle A of the Consolidated Farm and Rural Development
			 Act.
					(u)Section 9009(a)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8109(a)(1)) is amended by striking
			 section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act
			 (7 U.S.C. 1991(a)(13)(A))) and inserting section 3002 of the
			 Consolidated Farm and Rural Development Act.
					(v)Section 9011(c)(2)(B)(v) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8111(c)(2)(B)(v)) is
			 amended by striking subclause (I) and inserting the following:
						
							(I)beginning farmers (as defined in accordance
				with section 3002 of the Consolidated Farm and Rural Development Act);
				or
							.
					(w)Section 7(b)(2)(B) of the Small Business
			 Act (15 U.S.C. 636(b)(2)(B)) is amended by striking section 321 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1961) and
			 inserting section 3301 of the Consolidated Farm and Rural Development
			 Act.
					(x)Section 8(b)(5)(B)(iii)(III)(bb) of the
			 Soil Conservation and Domestic Allotment Act (16 U.S.C.
			 590h(b)(5)(B)(iii)(III)(bb)) is amended by striking section 355(e)(1) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)(1))
			 and inserting section 3002 of the Consolidated Farm and Rural
			 Development Act).
					(y)Section 10(b)(3) of the Cooperative
			 Forestry Assistance Act of 1978 (16 U.S.C. 2106(b)(3)) is amended in the last
			 sentence by striking set out in the first clause of section 306(a)(7) of
			 the Consolidated Farm and Rural Development Act and inserting
			 given the term in section 3002 of the Consolidated Farm and Rural
			 Development Act.
					(z)Section 1201(a)(2) of the Food Security Act
			 of 1985 (16 U.S.C. 3801(a)(2)) is amended by striking section 343(a)(8)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1991(a)(8)) and inserting section 3002 of the Consolidated Farm
			 and Rural Development Act.
					(aa)Section 1238(2) of the Food Security Act of
			 1985 (16 U.S.C. 3838(2)) is amended by striking section 343(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)) and
			 inserting section 3002 of the Consolidated Farm and Rural Development
			 Act.
					(bb)Section 5 of Public Law 91–229 (25 U.S.C.
			 492) is amended by striking section 307(a)(3)(B) of the Consolidated
			 Farmers Home Administration Act of 1961, as amended, and to the provisions of
			 subtitle D of that Act except sections 340, 341, 342, and 343 and
			 inserting 3105(b)(2) of the Consolidated Farm and Rural Development
			 Act.
					(cc)Section 6(c) of Public Law 91–229 (25
			 U.S.C. 493(c)) is amended by striking section 333B of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1983b) and inserting
			 subtitle H of the Department of Agriculture Reorganization Act of 1994
			 (7 U.S.C. 6991 et seq.).
					(dd)Section 181(a)(2)(B)(ii) of the Internal
			 Revenue Code of 1986 is amended by striking section 2009aa–1 of title 7,
			 United States Code and inserting section 3801 of the
			 Consolidated Farm and Rural Development Act.
					(ee)Section 515(b)(3) of the Housing Act of
			 1949 (42 U.S.C. 1485(b)(3)) is amended by striking all the provisions of
			 section 309 and the second and third sentences of section 308 of the
			 Consolidated Farmers Home Administration Act of 1961, including the authority
			 in section 309(f)(1) of that Act and inserting section 3401 of
			 the Consolidated Farm and Rural Development Act.
					(ff)Section 517(b) of the Housing Act of 1949
			 (42 U.S.C. 1487(b)) is amended in the third sentence by striking (7
			 U.S.C. 1929) and inserting under section 3401 of the
			 Consolidated Farm and Rural Development Act.
					(gg)Section 3(8) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3122(8)) is amended—
						(1)by striking subparagraph (B) and inserting
			 the following:
							
								(B)the Delta Regional Authority established
				under chapter 4 of subtitle B of the Consolidated Farm and Rural Development
				Act;
								;
				and
						(2)by striking subparagraph (D) and inserting
			 the following:
							
								(D)the Northern Great Plains Regional
				Authority established under chapter 5 of subtitle B of the Consolidated Farm
				and Rural Development
				Act.
								.
						(hh)Section 310(a) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5153(a)) is amended by
			 striking paragraph (4) and inserting the following:
						
							(4)Chapter 1 of subtitle B of the Consolidated
				Farm and Rural Development
				Act.
							.
					(ii)Section 582(d)(1) of the National Flood
			 Insurance Reform Act of 1994 (42 U.S.C. 5154a(d)(1)) is amended by striking
			 section 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a)) and inserting section 3301(b) of the
			 Consolidated Farm and Rural Development Act.
					(jj)Section 213(c)(1) of the Biomass Energy and
			 Alcohol Fuels Act of 1980 (42 U.S.C. 8813(c)(1)) is amended in the first
			 sentence by striking section 309 of the Consolidated Farm and Rural
			 Development Act or the Rural Development Insurance Fund in section 309A of such
			 Act and inserting under section 3401 of the Consolidated Farm
			 and Rural Development Act or the Rural Development Insurance Fund under section
			 3704 of that Act.
					(kk)Section 1323(b)(2) of the Food Security Act
			 of 1985 (Public Law 99–198; 7 U.S.C. 1932 note) is amended—
						(1)in subparagraph (A), by inserting
			 and at the end;
						(2)in subparagraph (B), by striking ;
			 and at the end and inserting a period; and
						(3)by striking subparagraph (C).
						BRural electrification
				6101.Definition of rural areaSection 13(3) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 913(A)) is amended by striking subparagraph (A) and
			 inserting the following:
					
						(A)any area described in section
				3002(28)(A)(i) of the Consolidated Farm and Rural Development Act;
				and
						.
				6102.Guarantees for bonds and notes issued for
			 electrification or telephone purposesSection 313A(f) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 940c–1(f)) is amended by striking 2012 and
			 inserting 2018.
				6103.Expansion of 911 accessSection 315(d) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 940e(d)) is amended by striking 2012 and
			 inserting 2018.
				6104.Access to broadband telecommunications
			 services in rural areasSection 601 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
					(1)in subsection (a), by striking loans
			 and and inserting grants, loans, and;
					(2)in subsection (b), by striking paragraph
			 (3) and inserting the following:
						
							(3)Rural
				areaThe term rural area means any area described in
				section 3002 of the Consolidated Farm and Rural Development Act.
							(4)Ultra-high speed
				serviceThe term ultra-high speed service means
				broadband service operating at a 1 gigabit per second downstream transmission
				capacity.
							;
					(3)in subsection
			 (c)—
						(A)in the subsection
			 heading, by striking Loans and and inserting
			 Grants, loans,
			 and;
						(B)in paragraph (1),
			 by inserting make grants and after Secretary
			 shall;
						(C)by striking
			 paragraph (2) and inserting the following:
							
								(2)Priority
									(A)In
				generalIn making grants, loans, or loan guarantees under
				paragraph (1), the Secretary shall—
										(i)establish not less
				than 2, and not more than 4, evaluation periods for each fiscal year to compare
				grant, loan, and loan guarantee applications and to prioritize grants, loans,
				and loan guarantees to all or part of rural communities that do not have
				residential broadband service that meets the minimum acceptable level of
				broadband service established under subsection (e);
										(ii)give the highest
				priority to applicants that offer to provide broadband service to the greatest
				proportion of unserved rural households or rural households that do not have
				residential broadband service that meets the minimum acceptable level of
				broadband service established under subsection (e), as—
											(I)certified by the
				affected community, city, county, or designee; or
											(II)demonstrated
				on—
												(aa)the
				broadband map of the affected State if the map contains address-level data;
				or
												(bb)the
				National Broad­band Map if address-level data is unavailable; and
												(iii)provide equal
				consideration to all qualified applicants, including those that have not
				previously received grants, loans, or loan guarantees under paragraph
				(1).
										(B)OtherAfter
				giving priority to the applicants described in subparagraph (A), the Secretary
				shall then give priority to projects that serve rural communities—
										(i)with a population
				of less than 20,000 permanent residents;
										(ii)experiencing
				outmigration;
										(iii)with a high
				percentage of low-income residents; and
										(iv)that are isolated
				from other significant population
				centers.
										;
				and
						(D)by adding at the
			 end the following:
							
								(3)Grant
				amounts
									(A)EligibilityTo
				be eligible for a grant under this section, the project that is the subject of
				the grant shall be carried out in a rural area.
									(B)MaximumExcept
				as provided in subparagraph (D), the amount of any grant made under this
				section shall not exceed 50 percent of the development costs of the project for
				which the grant is provided.
									(C)Grant
				rateThe Secretary shall establish the grant rate for each
				project in accordance with regulations issued by the Secretary that shall
				provide for a graduated scale of grant rates that establish higher rates for
				projects in communities that have—
										(i)remote
				locations;
										(ii)low community
				populations;
										(iii)low-income
				levels;
										(iv)developed the
				applications of the communities with the participation of combinations of
				stakeholders, including—
											(I)State, local, and
				tribal governments;
											(II)nonprofit
				institutions;
											(III)institutions of
				higher education;
											(IV)private entities;
				and
											(V)philanthropic
				organizations; and
											(v)targeted funding
				to provide the minimum acceptable level of broadband service established under
				subsection (e) in all or part of an unserved community that is below that
				minimum acceptable level of broadband service.
										(D)Secretarial
				authority to adjustThe Secretary may make grants of up to 75
				percent of the development costs of the project for which the grant is provided
				to an eligible entity if the Secretary determines that the project serves a
				remote or low-income area that does not have access to broadband service from
				any provider of broadband service (including the
				applicant).
									;
						(4)in subsection
			 (d)—
						(A)in paragraph
			 (1)(A)—
							(i)in
			 the matter preceding clause (i), by striking loan or and
			 inserting grant, loan, or;
							(ii)by
			 striking clause (i) and inserting the following:
								
									(i)demonstrate the
				ability—
										(I)to furnish,
				improve in order to meet the minimum acceptable level of broad­band service
				established under subsection (e), or extend broad­band service to all or part
				of an unserved rural area or an area below the minimum acceptable level of
				broad­band service established under subsection (e); or
										(II)to carry out a
				project under paragraph
				(4)(B)(ii);
										;
							(iii)in
			 clause (ii), by striking a loan application and inserting
			 an application; and
							(iv)in
			 clause (iii)—
								(I)by striking
			 the loan application and inserting the
			 application; and
								(II)by striking
			 proceeds from the loan made or guaranteed under this section are
			 and inserting assistance under this section is;
								(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)in the matter
			 preceding clause (i)—
									(aa)by
			 striking the proceeds of a loan made or guaranteed and inserting
			 assistance; and
									(bb)by
			 striking for the loan or loan guarantee and inserting of
			 the eligible entity;
									(II)in clause (i), by
			 striking is offered broadband service by not more than 1 incumbent
			 service provider and inserting are unserved or have service
			 levels below the minimum acceptable level of broadband service established
			 under subsection (e); and
								(III)in clause (ii),
			 by striking 3 and inserting 2;
								(ii)by
			 striking subparagraph (B) and inserting the following:
								
									(B)Adjustments
										(i)IncreaseThe
				Secretary may increase the household percentage requirement under subparagraph
				(A)(i) if—
											(I)more than 25
				percent of the costs of the project are funded by grants made under this
				section; or
											(II)the proposed
				service territory includes 1 or more communities with a population in excess of
				20,000.
											(ii)ReductionThe
				Secretary may reduce the household percentage requirement under subparagraph
				(A)(i)—
											(I)to not less than
				15 percent, if the proposed service territory does not have a population in
				excess of 5,000 people; or
											(II)to not less than
				18 percent, if the proposed service territory does not have a population in
				excess of 7,500 people.
											;
				and
							(iii)in
			 subparagraph (C)—
								(I)in the
			 subparagraph heading, by striking 3 and inserting
			 2;
								(II)in clause (i), by
			 inserting the minimum acceptable level of broadband service established
			 under subsection (e) in after service to; and
								(III)by striking
			 clause (ii) and inserting the following:
									
										(ii)ExceptionsClause
				(i) shall not apply if—
											(I)the applicant is
				eligible for funding under another title of this Act; or
											(II)the project is
				being carried out under paragraph (4)(B)(ii), unless an incumbent service
				provider is providing ultra-high speed service as of the date of an application
				for assistance submitted to the Secretary under this
				section.
											;
								(C)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), by striking loan or and inserting
			 grant, loan, or; and
							(ii)in
			 subparagraph (B), by adding at the end the following:
								
									(iii)InformationInformation
				submitted under this subparagraph shall be—
										(I)certified by the
				affected community, city, county, or designee; and
										(II)demonstrated
				on—
											(aa)the
				broadband map of the affected State if the map contains address-level data;
				or
											(bb)the
				National Broadband Map if address-level data is
				unavailable.
											;
							(D)in paragraph
			 (4)—
							(i)by
			 striking Subject to paragraph (1), and inserting the
			 following:
								
									(A)In
				generalSubject to paragraph (1) and subparagraph
				(B),
									;
							(ii)by
			 striking loan or and inserting grant, loan, or;
			 and
							(iii)by
			 adding at the end the following:
								
									(B)Pilot
				programsThe Secretary shall establish pilot programs under which
				the Secretary may, at the discretion of the Secretary, provide grants, loans,
				or loan guarantees under this section to eligible entities, including
				interested entities described in subparagraph (A)—
										(i)to
				address areas that are unserved or have service levels below the minimum
				acceptable level of broadband service established under subsection (e);
				or
										(ii)for the purposes
				of providing a proposed service territory with ultra-high speed service,
				subject to the conditions that—
											(I)not more than 5
				projects, and not more than 1 project in any State, shall be carried out under
				this clause during the period beginning on the date of enactment of this Act
				and ending on September 30, 2018;
											(II)for each fiscal
				year, not more than 10 percent of the funds made available under subsection (l)
				shall be used to carry out this clause;
											(III)for each fiscal
				year, not more than 20 percent of the funds made available under subclause (II)
				shall be used for any 1 project; and
											(IV)paragraph
				(2)(A)(i) shall apply to the project, unless—
												(aa)the
				Secretary determines that no other project in the State is funded under this
				section; and
												(bb)no
				application for any other project that could be funded under this section,
				other than under this clause, is pending in the
				State.
												;
							(E)in paragraph (5)—
							(i)in the matter preceding subparagraph (A),
			 by striking loan or and inserting grant, loan,
			 or; and
							(ii)in subparagraph (C), by inserting ,
			 and proportion relative to the service territory, after
			 estimated number;
							(F)in paragraph (6), by striking loan
			 or and inserting grant, loan, or;
						(G)in paragraph (7), by striking a loan
			 application and inserting an application; and
						(H)by adding at the end the following:
							
								(8)Transparency and reportingThe Secretary—
									(A)shall require any entity receiving
				assistance under this section to submit quarterly, in a format specified by the
				Secretary, a report that describes—
										(i)the use by the entity of the assistance,
				including new equipment and capacity enhancements that support high-speed
				broadband access for educational institutions, health care providers, and
				public safety service providers (including the estimated number of end users
				who are currently using or forecasted to use the new or upgraded
				infrastructure); and
										(ii)the progress towards fulfilling the
				objectives for which the assistance was granted, including—
											(I)the number and location of residences and
				businesses that will receive new broadband service, existing network service
				improvements, and facility upgrades resulting from the Federal
				assistance;
											(II)the speed of broadband service;
											(III)the price of broadband service;
											(IV)any changes in broadband service adoption
				rates, including new subscribers generated from demand-side projects;
				and
											(V)any other metrics the Secretary determines
				to be appropriate;
											(B)shall maintain a fully searchable database,
				accessible on the Internet at no cost to the public, that contains, at a
				minimum—
										(i)a list of each entity that has applied for
				assistance under this section;
										(ii)a description of each application,
				including the status of each application;
										(iii)for each entity receiving assistance under
				this section—
											(I)the name of the entity;
											(II)the type of assistance being
				received;
											(III)the purpose for which the entity is
				receiving the assistance; and
											(IV)each quarterly report submitted under
				subparagraph (A); and
											(iv)such other information as is sufficient to
				allow the public to understand and monitor assistance provided under this
				section;
										(C)shall, in addition to other authority under
				applicable law, establish written procedures for all broadband programs
				administered by the Secretary that, to the maximum extent practicable—
										(i)recover funds from loan defaults;
										(ii)(I)deobligate awards to grantees that
				demonstrate an insufficient level of performance (including failure to meet
				build-out requirements, service quality issues, or other metrics determined by
				the Secretary) or wasteful or fraudulent spending; and
											(II)award those funds, on a competitive basis,
				to new or existing applicants consistent with this section; and
											(iii)consolidate and minimize overlap among the
				programs;
										(D)with respect to an application for
				assistance under this section, shall—
										(i)promptly post on the website of the Rural
				Utility Service—
											(I)an announcement that identifies—
												(aa)each applicant;
												(bb)the amount and type of support requested by
				each applicant; and
												(II)a list of the census block groups or
				proposed service territory, in a manner specified by the Secretary, that the
				applicant proposes to service;
											(ii)provide not less than 15 days for broadband
				service providers to voluntarily submit information about the broadband
				services that the providers offer in the groups or tracts listed under clause
				(i)(II) so that the Secretary may assess whether the applications submitted
				meet the eligibility requirements under this section; and
										(iii)if no broadband service provider submits
				information under clause (ii), consider the number of providers in the group or
				tract to be established by reference to—
											(I)the most current National Broadband Map of
				the National Telecommunications and Information Administration; or
											(II)any other data regarding the availability
				of broadband service that the Secretary may collect or obtain through
				reasonable efforts; and
											(E)may establish additional reporting and
				information requirements for any recipient of any assistance under this section
				so as to ensure compliance with this
				section.
									;
						(5)in subsection (e)—
						(A)by redesignating paragraph (2) as paragraph
			 (3); and
						(B)by striking paragraph (1) and inserting the
			 following:
							
								(1)In generalSubject to paragraph (2), for purposes of
				this section, the minimum acceptable level of broadband service for a rural
				area shall be at least—
									(A)a 4-Mbps downstream transmission capacity;
				and
									(B)a 1-Mbps upstream transmission
				capacity.
									(2)Adjustments
									(A)In generalAt least once every 2 years, the Secretary
				shall review, and may adjust, the minimum acceptable level of broad­band
				service established under paragraph (1) to ensure that high-quality,
				cost-effective broad­band service is provided to rural areas over time.
									(B)ConsiderationsIn making an adjustment to the minimum
				acceptable level of broadband service under subparagraph (A), the Secretary may
				consider establishing different transmission rates for fixed broadband service
				and mobile broadband
				service.
									;
						(6)in subsection (f), by striking make
			 a loan or loan guarantee and inserting provide
			 assistance;
					(7)in subsection (g), by striking paragraph
			 (2) and inserting the following:
						
							(2)TermsIn determining the term and conditions of a
				loan or loan guarantee, the Secretary may—
								(A)consider whether the recipient would be
				serving an area that is unserved; and
								(B)if the Secretary makes a determination in
				the affirmative under subparagraph (A), establish a limited initial deferral
				period or comparable terms necessary to achieve the financial feasibility and
				long-term sustainability of the
				project.
								;
					(8)in subsection (j)—
						(A)in the matter preceding paragraph (1), by
			 striking loan and loan guarantee;
						(B)in paragraph (1)—
							(i)by inserting grants and
			 after number of; and
							(ii)by inserting , including any loan
			 terms or conditions for which the Secretary provided additional assistance to
			 unserved areas before the semicolon at the end;
							(C)in paragraph (2)—
							(i)in subparagraph (A), by striking
			 loan; and
							(ii)in subparagraph (B), by striking
			 loans and and inserting grants, loans,
			 and;
							(D)in paragraph (3), by striking
			 loan;
						(E)in paragraph (5), by striking
			 and at the end;
						(F)in paragraph (6), by striking the period at
			 the end and inserting ; and; and
						(G)by adding at the end the following:
							
								(7)the overall progress towards fulfilling the
				goal of improving the quality of rural life by expanding rural broadband
				access, as demonstrated by metrics, including—
									(A)the number of residences and businesses
				receiving new broadband services;
									(B)network improvements, including facility
				upgrades and equipment purchases;
									(C)average broadband speeds and prices on a
				local and statewide basis;
									(D)any changes in broadband adoption rates;
				and
									(E)any specific activities that increased high
				speed broadband access for educational institutions, health care providers. and
				public safety service providers.
									;
				and
						(9)by redesignating subsections (k) and (l) as
			 subsections (l) and (m), respectively;
					(10)by inserting after subsection (j) the
			 following:
						
							(k)Broadband buildout data
								(1)In generalAs a condition of receiving a grant, loan,
				or loan guarantee under this section, a recipient of assistance shall provide
				to the Secretary address-level broadband buildout data that indicates the
				location of new broadband service that is being provided or upgraded within the
				service territory supported by the grant, loan, or loan guarantee—
									(A)for purposes of inclusion in the semiannual
				updates to the National Broadband Map that is managed by the National
				Telecommunications and Information Administration (referred to in this
				subsection as the Administration); and
									(B)not later than 30 days after the earlier
				of—
										(i)the date of completion of any project
				milestone established by the Secretary; or
										(ii)the date of completion of the
				project.
										(2)Address-level dataEffective beginning on the date the
				Administration receives data described in paragraph (1), the Administration
				shall use only address-level broadband buildout data for the National Broadband
				Map.
								(3)Corrections
									(A)In generalThe Secretary shall submit to the
				Administration any correction to the National Broadband Map that is based on
				the actual level of broadband coverage within the rural area, including any
				requests for a correction from an elected or economic development
				official.
									(B)IncorporationNot later than 30 days after the date on
				which the Administration receives a correction submitted under subparagraph
				(A), the Administration shall incorporate the correction into the National
				Broadband Map.
									(C)UseIf the Secretary has submitted a correction
				to the Administration under subparagraph (A), but the National Broadband Map
				has not been updated to reflect the correct by the date on which the Secretary
				is making a grant or loan award decision under this section, the Secretary may
				use the correction submitted under that subparagraph for purposes of make the
				grant or loan award
				decision.
									;
					(11)subsection (l) (as redesignated by
			 paragraph (9))—
						(A)in paragraph (1)—
							(i)by striking $25,000,000 and
			 inserting $50,000,000; and
							(ii)by striking 2012 and
			 inserting 2018; and
							(B)in paragraph (2)(A)—
							(i)in clause (i), by striking
			 and at the end;
							(ii)in clause (ii), by striking the period at
			 the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(iii)set aside at least 1 percent to be used
				for—
										(I)conducting oversight under this section;
				and
										(II)implementing accountability measures and
				related activities authorized under this
				section.
										;
				and
							(12)in subsection (m) (as redesignated by
			 paragraph (9))—
						(A)by striking loan or and
			 inserting grant, loan, or; and
						(B)by striking 2012 and
			 inserting 2018.
						CMiscellaneous
				6201.Distance learning and telemedicine
					(a)Authorization of
			 appropriationsSection 2335A
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 950aaa–5) is amended by striking 2012 and inserting
			 2018.
					(b)Conforming amendmentSection 1(b) of Public Law 102–551 (7
			 U.S.C. 950aaa note) is amended by striking 2012 and inserting
			 2018.
					6202.Definition of rural area for purposes of
			 the Housing Act of 1949The
			 second sentence of section 520 of the Housing Act of 1949 (42 U.S.C. 1490) is
			 amended—
					(1)by striking 1990 or 2000 decennial
			 census shall continue to be so classified until the receipt of data from the
			 decennial census in the year 2010 and inserting 1990, 2000, or
			 2010 decennial census, and any area deemed to be a rural area for
			 purposes of this title under any other provision of law at any time during the
			 period beginning January 1, 2000, and ending December 31, 2010, shall continue
			 to be so classified until the receipt of data from the decennial census in the
			 year 2020; and
					(2)by striking 25,000 and
			 inserting 35,000.
					6203.Rural energy savings programSubtitle E of title VI of the Farm Security
			 and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat. 424) is amended
			 by adding at the end the following:
					
						6407.Rural energy savings program
							(a)PurposeThe purpose of this section is to create
				jobs, promote rural development, and help rural families and small businesses
				achieve cost savings by providing loans to qualified consumers to implement
				durable cost-effective energy efficiency measures.
							(b)DefinitionsIn this section:
								(1)Eligible entityThe term eligible entity
				means—
									(A)any public power district, public utility
				district, or similar entity, or any electric cooperative described in section
				501(c)(12) or 1381(a)(2) of the Internal Revenue Code of 1986, that borrowed
				and repaid, prepaid, or is paying an electric loan made or guaranteed by the
				Rural Utilities Service (or any predecessor agency);
									(B)any entity primarily owned or controlled by
				1 or more entities described in subparagraph (A); or
									(C)any other entity that is an eligible
				borrower of the Rural Utility Service, as determined under section 1710.101 of
				title 7, Code of Federal Regulations (or a successor regulation).
									(2)Energy efficiency measuresThe term energy efficiency
				measures means, for or at property served by an eligible entity,
				structural improvements and investments in cost-effective, commercial
				technologies to increase energy efficiency.
								(3)Qualified consumerThe term qualified consumer
				means a consumer served by an eligible entity that has the ability to repay a
				loan made under subsection (d), as determined by the eligible entity.
								(4)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Administrator of the Rural
				Utilities Service.
								(c)Loans to Eligible Entities
								(1)In generalSubject to paragraph (2), the Secretary
				shall make loans to eligible entities that agree to use the loan funds to make
				loans to qualified consumers for the purpose of implementing energy efficiency
				measures.
								(2)Requirements
									(A)In generalAs a condition of receiving a loan under
				this subsection, an eligible entity shall—
										(i)establish a list of energy efficiency
				measures that is expected to decrease energy use or costs of qualified
				consumers;
										(ii)prepare an implementation plan for use of
				the loan funds, including use of any interest to be received pursuant to
				subsection (d)(1)(A);
										(iii)provide for appropriate measurement and
				verification to ensure—
											(I)the effectiveness of the energy efficiency
				loans made by the eligible entity; and
											(II)that there is no conflict of interest in
				carrying out this section; and
											(iv)demonstrate expertise in effective use of
				energy efficiency measures at an appropriate scale.
										(B)Revision of list of energy efficiency
				measuresSubject to the
				approval of the Secretary, an eligible entity may update the list required
				under subparagraph (A)(i) to account for newly available efficiency
				technologies.
									(C)Existing energy efficiency
				programsAn eligible entity
				that, at any time before the date that is 60 days after the date of enactment
				of this section, has established an energy efficiency program for qualified
				consumers may use an existing list of energy efficiency measures,
				implementation plan, or measurement and verification system of that program to
				satisfy the requirements of subparagraph (A) if the Secretary determines the
				list, plan, or systems are consistent with the purposes of this section.
									(3)No interestA loan under this subsection shall bear no
				interest.
								(4)RepaymentWith respect to a loan under paragraph
				(1)—
									(A)the term shall not exceed 20 years from the
				date on which the loan is closed; and
									(B)except as provided in paragraph (6), the
				repayment of each advance shall be amortized for a period not to exceed 10
				years.
									(5)Amount of advancesAny advance of loan funds to an eligible
				entity in any single year shall not exceed 50 percent of the approved loan
				amount.
								(6)Special advance for start-up
				activities
									(A)In generalIn order to assist an eligible entity in
				defraying the appropriate start-up costs (as determined by the Secretary) of
				establishing new programs or modifying existing programs to carry out
				subsection (d), the Secretary shall allow an eligible entity to request a
				special advance.
									(B)AmountNo eligible entity may receive a special
				advance under this paragraph for an amount that is greater than 4 percent of
				the loan amount received by the eligible entity under paragraph (1).
									(C)RepaymentRepayment of the special advance—
										(i)shall be required during the 10-year period
				beginning on the date on which the special advance is made; and
										(ii)at the election of the eligible entity, may
				be deferred to the end of the 10-year period.
										(7)LimitationAll special advances shall be made under a
				loan described in paragraph (1) during the first 10 years of the term of the
				loan.
								(d)Loans to qualified consumers
								(1)Terms
				of loansLoans made by an
				eligible entity to qualified consumers using loan funds provided by the
				Secretary under subsection (c)—
									(A)may bear interest, not to exceed 3 percent,
				to be used for purposes that include—
										(i)to establish a loan loss reserve;
				and
										(ii)to offset personnel and program costs of
				eligible entities to provide the loans;
										(B)shall finance energy efficiency measures
				for the purpose of decreasing energy usage or costs of the qualified consumer
				by an amount that ensures, to the maximum extent practicable, that a loan term
				of not more than 10 years will not pose an undue financial burden on the
				qualified consumer, as determined by the eligible entity;
									(C)shall not be used to fund purchases of, or
				modifications to, personal property unless the personal property is or becomes
				attached to real property (including a manufactured home) as a fixture;
									(D)shall be repaid through charges added to
				the electric bill for the property for, or at which, energy efficiency measures
				are or will be implemented, on the condition that this requirement does not
				prohibit—
										(i)the voluntary prepayment of a loan by the
				owner of the property; or
										(ii)the use of any additional repayment
				mechanisms that are—
											(I)demonstrated to have appropriate risk
				mitigation features, as determined by the eligible entity; or
											(II)required if the qualified consumer is no
				longer a customer of the eligible entity; and
											(E)shall require an energy audit by an
				eligible entity to determine the impact of proposed energy efficiency measures
				on the energy costs and consumption of the qualified consumer.
									(2)ContractorsIn addition to any other qualified general
				contractor, eligible entities may serve as general contractors.
								(e)Contract for measurement and verification,
				training, and technical assistance
								(1)In generalNot later than 90 days after the date of
				enactment of this section, the Secretary—
									(A)shall establish a plan for measurement and
				verification, training, and technical assistance of the program; and
									(B)may enter into 1 or more contracts with a
				qualified entity for the purposes of—
										(i)providing measurement and verification
				activities; and
										(ii)developing a program to provide technical
				assistance and training to the employees of eligible entities to carry out this
				section.
										(2)Use of subcontractors
				authorizedA qualified entity
				that enters into a contract under paragraph (1) may use subcontractors to
				assist the qualified entity in carrying out the contract.
								(f)Fast Start demonstration projects
								(1)In generalThe Secretary shall offer to enter into
				agreements with eligible entities (or groups of eligible entities) that have
				energy efficiency programs described in subsection (c)(2)(C) to establish an
				energy efficiency loan demonstration projects consistent with the purposes of
				this section.
								(2)Evaluation criteriaIn determining which eligible entities to
				award loans under this section, the Secretary shall take into consideration
				eligible entities that—
									(A)implement approaches to energy audits and
				investments in energy efficiency measures that yield measurable and predictable
				savings;
									(B)use measurement and verification processes
				to determine the effectiveness of energy efficiency loans made by eligible
				entities;
									(C)include training for employees of eligible
				entities, including any contractors of such entities, to implement or oversee
				the activities described in subparagraphs (A) and (B);
									(D)provide for the participation of a majority
				of eligible entities in a State;
									(E)reduce the need for generating
				capacity;
									(F)provide efficiency loans to—
										(i)in the case of a single eligible entity,
				not fewer than 20,000 consumers; or
										(ii)in the case of a group of eligible
				entities, not fewer than 80,000 consumers; and
										(G)serve areas in which, as determined by the
				Secretary, a large percentage of consumers reside—
										(i)in manufactured homes; or
										(ii)in housing units that are more than 50
				years old.
										(3)Deadline for implementationTo the maximum extent practicable, the
				Secretary shall enter into agreements described in paragraph (1) by not later
				than 90 days after the date of enactment of this section.
								(4)Effect on availability of loans
				nationallyNothing in this
				subsection shall delay the availability of loans to eligible entities on a
				national basis beginning not later than 180 days after the date of enactment of
				this section.
								(5)Additional demonstration project
				authority
									(A)In generalThe Secretary may conduct demonstration
				projects in addition to the project required by paragraph (1).
									(B)Inapplicability of certain
				criteriaThe additional
				demonstration projects may be carried out without regard to subparagraphs (D),
				(F), or (G) of paragraph (2).
									(g)Additional authorityThe authority provided in this section is
				in addition to any other authority of the Secretary to offer loans under any
				other law.
							(h)Effective PeriodSubject to the availability of funds and
				except as otherwise provided in this section, the loans and other expenditures
				required to be made under this section shall be available until expended, with
				the Secretary authorized to make new loans as loans are repaid.
							(i)Regulations
								(1)In generalExcept as otherwise provided in this
				subsection, not later than 180 days after the date of enactment of this
				section, the Secretary shall promulgate such regulations as are necessary to
				implement this section.
								(2)ProcedureThe promulgation of the regulations and
				administration of this section shall be made without regard to—
									(A)the Statement of Policy of the Secretary of
				Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices
				of proposed rulemaking and public participation in rulemaking; and
									(B)chapter 35 of title 44, United States Code
				(commonly known as the Paperwork Reduction Act).
									(3)Congressional review of agency
				rulemakingIn carrying out
				this section, the Secretary shall use the authority provided under section 808
				of title 5, United States Code.
								(4)Interim regulationsNotwithstanding paragraphs (1) and (2), to
				the extent regulations are necessary to carry out any provision of this
				section, the Secretary shall implement such regulations through the
				promulgation of an interim
				rule.
								.
				6204.Funding of pending rural development loan
			 and grant applications
					(a)In generalThe Secretary shall use funds made
			 available under subsection (b) to provide funds for applications that are
			 pending on the date of enactment of this Act in accordance with the terms and
			 conditions of section 6029 of the Food, Conservation, and Energy Act of 2008
			 (Public Law 110–246; 122 Stat. 1955).
					(b)FundingNotwithstanding any other provision of law,
			 beginning in fiscal year 2014, of the funds of the Commodity Credit
			 Corporation, the Secretary shall use to carry out this section $150,000,000, to
			 remain available until expended.
					6205.Study of rural transportation
			 issues
					(a)In generalThe Secretary and the Secretary of
			 Transportation shall jointly conduct a study of transportation issues regarding
			 the movement of agricultural products, domestically produced renewable fuels,
			 and domestically produced resources for the production of electricity for rural
			 areas of the United States, and economic development in those areas.
					(b)InclusionsThe study shall include an examination
			 of—
						(1)the importance of freight transportation,
			 including rail, truck, and barge, to—
							(A)the delivery of equipment, seed,
			 fertilizer, and other products important to the development of agricultural
			 commodities and products;
							(B)the movement of agricultural commodities
			 and products to market;
							(C)the delivery of ethanol and other renewable
			 fuels;
							(D)the delivery of domestically produced
			 resources for use in the generation of electricity for rural areas;
							(E)the location of grain elevators, ethanol
			 plants, and other facilities;
							(F)the development of manufacturing facilities
			 in rural areas; and
							(G)the vitality and economic development of
			 rural communities;
							(2)the sufficiency in rural areas of
			 transportation capacity, the sufficiency of competition in the transportation
			 system, the reliability of transportation services, and the reasonableness of
			 transportation rates;
						(3)the sufficiency of facility investment in
			 rural areas necessary for efficient and cost-effective transportation;
			 and
						(4)the accessibility to shippers in rural
			 areas of Federal processes for the resolution of grievances arising within
			 various transportation modes.
						(c)Report to congressNot later than 1 year after the date of
			 enactment of this Act, the Secretary and the Secretary of Transportation shall
			 submit a report to Congress that contains the results of the study required
			 under subsection (a).
					(d)Periodic updatesThe Secretary and the Secretary of
			 Transportation shall publish triennially an updated version of the study
			 described in subsection (a).
					6206.Agricultural transportation
			 policySection 203 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1622) is amended by striking
			 subsection (j) and inserting the following:
					
						(j)Policy development
				proceedingsThe Secretary
				shall participate on behalf of the interests of agriculture and rural America
				in all policy development proceedings or other proceedings of the Surface
				Transportation Board that may establish freight rail transportation policy
				affecting agriculture and rural
				America.
						.
				6207.Value-added agricultural market development
			 program grantsSection 231(b)
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)) is
			 amended—
					(1)in paragraph (6)—
						(A)in subparagraph (B), by striking
			 and at the end;
						(B)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(D)veteran farmers or ranchers (as defined in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 2279(e))).
								; and
				
						(2)in paragraph (7)(B), by striking
			 2012 and inserting 2017.
					VIIResearch, Extension, and Related
			 Matters
			ANational Agricultural Research, Extension,
			 and Teaching Policy Act of 1977
				7101.National Agricultural Research, Extension,
			 Education, and Economics Advisory Board
					(a)Authorization of
			 appropriationsSection
			 1408(h) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3123(h)) is amended by striking 2012 and
			 inserting 2018.
					(b)Duties of National Agricultural Research,
			 Extension, Education, and Economics Advisory BoardSection
			 1408(c) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3123(c)) is amended—
						(1)in paragraph (3), by striking
			 and at the end;
						(2)in paragraph (4)(C), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(5)consult with industry groups on
				agricultural research, extension, education, and economics, and make
				recommendations to the Secretary based on that
				consultation.
								.
						7102.Specialty crop committeeSection 1408A of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123a) is
			 amended—
					(1)in subsection (b)—
						(A)by striking Individuals and
			 inserting the following:
							
								(1)EligibilityIndividuals
								;
						(B)by striking Members and
			 inserting the following:
							
								(2)ServiceMembers
								;
				and
						(C)by adding at the end the following:
							
								(3)DiversityMembership of the specialty crops committee
				shall reflect diversity in the specialty crops
				represented.
								;
						(2)in subsection (c), by adding at the end the
			 following:
						
							(6)Analysis of alignment of specialty crop
				committee recommendations with specialty crop research initiative grants
				awarded under section 412(d) of the Agricultural Research, Extension, and
				Education Reform Act of 1998 (7 U.S.C.
				7632).
							;
					(3)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively;
					(4)by inserting after subsection (c) the
			 following:
						
							(d)Consultation with specialty crop
				industryIn studying the
				scope and effectiveness of programs under subsection (a), the specialty crops
				committee shall consult on an ongoing basis with diverse sectors of the
				specialty crop industry.
							;
				and
					(5)in subsection (f) (as redesignated by
			 paragraph (3)), by striking subsection (d) and inserting
			 subsection (e).
					7103.Veterinary services grant
			 programThe National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by
			 inserting after section 1415A (7 U.S.C. 3151a) the following:
					
						1415B.Veterinary services grant program
							(a)DefinitionsIn this section:
								(1)Qualified entityThe term qualified entity
				means—
									(A)a for-profit or nonprofit entity located in
				the United States that operates a veterinary clinic providing veterinary
				services—
										(i)in a rural area, as defined in section
				343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a));
				and
										(ii)in response to a veterinarian shortage
				situation;
										(B)a State, national, allied, or regional
				veterinary organization or specialty board recognized by the American
				Veterinary Medical Association;
									(C)a college or school of veterinary medicine
				accredited by the American Veterinary Medical Association;
									(D)a university research foundation or
				veterinary medical foundation;
									(E)a department of veterinary science or
				department of comparative medicine accredited by the Department of
				Education;
									(F)a State agricultural experiment station;
				and
									(G)a State, local, or tribal government
				agency.
									(2)Veterinarian shortage
				situationThe term
				veterinarian shortage situation means a veterinarian shortage
				situation determined by the Secretary under section 1415A(b).
								(b)Establishment of program
								(1)Competitive grantsThe Secretary shall carry out a program to
				make competitive grants to qualified entities that carry out programs or
				activities described in paragraph (2) for the purpose of developing,
				implementing, and sustaining veterinary services.
								(2)Eligibility requirementsTo be eligible to receive a grant described
				in paragraph (1), a qualified entity shall carry out programs or activities
				that the Secretary determines will—
									(A)substantially relieve veterinarian shortage
				situations;
									(B)support or facilitate private veterinary
				practices engaged in public health activities; or
									(C)support or facilitate the practices of
				veterinarians who are participating in or have successfully completed a service
				requirement under section 1415A(a)(2).
									(c)Award processes and preferences
								(1)Application, evaluation, and input
				processesIn administering
				the grant program under this section, the Secretary shall—
									(A)use an appropriate application and
				evaluation process, as determined by the Secretary; and
									(B)seek the input of interested
				persons.
									(2)Grant preferencesIn selecting recipients of grants to be
				used for any of the purposes described in paragraphs (2) through (6) of
				subsection (d), the Secretary shall give a preference to qualified entities
				that provide documentation of coordination with other qualified entities, with
				respect to any such purpose.
								(3)Additional preferencesIn awarding grants under this section, the
				Secretary may develop additional preferences by taking into account the amount
				of funds available for grants and the purposes for which the grant funds will
				be used.
								(4)Applicability of other
				provisionsSections 1413B,
				1462(a), 1469(a)(3), 1469(c), and 1470 apply to the administration of the grant
				program under this section.
								(d)Use of grants To relieve veterinarian
				shortage situations and support veterinary servicesA qualified entity may use funds provided
				by grants under this section to relieve veterinarian shortage situations and
				support veterinary services for the following purposes:
								(1)To assist veterinarians with establishing
				or expanding practices for the purpose of—
									(A)equipping veterinary offices;
									(B)sharing in the reasonable overhead costs of
				the practices, as determined by the Secretary; or
									(C)establishing mobile veterinary facilities
				in which a portion of the facilities will address education or extension
				needs.
									(2)To promote recruitment (including for
				programs in secondary schools), placement, and retention of veterinarians,
				veterinary technicians, students of veterinary medicine, and students of
				veterinary technology.
								(3)To allow veterinary students, veterinary
				interns, externs, fellows, and residents, and veterinary technician students to
				cover expenses (other than the types of expenses described in 1415A(c)(5)) to
				attend training programs in food safety or food animal medicine.
								(4)To establish or expand accredited
				veterinary education programs (including faculty recruitment and retention),
				veterinary residency and fellowship programs, or veterinary internship and
				externship programs carried out in coordination with accredited colleges of
				veterinary medicine.
								(5)To assess veterinarian shortage situations
				and the preparation of applications submitted to the Secretary for designation
				as a veterinarian shortage situation under section 1415A(b).
								(6)To provide continuing education and
				extension, including veterinary telemedicine and other distance-based
				education, for veterinarians, veterinary technicians, and other health
				professionals needed to strengthen veterinary programs and enhance food
				safety.
								(e)Special requirements for certain
				grants
								(1)Terms of service requirements
									(A)In generalGrants provided under this section for the
				purpose specified in subsection (d)(1) shall be subject to an agreement between
				the Secretary and the grant recipient that includes a required term of service
				for the recipient, as established by the Secretary.
									(B)ConsiderationsIn establishing a term of service under
				subparagraph (A), the Secretary shall consider only—
										(i)the amount of the grant awarded; and
										(ii)the specific purpose of the grant.
										(2)Breach remedies
									(A)In generalAn agreement under paragraph (1) shall
				provide remedies for any breach of the agreement by the grant recipient,
				including repayment or partial repayment of the grant funds, with
				interest.
									(B)WaiverThe Secretary may grant a waiver of the
				repayment obligation for breach of contract if the Secretary determines that
				the grant recipient demonstrates extreme hardship or extreme need.
									(C)Treatment of amounts
				recoveredFunds recovered
				under this paragraph shall—
										(i)be credited to the account available to
				carry out this section; and
										(ii)remain available until expended.
										(f)Cost-Sharing requirements
								(1)Recipient shareSubject to paragraph (2), to be eligible to
				receive a grant under this section, a qualified entity shall provide matching
				non-Federal funds, either in cash or in-kind support, in an amount equal to not
				less than 25 percent of the Federal funds provided by the grant.
								(2)WaiverThe Secretary may establish, by regulation,
				conditions under which the cost-sharing requirements of paragraph (1) may be
				reduced or waived.
								(g)Prohibition on use of grant funds for
				constructionFunds made
				available for grants under this section may not be used—
								(1)to construct a new building or facility;
				or
								(2)to acquire, expand, remodel, or alter an
				existing building or facility, including site grading and improvement and
				architect fees.
								(h)RegulationsNot later than 1 year after the date of
				enactment of this section, the Secretary shall promulgate regulations to carry
				out this section.
							(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this section
				$10,000,000 for fiscal year 2014 and each fiscal year thereafter, to remain
				available until
				expended.
							.
				7104.Grants and fellowships for food and
			 agriculture sciences educationSection 1417(m) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(m)) is
			 amended by striking section $60,000,000 and all that follows and
			 inserting the
			 following:
					
						section—(1)$60,000,000 for each of fiscal years 1990
				through 2013; and
						(2)$40,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7105.Agricultural and food policy research
			 centersSection 1419A of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3155) is amended—
					(1)in the section heading, by inserting
			 Agricultural and
			 food before policy;
					(2)in subsection (a), in the matter preceding
			 paragraph (1)—
						(A)by striking Secretary may
			 and inserting Secretary shall, acting through the Office of the Chief
			 Economist,; and
						(B)by inserting with a history of
			 providing unbiased, nonpartisan economic analysis to Congress after
			 subsection (b);
						(3)in subsection (b), by striking other
			 research institutions and all that follows through shall be
			 eligible and inserting other public research institutions and
			 organizations shall be eligible;
					(4)in subsection (c)—
						(A)in the matter preceding paragraph (1), by
			 inserting , with preference given to policy research centers having
			 extensive databases, models, and demonstrated experience in providing Congress
			 with agricultural market projections, rural development analysis, agricultural
			 policy analysis, and baseline projections at the farm, multiregional, national,
			 and international levels, including information, analysis, and research
			 relating to drought mitigation, after with this section;
			 and
						(B)in paragraph (2), by inserting
			 applied after theoretical; and
						(5)by striking subsection (d) and inserting
			 the following:
						
							(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $10,000,000 for fiscal
				year 2013 and each fiscal year
				thereafter.
							.
					7106.Education grants to Alaska Native serving
			 institutions and Native Hawaiian serving institutionsSection 1419B of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3156) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking (or
			 grants without regard to any requirement for competition); and
						(B)in paragraph (3), by striking
			 2012 and inserting 2018; and
						(2)in subsection (b)(1), by striking
			 (or grants without regard to any requirement for competition);
			 and
					(3)in paragraph (3), by striking
			 2012 and inserting 2018.
					7107.Nutrition education programSection 1425(f) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175(f)) is
			 amended by striking 2012 and inserting
			 2018.
				7108.Continuing animal health and disease
			 research programsSection 1433
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3195) is amended by striking the section designation and heading
			 and all that follows through subsection (a) and inserting the following:
					
						1433.Appropriations for continuing animal health
				and disease research programs
							(a)Authorization of appropriations
								(1)In generalThere are authorized to be appropriated to
				support continuing animal health and disease research programs at eligible
				institutions such sums as are necessary, but not to exceed $25,000,000 for each
				of fiscal years 1991 through 2018.
								(2)Use of fundsFunds made available under this section
				shall be used—
									(A)to meet the expenses of conducting animal
				health and disease research, publishing and disseminating the results of such
				research, and contributing to the retirement of employees subject to the Act of
				March 4, 1940 (7 U.S.C. 331);
									(B)for administrative planning and direction;
				and
									(C)to purchase equipment and supplies
				necessary for conducting research described in subparagraph
				(A).
									.
				7109.Grants to upgrade agricultural and food
			 sciences facilities at 1890 land-grant colleges, including Tuskegee
			 UniversitySection 1447(b) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3222b(b)) is amended by striking 2012 and inserting
			 2018.
				7110.Grants to upgrade agricultural and food
			 sciences facilities and equipment at insular area land-grant
			 institutionsSection 1447B(d)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222b–2(d)) is amended by striking 2012 and
			 inserting 2018.
				7111.Hispanic-serving institutionsSection 1455(c) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3241(c)) is
			 amended by striking 2012 and inserting
			 2018.
				7112.Competitive grants for international
			 agricultural science and education programsSection 1459A of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b) is
			 amended by striking subsection (c) and inserting the following:
					
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)such sums as are necessary for each of
				fiscal years 1999 through 2013; and
							(2)$5,000,000 for each of fiscal years 2014
				through
				2018.
							.
				7113.University researchSection 1463 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3311) is amended
			 in each of subsections (a) and (b) by striking 2012 each place
			 it appears and inserting 2018.
				7114.Extension serviceSection 1464 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3312) is amended
			 by striking 2012 and inserting 2018.
				7115.Supplemental and alternative crops
					(a)Authorization of appropriations and
			 terminationSection 1473D of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3319d) is amended—
						(1)in subsection (a), by striking
			 2012 and inserting 2018; and
						(2)by adding at the end the following:
							
								(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
									(1)such sums as are necessary for each of
				fiscal years 2012 and 2013; and
									(2)$1,000,000 for each of fiscal years 2014
				through
				2018.
									.
						(b)Competitive grantsSection 1473D(c)(1) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3319d(c)(1)) is amended by striking use such research funding, special
			 or competitive grants, or other means, as the Secretary determines, and
			 inserting make competitive grants.
					7116.Capacity building grants for NLGCA
			 institutionsSection 1473F(b)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3319i(b)) is amended by striking 2012 and
			 inserting 2018.
				7117.Aquaculture assistance programs
					(a)Competitive grantsSection 1475(b) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3322(b)) is amended in the matter preceding paragraph (1) by inserting
			 competitive before grants.
					(b)Authorization of
			 appropriationsSection 1477
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3324) is amended to read as follows:
						
							1477.Authorization of appropriations
								(a)In generalThere are authorized to be appropriated to
				carry out this subtitle—
									(1)$7,500,000 for each of fiscal years 1991
				through 2013; and
									(2)$5,000,000 for each of fiscal years 2014
				through 2018.
									(b)Prohibition on useFunds made available under this section may
				not be used to acquire or construct a
				building.
								.
					7118.Rangeland research programsSection 1483(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3336(a)) is
			 amended by striking subtitle and all that follows and inserting
			 the
			 following:
					
						subtitle—(1)$10,000,000 for each of fiscal years 1991
				through 2013; and
						(2)$2,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7119.Special authorization for biosecurity
			 planning and responseSection
			 1484(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3351(a)) is amended by striking response such sums
			 as are necessary and all that follows and inserting the
			 following:
					
						response—(1)such sums as are necessary for each of
				fiscal years 2002 through 2013; and
						(2)$20,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7120.Distance education and resident instruction
			 grants program for insular area institutions of higher education
					(a)Distance education grants for insular
			 areas
						(1)Competitive grantsSection 1490(a) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3362(a)) is amended by striking or noncompetitive.
						(2)Authorization of
			 appropriationsSection
			 1490(f) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3362(f)) is amended by striking section
			 and all that follows and inserting the
			 following:
							
								section—(1)such sums as are necessary for each of
				fiscal years 2002 through 2013; and
								(2)$2,000,000 for each of fiscal years 2014
				through
				2018.
								.
						(b)Resident instruction grants for insular
			 areasSection 1491(c) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3363(c)) is amended by striking such sums as are necessary
			  and all that follows and inserting the
			 following:
						
							to carry out this
			 section—(1)such sums as are necessary for each of
				fiscal years 2002 through 2013; and
							(2)$2,000,000 for each of fiscal years 2014
				through
				2018.
							.
					BFood, Agriculture, Conservation, and Trade
			 Act of 1990
				7201.Best utilization of biological
			 applicationsSection 1624 of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is
			 amended—
					(1)by striking $40,000,000 for each
			 fiscal year; and
					(2)by inserting $40,000,000 for each of
			 fiscal years 2014 through 2018 after chapter.
					7202.Integrated management systemsSection 1627 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5821) is amended by striking
			 subsection (d) and inserting the following:
					
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section through the National
				Institute of Food and Agriculture $20,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7203.Sustainable agriculture technology
			 development and transfer programSection 1628 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5831) is amended by striking
			 subsection (f) and inserting the following:
					
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary for each of fiscal years 2014 through
				2018.
						.
				7204.National Training ProgramSection 1629 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5832) is amended by striking
			 subsection (i) and inserting the following:
					
						(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out the National Training Program
				$20,000,000 for each of fiscal years 2014 through
				2018.
						.
				7205.National Genetics Resources
			 ProgramSection 1635(b) of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)) is
			 amended—
					(1)by striking such funds as may be
			 necessary; and
					(2)by striking subtitle and all
			 that follows and inserting the
			 following:
						
							subtitle—(1)such sums as are necessary for each of
				fiscal years 1991 through 2013; and
							(2)$1,000,000 for each of fiscal years 2014
				through
				2018.
							.
					7206.National Agricultural Weather Information
			 SystemSection 1641(c) of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5855(c)) is
			 amended by inserting and $1,000,000 for each of fiscal years 2014
			 through 2018 before the period at the end.
				7207.Agricultural Genome
			 InitiativeSection 1671(c) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924(c))
			 is amended by adding at the end the following:
					
						(3)ConsortiaThe Secretary shall encourage awards under
				this section to consortia of eligible
				entities.
						.
				7208.High-priority research and extension
			 initiativesSection 1672 of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is
			 amended—
					(1)in the first sentence of subsection (a), by
			 striking subsections (e) through (i) of;
					(2)in subsection (b)(2)—
						(A)by striking the first sentence and
			 inserting the following:
							
								(A)In generalTo facilitate the making of research and
				extension grants under subsection (d), the Secretary may appoint a task force
				to make recommendations to the
				Secretary.
								;
				and
						(B)in the second sentence, by striking
			 The Secretary may not incur costs in excess of $1,000 for any fiscal
			 year in connection with each and inserting the following:
							
								(B)CostsThe Secretary may not incur costs in excess
				of $1,000 for any fiscal year in connection with
				a
								;
						(3)in subsection (e)—
						(A)by striking paragraphs (1) through (5),
			 (7), (8), (11) through (43), (47), (48), (51), and (52);
						(B)by redesignating paragraphs (6), (9), (10),
			 (44), (45), (46), (49), and (50) as paragraphs (1), (2), (3), (4), (5), (6),
			 (7), and (8), respectively; and
						(C)by adding at the end the following:
							
								(9)Cervidae initiativeResearch and extension grants may be made
				under this section to support collaborative research focusing on the
				development of viable strategies for the prevention, diagnosis, and treatment
				of parasites and diseases of farmed deer and elk such as epizootic hemorrhagic
				disease and chronic wasting disease and the mapping of the cervid
				genome.
								(10)Corn, soybean meal, cereal grains, and
				grain byproducts research and extensionResearch and extension grants may be made
				under this section for the purpose of carrying out or enhancing research to
				improve the digestibility, nutritional value, and efficiency of use of corn,
				soybean meal, cereal grains, and grain byproducts for the poultry and food
				animal production
				industries.
								;
						(4)by striking subsections (f), (g), and
			 (i);
					(5)by redesignating subsections (h) and (j) as
			 subsections (j) and (k), respectively;
					(6)by inserting after subsection (e) the
			 following:
						
							(f)Pulse health initiative
								(1)DefinitionsIn this subsection;
									(A)InitiativeThe term Initiative means the
				pulse health initiative established by paragraph (2).
									(B)PulseThe term pulse means dry
				beans, dry peas, lentils, and chickpeas or garbanzo beans.
									(2)EstablishmentNotwithstanding any other provision of law,
				during the period beginning on the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 and ending on September 30, 2018, the Secretary shall carry
				out a pulse crop health and extension initiative to address the critical needs
				of the pulse crop industry by developing and disseminating science-based tools
				and information, including—
									(A)research in health and nutrition, such
				as—
										(i)identifying global dietary patterns of
				pulse crops in relation to population health;
										(ii)researching pulse crop diets and the
				ability of the diets to reduce obesity and associated chronic disease
				(including cardiovascular disease, type 2 diabetes, and cancer); and
										(iii)identifying the underlying mechanisms of
				the health benefits of pulse crop consumption (including disease biomarkers,
				bioactive components, and relevant plant genetic components to enhance the
				health promoting value of pulse crops);
										(B)research in functionality, such as—
										(i)improving the functional properties of
				pulse crops and pulse fractions;
										(ii)developing new and innovative technologies
				to improve pulse crops as an ingredient in food products; and
										(iii)developing nutrient-dense food product
				solutions to ameliorate chronic disease and enhance food security
				worldwide;
										(C)research in sustainability to enhance
				global food security, such as—
										(i)plant breeding, genetics and genomics to
				improve productivity, nutrient density, and phytonutrient content for a growing
				world population;
										(ii)pest and disease management, including
				resistance to pests and diseases resulting in reduced application management
				strategies; and
										(iii)improving nitrogen fixation to reduce the
				carbon and energy footprint of agriculture;
										(D)optimizing pulse cropping systems to reduce
				water usage; and
									(E)education and technical service, such
				as—
										(i)providing technical expertise to help food
				companies include nutrient-dense pulse crops in innovative and healthy foods;
				and
										(ii)establishing an educational program to
				encourage the consumption and production of pulse crops in the United States
				and other countries.
										(3)Eligible entitiesThe Secretary may carry out the Initiative
				through—
									(A)Federal agencies, including the
				Agricultural Research Service and the National Institute of Food and
				Agriculture;
									(B)National Laboratories;
									(C)institutions of higher education;
									(D)research institutions or
				organizations;
									(E)private organizations or
				corporations;
									(F)State agricultural experiment
				stations;
									(G)individuals; or
									(H)groups consisting of 2 or more entities or
				individuals described in subparagraphs (A) through (G).
									(4)Research project grants
									(A)In generalIn carrying out this subsection, the
				Secretary shall award grants on a competitive basis.
									(B)In generalThe Secretary shall—
										(i)seek and accept proposals for
				grants;
										(ii)determine the relevance and merit of
				proposals through a system of peer review, in consultation with the pulse crop
				industry; and
										(iii)award grants on the basis of merit,
				quality, and relevance.
										(C)PrioritiesIn making grants under this subsection, the
				Secretary shall provide a higher priority to projects that—
										(i)are multistate, multiinstitutional, and
				multidisciplinary; and
										(ii)include explicit mechanisms to communicate
				results to the pulse crop industry and the public.
										(5)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this subsection $25,000,000 for each
				of fiscal years 2014 through 2018.
								(g)Forestry products advanced utilization
				research
								(1)EstablishmentThe Secretary shall establish a forestry
				and forestry products research and extension initiative to develop and
				disseminate science-based tools that address the needs of the forestry sector
				and their respective regions, forest and timberland owners and managers, and
				forestry products engineering, manufacturing, and related interests,
				including—
									(A)research in wood quality improvement with
				respect to lumber strength and grade yield;
									(B)improvement in forestry products, lumber,
				and evaluation standards and valuation techniques;
									(C)research and development of novel
				engineered lumber products and renewable energy from wood;
									(D)efforts to improve lumber quality and value
				based on forest management techniques;
									(E)efforts to improve forestry products
				conversion and manufacturing efficiency, productivity, and profitability over
				the long term (including forestry product marketing); and
									(F)other research to support the longevity,
				sustainability, and profitability of timberland through sound management and
				utilization.
									(2)Grants
									(A)In generalAs part of the initiative described in
				paragraph (1), the Secretary shall make grants to eligible entities to carry
				out the activities described in subparagraphs (A) through (F) of paragraph
				(1).
									(B)Eligible entitiesEntities eligible for grants described in
				subparagraph (A) shall include—
										(i)Federal agencies;
										(ii)National Laboratories
										(iii)colleges and universities;
										(iv)research institutions and
				organizations;
										(v)private organizations or
				corporations;
										(vi)State agricultural experiment stations;
				and
										(vii)groups consisting of 2 or more such
				entities.
										(C)PrioritiesIn making grants, the Secretary shall give
				higher priority to projects that—
										(i)are multistate, multiinstitutional, or
				multidisciplinary;
										(ii)include explicit mechanisms to communicate
				results to producers, forestry industry stakeholders, policymakers, and the
				public; and
										(iii)have—
											(I)extensive history and demonstrated
				experience in forestry and forestry products research;
											(II)existing capacity in forestry products
				research and dissemination; and
											(III)a demonstrated means of evaluating and
				responding to the needs of the related commercial sector.
											(D)Administration
										(i)Selection processIn awarding grants under this subsection,
				the Secretary shall—
											(I)seek and accept proposals;
											(II)determine the relevance and merit of
				proposals through a system of peer and merit review; and
											(III)award grants on the basis of merit,
				quality, and relevance.
											(ii)TermsThe term of a grant made under this
				paragraph may not exceed 10 years.
										(iii)Matching
				fundsThe Secretary shall
				require the recipient of a grant to provide funds or in-kind support from
				non-Federal sources in an amount that is at least equal to the amount provided
				by the Federal Government.
										(iv)Buildings and facilitiesFunds made available under this paragraph
				shall not be used for the construction of a new building or facility or the
				acquisition, expansion, remodeling, or alteration of an existing building or
				facility (including site grading and improvement, and architect fees).
										(v)CoordinationThe Secretary shall ensure that any
				activities carried out under this paragraph are done in coordination with the
				Forest Products Laboratory.
										(3)Authorization of appropriations
									(A)In generalThere is authorized to be appropriated to
				carry out this subsection $7,000,000 for each of fiscal years 2014 through
				2018.
									(B)Matching
				fundsTo the extent
				practicable, the Secretary shall match any funds received under subparagraph
				(A) with funds received for the research and development program of the Forest
				Service under section 3 of the Forest and
				Rangeland Renewable Resources Research Act of 1978 (16 U.S.C.
				1642).
									(h)Training coordination for food and
				agriculture protection
								(1)In generalThe Secretary shall make grants and enter
				into contracts or cooperative agreements with eligible entities described in
				paragraph (2) for the purposes of establishing a Comprehensive Food Safety
				Training Network.
								(2)Eligibility
									(A)In generalFor purposes of this subsection, an
				eligible entity is a multiinstitutional consortium that includes—
										(i)a nonprofit institution that provides
				administering food protection training; and
										(ii)1 or more training centers in institutions
				of higher education that have demonstrated expertise in developing and
				delivering community-based training in food and agricultural safety and
				defense.
										(B)RequirementsTo ensure that coordination and
				administration is provided across all the disciplines and provide comprehensive
				food protection training, the Secretary may only consider an entire consortium
				collectively rather than on an institution-by-institution basis.
									(C)MembershipAn eligible entity may alter the consortium
				membership to meet specific training expertise needs.
									(3)Duties of eligible entityAs a condition of the receipt of assistance
				under this subsection, an eligible entity, in cooperation with the Secretary,
				shall establish and maintain the network for an internationally integrated
				training system to enhance protection of the United States food supply,
				including, at a minimum—
									(A)developing curricula and a training network
				to provide basic, technical, management, and leadership training to regulatory
				and public health officials, producers, processors, and other agrifood
				businesses;
									(B)serving as the hub for the administration
				of an open training network;
									(C)implementing standards to ensure the
				delivery of quality training through a national curricula;
									(D)building and overseeing a nationally
				recognized instructor cadre to ensure the availability of highly qualified
				instructors;
									(E)reviewing training proposed through the
				National Institute of Food and Agriculture and other relevant Federal agencies
				that report to the Secretary on the quality and content of proposed and
				existing courses;
									(F)assisting Federal agencies in the
				implementation of food protection training requirements including requirements
				contained in the Agriculture Reform, Food,
				and Jobs Act of 2013, the FDA Food Safety Modernization Act
				(Public Law 111–353; 124 Stat. 3885), and amendments made by those Acts;
				and
									(G)performing evaluation and outcome-based
				studies to provide to the Secretary feedback on the effectiveness and impact of
				training and metrics on jurisdictions and sectors within the food safety
				system.
									(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $20,000,000 for each of
				fiscal years 2014 through 2018, to remain available until expended.
								(i)Farm animal agriculture integrated research
				initiative
								(1)Definition of initiativeIn this subsection, the term
				Initiative means the farm animal integrated research initiative
				established under paragraph (2).
								(2)EstablishmentNotwithstanding any other provision of law,
				during the period beginning on the date of enactment of the Agriculture Reform,
				Food, and Jobs Act of 2013 and ending on September 30, 2018, the Secretary
				shall carry out a farm animal integrated research initiative to address the
				critical needs of animal agriculture, by developing and disseminating
				science-based tools and information, including—
									(A)research to promote food security, such
				as—
										(i)improving feed efficiency;
										(ii)improving energetic efficiency;
										(iii)connecting genomics, pro­te­o­mics,
				met­a­bol­o­mics, and related phenomena to animal production;
										(iv)improving reproductive efficiency;
				and
										(v)enhancing pre- and post-harvest food safety
				systems;
										(B)research on the interrelationship between
				animal and human health, such as—
										(i)exploring new approaches for vaccine
				development;
										(ii)understanding and controlling zoonoses,
				including the impact of zoonoses on food safety;
										(iii)improving animal health through feed;
				and
										(iv)enhancing product quality and nutritive
				value; and
										(C)research on stewardship, such as—
										(i)minimizing or reducing the flow of
				nutrients from animal production systems;
										(ii)improving sustainability and increasing
				efficiency of natural resource use; and
										(iii)better understanding animal production
				systems and the interactions between animals, plants, and human
				management.
										(3)Eligible entitiesThe Secretary may carry out the Initiative
				through—
									(A)Federal agencies, including the
				Agricultural Research Service and the National Institute of Food and
				Agriculture;
									(B)National Laboratories;
									(C)institutions of higher education;
									(D)research institutions or
				organizations;
									(E)private organizations or
				corporations;
									(F)State agricultural experiment
				stations;
									(G)individuals; and
									(H)groups consisting of 2 or more entities or
				individuals described in subparagraphs (A) through (G).
									(4)Research project grants
									(A)In generalIn carrying out this subsection, the
				Secretary shall award grants on a competitive basis in accordance with
				subparagraphs (B) and (C).
									(B)Process for awarding grantsThe Secretary shall—
										(i)seek and accept proposals for
				grants;
										(ii)determine the relevance and merit of
				proposals through a system of peer review, in consultation with the animal
				agriculture industry; and
										(iii)award grants on the basis of merit,
				quality, and relevance.
										(C)PrioritiesIn making grants under this subsection, the
				Secretary shall give priority to projects that—
										(i)are multistate, multiinstitutional, and
				multidisciplinary; and
										(ii)include explicit mechanisms to communicate
				results to the animal agriculture industry and the public.
										(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $50,000,000 for each
				of fiscal years 2014 through
				2018.
								;
					(7)in subsection (j) (as redesignated by
			 paragraph (5)), by striking 2012 each place it appears and
			 inserting 2018; and
					(8)in subsection (k) (as redesignated by
			 paragraph (5)), by striking 2012 and inserting
			 2018.
					7209.Organic agriculture research and extension
			 initiativeSection 1672B of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is
			 amended—
					(1)in subsection (a)—
						(A)in the matter preceding paragraph (1), by
			 inserting , education, after support
			 research;
						(B)in paragraph (1), by inserting and
			 improvement after development;
						(C)in paragraph (2), by striking to
			 producers and processors who use organic methods and inserting
			 of organic agricultural production and methods to producers, processors,
			 and rural communities;
						(D)in paragraph (5), by inserting and
			 researching solutions to after identifying; and
						(E)in paragraph (6), by striking and
			 marketing and inserting , marketing, and food
			 safety;
						(2)by striking subsection (e);
					(3)by redesignating subsection (f) as
			 subsection (e); and
					(4)in paragraph (1) of subsection (e) (as so
			 redesignated)—
						(A)in the heading, by striking
			 for fiscal years 2008
			 through 2012;
						(B)in subparagraph (A), by striking
			 and at the end;
						(C)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(D)by adding at the end the following:
							
								(C)$16,000,000 for each of fiscal years 2014
				through 2018.
								.
				
						7210.Farm business managementSection 1672D(d) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925f(d)) is amended by striking
			 such sums as are necessary to carry out this section. and
			 inserting the following:
					
						to carry out this
			 section—(1)such sums as are necessary for fiscal year
				2013; and
						(2)$5,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7211.Regional centers of
			 excellenceSubtitle H of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting
			 after section 1672D (7 U.S.C. 5925) the following:
					
						1673.Regional centers of excellence
							(a)EstablishmentThe Secretary may prioritize regional
				centers of excellence established for specific agricultural commodities for the
				receipt of funding.
							(b)CompositionA regional center of excellence shall be
				composed of 1 or more colleges and universities (including land-grant
				institutions, schools of forestry, schools of veterinary medicine, or NLGCA
				Institutions (as defined in section 1404 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103))) that provide
				financial support to the regional center of excellence.
							(c)Criteria for regional centers of
				excellenceThe criteria for
				consideration to be a regional center of excellence shall include
				efforts—
								(1)to ensure coordination and
				cost-effectiveness by reducing unnecessarily duplicative efforts regarding
				research, teaching, and extension;
								(2)to leverage available resources by using
				public/private partnerships among agricultural industry groups, institutions of
				higher education, and the Federal Government;
								(3)to implement teaching initiatives to
				increase awareness and effectively disseminate solutions to target audiences
				through extension activities;
								(4)to increase the economic returns to rural
				communities by identifying, attracting, and directing funds to high-priority
				agricultural issues; and
								(5)to improve teaching capacity and
				infrastructure at colleges and universities (including land-grant institutions,
				schools of forestry, and schools of veterinary medicine, and NLGCA
				Institutions).
								(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $10,000,000 for each of
				fiscal years 2014 through
				2018.
							.
				7212.Assistive technology program for farmers
			 with disabilitiesSection
			 1680(c)(1) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 5933(c)(1)) is amended—
					(1)by striking is and inserting
			 are; and
					(2)by striking section and all
			 that follows and inserting the
			 following:
						
							section—(A)$6,000,000 for each of fiscal years 1999
				through 2013; and
							(B)$5,000,000 for each of fiscal years 2014
				through
				2018.
							.
					7213.National rural information center
			 clearinghouseSection 2381(e)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 3125b(e)) is amended by striking 2012 and inserting
			 2018.
				CAgricultural Research, Extension, and
			 Education Reform Act of 1998
				7301.Relevance and merit of agricultural
			 research, extension, and education funded by the DepartmentSection 103(a)(2) of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7613(a)(2)) is
			 amended—
					(1)by striking the paragraph designation and
			 heading and inserting the following:
						
							(2)Relevance and merit review of research,
				extension, and education
				grants
							;
					(2)in subparagraph (A)—
						(A)by inserting relevance and
			 before merit; and
						(B)by striking extension or
			 education and inserting, research, extension, or
			 education; and
						(3)in subparagraph (B) by inserting on
			 a continuous basis after procedures.
					7302.Integrated research, education, and
			 extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2012 and inserting 2018.
				7303.Support for research regarding diseases of
			 wheat, triticale, and barley caused by Fusarium graminearum or by Tilletia
			 indicaSection 408(e) of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7628(e)) is amended by striking such sums as may be necessary for each
			 of fiscal years 1999 through 2012 and inserting $10,000,000 for
			 each of fiscal years 2014 through 2018.
				7304.Grants for youth
			 organizationsSection 410(d)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7630(d)) is amended by striking section such sums as are
			 necessary and all that follows and inserting the
			 following:
					
						section—(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
						(2)$3,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7305.Specialty crop research
			 initiativeSection 412 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7632) is amended—
					(1)in subsection (b)(3), by inserting
			 handling and processing, after production
			 efficiency,;
					(2)in subsection (e)—
						(A)in paragraph (1)—
							(i)in subparagraph (B), by striking
			 and at the end;
							(ii)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
							(iii)by inserting after subparagraph (C) the
			 following:
								
									(D)consult with the specialty crops committee
				authorized under section 1408A of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123a) during the peer and
				merit review process.
									;
				and
							(B)in paragraph (3), by striking
			 non-Federal and all that follows through the end of the
			 paragraph and inserting other sources in an amount that is at least
			 equal to the amount provided by a grant received under this section.;
			 and
						(3)in subsection (h), by striking paragraph
			 (3) and inserting the following:
						
							(3)Subsequent fundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this
				section—
								(A)$25,000,000 for fiscal year 2014;
								(B)$30,000,000 for each of fiscal years 2015
				and 2016;
								(C)$65,000,000 for fiscal year 2017;
				and
								(D)$50,000,000 for fiscal year 2018 and each
				fiscal year
				thereafter.
								.
					7306.Food animal residue avoidance database
			 programSection 604(e) of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7642(e)) is amended by striking 2012 and inserting
			 2018.
				7307.Office of pest management
			 policySection 614(f) of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7653(f)) is amended—
					(1)by striking such sums as are
			 necessary; and
					(2)by striking section and all
			 that follows and inserting the
			 following:
						
							section—(1)such sums as are necessary for each of
				fiscal years 1999 through 2013; and
							(2)$3,000,000 for each of fiscal years 2014
				through
				2018.
							.
					7308.Authorization of regional integrated pest
			 management centersSubtitle B
			 of title VI of the Agricultural Research, Extension, and Education Reform Act
			 of 1998 (7 U.S.C. 7651 et seq.) is amended by adding at the end the
			 following:
					
						621.Authorization of regional integrated pest
				management centers
							(a)In generalThere are established 4 regional integrated
				pest management centers (referred to in this section as the
				Centers), which shall be located at such specific locations in the
				north central, northeastern, southern, and western regions of the United States
				as the Secretary shall specify.
							(b)PurposesThe purposes of the Centers shall
				be—
								(1)to strengthen the connection of the
				Department with production agriculture, research, and extension programs, and
				agricultural stakeholders throughout the United States;
								(2)to increase the effectiveness of providing
				pest management solutions for the private and public sectors;
								(3)to quickly respond to information needs of
				the public and private sectors; and
								(4)to improve communication among the relevant
				stakeholders.
								(c)DutiesIn meeting the purposes described in
				subsection (b) and otherwise carrying out this section, the Centers
				shall—
								(1)develop regional strategies to address pest
				management needs;
								(2)assist the Department and partner
				institutions of the Department in identifying, prioritizing, and coordinating a
				national pest management research, extension, and education program implemented
				on a regional basis;
								(3)establish a national pest management
				communication network that includes—
									(A)the agencies of the Department and other
				government agencies;
									(B)scientists at institutions of higher
				education; and
									(C)stakeholders focusing on pest management
				issues;
									(4)serve as regional hubs responsible for
				ensuring efficient access to pest management expertise and data available
				through institutions of higher education; and
								(5)on behalf of the Department, manage grants
				that can be most effectively and efficiently delivered at the regional level,
				as determined by the
				Secretary.
								.
				DOther Laws
				7401.Critical Agricultural Materials
			 ActSection 16(a) of the
			 Critical Agricultural Materials Act (7 U.S.C. 178n(a)) is amended—
					(1)by striking such sums as are
			 necessary; and
					(2)by striking Act and all that
			 follows and inserting the
			 following:
						
							Act—(1)such sums as are necessary for each of
				fiscal years 1991 through 2013; and
							(2)$2,000,000 for each of fiscal years 2014
				through
				2018.
							.
					7402.Equity in Educational Land-Grant Status Act
			 of 1994
					(a)Definition of 1994
			 institutionsSection 532 of
			 the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended to read as follows:
						
							532.Definition of 1994
				InstitutionsIn this part, the
				term 1994 Institutions means any 1 of the following:
								(1)Aaniiih Nakoda College.
								(2)Bay Mills Community College.
								(3)Blackfeet Community College.
								(4)Cankdeska Cikana Community College.
								(5)Chief Dull Knife Memorial College.
								(6)College of Menominee Nation.
								(7)College of the Muscogee Nation.
								(8)D–Q University.
								(9)Dine College.
								(10)Fond du Lac Tribal and Community
				College.
								(11)Fort Berthold Community College.
								(12)Fort Peck Community College.
								(13)Haskell Indian Nations University.
								(14)Ilisagvik College.
								(15)Institute of American Indian and Alaska
				Native Culture and Arts Development.
								(16)Keweenaw Bay Ojibwa Community
				College.
								(17)Lac Courte Oreilles Ojibwa Community
				College.
								(18)Leech Lake Tribal College.
								(19)Little Big Horn College.
								(20)Little Priest Tribal College.
								(21)Navajo Technical College.
								(22)Nebraska Indian Community College.
								(23)Northwest Indian College.
								(24)Oglala Lakota College.
								(25)Saginaw Chippewa Tribal College.
								(26)Salish Kootenai College.
								(27)Sinte Gleska University.
								(28)Sisseton Wahpeton College.
								(29)Sitting Bull College.
								(30)Southwestern Indian Polytechnic
				Institute.
								(31)Stone Child College.
								(32)Tohono O’odham Community College.
								(33)Turtle Mountain Community College.
								(34)United Tribes Technical College.
								(35)White Earth Tribal and Community
				College.
								.
					(b)Endowment for 1994 institutions
						(1)In generalSection 533 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended—
							(A)in subsection (a)(2)(A)(ii), by striking
			 of such Act as added by section 534(b)(1) of this part and
			 inserting of that Act (7 U.S.C. 343(b)(3)) and for programs for
			 children, youth, and families at risk and for Federally recognized tribes
			 implemented under section 3(d) of that Act (7 U.S.C. 343(d));
			 and
							(B)in subsection (b), in the first sentence by
			 striking 2012 and inserting 2018.
							(2)Conforming amendmentSection 3(d) of the Smith-Lever Act (7
			 U.S.C. 343(d)) is amended in the second sentence by inserting and, in
			 the case of programs for children, youth, and families at risk and for
			 Federally recognized tribes, the 1994 Institutions (as defined in section 532
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382)), before may compete for.
						(c)Institutional Capacity Building
			 GrantsSection 535 of the
			 Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public
			 Law 103–382) is amended by striking 2012 each place it appears
			 in subsections (b)(1) and (c) and inserting 2018.
					(d)Research grants
						(1)Authorization of
			 appropriationsSection 536(c)
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended in the first sentence by striking
			 2012 and inserting 2018.
						(2)Research grant requirementsSection 536(b) of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by striking with at least 1 other land-grant college or
			 university and all that follows and inserting the
			 following:
							
								with—(1)the Agricultural Research Service of the
				Department of Agriculture; or
								(2)at least 1—
									(A)other land-grant college or university
				(exclusive of another 1994 Institution);
									(B)non-land-grant college of agriculture (as
				defined in section 1404 of the National Agricultural Research, Extension, and
				Teaching Policy Act of 1977 (7 U.S.C. 3103)); or
									(C)cooperating forestry school (as defined in
				that
				section).
									.
						(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (d)(2) take effect on October 1, 2013.
					7403.Research Facilities ActSection 6(a) of the Research Facilities Act
			 (7 U.S.C. 390d(a)) is amended by striking 2012 and inserting
			 2018.
				7404.Competitive, Special, and Facilities
			 Research Grant ActSection 2
			 of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i)
			 is amended—
					(1)in subsection (b)(11)(A)—
						(A)in the matter preceding clause (i), by
			 striking 2012 and inserting 2018; and
						(B)in clause (i), by striking
			 integrated research and all that follows through ;
			 and and inserting integrated research, extension, and education
			 activities; and; and
						(2)by adding at the end the following:
						
							(l)Streamlining grant application
				processNot later than 1 year
				after the date of enactment of this subsection, the Secretary shall submit to
				Congress a report that includes—
								(1)an analysis of barriers that exist in the
				competitive grants process administered by the National Institute of Food and
				Agriculture that prevent eligible institutions and organizations with limited
				institutional capacity from successfully applying and competing for competitive
				grants; and
								(2)specific recommendations for future steps
				that the Department can take to streamline the competitive grants application
				process so as to remove the barriers and increase the success rates of
				applicants described in paragraph
				(1).
								.
					7405.Enhanced use lease authority pilot program
			 under Department of Agriculture Reorganization Act of 1994Section 308(b)(6) of the Department of
			 Agriculture Reorganization Act of 1994 (7 U.S.C. 3125a note; Public Law
			 103–354) is amended by striking subparagraph (A) and inserting the
			 following:
					
						(A)on September 30, 2018;
				or
						.
				7406.Renewable Resources Extension Act of
			 1978
					(a)Authorization of
			 appropriationsSection 6 of
			 the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended in
			 the first sentence by striking 2012 and inserting
			 2018.
					(b)Termination dateSection 8 of the Renewable Resources
			 Extension Act of 1978 (16 U.S.C. 1671 note; Public Law 95–306) is amended by
			 striking 2012 and inserting 2018.
					7407.National Aquaculture Act of
			 1980Section 10 of the National Aquaculture Act
			 of 1980 (16 U.S.C. 2809) is amended by striking 2012 each place
			 it appears and inserting 2018.
				7408.Beginning farmer and rancher development
			 program under Farm Security and Rural Investment Act of
			 2002Section 7405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3319f) is amended—
					(1)in subsection (c)(8)—
						(A)in subparagraph (B), by striking
			 and at the end;
						(B)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(D)beginning farmers and ranchers who are
				veterans (as defined in section 101 of title 38, United States
				Code).
								;
				and
						(2)by redesignating subsection (h) as
			 subsection (i);
					(3)by inserting after subsection (g) the
			 following:
						
							(h)State grants
								(1)Definition of eligible entityIn this subsection, the term eligible
				entity means—
									(A)an agency of a State or political
				subdivision of a State;
									(B)a national, State, or regional organization
				of agricultural producers; and
									(C)any other entity determined appropriate by
				the Secretary.
									(2)GrantsThe Secretary shall use such sums as are
				necessary of funds made available to carry out this section for each fiscal
				year under subsection (i) to make grants to States, on a competitive basis,
				which States shall use the grants to make grants to eligible entities to
				establish and improve farm safety programs at the local
				level.
								;
				and
					(4)in subsection (i) (as redesignated by
			 paragraph (2))—
						(A)in paragraph (1)—
							(i)in the heading, by striking
			 for fiscal years 2009
			 through 2012;
							(ii)in subparagraph (A), by striking
			 and at the end;
							(iii)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
							(iv)by adding at the end the following:
								
									(C)$17,000,000 for each of fiscal years 2014
				through 2018, to remain available until
				expended.
									;
				
							(B)in paragraph (2)—
							(i)in the heading, by striking
			 for fiscal years 2009
			 through 2012; and
							(ii)striking 2012 and inserting
			 2018; and
							(C)by striking paragraph (3).
						EFood, Conservation, and Energy Act of
			 2008
				IAgricultural Security
					7501.Agricultural biosecurity communication
			 centerSection 14112 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8912) is amended by
			 striking subsection (c) and inserting the following:
						
							(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
								(2)$2,000,000 for each of fiscal years 2014
				through
				2018.
								.
					7502.Assistance to build local capacity in
			 agricultural biosecurity planning, preparation, and responseSection 14113 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8913) is amended—
						(1)in subsection (a)(2)—
							(A)by striking such sums as may be
			 necessary; and
							(B)by striking subsection and
			 all that follows and inserting the
			 following:
								
									subsection—(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
									(2)$15,000,000 for each of fiscal years 2014
				through 2018.
									;
				and
							(2)in subsection (b)(2), by striking is
			 authorized to be appropriated to carry out this subsection and all that
			 follows and inserting the following:
							
								are
			 authorized to be appropriated to carry out this
			 subsection—(1)$25,000,000 for each of fiscal years 2008
				through 2013; and
								(2)$15,000,000 for each of fiscal years 2014
				through
				2018.
								.
						7503.Research and development of agricultural
			 countermeasuresSection
			 14121(b) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8921(b))
			 is amended by striking is authorized to be appropriated to carry out
			 this section and all that follows and inserting the
			 following:
						
							are authorized to be appropriated to
			 carry out this section—(1)$50,000,000 for each of fiscal years 2008
				through 2013; and
							(2)$15,000,000 for each of fiscal years 2014
				through
				2018.
							.
					7504.Agricultural biosecurity grant
			 programSection 14122(e) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8922(e)) is
			 amended—
						(1)by striking such sums as are
			 necessary; and
						(2)by striking section and all
			 that follows and inserting the
			 following:
							
								section—(1)such sums as are necessary for each of
				fiscal years 2008 through 2013, to remain available until expended; and
								(2)$5,000,000 for each of fiscal years 2014
				through 2018, to remain available until
				expended.
								.
						IIMiscellaneous
					7511.Grazinglands research
			 laboratorySection 7502 of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 112 Stat. 2019)
			 is amended by striking for the 5-year period beginning on the date of
			 enactment of this Act and inserting until September 30,
			 2018.
					7512.Budget submission and fundingSection 7506 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 7614c) is amended—
						(1)in subsection (a)—
							(A)by striking (a)
			 Definition of competitive
			 programs.—In this section, the term; and inserting the
			 following:
								
									(a)DefinitionsIn this section:
										(1)Competitive programsThe
				term
										;
				and
							(B)by adding at the end the following:
								
									(2)Covered programThe term covered program
				means—
										(A)each research program carried out by the
				Agricultural Research Service or the Economic Research Service for which annual
				appropriations are requested in the annual budget submission of the President;
				and
										(B)each competitive program (as defined in
				section 251(f)(1) of the Department of Agriculture Reorganization Act of 1994
				(7 U.S.C. 6971(f)(1))) carried out by the National Institute of Food and
				Agriculture for which annual appropriations are requested in the annual budget
				submission of the President.
										(3)Request for awardsThe term request for awards
				means a funding announcement published by the National Institute of Food and
				Agriculture that provides detailed information on funding opportunities at the
				Institute, including the purpose, eligibility, restriction, focus areas,
				evaluation criteria, regulatory information, and instructions on how to apply
				for such opportunities.
									;
				and
							(2)by adding at the end the following:
							
								(e)Additional Presidential budget submission
				requirement
									(1)In generalEach year, the President shall submit to
				Congress, together with the annual budget submission of the President, the
				information described in paragraph (2) for each funding request for a covered
				program.
									(2)Information describedThe information described in this paragraph
				includes—
										(A)baseline information, including with
				respect to each covered program—
											(i)the funding level for the program for the
				fiscal year preceding the year the annual budget submission of the President is
				submitted;
											(ii)the funding level requested in the annual
				budget submission of the President, including any increase or decrease in the
				funding level; and
											(iii)an explanation justifying any change from
				the funding level specified in clause (i) to the level specified in clause
				(ii);
											(B)with respect to each covered program that
				is carried out by the Economic Research Service or the Agricultural Research
				Service, the location and staff years of the program;
										(C)the proposed funding levels to be allocated
				to, and the expected publication date, scope, and allocation level for, each
				request for awards to be published under—
											(i)each priority area specified in section
				2(b)(2) of the Competitive, Special, and Facilities Research Grant Act (7
				U.S.C. 450i(b)(2));
											(ii)each research and extension project carried
				out under section 1621(a) of the Food, Agriculture, Conservation, and Trade Act
				of 1990 (7 U.S.C. 5811(a));
											(iii)each grant awarded under section 1672B(a)
				of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
				5925b(a));
											(iv)each grant awarded under section 412(b) of
				the Agricultural Research, Extension, and Education Reform Act of 1998 (7
				U.S.C. 7632(b)); and
											(v)each grant awarded under 7405(c)(1) of the
				Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(c)(1));
				or
											(D)any other information the Secretary
				determines will increase congressional oversight with respect to covered
				programs.
										(f)Report of the Secretary of
				AgricultureEach year on a
				date that is not later than the date on which the President submits the annual
				budget submission, the Secretary shall submit to Congress a report containing a
				description of the agricultural research, extension, and education activities
				carried out by the Federal Government during the fiscal year that immediately
				precedes the year for which the report is submitted, including—
									(1)a review of the extent to which those
				activities—
										(A)are duplicative or overlap within the
				Department of Agriculture; or
										(B)are similar to activities carried out
				by—
											(i)other Federal agencies;
											(ii)the States (including the District of
				Columbia, the Commonwealth of Puerto Rico, and other territories or possessions
				of the United States);
											(iii)institutions of higher education (as
				defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
				or
											(iv)the private sector; and
											(2)for each report submitted under this
				section on or after January 1, 2014, a 5-year projection of national priorities
				with respect to agricultural research, extension, and education, taking into
				account both domestic and international
				needs.
									.
						7513.Natural products research
			 programSection 7525 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5937) is amended by
			 striking subsection (e) and inserting the following:
						
							(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $7,000,000 for each of
				fiscal years 2014 through
				2018.
							.
					7514.Sun grant program
						(a)In generalSection 7526 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8114) is amended—
							(1)in subsection (a)(4)(B), by striking
			 the Department of Energy and inserting other appropriate
			 Federal agencies (as determined by the Secretary);
							(2)in subsection (b)(1)—
								(A)in subparagraph (A), by striking at
			 South Dakota State University;
								(B)in subparagraph (B), by striking at
			 the University of Tennessee at Knoxville;
								(C)in subparagraph (C), by striking at
			 Oklahoma State University;
								(D)in subparagraph (D), by striking at
			 Oregon State University;
								(E)in subparagraph (E), by striking at
			 Cornell University; and
								(F)in subparagraph (F), by striking at
			 the University of Hawaii;
								(3)in subsection (c)(1)—
								(A)in subparagraph (B), by striking
			 multistate and all that follows through technology
			 implementation and inserting integrated, multistate research,
			 extension, and education programs on technology development and technology
			 implementation;
								(B)by striking subparagraph (C); and
								(C)by redesignating subparagraph (D) as
			 subparagraph (C);
								(4)in subsection (d)—
								(A)in paragraph (1)—
									(i)by striking gasification and
			 inserting bioproducts; and
									(ii)by striking the Department of
			 Energy and inserting other appropriate Federal
			 agencies;
									(B)by striking paragraph (2);
								(C)by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively; and
								(D)in paragraph (1), by striking in
			 accordance with paragraph (2); and
								(5)in subsection (g), by striking
			 2012 and inserting 2018.
							(b)Conforming amendmentsSection 7526(f) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8114(f)) is amended—
							(1)in paragraph (1), by striking
			 subsection (c)(1)(D)(i) and inserting subsection
			 (c)(1)(C)(i); and
							(2)in paragraph (2), by striking
			 subsection (d)(1) and inserting subsection
			 (d).
							FMiscellaneous
				7601.Foundation for Food and Agriculture
			 Research
					(a)DefinitionsIn this section:
						(1)BoardThe term Board means the Board
			 of Directors described in subsection (e).
						(2)DepartmentThe term Department means the
			 Department of Agriculture.
						(3)FoundationThe term Foundation means the
			 Foundation for Food and Agriculture Research established under subsection
			 (b).
						(4)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(b)Establishment
						(1)In generalThe Secretary shall establish a nonprofit
			 corporation to be known as the Foundation for Food and Agriculture
			 Research.
						(2)StatusThe Foundation shall not be an agency or
			 instrumentality of the United States Government.
						(c)PurposesThe purposes of the Foundation shall
			 be—
						(1)to advance the research mission of the
			 Department by supporting agricultural research activities focused on addressing
			 key problems of national and international significance including—
							(A)plant health, production, and plant
			 products;
							(B)animal health, production, and
			 products;
							(C)food safety, nutrition, and health;
							(D)renewable energy, natural resources, and
			 the environment;
							(E)agricultural and food security;
							(F)agriculture systems and technology;
			 and
							(G)agriculture economics and rural
			 communities; and
							(2)to foster collaboration with agricultural
			 researchers from the Federal Government, institutions of higher education,
			 industry, and nonprofit organizations.
						(d)Duties
						(1)In generalThe Foundation shall—
							(A)award grants to, or enter into contracts,
			 memoranda of understanding, or cooperative agreements with, scientists and
			 entities, which may include agricultural research agencies in the Department,
			 university consortia, public-private partnerships, institutions of higher
			 education, nonprofit organizations, and industry, to efficiently and
			 effectively advance the goals and priorities of the Foundation;
							(B)in consultation with the Secretary—
								(i)identify existing and proposed Federal
			 intramural and extramural research and development programs relating to the
			 purposes of the Foundation described in subsection (c); and
								(ii)coordinate Foundation activities with those
			 programs so as to minimize duplication of existing efforts;
								(C)identify unmet and emerging agricultural
			 research needs after reviewing the Roadmap for Agricultural Research, Education
			 and Extension as required by section 7504 of the Food, Conservation, and Energy
			 Act of 2008 (7 U.S.C. 7614a);
							(D)facilitate technology transfer and release
			 of information and data gathered from the activities of the Foundation to the
			 agricultural research community;
							(E)promote and encourage the development of
			 the next generation of agricultural research scientists; and
							(F)carry out such other activities as the
			 Board determines to be consistent with the purposes of the Foundation.
							(2)AuthoritySubject to paragraph (3), the Foundation
			 shall be the sole entity responsible for carrying out the duties enumerated in
			 this subsection.
						(3)Relationship to other
			 activitiesThe activities
			 described in paragraph (1) shall be supplemental to any other activities at the
			 Department and shall not preempt any authority or responsibility of the
			 Department under another provision of law.
						(e)Board of directors
						(1)EstablishmentThe Foundation shall be governed by a Board
			 of Directors.
						(2)Composition
							(A)In generalThe Board shall be composed of appointed
			 and ex-officio, nonvoting members.
							(B)Ex-officio membersThe ex-officio members of the Board shall
			 be the following individuals or designees:
								(i)The Secretary.
								(ii)The Under Secretary of Agriculture for
			 Research, Education, and Economics.
								(iii)The Administrator of the Agricultural
			 Research Service.
								(iv)The Director of the National Institute of
			 Food and Agriculture.
								(v)The Director of the National Science
			 Foundation.
								(C)Appointed members
								(i)In generalThe ex-officio members of the Board under
			 subparagraph (B) shall, by majority vote, appoint to the Board 15 individuals,
			 of whom—
									(I)8 shall be selected from a list of
			 candidates to be provided by the National Academy of Sciences; and
									(II)7 shall be selected from lists of
			 candidates provided by industry.
									(ii)Requirements
									(I)ExpertiseThe ex-officio members shall ensure that a
			 majority of the members of the Board have actual experience in agricultural
			 research and, to the extent practicable, represent diverse sectors of
			 agriculture.
									(II)LimitationNo employee of the Federal Government may
			 serve as an appointed member of the Board under this subparagraph.
									(III)Not Federal employmentAppointment to the Board under this
			 subparagraph shall not constitute Federal employment.
									(iii)AuthorityAll appointed members of the Board shall be
			 voting members.
								(D)ChairThe Board shall, from among the members of
			 the Board, designate an individual to serve as Chair of the Board.
							(3)Initial meetingNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall convene a meeting of the ex-officio
			 members of the Board—
							(A)to incorporate the Foundation; and
							(B)to appoint the members of the Board in
			 accordance with paragraph (2)(C)(i).
							(4)Duties
							(A)In generalThe Board shall—
								(i)establish bylaws for the Foundation that,
			 at a minimum, include—
									(I)policies for the selection of future Board
			 members, officers, employees, agents, and contractors of the Foundation;
									(II)policies, including ethical standards,
			 for—
										(aa)the acceptance, solicitation, and
			 disposition of donations and grants to the Foundation; and
										(bb)the disposition of assets of the
			 Foundation, including appropriate limits on the ability of donors to designate,
			 by stipulation or restriction, the use or recipient of donated funds;
										(III)policies that would subject all employees,
			 fellows, trainees, and other agents of the Foundation (including members of the
			 Board) to the conflict of interest standards under section 208 of title 18,
			 United States Code;
									(IV)policies for writing, editing, printing,
			 publishing, and vending of books and other materials;
									(V)policies for the conduct of the general
			 operations of the Foundation, including a cap on administrative expenses for
			 recipients of a grant, contract, or cooperative agreement from the Foundation;
			 and
									(VI)specific duties for the Executive
			 Director;
									(ii)prioritize and provide overall direction
			 for the activities of the Foundation;
								(iii)evaluate the performance of the Executive
			 Director; and
								(iv)carry out any other necessary activities
			 regarding the Foundation.
								(B)Establishment of bylawsIn establishing bylaws under subparagraph
			 (A)(i), the Board shall ensure that the bylaws do not—
								(i)reflect unfavorably on the ability of the
			 Foundation to carry out the duties of the Foundation in a fair and objective
			 manner; or
								(ii)compromise, or appear to compromise, the
			 integrity of any governmental agency or program, or any officer or employee
			 employed by or involved in a governmental agency or program.
								(5)Terms and vacancies
							(A)Terms
								(i)In generalThe term of each member of the Board
			 appointed under paragraph (2)(C) shall be 5 years.
								(ii)Partial termsIf a member of the Board does not serve the
			 full term applicable under clause (i), the individual appointed to fill the
			 resulting vacancy shall be appointed for the remainder of the term of the
			 predecessor of the individual.
								(iii)TransitionA member of the Board may continue to serve
			 after the expiration of the term of the member until a successor is
			 appointed.
								(B)VacanciesAny vacancy in the membership of the Board
			 shall be filled in the manner in which the original position was made and shall
			 not affect the power of the remaining members to execute the duties of the
			 Board.
							(6)CompensationMembers of the Board may not receive
			 compensation for service on the Board but may be reimbursed for travel,
			 subsistence, and other necessary expenses incurred in carrying out the duties
			 of the Board.
						(7)Meetings and quorumA majority of the members of the Board
			 shall constitute a quorum for purposes of conducting business of the
			 Board.
						(f)Administration
						(1)Executive Director
							(A)In generalThe Board shall hire an Executive Director
			 who shall carry out such duties and responsibilities as the Board may
			 prescribe.
							(B)ServiceThe Executive Director shall serve at the
			 pleasure of the Board.
							(2)Administrative powers
							(A)In generalIn carrying out this section, the Board,
			 acting through the Executive Director, may—
								(i)adopt, alter, and use a corporate seal,
			 which shall be judicially noticed;
								(ii)hire, promote, compensate, and discharge 1
			 or more officers, employees, and agents, as may be necessary, and define the
			 duties of the officers, employees, and agents;
								(iii)solicit and accept any funds, gifts,
			 grants, devises, or bequests of real or personal property made to the
			 Foundation, including such support from private entities;
								(iv)prescribe the manner in which—
									(I)real or personal property of the Foundation
			 is acquired, held, and transferred;
									(II)general operations of the Foundation are to
			 be conducted; and
									(III)the privileges granted to the Board by law
			 are exercised and enjoyed;
									(v)with the consent of the applicable
			 executive department or independent agency, use the information, services, and
			 facilities of the department or agency in carrying out this section;
								(vi)enter into contracts with public and
			 private organizations for the writing, editing, printing, and publishing of
			 books and other material;
								(vii)hold, administer, invest, and spend any
			 gift, devise, or bequest of real or personal property made to the
			 Foundation;
								(viii)enter into such contracts, leases,
			 cooperative agreements, and other transactions as the Board considers
			 appropriate to conduct the activities of the Foundation;
								(ix)modify or consent to the modification of
			 any contract or agreement to which the Foundation is a party or in which the
			 Foundation has an interest;
								(x)take such action as may be necessary to
			 obtain patents and licenses for devices and procedures developed by the
			 Foundation and employees of the Foundation;
								(xi)sue and be sued in the corporate name of
			 the Foundation, and complain and defend in courts of competent
			 jurisdiction;
								(xii)appoint other groups of advisors as may be
			 determined necessary to carry out the functions of the Foundation; and
								(xiii)exercise such other incidental powers as
			 are necessary to carry out the duties and functions of the Foundation in
			 accordance with this section.
								(B)LimitationNo appointed member of the Board or officer
			 or employee of the Foundation or of any program established by the Foundation
			 (other than ex-officio members of the Board) shall exercise administrative
			 control over any Federal employee.
							(3)Records
							(A)AuditsThe Foundation shall—
								(i)provide for annual audits of the financial
			 condition of the Foundation; and
								(ii)make the audits, and all other records,
			 documents, and other papers of the Foundation, available to the Secretary and
			 the Comptroller General of the United States for examination or audit.
								(B)Reports
								(i)Annual report on foundation
									(I)In generalNot later than 5 months following the end
			 of each fiscal year, the Foundation shall publish a report for the preceding
			 fiscal year that includes—
										(aa)a description of Foundation activities,
			 including accomplishments; and
										(bb)a comprehensive statement of the operations
			 and financial condition of the Foundation.
										(II)Financial conditionEach report under subclause (I) shall
			 include a description of all gifts or grants to the Foundation of real or
			 personal property or money, which shall include—
										(aa)the source of the gifts or grants;
			 and
										(bb)any restrictions on the purposes for which
			 the gift or grant may be used.
										(III)AvailabilityThe Foundation shall—
										(aa)make copies of each report submitted under
			 subclause (I) available for public inspection; and
										(bb)on request, provide a copy of the report to
			 any individual.
										(IV)Public
			 meetingThe Board shall hold
			 an annual public meeting to summarize the activities of the Foundation.
									(ii)Grant reportingAny recipient of a grant under subsection
			 (d)(1)(A) shall provide the Foundation with a report at the conclusion of any
			 research or studies conducted the describes the results of the research or
			 studies, including any data generated.
								(4)Integrity
							(A)In generalTo ensure integrity in the operations of
			 the Foundation, the Board shall develop and enforce procedures relating to
			 standards of conduct, financial disclosure statements, conflict of interest
			 (including recusal and waiver rules), audits, and any other matters determined
			 appropriate by the Board.
							(B)Financial conflicts of
			 interestAny individual who
			 is an officer, employee, or member of the Board is prohibited from any
			 participation in deliberations by the Foundation of a matter that would
			 directly or predictably affect any financial interest of—
								(i)the individual;
								(ii)a relative (as defined in section 109 of
			 the Ethics in Government Act of 1978 (5 U.S.C. App.)) of that individual;
			 or
								(iii)a business organization or other entity in
			 which the individual has an interest, including an organization or other entity
			 with which the individual is negotiating employment.
								(5)Intellectual propertyThe Board shall adopt written standards to
			 govern ownership of any intellectual property rights derived from the
			 collaborative efforts of the Foundation.
						(6)LiabilityThe United States shall not be liable for
			 any debts, defaults, acts, or omissions of the Foundation nor shall the full
			 faith and credit of the United States extend to any obligations of the
			 Foundation.
						(g)Funds
						(1)Mandatory funding
							(A)In generalOn October 1, 2013, of the funds of the
			 Commodity Credit Corporation, the Secretary shall transfer to the Foundation to
			 carry out this section $200,000,000, to remain available until expended under
			 the conditions described in subparagraph (B).
							(B)Conditions on expenditureThe Foundation may use the funds made
			 available under subparagraph (A) to carry out the purposes of the Foundation
			 only to the extent that the Foundation secures an equal amount of non-Federal
			 matching funds for each expenditure.
							(C)Prohibition on constructionNone of the funds made available under
			 subparagraph (A) may be used for construction.
							(2)Separation of fundsThe Executive Director shall ensure that
			 any funds received under paragraph (1) are held in separate accounts from funds
			 received from nongovernmental entities as described in subsection
			 (f)(2)(A)(iii).
						7602.Agricultural and food law research, legal
			 tools, and information
					(a)FindingsCongress finds that—
						(1)the farms, ranches, and forests of the
			 United States are impacted by a complex and rapidly evolving web of competition
			 and international, Federal, State, and local laws (including
			 regulations);
						(2)objective, scholarly, and authoritative
			 agricultural and food law research, legal tools, and information helps the
			 farm, ranch, and forestry community contribute to the strength of the United
			 States through improved conservation, environmental protection, job creation,
			 economic development, renewable energy production, outdoor recreational
			 opportunities, and increased and diversified local and regional supplies of
			 food, fiber, and fuel; and
						(3)the vast agricultural community of the
			 United States, including farmers, ranchers, foresters, attorneys, policymakers,
			 and extension personnel, need access to agricultural and food law research and
			 information provided by an objective, scholarly, and neutral source.
						(b)PartnershipsThe Secretary, acting through the National
			 Agricultural Library, shall support the dissemination of objective, scholarly,
			 and authoritative agricultural and food law research, legal tools, and
			 information by entering into cooperative agreements with institutions of higher
			 education that on the date of enactment of this Act are carrying out objective
			 programs for research, legal tools, and information in agricultural and food
			 law.
					(c)Authorization of
			 appropriationsFor each
			 fiscal year, the Secretary may use not more than $5,000,000 of the amounts made
			 available to the National Agricultural Library to carry out this
			 section.
					VIIIForestry
			ARepeal of certain forestry
			 programs
				8001.Forest land enhancement program
					(a)RepealSection 4 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2103) is repealed.
					(b)Conforming amendmentSection 8002 of the Farm Security and Rural
			 Investment Act of 2002 (Public Law 107–171; 16 U.S.C. 2103 note) is amended by
			 striking subsection (a).
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013.
					8002.Hispanic-serving institution agricultural
			 land national resources leadership program
					(a)RepealSection 8402 of the Food, Conservation, and
			 Energy Act of 2008 (16 U.S.C. 1649a) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					8003.Tribal watershed forestry assistance
			 program
					(a)RepealSection 303 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6542) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					BReauthorization of Cooperative Forestry
			 Assistance Act of 1978 programs
				8101.State-wide assessment and strategies for
			 forest resourcesSection
			 2A(f)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2101a(f)(1)) is amended by striking 2012 and inserting
			 2018.
				CReauthorization of other forestry-Related
			 laws
				8201.Rural revitalization
			 technologiesSection
			 2371(d)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 6601(d)(2)) is amended by striking 2012 and inserting
			 2018.
				8202.Office of International
			 ForestrySection 2405(d) of
			 the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6704(d)) is amended
			 by striking 2012 and inserting 2018.
				8203.Insect and disease
			 infestationTitle VI of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by
			 adding at the end the following:
					
						602.Designation of treatment areas
							(a)Definition of declining forest
				healthIn this section, the
				term declining forest health means a forest that is
				experiencing—
								(1)substantially increased tree mortality due
				to insect or disease infestation; or
								(2)dieback due to infestation or defoliation
				by insects or disease.
								(b)Designation of treatment areas
								(1)Initial areasNot later than 60 days after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall, if requested by the
				Governor of the State, designate as part of an insect and disease treatment
				program 1 or more subwatersheds (sixth-level hydrologic units, according to the
				System of Hydrologic Unit Codes of the United States Geological Survey) in at
				least 1 national forest in each State that is experiencing an insect or disease
				epidemic.
								(2)Additional areasAfter the end of the 60-day period
				described in paragraph (1), the Secretary may designate additional
				subwatersheds under this section as needed to address insect or disease
				threats.
								(c)RequirementsTo be designated a subwatershed under
				subsection (b), the subwatershed shall be—
								(1)experiencing declining forest health, based
				on annual forest health surveys conducted by the Secretary;
								(2)at risk of experiencing substantially
				increased tree mortality over the next 15 years due to insect or disease
				infestation, based on the most recent National Insect and Disease Risk Map
				published by the Forest Service; or
								(3)in an area in which the risk of hazard
				trees poses an imminent risk to public infrastructure, health, or
				safety.
								(d)Treatment of areas
								(1)In generalThe Secretary may carry out priority
				projects on Federal land in the subwatersheds designated under subsection (b)
				to reduce the risk or extent of, or increase the resilience to, insect or
				disease infestation in the subwatersheds.
								(2)AuthorityAny project under paragraph (1) for which a
				public notice to initiate scoping is issued on or before September 30, 2018,
				may be carried out in accordance with subsections (b), (c), and (d) of section
				102, and sections 104, 105, and 106.
								(3)EffectProjects carried out under this subsection
				shall be considered authorized hazardous fuel reduction projects for purposes
				of the authorities described in paragraph (2).
								(4)ReportNot later than September 30, 2018, the
				Secretary shall issue a report on actions taken to carry out this subsection,
				including—
									(A)an evaluation of the progress towards
				project goals; and
									(B)recommendations for modifications to the
				projects and management treatments.
									(e)Tree
				retentionThe Secretary shall
				carry out projects under subsection (d) in a manner that maximizes the
				retention of old-growth and large trees, as appropriate for the forest type, to
				the extent that the trees promote stands that are resilient to insects and
				disease.
							(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $200,000,000 for each
				of fiscal years 2014 through
				2018.
							.
				8204.Stewardship end result contracting
			 projects
					(a)In generalTitle VI of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6591) (as amended by section 8203) is amended by adding
			 at the end the following:
						
							603.Stewardship end result contracting
				projects
								(a)DefinitionsIn this section:
									(1)ChiefThe term Chief means the Chief
				of the Forest Service.
									(2)DirectorThe term Director means the
				Director of the Bureau of Land Management.
									(b)ProjectsThe Chief and the Director, via agreement
				or contract as appropriate, may enter into stewardship contracting projects
				with private persons or other public or private entities to perform services to
				achieve land management goals for the national forests and the public lands
				that meet local and rural community needs.
								(c)Land management goalsThe land management goals of a project
				under subsection (b) may include—
									(1)road and trail maintenance or obliteration
				to restore or maintain water quality;
									(2)soil productivity, habitat for wildlife and
				fisheries, or other resource values;
									(3)setting of prescribed fires to improve the
				composition, structure, condition, and health of stands or to improve wildlife
				habitat;
									(4)removing vegetation or other activities to
				promote healthy forest stands, reduce fire hazards, or achieve other land
				management objectives;
									(5)watershed restoration and
				maintenance;
									(6)restoration and maintenance of wildlife and
				fish; or
									(7)control of noxious and exotic weeds and
				reestablishing native plant species.
									(d)Agreements or contracts
									(1)Procurement procedureA source for performance of an agreement or
				contract under subsection (b) shall be selected on a best-value basis,
				including consideration of source under other public and private agreements or
				contracts.
									(2)Contract for sale of propertyA contract entered into under this section
				may, at the discretion of the Secretary of Agriculture, be considered a
				contract for the sale of property under such terms as the Secretary may
				prescribe without regard to any other provision of law.
									(3)Term
										(A)In generalExcept as provided in subparagraph (B), the
				Chief and the Director may enter into a contract under subsection (b) in
				accordance with section 3903 of title 41, United States Code.
										(B)MaximumThe period of the contract under subsection
				(b) may exceed 5 years but may not exceed 10 years.
										(4)Offsets
										(A)In generalThe Chief and the Director may apply the
				value of timber or other forest products removed as an offset against the cost
				of services received under the agreement or contract described in subsection
				(b).
										(B)Methods of appraisalThe value of timber or other forest
				products used as an offset under subparagraph (A)—
											(i)shall be determined using appropriate
				methods of appraisal commensurate with the quantity of products to be removed;
				and
											(ii)may—
												(I)be determined using a unit of measure
				appropriate to the contracts; and
												(II)may include valuing products on a per-acre
				basis.
												(5)Relation to other lawsNotwithstanding subsections (d) and (g) of
				section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), the
				Chief may enter into an agreement or contract under subsection (b).
									(6)Contracting officerNotwithstanding any other provision of law,
				the Secretary or the Secretary of the Interior may determine the appropriate
				contracting officer to enter into and administer an agreement or contract under
				subsection (b).
									(e)Receipts
									(1)In generalThe Chief and the Director may collect
				monies from an agreement or contract under subsection (b) if the collection is
				a secondary objective of negotiating the contract that will best achieve the
				purposes of this section.
									(2)UseMonies from an agreement or contract under
				subsection (b)—
										(A)may be retained by the Chief and the
				Director; and
										(B)shall be available for expenditure without
				further appropriation at the project site from which the monies are collected
				or at another project site.
										(3)Relation to other laws
										(A)In generalNotwithstanding any other provision of law,
				the value of services received by the Chief or the Director under a stewardship
				contract project conducted under this section, and any payments made or
				resources provided by the contractor, Chief, or Director shall not be
				considered monies received from the National Forest System or the public
				lands.
										(B)Knutson-Vanderberg ActThe Act of June 9, 1930 (commonly known as
				the Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.) shall not
				apply to any agreement or contract under subsection (b).
										(f)Costs of removalNotwithstanding the fact that a contractor
				did not harvest the timber, the Chief may collect deposits from a contractor
				covering the costs of removal of timber or other forest products under—
									(1)the Act of August 11, 1916 (16 U.S.C. 490);
				and
									(2)the Act of June 30, 1914 (16 U.S.C.
				498).
									(g)Performance and payment guarantees
									(1)In generalThe Chief and the Director may require
				performance and payment bonds under sections 28.103–2 and 28.103–3 of the
				Federal Acquisition Regulation, in an amount that the contracting officer
				considers sufficient to protect the investment in receipts by the Federal
				Government generated by the contractor from the estimated value of the forest
				products to be removed under a contract under subsection (b).
									(2)Excess offset valueIf the offset value of the forest products
				exceeds the value of the resource improvement treatments, the Chief and the
				Director may—
										(A)collect any residual receipts under the Act
				of June 9, 1930 (commonly known as the Knutson-Vanderberg Act) (16
				U.S.C. 576 et seq.); and
										(B)apply the excess to other authorized
				stewardship projects.
										(h)Monitoring and evaluation
									(1)In generalThe Chief and the Director shall establish
				a multiparty monitoring and evaluation process that accesses the stewardship
				contracting projects conducted under this section.
									(2)ParticipantsOther than the Chief and Director,
				participants in the process described in paragraph (1) may include—
										(A)any cooperating governmental agencies,
				including tribal governments; and
										(B)any other interested groups or
				individuals.
										(i)ReportingNot later than 1 year after the date of
				enactment of this section, and annually thereafter, the Chief and the Director
				shall report to the Committee on Agriculture, Nutrition, and Forestry of the
				Senate and the Committee on Agriculture of the House of Representatives
				on—
									(1)the status of development, execution, and
				administration of agreements or contracts under subsection (b);
									(2)the specific accomplishments that have
				resulted; and
									(3)the role of local communities in the
				development of agreements or contract
				plans.
									.
					(b)Conforming amendmentSection 347 of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note;
			 Public Law 105–277) is repealed.
					8205.Healthy forests reserve program
					(a)Definition of acreage owned by Indian
			 tribesSection 502(e)(3) of
			 the Healthy Forests Restoration Act (16 U.S.C. 6572(e)(3)) is amended—
						(1)in subparagraph (C), by striking
			 subparagraphs (A) and (B) and inserting clauses (i) and
			 (ii);
						(2)by redesignating subparagraphs (A) through
			 (C) as clauses (i) through (iii), respectively, and indenting appropriately;
			 and
						(3)by striking In the case of
			 and inserting the following:
							
								(A)Definition of acreage owned by Indian
				tribesIn this paragraph, the
				term acreage owned by Indian tribes includes—
									(i)land that is held in trust by the United
				States for Indian tribes or individual Indians;
									(ii)land, the title to which is held by Indian
				tribes or individual Indians subject to Federal restrictions against alienation
				or encumbrance;
									(iii)land that is subject to rights of use,
				occupancy, and benefit of certain Indian tribes;
									(iv)land that is held in fee title by an Indian
				tribe;
									(v)land that is owned by a native corporation
				formed under section 17 of the Act of June 18, 1934 (commonly known as the
				Indian Reorganization Act) (25 U.S.C. 477) or section 8 of the
				Alaska Native Claims Settlement Act (43 U.S.C. 1607); or
									(vi)a combination of 1 or more types of land
				described in clauses (i) through (v).
									(B)Enrollment of acreageIn the case
				of
								.
						(b)Change in funding source for healthy
			 forests reserve programSection 508 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6578) is amended—
						(1)in subsection (a), by striking
			 In
			 general and inserting Fiscal years 2009 through
			 2013;
						(2)by redesignating subsection (b) as
			 subsection (d); and
						(3)by inserting after subsection (a) the
			 following:
							
								(b)Fiscal years 2014 through
				2018There is authorized to
				be appropriated to the Secretary of Agriculture to carry out this section
				$9,750,000 for each of fiscal years 2014 through 2018.
								(c)Additional source of fundsIn addition to funds appropriated pursuant
				to the authorization of appropriations in subsection (b) for a fiscal year, the
				Secretary may use such amount of the funds appropriated for that fiscal year to
				carry out the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590a et
				seq.) as the Secretary determines necessary to cover the cost of technical
				assistance, management, and enforcement responsibilities for land enrolled in
				the healthy forests reserve program pursuant to subsections (a) and (b) of
				section
				504.
								.
						DMiscellaneous provisions
				8301.McIntire-Stennis Cooperative Forestry
			 Act
					(a)1890 waiversSection 4 of Public Law 87–788 (commonly
			 known as the McIntire-Stennis Cooperative Forestry Act) (16 U.S.C.
			 582a–3) is amended by inserting The matching funds requirement shall not
			 be applicable to eligible 1890 Institutions (as defined in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601)) if the allocation is below $200,000. before The Secretary
			 is authorized in the second sentence.
					(b)ParticipationSection 8 of Public Law 87–788 (commonly
			 known as the McIntire-Stennis Cooperative Forestry Act) (16 U.S.C.
			 582a–7) is amended by inserting the Federated States of Micronesia,
			 American Samoa, the Northern Mariana Islands, the District of Columbia,
			 before and Guam.
					(c)Effective
			 dateThe amendments made by
			 this section take effect on October 1, 2013.
					8302.Revision of strategic plan for forest
			 inventory and analysis
					(a)Revision requiredNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall revise the strategic
			 plan for forest inventory and analysis initially prepared pursuant to section
			 3(e) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16
			 U.S.C. 1642(e)) to address the requirements imposed by subsection (b).
					(b)Elements of revised strategic
			 planIn revising the
			 strategic plan, the Secretary of Agriculture shall describe in detail the
			 organization, procedures, and funding needed to achieve each of the
			 following:
						(1)Complete the transition to a fully
			 annualized forest inventory program and include inventory and analysis of
			 interior Alaska.
						(2)Implement an annualized inventory of trees
			 in urban settings, including the status and trends of trees and forests, and
			 assessments of their ecosystem services, values, health, and risk to pests and
			 diseases.
						(3)Report information on renewable biomass
			 supplies and carbon stocks at the local, State, regional, and national level,
			 including by ownership type.
						(4)Engage State foresters and other users of
			 information from the forest inventory and analysis in reevaluating the list of
			 core data variables collected on forest inventory and analysis plots with an
			 emphasis on demonstrated need.
						(5)Improve the timeliness of the timber
			 product output program and accessibility of the annualized information on that
			 database.
						(6)Foster greater cooperation among the forest
			 inventory and analysis program, research station leaders, and State foresters
			 and other users of information from the forest inventory and analysis.
						(7)Availability of and access to non-Federal
			 resources to improve information analysis and information management.
						(8)Collaborate with the Natural Resources
			 Conservation Service, National Aeronautics and Space Administration, National
			 Oceanic and Atmospheric Administration, and United States Geological Survey to
			 integrate remote sensing, spatial analysis techniques, and other new
			 technologies in the forest inventory and analysis program.
						(9)Understand and report on changes in land
			 cover and use.
						(10)Expand existing programs to promote
			 sustainable forest stewardship through increased understanding, in partnership
			 with other Federal agencies, of the over 10 million family forest owners, their
			 demographics, and the barriers to forest stewardship.
						(11)Implement procedures to improve the
			 statistical precision of estimates at the sub-State level.
						(c)Submission of revised strategic
			 planThe Secretary of
			 Agriculture shall submit the revised strategic plan to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate.
					8303.Reimbursement of fire funds
					(a)Definition of StateIn this section, the term
			 State means—
						(1)a State; and
						(2)the Commonwealth of Puerto Rico.
						(b)In generalIf a State seeks reimbursement for amounts
			 expended for resources and services provided to another State for the
			 management and suppression of a wildfire, the Secretary of Agriculture, subject
			 to subsections (c) and (d)—
						(1)may accept the reimbursement amounts from
			 the other State; and
						(2)shall pay those amounts to the State
			 seeking reimbursement.
						(c)Mutual assistance agreementAs a condition of seeking and providing
			 reimbursement under subsection (b), the State seeking reimbursement and the
			 State providing reimbursement must each have a mutual assistance agreement with
			 the Forest Service or another Federal agency for providing and receiving
			 wildfire management and suppression resources and services.
					(d)Terms and conditionsThe Secretary of Agriculture may prescribe
			 the terms and conditions determined to be necessary to carry out subsection
			 (b).
					(e)Effect on prior
			 reimbursementsAny acceptance
			 of funds or reimbursements made by the Secretary of Agriculture before the date
			 of enactment of this Act that otherwise would have been authorized under this
			 section shall be considered to have been made in accordance with this
			 section.
					IXEnergy
			9001.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
				(1)by redesignating paragraphs (9) through
			 (12) and (13) and (14) as paragraphs (10) through (13) and (15) and (16)
			 respectively;
				(2)by inserting after paragraph (8) the
			 following:
					
						(9)Forest
				productThe term forest
				product means a product made from materials derived from the practice of
				forestry or the management of growing timber, including—
							(A)pulp, paper, paperboard, pellets, lumber,
				and wood products; and
							(B)any recycled products derived from forest
				materials.
							;
				and
				(3)by inserting after paragraph (13) (as
			 redesignated by paragraph (1)) the following:
					
						(14)Renewable chemicalThe term renewable chemical
				means a monomer, polymer, plastic, formulated product, or chemical substance
				produced from renewable
				biomass.
						.
				9002.Biobased markets program
				(a)In generalSection 9002 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8102) is amended—
					(1)in subsection (a)—
						(A)in paragraph (2)(A)(i)—
							(i)in subclause (I), by striking
			 and at the end;
							(ii)in subclause (II)(bb), by striking the
			 period at the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(III)establish a targeted biobased-only
				procurement requirement under which the procuring agency shall issue a certain
				number of biobased-only contracts when the procuring agency is purchasing
				products, or purchasing services that include the use of products, that are
				included in a biobased product category designated by the
				Secretary.
									;
				and
							(B)in paragraph (3)—
							(i)in subparagraph (B)—
								(I)in clause (v), by inserting as
			 determined to be necessary by the Secretary based on the availability of
			 data, before provide information;
								(II)by redesignating clauses (v) and (vi) as
			 clauses (vii) and (viii), respectively; and
								(III)by inserting after clause (iv) the
			 following:
									
										(v)require reporting of quantities and types
				of biobased products purchased by procuring agencies;
										(vi)focus on products that meet the biobased
				content requirements, including forest products, that apply an innovative
				approach to growing, harvesting, sourcing, procuring, processing,
				manufacturing, or application of biobased products regardless of the date of
				entry of the products into the
				marketplace;
										;
				and
								(ii)by adding at the end the following:
								
									(F)Required designationsNot later than 1 year after the date of
				enactment of this subparagraph, the Secretary shall begin to designate
				intermediate ingredients or feedstocks and assembled and finished biobased
				products in the guidelines issued under this
				paragraph.
									;
							(2)in subsection (b)—
						(A)in paragraph (3)—
							(i)by striking The Secretary
			 and inserting the following:
								
									(A)In generalThe
				Secretary
									;
				and
							(ii)by adding at the end the following:
								
									(B)Auditing and complianceThe Secretary may carry out such auditing
				and compliance activities as the Secretary determines to be necessary to ensure
				compliance with subparagraph (A).
									; and
				
							(B)by adding at the end the following:
							
								(4)Assembled and finished
				productsNot later than 1
				year after the date of enactment of this paragraph, the Secretary shall begin
				issuing criteria for determining which assembled and finished products may
				qualify to receive the label under paragraph
				(1).
								;
						(3)by redesignating subsections (d), (e), (f),
			 (g), and (h) as subsections (e), (f), (g), (i), and (j), respectively;
					(4)by inserting after subsection (c) the
			 following:
						
							(d)Outreach, education, and promotion
								(1)In generalThe Secretary may engage in outreach,
				educational, and promotional activities intended to increase knowledge,
				awareness, and benefits of biobased products.
								(2)Authorized activitiesIn carrying out this subsection, the
				Secretary may—
									(A)conduct consumer education and outreach
				(including consumer and awareness surveys);
									(B)conduct outreach to and support for State
				and local governments interested in implementing biobased purchasing
				programs;
									(C)partner with industry and nonprofit groups
				to produce educational and outreach materials and conduct educational and
				outreach events;
									(D)sponsor special conferences and events to
				bring together buyers and sellers of biobased products; and
									(E)support pilot and demonstration
				projects.
									;
					(5)in subsection (h) (as redesignated by
			 paragraph (3))—
						(A)in paragraph (2)—
							(i)in the matter preceding subparagraph (A) by
			 striking The report and inserting Each report under
			 paragraph (1);
							(ii)in subparagraph (A), by striking
			 and at the end;
							(iii)in subparagraph (B)(ii), by striking the
			 period at the end and inserting a semicolon; and
							(iv)by adding at the end the following:
								
									(C)the progress made by other Federal agencies
				in compliance with the biobased procurement requirements, including the
				quantity of purchases made; and
									(D)the status of outreach, educational, and
				promotional activities carried out by the Secretary under subsection (d),
				including the attainment of specific milestones and overall
				results.
									;
				and
							(B)by adding at the end the following:
							
								(3)Economic impact study and report
									(A)In generalThe Secretary shall conduct a study to
				assess the economic impact of the biobased products industry, including—
										(i)the quantity of biobased products
				sold;
										(ii)the value of the biobased products;
										(iii)the quantity of jobs created;
										(iv)the quantity of petroleum displaced;
										(v)other environmental benefits; and
										(vi)areas in which the use or manufacturing of
				biobased products could be more effectively used, including identifying any
				technical and economic obstacles and recommending how those obstacles can be
				overcome.
										(B)ReportNot later than 180 days after the date of
				enactment of this subparagraph, the Secretary shall submit to Congress a report
				describing the results of the study conducted under subparagraph
				(A).
									;
						(6)by inserting after subsection (g) (as
			 redesignated by paragraph (3)) the following:
						
							(h)Forest products laboratory
				coordinationIn determining
				whether products are eligible for the USDA Certified Biobased
				Product label, the Secretary (acting through the Forest Products
				Laboratory) shall provide appropriate technical and other assistance to the
				program and applicants for forest
				products.
							;
				and
					(7)in subsection (j) (as redesignated by
			 paragraph (3))—
						(A)in the heading of paragraph (1), by
			 inserting for fiscal years
			 2008 through 2012 after funding;
						(B)in the heading of paragraph (2), by
			 inserting for fiscal years
			 2009 through 2013 after funding; and
						(C)by adding at the end the following:
							
								(3)Fiscal years 2014 through
				2018There is authorized to
				be appropriated to carry out this section $2,000,000 for each of fiscal years
				2014 through 2018.
								(4)Mandatory funding for fiscal years 2014
				through 2018Of the funds of
				the Commodity Credit Corporation, the Secretary shall use to carry out this
				section $3,000,000 for each of fiscal years 2014 through
				2018.
								.
						(b)Conforming amendmentSection 944(c)(2)(A) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16253(c)(2)(A)) is amended by striking section
			 9002(h)(1) and inserting section 9002(b).
				9003.Biorefinery, renewable chemical, and
			 biobased product manufacturing assistance
				(a)Program adjustments
					(1)In generalSection 9003 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103) is amended—
						(A)in the section heading, by inserting
			 , renewable chemical, and
			 biobased product manufacturing after
			 Biorefinery;
						(B)in subsection (a), in the matter preceding
			 paragraph (1), by inserting renewable chemicals, and biobased product
			 manufacturing after advanced biofuels,;
						(C)in subsection (b)—
							(i)by redesignating paragraphs (1) and (2) as
			 paragraphs (2) and (3), respectively; and
							(ii)by inserting before paragraph (2) (as so
			 redesignated) the following:
								
									(1)Biobased product
				manufacturingThe term
				biobased product manufacturing means development, construction,
				and retrofitting of technologically new commercial-scale processing and
				manufacturing equipment and required facilities that will be used to convert
				renewable chemicals and other biobased outputs of biorefineries into end-user
				products on a commercial scale.
									;
				and
							(D)in subsection (c)—
							(i)in paragraph (1), by striking
			 and at the end;
							(ii)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(3)grants and loan guarantees to fund the
				development and construction of renewable chemical and biobased product
				manufacturing
				facilities.
									.
							(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on October 1, 2013.
					(b)FundingSection 9003(h) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8103(h)) is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)Mandatory funding
								(A)In generalSubject to subparagraph (B), of the funds
				of the Commodity Credit Corporation, the Secretary shall use for the cost of
				loan guarantees under this section, to remain available until expended—
									(i)$100,000,000 for fiscal year 2014;
				and
									(ii)$58,000,000 for each of fiscal years 2015
				and 2016.
									(B)Biobased product
				manufacturingOf the total
				amount of funds made available for fiscal years 2014 and 2015 under
				subparagraph (A), the Secretary use for the cost of loan guarantees under this
				section not more than $25,000,000 to promote biobased product
				manufacturing.
								;
				and
					(2)in paragraph (2), by striking
			 2013 and inserting 2018.
					9004.Bioenergy program for advanced
			 biofuelsSection 9005(g) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)) is
			 amended—
				(1)in the heading of paragraph (1), by
			 inserting for fiscal years
			 2009 through 2012 after funding;
				(2)in the heading of paragraph (2), by
			 inserting for fiscal years
			 2009 through 2013 after funding;
				(3)by redesignating paragraph (3) as paragraph
			 (4); and
				(4)by inserting after paragraph (2) the
			 following:
					
						(3)Fiscal years 2014 through
				2018There is authorized to
				be appropriated to carry out this section $20,000,000 for each of fiscal years
				2014 through
				2018.
						.
				9005.Biodiesel fuel education
			 programSection 9006(d) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(d)) is
			 amended—
				(1)in paragraph (1)—
					(A)in the heading, by striking
			 Fiscal years 2009 through
			 2012 and inserting Mandatory funding ;
			 and
					(B)by striking 2012 and
			 inserting 2018; and
					(2)in paragraph (2), by striking fiscal
			 year 2013 and inserting each of fiscal years 2014 through
			 2018.
				9006.Rural Energy for America Program
				(a)Program adjustments
					(1)In generalSection 9007 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8107) is amended—
						(A)in subsection (b)(2)—
							(i)in subparagraph (C), by striking
			 and at the end;
							(ii)by redesignating subparagraph (D) as
			 subparagraph (E); and
							(iii)by inserting after subparagraph (C) the
			 following:
								
									(D)a council (as defined in section 1528 of
				the Agriculture and Food Act of 1981 (16 U.S.C. 3451));
				and
									;
				and
							(B)in subsection (c)—
							(i)in paragraph (1)(A), by inserting ,
			 such as for agricultural and associated residential purposes after
			 electricity;
							(ii)by striking paragraph (3);
							(iii)by redesignating paragraph (4) as paragraph
			 (3);
							(iv)in paragraph (3) (as so redesignated), by
			 striking subparagraph (A) and inserting the following:
								
									(A)GrantsThe amount of a grant under this subsection
				shall not exceed the lesser of—
										(i)$500,000; and
										(ii)25 percent of the cost of the activity
				carried out using funds from the grant.
										;
				and
							(v)by adding at the end the following:
								
									(4)Tiered application process
										(A)In generalIn providing loan guarantees and grants
				under this subsection, the Secretary shall use a 3-tiered application process
				that reflects the size of proposed projects in accordance with this
				paragraph.
										(B)Tier 1The Secretary shall establish a separate
				application process for projects for which the cost of the activity funded
				under this subsection is not more than $80,000.
										(C)Tier 2The Secretary shall establish a separate
				application process for projects for which the cost of the activity funded
				under this subsection is greater than $80,000 but less than $200,000.
										(D)Tier 3The Secretary shall establish a separate
				application process for projects for which the cost of the activity funded
				under this subsection is equal to or greater than $200,000.
										(E)Application processThe Secretary shall establish an
				application, evaluation, and oversight process that is the most simplified for
				tier I projects and more comprehensive for each subsequent
				tier.
										.
							(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on October 1, 2013.
					(b)FundingSection 9007(g) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8107(g)) is amended—
					(1)in the heading of paragraph (1), by
			 inserting for fiscal years
			 2009 through 2012 after funding;
					(2)in the heading of paragraph (2), by
			 inserting for fiscal years
			 2009 through 2012 after funding;
					(3)in the heading of paragraph (3), by
			 inserting for fiscal years
			 2009 through 2013 after funding; and
					(4)by adding at the end the following:
						
							(4)Fiscal years 2014 through
				2018There is authorized to
				be appropriated to carry out this section $20,000,000 for each of fiscal years
				2014 through 2018.
							(5)Mandatory funding for fiscal years 2014
				through 2018Of the funds of
				the Commodity Credit Corporation, the Secretary shall use to carry out this
				section $68,200,000 for each of fiscal years 2014 through
				2018.
							.
					9007.Biomass research and
			 developmentSection 9008(h) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108(h)) is
			 amended—
				(1)in the heading of paragraph (1), by
			 inserting for fiscal years
			 2009 through 2012 after funding;
				(2)in the heading of paragraph (2), by
			 inserting for fiscal years
			 2009 through 2013 after funding; and
				(3)by adding at the end the following:
					
						(3)Fiscal years 2014 through
				2018There is authorized to
				be appropriated to carry out this section $30,000,000 for each of fiscal years
				2014 through 2018.
						(4)Mandatory funding for fiscal years 2014
				through 2018Of the funds of
				the Commodity Credit Corporation, the Secretary shall use to carry out this
				section $26,000,000 for each of fiscal years 2014 through
				2018.
						.
				9008.Feedstock flexibility program for bioenergy
			 producersSection 9010(b) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is
			 amended—
				(1)in paragraph (1)(A), by striking
			 2013 and inserting 2018; and
				(2)in paragraph (2)(A), by striking
			 2013 and inserting 2018.
				9009.Biomass Crop Assistance
			 ProgramSection 9011 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is amended to
			 read as follows:
				
					9011.Biomass Crop Assistance Program
						(a)DefinitionsIn this section:
							(1)BCAPThe term BCAP means the
				Biomass Crop Assistance Program established under this section.
							(2)BCAP project areaThe term BCAP project area
				means an area that—
								(A)has specified boundaries that are submitted
				to the Secretary by the project sponsor and subsequently approved by the
				Secretary;
								(B)includes producers with contract acreage
				that will supply a portion of the renewable biomass needed by a biomass
				conversion facility; and
								(C)is physically located within an
				economically practicable distance from the biomass conversion facility.
								(3)Contract acreageThe term contract acreage
				means eligible land that is covered by a BCAP contract entered into with the
				Secretary.
							(4)Eligible crop
								(A)In generalThe term eligible crop means a
				crop of renewable biomass.
								(B)ExclusionsThe term eligible crop does
				not include—
									(i)any crop that is eligible to receive
				payments under title I of the Food, Conservation, and Energy Act of 2008 (7
				U.S.C. 8702 et seq.) or an amendment made by that title; or
									(ii)any plant that is invasive or noxious or
				species or varieties of plants that credible risk assessment tools or other
				credible sources determine are potentially invasive, as determined by the
				Secretary in consultation with other appropriate Federal or State departments
				and agencies.
									(5)Eligible land
								(A)In generalThe term eligible land
				includes—
									(i)agricultural and nonindustrial private
				forest lands (as defined in section 5(c) of the Cooperative Forestry Assistance
				Act of 1978 (16 U.S.C. 2103a(c))); and
									(ii)land enrolled in the conservation reserve
				program established under subchapter B of chapter I of subtitle D of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) or the Agricultural
				Conservation Easement Program established under subtitle H of title XII of that
				Act under a contract that will expire at the end of the current fiscal
				year.
									(B)ExclusionsThe term eligible land does
				not include—
									(i)Federal- or State-owned land;
									(ii)land that is native sod, as of the date of
				enactment of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et
				seq.);
									(iii)land enrolled in the conservation reserve
				program established under subchapter B of chapter 1 of subtitle D of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.), other than land
				described in subparagraph (A)(ii); or
									(iv)land enrolled in the Agricultural
				Conservation Easement Program established under subtitle H of title XII of that
				Act, other than land described in subparagraph (A)(ii).
									(6)Eligible material
								(A)In generalThe term eligible material
				means renewable biomass harvested directly from the land, including crop
				residue from any crop that is eligible to receive payments under title I of the
				Agriculture Reform, Food, and Jobs Act of
				2013 or an amendment made by that title.
								(B)InclusionsThe term eligible material
				shall only include—
									(i)eligible material that is collected or
				harvested by the eligible material owner—
										(I)directly from—
											(aa)National Forest System;
											(bb)Bureau of Land Management land;
											(cc)non-Federal land; or
											(dd)land owned by an individual Indian or
				Indian tribe that is held in trust by the United States for the benefit of the
				individual Indian or Indian tribe or subject to a restriction against
				alienation imposed by the United States;
											(II)in a manner that is consistent with—
											(aa)a conservation plan;
											(bb)a forest stewardship plan; or
											(cc)a plan that the Secretary determines is
				equivalent to a plan described in item (aa) or (bb) and consistent with
				Executive Order 13112 (42 U.S.C. 4321 note; relating to invasive
				species);
											(ii)if woody eligible material, woody eligible
				material that is produced on land other than contract acreage that—
										(I)is a byproduct of a preventative treatment
				that is removed to reduce hazardous fuel or to reduce or contain disease or
				insect infestation; and
										(II)if harvested from Federal land, is
				harvested in accordance with section 102(e) of the Healthy Forests Restoration
				Act of 2003 (16 U.S.C. 6512(e)); and
										(iii)eligible material that is delivered to a
				qualified biomass conversion facility to be used for heat, power, biobased
				products, research, or advanced biofuels.
									(C)ExclusionsThe term eligible material
				does not include—
									(i)material that is whole grain from any crop
				that is eligible to receive payments under title I of the
				Agriculture Reform, Food, and Jobs Act of
				2013 or an amendment made by that title, including—
										(I)barley, corn, grain sorghum, oats, rice, or
				wheat;
										(II)honey;
										(III)mohair;
										(IV)oilseeds, including canola, crambe,
				flaxseed, mustard seed, rapeseed, safflower seed, soybeans, sesame seed, and
				sunflower seed;
										(V)peanuts;
										(VI)pulse;
										(VII)chickpeas, lentils, and dry peas;
										(VIII)dairy products;
										(IX)sugar; and
										(X)wool and cotton boll fiber;
										(ii)animal waste and byproducts, including fat,
				oil, grease, and manure;
									(iii)food waste and yard waste;
									(iv)algae;
									(v)woody eligible material that—
										(I)is removed outside contract acreage;
				and
										(II)is not a byproduct of a preventative
				treatment to reduce hazardous fuel or to reduce or contain disease or insect
				infestation;
										(vi)any woody eligible material collected or
				harvested outside contract acreage that would otherwise be used for existing
				market products; or
									(vii)bagasse.
									(7)ProducerThe term producer means an
				owner or operator of contract acreage that is physically located within a BCAP
				project area.
							(8)Project sponsorThe term project sponsor
				means—
								(A)a group of producers; or
								(B)a biomass conversion facility.
								(9)Socially disadvantaged farmer or
				rancherThe term
				socially disadvantaged farmer or rancher has the meaning given the
				term in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act
				of 1990 (7 U.S.C. 2279(e)).
							(b)Establishment and purposeThe Secretary shall establish and
				administer a Biomass Crop Assistance Program to—
							(1)support the establishment and production of
				eligible crops for conversion to bioenergy in selected BCAP project areas;
				and
							(2)assist agricultural and forest land owners
				and operators with the collection, harvest, storage, and transportation of
				eligible material for use in a biomass conversion facility.
							(c)BCAP project area
							(1)In generalThe Secretary shall provide financial
				assistance to a producer of an eligible crop in a BCAP project area.
							(2)Selection of project areas
								(A)In generalTo be considered for selection as a BCAP
				project area, a project sponsor shall submit to the Secretary a proposal that,
				at a minimum, includes—
									(i)a description of the eligible land and
				eligible crops of each producer that will participate in the proposed BCAP
				project area;
									(ii)a letter of commitment from a biomass
				conversion facility that the facility will use the eligible crops intended to
				be produced in the proposed BCAP project area;
									(iii)evidence that the biomass conversion
				facility has sufficient equity available, as determined by the Secretary, if
				the biomass conversion facility is not operational at the time the proposal is
				submitted to the Secretary; and
									(iv)any other information about the biomass
				conversion facility or proposed biomass conversion facility that the Secretary
				determines necessary for the Secretary to be reasonably assured that the plant
				will be in operation by the date on which the eligible crops are ready for
				harvest.
									(B)BCAP project area selection
				criteriaIn selecting BCAP
				project areas, the Secretary shall consider—
									(i)the volume of the eligible crops proposed
				to be produced in the proposed BCAP project area and the probability that those
				crops will be used for the purposes of the BCAP;
									(ii)the volume of renewable biomass projected
				to be available from sources other than the eligible crops grown on contract
				acres;
									(iii)the anticipated economic impact in the
				proposed BCAP project area;
									(iv)the opportunity for producers and local
				investors to participate in the ownership of the biomass conversion facility in
				the proposed BCAP project area;
									(v)the participation rate by—
										(I)beginning farmers or ranchers (as defined
				in accordance with section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a))); or
										(II)socially disadvantaged farmers or
				ranchers;
										(vi)the impact on soil, water, and related
				resources;
									(vii)the variety in biomass production
				approaches within a project area, including (as appropriate)—
										(I)agronomic conditions;
										(II)harvest and postharvest practices;
				and
										(III)monoculture and poly­cul­ture crop
				mixes;
										(viii)the range of eligible crops among project
				areas; and
									(ix)any additional information that the
				Secretary determines to be necessary.
									(3)Contract
								(A)In generalOn approval of a BCAP project area by the
				Secretary, each producer in the BCAP project area shall enter into a contract
				directly with the Secretary.
								(B)Minimum termsAt a minimum, a contract under this
				subsection shall include terms that cover—
									(i)an agreement to make available to the
				Secretary, or to an institution of higher education or other entity designated
				by the Secretary, such information as the Secretary considers to be appropriate
				to promote the production of eligible crops and the development of biomass
				conversion technology;
									(ii)compliance with the highly erodible land
				conservation requirements of subtitle B of title XII of the Food Security Act
				of 1985 (16 U.S.C. 3811 et seq.) and the wetland conservation requirements of
				subtitle C of title XII of that Act (16 U.S.C. 3821 et seq.);
									(iii)the implementation of (as determined by the
				Secretary)—
										(I)a conservation plan;
										(II)a forest stewardship plan; or
										(III)a plan that is equivalent to a conservation
				or forest stewardship plan; and
										(iv)any additional requirements that Secretary
				determines to be necessary.
									(C)DurationA contract under this subsection shall have
				a term of not more than—
									(i)5 years for annual and perennial crops;
				or
									(ii)15 years for woody biomass.
									(4)Relationship to other
				programsIn carrying out this
				subsection, the Secretary shall provide for the preservation of cropland base
				and yield history applicable to the land enrolled in a BCAP contract.
							(5)Payments
								(A)In generalThe Secretary shall make establishment and
				annual payments directly to producers to support the establishment and
				production of eligible crops on contract acreage.
								(B)Amount of establishment payments
									(i)In generalSubject to clause (ii), the amount of an
				establishment payment under this subsection shall be not more than 50 percent
				of the costs of establishing an eligible perennial crop covered by the contract
				but not to exceed $500 per acre, including—
										(I)the cost of seeds and stock for
				perennials;
										(II)the cost of planting the perennial crop, as
				determined by the Secretary; and
										(III)in the case of nonindustrial private
				forestland, the costs of site preparation and tree planting.
										(ii)Socially disadvantaged farmers or
				ranchersIn the case of
				socially disadvantaged farmers or ranchers, the costs of establishment may not
				exceed $750 per acre.
									(C)Amount of annual payments
									(i)In generalSubject to clause (ii), the amount of an
				annual payment under this subsection shall be determined by the
				Secretary.
									(ii)ReductionThe Secretary shall reduce an annual
				payment by an amount determined to be appropriate by the Secretary, if—
										(I)an eligible crop is used for purposes other
				than the production of energy at the biomass conversion facility;
										(II)an eligible crop is delivered to the
				biomass conversion facility;
										(III)the producer receives a payment under
				subsection (d);
										(IV)the producer violates a term of the
				contract; or
										(V)the Secretary determines a reduction is
				necessary to carry out this section.
										(D)ExclusionThe Secretary shall not make any BCAP
				payments on land for which payments are received under the conservation reserve
				program established under subchapter B of chapter 1 of subtitle D of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) or the agricultural
				conservation easement program established under subtitle H of title XII of that
				Act.
								(d)Assistance with collection, harvest,
				storage, and transportation
							(1)In generalThe Secretary shall make a payment for the
				delivery of eligible material to a biomass conversion facility to—
								(A)a producer of an eligible crop that is
				produced on BCAP contract acreage; or
								(B)a person with the right to collect or
				harvest eligible material, regardless of whether the eligible material is
				produced on contract acreage.
								(2)Payments
								(A)Costs coveredA payment under this subsection shall be in
				an amount described in subparagraph (B) for—
									(i)collection;
									(ii)harvest;
									(iii)storage; and
									(iv)transportation to a biomass conversion
				facility.
									(B)AmountSubject to paragraph (3), the Secretary may
				provide matching payments at a rate of up to $1 for each $1 per ton provided by
				the biomass conversion facility, in an amount not to exceed $20 per dry ton for
				a period of 4 years.
								(3)Limitation on assistance for bcap contract
				acreageAs a condition of the
				receipt of an annual payment under subsection (c), a producer receiving a
				payment under this subsection for collection, harvest, storage, or
				transportation of an eligible crop produced on BCAP acreage shall agree to a
				reduction in the annual payment.
							(e)ReportNot later than 4 years after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report on the
				dissemination by the Secretary of the best practice data and information
				gathered from participants receiving assistance under this section.
						(f)Funding
							(1)In generalOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section $38,600,000 for
				each of fiscal years 2014 through 2018.
							(2)Collection, harvest, storage, and
				transportation paymentsOf
				the amount made available under paragraph (1) for each fiscal year, the
				Secretary shall use not less than 10 percent, nor more than 50 percent, of the
				amount to make collection, harvest, transportation, and storage payments under
				subsection
				(d)(2).
							.
			9010.Repeal of forest biomass for
			 energySection 9012 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8112) is
			 repealed.
			9011.Community wood energy program
				(a)Definition of biomass consumer
			 cooperativeSection 9013(a)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(a)) is
			 amended—
					(1)by redesignating paragraphs (1) and (2) as
			 paragraphs (2) and (3), respectively; and
					(2)by inserting before paragraph (2) (as so
			 redesignated) the following:
						
							(1)Biomass consumer cooperativeThe term biomass consumer
				cooperative means a consumer membership organization the purpose of
				which is to provide members with services or discounts relating to the purchase
				of biomass heating products or biomass heating
				systems.
							.
					(b)Grant programSection 9013(b)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8113(b)(1)) is amended—
					(1)in subparagraph (A), by striking
			 and after the semicolon at the end;
					(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(C)grants of up to $50,000 to biomass consumer
				cooperatives for the purpose of establishing or expanding biomass consumer
				cooperatives that will provide consumers with services or discounts relating
				to—
								(i)the purchase of biomass heating
				systems;
								(ii)biomass heating products, including wood
				chips, wood pellets, and advanced biofuels; or
								(iii)the delivery and storage of biomass of
				heating
				products.
								.
					(c)Matching
			 fundsSection 9013(d) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(d)) is
			 amended—
					(1)by striking A State or local
			 government that receives a grant under subsection (b) and inserting the
			 following:
						
							(1)State and local governmentsA State or local government that receives a
				grant under subparagraph (A) or (B) of subsection
				(b)(1)
							;
				and
					(2)by adding at the end the following:
						
							(2)Biomass consumer cooperativesA biomass consumer cooperative that
				receives a grant under subsection (b)(1)(C) shall contribute an amount of
				non-Federal funds (which may include State, local, and nonprofit funds and
				membership dues) toward the establishment or expansion of a biomass consumer
				cooperative that is at least equal to 50 percent of the amount of Federal funds
				received for that
				purpose.
							.
					(d)Authorization of
			 appropriationsSection
			 9013(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8113(e)) is amended by striking 2013 and inserting
			 2018.
				9012.Repeal of renewable fertilizer
			 studySection 9003 of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2096)
			 is repealed.
			XHorticulture
			10001.Specialty crops market news
			 allocationSection 10107(b) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1622b(b)) is amended
			 by striking 2012 and inserting 2018.
			10002.Repeal of grant program to improve movement
			 of specialty cropsSection
			 10403 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1622c) is
			 repealed.
			10003.Farmers market and local food promotion
			 programSection 6 of the
			 Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is
			 amended—
				(1)in the section heading, by adding
			 and local
			 food after market;
				(2)in subsection (a)—
					(A)by inserting and Local Food
			 after Market;
					(B)by striking farmers’ markets and to
			 promote; and
					(C)by inserting and local food capacity
			 development before the period at the end;
					(3)in subsection (b), by striking paragraph
			 (1) and inserting the following:
					
						(1)In generalThe purposes of the Program are to increase
				domestic consumption of and access to locally and regionally produced
				agricultural products by developing, improving, expanding, and providing
				outreach, training, and technical assistance to, or assisting in the
				development, improvement and expansion of—
							(A)domestic farmers’ markets, roadside stands,
				community-supported agriculture programs, agritourism activities, and other
				direct producer-to-consumer market opportunities; and
							(B)local and regional food enterprises that
				are not direct producer-to-consumer markets but process, distribute, aggregate,
				store, and market locally or regionally produced food
				products.
							;
				(4)in subsection (c)(1)—
					(A)by inserting or other business
			 entity after cooperative; and
					(B)by inserting , including a community
			 supported agriculture network or association after
			 association;
					(5)by redesignating subsection (e) as
			 subsection (f);
				(6)by inserting after subsection (d) the
			 following:
					
						(e)PrioritiesIn providing grants under the Program,
				priority shall be given to applications that include projects that—
							(1)benefit underserved communities;
							(2)develop market opportunities for small and
				mid-sized farm and ranch operations; and
							(3)include a strategic plan to maximize the
				use of funds to build capacity for local and regional food systems in a
				community.
							;
				and
				(7)in subsection (f) (as redesignated by
			 paragraph (5))—
					(A)in paragraph (1)—
						(i)in the heading, by striking
			 Fiscal years 2008 through
			 2012 and inserting Mandatory
			 funding;
						(ii)in subparagraph (B), by striking
			 and after the semicolon at the end;
						(iii)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(iv)by adding at the end the following:
							
								(D)$20,000,000 for each of fiscal years 2014
				through
				2018.
								;
						(B)by striking paragraphs (3) and (5);
					(C)by inserting after paragraph (2) the
			 following:
						
							(3)Authorization of
				appropriationsIn addition to
				funds made available under paragraph (1), there is authorized to be
				appropriated to carry out this section $20,000,000 for each of fiscal years
				2014 through 2018.
							;
				and
					(D)by adding at the end the following:
						
							(5)Use of funds
								(A)In generalOf the funds made available to carry out
				the Program for each fiscal year, 50 percent shall be used for the purposes
				described in subsection (b)(1)(A) and 50 percent shall be used for the purposes
				described in subsection (b)(1)(B).
								(B)Cost shareTo be eligible to receive a grant for a
				project described in subsection (b)(1)(B), a recipient shall provide a match in
				the form of cash or in-kind contributions in an amount equal to 25 percent of
				the total cost of the project.
								(6)Administrative expensesNot more than 10 percent of the total
				amount made available to carry out this section for a fiscal year may be used
				for administrative expenses.
							(7)LimitationsAn eligible entity may not use a grant or
				other assistance provided under the Program for the purchase, construction, or
				rehabilitation of a building or
				structure.
							.
					10004.Study on local food production and program
			 evaluation
				(a)In generalThe Secretary shall—
					(1)collect data on the production and
			 marketing of locally or regionally produced agricultural food products;
					(2)facilitate interagency collaboration and
			 data sharing on programs related to local and regional food systems; and
					(3)monitor the effectiveness of programs
			 designed to expand or facilitate local food systems.
					(b)RequirementsIn carrying out this section, the Secretary
			 shall, at a minimum—
					(1)collect and distribute comprehensive
			 reporting of prices of locally or regionally produced agricultural food
			 products;
					(2)conduct surveys and analysis and publish
			 reports relating to the production, handling, distribution, retail sales, and
			 trend studies (including consumer purchasing patterns) of or on locally or
			 regionally produced agricultural food products;
					(3)evaluate the effectiveness of existing
			 programs in growing local and regional food systems, including—
						(A)the impact of local food systems on job
			 creation and economic development;
						(B)the level of participation in the Farmers'
			 Market and Local Food Promotion Program established under section 6 of the
			 Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005), including the
			 percentage of projects funded in comparison to applicants and the types of
			 eligible entities receiving funds;
						(C)the ability for participants to leverage
			 private capital and a synopsis of the places from which non-Federal funds are
			 derived; and
						(D)any additional resources required to aid in
			 the development or expansion of local and regional food systems;
						(4)expand the Agricultural Resource Management
			 Survey to include questions on locally or regionally produced agricultural food
			 products; and
					(5)seek to establish or expand private-public
			 partnerships to facilitate, to the maximum extent practicable, the collection
			 of data on locally or regionally produced agricultural food products, including
			 the development of a nationally coordinated and regionally balanced evaluation
			 of the redevelopment of locally or regionally produced food systems.
					(c)ReportNot later than 1 year after the date of
			 enactment of this Act and annually thereafter, the Secretary shall submit to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report describing the
			 progress that has been made in implementing this section and identifying any
			 additional needs related to developing local and regional food systems.
				10005.Organic agriculture
				(a)Organic production and market data
			 initiativesSection 7407 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925c) is
			 amended—
					(1)in subsection (c)—
						(A)in the matter preceding paragraph (1), by
			 inserting and annually thereafter after this
			 subsection;
						(B)in paragraph (1), by striking
			 and at the end;
						(C)by redesignating paragraph (2) as paragraph
			 (3); and
						(D)by inserting after paragraph (1) the
			 following:
							
								(2)describes how data collection agencies
				(such as the Agricultural Marketing Service and the National Agricultural
				Statistics Service) are coordinating with data user agencies (such as the Risk
				Management Agency) to ensure that data collected under this section can be used
				by data user agencies, including by the Risk Management Agency to offer price
				elections for all organic crops; and
								;
				and
						(2)in subsection (d)—
						(A)by striking paragraph (3);
						(B)by redesignating paragraph (2) as paragraph
			 (3);
						(C)by inserting after paragraph (1) the
			 following:
							
								(2)Mandatory fundingIn addition to any funds available under
				paragraph (1), of the funds of the Commodity Credit Corporation, the Secretary
				shall use to carry out this section $5,000,000, to remain available until
				expended.
								;
				and
						(D)in paragraph (3) (as redesignated by
			 subparagraph (B))—
							(i)in the heading, by striking
			 for fiscal years 2008
			 through 2012;
							(ii)by striking paragraph (1)
			 and inserting paragraphs (1) and (2); and
							(iii)by striking 2012 and
			 inserting 2018.
							(b)Modernization and technology upgrade for
			 national organic programSection 2123 of the Organic Foods
			 Production Act of 1990 (7 U.S.C. 6522) is amended—
					(1)in subsection (b)—
						(A)in paragraph (5), by striking
			 and at the end;
						(B)by redesignating paragraph (6) as paragraph
			 (7); and
						(C)by inserting after paragraph (5) the
			 following:
							
								(6)$15,000,000 for each of fiscal years 2014
				through 2018; and
								;
				and
						(2)by adding at the end the following:
						
							(c)Modernization and technology upgrade for
				national organic program
								(1)In generalThe Secretary shall modernize database and
				technology systems of the national organic program.
								(2)FundingOf the funds of the Commodity Credit
				Corporation and in addition to any other funds made available for that purpose,
				the Secretary shall make available to carry out this subsection $5,000,000 for
				fiscal year 2014, to remain available until
				expended.
								.
					10006.Food safety education
			 initiativesSection 10105(c)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(c)) is
			 amended by striking 2012 and inserting
			 2018.
			10007.Coordinated plant management
			 program
				(a)In generalSection 420 of the Plant Protection Act (7
			 U.S.C. 7721) is amended—
					(1)by striking the section heading and
			 inserting Coordinated plant
			 management program.;
					(2)by redesignating subsection (e) as
			 subsection (f); and
					(3)by inserting after subsection (d) the
			 following:
						
							(e)National clean plant network
								(1)In generalThe Secretary shall establish a program to
				be known as the National Clean Plant Network (referred to in this
				subsection as the Program).
								(2)RequirementsUnder the Program, the Secretary shall
				establish a network of clean plant centers for diagnostic and pathogen
				elimination services—
									(A)to produce clean propagative plant
				material; and
									(B)to maintain blocks of pathogen-tested plant
				material in sites located throughout the United States.
									(3)Availability of clean plant source
				materialClean plant source
				material produced or maintained under the Program may be made available
				to—
									(A)a State for a certified plant program of
				the State; and
									(B)private nurseries and producers.
									(4)Consultation and
				collaborationIn carrying out
				the Program, the Secretary shall—
									(A)consult with—
										(i)State departments of agriculture;
				and
										(ii)land-grant colleges and universities and
				NLGCA Institutions (as those terms are defined in section 1404 of the National
				Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3103)); and
										(B)to the extent practicable and with input
				from the appropriate State officials and industry representatives, use existing
				Federal or State facilities to serve as clean plant
				centers.
									.
					(b)FundingSubsection (f) of section 420 of the Plant
			 Protection Act (7 U.S.C. 7721) (as redesignated by subsection (a)(2)) is
			 amended—
					(1)in paragraph (3), by striking
			 and at the end;
					(2)in paragraph (4), by striking and
			 each fiscal year thereafter. and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(5)$60,000,000 for each of fiscal years 2014
				through 2017; and
							(6)$65,000,000 for fiscal year 2018 and each
				fiscal year
				thereafter.
							.
					(c)Repeal of existing provisionSection 10202 of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 7761) is repealed.
				(d)Clarification of use of funds for technical
			 assistanceSection 420 of the
			 Plant Protection Act (7 U.S.C. 7721) (as amended by subsection (a)) is amended
			 by adding at the end the following:
					
						(g)Relationship to other lawThe use of Commodity Credit Corporation
				funds under this section to provide technical assistance shall not be
				considered an allotment or fund transfer from the Commodity Credit Corporation
				for purposes of the limit on expenditures for technical assistance imposed by
				section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C.
				714i).
						.
				10008.Specialty crop block grantsSection 101 of the Specialty Crops
			 Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is
			 amended—
				(1)in subsection (a)—
					(A)by striking subsection (j)
			 and inserting subsection (l); and
					(B)by striking 2012 and
			 inserting 2018;
					(2)by striking subsection (b) and inserting
			 the following:
					
						(b)Grants based on value and
				acreageSubject to subsection
				(c), in the case of each State with an application for a grant for a fiscal
				year that is accepted by the Secretary of Agriculture under subsection (f), the
				amount of a grant for a fiscal year to a State under this section shall bear
				the same ratio to the total amount made available under subsection (l) for that
				fiscal year as—
							(1)the average of the most recent available
				value of specialty crop production in the State and the acreage of specialty
				crop production in the State, as demonstrated in the most recent Census of
				Agriculture data; bears to
							(2)the average of the most recent available
				value of specialty crop production in all States and the acreage of specialty
				crop production in all States, as demonstrated in the most recent Census of
				Agriculture
				data.
							;
				(3)by redesignating subsection (j) as
			 subsection (l);
				(4)by inserting after subsection (i) the
			 following:
					
						(j)Multistate projects
							(1)In generalNot later than 180 days after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary of Agriculture shall issue
				guidance for the purpose of making grants to multistate projects under this
				section for projects involving—
								(A)food safety;
								(B)plant pests and disease;
								(C)crop-specific projects addressing common
				issues; and
								(D)any other area that furthers the purposes
				of this section, as determined by the Secretary.
								(2)FundingOf the funds provided under subsection (l),
				the Secretary of Agriculture may allocate for grants under this subsection, to
				remain available until expended—
								(A)$1,000,000 for fiscal year 2014;
								(B)$2,000,000 for fiscal year 2015;
								(C)$3,000,000 for fiscal year 2016;
								(D)$4,000,000 for fiscal year 2017; and
								(E)$5,000,000 for fiscal year 2018.
								(k)Administration
							(1)DepartmentThe Secretary of Agriculture may not use
				more than 3 percent of the funds made available to carry out this section for a
				fiscal year for administrative expenses.
							(2)StatesA State receiving a grant under this
				section may not use more than 8 percent of the funds received under the grant
				for a fiscal year for administrative
				expenses.
							;
				and
				(5)in subsection (l) (as redesignated by
			 paragraph (3))—
					(A)in paragraph (2), by striking
			 and at the end;
					(B)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(4)$70,000,000 for fiscal year 2014 and each
				fiscal year
				thereafter.
							.
					10009.Recordkeeping, investigations, and
			 enforcementThe Organic Foods
			 Production Act of 1990 is amended by inserting after section 2120 (7 U.S.C.
			 6519) the following:
				
					2120A.Recordkeeping, investigations, and
				enforcement
						(a)Recordkeeping
							(1)In generalExcept as otherwise provided in this title,
				all persons, including producers, handlers, and certifying agents, required to
				report information to the Secretary under this title shall maintain, and make
				available to the Secretary on the request of the Secretary, all contracts,
				agreements, receipts, and other records associated with the organic
				certification program established by the Secretary under this title.
							(2)Duration of recordkeeping
				requirementA record covered
				by paragraph (1) shall be maintained—
								(A)by a person covered by this title, except
				for a certifying agent, for a period of 5 years beginning on the date of the
				creation of the record; and
								(B)by a certifying agent, for a period of 10
				years beginning on the date of the creation of the record.
								(b)Confidentiality
							(1)In generalSubject to paragraph (2), and except as
				provided in section 2107(a)(9) and as otherwise directed by the Secretary or
				the Attorney General for enforcement purposes, no officer, employee, or agent
				of the United States shall make available to the public information,
				statistics, or documents obtained from or made available by any person under
				this title, other than in a manner that ensures that confidentiality is
				preserved regarding the identity of persons, including parties to a contract,
				and proprietary business information.
							(2)Violators and nature of
				actionsThe Secretary may
				release the name of the violator and the nature of the actions triggering an
				order or revocation under subsection (e).
							(c)Investigation
							(1)In generalThe Secretary may take such investigative
				actions as the Secretary considers to be necessary to carry out this
				title—
								(A)to verify the accuracy of any information
				reported or made available under this title; and
								(B)to determine, with regard to actions,
				practices, or information required under this title, whether a person covered
				by this title has committed, or will commit, a violation of any provision of
				this title, including an order or regulation promulgated by the
				Secretary.
								(2)Investigative powersThe Secretary may administer oaths and
				affirmations, subpoena witnesses, compel attendance of witnesses, take
				evidence, and require the production of any records required to be maintained
				under subsection (a) or section 2112(d) or 2116(c) that are relevant to the
				investigation.
							(d)Unlawful ActIt shall be unlawful and a violation of
				this title for any person covered by this title—
							(1)to fail or refuse to provide, or delay the
				timely provision of, accurate information required by the Secretary under this
				section;
							(2)to violate—
								(A)an order of the Secretary;
								(B)a revocation of the organic certification
				of a producer or handler; or
								(C)a revocation of the accreditation of a
				certifying agent; or
								(3)to sell, or attempt to sell, a product that
				is represented as being organically produced under this title (including an
				order or regulation promulgated under this title) if in fact the product has
				been produced or handled by an operation that is not yet a certified organic
				producer or handler under this title.
							(e)Enforcement
							(1)Order
								(A)In generalThe Secretary may issue an order to stop
				the sale of an agricultural product that is labeled or otherwise represented as
				being organically produced in cases of suspected fraudulent or otherwise
				unlawful acts as described in subsection (d) that are willful, noncorrectable,
				or the subject of a combined noncompliance and adverse action until the product
				can be verified—
									(i)as meeting the national and State standards
				for organic production and handling as provided in sections 2105 through
				2114;
									(ii)as having been produced or handled without
				the use of a prohibited substance listed under section 2118; and
									(iii)as being produced and handled by a
				certified organic operation.
									(B)Affirmative defense to stop sale
				order
									(i)In generalIf a producer or handler has a valid
				organic certification from the Department of Agriculture, the burden shall
				shift to the Secretary to prove fraud or unlawful activity that is willful,
				noncorrectable, or the subject of a combined noncompliance and adverse action
				before a stop sale order under subparagraph (A) may be implemented.
									(ii)Information
										(I)In generalThe producer or handler shall comply with
				any requests of the Secretary for documents and other information not later
				than 30 days after a request is made.
										(II)NoncomplianceIf the producer or handler fails to comply
				within the period described in subclause (I), the Secretary may issue a stop
				sale order.
										(C)Appeal of stop sale order
									(i)In generalIf the Secretary proves fraud or unlawful
				activity that is willful, noncorrectable, or the subject of a combined
				noncompliance and adverse action, the determination may be appealed through an
				expedited administrative appeal process.
									(ii)DeadlineThe expedited appeal process shall be
				completed not later than 30 days after the date of the issuance of the stop
				sale order.
									(iii)StayAny stop sale order shall be stayed pending
				the 30 day-expedited appeal under this subparagraph.
									(2)Certification or
				accreditationAfter notice
				and opportunity for an administrative appeal under section 2121, if a violation
				described in subparagraph (A)(ii) is determined to have occurred and is an
				unlawful act under subsection (d), the Secretary shall revoke the organic
				certification of the producer or handler, or the accreditation of the
				certifying agent.
							(3)Violation of order or
				revocationA person who
				violates an order to stop the sale of a product as an organically produced
				product under paragraph (1), or a revocation of certification or accreditation
				under paragraph (2), shall be subject to 1 or more of the penalties provided
				under subsections (a) and (b) of section 2120.
							(f)Appeal
							(1)In generalAn order under subsection (e)(1), or a
				revocation of certification or accreditation under subsection (e)(2)(B), shall
				be final and conclusive unless the affected person files an appeal of the
				order—
								(A)first, to the administrative appeals
				process established under section 2121(a); and
								(B)after a final decision of the Secretary, if
				the affected person so elects, to a United States district court as provided in
				section 2121(b) not later than 30 days after the date of the determination
				under subparagraph (A).
								(2)StandardAn order under subsection (e)(1)(A), or a
				revocation of certification or accreditation under subsection (e)(2), shall be
				set aside if the order, or the revocation of certification or accreditation,
				fails to comply with section 706 of title 5, United States Code.
							(g)Noncompliance
							(1)In generalIf a person covered by this title fails to
				obey an order, or a revocation of certification or accreditation, described in
				subsection (f)(2) after the order or revocation has become final and conclusive
				or after the appropriate United States district court has entered a final
				judgment in favor of the Secretary, the United States may apply to the
				appropriate United States district court for enforcement of the order, or the
				revocation of certification or accreditation.
							(2)EnforcementIf the court determines that the order or
				revocation was lawfully made and duly served and that the person violated the
				order or revocation, the court shall enforce the order or revocation.
							(3)Civil penaltyIf the court finds that the person violated
				the order or revocation, the person shall be subject to a civil penalty of not
				more than $10,000 for each
				offense.
							.
			10010.Report on honey
				(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary, in consultation with affected
			 stakeholders, shall submit to the Commissioner of Food and Drugs a report
			 describing how an appropriate Federal standard for the identity of honey would
			 promote honesty and fair dealing and would be in the interest of consumers, the
			 honey industry, and United States agriculture.
				(b)ContentsIn preparing the report under subsection
			 (a), the Secretary shall take into consideration the March 2006 Standard of
			 Identity citizens petition filed with the Food and Drug Administration,
			 including any current industry amendments or clarifications necessary to update
			 that 2006 petition.
				10011.Removal of AMS inspection authority over
			 apples in bulk bins
				(a)Definition of bulk binIn this section, the term bulk
			 bin means a bin that contains a quantity of apples weighing more than
			 100 pounds.
				(b)ProhibitionNotwithstanding any other provision of law,
			 the Secretary of Agriculture, acting through the Agricultural Marketing
			 Service, shall have no authority to inspect apples in bulk bins prior to export
			 to Canada.
				10012.Organic product promotion orders
				(a)Exemption of certified organic products
			 from promotion order assessmentsSection 501 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7401) is amended by striking
			 subsection (e) and inserting the following:
					
						(e)Exemption of certified organic products
				from promotion order assessments
							(1)In generalNotwithstanding any provision of a
				commodity promotion law, a person that produces, handles, markets, or imports
				organic products may be exempt from the payment of an assessment under a
				commodity promotion law with respect to any agricultural commodity that is
				certified as organic or 100 percent organic (as
				defined in part 205 of title 7, Code of Federal Regulations (or successor
				regulations)).
							(2)Split operationsThe exemption described in paragraph (1)
				shall apply to an agricultural commodity described in that paragraph regardless
				of whether the agricultural commodity subject to the exemption is produced,
				handled, or marketed by a person that also produces, handles, or markets
				conventional or nonorganic agricultural products, including conventional or
				nonorganic agricultural products of the same agricultural commodity as that for
				which the exemption is claimed.
							(3)ApprovalThe Secretary shall approve the exemption
				of a person under this subsection if the person maintains a valid organic
				certificate issued under the Organic Foods Production Act of 1990 (7 U.S.C.
				6501 et seq.).
							(4)Termination of effectivenessThis subsection shall be effective until
				the date on which the Secretary issues an organic commodity promotion order in
				accordance with subsection (f).
							(5)RegulationsThe Secretary shall promulgate regulations
				concerning eligibility and compliance for an exemption under paragraph
				(1).
							.
				(b)Organic commodity promotion
			 orderSection 501 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7401) (as
			 amended by subsection (a)) is amended by adding at the end the
			 following:
					
						(f)Organic commodity promotion order
							(1)DefinitionsIn this subsection:
								(A)Certified organic farmThe term certified organic
				farm has the meaning given the term in section 2103 of the Organic Foods
				Production Act of 1990 (7 U.S.C. 6502).
								(B)Covered
				personThe term covered
				person means a producer, handler, marketer, or importer of an organic
				agricultural commodity.
								(C)Dual-covered agricultural
				commodityThe term
				dual-covered agricultural commodity means an agricultural
				commodity that—
									(i)is produced on a certified organic farm;
				and
									(ii)is covered under both—
										(I)an organic commodity promotion order issued
				under paragraph (2); and
										(II)any other agricultural commodity promotion
				order issued under this section.
										(2)AuthorizationThe Secretary may issue an organic
				commodity promotion order under section 514 that includes any agricultural
				commodity that—
								(A)is—
									(i)produced or handled (as defined in section
				2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502)); and
									(ii)certified to be sold or labeled as
				organic or 100 percent organic (as defined in part
				205 of title 7, Code of Federal Regulations (or successor regulations));
				or
									(B)is imported with a valid organic
				certificate (as defined in that part).
								(3)ElectionIf the Secretary issues an organic
				commodity promotion order described in paragraph (2), a covered person may
				elect, for applicable dual-covered agricultural commodities and in the sole
				discretion of the covered person, whether to be assessed under the organic
				commodity promotion order or another applicable agricultural commodity
				promotion order.
							(4)RegulationsThe Secretary shall promulgate regulations
				concerning eligibility and compliance for an exemption under paragraph
				(1).
							.
				(c)Definition of agricultural
			 commoditySection 513(1) of
			 the Commodity Promotion, Research, and Information Act of 1996 (7 U.S.C.
			 7412(1)) is amended—
					(1)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (F) and (G), respectively; and
					(2)by inserting after subparagraph (D) the
			 following:
						
							(E)products, as a class, that are produced on
				a certified organic farm (as defined in section 2103 of the Organic Foods
				Production Act of 1990 (7 U.S.C. 6502)) and that are certified to be sold or
				labeled as organic or 100 percent organic (as
				defined in part 205 of title 7, Code of Federal Regulations (or successor
				regulations));
							.
					10013.Effective
			 dateThis title and the
			 amendments made by this title take effect on October 1, 2013.
			XICrop insurance
			11001.Supplemental coverage option
				(a)Availability of supplemental coverage
			 optionSection 508(c) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended by striking paragraph
			 (3) and inserting the following:
					
						(3)Yield and loss basis optionsA producer shall have the option of
				purchasing additional coverage based on—
							(A)(i)an individual yield and loss basis;
				or
								(ii)an area yield and loss basis; or
								(B)an individual yield and loss basis,
				supplemented with coverage based on an area yield and loss basis to cover part
				of the deductible under the individual yield and loss policy, as authorized in
				paragraph
				(4)(C).
							.
				(b)Level of coverageSection 508(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)) is amended by striking paragraph (4) and
			 inserting the following:
					
						(4)Level of coverage
							(A)Dollar denomination and percentage of
				yieldExcept as provided in
				subparagraph (C), the level of coverage—
								(i)shall be dollar denominated; and
								(ii)may be purchased at any level not to exceed
				85 percent of the individual yield or 95 percent of the area yield (as
				determined by the Corporation).
								(B)InformationThe Corporation shall provide producers
				with information on catastrophic risk and additional coverage in terms of
				dollar coverage (within the allowable limits of coverage provided in this
				paragraph).
							(C)Supplemental coverage option
								(i)In generalNotwithstanding subparagraph (A), in the
				case of the supplemental coverage option described in paragraph (3)(B), the
				Corporation shall offer producers the opportunity to purchase coverage in
				combination with an individual buy up policy or plan of insurance offered under
				this subtitle that would allow indemnities to be paid to a producer equal to
				part of the deductible under the policy or plan of insurance, if sufficient
				area data is available (as determined by the Corporation).
								(ii)DeductibleCoverage offered under this subparagraph
				shall be subject to a deductible in an amount equal to—
									(I)in the case of a producer who participates
				in the agriculture risk coverage program under section 1108(c) of the
				Agriculture Reform, Food, and Jobs Act of
				2013, 22 percent of the expected value of the crop of the
				producer covered by the underlying policy or plan of insurance, as determined
				by the Corporation; and
									(II)in the case of all other producers, 10
				percent of the expected value of the crop of the producer covered by the
				underlying policy or plan of insurance, as determined by the
				Corporation.
									(iii)CoverageSubject to the deductible imposed by clause
				(ii), coverage offered under this subparagraph shall cover the first loss
				incurred by the producer, not to exceed the difference between—
									(I)100 percent; and
									(II)the coverage level selected by the producer
				for the underlying policy or plan of insurance.
									(iv)Calculation of premiumNotwithstanding subsection (d), the premium
				shall—
									(I)be sufficient to cover anticipated losses
				and a reasonable reserve; and
									(II)include an amount for operating and
				administrative expenses established in accordance with subsection
				(k)(4)(F).
									.
				(c)Payment of portion of premium by
			 CorporationSection 508(e)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at
			 the end the following:
					
						(H)In the case of the supplemental coverage
				option authorized in subsection (c)(4)(C), the amount shall be equal to the sum
				of—
							(i)65 percent of the additional premium
				associated with the coverage; and
							(ii)the amount determined under subsection
				(c)(4)(C)(iv)(II) for the coverage to cover operating and administrative
				expenses.
							.
				(d)Conforming amendmentSection 508(k)(4)(F) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(k)(4)(F)) is amended by inserting or
			 authorized under subsection (c)(4)(C) after of this
			 subparagraph.
				(e)Effective
			 dateThe Federal Crop
			 Insurance Corporation shall begin to provide additional coverage based on an
			 individual yield and loss basis, supplemented with coverage based on an area
			 yield and loss basis, not later than for the 2014 crop year.
				11002.Crop margin coverage option
				(a)Availability of crop margin coverage
			 optionSection 508(c)(3) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(c)) (as amended by section
			 11001(a)) is amended—
					(1)in subparagraph (A)(ii), by striking
			 or at the end;
					(2)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
					(3)by adding at the end the following:
						
							(C)a margin basis alone or in combination
				with—
								(i)individual yield and loss coverage;
				or
								(ii)area yield and loss
				coverage.
								.
					11003.Premium amounts for catastrophic risk
			 protectionSection 508(d)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(2)) is amended by striking
			 subparagraph (A) and inserting the following:
				
					(A)In the case of catastrophic risk
				protection, the amount of the premium established by the Corporation for each
				crop for which catastrophic risk protection is available shall be reduced by
				the percentage equal to the difference between the average loss ratio for the
				crop and 100 percent, plus a reasonable reserve, as determined by the
				Corporation.
					.
			11004.Permanent enterprise unitSection 508(e)(5) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(5)) is amended by striking subparagraph (A) and
			 inserting the following:
				
					(A)In generalThe Corporation may pay a portion of the
				premiums for plans or policies of insurance for which the insurable unit is
				defined on a whole farm or enterprise unit basis that is higher than would
				otherwise be paid in accordance with paragraph
				(2).
					.
			11005.Enterprise units for irrigated and
			 nonirrigated cropsSection
			 508(e)(5) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(5)) is amended by
			 adding at the end the following:
				
					(D)Nonirrigated cropsBeginning with the 2014 crop year, the
				Corporation shall make available separate enterprise units for irrigated and
				nonirrigated acreages of crops in
				counties.
					.
			11006.Data collectionSection 508(g)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(2)) is amended by adding at the end the
			 following:
				
					(E)Sources of yield dataTo determine yields under this paragraph,
				the Corporation—
						(i)shall use county data collected by the Risk
				Management Agency or the National Agricultural Statistics Service, or both;
				or
						(ii)if sufficient county data is not available,
				may use other data considered appropriate by the
				Secretary.
						.
			11007.Adjustment in actual production history to
			 establish insurable yieldsSection 508(g)(4)(B) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(4)(B)) is amended—
				(1)in the matter preceding clause (i), by
			 inserting for the 2013 crop year or any prior crop year, or 65 percent
			 of the applicable transitional yield for the 2014 or any subsequent crop
			 year, after transitional yield; and
				(2)in clause (ii), by striking 60
			 percent of the applicable transitional yield and inserting the
			 applicable percentage of the transitional yield described in this
			 subparagraph.
				11008.Submission and review of
			 policiesSection 508(h)(1) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(h)(1)) is amended—
				(1)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and indenting appropriately;
				(2)by striking (1)
			 In
			 general.— and inserting the following:
					
						(1)Submission and review of policies
							(A)SubmissionsIn
				addition
							;
				and
				(3)by adding at the end the following:
					
						(B)ReviewThe Corporation shall review any policy
				developed under section 522(c) or any pilot program developed under section 523
				and submit the policy or program to the Board under this subsection if the
				Corporation, at the sole discretion of the Corporation, finds that the policy
				or program—
							(i)will likely result in a viable and
				marketable policy consistent with this subsection;
							(ii)would provide crop insurance coverage in a
				significantly improved form; and
							(iii)adequately protects the interests of
				producers.
							.
				11009.Board review and approval
				(a)Review and approval by the
			 boardSection 508(h) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(h)) is amended by striking paragraph
			 (3) and inserting the following:
					
						(3)Review and approval by the board
							(A)In generalA policy, plan of insurance, or other
				material submitted to the Board under this subsection shall be reviewed by the
				Board and shall be approved by the Board for reinsurance and for sale by
				approved insurance providers to producers at actuarially appropriate rates and
				under appropriate terms and conditions if the Board, at the sole discretion of
				the Board, determines that—
								(i)the interests of producers are adequately
				protected;
								(ii)the rates of premium and price election
				methodology are actuarially appropriate;
								(iii)the terms and conditions for the proposed
				policy or plan of insurance are appropriate and would not unfairly discriminate
				among producers;
								(iv)the proposed policy or plan of insurance
				will, at the sole discretion of the Board—
									(I)likely result in a viable and marketable
				policy that can reasonably attain levels of participation similar to other like
				policies or plans of insurance;
									(II)provide crop insurance coverage in a
				significantly improved form or in a manner that addresses a recognized flaw or
				problem in an existing policy; or
									(III)provide a new kind of coverage for a
				commodity that previously had no available crop insurance, or has demonstrated
				a low level of participation under existing coverage;
									(v)the proposed policy or plan of insurance
				will, at the sole discretion of the Board, not have a significant adverse
				impact on the crop insurance delivery system; and
								(vi)the proposed policy or plan of insurance
				meets such other requirements as are determined appropriate by the
				Board.
								(B)Priorities
								(i)EstablishmentThe Board, at the sole discretion of the
				Board, may—
									(I)annually establish priorities under this
				subsection that specify types of submissions needed to fulfill the portfolio of
				policies or plans of insurance to be reviewed and approved under this
				subsection; and
									(II)make the priorities available on the
				website of the Corporation.
									(ii)Process
									(I)In generalPolicies or plans of insurance that satisfy
				the priorities established by the Board under this subsection shall be
				considered by the Board for approval prior to other submissions.
									(II)ConsiderationsIn approving policies or plans of
				insurance, the Board shall—
										(aa)consider providing the highest priorities
				for policies or plans of insurance that address underserved commodities,
				including commodities for which there is no insurance; and
										(bb)consider providing the highest priorities
				for existing policies for which there is inadequate coverage or there exists
				low levels of participation.
										(iii)Other
				criteriaThe Board may
				establish such other criteria as the Board determines to meet the needs of
				producers and the priorities of this subsection, consistent with the purposes
				of this
				subtitle.
								.
				11010.ConsultationSection 508(h)(4) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(h)) is amended by adding at the end the
			 following:
				
					(E)Consultation
						(i)RequirementAs part of the feasibility and research
				associated with the development of a policy or other material conducted prior
				to making a submission to the Board under this subsection, the submitter shall
				consult with groups representing producers of agricultural commodities in all
				major producing areas for the commodities to be served or potentially impacted,
				either directly or indirectly.
						(ii)Submission to the boardAny submission made to the Board under this
				subsection shall contain a summary and analysis of the feasibility and research
				findings from the impacted groups described in clause (i), including a summary
				assessment of the support for or against development of the policy and an
				assessment on the impact of the proposed policy to the general marketing and
				production of the crop from both a regional and national perspective.
						(iii)Evaluation by the boardIn evaluating whether the interests of
				producers are adequately protected pursuant to paragraph (3) with respect to an
				submission made under this subsection, the Board shall review the information
				provided pursuant to clause (ii) to determine if the submission will create
				adverse market distortions with respect to the production of commodities that
				are the subject of the
				submission.
						.
			11011.Budget limitations on renegotiation of the
			 Standard Reinsurance AgreementSection 508(k)(8) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(k)(8)) is amended by adding at the end the
			 following:
				
					(F)Budget
						(i)In generalThe Board shall ensure that any Standard
				Reinsurance Agreement negotiated under subparagraph (A)(ii), as compared to the
				previous Standard Reinsurance Agreement—
							(I)to the maximum extent practicable, shall be
				budget neutral; and
							(II)in no event, may significantly depart from
				budget neutrality.
							(ii)Use
				of savingsTo the extent that
				any budget savings is realized in the renegotiation of a Standard Reinsurance
				Agreement under subparagraph (A)(ii), and the savings are determined not to be
				a significant departure from budget neutrality under clause (i), the savings
				shall be used for programs administered or managed by the Risk Management
				Agency.
						.
			11012.Test weight for cornSection 508(m) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(m)) is amended by adding at the end the following:
				
					(6)Test weight for corn
						(A)In generalThe Corporation shall establish procedures
				to allow insured producers not more than 120 days to settle claims, in
				accordance with procedures established by the Secretary, involving corn that is
				determined to have low test weight.
						(B)ImplementationAs soon as practicable after the date of
				enactment of this paragraph, the Corporation shall implement subparagraph (A)
				on a regional basis based on market conditions and the interests of
				producers.
						(C)Termination of effectivenessThe authority provided by this paragraph
				terminates effective on the date that is 5 years after the date on which
				subparagraph (A) is
				implemented.
						.
			11013.Stacked Income Protection Plan for
			 producers of upland cotton
				(a)Availability of stacked income protection
			 planThe Federal Crop
			 Insurance Act is amended by inserting after section 508A (7 U.S.C. 1508a) the
			 following:
					
						508B.Stacked Income Protection Plan for
				producers of upland cotton
							(a)AvailabilityBeginning not later than the 2014 crop of
				upland cotton, if practicable, the Corporation shall make available to
				producers of maximum eligible acres of upland cotton an additional policy (to
				be known as the Stacked Income Protection Plan), which shall
				provide coverage consistent with the Group Risk Income Protection Plan (and the
				associated Harvest Revenue Option Endorsement) offered by the Corporation for
				the 2011 crop year.
							(b)Required
				termsThe Corporation may
				modify the Stacked Income Protection Plan on a program-wide basis, except that
				the Stacked Income Protection Plan shall comply with the following
				requirements:
								(1)(A)Provide coverage for revenue loss of not
				more than 30 percent of expected county revenue, specified in increments of 5
				percent.
									(B)The deductible is the minimum percent of
				revenue loss at which indemnities are triggered under the plan, not to be less
				than 10 percent of the expected county revenue.
									(C)Once the deductible is met, any losses in
				excess of the deductible will be paid up to the coverage selected by the
				producer.
									(2)Be offered to producers of upland cotton in
				all counties with upland cotton production—
									(A)at a county-wide level to the fullest
				extent practicable; or
									(B)in counties that lack sufficient data, on
				the basis of such larger geographical area as the Corporation determines to
				provide sufficient data for purposes of providing the coverage.
									(3)Be purchased in addition to any other
				individual or area coverage in effect on the producer’s acreage or as a
				stand-alone policy, except that if a producer has an individual or area
				coverage for the same acreage, the maximum coverage available under the Stacked
				Income Protection Plan shall not exceed the deductible for the individual or
				area coverage.
								(4)Establish coverage based on—
									(A)an expected price that is the expected
				price established under existing Group Risk Income Protection or area wide
				policy offered by the Corporation for the applicable county (or area) and crop
				year; and
									(B)an expected county yield that is the higher
				of—
										(i)the expected county yield established for
				the existing area-wide plans offered by the Corporation for the applicable
				county (or area) and crop year (or, in geographic areas where area-wide plans
				are not offered, an expected yield determined in a manner consistent with those
				of area-wide plans); or
										(ii)(I)the average of the applicable yield data
				for the county (or area) for the most recent 5 years, excluding the highest and
				lowest observations, from the Risk Management Agency or the National
				Agricultural Statistics, or both; or
											(II)if sufficient county data is not available,
				such other data considered appropriate by the Secretary.
											(5)Use a multiplier factor to establish
				maximum protection per acre (referred to as a protection factor)
				of not more than 120 percent.
								(6)Pay an indemnity based on the amount that
				the expected county revenue exceeds the actual county revenue, as applied to
				the individual coverage of the producer. Indemnities under the Stacked Income
				Protection Plan shall not include or overlap the amount of the deductible
				selected under paragraph (1).
								(7)To the maximum extent practicable, in all
				counties for which data are available, establish separate coverage for
				irrigated and nonirrigated practices.
								(8)Notwithstanding section 508(d), include a
				premium that—
									(A)is sufficient to cover anticipated losses
				and a reasonable reserve; and
									(B)includes an amount for operating and
				administrative expenses established in accordance with section
				508(k)(4)(F).
									(c)Relation to other coverages
								(1)In generalExcept as provided in paragraph (2), the
				Stacked Income Protection Plan is in addition to all other coverages available
				to producers of upland cotton.
								(2)LimitationAcreage of upland cotton insured under the
				Supplemental Coverage Option shall not be eligible for the Stacked Income
				Protection Plan.
								(d)Payment of portion of premium by
				CorporationSubject to
				section 508(e)(4), the amount of premium paid by the Corporation for all
				qualifying coverage levels of the Stacked Income Protection Plan shall
				be—
								(1)80 percent of the amount of the premium
				established under subsection (b)(8)(A) for the coverage level selected;
				and
								(2)the amount determined under subsection
				(b)(8)(B) to cover administrative and operating
				expenses.
								.
				(b)Conforming amendmentSection 508(k)(4)(F) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(k)(4)(F)) (as amended by section 11001(d)) is
			 amended by inserting or under section 508B after
			 subsection (c)(4)(C).
				11014.Peanut revenue crop insuranceThe Federal Crop Insurance Act is amended by
			 inserting after section 508B (as added by section 11013(a)) the
			 following:
				
					508C.Peanut revenue crop insurance
						(a)In generalEffective beginning with the 2014 crop
				year, the Risk Management Agency and the Corporation shall make available to
				producers of peanuts a revenue crop insurance program for peanuts.
						(b)Effective price
							(1)In generalSubject to paragraph (2), for purposes of
				the policies and plans of insurance offered under subsections (a) and (b) of
				section 508, the effective price for peanuts shall be equal to the Rotterdam
				price index for peanuts, as adjusted to reflect the farmer stock price of
				peanuts in the United States.
							(2)Adjustments
								(A)In generalThe effective price for peanuts established
				under paragraph (1) may be adjusted by the Risk Management Agency and the
				Corporation to correct distortions.
								(B)AdministrationIf an adjustment is made under subparagraph
				(A), the Risk Management Agency and the Corporation shall—
									(i)make the adjustment in an open and
				transparent manner; and
									(ii)submit to the Committee on Agriculture of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that describes the reasons for the
				adjustment.
									.
			11015.Authority to correct errorsSection 515(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1515(c)) is amended—
				(1)in the first sentence, by striking
			 The Secretary and inserting the following:
					
						(1)In generalThe
				Secretary
						;
				(2)in the second sentence, by striking
			 Beginning with and inserting the following:
					
						(2)FrequencyBeginning
				with
						;
				and
				(3)by adding at the end the following:
					
						(3)Corrections
							(A)In generalThe Corporation shall establish procedures
				that allow an agent and approved insurance provider within a reasonable amount
				of time following the applicable sales closing date to correct information
				regarding the entity name, social security number, tax identification number,
				or such other eligibility information as determined by the Corporation that is
				provided by a producer for the purpose of obtaining coverage under any policy
				or plan of insurance made available under this subtitle to ensure that the
				eligibility information is consistent with the information reported by the
				producer to the Farm Service Agency.
							(B)LimitationIn accordance with the procedures of the
				Corporation, procedures under subparagraph (A) may include any subsequent
				correction to the eligibility information described in that subparagraph made
				by the Farm Service Agency if the corrections do not allow the producer—
								(i)to obtain a disproportionate benefit under
				the crop insurance program or any related program of the Department of
				Agriculture;
								(ii)to avoid ineligibility requirements for
				insurance; or
								(iii)to avoid an obligation or requirement under
				any Federal or State
				law.
								.
				11016.ImplementationSection 515 of the Federal Crop Insurance
			 Act (7 U.S.C. 1515) is amended—
				(1)in subsection (j), by striking paragraph
			 (1) and inserting the following:
					
						(1)Systems maintenance and upgrades
							(A)In generalThe Secretary shall maintain and upgrade
				the information management systems of the Corporation used in the
				administration and enforcement of this subtitle.
							(B)Requirement
								(i)In generalIn maintaining and upgrading the systems,
				the Secretary shall ensure that new hardware and software are compatible with
				the hardware and software used by other agencies of the Department to maximize
				data sharing and promote the purposes of this section.
								(ii)Acreage report streamlining initiative
				projectAs soon as
				practicable, the Secretary shall develop and implement an acreage report
				streamlining initiative project to allow producers to report acreage and other
				information directly to the Department.
								;
				and
				(2)in subsection (k), by striking paragraph
			 (1) and inserting the following:
					
						(1)Information technology
							(A)In generalFor purposes of subsection (j)(1), the
				Corporation may use, from amounts made available from the insurance fund
				established under section 516(c), not more than—
								(i)(I)for fiscal year 2014, $25,000,000;
				and
									(II)for each of fiscal years 2015 through 2018,
				$10,000,000; or
									(ii)if the Acreage Crop Reporting Streamlining
				Initiative (ACRSI) project is substantially completed by September 30, 2013,
				not more than $15,000,000 for each of fiscal years 2015 through 2018.
								(B)NotificationNot later than July 1, 2013, the Secretary
				shall notify the Committee on Agriculture of the House of Representatives and
				the Committee on Agriculture, Nutrition, and Forestry of the Senate on the
				status of the substantial completion of the Acreage Crop Reporting Streamlining
				Initiative (ACRSI)
				project.
							.
				11017.Crop
			 insurance fraudSection
			 516(b)(2) of the Federal Crop Insurance Act (7 U.S.C. 1516(b)(2)) is amended by
			 adding at the end the following:
				
					(C)Reviews,
				compliance, and program integrityFor each of the 2014 and
				subsequent reinsurance years, the Corporation may use the insurance fund
				established under subsection (c), but not to exceed $5,000,000 for each fiscal
				year, to pay the following:
						(i)Costs to reimburse
				expenses incurred for the review of policies, plans of insurance, and related
				materials and to assist the Corporation in maintaining program
				integrity.
						(ii)In addition to
				other available funds, costs incurred by the Risk Management Agency for
				compliance operations associated with activities authorized under this
				title.
						.
			11018.Approval of costs for research and
			 developmentSection 522(b)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1522(b)(2)) is amended by striking
			 subparagraph (E) and inserting the following:
				
					(E)Approval
						(i)In generalThe Board may approve up to 50 percent of
				the projected total research and development costs to be paid in advance to an
				applicant, in accordance with the procedures developed by the Board for the
				making of the payments, if, after consideration of the reviewer reports
				described in subparagraph (D) and such other information as the Board
				determines appropriate, the Board determines that—
							(I)the concept, in good faith, will likely
				result in a viable and marketable policy consistent with section 508(h);
							(II)at the sole discretion of the Board, the
				concept, if developed into a policy and approved by the Board, would provide
				crop insurance coverage—
								(aa)in a significantly improved form or that
				addresses a unique need of agricultural producers;
								(bb)to a crop or region not traditionally
				served by the Federal crop insurance program; or
								(cc)in a form that addresses a recognized flaw
				or problem in the program;
								(III)the applicant agrees to provide such
				reports as the Corporation determines are necessary to monitor the development
				effort;
							(IV)the proposed budget and timetable are
				reasonable, as determined by the Board; and
							(V)the concept proposal meets any other
				requirements that the Board determines appropriate.
							(ii)WaiverThe Board may waive the 50-percent
				limitation and, upon request of the submitter after the submitter has begun
				research and development activities, the Board may approve an additional 25
				percent advance payment to the submitter for research and development costs,
				if, at the sole discretion of the Board, the Board determines that—
							(I)the intended policy or plan of insurance
				developed by the submitter will provide coverage for a region or crop that is
				underserved by the Federal crop insurance program, including specialty
				crops;
							(II)the submitter is making satisfactory
				progress towards developing a viable and marketable policy or plan of insurance
				consistent with section 508(h); and
							(III)the submitter does not have sufficient
				financial resources to complete the development of the submission into a viable
				and marketable policy or plan of insurance consistent with section
				508(h).
							.
			11019.Whole farm risk management
			 insuranceSection 522(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended by adding at the
			 end the following:
				
					(18)Whole farm diversified risk management
				insurance plan
						(A)In generalThe Corporation shall conduct activities or
				enter into contracts to carry out research and development to develop a whole
				farm risk management insurance plan, with a liability limitation of $1,500,000,
				that allows a diversified crop or livestock producer the option to qualify for
				an indemnity if actual gross farm revenue is below 85 percent of the average
				gross farm revenue or the expected gross farm revenue that can reasonably be
				expected of the producer, as determined by the Corporation.
						(B)Eligible producersThe Corporation shall permit producers
				(including direct-to-consumer marketers, and producers servicing local and
				regional and farm identity-preserved markets) who produce multiple agricultural
				commodities, including specialty crops, industrial crops, livestock, and
				aquaculture products, to participate in the plan in lieu of any other plan
				under this subtitle.
						(C)DiversificationThe Corporation may provide
				diversification-based additional coverage payment rates, premium discounts, or
				other enhanced benefits in recognition of the risk management benefits of crop
				and livestock diversification strategies for producers that grow multiple crops
				or that may have income from the production of livestock that uses a crop grown
				on the farm.
						(D)Market readinessThe Corporation may include coverage for
				the value of any packing, packaging, or any other similar on-farm activity the
				Corporation determines to be the minimum required in order to remove the
				commodity from the field.
						(E)ReportNot later than 2 years after the date of
				enactment of this paragraph, the Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the results and
				feasibility of the research and development conducted under this paragraph,
				including an analysis of potential adverse market
				distortions.
						.
			11020.Study of food safety
			 insuranceSection 522(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1522(c)) (as amended by section 11018)
			 is amended by adding at the end the following:
				
					(19)Study of food safety insurance
						(A)In generalThe Corporation shall offer to enter into a
				contract with 1 or more qualified entities to conduct a study to determine
				whether offering policies that provide coverage for specialty crops from food
				safety and contamination issues would benefit agricultural producers.
						(B)SubjectThe study described in subparagraph (A)
				shall evaluate policies and plans of insurance coverage that provide protection
				for production or revenue impacted by food safety concerns including, at a
				minimum, government, retail, or national consumer group announcements of a
				health advisory, removal, or recall related to a contamination concern.
						(C)ReportNot later than 1 year after the date of
				enactment of this paragraph, the Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the results of
				the study conducted under subparagraph
				(A).
						.
			11021.Crop insurance for livestockSection 522(c) of the Federal Crop Insurance
			 Act (as amended by section 11019) is amended by adding at the end the
			 following:
				
					(20)Study on swine catastrophic disease
				program
						(A)In generalThe Corporation shall contract with a
				qualified person to conduct a study to determine the feasibility of insuring
				swine producers for a catastrophic event.
						(B)ReportNot later than 1 year after the date of the
				enactment of this paragraph, the Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the results of
				the study conducted under subparagraph
				(A).
						.
			11022.Margin coverage for catfishSection 522(c) of the Federal Crop Insurance
			 Act (as amended by section 11020) is amended by adding at the end the
			 following:
				
					(21)Margin coverage for catfish
						(A)In generalThe Corporation shall offer to enter into a
				contract with a qualified entity to conduct research and development regarding
				a policy to insure producers against reduction in the margin between the market
				value of catfish and selected costs incurred in the production of
				catfish.
						(B)EligibilityEligibility for the policy described in
				subparagraph (A) shall be limited to freshwater species of catfish that are
				propagated and reared in controlled or selected environments.
						(C)ImplementationThe Board shall review the policy described
				in subparagraph (B) under subsection 508(h) and approve the policy if the Board
				finds that the policy—
							(i)will likely result in a viable and
				marketable policy consistent with this subsection;
							(ii)would provide crop insurance coverage in a
				significantly improved form;
							(iii)adequately protects the interests of
				producers; and
							(iv)the proposed policy meets other
				requirements of this subtitle determined appropriate by the
				Board.
							.
			11023.Poultry business disruption insurance
			 policySection 522(c) of the
			 Federal Crop Insurance Act (7 U.S.C. 1522(c)) (as amended by section 11021) is
			 amended by adding at the end the following:
				
					(22)Poultry business disruption insurance
				policy and catastrophic disease program
						(A)Definition of poultryIn this paragraph, the term
				poultry has the meaning given the term in section 2(a) of the
				Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)).
						(B)AuthorityThe Corporation shall offer to enter into 1
				or more contracts with qualified entities to carry out—
							(i)a study to determine the feasibility of
				insuring commercial poultry production against business disruptions caused by
				integrator bankruptcy; and
							(ii)a study to determine the feasibility of
				insuring poultry producers for a catastrophic event.
							(C)Business disruption studyThe study described in subparagraph (B)(i)
				shall—
							(i)evaluate the market place for business
				disruption insurance that is available to poultry producers;
							(ii)assess the feasibility of a policy to allow
				producers to ensure against a portion of losses from loss under contract due to
				business disruption from integrator bankruptcy; and
							(iii)analyze the costs to the Federal Government
				of a Federal business disruption insurance program for poultry
				producers.
							(D)ReportsNot later than 1 year after the date of
				enactment of this paragraph, the Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the results
				of—
							(i)the study carried out under subparagraph
				(B)(i); and
							(ii)the study carried out under subparagraph
				(B)(ii).
							.
			11024.Study of crop insurance for seafood
			 harvestersSection 522(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1522(c)) (as amended by section 11022)
			 is amended by adding at the end the following:
				
					(23)Feasibility study to assist seafood
				harvesters
						(A)In generalThe Corporation shall offer to enter into a
				contract with a qualified entity to conduct a feasibility study to determine
				the best method of insuring seafood harvesters, including such data collection
				and analysis as is necessary to conduct the study.
						(B)ReportNot later than 1 year after the date of
				enactment of this subsection, the Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report describing the results of the
				study.
						.
			11025.Biomass and sweet sorghum energy crop
			 insurance policiesSection
			 522(c) of the Federal Crop Insurance Act of 1938 (7 U.S.C. 1522(c)) (as amended
			 by section 11023) is amended by adding at the end the following:
				
					(24)Biomass and sweet sorghum energy crop
				insurance policies
						(A)AuthorityThe Corporation shall offer to enter into 1
				or more contracts with qualified entities to carry out research and development
				regarding—
							(i)a policy to insure biomass sorghum that is
				grown expressly for the purpose of producing a feedstock for renewable biofuel,
				renewable electricity, or biobased products; and
							(ii)a policy to insure sweet sorghum that is
				grown for a purpose described in clause (i).
							(B)Research and developmentResearch and development with respect to
				each of the policies described in subparagraph (A) shall evaluate the
				effectiveness of risk management tools for the production of biomass sorghum or
				sweet sorghum, including policies and plans of insurance that—
							(i)are based on market prices and
				yields;
							(ii)to the extent that insufficient data exist
				to develop a policy based on market prices and yields, are based on the use of
				weather indices, including, at a minimum, excessive or inadequate rainfall, to
				protect the interests of crop producers; and
							(iii)provide protection for production or
				revenue losses, or
				both.
							.
			11026.Alfalfa crop
			 insurance policySection
			 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) (as amended by
			 section 11024) is amended by adding at the end the following:
				
					(25)Alfalfa crop
				insurance policy
						(A)In
				generalThe Corporation shall offer to enter into 1 or more
				contracts with qualified entities to carry out research and development
				regarding a policy to insure alfalfa.
						(B)ReportNot
				later than 1 year after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of the study conducted under
				subparagraph
				(A).
						.
			11027.Crop insurance for organic crops
				(a)In generalSection 508(c)(6) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)(6)) is amended by adding at the end the
			 following:
					
						(D)Organic crops
							(i)In generalAs soon as possible, but not later than the
				2015 reinsurance year, the Corporation shall offer producers of organic crops
				price elections for all organic crops produced in compliance with standards
				issued by the Department of Agriculture under the national organic program
				established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) that reflect the actual retail or wholesale prices, as appropriate,
				received by producers for organic crops, as determined by the Secretary using
				all relevant sources of information.
							(ii)Annual reportThe Corporation shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate an annual report on progress
				made in developing and improving Federal crop insurance for organic crops,
				including—
								(I)the numbers and varieties of organic crops
				insured;
								(II)the progress of implementing the price
				elections required under this subparagraph, including the rate at which
				additional price elections are adopted for organic crops;
								(III)the development of new insurance approaches
				relevant to organic producers; and
								(IV)any recommendations the Corporation
				considers appropriate to improve Federal crop insurance coverage for organic
				crops.
								.
				(b)Conforming amendmentSection 522(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(c)) (as amended by section 11024) is
			 amended—
					(1)by striking paragraph (10); and
					(2)by redesignating paragraphs (11) through
			 (24) as paragraphs (10) through (23), respectively.
					11028.Research and development
				(a)In generalSection 522(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(c)) is amended—
					(1)in the subsection heading, by striking
			 Contracting;
					(2)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking may enter into contracts to carry out
			 research and development to and inserting may conduct activities
			 or enter into contracts to carry out research and development to maintain or
			 improve existing policies or develop new policies to;
					(3)in paragraph (2)—
						(A)in subparagraph (A), by inserting
			 conduct research and development or after The Corporation
			 may; and
						(B)by striking subparagraph (B) and inserting
			 the following:
							
								(B)ConsultationBefore conducting research and development
				or entering into a contract under subparagraph (A), the Corporation shall
				follow the consultation requirements described in section
				508(h)(4)(E).
								;
						(4)in paragraph (5), by inserting after
			 expert review in accordance with section 505(e) and procedures of the
			 Board after approved by the Board; and
					(5)in paragraph (6), by striking a
			 pasture, range, and forage program and inserting policies that
			 increase participation by producers of underserved agricultural commodities,
			 including sweet sorghum, sorghum for biomass, specialty crops, sugarcane, and
			 dedicated energy crops.
					(b)FundingSection 522(e) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(e)) is amended—
					(1)in paragraph (2)—
						(A)by striking (A)
			 Authority.— and inserting (A)
			 Conducting and contracting for
			 research and development.—;
						(B)in subparagraph (A), by inserting
			 conduct research and development and after the
			 Corporation may use to; and
						(C)in subparagraph (B), by inserting
			 conduct research and development and after for the fiscal
			 year to;
						(2)in paragraph (3), in the matter preceding
			 subparagraph (A), by striking to provide either reimbursement payments
			 or contract payments; and
					(3)by striking paragraph (4).
					11029.Pilot
			 programsSection 523(a) of the
			 Federal Crop Insurance Act (7 U.S.C. 1523(a)) is amended—
				(1)in paragraph (1), by inserting , at
			 the sole discretion of the Corporation, after may;
			 and
				(2)by striking paragraph (5).
				11030.Index-based weather insurance pilot
			 programSection 523(a)(2) of
			 the Federal Crop Insurance Act (7 U.S.C. 1523(a)(2)) is amended—
				(1)by striking Under inserting
			 the following:
					
						(A)In generalUnder
						;
				and
				(2)by adding at the end the following:
					
						(B)Index-based weather insurance pilot
				program
							(i)In generalNotwithstanding subparagraph (A), the
				Corporation, at the sole discretion of the Corporation, may conduct a pilot
				program to provide financial assistance for producers of underserved crops and
				livestock (including specialty crops) to purchase an index-based weather
				insurance product from a private insurance company, subject to the requirements
				of this subparagraph.
							(ii)Payment of premium
								(I)In generalSubject to subclause (II) and clause (v),
				the Corporation may pay a portion of the premium for producers who purchase
				index-based weather insurance protection from a private insurance company for a
				crop and policy that is not reinsured under this subtitle, as determined by the
				Corporation.
								(II)ConditionThe premium assistance under subclause (I)
				shall not exceed 60 percent of the estimated premium amount, based on expected
				losses, representative operating expenses, and representative profit margins,
				as determined by the Corporation.
								(iii)Eligible providersBefore providing premium assistance to
				producers to purchase index-based weather insurance from a private insurance
				company pursuant to this subparagraph, the Corporation shall verify that the
				company has adequate experience—
								(I)to develop and manage the index-based
				weather insurance products, including adequate resources, experience, and
				assets or sufficient reinsurance to meet the obligations of the company under
				this subparagraph; and
								(II)to support and deliver the index-based
				weather insurance products.
								(iv)ProceduresThe Corporation shall develop and publish
				procedures to administer the pilot program under this subparagraph that—
								(I)require each applicable private insurance
				company to report claim and sales data, and any other data the Corporation
				determines to be appropriate, to allow the Corporation to evaluate product
				pricing and performance;
								(II)allow the private insurance companies
				exclusive rights over the private insurance offered under this subparagraph,
				including rating of policies, protection of intellectual property rights on the
				product or policy, and associated rating methodology, for the period during
				which the companies are eligible under clause (iii); and
								(III)contain such other requirements as the
				Corporation determines to be necessary to ensure that—
									(aa)the interests of producers are protected;
				and
									(bb)the program operates in an actuarially
				sound manner.
									(v)FundingOf the funds of the Corporation, the
				Corporation shall use to carry out this subparagraph $10,000,000 for each of
				fiscal years 2014 through 2018, to remain available until
				expended.
							.
				11031.Enhancing producer self-help through farm
			 financial benchmarking
				(a)DefinitionSection 502(b) of the Federal Crop
			 Insurance Act (7 U.S.C. 1502(b)) is amended—
					(1)by redesignating paragraphs (6) through (9)
			 as paragraphs (7) through (10), respectively; and
					(2)by inserting after paragraph (5) the
			 following:
						
							(6)Farm financial benchmarkingThe term farm financial
				benchmarking means—
								(A)the process of comparing the performance of
				an agricultural enterprise against the performance of other similar
				enterprises, through the use of comparable and reliable data, in order to
				identify business management strengths, weaknesses, and steps necessary to
				improve management performance and business profitability; and
								(B)benchmarking of the type conducted by farm
				management and producer associations consistent with the activities described
				in or funded pursuant to section 1672D of the Food, Agriculture, Conservation,
				and Trade Act of 1990 (7 U.S.C.
				5925f).
								.
					(b)Partnerships for risk management for
			 producers of specialty crops and underserved agricultural
			 commoditiesSection
			 522(d)(3)(F) of the Federal Crop Insurance Act (7 U.S.C. 1522(d)(3)(F)) is
			 amended by inserting farm financial benchmarking, after
			 management,.
				(c)Crop insurance education and risk
			 management assistanceSection
			 524(a) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended—
					(1)in paragraph (3)(A), by inserting
			 farm financial benchmarking, after risk
			 reduction,; and
					(2)in paragraph (4), in the matter preceding
			 subparagraph (A), by inserting (including farm financial
			 benchmarking) after management strategies.
					11032.Beginning farmer and rancher
			 provisions
				(a)DefinitionSection 502(b) of the Federal Crop
			 Insurance Act (7 U.S.C. 1502(b)) (as amended by section 11029(a)) is
			 amended—
					(1)by redesignating paragraphs (3) through
			 (10) as paragraphs (4) through (11), respectively; and
					(2)by inserting after paragraph (2) the
			 following:
						
							(3)Beginning farmer or rancherThe term beginning farmer or
				rancher means a farmer or rancher who has not actively operated and
				managed a farm or ranch with a bona fide insurable interest in a crop or
				livestock as an owner-operator, landlord, tenant, or sharecropper for more than
				5 crop years, as determined by the
				Secretary.
							.
					(b)Premium adjustmentsSection 508 of the Federal Crop Insurance
			 Act (7 U.S.C. 1508) is amended—
					(1)in subsection (b)(5)(E), by inserting
			 and beginning farmers or ranchers after limited resource
			 farmers;
					(2)in subsection (e), by adding at the end the
			 following:
						
							(8)Premium for beginning farmers or
				ranchersNotwithstanding any
				other provision of this subsection regarding payment of a portion of premiums,
				a beginning farmer or rancher shall receive premium assistance that is 10
				percentage points greater than premium assistance that would otherwise be
				available under paragraphs (2) (except for subparagraph (A) of that paragraph),
				(5), (6), and (7) for the applicable policy, plan of insurance, and coverage
				level selected by the beginning farmer or
				rancher.
							;
				and
					(3)in subsection (g)—
						(A)in paragraph (2)(B)—
							(i)in clause (i), by striking
			 or at the end;
							(ii)in clause (ii)(III), by striking the period
			 at the end and inserting ; or; and
							(iii)by adding at the end the following:
								
									(iii)if the producer is a beginning farmer or
				rancher who was previously involved in a farming or ranching operation,
				including involvement in the decisionmaking or physical involvement in the
				production of the crop or livestock on the farm, for any acreage obtained by
				the beginning farmer or rancher, a yield that is the higher of—
										(I)the actual production history of the
				previous producer of the crop or livestock on the acreage determined under
				subparagraph (A); or
										(II)a yield of the producer, as determined in
				clause (i).
										;
				and
							(B)in paragraph (4)(B)(ii) (as amended by
			 section 11007)—
							(i)by inserting (I) after
			 (ii);
							(ii)by striking the period at the end and
			 inserting ; or; and
							(iii)by adding at the end the following:
								
									(II)in the case of beginning farmers or
				ranchers, replace each excluded yield with a yield equal to 80 percent of the
				applicable transitional
				yield.
									.
							11033.Limitation on
			 premium subsidy based on average adjusted gross incomeSection 508(e) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(e)) (as amended by section 11030(b)) is amended by adding at
			 the end the following:
				
					(9)Limitation on
				premium subsidy based on average adjusted gross income
						(A)Definition of
				average adjusted gross incomeIn this paragraph, the term
				average adjusted gross income has the meaning given the term in
				section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)).
						(B)LimitationNotwithstanding
				any other provision of this subtitle and beginning with the 2014 reinsurance
				year, in the case of any producer that is a person or legal entity that has an
				average adjusted gross income in excess of $750,000 based on the most recent
				data available from the Farm Service Agency as of the beginning of the
				reinsurance year, the total amount of premium subsidy provided with respect to
				additional coverage under subsection (c), section 508B, or section 508C issued
				on behalf of the producer for a reinsurance year shall be 15 percentage points
				less than the premium subsidy provided in accordance with this subsection that
				would otherwise be available for the applicable policy, plan of insurance, and
				coverage level selected by the producer.
						(C)Application
							(i)StudyNot
				later than 1 year after the date of enactment of this Act, the Secretary, in
				consultation with the Government Accountability Office, shall carry out a study
				to determine the effects of the limitation described in subparagraph (B)
				on—
								(I)the overall
				operations of the Federal crop insurance program;
								(II)the number of
				producers participating in the Federal crop insurance program;
								(III)the level of
				coverage purchased by participating producers;
								(IV)the amount of
				premiums paid by participating producers and the Federal Government;
								(V)any potential
				liability for participating producers, approved insurance providers, and the
				Federal Government;
								(VI)different crops
				or growing regions;
								(VII)program rating
				structures;
								(VIII)creation of
				schemes or devices to evade the impact of the limitation; and
								(IX)administrative
				and operating expenses paid to approved insurance providers and underwriting
				gains and loss for the Federal government and approved insurance
				providers.
								(ii)EffectivenessThe
				limitation described in subparagraph (B) shall not take effect unless the
				Secretary determines, through the study described in clause (i), that the
				limitation would not—
								(I)significantly
				increase the premium amount paid by producers with an average adjusted gross
				income of less than $750,000;
								(II)result in a
				decline in the crop insurance coverage available to producers; and
								(III)increase the
				total cost of the Federal crop insurance
				program.
								.
			11034.Agricultural management assistance, risk
			 management education, and organic certification cost share
			 assistanceSection 524 of the
			 Federal Crop Insurance Act (7 U.S.C. 1524) is amended by striking subsection
			 (b) and inserting the following:
				
					(b)Agricultural management assistance, risk
				management education, and organic certification cost share assistance
						(1)Authority for provision of
				assistanceThe Secretary
				shall provide assistance under this section as follows:
							(A)Provision of organic certification cost
				share assistance pursuant to section 10606 of the Farm Security and Rural
				Investment Act of 2002 (7 U.S.C. 6523).
							(B)Activities to support risk management
				education and community outreach partnerships pursuant to section 522(d),
				including—
								(i)entering into futures or hedging;
								(ii)entering into agricultural trade options as
				a hedging transaction to reduce production, price, or revenue risk; or
								(iii)conducting any other activity relating to
				an activity described in clause (i) or (ii), including farm financial
				bench­mark­ing, as determined by the Secretary.
								(C)Provision of agricultural management
				assistance grants to producers in States in which there has been traditionally,
				and continues to be, a low level of Federal crop insurance participation and
				availability, and producers underserved by the Federal crop insurance program,
				as determined by the Secretary, for the purposes of—
								(i)constructing or improving—
									(I)watershed management structures; or
									(II)irrigation structures;
									(ii)planting trees to form windbreaks or to
				improve water quality; and
								(iii)mitigating financial risk through
				production or marketing diversification or resource conservation practices,
				including—
									(I)soil erosion control;
									(II)integrated pest management;
									(III)organic farming; or
									(IV)to develop and implement a plan to create
				marketing opportunities for the producer, including through value-added
				processing.
									(2)Payment limitationThe total amount of payments made to a
				person (as defined in section 1001(a)(5) of the Food Security Act (7 U.S.C.
				1308(a)(5))) (as in existence before the amendment made by section 1603(b) of
				the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
				1730)) under paragraph (1) for any year may not exceed $50,000.
						(3)Funding
							(A)In generalThe Secretary shall carry out this
				subsection through the Commodity Credit Corporation.
							(B)FundingFor each of fiscal years 2014 through 2018,
				the Commodity Credit Corporation shall make available to carry out this
				subsection $23,000,000.
							(C)Distribution of fundsOf the amount made available to carry out
				this subsection for a fiscal year, the Commodity Credit Corporation shall use
				not less than—
								(i)50 percent to carry out paragraph
				(1)(A);
								(ii)26 percent to carry out paragraph (1)(B);
				and
								(iii)24 percent to carry out paragraph
				(1)(C).
								.
			11035.Crop production on native sod
				(a)Federal crop insuranceSection 508(o) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(o)) is amended—
					(1)in paragraph (1)(B), by inserting ,
			 or the producer cannot substantiate that the ground has ever been
			 tilled, after tilled;
					(2)in paragraph (2)(A), by striking for
			 benefits under— and all that follows through the period at the end and
			 inserting “for—
						
							(i)a portion of crop insurance premium
				subsidies under this subtitle in accordance with paragraph (3);
							(ii)benefits under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and
							(iii)payments described in section 1001(b) of
				the Food Security Act of 1985 (7 U.S.C.
				1308(b)).
							;
				and
					(3)by striking paragraph (3) and inserting the
			 following:
						
							(3)Administration
								(A)In generalDuring the first 4 crop years of planting
				on native sod acreage by a producer described in paragraph (2)—
									(i)paragraph (2) shall apply to 65 percent of
				the applicable transitional yield; and
									(ii)the crop insurance premium subsidy provided
				for the producer under this subtitle shall be 50 percentage points less than
				the premium subsidy that would otherwise apply.
									(B)Yield substitutionDuring the period native sod acreage is
				covered by this subsection, a producer may not substitute yields for the native
				sod
				acreage.
								.
					(b)Noninsured crop disaster
			 assistanceSection 196(a)(4)
			 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7333(a)(4)) is amended—
					(1)in subparagraph (A)(ii), by inserting
			 , or the producer cannot substantiate that the ground has ever been
			 tilled, after tilled;
					(2)in subparagraph (B)(i), by striking
			 for benefits under— and all that follows through the period at
			 the end and inserting “for—
						
							(I)benefits under this section;
							(II)a portion of crop insurance premium
				subsidies under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) in
				accordance with subparagraph (C); and
							(III)payments described in section 1001(b) of
				the Food Security Act of 1985 (7 U.S.C.
				1308(b)).
							;
				and
					(3)by striking subparagraph (C) and inserting
			 the following:
						
							(C)Administration
								(i)In generalDuring the first 4 crop years of planting
				on native sod acreage by a producer described in subparagraph (B)—
									(I)subparagraph (B) shall apply to 65 percent
				of the applicable transitional yield; and
									(II)the crop insurance premium subsidy provided
				for the producer under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.)
				shall be 50 percentage points less than the premium subsidy that would
				otherwise apply.
									(ii)Yield substitutionDuring the period native sod acreage is
				covered by this paragraph, a producer may not substitute yields for the native
				sod
				acreage.
								.
					(c)Cropland report
					(1)BaselineNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that describes the
			 cropland acreage in each county and State, and the change in cropland acreage
			 from the preceding year in each county and State, beginning with calendar year
			 2000 and including that information for the most recent year for which that
			 information is available.
					(2)Annual
			 updatesNot later than
			 January 1, 2014, and each January 1 thereafter through January 1, 2018, the
			 Secretary of Agriculture shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that describes—
						(A)the cropland acreage in each county and
			 State as of the date of submission of the report;
						(B)the change in cropland acreage from the
			 preceding year in each county and State; and
						(C)the number of acres of native sod that have
			 been converted to cropland or to any other use in the preceding year in each
			 county and State.
						11036.Technical amendmentsSection 508(b) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(b)) is amended—
				(1)by striking paragraph (7); and
				(2)by redesignating paragraphs (8) through
			 (11) as paragraphs (7) through (10), respectively.
				11037.Greater accessibility for crop
			 insurance
				(a)FindingsCongress finds that—
					(1)due to changes in commodity and other
			 agricultural programs made by the Agriculture
			 Reform, Food, and Jobs Act of 2013, it is more important than
			 ever that agricultural producers be able to fully understand the terms of plans
			 and policies of crop insurance offered under the Federal Crop Insurance Act (7
			 U.S.C. 1501 et seq.); and
					(2)proposed reductions by the Secretary in the
			 number of State and local offices of the Farm Service Agency will reduce the
			 services available to assist agricultural producers in understanding crop
			 insurance.
					(b)Requirement for use of plain
			 language
					(1)In generalIn issuing regulations and guidance
			 relating to plans and policies of crop insurance, the Risk Management Agency
			 and the Federal Crop Insurance Corporation shall, to the greatest extent
			 practicable, use plain language, as required under Executive Orders 12866 (5
			 U.S.C. 601 note; relating to regulatory planning and review) and 12988 (28
			 U.S.C. 519 note; relating to civil justice reform).
					(2)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report describing the efforts of the
			 Secretary to accelerate compliance with the Executive orders described in
			 paragraph (1).
					(c)Website
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary, in consultation with the approved
			 insurance providers (as defined in section 502(b) of the Federal Crop Insurance
			 Act (7 U.S.C. 1502(b)), shall improve the existing Internet website through
			 which agricultural producers in any State may identify crop insurance options
			 in that State.
					(2)RequirementsThe website described in paragraph (1)
			 shall—
						(A)provide answers in an easily accessible
			 format to frequently asked questions; and
						(B)include published materials of the
			 Department of Agriculture that relate to plans and policies of crop insurance
			 offered under that Act.
						(d)AdministrationNothing in this section authorizes the Risk
			 Management Agency to sell a crop insurance policy or plan of insurance.
				11038.GAO crop insurance fraud
			 reportSection 515(d) of the
			 Federal Crop Insurance Act (7 U.S.C. 1515(d)) is amended by adding at the end
			 the following:
				
					(6)GAO crop insurance fraud
				reportAs soon as practicable
				after the date of enactment of this paragraph, the Comptroller General of the
				United States shall conduct, and submit to Congress a report describing the
				results of, a study regarding fraudulent claims filed, and benefits provided,
				under this
				subtitle.
					.
			XIIMiscellaneous
			ASocially disadvantaged producers and
			 limited resource producers
				12001.Outreach and assistance for socially
			 disadvantaged farmers and ranchers and veteran farmers and ranchers
					(a)Outreach and assistance for socially
			 disadvantaged farmers and ranchers and veteran farmers and
			 ranchersSection 2501 of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is
			 amended—
						(1)in the section heading, by inserting
			 and veteran farmers and
			 ranchers after ranchers;
						(2)in subsection (a)—
							(A)in paragraph (2)(B)(i), by inserting
			 and veteran farmers or ranchers after ranchers;
			 and
							(B)in paragraph (4)—
								(i)in subparagraph (A)—
									(I)in the heading, by striking
			 Fiscal years 2009
			 through 2012 and inserting Mandatory
			 funding;
									(II)in clause (i), by striking
			 and at the end;
									(III)in clause (ii), by striking the period at
			 the end and inserting ; and; and
									(IV)by adding at the end the following:
										
											(iii)$10,000,000 for each of fiscal years 2014
				through 2018.
											;
				and
									(ii)by striking subparagraph (B) and inserting
			 the following:
									
										(B)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $20,000,000 for each of
				fiscal years 2014 through
				2018.
										;
								(3)in subsection (b)(2), by inserting
			 or veteran farmers and ranchers after socially
			 disadvantaged farmers and ranchers; and
						(4)in subsection (c)—
							(A)in paragraph (1)(A), by inserting
			 veteran farmers or ranchers and before members;
			 and
							(B)in paragraph (2)(A), by inserting
			 veteran farmers or ranchers and before
			 members.
							(b)Definition of veteran farmer or
			 rancherSection 2501(e) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))
			 is amended by adding at the end the following:
						
							(7)Veteran farmer or rancherThe term veteran farmer or
				rancher means a farmer or rancher who served in the active military,
				naval, or air service, and who was discharged or released from the service
				under conditions other than
				dishonorable.
							.
					12002.Socially disadvantaged farmers and ranchers
			 policy research centerSection
			 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 2279) is amended by adding at the end the following:
					
						(i)Socially disadvantaged farmers and ranchers
				policy research centerThe
				Secretary shall award a grant, through a competitive grant program, to an
				eligible 1890 Institution (as defined in section 2 of the Agricultural
				Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) to
				establish a policy research center, to be known as the Socially
				Disadvantaged Farmers and Ranchers Policy Research Center, for the
				purpose of developing policy recommendations for the protection and promotion
				of the interests of socially disadvantaged farmers and
				ranchers.
						.
				12003.Office of Advocacy and
			 OutreachSection 226B(f)(3) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(f)(3))
			 is amended to read as follows:
					
						(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection—
							(A)such sums as are necessary for each of
				fiscal years 2009 through 2013; and
							(B)$2,000,000 for each of fiscal years 2014
				through
				2018.
							.
				BLivestock
				12101.Wildlife reservoir zoonotic disease
			 initiativeTitle IV of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7621 et seq.) is amended by adding at the end the following:
					
						413.Wildlife reservoir zoonotic disease
				initiative
							(a)Definition of covered diseaseIn this section, the term covered
				disease means a zoonotic disease affecting domestic livestock that is
				transmitted primarily from wildlife.
							(b)EstablishmentThere is established within the Department
				a wildlife reservoir zoonotic disease initiative to provide assistance through
				Coordinated Agricultural Project grants for research and development of
				surveillance methods, vaccines, vaccination delivery systems, or diagnostic
				tests for covered diseases.
							(c)Covered disease
								(1)In generalTo be eligible for a grant under this
				section, an eligible entity shall conduct research and development of
				surveillance methods, vaccines, vaccination delivery systems, or diagnostic
				tests for covered diseases in—
									(A)a wildlife reservoir in the United States;
				or
									(B)domestic livestock or wildlife presenting a
				potential concern to public health.
									(2)PriorityIn making grants under this section, the
				Secretary shall give priority to grants that address—
									(A)Brucella abortus (Bovine
				Brucellosis);
									(B)Mycobacterium bovis (Bovine Tuberculosis);
				or
									(C)other zoonotic disease in livestock that is
				covered by a high-priority research and extension initiative conducted under
				section 1672 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
				U.S.C. 5925).
									(d)Eligible entitiesThe Secretary shall carry out the
				initiative established under subsection (b) through public scientific research
				consortia that may consist of members from—
								(1)Federal agencies;
								(2)National Laboratories;
								(3)institutions of higher education;
								(4)research institutions and organizations;
				or
								(5)State agricultural experiment
				stations.
								(e)Research projectsIn carrying out this section, the Secretary
				shall award grants on a competitive basis.
							(f)Administration
								(1)In generalIn the case of grants awarded under this
				section, the Secretary shall—
									(A)seek and accept proposals for
				grants;
									(B)determine the relevance and merit of
				proposals through a system of peer and merit review in accordance with section
				103;
									(C)award grants on the basis of merit,
				quality, and relevance; and
									(D)manage the initiative established under
				subsection (b) using a Coordinated Agricultural Project format.
									(2)TermThe term of a grant under this section may
				not exceed 10 years.
								(3)Matching funds requiredThe Secretary shall require the recipient
				of a grant under this section to provide funds or in-kind support from
				non-Federal sources in an amount that is not less than 25 percent of the amount
				provided by the Federal Government.
								(4)Other conditionsThe Secretary may set such other conditions
				on the award of a grant under this section as the Secretary determines to be
				appropriate.
								(g)Buildings and facilitiesFunds made available under this section
				shall not be used for—
								(1)the construction of a new building or
				facility; or
								(2)the acquisition, expansion, remodeling, or
				alteration of an existing building or facility (including site grading and
				improvement and architect fees).
								(h)Authorization of appropriations
								(1)In generalThere is authorized to be appropriated to
				carry out this section $7,000,000 for each of fiscal years 2014 through
				2018.
								(2)AllocationOf the amount made available for a fiscal
				year under paragraph (1), the Secretary shall use not less than 30 percent of
				the amount for the fiscal year to carry out activities under each of
				subparagraphs (A) and (B) of subsection
				(c)(2).
								.
				12102.Trichinae certification program
					(a)Alternative certification process
						(1)In generalThe Secretary shall amend the regulation
			 issued under section 11010(a)(2) of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8304(a)(2)) to implement the voluntary trichinae certification
			 program established under section 11010(a)(1) of that Act, to include a
			 requirement to establish an alternative trichinae certification process based
			 on surveillance or other methods consistent with international standards for
			 categorizing compartments as having negligible risk for trichinae.
						(2)Final regulationsNot later than 1 year after the date on
			 which the international standards described in paragraph (1) are adopted, the
			 Secretary shall finalize the rule amended under paragraph (1).
						(b)ReauthorizationSection 10405(d)(1) of the Animal Health
			 Protection Act (7 U.S.C. 8304(d)(1)) is amended in subparagraphs (A) and (B) by
			 striking 2012 each place it appears and inserting
			 2018.
					12103.National Aquatic Animal Health
			 PlanSection 11013(d) of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8322(d)) is amended by
			 striking 2012 and inserting 2018.
				12104.Sheep production and marketing grant
			 program
					(a)In generalSubtitle A of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the
			 following:
						
							209.Sheep production and marketing grant
				program
								(a)EstablishmentThe Secretary, acting through the
				Administrator of the Agricultural Marketing Service (referred to in this
				section as the Secretary) shall establish a competitive grant
				program for the purposes of improving the United States sheep industry.
								(b)PurposeThe purpose of the grant program shall be
				to strengthen and enhance the production and marketing of sheep and sheep
				products, including improvement of—
									(1)infrastructure;
									(2)business;
									(3)resource development; and
									(4)innovative approaches to solve long-term
				needs.
									(c)EligibilityThe Secretary shall make grants under this
				section to 1 or more national entities the mission of which is consistent with
				the purpose of the grant program.
								(d)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section $1,500,000 for
				fiscal year 2014, to remain available until
				expended.
								.
					(b)Conforming amendmentSection 374 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2008j) (as in existence on the day before the
			 date of enactment of this Act) is—
						(1)amended in subsection (e)—
							(A)in paragraph (3)(D), by striking 3
			 percent and inserting 10 percent; and
							(B)by striking paragraph (6); and
							(2)redesignated as section 210 of the
			 Agricultural Marketing Act of 1946; and
						(3)moved so as to appear at the end of
			 subtitle A of that Act (as amended by subsection (a)).
						12105.Feral swine eradication pilot
			 program
					(a)In generalTo eradicate or control the threat feral
			 swine pose to the domestic swine population, the entire livestock industry, and
			 the destruction of crops and natural plant communities and native habitats, the
			 Secretary of Agriculture may establish a feral swine eradication pilot
			 program.
					(b)PilotSubject to the availability of
			 appropriations under this section, the Secretary may provide financial
			 assistance for the cost of carrying out a pilot program—
						(1)to study and assess the nature and extent
			 of damage to the pilot area caused by feral swine;
						(2)to develop methods to eradicate or control
			 feral swine in the pilot area; and
						(3)to develop methods to restore damage caused
			 by feral swine.
						(c)CoordinationThe Secretary shall ensure that the Natural
			 Resource Conservation Service and the Animal and Plant Health Inspection
			 Service coordinate to carry out the pilot program.
					(d)Cost sharing
						(1)Federal shareThe Federal share of the costs of the pilot
			 program under this section may not exceed 75 percent of the total costs of
			 carrying out the pilot program.
						(2)In-kind contributionsThe non-Federal share of the costs of the
			 pilot program may be provided in the form of in-kind contributions of materials
			 or services.
						(e)Limitation on administrative
			 expensesNot more than 10
			 percent of financial assistance provided by the Secretary under this section
			 may be used for administrative expenses.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,000 for each of
			 fiscal years 2014 through 2018.
					12106.National animal health laboratory
			 networkSubtitle E of title X
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8301 et seq.)
			 is amended by inserting after section 10409 the following:
					
						10409A.National animal health laboratory
				network
							(a)Definition of eligible
				laboratoryIn this section,
				the term eligible laboratory means a diagnostic laboratory that
				meets specific criteria developed by the Secretary, in consultation with State
				animal health officials, State veterinary diagnostic laboratories, and
				veterinary diagnostic laboratories at institutions of higher education.
							(b)ContractsThe Secretary, in consultation with State
				veterinarians, shall offer to enter into contracts, grants, cooperative
				agreements, or other legal instruments with eligible laboratories—
								(1)to enhance the capability of the Secretary
				to respond in a timely manner to emerging or existing bioterrorist threats to
				animal health; and
								(2)to provide the capacity and capability for
				standardized—
									(A)test procedures, reference materials, and
				equipment;
									(B)laboratory biosafety and biosecurity
				levels;
									(C)quality management system
				requirements;
									(D)interconnected electronic reporting and
				transmission of data; and
									(E)evaluation for emergency preparedness;
				and
									(3)to coordinate the development,
				implementation, and enhancement of national veterinary diagnostic laboratory
				capabilities, with special emphasis on surveillance planning and vulnerability
				analysis, technology development and validation, training, and outreach.
								(c)PriorityTo the extent practicable and to the extent
				capacity and specialized expertise may be necessary, the Secretary shall give
				priority to eligible laboratories at existing Federal facilities, State
				facilities, and facilities at institutions of higher education.
							(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $15,000,000 for each of
				fiscal years 2014 through
				2018.
							.
				12107.National poultry improvement plan
			 (NPIP)
					(a)Surveillance programThe Secretary shall ensure that the
			 Department of Agriculture continues to administer the avian influenza
			 surveillance program in commercial poultry through the National Poultry
			 Improvement Program.
					(b)StandardsThe Secretary shall ensure that the program
			 described in subsection (a) meets any relevant standards established by the
			 World Organization for Animal Health.
					COther miscellaneous provisions
				12201.Military Veterans Agricultural
			 LiaisonSubtitle A of the
			 Department of Agriculture Reorganization Act of 1994 is amended by inserting
			 after section 218 (7 U.S.C. 6918) the following:
					
						219.Military Veterans Agricultural
				Liaison
							(a)AuthorizationThe Secretary shall establish in the
				Department the position of Military Veterans Agricultural Liaison.
							(b)DutiesThe Military Veterans Agricultural Liaison
				shall—
								(1)provide information to returning veterans
				about, and connect returning veterans with, beginning farmer training and
				agricultural vocational and rehabilitation programs appropriate to the needs
				and interests of returning veterans, including assisting veterans in using
				Federal veterans educational benefits for purposes relating to beginning a
				farming or ranching career;
								(2)provide information to veterans concerning
				the availability of and eligibility requirements for participation in
				agricultural programs, with particular emphasis on beginning farmer and rancher
				programs;
								(3)serving as a resource for assisting veteran
				farmers and ranchers, and potential farmers and ranchers, in applying for
				participation in agricultural programs; and
								(4)advocating on behalf of veterans in
				interactions with employees of the Department.
								(c)Contracts and cooperative
				agreementsFor purposes of
				carrying out the duties under subsection (b), the Military Veterans
				Agricultural Liaison may enter into contracts or cooperative agreements with
				the research centers of the Agricultural Research Service, institutions of
				higher education, or nonprofit organizations for—
								(1)the conduct of regional research on the
				profitability of small farms;
								(2)the development of educational
				materials;
								(3)the conduct of workshops, courses, and
				certified vocational training;
								(4)the conduct of mentoring activities;
				or
								(5)the provision of internship
				opportunities.
								.
				12202.Information gatheringSection 1619(b)(3) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8791) is amended by adding at
			 the end the following:
					
						(B)Cooperation with State and local
				governments
							(i)In generalSubject to clause (ii), in the case of a
				State agency, political subdivision, or local governmental agency that is
				charged with implementing an agriculture or conservation program under State
				law, on request of the State agency, political subdivision, or local
				governmental agency, the information described in paragraph (2) shall be
				disclosed to the State agency, political subdivision, or local governmental
				agency if the Secretary determines that the State agency, political
				subdivision, or local governmental agency demonstrates that the disclosure is
				required for implementing the State program.
							(ii)RestrictionAny information disclosed to a State
				agency, political subdivision, or local governmental agency under clause (i)
				shall be—
								(I)used solely by the State agency, political
				subdivision, or local governmental agency; and
								(II)exempt from disclosure to the public,
				including under any State law that allows a citizen to petition a State agency
				for that
				information.
								.
				12203.Grants to improve supply, stability,
			 safety, and training of agricultural labor forceSection 14204(d) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 2008q–1(d)) is amended to read as
			 follows:
					
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
							(2)$10,000,000 for each of fiscal years 2014
				through
				2018.
							.
				12204.Noninsured crop assistance program
					(a)In generalSection 196 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
						(1)in subsection (a)—
							(A)by striking paragraph (1) and inserting the
			 following:
								
									(1)In general
										(A)CoveragesIn the case of an eligible crop described
				in paragraph (2), the Secretary of Agriculture shall operate a noninsured crop
				disaster assistance program to provide coverages based on individual yields
				(other than for value-loss crops) equivalent to—
											(i)catastrophic risk protection available
				under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b));
				or
											(ii)additional coverage available under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) that does
				not exceed 65 percent.
											(B)AdministrationThe Secretary shall carry out this section
				through the Farm Service Agency (referred to in this section as the
				Agency).
										;
				and
							(B)in paragraph (2)—
								(i)in subparagraph (A)—
									(I)in the matter before clause (i), by
			 striking (except livestock) and inserting (except
			 livestock and crops and grasses used for grazing);
									(II)in clause (i), by striking
			 and after the semicolon at the end;
									(III)by redesignating clause (ii) as clause
			 (iii); and
									(IV)by inserting after clause (i) the
			 following:
										
											(ii)for which additional coverage under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) is not
				available; and
											;
				and
									(ii)in subparagraph (B)—
									(I)by inserting (except ferns)
			 after floricultural;
									(II)by inserting (except ferns)
			 after ornamental nursery; and
									(III)by striking (including ornamental
			 fish) and inserting (including ornamental fish, but excluding
			 tropical fish);
									(2)in subsection (d), by striking The
			 Secretary and inserting Subject to subsection (l), the
			 Secretary;
						(3)in subsection (k)(1)—
							(A)in subparagraph (A), by striking
			 $250 and inserting $260; and
							(B)in subparagraph (B)—
								(i)by striking $750 and
			 inserting $780; and
								(ii)by striking $1,875 and
			 inserting $1,950; and
								(4)by adding at the end the following:
							
								(l)Payment equivalent to additional
				coverage
									(1)In generalThe Secretary shall make available to a
				producer eligible for noninsured assistance under this section a payment
				equivalent to an indemnity for additional coverage under subsections (c) and
				(h) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) that does
				not exceed 65 percent, computed by multiplying—
										(A)the quantity that is less than 50 to 65
				percent of the established yield for the crop, as determined by the Secretary,
				specified in increments of 5 percent;
										(B)100 percent of the average market price for
				the crop, as determined by the Secretary; and
										(C)a payment rate for the type of crop, as
				determined by the Secretary, that reflects—
											(i)in the case of a crop that is produced with
				a significant and variable harvesting expense, the decreasing cost incurred in
				the production cycle for the crop that is, as applicable—
												(I)harvested;
												(II)planted but not harvested; or
												(III)prevented from being planted because of
				drought, flood, or other natural disaster, as determined by the Secretary;
				or
												(ii)in the case of a crop that is produced
				without a significant and variable harvesting expense, such rate as shall be
				determined by the Secretary.
											(2)PremiumTo be eligible to receive a payment under
				this subsection, a producer shall pay—
										(A)the service fee required by subsection (k);
				and
										(B)a premium for the applicable crop year that
				is equal to—
											(i)the product obtained by multiplying—
												(I)the number of acres devoted to the eligible
				crop;
												(II)the yield, as determined by the Secretary
				under subsection (e);
												(III)the coverage level elected by the
				producer;
												(IV)the average market price, as determined by
				the Secretary; and
												(ii)5.25-percent premium fee.
											(3)Limited resource, beginning, and socially
				disadvantaged farmersThe
				additional coverage made available under this subsection shall be available to
				limited resource, beginning, and socially disadvantaged producers, as
				determined by the Secretary, in exchange for a premium that is 50 percent of
				the premium determined for a producer under paragraph (2).
									(4)Additional availability
										(A)In generalAs soon as practicable after October 1,
				2013, the Secretary shall make assistance available to producers of an
				otherwise eligible crop described in subsection (a)(2) that suffered
				losses—
											(i)to a 2012 annual fruit crop grown on a bush
				or tree; and
											(ii)in a county covered by a declaration by the
				Secretary of a natural disaster for production losses due to a freeze or
				frost.
											(B)AssistanceThe Secretary shall make assistance
				available under subparagraph (A) in an amount equivalent to assistance
				available under paragraph (1), less any fees not previously paid under
				paragraph
				(2).
										.
						(b)Termination date
						(1)In generalEffective October 1, 2018, subsection (a)
			 and the amendments made by subsection (a) (other than the amendments made by
			 clauses (i)(I) and (ii) of subsection (a)(1)(B)) are repealed.
						(2)AdministrationEffective October 1, 2018, section 196 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333)
			 shall be applied and administered as if subsection (a) and the amendments made
			 by subsection (a) (other than the amendments made by clauses (i)(I) and (ii) of
			 subsection (a)(1)(B)) had not been enacted.
						12205.Bioenergy coverage in noninsured crop
			 assistance programSection
			 196(a)(2)(B) of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7333(a)(2)(B)) is amended by inserting (including those grown
			 expressly for the purpose of producing a feedstock for renewable biofuel,
			 renewable electricity, or biobased products) after industrial
			 crops.
				12206.Regional economic and infrastructure
			 developmentSection 15751 of
			 title 40, United States Code, is amended—
					(1)in subsection (a), by striking
			 2012 and inserting 2018; and
					(2)in subsection (b)—
						(A)by striking Not more than
			 and inserting the following:
							
								(1)In generalExcept as provided in paragraph (2), not
				more than
								;
				and
						(B)by adding at the end the following:
							
								(2)Limited fundingIn a case in which less than $10,000,000 is
				made available to a Commission for a fiscal year under this section, paragraph
				(1) shall not
				apply.
								.
						12207.Office of Tribal RelationsTitle III of the Department of Agriculture
			 Reorganization Act of 1994 is amended by adding after section 308 (7 U.S.C.
			 3125a note; Public Law 103–354) the following:
					
						309.Office of Tribal RelationsThe Secretary shall establish in the Office
				of the Secretary an Office of Tribal
				Relations.
						.
				12208.Acer access and development
			 program
					(a)Grants authorized; authorized
			 activitiesThe Secretary of
			 Agriculture may make grants to States and tribal governments to support their
			 efforts to promote the domestic maple syrup industry through the following
			 activities:
						(1)Promotion of research and education related
			 to maple syrup production.
						(2)Promotion of natural resource
			 sustainability in the maple syrup industry.
						(3)Market promotion for maple syrup and
			 maple-sap products.
						(4)Encouragement of owners and operators of
			 privately held land containing species of tree in the genus Acer—
							(A)to initiate or expand maple-sugaring
			 activities on the land; or
							(B)to voluntarily make the land available,
			 including by lease or other means, for access by the public for maple-sugaring
			 activities.
							(b)ApplicationsIn submitting an application for a grant
			 under this section, a State or tribal government shall include—
						(1)a description of the activities to be
			 supported using the grant funds;
						(2)a description of the benefits that the
			 State or tribal government intends to achieve as a result of engaging in such
			 activities; and
						(3)an estimate of the increase in
			 maple-sugaring activities or maple syrup production that the State or tribal
			 government anticipates will occur as a result of engaging in such
			 activities.
						(c)Relationship to other lawsNothing in this section preempts a State or
			 tribal government law, including any State or tribal government liability
			 law.
					(d)Definition of maple sugaringIn this section, the term
			 maple-sugaring means the collection of sap from any species of
			 tree in the genus Acer for the purpose of boiling to produce food.
					(e)RegulationsThe Secretary of Agriculture shall
			 promulgate such regulations as are necessary to carry out this section.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $20,000,000 for each of
			 fiscal years 2014 and 2015.
					12209.Prohibition on attending an animal fight or
			 causing a minor to attend an animal fight; enforcement of animal fighting
			 provisions
					(a)Prohibition on attending an animal fight or
			 causing a minor To attend an animal fightSection 26 of the Animal Welfare Act (7
			 U.S.C. 2156) is amended—
						(1)in subsection (a)—
							(A)in the heading, by striking
			 Sponsoring or Exhibiting
			 an Animal in and inserting Sponsoring or Exhibiting an Animal in,
			 Attending, or Causing a Minor To Attend;
							(B)in paragraph (1)—
								(i)in the heading, by striking
			 In
			 general and inserting Sponsoring or
			 Exhibiting; and
								(ii)by striking paragraph (2)
			 and inserting paragraph (3);
								(C)by redesignating paragraph (2) as paragraph
			 (3); and
							(D)by inserting after paragraph (1) the
			 following:
								
									(2)Attending or causing a minor to
				attendIt shall be unlawful
				for any person to—
										(A)knowingly attend an animal fighting
				venture; or
										(B)knowingly cause a minor to attend an animal
				fighting venture.
										;
				and
							(2)in subsection (g), by adding at the end the
			 following:
							
								(5)the term minor means a person
				under the age of 18 years
				old.
								.
						(b)Enforcement of animal fighting
			 prohibitionsSection 49 of
			 title 18, United States Code, is amended—
						(1)by striking Whoever and
			 inserting (a) In
			 general.—Whoever;
						(2)in subsection (a), as designated by
			 paragraph (1) of this section, by striking subsection (a), and
			 inserting subsection (a)(1),; and
						(3)by adding at the end the following:
							
								(b)Attending an animal fighting
				ventureWhoever violates
				subsection (a)(2)(A) of section 26 of the Animal Welfare Act (7 U.S.C. 2156)
				shall be fined under this title, imprisoned for not more than 1 year, or both,
				for each violation.
								(c)Causing a minor To attend an animal
				fighting ventureWhoever
				violates subsection (a)(2)(B) of section 26 (7 U.S.C. 2156) of the Animal
				Welfare Act shall be fined under this title, imprisoned for not more than 3
				years, or both, for each
				violation.
								.
						12210.Pima cotton trust fund
					(a)Establishment of trust fundThere is established in the Treasury of the
			 United States a trust fund to be known as the Pima Cotton Trust
			 Fund, consisting of such amounts as may be transferred to the Pima
			 Cotton Trust Fund pursuant to the authorization of appropriations under
			 subsection (e).
					(b)Distribution of fundsFrom amounts in the Pima Cotton Trust Fund,
			 the Secretary may make payments annually beginning in fiscal year 2014 as
			 follows:
						(1)To nationally recognized associations
			 established for the promotion of pima cotton for use in textile and apparel
			 goods.
						(2)To yarn spinners of pima cotton that
			 produce ring spun cotton yarns in the United States, to be allocated to each
			 spinner in an amount that bears the same ratio as—
							(A)the spinner’s production of ring spun
			 cotton yarns, measuring less than 83.33 decitex (exceeding 120 metric number)
			 from pima cotton in single and plied form during the period January 1, 1998,
			 through December 31, 2003 (as evidenced by an affidavit provided by the spinner
			 that meets the requirements of subsection (c)) bears to—
							(B)the production of the yarns described in
			 subparagraph (A) during the period January 1, 1998, through December 31, 2003,
			 for all spinners who qualify under this paragraph.
							(3)To manufacturers who cut and sew cotton
			 shirts in the United States who certify that they used imported cotton fabric
			 during the period January 1, 1998, through July 1, 2003, to be allocated to
			 each such manufacturer in an amount that bears the same ratio as—
							(A)the dollar value (excluding duty, shipping,
			 and related costs) of imported woven cotton shirting fabric of 80s or higher
			 count and 2-ply in warp purchased by the manufacturer during calendar year 2002
			 (as evidenced by an affidavit provided by the manufacturer that meets the
			 requirements of subsection (d)) used in the manufacturing of men’s and boys’
			 cotton shirts, bears to—
							(B)the dollar value (excluding duty, shipping,
			 and related costs) of the fabric described in subparagraph (A) purchased during
			 calendar year 2002 by all manufacturers who qualify under this
			 paragraph.
							(c)Affidavit of yarn spinnersThe affidavit required by subsection
			 (c)(2)(A) is a notarized affidavit provided annually by an officer of a
			 producer of ring spun yarns that affirms—
						(1)that the producer used pima cotton during
			 the year in which the affidavit is filed and during the period January 1, 2002,
			 through December 31, 2002, to produce ring spun cotton yarns in the United
			 States, measuring less than 83.33 decitex (exceeding 120 metric number), in
			 single and plied form during 2002;
						(2)the quantity, measured in pounds, of ring
			 spun cotton yarns, measuring less than 83.33 decitex (exceeding 120 metric
			 number), in single and plied form during calendar year 2002; and
						(3)that the producer maintains supporting
			 documentation showing the quantity of such yarns produced, and evidencing the
			 yarns as ring spun cotton yarns, measuring less than 83.33 decitex (exceeding
			 120 metric number), in single and plied form during calendar year 2002.
						(d)Affidavit of shirting
			 manufacturersThe affidavit
			 required by subsection (c)(3)(A) is a notarized affidavit provided annually by
			 an officer of a manufacturer of men’s and boys’ shirts that affirms—
						(1)that the manufacturer used imported cotton
			 fabric during the year in which the affidavit is filed and during the period
			 January 1, 1998, through July 1, 2003, to cut and sew men’s and boys’ woven
			 cotton shirts in the United States;
						(2)the dollar value of imported woven cotton
			 shirting fabric of 80s or higher count and 2-ply in warp purchased by the
			 manufacturer during calendar year 2002;
						(3)that the manufacturer maintains invoices
			 along with other supporting documentation (such as price lists and other
			 technical descriptions of the fabric qualities) showing the dollar value of
			 such fabric purchased, the date of purchase, and evidencing the fabric as woven
			 cotton fabric of 80s or higher count and 2-ply in warp; and
						(4)that the fabric was suitable for use in the
			 manufacturing of men’s and boys’ cotton shirts.
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for each of fiscal years 2014 through 2019.
					12211.Agriculture wool apparel manufacturers
			 trust fund
					(a)Establishment of trust fundThere is established in the Treasury of the
			 United States a trust fund to be known as the Agriculture Wool Apparel
			 Manufacturers Trust Fund (in this section referred to as the Wool
			 Trust Fund), consisting of such amounts as may be transferred to the
			 Wool Trust Fund pursuant to the authorization of appropriations under
			 subsection (e).
					(b)Distribution of fundsFrom amounts in the Wool Trust Fund, the
			 Secretary of Agriculture may make payments annually beginning in fiscal year
			 2014 for calendar years 2010 through 2019 as follows:
						(1)To eligible manufactures under paragraph
			 (3) of section 4002(c) of the Wool Suit and Textile Trade Extension Act of 2004
			 (Public Law 108–429; 118 Stat. 2600), as amended by section 1633(c) of the
			 Miscellaneous Trade and Technical Corrections Act of 2006 (Public Law 109–280;
			 120 Stat. 1166) and section 325(b) of the Tax Extenders and Alternative Minimum
			 Tax Relief Act of 2008 (division C of Public Law 110–343; 122 Stat. 3875), who
			 filed an affidavit with U.S. Customs and Border Protection not later than April
			 15 of the year of the payment, so that the amount of such payments, when added
			 to any other payments made to eligible manufacturers under that paragraph in
			 calendar years 2010 through 2019, equal the total amount of payments authorized
			 to be provided to eligible manufacturers under that paragraph, or the
			 provisions of this section, in such calendar years.
						(2)To eligible manufacturers under paragraph
			 (6) of such section 4002(c), so that the amount of such payments, when added to
			 any other payments made to eligible manufacturers under that paragraph in
			 calendar years 2010 through 2019, equal the total amount of payments authorized
			 to be provided to eligible manufacturers under that paragraph, or the
			 provisions of this section, in such calendar years.
						(c)Payment of amountsThe Secretary of Agriculture shall make
			 payments to eligible manufacturers described in paragraphs (1) and (2) of
			 subsection (b)—
						(1)for calendar years 2010 through 2013, not
			 later than 30 days after the transfer of amounts from the general fund of the
			 Treasury to the Wool Trust Fund under this section; and
						(2)for calendar years 2014 through 2019, not
			 later than April 15 of the year of the payment.
						(d)Relationship to other lawThe payments authorized under this section
			 shall be made through the end of fiscal year 2019 notwithstanding any lapse of
			 authority under any other provision of law to transfer funds to—
						(1)the Wool Apparel Manufacturers Trust Fund
			 established by section 4002(c) of the Wool Suit and Textile Trade Extension Act
			 of 2004 (Public Law 108–429; 118 Stat. 2600), as amended by section 1633(c) of
			 the Miscellaneous Trade and Technical Corrections Act of 2006 (Public Law
			 109–280; 120 Stat. 1166) and section 325(b) of the Tax Extenders and
			 Alternative Minimum Tax Relief Act of 2008 (division C of Public Law 110–343;
			 122 Stat. 3875); or
						(2)the Wool Research, Development, and
			 Promotion Trust Fund established by 506 of the Trade and Development Act of
			 2000 (7 U.S.C. 7101 note).
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for each of fiscal years 2014 through 2019.
					12212.Citrus disease research and development
			 trust fund
					(a)Establishment of trust fundThere is established in the Treasury of the
			 United States a trust fund to be known as the Citrus Disease Research and
			 Development Trust Fund (in this section referred to as the Citrus
			 Trust Fund), consisting of such amounts as may be transferred to the
			 Citrus Trust Fund pursuant to the authorization of appropriations under
			 subsection (f).
					(b)Distribution of fundsFrom amounts in the Citrus Trust Fund, the
			 Secretary may make payments annually beginning in fiscal year 2014 to the
			 following:
						(1)Entities engaged in scientific research
			 concerning diseases and pests, both domestic and invasive, afflicting the
			 citrus industry.
						(2)Entities engaged in dissemination and
			 commercialization of relevant information, techniques, or technologies, or in
			 research projects intended to solve problems caused by citrus production
			 diseases and invasive pests.
						(3)The Citrus Disease Research and Development
			 Trust Fund Advisory Board, if established under subsection (c).
						(c)Citrus Advisory Board
						(1)In generalFrom amounts in the Citrus Trust Fund, and
			 with the advice and recommendations of citrus producers and other entities with
			 an interest in the citrus industry, the Secretary may establish a Citrus
			 Disease Research and Development Trust Fund Advisory Board (in this subsection
			 referred to as the Citrus Advisory Board).
						(2)MembershipThe Citrus Advisory Board, if established
			 under paragraph (1), shall consist of 9 members, who shall be appointed by the
			 Secretary as follows:
							(A)Five members who are domestic producers of
			 citrus in Florida.
							(B)Three members who are domestic producers of
			 citrus in Arizona or California.
							(C)One member who is a domestic producer of
			 citrus in Texas.
							(3)RegulationsThe Secretary may prescribe such rules and
			 regulations as are necessary to carry out this subsection, including rules
			 establishing procedures for disqualification from service on the Citrus
			 Advisory Board, appointment terms for members of the Citrus Advisory Board,
			 compensation for those members, and powers and responsibilities of the Citrus
			 Advisory Board.
						(4)Limitation on expendituresThe Secretary shall ensure that not more
			 than 5 percent of total expenditures from the Citrus Trust Fund in any year are
			 used for the operations of the Citrus Advisory Board.
						(d)Secretarial discretion of fund
			 allocationSubject to
			 subsection (e), in distributing amounts under subsection (b), the Secretary
			 shall give strong deference to providing funding for research projects
			 exploring the proximity of citrus producers to the effects of diseases such as
			 huanglongbing and the quickly evolving nature of scientific understanding of
			 the effect of the diseases on citrus production.
					(e)Other fundingThe Secretary should take into account
			 other public and private citrus-related research and development projects and
			 funding.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for each of fiscal years 2014 through 2019.
					
